       Case 3:18-cv-01865-RS Document 154 Filed 01/07/19 Page 1 of 2


 1   JOSEPH H. HUNT
     Acting Assistant Attorney General
 2   BRETT A. SHUMATE
     Deputy Assistant Attorney General
 3   JOHN R. GRIFFITHS
     Director, Federal Programs Branch
 4   CARLOTTA P. WELLS
     Assistant Director, Federal Programs Branch
 5   MARSHA S. EDNEY
     Senior Trial Counsel
 6   KATE BAILEY
     CAROL FEDERIGHI
 7   Trial Attorneys
     United States Department of Justice
 8   Civil Division, Federal Programs Branch
     P.O. Box 883
 9   Washington, DC 20044
     Tel.: (202) 514-1903
10   Email: carol.federighi@usdoj.gov

11   Attorneys for Defendants

12
                                  UNITED STATES DISTRICT COURT
13
                NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
14

15    STATE OF CALIFORNIA, et al.,

16             Plaintiffs,                             Civil Action No. 3:18-cv-01865-RS and
                                                       Civil Action No. 3:18-cv-02279-RS
17    v.

18    WILBUR L. ROSS, JR., et al.,                     NOTICE OF FILING OF PLAINTIFFS’
                                                       DEPOSITION DESIGNATIONS AND
19             Defendants.                             DEFENDANTS’ COUNTER
                                                       DESIGNATIONS
20
      CITY OF SAN JOSE, et al.,
21                                                     Dept.: 3
               Plaintiffs,                             Judge: The Honorable Richard G. Seeborg
22                                                     Trial Date:   January 7, 2019
      v.                                               Action Filed: March 26, 2018
23
      WILBUR L. ROSS, JR., et al.,
24
               Defendants.
25

26
27

28


           NOTICE OF FILING OF DEPOSITION DESIGNATIONS – Nos. 3:18-cv-01865-RS & 3:18-cv-02279-RS
       Case 3:18-cv-01865-RS Document 154 Filed 01/07/19 Page 2 of 2



 1           Defandants hereby submit the deposition designations, attached hereto as Exhibits A-I, for

 2   the Rule 30(b)(6) witness for the Census Bureau (Dr. John Abowd) (two volumes), Earl Comstock,

 3   John Gore, Ron Jarmin, Karen Dunn Kelley, David Langdon, Sahra Park-Su, and Wendy

 4   Teramoto. Plaintiffs’ designations are highlighted in yellow and Defendants’ counter designations

 5   are highlighted in blue.

 6   Dated: January 6, 2019                               Respectfully submitted,
 7                                                         JOSEPH H. HUNT
                                                           Assistant Attorney General
 8
                                                           BRETT A. SHUMATE
 9                                                         Deputy Assistant Attorney General
10                                                         JOHN R. GRIFFITHS
                                                           Director, Federal Programs Branch
11
                                                           CARLOTTA P. WELLS
12                                                         Assistant Branch Director
13                                                         /s/Carol Federighi
                                                           MARSHA STELSON EDNEY
14                                                         Senior Trial Counsel
                                                           KATE BAILEY
15                                                         CAROL FEDERIGHI
                                                           Trial Attorneys
16                                                         United States Department of Justice
                                                           Civil Division, Federal Programs Branch
17                                                         P.O. Box 883
                                                           Washington, DC 20044
18                                                         Tel.: (202) 514-1903
                                                           Email: carol.federighi@usdoj.gov
19
                                                           Attorneys for Defendants
20

21

22

23

24

25

26
27

28
                                                      2
         NOTICE OF FILING OF DEPOSITION DESIGNATIONS – No. 3:18-cv-01865-RS & 3:18-cv-02279-RS
Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 1 of 176




                 EXHIBIT A
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 2 of 176



                                                                       Page 1

1                     UNITED STATES DISTRICT COURT
2                   SOUTHERN DISTRICT OF NEW YORK
3    ---------------------------------------
     NEW YORK IMMIGRATION COALITION, ET AL.,
4
                                 Plaintiffs,
5                 vs.                Case No.        1:18-CF-05025-JMF
6    UNITED STATES DEPARTMENT OF COMMERCE, ET AL.,
7                                Defendants.
     ---------------------------------------
8
9                                  Washington, D.C.
10                                 Wednesday, August 29, 2018
11   Deposition of:
12                               DR. JOHN ABOWD
13   called for oral examination by counsel for
14   Plaintiffs, pursuant to notice, at the office of
15   Arnold & Porter, 601 Massachusetts Avenue NW,
16   Washington, D.C., before KAREN LYNN JORGENSON,
17   RPR, CSR, CCR of Capital Reporting Company,
18   beginning at 9:06 a.m., when were present on
19   behalf of the respective parties:
20                          Veritext Legal Solutions
                                   Mid-Atlantic Region
                              1250 Eye Street NW - Suite 350
21                          Washington, D.C.              20005
22

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 3 of 176



                                                                           Page 2

1                                     CONTENT
                                                                       PAGE
2
      DR. JOHN ABOWD                                                   9
3     Examination by          Mr.   Ho                                 9
      Examination by          Ms.   Shah                               144
4     Examination by          Mr.   Talik                              187
      Examination by          Mr.   Adams                              264
5     Examination by          Mr.   Ehrlich                            333
      Examination by          Ms.   Goldstein                          334
6
                       ABOWD DEPOSITION EXHIBITS
7    EXHIBIT                                                           PAGE
     NUMBER
8     Plaintiffs' Exhibit 1                 Questionnaire              16
                                            for the
9                                           American
                                            Community
10                                          Survey
      Plaintiffs' Exhibit 2                 Census 2000                19
11                                          questionnaire
      Plaintiffs' Exhibit 3                 1950 census                21
12                                          questionnaire
      Plaintiffs' Exhibit 4                 Federal                    56
13                                          Register notice
      Plaintiffs' Exhibit 5                 Map                        64
14    Plaintiffs' Exhibit 6                 Email thread               71
      Plaintiffs' Exhibit 7                 January 19,                74
15                                          2018 memo
      Plaintiffs'        Exhibit      8     Email                      79
16    Plaintiffs'        Exhibit      9     Email                      82
      Plaintiffs'        Exhibit      10    Email                      96
17    Plaintiffs'        Exhibit      11    Analysis                   111
      Plaintiffs'        Exhibit      12    Tables                     127
18    Plaintiffs'        Exhibit      13    PowerPoint                 144
      Plaintiffs'        Exhibit      14    Census Bureau              157
19                                          statistical
                                            quality
20                                          standards
      Plaintiffs' Exhibit 15                Census 2000                182
21                                          brief
      Plaintiffs' Exhibit 16                2005                       185
22                                          National
                                            Content Test

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 4 of 176



                                                                       Page 3

1     Plaintiffs' Exhibit 17                   G series                    254
                                               documents
2     Plaintiffs' Exhibit 18                   2020 CBAMS                  267
                                               survey
3     Plaintiffs' Exhibit 19                   2020 CBAMS                  278
                                               brief update
4     Plaintiffs' Exhibit 20                   Question 28                 290
      Plaintiffs' Exhibit 21                   2020 census                 304
5                                              integrated
                                               communication
6                                              plan
      Plaintiffs' Exhibit 22                   OMB standards               320
7                                              and guidelines
                                               for statistical
8                                              surveys
      Plaintiffs' Exhibit 23                   Secretary Ross              325
9                                              decision memo
10
                (Exhibits attached to transcript.)
11
12
13
14
15
16
17
18
19
20
21
22

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 5 of 176



                                                                       Page 4

1                  A P P E A R A N C E S
     On behalf of New York Immigration
2    Coalition, CASA De Maryland, American-Arab
     Anti-Discrimination Committee, ADC Research
3    Institute and Make the Road New York:
           John Freedman, Esquire
4          Caroline Kelley, Esquire
           ARNOLD & PORTER
5

6

7
8    On behalf of New York Immigration Coalition:
           Dale Ho, Esquire
9          Sarah Brannon, Esquire
           AMERICAN CIVIL LIBERTIES UNION
10

11

12
13   On behalf of Kravitz Plaintiffs:
           Karun Tilak, Esquire
14         COVINGTON & BURLINGTON

15

16
17   On behalf of Los Angeles Unified School District:
           Keith Yeomans, Esquire (Telephonically)
18         DANIELS WOLIVER KELLEY
           115 Pine Avenue
19         Suite 500
           Long Beach, California 90802
20         (562) 366-8500
           kyeomans@dwkesq.com
21
22

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 6 of 176



                                                                       Page 5

1    On behalf of LUPE Plaintiffs:
           Denise Hulett, Esquire (Telephonically)
2          MALDEF

3

4

5
             Niyati Shah, Esquire
6            ASIAN AMERICANS ADVANCING JUSTICE

7

8

9
     On behalf of City of San Jose & Black Alliance for
10   Just Immigration:
           Rory Adams, Esquire
11         MANATT, PHELPS & PHILLIPS

12

13
14           Ezra Rosenberg, Esquire
             Dorian Spence, Esquire
15           LAWYERS COMMITTEE FOR CIVIL RIGHTS UNDER LAW

16

17

18
19
20
21
22

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 7 of 176



                                                                       Page 6

1    On behalf of State of California:
           Gabrielle Boutin, Esquire
2          R. Matthew Wise
           DEPARTMENT OF JUSTICE OFFICE OF THE ATTORNEY
3          GENERAL
           1300 I Street
4          P.O. Box 944255
           Sacramento, California 94244
5          (916) 210-6053
           gabrielle.boutin@doj.ca.gov
6          matthew.wise@doj.ca.gov
7    On behalf of State of New York:
           Danielle Fidler, Esquire
8          Elena Goldstein, Esquire
           Matthew Colangelo, Esquire
9          Alex Finkelstein, Esquire
           ASSISTANT ATTORNEY GENERAL, ENVIRONMENTAL
10         PROTECTION BUREAU

11

12

13

14
     On behalf of Defendants:
15         Stephen Ehrlich, Esquire
           Carlotta Wells, Esquire
16         U.S. DEPARTMENT OF JUSTICE
           20 Massachusetts Avenue
17         Washington, D.C. 20530
           (202) 305-9802
18         stephen.ehrlich@usdoj.gov
           carlotta.wells@usdoj.gov
19
20
21
22

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 8 of 176



                                                                       Page 7

1             Michael Cannon, Esquire
              U.S. DEPARTMENT OF COMMERCE, OFFICE OF THE
2             ASSISTANT GENERAL COUNSEL FOR FINANCE &
              LITIGATION
3             1401 Constitution Avenue, NW
              Room 5890
4             Washington, D.C. 20230
              (202) 482-5395
5             mcannon@doc.gov
6
     VIDEOGRAPHER:          Dan Reidy
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 9 of 176



                                                                       Page 8

1                        P R O C E E D I N G S

2    WHEREUPON,

3

4               VIDEOGRAPHER:          Good morning.           We're going

5    on the record at 9:06 a.m. on Wednesday August 29,

6    2018.    Please note that the microphones are

7    sensitive and may pick up whispering and private

8    conversations.         Please turn off all cell phones

9    and place them away from the microphones, as they

10   can interfere with the deposition audio.                        Audio

11   and video recording will continue to take place

12   unless all parties agree to go off the record.

13              This is Media Unit 1 of the video

14   recorded deposition of Dr. John Abowd taken by

15   counsel for the plaintiff in the matter of the

16   New York Immigration Coalition, et al., v.

17   United States Department of Commerce, et al.                          This

18   case is filed in the U.S. District Court of the

19   Southern District of New York.                   This deposition is

20   being held at the law offices of Arnold & Porter

21   located at 601 Massachusetts Avenue Northwest,

22   Washington, D.C. 20001.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 10 of 176



                                                                       Page 9

1                My name is Dan Reidy from the firm

2    Veritext Legal Solutions, and I'm the

3    videographer.          The court reporter is

4    Karen Jorgenson from the firm Veritext Legal

5    Solutions.

6                I am not authorized to administer an

7    oath.     I am not related to any party in this

8    action, nor am I financially interested in the

9    outcome.

10               Also, counsels' appearances will be noted

11   on the stenographic record rather than orally at

12   this time.

13               Will the court reporter please swear in

14   the witness?

15                             DR. JOHN ABOWD,

16   called as a witness, and having been first duly

17   sworn, was examined and testified as follows:

18               THE WITNESS:          I do.

19                      EXAMINATION BY MR. HO:

20         Q     Dr. Abowd, before we get started, I just

21   want to confirm something on the record with your

22   counsel.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 11 of 176



                                                                     Page 14

1          A    Yes.

2          Q    And any time you want to take a break is

3    okay.     The only exception to that is if I posed a

4    question to, or if anyone else has, to answer that

5    question before your break; is that okay?

6          A    Yes.

7          Q    Great.      You understand that you're

8    testifying today as a representative of the

9    Census Bureau, right?

10         A    I do, yes.

11         Q    As a representative of the Census Bureau,

12   you'd agree that question sequencing can affect

13   the response rate to a survey, right?

14         A    Yes.

15         Q    So, in other words, you would agree that

16   if you preface one question, another question or

17   questions, that would affect the survey response

18   rate, right?

19         A    Yes.

20         Q    And as representative of the

21   Census Bureau, you'd agree that question

22   sequencing can affect the accuracy of responses to




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 12 of 176



                                                                     Page 15

1    that question survey, right?

2               MR. EHRLICH:          Objection.         Form.

3               THE WITNESS:          I understood your question

4    to be that the sequence of questions on a

5    questionnaire can affect the data quality produced

6    by that questionnaire.              If that's what your

7    question was, my answer is yes.

8    BY MR. HO:

9          Q    Great.      So you'd agree that if you

10   preface one question with another particular

11   question or questions, that that could affect the

12   data quality in terms of the accuracy of the

13   response to the question, right?

14         A    Yes.
                                                                               
15         Q    You'd agree that question sequencing can                       

16   affect the response rates to a survey in ways that

17   you wouldn't necessarily anticipate at the

18   question drafting stage, right?

19         A    Yes.

20         Q    And one way you would know that -- sorry.

21   Let me start that again.

22              One way that you would know whether




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 13 of 176



                                                                      Page 16

1    question sequencing affected response rates would

2    be to test a question in the sequence that it's

3    going to be asked, right?

4           A    Yes.

5           Q    I want to show you a document, we'll mark

6    it as Exhibit 1.

7                (Plaintiffs' Exhibit 1, Questionnaire for

8    the American Community Survey, was marked.)

9    BY MR. HO:

10          Q    Dr. Abowd, this is the questionnaire for

11   the American Community Survey downloaded from the

12   Census Bureau website.                Does that look correct to

13   you?

14          A    The document I see is the current paper

15   form of the American Community Survey.

16          Q    Okay.       Could we turn to Page 8 of the ACS

17   survey?       And in the left-hand column, Question

18   Number 8 is a question about citizenship; is that

19   right?

20          A    Yes.      That's correct.

21          Q    Now, Question Number 7, the question that

22   immediately precedes the question -- the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 14 of 176



                                                                     Page 17

1    citizenship question, is a question about where

2    the person was born; is that right?

3          A     Yes.     That's correct.

4          Q     Now, you said this is the print version

5    of the ACS survey questionnaire, right?

6          A     Yes.     That's correct.

7          Q     There's also an Internet version of the

8    ACS questionnaire, right?

9          A     Yes.

10         Q     Now, if someone answers
                                                                                
11   Question Number 7, the question about where a                              
12   person was born and says that the person was born

13   in the United States, while taking the Internet

14   ACS survey questionnaire, does that person then

15   see Question Number 8, the question about whether

16   or not the person is a citizen?

17         A     No.

18         Q     So if someone says --

19         A     Excuse me for a second.

20               THE WITNESS:          I'm trying to speak up.             If

21   you can't hear me, let me know.                     When my voice

22   fades -- I noted it just fade- -- I have to think




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 15 of 176



                                                                     Page 22

1    place of birth, right?

2          A    It's in the next column.                 The 1950

3    questionnaire was filled out by an enumerator, not

4    by the householder.            So the exact order in which

5    the enumerator filled it out isn't controlled by

6    the way you see the questions.

7          Q    So looking at the 1950 census

8    questionnaire, we don't know how -- what sequence

9    an enumerator asked the questions in; is that

10   right?

11         A    Well, we would know from the field

12   training instructions, but I was not able to

13   locate them.

14         Q    But if you just look at the questionnaire

15   itself --

16         A    I agree, they're sequential.

17              Sorry.      I should have let you finish.

18         Q    Is it fair to say the questions about

19   citizenship on the ACS, the 2000 long form and in

20   the 1950 census questionnaire, are preceded by a

21   question about place of birth?

22         A    Yes.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 16 of 176



                                                                     Page 23

1          Q    Now, as planned, the question about

2    citizenship on the 2020 decennial questionnaire,

3    that's the same citizenship question as

4    Question Number 8 on the ACS; is that right?

5          A    I'm only verifying the question numbers,

6    because I don't have it memorized.

7          Q    Sure.      It's on Page 8.

8          A    Yes.     That's correct
                                correct.

9          Q    At present, there are no plans to add a

10   place of birth question to the decennial census

11   questionnaire, right?

12         A    That's correct.

13         Q    There has been no cognitive testing of

14   this citizenship question without a question about

15   place of birth; is that right?

16              MR. EHRLICH:          Objection.         Form.

17              THE WITNESS:          I'm not prepared to answer

18   whether there has been no cognitive testing of

19   this question without being preceded by what we

20   would call a nativity question.                   In the

21   experiments and the evaluations that the

22   Census Bureau has been able to locate, the survey




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 17 of 176



                                                                     Page 24

1    testing has not been conducted without a nativity

2    question preceding the citizenship question.

3           HO
     BY MR. HO:

4          Q     So you're not aware of any testing -- any

5    cognitive testing of the citizenship question
                                                                                
6    without a preceding question about nativity; is                            
7    that right, Dr. --

8          A     I'm not aware of -- sorry.                   I'm not aware

9    of any, no.

10         Q     Are you aware of any prior census in

11   which cognitive testing of the full short form

12   questionnaire had not been conducted before using

13   that questionnaire for the actual census?

14         A     I am not aware of any -- well, let me be

15   careful.

16               Many censuses were conducted without

17   cognitive testing, the equivalence of cognitive

18   testing existed for much of the 20th century.                         In

19   preparing for this deposition, I reviewed the

20   generic answer to the question, how was this

21   tested, and in some cases, that question elicited

22   some cognitive testing, for example, the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 18 of 176



                                                                     Page 25

1    Current Population Survey, and the

2    American Community Survey.                In other cases,

3    historical censuses back in the '80s, '70s and

4    '60s, no one could produce cognitive testing.

5          Q    So --

6          A    I didn't specifically ask -- I asked, any

7    testing?      And what I got was the sort of standard

8    protocol testing.

9          Q    So you're not aware of any

10   circumstance -- any previous decennial

11   census -- excuse me.             Let me start that again.

12              Since there's been cognitive testing of

13   the decennial short form questionnaire, you're not

14   aware of any time in which a full short form

15   questionnaire has been deployed without

16   cognitively testing that full short form

17   questionnaire, are you, Dr. Abowd?

18         A    I need to answer that question in a more

19   nuanced form.

20              I am not certain that the full

21   questionnaire was cognitively tested for the

22   period in which the question appeared on the long




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 19 of 176



                                                                     Page 26

1    form.     I am certain that the questions for the

2    American Community Survey and the 2010 census were

3    put through the full battery of the tests.

4               If you would like, during the break, I

5    will call and ask for cognitive testing of the

6    censuses prior to the 2010.

7          Q    Well, so just stick with the 2010.                         The

8    full short form census enumeration questionnaire

9    was cognitively tested before being deployed for
                                                                                 
10   the actual 2010 census, correct?
                                                                                 
11         A    That is my understanding.                 But it may

12   have been question by question.                   I will -- I will

13   actually, during a break, ask a more specific

14   question about the form of the testing.

15         Q    Dr. Abowd, has there been any field

16   testing of the citizenship question that's going

17   to be used on the 2020 census without a prefatory

18   question about nativity?

19         A    No.

20         Q    And there's been no field testing of the

21   full 2020 census questionnaire, including the

22   citizenship question, correct?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 20 of 176



                                                                     Page 27

1          A    That's correct.

2          Q    And before the 2010 census, as far as you

3    know, there was field testing of the full short                           
                                                                               
4    form census questionnaire, right?

5          A    Yes.

6          Q    At present, there are no plans for field

7    testing of the full 2020 census questionnaire,

8    including the citizenship question; is that right?

9          A    That's correct.

10         Q    Why not?

11         A    In May of 2016 the -- Enrique Lamas, the

12   associate director for demographic programs, who

13   is performing the nonexclusive functions and

14   duties of the deputy director -- and I'm going to

15   call him the acting deputy director from now on --

16   the acting deputy director asked Victoria Velkoff,

17   the chief of the American Community Survey Office,

18   to design a field experiment for the census

19   questions in the exact ACS form and without a

20   lead-in nativity question using the experimental

21   components of the American Community Survey, which

22   allow us to deploy test instruments without




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 21 of 176



                                                                     Page 38

1    that there is no longer a valid use case for

2    producing an information product based on the

3    answer to that question.

4               Another reason might be because there's

5    an alternative way of developing as good or better

6    quality information product without asking the

7    question on the survey.               I anticipate -- but this

8    is a predetermining decision-making process that

9    hasn't happened -- that there would be a

10   continuing valid-use case for citizenship data.

11   So even if we took it off the American Community

12   Survey, we would not stop producing statistical

13   information products that contain citizenship

14   data.

15   BY MR. HO:

16         Q    Let's talk about some of those

17   information products.             Now, the Census Bureau                  
                                                                               
18   produces various data files for redistricting

19   purposes, right, Dr. Abowd?

20         A    Yes.

21         Q    And one of those redistricting data

22   products by the Census Bureau is the P.L. 94-171




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 22 of 176



                                                                     Page 39

1    data file, right?

2          A    Yes.

3          Q    The Department of Justice uses the

4    P.L. 94-171 data file; is that your understanding?

5          A    Yes.

6          Q    And the P.L. 94-171 data file is also

7    available to the public, right?

8          A    Yes.

9          Q    The P.L. 94-171 data file has information

10   in it concerning the population and

11   characteristics of people at various levels of

12   census geography, including census blocks, right?

13         A    Correct.

14         Q    And the PL 94-171 data file is based on

15   responses to the decennial enumeration, correct?

16         A    Correct.

17         Q    The P.L. 94-171 data file is considered

18   reliable, correct?

19              MR. EHRLICH:          Objection.         Form.

20              THE WITNESS:          The P.L. 94-171

21   redistricting data are produced under the law of

22   the same name by negotiation between the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 23 of 176



                                                                     Page 40

1    Census Bureau redistricting office and 51 state

2    and the Washington, D.C. redistricting offices to

3    meet the requirements of redistricting legislative

4    districts in the states.               The Census Bureau

5    provides data to the states and District of

6    Columbia in the support of redrawing every

7    legislative district in the country.

8    BY MR. HO:

9          Q    Dr. Abowd, the Census Bureau doesn't

10   consider the P.L. 94-171 data file unreliable,

11   does it?

12         A    No.     I was trying to state the use case

13   for which reliable is defined, but I forgot to

14   finish my answer.

15              We believe that the P.L. 94-171 data are

16   reliable for redistricting and reliable for their

17   Department of Justice Voting Rights Act

18   enforcement uses.

19         Q    The P.L.94-171 data file has never had                         
20   citizenship data in it; is that correct?                                  

21         A    That is correct.

22         Q    Now, another redistricting product




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 24 of 176



                                                                     Page 41

1    produced by the Census Bureau is the special

2    tabulation of CVAP and other ACS data; is that

3    right?

4          A    So that's not technically right.

5          Q    Okay.

6          A    The redistricting office initially

7    request -- initially assisted the

8    Department of Justice in the design and production

9    of a special tabulation of Citizen Voting Age

10   Population by Race and Ethnicity and at the block

11   group level.        I'm just going to say CVAP from now

12   on.

13              CVAP, because of a use case that the

14   Department of Justice had, it was subsequently put

15   into regular production, so it's produced

16   regularly.       And its timing is now such that it can

17   be used in conjunction with the P.L. 94-171 data,

18   but no statute obligates the production of CVAP

19   and no statute obligates the negotiation with part

20   of government on to its form and content.

21         Q    That special tabulation of CVAP data
                                                                               
22   is available to the public, right, Dr. Abowd?                             




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 25 of 176



                                                                     Page 42

1          A     So I just corrected your word of special

2    tabulation.        It's a regular tabulation now.

3          Q     Sorry.      Thank you.

4          A     And yes.       It and all tabulations released

5    for any purpose are released to everyone.

6          Q     The tabulation of CVAP data, it's

7    considered reliable by the Census Bureau, right?

8                MR. EHRLICH:          Objection.         Form.

9                THE WITNESS:          The Census Bureau -- the

10   CVAP table, as produced from the American

11   Community Survey, is tabulated at the block group

12   level with margins of error.                   And so it is

13   incumbent upon the user of the CVAP table to

14   understand the limitations of data that are

15   produced with margins of error and to use them in

16   a manner that they're fit for.

17   BY MR. HO:

18         Q     The estimates and margins of error in the

19   tabulation of CVAP data produced by the

20   Census Bureau are considered accurate by the

21   Census Bureau, right, Dr. Abowd?

22               MR. EHRLICH:          Objection.         Form.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 26 of 176



                                                                     Page 43

1               THE WITNESS:          The estimates in the CVAP

2    table are considered correct by the Census Bureau.

3    Meaning, that they were processed from the

4    American Community Survey according to a survey

5    design that was properly executed, and the steps

6    that were taken in the post processing of those

7    results are also according to the survey design.

8    So that when they are estimated, that is the

9    proper design estimate, and when this margin of

10   error is released, that is the number that we

11   believe is an appropriate indication of the

12   90 percent confidence interval.

13   BY MR. HO:

14         Q    Now, the data in that tabulation, that's

15   based on five-year pooled ACS data; is that
                                                                               
16   correct?
                                                                               
17         A    The CVAP is produced from what we call

18   the five-year ACS data, which is a rolling

19   five-year window on the American Community Survey.

20         Q    The tabulation of CVAP data is not based

21   on a single year of ACS respondents, correct?

22         A    That's correct.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 27 of 176



                                                                     Page 44

1          Q    Why is the tabulation based on five-year                       
                                                                               
2    ACS pooled estimates instead of single-year

3    estimates?

4          A    In the design of the American Community

5    Survey tabulations that are produced using a

6    single year of data, we only believe sufficiently

7    reliable for communities that are at least 65,000

8    population.

9          Q    Now, unlike the P.L. 94-171 file, the

10   tabulation of CVAP data obviously includes

11   citizenship information, right, Dr. Abowd?

12         A    Yes.

13         Q    Now, prior to the December 2017 letter
                                                                               
14   from Arthur Gary at the Department of Justice, had                        

15   you ever heard any suggestion that the citizenship

16   data contained in the tabulation of CVAP was

17   insufficient for the purposes of DOJ's

18   Voting Rights Act enforcement?

19         A    From the Department of Justice, no.

20         Q    Had you heard that the -- let me start

21   again.

22              Prior to the 2017 Gary letter, had you




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 28 of 176



                                                                     Page 48

1    of them.       I recall talking to Professor Gary King

2    at Harvard.        Professor Mike -- I believe his last

3    name is McMahn, at the University of Florida.

4          Q     Could it be Mike McDonald at Florida?

5          A     That's it.

6                And the chief of the bipartisan

7    commission at -- in California.                     I remember her

8    title but not her name.                And I don't have notes.

9                And I may have talked to some others, but

10   it was those three primarily, especially the

11   California one.           She was able to give me very

12   detailed use cases.             Not actual code, but

13   precisely how they combined various things.

14         Q     Let's talk about you mentioned disclosure

15   avoidance.        I want to ask you a couple questions

16   about that.

17               The citizenship data in the CVAP

18   tabulation, I believe you said before, those are

19   estimates at the block group level, correct?

20         A     That's correct.            Technically, so are the

21   P.L. 94-171, but they're official estimates.

22         Q     Now -- but the difference is, the P.L. 94




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 29 of 176



                                                                     Page 49

1    data, that data doesn't have error margins

2    associated with it in the way that the CVAP
                                                                               
3    tabulation, which is based on a survey sample does
                                                                               
4    have error margins, correct?

5          A    The P.L. 94-171 data are not sample

6    based.     They do have margins of error.                    We don't

7    discuss it very much, but they're not -- they're

8    not because of the sample.                They're because of the

9    statistical methods that intervene in converting

10   the responses to tabular data, including

11   disclosure avoidance.             The CVAP table is based on

12   a multistage probability sample, and so it has a

13   design that implies that it has a sampling error.

14   And it is the sampling error that we tabulate in

15   our margins of error.

16         Q    Okay.      So just to be clear about the

17   different data forms.             The P.L. data, that has

18   some errors associated with it, right?

19         A    Yes.

20         Q    It doesn't have the kind of standard

21   error associated with an estimate based on a

22   statistical sample, right?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 30 of 176



                                                                     Page 50

1          A    It doesn't have sampling error.

2          Q    Thank you.

3               The tabulation of CVAP data does have

4    sampling error associated with it, correct?

5          A    Yes.

6          Q    So when you publish the CVAP tabulation,

7    you're not publishing any particular person's

8    responses to the ACS citizenship question in a way
                                                                               
9    that would enable you to identify that person's                           
10   responses, correct?

11         A    If we did not apply disclosure avoidance

12   prior to the tabulation, then the CVAP table, as

13   well as the P.L. 94 tables, would be subject to

14   reidentification risks.

15         Q    So what are the disclosure avoidance

16   steps that are used for the tabulation of CVAP

17   data?

18         A    The CVAP data are tabulated from the

19   production of the American Community Survey Office

20   tabulation system.            The exact specification for

21   the disclosure avoidance that has been applied to

22   them is confidential and I can't give you those




                                 Veritext Legal Solutions
               215-241-1000
                  -241-     ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 31 of 176



                                                                     Page 51

1    specifications.          What we say in our technical

2    documents is that we apply household-level

3    swapping and some synthetic data noise infusion.

4          Q    Let's talk about those two things.                             
                                                                               
5    What's household-level swapping?

6          A    Household-level swapping means that the

7    certain variables on the household record, not the

8    person record, certain variables on the household

9    record are matched to variables on a household

10   record in a different geographic area.                       And if the

11   household is selected for swapping, and when the

12   match is found, essentially all the values are

13   swapped, except the address ID.                   So it looks as if

14   the data from a different address lived at the

15   address of the original and vice versa.

16         Q    So when you're building the CVAP

17   tabulation, in some cases, it's based on data

18   that's been swapped between two households where

19   the ACS citizenship response for one household has

20   been swapped with another; is that right?

21         A    I am only allowed to tell you the

22   variables that are used in the swap that are in




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 32 of 176



                                                                     Page 52

1    public documents.           And I told you what was in the

2    public documents.

3          Q    Okay.

4          A    So the swap controls for family size, for

5    the number of persons in -- not family size.                          That

6    was not a correct technical term.

7          Q    Household?

8          A    Household size.            Thank you.

9               And the number of members of the                                   
                                                                                   
10   household above voting age -- voting age or above.

11         Q    When households are swapped, at what

12   level of geography are they swapped?

13         A    I'm only allowed to say that the search

14   is over nearby geographic regions.

15         Q    So you're not swapping someone from Maine

16   with someone in Arizona?

17         A    I'm also allowed to say that the swap

18   never crosses state lines.

19         Q    Does the swap ever cross county lines?

20         A    If you can produce a technical document

21   that says it does or doesn't, I can confirm it.                           I

22   can't remember ever reading that, one way or




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 33 of 176



                                                                     Page 53

1    another.

2          Q     And can you say, one way or another,

3    whether or not the swap ever occurs across census

4    block group lines?

5          A     I have read a lot of the public

6    documents.        I have also read a lot of the

7    confidential documents.                I do not recall any                  
                                                                                 
8    public document explicitly saying anything other

9    than we don't swap across state boundaries.

10         Q     And do -- so that would -- okay.

11   Thank you.

12               Well, does swapping ever occur between

13   census blocks?

14               MR. EHRLICH:          Objection.         Form.

15               THE WITNESS:          Of course swapping occurs

16   across census blocks, because there would be no

17   point in it otherwise.

18   BY MR. HO:

19         Q     You mentioned synthetic data noise

20   infusion for disclosure avoidance.                       Can you

21   describe what you mean by that?

22         A     There are two methods of doing that.                      The




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 34 of 176



                                                                     Page 54

1    one that is used in the American Community Survey

2    is to develop a model for when a particular record
                                                                               
3    or item on a record is sensitive.                    The models are
                                                                               
4    more precise, but, again, their parameters are not

5    confidential.         Basically, you think of extreme

6    values as sensitive.

7               And then the statistical model replaces

8    the sensitive value with a value that's sampled

9    from the model and from the error distribution of

10   the model.

11         Q    The plan after collecting the citizenship

12   responses from the enumeration is to deliver

13   block-level citizenship data to the

14   Department of Justice for the purposes of VRA

15   enforcement, right, Dr. Abowd?

16         A    Yes.

17         Q    The block-level citizenship data that the

18   Census Bureau is going to deliver to the

19   Department of Justice, will that be based

20   primarily to the citizenship question on the

21   decennial enumeration questionnaire?

22         A    The internal expert panel has been




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 35 of 176



                                                                     Page 55

1    charged explicitly with determining both the

2    processing of the answers to the citizenship

3    question in the internal files and the formulation

4    for the CVAP table at the block level.

5          Q    So as of right now, a decision has not

6    been made yet as to whether or not the CVAP

7    table -- table that is produced to the

8    Department of Justice is going to be based

9    primarily on responses to the citizenship question

10   on the decennial enumeration or on a different                            
                                                                               
11   source; is that right, Dr. Abowd?

12         A    With one correction.              We are not

13   producing a CVAP for the Department of Justice.

14   We are producing a CVAP table at the block level

15   as a public use product.

16         Q    But otherwise, the answer to my question

17   is yes?

18         A    We have not made a decision on the way in

19   which we will aggregate the data to the block

20   level.

21         Q    Other than responses to the citizenship

22   question on the decennial questionnaire, what




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 36 of 176



                                                                     Page 56

1    other data sources might you use in the production

2    of the block-level CVAP table?

3          A    We have said that we will use

4    the -- what's called the census NUMIDENT data.                        In

5    addition, we are negotiating with the

6    U.S. CIS -- Customs and Immigration Service, did I

7    expand it right -- U.S. CIS and with the

8    State Department to acquire additional citizenship                         
                                                                                
9    data and data on visas that have been issued to

10   legal visitors to the United States.

11         Q    Is it fair to say that it has not yet

12   been decided precisely how the block-level CVAP

13   table will be assembled?

14         A    That's correct.

15         Q    Has it been decided whether or not the

16   block-level CVAP data will be included in the

17   P.L. 94-171 data file?

18         A    It has not.

19         Q    Let me show you a document.                  We'll mark

20   this as Exhibit 4.

21              (Plaintiffs' Exhibit 4, Federal Register

22   notice, was marked.)




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 37 of 176



                                                                     Page 57

1    BY MR. HO:

2          Q     This is a Federal Register notice.                        This

3    is a Federal Register notice from the

4    Department of Commerce on proposed information

5    collection and a comment request and the 2020

6    census.

7                Have you seen this document before?

8          A     Yes, I have.

9          Q     I want to turn to the second page of the

10   document -- oh, sorry, just for the record, it's

11   dated June 8, 2018, and the first page on it is

12   26643.
                                                                                  
13               I'd like to turn to the second page of
                                                                                  
14   the document, that's Page 26644.                     And the middle

15   column, the second paragraph, about halfway down

16   there is a sentence that starts with "If

17   stakeholders."

18               Do you see that?

19         A     Yes.

20         Q     The sentence reads, "If stakeholders such

21   as the National Conference of State Legislatures

22   elect to receive tabulations of citizenship data,




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 38 of 176



                                                                     Page 58

1    the Census Bureau will make/require" -- I think

2    that's a typo -- "a change" -- "a design change to

3    include citizenship as part of the Public Law

4    94-171 redistricting data file."

5               So I want to ask you a question about

6    that sentence.         If stakeholders do elect to

7    receive citizenship data, what kind of design

8    change can be made to the P.L. 94-171 file to

9    include citizenship information at the census
                                                                               
10   block level?                                                              
11         A    So I was, of course, aware of that

12   sentence.       The way that redistricting office

13   interacts with the National Conference of

14   State Legislatures, as is described in the

15   statute, as I understand it, is to attempt to meet

16   their data needs, and their data needs are

17   specifically what's required to redraw legislative

18   districts.       So that's why the redistricting office

19   worked with the American Community Survey office

20   to get the CVAP tabulation to be released in a

21   timely manner with respect to redistricting in the

22   first place.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 39 of 176



                                                                       Page 59

1                 My understanding -- careful.                   I was told

2    very carefully -- the Census Bureau's

3    understanding is that if the partners, the

4    National Conference of State Legislatures, wish to

5    receive the CVAP table at the block level,

6    simultaneous with the P.L. 94-171 tabulation --

7    that we announced the design of a previous
                                                                                 
8    Federal Register notice, but I don't know the                               

9    notice number -- that we would facilitate that.

10                Since the tabulations are all done using

11   census geography, there are a number of relatively

12   straightforward ways to facilitate simultaneous

13   release and use of a CVAP block-level table and

14   the P.L. 94-171 table that we've prespecified in a

15   previous Federal Register notice.

16         Q      Have there been any conversations with

17   the Department of Justice about the format in

18   which the Census Bureau will deliver block-level

19   citizenship data?

20         A      I believe the answer to that question is

21   no.       There have been meetings with the

22   Department of Justice, and they have been about




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 40 of 176



                                                                     Page 60

1    the form of the CVAP and P.L. 94 data, but I don't

2    believe we've had any specific discussion about

3    the format.        I believe that we presume that our

4    data production systems, when we say we're going

5    to deliver data at the block level, we'll deliver

6    data at the block level in a way that the

7    receiving users already understand how to use.                        So

8    we're planning to disseminate the products in

9    CEDSCI system at the block level and that's the --

10   that is the distribution medium that we would be

11   working towards using.              No one has mentioned that

12   that's problematic.

13         Q    I'm sorry.         I think I probably asked the

14   wrong question.

15         A    That's possible.

16         Q    So --

17         A    I hope I answered the right one.

18         Q    We talked earlier about how the

19   Census Bureau has not yet determined how it's

20   going to assemble the CVAP tables, whether it will

21   be based on the census enumeration questionnaire

22   responses, some other data source, what mix of




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 41 of 176



                                                                     Page 61

1    those things.

2               Do you remember that, Dr. Abowd?

3          A    Yes.

4          Q    Have there been conversations with the

5    Department of Justice about how the

6    Department -- sorry -- how the Census Bureau is

7    going to assemble that block-level CVAP data, that

8    is, whether it will be based on the enumeration

9    questionnaire responses or the administrative data                        
10   or something else?                                                        

11         A    There have been conversations with the

12   voting rights division or branch -- I'm not sure

13   which -- the voting rights section of the

14   Department of Justice about the consequences of

15   the disclosure modernization on the tabular data.

16   And so we were trying to educate them on that.

17   That doesn't affect how the census responses and

18   the administrative data might be combined to

19   produce those tabular data.                 There's a variety of

20   ways in which they can be combined that are going

21   to result in tabular data with the same

22   statistical properties.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 42 of 176



                                                                     Page 62

1          Q    So just to be clear, there have been no                        
                                                                               
2    conversations with the Department of Justice about

3    how the different forms of citizenship data are

4    going to be combined for purposes of assembling

5    the CVAP table?

6          A    None that I'm aware of, and during a

7    break, I'll ask to make sure there aren't some

8    that I wasn't aware of.

9          Q    Now, you did mention some conversations

10   between the Census Bureau and the voting section

11   at DOJ.      Who were those conversations between,

12   both on the DOJ and the census side?

13         A    So the meeting was arranged by

14   James Whitehorne, who is the chief of the

15   redistricting office.             On the Census Bureau side,

16   a number of experts were present, primarily

17   disclosure avoidance experts, but there were also

18   subject matter experts present.                   On the DOJ side,

19   the chief of the section was present and staff

20   familiar with the Voting Rights Act.

21         Q    Was Mr. Whitehorne present at that

22   meeting?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 43 of 176



                                                                     Page 64

1          A    I believe the answer to that is no,

2    because James has been inviting me to those, but I

3    will also check to make sure.

4          Q    Roughly, how long did the meeting last?

5          A    About an hour.

6          Q    Where was it?

7          A    DOJ.

8          Q    Just backing up for a moment, a census

9    block is the lowest level of census geographic,

10   correct?

11         A    Correct.        Tabular geographic.

12         Q    Census block could have as few as ten                          
                                                                               
13   people it in, right, Dr. Abowd?

14         A    A census block can have no people in it.

15         Q    And a census block could have one person

16   in it, right?

17         A    That's also correct.

18         Q    I want to show you a document -- let's

19   mark this as Exhibit 5.

20              (Plaintiffs' Exhibit 5, Map, was marked.)

21   BY MR. HO:

22         Q    I will represent to you this is a map




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 44 of 176



                                                                     Page 65

1    derived from census data on the Census website.

2    It was produced by adjoining tiger files with the

3    P.L. 94 data file after the 2010 census, and it's

4    a map of an area in Fort Myers, Florida.

5               So you recognize the rectangles and other

6    shapes on this map as census blocks, right,

7    Dr. Abowd?

8          A    Well, I can't independently verify that,

9    but certainly looks like it's right.

10         Q    And some of these census blocks have no

11   people in them, some of them have just a single

12   person on it, right?

13         A    Are you asking me to say that the number

14   that's sitting in the middle there is a population

15   count?

16         Q    I'll represent to you that that's -- that                      
                                                                               
17   the numbers are population counts, and assuming

18   that that's correct, some of the census blocks

19   represented on this map have only one person on

20   them, right, Dr. Abowd?

21         A    Yes.     I found a singleton.

22         Q    Let's talk about that singleton.                     Now,




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 45 of 176



                                                                     Page 66

1    you'd agree with me, Dr. Abowd, that if you

2    publish citizenship information at the block level

3    based on the responses to the decennial

4    enumeration solely -- so ignore the administrative

5    data for a second -- then any singleton, any

6    person who is the one individual on a census

7    block, you would be publicizing that person's

8    response to the citizenship question, correct?

9          A    No.

10              MR. EHRLICH:          Objection.         Form.

11              THE WITNESS:          No.

12   BY MR. HO:

13         Q    Why not?

14         A    Hasn't been correct since 1990.

15         Q    Please explain to me why that's the case.                      
16         A    Even before we considered the citizenship                      

17   variable, that one person, that household that has

18   only one person in it, had other characteristics,

19   and the goal of our disclosure avoidance system

20   has been to inhibit a user's ability to say that

21   the person identified as that one count here has

22   these characteristics.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 46 of 176



                                                                     Page 67

1               In 2000 and 2010, that was accomplished

2    by swapping, primarily.               In 2020, that's going to

3    be accomplished by what's called differential

4    privacy.      They amount to similar goals.                    One is a

5    more hardened technique.

6          Q    Uh-huh.

7          A    But, basically, if you do it properly,

8    then everything is an estimate and nothing is an

9    exact tabulation of what happened there.

10         Q    Okay.      So for these singletons, when you
                                                                               
11   publish block-level CVAP data, a census block with                        

12   one person on it and you publish data that shows

13   whether or not that person is a citizen, you're

14   telling me that's not going to disclose that

15   person's actual citizen status?

16         A    It's not even going to be that person's

17   actual citizenship value for any person.

18         Q    So the -- just to be clear -- I just want

19   to be clear about this.               The CVAP block-level data

20   that gets produced by the Census Bureau, in some

21   cases, the block-level citizenship values that are

22   reported on that table are not going to be the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 47 of 176



                                                                     Page 68

1    actual citizen statuses of the person or persons

2    on that census block; is that right?
                                                                               
3          A    No, not in some cases.                In all cases.
                                                                               
4          Q    Okay.

5          A    There won't be a single block in which

6    the citizenship variables or the race and

7    ethnicity variables are the values reported by the

8    people who live there.

9          Q    So I'm new to this, so I just -- forgive

10   me.

11         A    You're not the only one.

12         Q    I want to come back to that.

13              But just explain this to me like a fifth

14   grader, okay?         When you publish -- after the 2020

15   enumeration, when you publish block-level

16   citizenship data and you say X number of people on

17   a particular census block, whether it's one out of

18   one people, eight of ten people, whatever the

19   number is, are citizens, according to the table,

20   that table will not accurately reflect the

21   citizenship status of the people enumerated in

22   those citizen blocks; is that right, Dr. Abowd?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 48 of 176



                                                                     Page 69

1          A    No.     But I'm actually going to treat you

2    like a college-aged person and not a fifth grader.

3          Q    Let me just get a clarity on what the no

4    was, no.      No, I was not right or no --

5          A    That's correct.            No, you were not right.

6          Q    Please explain to me.

7          A    The use case for block-level data is not

8    that when I take a microscope to the census and I

9    look at a block, the answers I get there are right

10   for that block.          That would be enormously
                                                                                    
11   disclosive and would be almost impossible to                                   

12   prevent reidentification of the confidential Title

13   13 data, and we haven't done that -- we didn't do

14   it in 2010.        We didn't do it in 2000.

15              What has happened between 2010 and 2020

16   is that we now actually know how to produce

17   block-level data that are suitable for their use

18   without having to put the exact -- what you call

19   accurate, but I think you really mean exact

20   tabulation in that block.                It's too dangerous in

21   terms of the confidentiality of the underlying

22   records to put the exact tabulation there.                            So you




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 49 of 176



                                                                     Page 70

1    have to introduce randomness, and what -- we

2    introduced that randomness through a swapping

3    system in 2010 and in 2000.                 We're replacing that

4    swapping system with a system that introduces the

5    randomness in a much more controlled way for 2020.

6    Such that, as you take those blocks -- even though

7    the block number is going to be noisy and we're

8    going to tell you how noisy it is -- when you add

9    them up to voting districts, the more people that

10   are in that voting district, the more accurate

11   estimate you get of all of the things you're

12   trying to tabulate.            Not just citizenship,

13   race/ethnicity.

14         Q    Just to clarify my understanding again,

15   my question wasn't about fitness of use.                        My

16   question was just about exact measurement.

17              And is it correct that after you received

18   the decennial enumeration questionnaire responses

19   and you tabulate CVAP data at the block level,

20   that the numbers that you produce for CVAP at

21   particular census blocks will not reflect the

22   exact actual values of the number of citizen of




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 50 of 176



                                                                     Page 71

1    voting age at each of those census blocks?

2          A     Could you read his question back to me?

3                (Thereupon, the reporter read the record

4    as requested.)

5                THE WITNESS:          As read to me, that

6    statement is correct.

7    BY MR. HO:
                                                                               
8          Q     Another way to put it is, after you                           
9    tabulate the CVAP data at the block level, those

10   CVAP numbers at the block level will have error

11   margins associated with them, right, Dr. Abowd?

12         A     That's correct.

13         Q     Now, in your previous deposition, I

14   remember reading that you discussed that there is

15   sometimes disagreement between a person's

16   citizenship status as reflected in the NUMIDENT

17   data and the person's response to the citizenship

18   question on the ACS; is that right?

19         A     That's correct.

20         Q     I want to show you a document.                     We'll

21   mark this as Exhibit 6.

22               (Plaintiffs' Exhibit 6, Email thread, was




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 51 of 176



                                                                     Page 74

1          Q     Do you know anything about their

2    reputation as political scientists or -- social

3    scientists?         I'm sorry.

4          A     I remember looking at the article and

5    noting where it was published, but I did not look

6    at the research activities of the authors.

7          Q     Let me show you another document.                         We'll

8    mark this as Exhibit -- this is going to get a

9    little confusing now.              I'm going to mark this as

10   Exhibit 7.        This was Exhibit 6 in your previous

11   deposition.         This was your January 19, 2018 memo.

12               (Plaintiffs' Exhibit 7, January 19, 2018

13   memo, was admitted into evidence.)

14               THE WITNESS:          Yes, it is.

15   BY MR. HO:

16         Q     Okay.      I want to ask you about Page 7 of

17   the document, which is AR1282.                    You know, I'm

18   sorry, I think I have the wrong page number here.

19               It's Page 12 -- AR1283.                 It should be the

20   second paragraph after the Header C1, quality of

21   administrative record versus self-report

22   citizenship status.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 52 of 176



                                                                     Page 75

1          A     The paragraph that begins "For all of

2    these analyses"?

3          Q     Yes.

4          A     Okay.

5          Q     Now, the second sentence here reads, "The

6    NUMIDENT data contained information on every

7    person who has ever been issued a Social Security

8    number or an individual taxpayer identification

9    number.      Since 1972, SSA has required proof of

10   citizenship or legal resident alien status from
                                                                               
11   applicants.         We use this verified citizenship                      
12   status as our administrative citizenship

13   variable."

14               I want to ask you about what you wrote

15   there.      You described citizenship status in the

16   NUMIDENT data as verified, right, Dr. Abowd?

17         A     Yes.

18         Q     And you described citizenship status as

19   reported in the NUMIDENT as verified, because

20   everyone who obtains an SSN or an ITIN has had to

21   show a document concerning their citizenship or

22   legal noncitizenship status, correct?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 53 of 176



                                                                     Page 76

1          A    Correct.

2          Q    So if someone shows up in the NUMIDENT as

3    a noncitizen, just to put this in plain language,

4    that's because the Social Security Administration

5    records reflect that a document has been shown

6    identifying that person as a noncitizen, right?

7               MR. EHRLICH:          Objection to form.

8               THE WITNESS:          No.     It's the citizenship

9    status that's been documented or if you add an

10   ITN, the eligibility for an ITIN.

11   BY MR. HO:

12         Q    And the eligibility for an ITIN, if that

13   record in the NUMIDENT indicates that a person is

14   a noncitizen, it's because they've submitted a

15   document that indicates that they're a noncitizen,

16   right?

17         A    Correct.

18         Q    Now, in your view, if someone is

19   identified as a noncitizen in the NUMIDENT, that

20   reflects that person's current noncitizenship

21   status except for where there's a lag time between

22   when a noncitizen naturalizes and when the SSA




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 54 of 176



                                                                     Page 77

1    updates the person's record to reflect that change

2    in status, correct?

3          A    Approximately correct.                Not everyone is

4    obligated to notify SSA of a change in their

5    status.      So the things you said, plus the

6    possibility that it never gets updated.

7          Q    Generally speaking, you would agree that

8    if someone is denoted in the NUMIDENT as a

9    noncitizen, that that person is likely to be a

10   noncitizen, subject to a few exceptions?

11         A    I won't agree with the last statement.

12   Subject to a few exceptions, we would intend to

13   quantify that, but subject to the exceptions in

14   whatever quantity they are.

15         Q    Generally speaking, if someone is -- let

16   me just try this again.

17              Generally speaking, if someone is

18   identified in the NUMIDENT as a noncitizen, you

19   think it's reasonable to conclude that that person

20   is likely a noncitizen at present, correct,

21   Dr. Abowd?

22         A    If the person is actually coded as a




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 55 of 176



                                                                     Page 78

1    noncitizen, then I believe it is reasonable that

2    they were issued an SSN with SSA believing that

3    they were not a citizen.               If it's missing, that's

4    a different matter.

5          Q    Now, if someone is identified through ACS

6    questionnaire as a noncitizen, that's based

7    exclusively on a survey self-response that is not

8    verified by an actual document regarding the

9    person's legal status, right?

10         A    In the case of the respondent, that's

11   correct.      In the case of the other members of the

12   household, it's based on the information provided

13   by the respondent about those other members of the

14   household.

15         Q    So for anyone on the ACS who is
                                                                                
16   designated as a noncitizen, it's based on a survey                         

17   response, not an actual document about the

18   person's noncitizen status, correct?

19         A    That's correct.

20         Q    Let me show you another document.                      We can

21   mark this as Exhibit 8.               It's another email thread

22   you're on.       The top email is from Paul Beatty.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 56 of 176



                                                                     Page 79

1               (Plaintiffs' Exhibit 8, Email, was

2    marked.)

3    BY MR. HO:

4          Q    It is from Paul Beatty to you, dated

5    January 2, 2018, and the Bates number of the first

6    page of this thread is AR6629.

7               Now, the third email in the chain is an

8    email that you write to -- it's on the first page,

9    Dr. Abowd.       It on an email that you write to

10   Mr. Beatty and John Elting --

11         A    Elting.

12         Q    Elting, E-L-T-I-N-G-E [sic] -- dated

13   January 2, 2018, 9:35 a.m.

14              Do you see that email?

15         A    Yes, I do.

16         Q    Okay.      You wrote, "I spent the entire

17   week of December 18 through 22 working on the

18   response to this for Ron.                He sent it to DOJ on

19   Friday afternoon, December 22.                   We proposed adding

20   citizenship to the P.L. 94-171 to the

21   administrative records, not a new question on the

22   2020 census.        This proposal had the backing of the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 57 of 176



                                                                     Page 80

1    redistricting office."

2                You wrote that, right?

3          A     Yes.

4          Q     And the redistricting office is the

5    redistricting office at the Census Bureau run by

6    James Whitehorne, right?

7          A     Yes.

8          Q     Now, when you -- what do you mean when

9    you say that the option of using administrative

10   records to generate citizenship information for                                 
                                                                                     
11   the P.L. 94 file had the backing of the

12   redistricting?

13         A     Okay.      I was writing an email and I

14   didn't take my assistant director's advice as

15   seriously as I should have, to reread every

16   sentence before you click send.                      I meant that I

17   had discussed it with James Whitehorne.                               I meant

18   that we would produce a CVAP table in support of

19   P.L. 94-171.

20         Q     Okay.      Fair enough.

21               So you're referring to, in this email,

22   the production of a CVAP table with block-level




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 58 of 176



                                                                     Page 81

1    CVAP data, right?

2          A    Yes.

3          Q    Okay.      And when you say that that

4    proposal -- the proposal to generate that table

5    using administrative records had the backing of

6    the redistricting office led by Mr. Whitehorne,

7    what did you mean by that?                                                
                                                                               
8          A    It meant that I had previously discussed

9    with him whether this was a -- a tabulation that

10   we could make that would be considered politically

11   neutral and appropriate in support of state

12   redistricting efforts.

13         Q    Was one of the reasons why the proposal

14   to use administrative records to generate

15   block-level CVAP data have the support of the

16   redistricting office, the fact that administrative

17   records are based on verified information about a

18   person's citizenship status instead of a

19   self-report on a survey?

20         A    Not precisely.           What it was based on was

21   our ability to produce fit-for-use statistics that

22   we could document the quality of.                    The fact that




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 59 of 176



                                                                     Page 82

1    citizenship status is verified, at least for

2    people since 1972 in the NUMIDENT, is evidence

3    that the quality of the administrative record has

4    already received some scrutiny.

5          Q     So you would agree with the statement

6    that you -- I'm sorry.               Let me just -- let

7    me -- start that question again.

8                You described citizenship data from the

9    NUMIDENT as verified, because it's based on the
                                                                               
10   receipt of an actual legal document; is that                              
11   right, Dr. Abowd?

12         A     Yes.

13         Q     Okay.      And you would describe responses

14   to a citizenship question as unverified, right,

15   Dr. Abowd?

16         A     Yes.

17         Q     Let me show you another email.                     We'll

18   mark this as Exhibit 9.

19               (Plaintiffs' Exhibit 9, Email, was

20   marked.)

21   BY MR. HO:

22         Q     This is an email from Ron Jarmin to a




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 60 of 176



                                                                     Page 85

1          Q    Okay.      Mr. -- Dr. Jarmin writes, "They

2    have now briefed me, and their findings suggest

3    that the best way to provide P.L. 94 block-level

4    data with Citizen Voting Age Population by Race

5    and Ethnicity would be through utilizing a linked

6    file of administrative and survey data the

7    Census Bureau already possesses."

8               When Dr. Jarmin refers to a linked file                        
                                                                               
9    of administrative and survey data, that's a

10   reference to what you were describing earlier in

11   your email to Mr. Beatty about adding citizenship

12   or -- creating a citizenship table via

13   administrative records, correct?

14         A    Yes.     That's a shorthand way of

15   expressing that.

16         Q    And when Dr. Jarmin writes using this

17   administrative record would result in higher

18   quality data, do you understand that to be a

19   reference, in part, to the fact that information

20   about citizenship status in the administrative

21   record is based, in part, on legal documents about

22   a person's citizenship status as opposed to a




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 61 of 176



                                                                     Page 90

1    BY MR. HO:

2          Q    Is the linkage performed by the

3    Census Bureau between ACS survey respondents and

4    the NUMIDENT data what you would describe as high

5    quality?

6          A    Sometimes, yes, and sometimes, no.

7    Generally, yes.

8          Q    For purposes of the analysis that you

9    conducted referenced in your January 19th memo,

10   was the linkage between the ACS respondents and

11   the NUMIDENT data about citizenship status, was

12   that a high-quality match?

13         A    So the average statistic for that match

14   was that it was a high-quality match, but not all

15   of the records matched with high quality.

16         Q    Okay.

17         A    And some didn't match, at all.

18         Q    Generally speaking, when there was

19   disagreement -- in the analysis that you performed

20   in your January 19th memo between the

21   administrative record and a person's survey

22   response about citizenship data, is it reasonable




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 62 of 176



                                                                       Page 91

1    to conclude that the administrative record is more

2    likely to be correct about the person's

3    citizenship status than the response to the ACS

4    question?

5           A     When the administrative record says you

6    are a citizenship and when the linkage of high

7    quality, as it generally is for people whom the

8    administrative record says you're a citizen, then,

9    yes.       When the administrative record says that

10   you're not a citizen and the linkage is of high

11   quality, then subject to the caveats I have

12   already expressed, I would also say yes.                          But as

13   the linkage quality deteriorates, then you're not                           
                                                                                 
14   sure you're looking at the same person and you're

15   also not confident of the -- either the survey

16   responses or the administrative record.

17          Q     So let's just talk about the

18   noncitizens --

19          A     Okay.

20          Q     -- in the NUMIDENT data.                 When you have a

21   non- -- someone who is identified as a noncitizen

22   in the NUMIDENT data and you link that person to




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 63 of 176



                                                                     Page 92

1    an ACS response and there's disagreement, that is,

2    the person who is identified in the NUMIDENT as a

3    noncitizen, but their ACS response is citizen,

4    when you conducted that analysis for purposes of

5    your January 19th memo, do you have confidence

6    that person is likely a citizen -- sorry -- likely
                                                                               
7    a noncitizen and that the response to the ACS                             
8    question was incorrect?

9               MR. EHRLICH:          Objection.         Form.

10              THE WITNESS:          We believe that the most

11   likely conclusion is that the administrative

12   record is correct and the survey response is not.

13   BY MR. HO:

14         Q    And I believe in your January memo, you

15   conclude that about 30 percent of ACS respondents

16   who are identified as noncitizens in the NUMIDENT,

17   respond to the ACS citizen question by stating

18   they are citizens, right, Dr. Abowd?

19         A    We agreed to use 30 percent as the

20   summary for a range, but yes, I think that's a

21   representative statistic.

22         Q    So based on your previous responses




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 64 of 176



                                                                     Page 93

1    today, you think it's likely that 30 percent of

2    noncitizens who responded to the ACS citizenship

3    question responded incorrectly about their

4    citizenship status to the ACS question, right,

5    Dr. Abowd?

6          A    I -- the correct statement is that the

7    data provided for 30 percent of the survey

8    respondents who indicated citizens, that wasn't

9    necessarily provided by that person -- that's what
                                                                               
10   I'm trying to correct -- is likely incorrect, yes.                        
11         Q    Do you have any empirical basis to expect

12   that noncitizens who respond to a citizenship

13   question on the 2020 decennial enumeration

14   questionnaire will respond more accurately than

15   noncitizens who have responded to the citizenship

16   question on the ACS?

17         A    No.

18         Q    Is there any reason to think that

19   noncitizens who respond to the citizenship

20   question on the 2020 enumeration will respond less

21   accurately than noncitizens who respond to the

22   citizenship question on the ACS?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 65 of 176



                                                                     Page 94

1          A    We have identified an upward trend in the

2    disagreement between the survey responses and the                         
                                                                               
3    administrative record.              It's not precise enough

4    for us to label as a definitive upward trend, but

5    it -- there are definitely indications in the data

6    that the willingness to respond accurately to that

7    question is declining.

8          Q    Would you expect noncitizens responding

9    to the citizenship question on the 2020 decennial

10   enumeration questionnaire to respond inaccurately

11   at a higher rate than the inaccuracies you

12   documented among noncitizens responding to the

13   citizenship question on the ACS?

14         A    I don't have a well-formed opinion on

15   that.     I have told you that there's a -- the

16   appearance of a trend that we have not determined

17   has the statistical quality to say is a trend, but

18   is -- so in the absence of that, I would have to

19   say my expectation is the same as the most recent

20   data, which would be the 2016 ACS.                     That's where

21   the 30 percent number comes from.

22         Q    For producing the block-level CVAP data,




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 66 of 176



                                                                     Page 95

1    there are, at present, no plans in place to

2    address situations where a person's self-report in

3    response to the citizenship question on the 2020

4    enumeration questionnaire disagrees with that

5    person's citizenship status as noted in the

6    NUMIDENT data file; is that right, Dr. Abowd?

7               THE WITNESS:          I'm sorry.         Could you read

8    the first part of his question back to me?

9               (Thereupon, the reporter read the record
                                                                               
10   as requested.)                                                            

11              THE WITNESS:          I think you're asking me

12   about the processing decisions for the 2020 census

13   and the subsequent production decisions for the

14   CVAP tabulation; is that right?

15   BY MR. HO:

16         Q    Right.

17         A    There are no current decisions about how

18   that's going to be done.

19         Q    There are no current decisions about how

20   you're going to reconcile differences between the

21   responses to the citizenship question and a

22   person's citizenship status as defined in the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 67 of 176



                                                                     Page 96

1    NUMIDENT?

2          A     That's correct.

3          Q     The last sentence of Exhibit 9,

4    Dr. Jarmin's email says, "I suggest we schedule a

5    meeting of Census and DOJ technical experts to

6    discuss the details of this proposal."

7                That meeting did not take place, did it,
                                                                                   
8    Dr. Abowd?                                                                    

9          A     That's correct.

10         Q     You anticipated having such a meeting in

11   January of 2018, right?

12         A     I wouldn't say that the Census Bureau

13   anticipated having such a meeting.                       I would say

14   that we offered DOJ the opportunity to meet with

15   us and hoped that they would.

16         Q     I'm going to show you a document.                         We'll

17   mark it as 10.

18               (Plaintiffs' Exhibit 10, Email, was

19   marked.)

20   BY MR. HO:

21         Q     This is an email thread, the top email is

22   from Misty Heggeness to you dated January 2, 2018




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 68 of 176



                                                                     Page 98

1          Q    When you say the meeting would be mostly

2    about messaging, what did you mean by that?

3          A    To be honest, I'm not sure.                  I believe

4    that on the 2nd of January, we were discussing the

5    wording of a short summary memorandum that I was

6    working on for the acting director, summarizing

7    the state of the research through the end of

8    December.

9          Q    You testified a moment ago that DOJ

10   declined to take the meeting that was referenced

11   in Dr. Abowd -- Dr. Jarmin's email; is that right?

12         A    That's correct.

13         Q    Do you know why?
                                                                               
14         A    I believe it's in the administrative                           

15   record, the reply to this email.                    I'll summarize.

16   Again, if you say this is the author of the

17   letter, I believe you, but names haven't stuck.

18              Said that the basis for our request is

19   adequately documented in the letter and we decline

20   to further meet.

21         Q    In your experience, is it unusual to

22   receive a data request from an agency to the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 69 of 176



                                                                     Page 99

1    Census Bureau and then for the agency to refuse to

2    meet to discuss the technical aspect of that data                          
                                                                                
3    request?

4          A    My experience in my current position is

5    only two years old.            I will answer on behalf of

6    the agency.        Yes.

7               MR. HO:        We've been going for about an

8    hour 50, 55 or so.            Would now be an okay time for

9    a bathroom break?

10              MR. EHRLICH:          It's okay with me.

11              VIDEOGRAPHER:          This concludes Media Unit

12   Number 1.       The time on the video is 10:55 a.m.                   We

13   are off the record.

14              (Off the record.)

15              VIDEOGRAPHER:          This begins Media Unit

16   Number 2.       The time on the video is 11:19 a.m.                   We

17   are on the record.

18              MR. EHRLICH:          Just to clarify something

19   we were discussing earlier on the record when we

20   were talking about you had received documents

21   yesterday evening that you wanted to talk to

22   Dr. Abowd about.           We wanted to clarify that you




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 70 of 176



                                                                    Page 100

1    get seven hours for the 30(b)(6).                    If you want to

2    reserve time at the end of today in order to

3    review those documents and ask him more questions,

4    we can produce him again for you.

5               MR. HO:       Thanks for that offer.                I'll

6    confer with co-counsel and counsel for the other

7    plaintiffs --

8               MR. EHRLICH:          Okay.

9               MR. HO:       -- and we'll talk.

10              MR. EHRLICH:          Thank you.

11   BY MR. HO:

12         Q    Dr. Abowd, before moving on to another

13   topic, I just want to ask a few questions about

14   some things we discussed earlier.

15              You testified that when the

16   Census Bureau, after the 2020 decennial census,                           
                                                                               
17   produces the block-level CVAP data, that there

18   will be error margins associated with that

19   block-level CVAP data.              Do you remember that?

20         A    Yes.

21         Q    Okay.      Today, does the Census Bureau know

22   whether or not the error margins associated with




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 71 of 176



                                                                      Page 101

1    that block-level CVAP data will be larger or

2    smaller than the error margins associated with the

3    block-level CVAP data that DOJ currently uses,

4    based on ACS estimates?

5           A     I have to give a nuanced answer to that

6    question.         We don't know, because we haven't set

7    the parameters of the disclosure avoidance system                           
                                                                                 
8    yet.       That's somewhat new territory for my

9    colleagues, and I am certain that one of the

10   things we will be discussing is whether the error

11   margins associated with both the P.L. 94 and the

12   CVAP table at the block level still allow

13   redistricting offices and the

14   Department of Justice to use the data effectively.

15   That is the use case for those data.

16          Q     Would you agree -- never mind.                    That's

17   fine.

18                You testified a little bit about a

19   possible RCT of the citizenship question and

20   request from, I believe it was Enrique Lamas, to

21   get a proposal for doing an RCT of the citizenship

22   question without the prefatory nativity question




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 72 of 176



                                                                    Page 105

1    responsibility, in conjunction with the acting

2    director, for giving me the no-go, but he didn't

3    tell me whether he discussed with anyone else

4    outside the Bureau.

5          Q     So you're aware that Dr. Jarmin and -- I

6    don't know if it's Dr. or Mr. Lamas?

7          A     It's doctor.           It's Dr. Velkoff, too.

8          Q     Okay.      You don't know if anyone other

9    than Dr. Jarmin and Dr. Lamas were involved in

10   this -- the decision not to do the RCT of the

11   citizenship question?

12         A     I do not know.

13         Q     You testified at one point whether or

14   not -- excuse me -- you testified at one point

15   that there are indicators in that -- let me try

16   again.

17               I think you testified earlier that there

18   are indicators suggesting that nonresponse rates

19   to a citizenship question among noncitizens are

20   increasing; is that right?

21         A     Yes.

22         Q     What are those indicators that you were




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 73 of 176



                                                                    Page 106

1    referring to?

2          A    In our technical research, we've

3    conducted statistical experiments that attempt to

4    estimate the extent to which certain categories of

5    households that either include a noncitizen or

6    include someone for whom we don't know the

7    citizenship status might not respond to

8    questionnaires that include a citizenship

9    question.       In the analysis for the 2000 census,

10   that number was around 3 percentage points.                           In

11   the analysis circa 2010, it was closer to 5

12   point -- 5 percentage points.                  And the most recent

13   analyses we have produced, it's closer to five and

14   a half percent -- 5.8 percentage points and

15   applies to a bigger subpopulation of households

16   than our previous analyses.

17         Q    Any other analyses suggesting that there

18   are indications of greater nonresponse over time

19   from noncitizens to a citizenship question other

20   than the ones you've just described?

21         A    If you look at the item nonresponse rates

22   and the break-off rates, the reason I said that




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 74 of 176



                                                                    Page 107

1    they didn't meet statistical standards for saying

2    we think there's a trend is because they're short

3    and there have been some procedural changes that

4    materially affect the year-to-year comparisons,

5    but they are higher now than they were earlier in

6    the decade.

7          Q    So we have increasing unit nonresponse,

8    increasing item nonresponse and increasing

9    break-off rates, all suggesting that noncitizens'

10   sensitivity to a citizenship question have been

11   increasing over time; is that right, Dr. Abowd?

12         A    You have to permit the caveat that I

13   didn't say increasing.              I said they're going up,

14   but that, specifically, I don't have sufficient

15   statistical evidence to conclude there's an

16   increase in trend.

17              In the case of the -- of the item

18   nonresponse rates, it's because of the change in

19   design that occurred in 2013.                  In the case of the

20   break-off rates, it's because we haven't been able

21   to analyze full 2017 data, and we only had 2016

22   data.     So we don't -- I don't, really, even have




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 75 of 176



                                                                    Page 108

1    two points for the break-off rates.

2                But at the time we prepared our technical

3    report for the Secretary, we had the 2000 and the

4    2010, and those two numbers are statistically

5    different from each other, and the one in 2010 is

6    larger.

7          Q     But you would agree that the item

8    nonresponse and the break-off rate analysis that

9    you've done, they're both consistent with the

10   notion that noncitizens' sensitivity to a

11   citizenship question and unwillingness to respond

12   to such a question, have increased over time?

13               MR. EHRLICH:          Objection.         Form.

14               THE WITNESS:          I will agree to the

15   statement, consistent with the -- with the

16   increase over time, yes.

17   BY MR. HO:

18         Q     Other than the three things we've

19   discussed, unit nonresponse, item nonresponse and

20   break-off rates, are there any other indicators

21   suggesting that noncitizens' sensitivity to a

22   citizenship question has been increasing over




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 76 of 176



                                                                    Page 109

1    time?

2          A    There are survey indicators from the

3    Census Barriers, Attitudes and Motivators Survey

4    and qualitative analysis from focus groups that

5    also suggest it.

6          Q    Other than the CBAMS and the focus

7    groups, any other indicators that you're aware of

8    suggesting that noncitizens sensitive to a

9    citizenship question has been increasing?

10         A    None that I can recall at this moment.

11         Q    Okay.      You said something about the 5.8

12   percentage point reduction in response rates among

13   noncitizens to a citizenship question -- because

14   of the presence of a citizenship question; is that

15   right, Dr. Abowd?

16         A    I can restate the question so it's right.

17         Q    Please.

18         A    We did analyses -- we did analyses that

19   compared different categories of households that

20   included citizens with categories of households

21   that either didn't or may not include citizens.

22   And the most reset of them -- which is in the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 77 of 176



                                                                    Page 111

1    to the Department of Commerce in response to a

2    discovery request we were processing.

3          Q    Do you know when the August 6th version

4    of that paper was produced from the Census Bureau

5    to the Department of Commerce?

6          A    I do not.

7          Q    Was it yesterday?

8          A    I don't think so -- no.                It definitely

9    wasn't yesterday.           It -- because I asked for a

10   copy at the Department of Commerce on Monday, and

11   I was given a copy with the August 6th date.                          I

12   was expecting to see a copy with a July date.

13   There's no difference between them, other than

14   some grammar mistakes that have been corrected.

15         Q    I want to show you a document that you

16   talked about at your last deposition.                       This was a

17   short version, I think, of the analysis we were

18   just talking about.            It was the first Abowd

19   Deposition Exhibit 4, marking it as Exhibit 11 for

20   this deposition.

21              (Plaintiffs' Exhibit 11, Analysis, was

22   marked.)




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 78 of 176



                                                                    Page 113

1          A    In this case, yes.             That's right.

2          Q    Now, the first sentence in the paragraph

3    above Table 6 reads:             Other proxy measures for

4    understanding response sensitivity to questions of

5    citizenship can be examined with longitudinal

6    data.

7               What does that sentence mean?

8          A    It's a -- it's terse technical writing

9    for it, and now we're going to do things similar

10   to what we just did for cross-sectional studies

11   with some longitudinal data.

12         Q    And the premise here is that a

13   longitudinal analysis could shed some light on the

14   sensitivity of citizen- -- or the question on

15   citizenship, right, Dr. Abowd?

16         A    Yes.

17         Q    The SIPP, S-I-P-P, that's a longitudinal

18   survey featuring a citizenship question, correct?

19         A    That's correct.            It's the Survey of

20   Income and Program Participation.

21         Q    And who is it conducted by?

22         A    The Census Bureau.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 79 of 176



                                                                    Page 114

1          Q     According to the table, in Wave 1 of the

2    SIPP, noncitizens were 6.1 of respondents but by

3    Wave 2, they were only 5.7 percent of SIPP

4    respondents, correct?

5          A     That's correct.

6          Q     So just to explain what that means,

7    noncitizens shrank as a share of respondents to

8    this longitudinal survey because they dropped out

9    of responding to the survey at a higher rate than

10   did citizens, correct, Dr. Abowd?

11         A     So the two point estimates, 6.1

12   percentage point and 5.7 percentage point -- the

13   5.7 is less than the 6.1.                 I think I asked the

14   authors to ensure that the standard error of the

15   difference was -- which is negative -- was also

16   sufficiently precise.              On the hypothesis that

17   that's the case -- I don't have the standard or

18   the difference here -- then, yes, that's the

19   correct conclusion.

20         Q     So the idea that the white paper's

21   authors are operating under here is that if

22   noncitizens dropped out of a longitudinal survey




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 80 of 176



                                                                    Page 115

1    featuring a citizenship question at a higher rate

2    than did citizens, then that suggests that

3    noncitizens are more sensitive to a citizenship

4    question and might fail to respond to a survey

5    with a citizenship question at a higher rate than

6    citizens; is that right?

7          A    So the nuanced answer to your question is

8    that it is suggestive of that.                   In these kinds of

9    survey situations, we can't design the gold

10   standard randomized controlled trial for which the

11   precise hypothesis that you stated would be the

12   one you could precisely test.                  So the

13   questionnaire does include a citizenship question.

14   It includes lots of other questions, as well.                         And

15   subject to that caveat, the conclusions that you

16   drew about the difference between Wave 1 and

17   Wave 2 participation -- sorry, response rates --

18   is correct.

19   BY MR. HO:

20         Q    And the Census Bureau agrees with the

21   authors of the white paper that this longitudinal

22   analysis is suggestive of the notion that




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 81 of 176



                                                                    Page 116

1    noncitizens are more sensitive to a question about

2    citizenship and less likely to respond to a survey

3    featuring a citizenship question, correct?

4               MR. EHRLICH:          Objection.         Form.

5               THE WITNESS:          The Census Bureau considers

6    the evidence from the SIPP to be consistent with

7    the other evidence that we have examined

8    suggesting that households that either contain a

9    noncitizen or contain at least one person for whom

10   we do not know the citizenship status are more

11   sensitive to questionnaires that include questions

12   about citizenship status.

13   BY MR. HO:

14         Q    There are other longitudinal studies

15   conducted by the Census Bureau featuring a

16   question on citizenship, right, Dr. Abowd?

17         A    Yes.

18         Q    For example, the Current Population

19   Survey, CPS, is a longitudinal survey conducted by

20   the Census Bureau featuring a citizenship

21   question, correct?

22         A    So that's not technically correct.                         The




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 82 of 176



                                                                    Page 123

1          A    It's a housing unit --

2          Q    I think I understand.

3          A    You don't know who is in the housing unit

4    when you go the second month and second sample.

5    That's the point I'm trying to make.

6          Q    I think I understand.

7          A    Okay.

8          Q    All right.         Let me try this again.

9               Time 1, right, we have a group of CPS

10   respondents.        Some housing units have a

11   noncitizen, some housing units do not have a

12   noncitizen.        Time 2, the share of respondents to

13   the CPS from the housing units that at Time 1 had

14   a noncitizen has shrunk.               Would that be suggestive

15   of the notion that noncitizens are more sensitive

16   to a citizenship question than are U.S. citizens?

17              MR. EHRLICH:          Objection.         Form.

18              THE WITNESS:          Replace Time 1 and Time 2

19   with Month and Sample 1 and Month and Sample 2.

20   If you look at statistics for Month and Sample 2

21   for households for Month and Sample 1 that

22   identified as citizen versus for households for




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 83 of 176



                                                                    Page 124

1    Month and Sample 1 that identified as noncitizen

2    and you found differences in the Month and

3    Sample 2 statistics, that would be as similar as

4    you could construct to the hypothetical in Table 6

5    of the working paper we're talking about.

6    BY MR. HO:

7          Q    And would that analysis -- if I showed

8    that Month and Sample 1 housing units that

9    featured a noncitizen responded at a lower rate at

10   Month and Sample 2 than the households that at

11   Month and Sample 1 were all citizen households,

12   would that be suggestive of greater sensitivity of

13   noncitizens to a citizenship survey question?

14              MR. EHRLICH:          Objection.         Form.

15              THE WITNESS:          That would have an

16   interpretation similar to Table 6 in the working

17   paper, yes.

18   BY MR. HO:

19         Q    Now, during your last deposition, do you

20   remember talking about the acronym C-A-P-I or

21   CAPI?

22         A    Computer-assisted personal interview,




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 84 of 176



                                                                     Page 125

1    yes.

2                (Conference call interruption.)

3    BY MR. HO:

4           Q    CAPI is, basically, a nonresponse

5    follow-up for the ACS; is that right?

6           A    As of right now, that is correct.

7           Q    Okay.      And what --

8           A    That is the field technical technique

9    used for nonresponse follow-up in the ACS.

10          Q    Okay.      And what it means is you send,

11   basically, a census employee out with some kind of

12   personal handheld computer device to try to get an

13   answer to the ACS from a household that didn't

14   respond; is that right?

15          A    That's correct.

16          Q    Okay.      Now, the SWAT team that did the

17   white paper that we talked about earlier,

18   conducted a stratified analysis of the CAPI

19   response rates breaking census tracts into deciles

20   from those with the -- the lowest percentage of

21   household with the noncitizen to those with the

22   most; is that right?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 85 of 176



                                                                    Page 126

1          A    If you're going to ask me about one of

2    the analyses that's in this early draft, I need to

3    know which one.

4          Q    Sure.

5          A    If you're going to ask me about something

6    else, I need to have my memory refreshed as to

7    what you're asking me about.

8          Q    I understand.          I don't think it made its

9    way into that version of the white paper.

10         A    Okay.

11         Q    But my understanding is that at some

12   point, the SWAT team looked at CAPI response rates

13   and they compared census tracts to a stratified

14   analysis, deciles -- percentage -- a household --

15   census tracts with the lowest percentage of

16   households with a noncitizen and -- you know, from

17   1 to 10, those with the greatest percentage of

18   households with a noncitizen, and compared the

19   CAPI response rates.             Does that help refresh your

20   memory?

21         A    You've refreshed my memory to the point

22   that I acknowledge that an analysis was done in




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 86 of 176



                                                                    Page 127

1    which tracts were stratified by decile.                        But I

2    would like to review what it is you're asking me

3    about, because I don't remember specifically what

4    the stratifier was and what the response was.

5    I've had to look at a lot of documents over the

6    last several weeks.            I simply am not sure what the

7    exact analysis is you're asking me about.

8               (Plaintiffs' Exhibit 12, Tables, was

9    marked.)

10         Q    Okay.      Let me show you a document.                     It's

11   been marked as Exhibit 12.                It's a series of

12   tables.      The first page on the document is

13   AR10408.

14              And I'm looking at the third table, the

15   CAPI response rate.            Now, this table shows an

16   analysis of census tracts broken into deciles from

17   least to most percentage of households with a

18   noncitizen comparing CAPI response rates; is that

19   right, Dr. Abowd?

20         A    Yes.     I don't recall exactly how the

21   tract deciles were determined, but they are from

22   least to most noncitizen.                That's right.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 87 of 176



                                                                    Page 128

1          Q    So one is the decile of census tracts

2    with the lowest percentage of households with a

3    noncitizen.        Ten is the decile of census tracts

4    with the largest percentage with households with a

5    noncitizen, correct?

6          A    That's correct.

7          Q    And, basically, what that means is, as

8    you go from 1 to 10, the percentage of households

9    in a census tract increases, correct?

10         A    Percentage of households with a

11   noncitizen.

12         Q    Noncitizen, sorry.

13              And when we look at -- just to take one

14   number from the table -- for the 10th decile, year

15   2016, the CAPI response rate is 87.4, bottom right

16   corner of the table.             What does that mean for the

17   CAPI response rate to be 87.4 for that decile

18   census tract?

19         A    I'm going to check with the author of

20   this table on the next break to make certain that

21   the CAPI here means only the nonresponse follow-up

22   that was followed up by computer-assisted personal




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 88 of 176



                                                                    Page 129

1    interview.       We sometimes lump Internet

2    self-response in, but I don't think that was done

3    here, because Internet self-response is by itself

4    separately, and it didn't start until 2013.

5          Q    Uh-huh.

6          A    And up until 2016, you could also be

7    followed up with CATI, computer-assisted telephone

8    interview.       So I think I've told you correctly,

9    that this is nonresponse follow-up

10   computer-assisted personal interview.

11              In that case, it means that the subsample

12   of nonrespondents that was selected for

13   nonresponse follow-up in the ACS were successfully

14   followed up with the percentages indicated in the

15   table.

16         Q    So just to be clear, the subset of

17   non- -- of households chosen for nonresponse

18   follow-up on the ACS for the tenth decile in 2016,

19   nonresponse follow-up on the ACS was successful

20   87.4 percentage of the time?

21         A    That's correct.

22         Q    Now, if we look at this table, correct,




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 89 of 176



                                                                    Page 130

1    that the Bureau found that nonresponse follow-up

2    for the ACS has declined each year for each

3    decile; is that correct?

4          A    That -- that seems to be correct.

5          Q    Okay.      And is that consistent with the

6    notion that citizenship has become a more

7    sensitive question on surveys since the year 2010?

8          A    One of the reasons that this particular

9    analysis doesn't appear in some of the technical

10   papers that were relied upon by the larger group

11   of senior executives at the Census Bureau in

12   drawing their conclusions, is that the internal

13   peer review of this particular analysis suggested

14   that there were enough qualifications to that

15   conclusion that many of them were unwilling to

16   make it.

17              You correctly characterized the trend

18   lines, that there were changes to the design of

19   the survey that occurred here and there were also

20   potential other differences that -- that many of

21   the people who looked at this found qualifications

22   that -- so that's the right conclusion.                        But it




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 90 of 176



                                                                     Page 131

1    isn't a conclusion that the Census Bureau,

2    speaking collectively for the people who peer

3    reviewed this analysis, would have jointly made.

4           Q    I understand there are caveats, but

5    notwithstanding those caveats, is the decline in

6    successful nonresponse follow-up for the ACS since

7    2010 suggestive of the notion that citizenship

8    questions on surveys have become more sensitive

9    since 2010?

10          A    It's consistent with that interpretation,

11   yes.

12          Q    It also appears that in each year, as a

13   census tract has greater percentage of households

14   with a noncitizen, that nonresponse follow-up,

15   generally, is less successful.                    Would you agree

16   with that?

17          A    Yes.     It's consistent with that

18   interpretation, as well.

19          Q    Okay.      So is it consistent -- is that

20   data consistent with the notion that noncitizen

21   households are less likely to cooperate with

22   nonresponse follow-up to the ACS?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 91 of 176



                                                                    Page 132

1          A    So we didn't -- well, if we did a

2    difference-and-difference analysis of this table,

3    I don't remember it.             And I flipped and it doesn't

4    seem to be in here.            So without a

5    difference-and-difference analysis, I'm not able

6    to draw a conclusion like the one you just

7    suggested.

8          Q    But as a census tract gets a greater

9    percentage of households with a noncitizen,

10   generally speaking, nonresponse follow-up in that

11   census tract is less successful, correct,

12   Dr. Abowd?

13         A    Is less successful than?

14         Q    Than it is for a census tract with a

15   lower percentage of households with a noncitizen?

16         A    You're asking me do the numbers go down

17   when the deciles go up, and that's correct, yes.

18         Q    Now, I believe when you testified at your

19   last deposition, when you were talking about the

20   CAPI analysis, you described something like a

21   spreadsheet that had all the tables that you

22   looked at which had been cleared for release by




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 92 of 176



                                                                    Page 134

1          Q    Has the Census Bureau, in response to

2    this analysis or for any reason, taken any

3    measures specifically to address the lower success

4    rate of nonresponse follow-up in census tracts

5    with higher percentages of noncitizen households?

6               MR. EHRLICH:          Objection.         Form.

7               THE WITNESS:          I don't believe that you

8    could point to any specific activity that would

9    have been explicitly stratified by this decile

10   analysis.       The declining response rate is a

11   general problem, and we attempt to manage field

12   operations in a manner that is consistent with

13   keeping those response rates up.                    In fact, one of

14   the reasons we switched to Internet self-response

15   in the ACS was in an effort to increase the

16   voluntary response rate.               So -- so, generically,

17   we're, of course, interested in keeping the

18   response rate high.            It's a mandatory survey, but

19   voluntary or self-response is a critical cost

20   control factor.

21              That said, the budget for the

22   American Community Survey has not been increased




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 93 of 176



                                                                    Page 135

1    in proportion to the cost of living, so we don't

2    have the same resources to do nonresponse

3    follow-up.        So we focus on -- we focus on those

4    things that are going to get the total nonresponse

5    follow-up on the --

6    BY MR. HO:

7          Q    But has -- sorry.

8               Has the Census Bureau done anything to

9    try to address the lower rates of nonresponse

10   follow-up success in areas that have higher

11   percentages of noncitizen households?

12         A    I believe I just said that I'm not aware

13   of any activity specifically correlated with --

14   explicitly correlated with these indicators.

15         Q    Thank you.         Sorry.

16              Just a few other quick questions.                      You're

17   familiar the acronym of C-S-A-C or CSAC?

18         A    Yes.

19         Q    And that stands for Census Scientific

20   Advisory Committee?

21         A    Yes.

22         Q    And the members of CSAC advised the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 94 of 176



                                                                    Page 137

1    my rank, but some will send a specialist.                             And

2    then the director conveys to the Department of

3    Commerce a set of recommendations to fill a

4    vacancy.       It's the Department of Commerce then

5    decides to whom to extend that invitation.

6          Q     Is it fair to say that, generally

7    speaking, CSAC members are highly regarded as

8    social scientists by the Census Bureau?

9          A     Yes.

10         Q     You're familiar with former Census Bureau

11   director John Thompson?

12         A     I have met Dr. Thompson.                 Mr. Thompson,

13   excuse me.

14         Q     Fair to say that the Census Bureau has a

15   high opinion of Dr. Thompson as a scientist?

16         A     It is Mr., and yes.

17         Q     Fair to say the Census Bureau considers

18   him well versed in standard Census Bureau testing

19   practices?

20         A     Yes.

21         Q     Has the Census Bureau contracted with any

22   private companies or PR firms to conduct research




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 95 of 176



                                                                     Page 139

1    citizenship question?

2                 Reingold spelled R-E-I-N-G-O-L-D.

3           A     I do not know whether Reingold is a

4    subcontractor in the integrated communication

5    contract.          If they are, then the answer could be

6    yes.       I'm not aware of another contract, but I

7    will check during a break.

8           Q     Okay.      Does the Census Bureau think that

9    adding a citizenship question to the 2020

10   enumeration questionnaire is a good idea?

11          A     No.

12                MR. HO:       Can we go off the record for a

13   second?

14                VIDEOGRAPHER:          We're going off the

15   record.       The time on the video is 12:07 p.m.

16                (Off the record.)

17                VIDEOGRAPHER:          This begins Media Unit

18   Number 3.          The time on the video is 1:03 p.m.                  We

19   are on the record.

20   BY MR. HO:

21          Q     Dr. Abowd, I don't have any other

22   questions for you at this time, but I know you




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 96 of 176



                                                                     Page 142

1    field period.

2    BY MR. HO:

3           Q    Thank you.         And this would have been the

4    only testing of the 2020 decennial questionnaire

5    with a citizenship question in it, correct?

6           A    This is the only field testing with and

7    without citizenship question, directly analyzing

8    the citizenship question that we have considered

9    at the Census Bureau.

10               I also verified that the 2010 census

11   questionnaire had full cognitive and field

12   testing.       That the 2020 questionnaire without the

13   citizenship question had -- so I asked him the

14   same way you asked me, was adequately, cognitively

15   tested; yes.

16          Q    I'm sorry.         Who did you ask whether or

17   not?

18          A    I asked my staff -- the same group that I

19   had been asking generally about the testing, I

20   specifically asked about the cognitive testing for

21   the 2020 questionnaire, with and without the

22   citizenship question, and their answer was that it




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 97 of 176



                                                                    Page 143

1    was adequately tested with the citizen- -- without

2    the citizenship question, but not adequately

3    tested with the citizenship question, cognitive

4    testing.

5          Q    Thank you.

6          A    Okay.

7               And, thirdly, in this table, Exhibit 12,

8    the third panel, the CAPI response rate, I

9    confirmed, so I can now say the way the tract was

10   put into deciles was based on the five-year

11   American Community Survey for the middle five

12   years of the table, so 2011 through 2015.                         That

13   the CAPI response rate is just the CAPI response

14   rate in the nonresponse follow-up system, okay.

15              I think those were all the things we had

16   unresolved.        If you think there were others -- we

17   went over our notes, but I think I've answered the

18   questions that that were unresolved.

19              MR. HO:       I don't have any others right

20   now, so I'm going to pass you along to one of the

21   other lawyers for one of the other plaintiff

22   groups, subject, of course, to the issue that I've




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 98 of 176



                                                                    Page 154

1    enumeration, but it is part of census.                       And so the

2    process that we had in place for evaluating which

3    questions would be on the long form dates from the

4    creation of the long form.                And it was inherited

5    by the American Community Survey and modernized

6    for the American Community Survey, and the way in

7    which these bullets on this page -- page AR4804

8    describe the process as adaptation of the process

9    that is in place and is used for questions on the

10   American Community Survey.

11         Q    But to go back to my question,

12   this -- this process that we've just talked about,

13   the three reviews that are on this page, 4804, if

14   any one of those reviews advises against the

15   addition of a question, does the question get                             
                                                                               
16   added?

17         A    So it would be more iterative than that.

18   If a technical review revealed that it was going

19   to be difficult to ask the question for some

20   reason -- let's speak hypothetically -- then we

21   would probably not prepare a clearance package

22   supported by a technical analysis that says this




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 99 of 176



                                                                    Page 155

1    is not likely to work very well.                    The

2    Census Bureau would re-examine the use case for

3    the particular request.               If it's a -- if it's a

4    specific agency of the executive branch, one of

5    our principal statistical clients, we would work

6    with that agency to refine the request.                        What we

7    were attempting to determine is the least

8    burdensome way of delivering statistics that are

9    suitable for the purpose that we're being asked to

10   produce them.

11              So in that iterative process, would
                                                                               
12   attempt to identify a technically better way of
                                                                               
13   addressing the data need.                And, generally

14   speaking, that -- in that iterative process, both

15   the Census Bureau and the principal client -- all

16   these data are going to be released for public

17   use, so the principal client is acting as the

18   agent of the general public in design of a

19   product.      If there was an agreement that this

20   particular technical solution will work and it

21   will meet the needs, then we would -- and then it

22   would involve a modification or a question -- a




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 100 of 176



                                                                     Page 156

1     new question on the survey, then we would move

2     forward with the questionnaire design and the

3     testing that we would normally do, and we would

4     eventually get to the point where a clearance

5     package would be sent forward.

6                There might be some other regulatory

7     barriers.       There are lots of -- I shouldn't say

8     lots of.      There are several very specific

9     categories of data that statistical agencies and

10    other agencies of the federal government collect
                                                                                
11    that are governed by regulations of OMB.                        And so    

12    if the request involved something that inherently

13    meant you had to modify or update one of those

14    standards, then that would also come into play.

15    And those standards are regularly modified and

16    updated, and there, the Office of the Chief

17    Statistician takes charge of creating the relevant

18    working group, preparing the modification, doing

19    the Federal Register notices on the modifications.

20    So if you have to modify the standards before you

21    can produce a survey instrument, then that process

22    would happen.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 101 of 176



                                                                     Page 157

1                This would all basically go on

2     simultaneously, but no OMB clearance package would
                                                                                
3     be sent to the Office of the Statistician prior to                        

4     doing the ground work that the chief statistician

5     is known to require before she, in this case,

6     would approve the clearance request.

7          Q     So did I understand you correctly that

8     the clearance package has not yet been submitted

9     to OMB with regard to the citizenship question?

10         A     The clearance package for the specific

11    forms for the 2020 census has not yet been

12    submitted to OMB.

13    BY MS. SHAH:

14         Q     I'm going to hand you what's Exhibit 14,

15    and I only have two copies, because they're very

16    large.     I'm going to have this marked as

17    Exhibit 14, which is statistical quality standards

18    from the Census Bureau.

19               (Plaintiffs' Exhibit 14, Census Bureau

20    statistical quality standards, was marked.)

21    BY MS. SHAH:

22         Q     Are you familiar with this document?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 102 of 176



                                                                     Page 159

1           A     So the guidelines are Census Bureau

2     guidelines, and the employee, in the conduct of

3     his or her job, when preparing an information

4     product covered by the standards, that's what I

5     just explained, would be expected to abide by

6     standards, yes.

7           Q     And what about the Secretary?

8           A     The Secretary is not bound by the

9     standards.

10          Q     And we talked about some of the products

11    that this applies to.                Does it apply to the

12    decennial census questionnaire?

13          A     Yes.

14          Q     And, more specifically, the citizenship

15    question, as well?

16          A     Yes.

17          Q     So is it fair to say that the

18    Census Bureau has to follow these standards when

19    they develop and design survey questionnaires?

20          A     It is fair to say that every information

21    product and statistical program within the

22    Census Bureau is expected to follow these




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 103 of 176



                                                                     Page 160

1     standards?        Yes.

2          Q     And if you can turn to Page 5 of this

3     document -- and it's a large one, so, you

4     know -- when we're talking about Requirement A16,

5     which says that, "Quality control checks must be

6     performed to ensure the accuracy and completeness

7     of the program plans including, among other

8     things, survey designs."

9                Does this requirement apply to the

10    decennial census questionnaire?

11         A     Yes.

12         Q     And what does it mean, survey design?

13         A     In this -- on Page 5, it has a very broad

14    interpretation.           We might sometimes call it the

15    lifecycle design, all of the components that go

16    into executing a -- an information product,

17    including, to be frank, a case where there's no

18    actual survey --

19         Q     Uh-huh.

20         A     -- but it's the design of an information

21    product.

22         Q     And has this quality check been done for




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 104 of 176



                                                                     Page 167

1          Q     So was a waiver for a quality check

2     obtained in the question -- in this instance?

3     Sorry.

4          A     So the answer to the question whether a

5     waiver was obtained for any part of the end-to-end

6     operation is no.

7                The question that I heard was, should a

8     waiver have been obtained because of the quality

9     variation over the -- over the life of the -- of

10    the survey?        Let me also say that these are

11    quality standards that bind the agency, but a

12    sitting director and a sitting acting director can

13    instruct the staff to do something and they're

14    expected to do something.                And while we would

15    expect a sitting director or acting director to

16    check whether there was a standard, there was a

17    lot of urgency here.             So the next methods and

18    standards meeting would have been after the whole

19    decision process was made.

20               But the quality of the process by which

21    we conducted the end-to-end test was extensively

22    peer reviewed inside the Census Bureau by the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 105 of 176



                                                                      Page 172

1     Census Bureau conducts testing throughout the

2     decade preceding the decennial census?

3            A    Yes.

4            Q    Would such testing reveal

5     whether -- would that be considered pretesting?

6            A    Yes.

7            Q    And would such testing reveal whether a

8     question is unduly sensitive?

9            A    Yes.

10           Q    And if so, responses collected from a

11    survey or testing aren't used for data production,

12    would you say that that question can be construed

13    as unduly burdensome?

14                MR. EHRLICH:          Objection.         Form.

15                THE WITNESS:          I think you just asked me

16    if you collect an item and then you don't use it

17    to tabulate anything, is that undue burdensome?

18    Yes.

19    BY MS. SHAH:

20           Q    And would the Census Bureau run --

21    typically run pretesting to identify issues with

22    order, context or formatting?




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 106 of 176



                                                                     Page 173

1          A     Yes.

2          Q     And did it do so with -- in the context

3     of order, context and formatting to the

4     citizenship question?

5                MR. EHRLICH:          Objection.         Form.

6                THE WITNESS:          If you're asking

7     specifically with respect to the questionnaire for

8     the 2020 census, no.

9     BY MS. SHAH:

10         Q     And if we can go, actually, back a page,

11    to Page 7, and look at Requirement A2-2, it's at

12    the top of the page.             It begins that -- a plan

13    must be produced that addresses four different

14    requirements, and I want to go through each

15    requirement separately.

16               If -- "The plan must address program

17    requirements for the data collection instrument

18    and the graphical user interface or GUI, if

19    applicable."

20               Does this requirement apply to the 2020

21    census paper questionnaire?

22         A     Yes.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 107 of 176



                                                                     Page 178

1     the 2015 National Content Tests.                    There were

2     separate evaluations of all of those materials.

3          Q     And can supporting materials include

4     things like questionnaire instructions?

5          A     Yes.

6          Q     What about language-assistance materials?

7          A     Yes.

8          Q     And promotions or advertising materials?

9          A     Most of our data collection programs

10    don't have communication campaigns associated with

11    them -- special communications.                   We have an

12    ongoing one that's the whole Bureau.                      The 2020

13    census does have a special communication campaign.

14    So specifically for 2020, there would be a special

15    communication campaign being developed.

16         Q     And then we've talked a little bit about

17    this already, but it also has to address the

18    pretesting of the data collection instrument and

19    supporting materials.

20               Has that been done here for the 2020

21    census?

22         A     Within the time constraints of the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 108 of 176



                                                                     Page 179

1     Secretary's decision, the different components of

2     the 2020 questionnaire have been pretested.                           They

3     will get their first test in their presumed form

4     some time after those forms are ready.                       It won't

5     be an extensive field test.                 We have neither

6     budget or time for that.               The last chance for that

7     was probably before March of 2018.

8          Q     So for the full 2020 census

9     questionnaire, which would include the citizenship

10    question, has there been a waiver requested for

11    this requirement?

12         A     So -- we don't think we need a waiver.

13         Q     Okay.

14         A     And this is not a piece of legislation.

15    It's operating principles for the agency.                         So an

16    example for a census that would request a waiver

17    is the economic census in 2012.                   The economic

18    census is a survey-based instrument.                      It's not an

19    enumeration.

20               So the standards say that when you

21    release the data from an economic census, since it

22    was a survey, all the data items have to be




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 109 of 176



                                                                     Page 180

1     accompanied by a margin of error.                    They weren't.

2     So the 2012 economic census did request a waiver

3     for that because that's a clear indication from

4     the Census Bureau that a piece of quality

5     information that we expect to be produced couldn't

6     be produced.

7                In this operational context, our

8     standards allow us to ask the professionals at

9     Census Bureau in a consensus form, do you believe

10    this has been adequately tested, given the time

11    and operational and financial constraints?                            Our

12    conclusion is that the citizenship question has

13    been sufficiently tested to not require a waiver.

14         Q     Okay.

15         A     The Office of Management and Budget can

16    disagree, and it can refuse the clearance package

17    without further testing of the specific form that

18    we intend to go to field with.                   That is within

19    their authority.           And were they to do that, we

20    would, obviously, have to do something in order to

21    come into compliance.             But at the moment, we do

22    not feel that question needs a waiver for testing




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 110 of 176



                                                                     Page 181

1     reasons.

2          Q     So let me ask you a separate question.

3     Secretary Ross, in his supplemental memorandum,

4     stated that he began considering the citizenship

5     question when he first started, and I'm

6     paraphrasing here.            If you had known that, then at

7     that time, could the citizenship question have                            
                                                                                
8     been added to the end-to-end testing?

9                MR. EHRLICH:          Objection.         Form.

10               THE WITNESS:          If the Secretary had asked

11    us to test the citizenship question in -- after

12    his arrival in the Department of Commerce, we

13    could have engineered one into the end-to-end

14    test, yes.

15    BY MS. SHAH:

16         Q     All right.         I think we're done with this

17    document for the moment.

18               We talked a little bit earlier

19    about -- or you had talked earlier a little bit

20    about the race and ethnicity question.                       And is it

21    correct that the race and Hispanic origin or

22    ethnicity question for the 2000 census short form




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 111 of 176



                                                                     Page 189

1     before the last one ends, yes.

2          Q     And over the course of that time, the

3     Census Bureau administers a series of tests to

4     prepare for the decennial census, correct?

5          A     In modern history, that's correct.

6          Q     Let me clarify.            I'm speaking

7     specifically about the 2020 census as it

8     administers a series of tests in order to prepare

9     for the 2020 census.

10         A     All right.         I thought, initially, you

11    asked me about the 2010 census.                   Was that question

12    also about the 2020?

13         Q     About 2020, correct.

14         A     The 2020 had an associate director about

15    the same time as the 2010 census was in the field

16    and the office was put in place in 2012.

17         Q     And now -- approximately how many tests
                                                                                
18    has the Census Bureau run in order to prepare for                         
19    the 2020 census?

20         A     '12, '13, '14, '15, '16 and '18, six.

21         Q     And some of those years, have there been

22    multiple tests?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 112 of 176



                                                                     Page 190

1          A     We often lump them together, but yes.

2          Q     And did -- was 2017 a year where testing

3     was conducted?

4          A     Yes.

5          Q     So, basically, every year since 2012?                          
                                                                                
6          A     Yes.     -- wrong -- not 2019.               There's no

7     operational plan test.              There will be testing.

8     There's -- testing is continuous.                    We're talking,

9     really, about these formal designed tests that

10    usually have an RCT component to them, but not

11    always.

12         Q     And why does the Census Bureau run this

13    series of tests to prepare for 2020?

14         A     In a modern business, when you develop a

15    tool that you're going to use for your flagship

16    product, you're usually going to use it

17    continuously.         So in a modern business, there's a

18    continual improvement and implement phase.

19               For the census of population, that tool

20    is going to be used exactly once.                    So you can't

21    guess how you're going to do it.                    You have to take

22    the accumulated knowledge from the last times you




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 113 of 176



                                                                     Page 192

1     decennial census environment might be like,

2     correct?

3          A     They help you predict the quality of the

4     instrument and the cost of the operations to

5     implement it and collect and process the data.

6          Q     And would you agree trying to count more

7     than 300 million people across the country is a

8     fairly complex undertaking?

9          A     Yes.

10         Q     So the Census goes through these multiple

11    years of tests in order to make sure it get things

12    right for the 2020 census, correct?

13         A     Actually, we hold ourselves to a higher

14    standard.       We like to do them better than we did

15    them last time.

16         Q     Because the decennial census is a

17    once-in-a-decade event?

18         A     It is authorized in the Constitution.

19         Q     And we discussed testing, at length,

20    earlier.      Is one of the purposes that testing is                      
                                                                                
21    used for to develop predictions about field

22    operations?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 114 of 176



                                                                     Page 193

1           A     Yes.

2           Q     And particularly options for --
                                                                                
3     operations for nonresponse follow-up?                                     
4           A     Among other operations, yes.

5           Q     And is it okay if I refer to nonresponse

6     follow-up as NRFU going forward?

7           A     I'll recognize it if you call it NRFU.

8           Q     Okay.      Are the tests used to help

9     project, for example, staffing levels for NRFU

10    operations?

11          A     They're used to help refine the

12    projections.          They're usually our early on

13    projections that are based on the most recent

14    census and then they're refined.

15          Q     How are they refined?

16          A     So the relevant history is the post-war

17    history of the census, and that is the era in

18    which we moved from the primary operational mode

19    is you send an enumerator into a space that is

20    defined by a physical area, and you ask that

21    enumerator to find every domicile or other place

22    where people can live, and then after finding




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 115 of 176



                                                                     Page 194

1     those domiciles, to count the number of people

2     that are there and to collect other information

3     about them.

4                We moved from that mode to asking the

5     residents of the United States to supply that

6     information for themselves in a manner that would

7     allow us to control whether we had received

8     information about a particular physical address.

9     So the field operators are different in those two.

10    There really -- it wasn't really NRFU before there

11    was NR to follow up.

12         Q     So just talking about the 2020 census,

13    have these tests been used to project the number

14    of NRFU enumerators that the Census Bureau may

15    need to hire?

16         A     Yes.     They have been used along with

17    other data to do that projection.

18         Q     What is the other data that's been used?

19         A     Historical practice, feedback from the

20    field office and tests for the various forms of

21    the operational control systems.

22         Q     And when were those tests for the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 116 of 176



                                                                     Page 195

1     operations control systems performed?

2          A     So every time we do a test, there's an

3     operational control system.                 So it's a component

4     of the data that we gather in order to revise our

5     estimates of how much effort is going to be needed

6     at each phase of the census.

7          Q     And have these tests over the last

8     several years also been used to project the number

9     of census offices that the Census Bureau will need

10    to open up for the 2020 census?

11         A     They have been used to revise the area

12    census office plan, yes.

13         Q     Have these tests been used to test the

14    adequacy or the amount of training that

15    enumerators will receive?

16         A     Yes.

17         Q     And have these tests been used to test

18    NRFU -- methods of NRFU contact with households?

19         A     If I rephrase your question, have they

20    been used to test a variety of NRFU protocols and

21    modes, yes.

22         Q     Have these tests been used to -- in




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 117 of 176



                                                                     Page 196

1     relation to the census questionnaire assistance

2     telephone service?

3          A     Yes.     Not all of them, but some of them.

4          Q     Which tests have been used for that

5     purpose?

6          A     So I will have to review which of the

7     tests included a CQA.             That's what we call it,

8     census questionnaire -- census questionnaire

9     assistance, which is the telephone component.                         The

10    end-to-end test did.             The 2015 National Content

11    Test did.       I can't remember whether the 2017 test

12    did or not.

13               In the next break -- I have notes on

14    this.     I'll just -- fleshed short-term memory, so

15    I'm not sure.         Some of them did and some of them

16    didn't.

17         Q     And is it accurate that the census

18    questionnaire assistance service is there for

19    people to ask questions that they might have about

20    the 2020 census questionnaire?

21         A     So the goal of the CQA is to get to the

22    point where during what we call peak operations,




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 118 of 176



                                                                     Page 197

1     once we mail out the invitation to take the

2     census, that we would be able to take a call load

3     that would support a large proportion of the

4     population making inquiry, expect to actually

5     enumerate a nontrivial fraction of the household

6     directly on the CQA.

7          Q     By enumerate, you mean get people to

8     respond to the census over the phone?

9          A     The training for the CQA operators is to

10    ask early on in the contact, would you like us to

11    just do it right now, and then begin the

12    telephone-administered instrument.

13         Q     And has the testing program for the 2020

14    census been used to project the call load that

15    might be expected for that peak operations period?

16         A     It has.       And so has the question -- the

17    equivalent operation for the economic census,

18    which is a field mode.

19         Q     Has the testing program since -- the

20    testing program for the 2020 census been used to

21    test the role of administrative records in

22    reducing the NRFU workload?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 119 of 176



                                                                     Page 198

1          A     Yes.

2          Q     Now, for -- have any of the tests to date

3     in the 2020 census testing program, have any of

4     them included a citizenship question?

5          A     No.

6          Q     And so none of these tests, to the extent

7     that they were used to project staffing levels or

8     to refine the projections, would have accounted

9     for the citizenship question?

10         A     Directly, no.

11         Q     Would they have done so indirectly?

12         A     Well, we used -- we didn't use evidence

13    from a test, but we used evidence similar to the

14    evidence generated in the test to make indirect

15    inferences.        But directly, no.

16         Q     What was -- what were the sources you

17    used for the indirect inferences?

18         A     These are the experiments that I

19    described -- the natural experiments that I

20    described in my fact witness testimony.

21               Do you want to go through them again?

22         Q     Are those the ones discussed in your




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 120 of 176



                                                                     Page 199

1     January 19th memo?

2          A     The ones that existed at that point in

3     time are discussed in the memo, yes.

4          Q     And since then, are there any other ones

5     that have been done?

6          A     There are more extensive ones that have

7     been done in the full version of the technical

8     paper that was developed after the memo was

9     written.

10         Q     Is that the document that was just

11    produced to us yesterday?

12         A     Yes.

13         Q     And besides those two sources, are there

14    any other -- let me rephrase.

15               Besides the sources discussed in those

16    two documents, are there any other sources that

17    you used to develop indirect inferences?

18         A     They haven't been used yet, but we intend

19    to examine the field operation data from the

20    end-to-end test, because it occurred as the

21    information about the citizenship question was

22    becoming public.           It's not clear how useful it




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 121 of 176



                                                                     Page 200

1     would be, but that would be another form of

2     indirect inference.            There was no citizenship

3     question, but there were environmental factors

4     that intervene.

5          Q     Besides that, are there any other

6     sources?

7          A     None that I'm aware of.

8                Sorry.      From our test operations.

9          Q     And so to the extent that any tests

10    conducted to date have been used to project the

11    number of offices that the Census Bureau will open

12    in 2020, those projections would not have

13    accounted from the citizenship question, correct?

14         A     In general, that's correct, yes
                                             yes.

15         Q     And to the extent the tests were used to

16    test the adequacy or amount of enumerator

17    training, they would not have accounted for the

18    citizenship question, correct?

19         A     That's correct.

20         Q     And the same question with respect to the

21    testing of NRFU protocols.                To the extent that

22    testing has been used to test the adequacy of




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 122 of 176



                                                                     Page 201

1     those protocols, they would not have accounted for

2     the citizenship question, correct?

3          A     That's correct.

4          Q     And the same question with respect to the

5     census questionnaire assistance.                    To the extent

6     the testing was used to develop a projection about

7     call loads for peak operations, those projections

8     would not account for the citizenship question,

9     correct?

10         A     That's correct.

11         Q     In light of the Secretary's decision to

12    add the citizenship question, will the

13    Census Bureau conduct any testing on the impact of

14    that question on staffing levels?

15               MR. EHRLICH:          Objection.         Form.

16               THE WITNESS:          It's hard to imagine what

17    kind of testing we might do, other than on a

18    relatively small scale.               However, we are working

19    closely with the integrated communication

20    campaign, which the Secretary has recommended

21    increasing the budget to 500 million.                       They are

22    developing messaging and other tools that we fully




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 123 of 176



                                                                     Page 206

1     randomization something -- randomization is

2     surprisingly more expense than you realize,

3     including me when I first got into a position

4     where I could randomize.

5          Q     Besides CBAMS, is there a specific test
                                                                                
6     for which the form has been decided that the
                                                                                
7     Census Bureau will undertake related to the

8     citizenship question?

9          A     Not that I'm aware of.

10         Q     And when does the Census Bureau intend to

11    make a decision about the form of these tests?

12         A     So what has happened is the different

13    components of the Census Bureau with expertise in

14    this, have been consulting with the operational

15    program attempting to provide them with feedback

16    on how this kind of -- this kind of testing can be

17    done without disrupting the timeline.                       That's a

18    good question to pose at a quarterly program

19    management review.            Because when you do, then from

20    out of the woodwork come the different ways in

21    which that has happened.               I'm not aware of any

22    specific way in which that has happened




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 124 of 176



                                                                     Page 211

1     research, yes.

2          Q     And those would be resources you would

3     have to ask the Secretary for under the

4     contingency program you described?

5          A     Under the current management of the

6     contingency funds for the 2020 census, the

7     Secretary has the authority to release them.

8          Q     Does the Census Bureau have any plans to

9     increase the number of census offices it will open

10    in 2020 in light of the citizenship question?

11         A     The area census office plan has not been

12    revised.

13         Q     Are there plans to revise it?

14         A     Not that I'm aware of.                The agency's

15    answer to that question is no.

16         Q     Is there a final date by which the 2020

17    census questionnaire has to be finalized?

18         A     The agency's answer to that question is

19    we expect to finalize the questionnaire by June of

20    2019, the paper form.             That's the -- in current

21    operational plan, that is the due date -- the due

22    month for the final artwork.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 125 of 176



                                                                     Page 212

1          Q     And is that the date on which printing of

2     the questionnaire will begin?

3          A     When you deliver the final artwork, then

4     the printer starts to implement it.

5          Q     And is that also the same month in which

6     you would have to finalize the Internet

7     self-response instrument?

8          A     There is more flexibility for the

9     Internet self-response instrument.                       So we

10    don't -- sorry.           I'm blanking.           There's an

11    industry term for the software development system

12    that we're using for the software components of

13    the 2020 census, and it will come into short-term

14    memory, but it probably will by the time I finish

15    this answer.

16               In that timeline, what would happen if

17    we -- in that timeline, the instrument will be in

18    the form where we expect to be able to scale it

19    after the sprint that ends in the middle of

20    September.        So that means that the software is in

21    its -- in the form in which you then move into

22    test readiness and then production.                       So -- but it




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 126 of 176



                                                                     Page 214

1     system, in the middle of next month.

2          Q     Going back to the paper questionnaire,

3     under the current budget, if there are changes to

4     the paper questionnaire after June of 2019, would

5     that impair the Census Bureau's ability to timely

6     administer the 2020 census?

7          A     Without appropriate funding adjustments?

8          Q     Under the current cost estimates and

9     budget?

10         A     Under the cost estimates and budget, yes.

11         Q     Has the Bureau developed an estimate for

12    how much additional funding it would need to

13    timely administer the 2020 census if the

14    questionnaire is modified after June of 2019?

15         A     We do not have well-articulated lifecycle

16    cost estimates for such a contingency.

17         Q     And for the Internet self-response

18    instrument, is there a drop-dead date by which it

19    has to be finalized in order to timely administer

20    the 2020 census under current cost estimates and

21    budget?

22         A     Under current cost estimates, it should




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 127 of 176



                                                                     Page 225

1     citizenship question may make modifications.

2                Those modifications will have to be made

3     relatively soon.           The field operations actually

4     start with address canvass and address canvases

5     start next summer.            So we don't have a lot of

6     time.    But the final forms of the training

7     materials and the final onboarding of those

8     activities hasn't happened.                 So we do have the

9     scope to make modifications, and we are intending

10    to analyze the data from the end-to-end test and

11    other data as they became available to us in order

12    to optimize that.

13         Q     And the end-to-end didn't test

14    citizenship, right?

15         A     There was no citizenship question on the

16    form.

17         Q     And these additional data you mentioned

18    with respect to citizenship, those are possible

19    small scale tests that the Census might do, right?

20         A     What I said was that the focus groups

21    from CBAMS were small scale tests and the in place

22    testing of instruments would necessarily be small




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 128 of 176



                                                                     Page 231

1     can be used to enumerate a household after just

2     one household visit?

3          A     Yes.     There are multiple cutoff criteria

4     that have been honed over the course of the decade

5     and will probably be honed again from the

6     end-to-end test.

7          Q     And none of those tests have been used to

8     hone these quality requirements, including the

9     citizenship question, correct?

10         A     That's correct.

11         Q     What proportion of the NRFU population do

12    you expect can be enumerated through

13    administrative records?

14               MR. EHRLICH:          Objection.         Form.

15               THE WITNESS:          In the current lifecycle

16    cost estimate -- I'm going to check this on the

17    break, because I actually know this is true for

18    Version 2 but I'm not sure it's true for Version 3

19    -- that was 6 million households we expected to be

20    able to enumerate with ad recs.

21    BY MR. TILAK:

22         Q     Has any research been done on the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 129 of 176



                                                                     Page 232

1     differential availability or quality of these

2     records for households with noncitizens compared

3     to the U.S. population generally?

4          A     The research that has been done is

5     germane to that question, not necessarily because

6     it's specifically looking at a citizenship

7     variable, but one of the things that matter is

8     quality of the personal identifying information in

9     the ad recs.        And people who file income tax

10    returns on time, in particular, are much more

11    likely to have useable PII.                 And that PII is the

12    language we were talking about in the early part

13    of this deposition verified -- it's audited by the

14    Internal Revenue Service.                So we know the

15    characteristics of that subpopulation are much

16    more likely to be citizens, but that's not

17    specifically using the citizenship variable.                          It's

18    just announcing that a characteristic of the way

19    we created the administrative record eligible

20    enumerations is going to favor citizens.

21         Q     So these indicative --

22         A     I didn't mean favor.              I'm very




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 130 of 176



                                                                     Page 233

1     sensitive -- is going to more likely select

2     citizens.

3          Q     So is that indicative that administrative

4     records meeting the Census Bureau's quality

5     requirements are more likely to exist for citizens

6     than for noncitizen households?

7          A     They are more likely to exist for persons

8     who file -- persons and households that file an

9     income tax return, and that is more likely to be

10    the case for higher income people who are more

11    likely to be citizens.

12         Q     How about for racial and ethnic

13    minorities, for example, Hispanics?

14         A     So this is the reason why we use Medicare

15    records, because that -- that is nearly exhaustive

16    for the population over age 65.                   But, again, it's

17    only if you have a Social Security number that

18    you're going to be eligible.                 So you have to be

19    eligible for social benefits in the United States,

20    and some noncitizens are and they're going to be

21    in those records.           They're also often eligible for

22    State programs.          And we did a plan to assemble




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 131 of 176



                                                                     Page 234

1     State records, but that's what's been evaluated

2     before we finalize which kinds of records we're

3     going to use.

4                We're making a push to require SNAP

5     records, Supplemental Nutrition Assistance Program

6     records, and we don't have them for every state,

7     and we need to make a decision about whether --

8     sufficiently complete that we will go forward.

9     That decision hasn't been made.

10         Q     Returning, briefly, to proxy enumeration.

11    Will the default of three visits before proxy

12    eligibility apply across the country?

13         A     It -- well, the answer is in the current

14    design, yes.        But then I will say, again, that

15    field staff have the authority from the very first

16    visit to pile on, so they -- they can redeploy

17    enumerators if they -- for example, if they

18    deployed one early on in the process and our

19    quality evaluation of that enumerator's work is

20    going to cause that enumerator not to get any more

21    work, the field staff can redo some of that.

22               And we do continuous quality control on a




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 132 of 176



                                                                     Page 235

1     sample, so that's going to involve additional

2     visits, as well.

3                The six visits is the operational

4     guideline and the training and the expectation,

5     but the discretion of the field staff and the

6     discretion of the operational staff back at the

7     census headquarters can modify that, even if the

8     protocol was not officially modified.

9          Q     And to date, are there any guidelines for

10    varying the number of visits before proxy

11    eligibility?

12         A     I believe that there are not, but I

13    believe that will be part of the end-to-end test

14    evaluation, whether we should modify that.

15         Q     And, again, end-to-end did not include

16    the citizenship question, correct?

17         A     That's correct.

18         Q     Dr. Abowd, in the memos that you wrote --

19    is that correct?

20         A     That I supervised the preparation of.

21         Q     That you supervised the preparation of,

22    is it accurate that you found evidence of a lower




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 133 of 176



                                                                     Page 240

1     alternative estimates of the total population.

2     One is developed by what's called demographic

3     analysis and we only do that at a national level,

4     although we do have some subnational controls in

5     the demographic analysis, and the other is done by

6     the dual-system estimation and we -- in the

7     1990s -- for the 1990 census and for the 2000

8     census, we did attempt to implement a dual-system

9     estimation that would be capable of doing accurate

10    dual-system estimation below the state level.                         But

11    our current dual-system estimator is only accurate

12    at the national.           The state level estimates for

13    the dual-system estimator are what statisticians

14    call synthetic, what econometricians call

15    estimated.

16         Q     And earlier you had said that the ability

17    to abate the undercount depends on the energy and

18    efficacy of nonresponse follow-up; is that right?

19               Has the Census Bureau developed a budget

20    of how much it would need to increase its

21    nonresponse follow-up to address any decline in

22    self-response as associated with the citizenship




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 134 of 176



                                                                       Page 241

1     question?

2           A      So we have not yet formally modified any

3     budgets.        The $91.2 million estimate that I gave

4     you earlier is our current -- we should start

5     there, because that's a conservative estimate.                           It

6     assumes that households that are all citizens are

7     going to respond the same way they would have

8     responded in earlier surveys, and they may not be

9     true either.

10          Q      Yeah.      What is the basis for that

11    assumption, that households will respond in the

12    same way as before?

13          A      In social science, that's called the

14    counterfactual.            There's no basis for it.                 I state

15    it because that's a maintained hypothesis that the

16    other -- the hypothesis under test can be compared

17    to.       So if you don't make an assumption about the

18    component of the hypothesis that you can't test,

19    you can't interpret the component of the

20    hypothesis you can accept in a randomized

21    controlled trial.

22                 So in a natural experiment, you have to




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 135 of 176



                                                                     Page 242

1     accept which things you can estimate and which

2     things you have to make a hypothesis on.                        So

3     making the hypothesis that households that contain

4     all citizens won't change their response behavior,

5     it's not making the prediction that they won't

6     change their response behavior.                   It's allowing you

7     to interpret the 5.1 percentage points or now it's

8     5.8 percentage points, and apply to a larger base

9     in a proper manner.            That's why I say it's

10    probably an underestimate, because it's probably

11    not a reasonable hypothesis that the households

12    that are all citizens won't change their behavior,

13    but we don't have any evidence.

14         Q     So it's your view that that's not a

15    reasonable hypothesis but it's the assumption?

16         A     It's not a reasonable projection, let me

17    say that.

18         Q     But it's the assumption that you had?

19         A     It's not a reasonable projection.                      It is

20    the assumption in that analysis for the purposes

21    of generating that budget number.

22         Q     And if it's not a reasonable hypothesis,




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 136 of 176



                                                                     Page 243

1     is it a reasonable assumption?

2          A     Sorry.       You keep changing my words.                   I

3     keep changing them back.                I said you have to make

4     a hypothesis, and it's the one we made.                          It's not

5     a reasonable projection.                That is to say, if you

6     ask us collectively do we think that the

7     self-response of all citizen households is going

8     to stay changed in an environment where a

9     controversial citizen question is on the census,

10    we would say no, we expect that their cooperation

11    would be expected, too.                But we don't have any

12    scientific evidence to do the sign or the

13    magnitude of that, and we can't rule out the

14    hypothesis that they would be more cooperative.

15         Q     Is there any empirical evidence that they

16    would be more cooperative, that you're aware of?

17         A     I'm not aware of any empirical evidence

18    for either side of it.               I have consistently said

19    that it was maintained or a counterfactual

20    hypothesis for the purposes of interpreting the

21    coefficients that you can estimate, and I've now

22    said that it's not a reasonable projection, okay,




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 137 of 176



                                                                     Page 249

1          Q     But no final decision has been made?

2          A     No.

3          Q     When does the Census Bureau expect to

4     make a final decision?

5          A     A necessary condition for a final

6     decision is to have the processing software that

7     the various files must move through in order to

8     produce final estimates in place, and it's not.

9     It will be in place -- it's not off schedule.                         It

10    will be in place as the rest of the end-to-end

11    test is completed.            And then when you have that in

12    place, you can actually start testing these things

13    in the operational environment.                   They're currently

14    being tested in a research environment, and that

15    research has been going on for more than a decade.

16         Q     Has any of that research looked at the

17    accuracy of whole person substitutes for

18    noncitizen households versus the rest of the U.S.

19    population?

20         A     No
                 No.

21         Q     Has any of that research looked at the

22    accuracy of whole person substitutes for other




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 138 of 176



                                                                     Page 250

1     hard-to-count communities as compared to the U.S.

2     population?

3          A     The research that was done with the 2010

4     Census Coverage Measurement studies included

5     analyses of the components of the year-end census

6     by characteristics like the ones you just recited.

7          Q     And that's the G1 --

8          A     That's the G series.

9          Q     The G series may help us, okay.

10               Has the Census Bureau decided what

11    geographical unit will be used for whole person

12    substitutions?

13         A     I'm not sure I know what the question

14    means.

15         Q     In general, when imputation is done -- or

16    substitution is done, does that rely on records

17    from surrounding communities?

18         A     The hot-deck imputation algorithms that

19    were in place for the 2000 and 2010 census did use

20    nearby records.          Statistical imputation systems do

21    not have to.

22         Q     Is that still the plan for 2020?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 139 of 176



                                                                     Page 251

1          A     There is no plan for 2020.                  That is among

2     the candidate algorithms.

3          Q     So no final decision has been made?

4          A     That's right.

5                MR. TALIK:         If we could go off the record

6     and take a short break.

7                VIDEOGRAPHER:          This is the end of

8     Media Unit Number 4.             The time on 3:40 p.m. and we

9     are off the record.

10               (Off the record.)

11               VIDEOGRAPHER:          This begins Media Unit

12    Number 5.       The time on the video is 4:04 p.m.                    We

13    are on the record.

14    BY MR. TILAK:

15         Q     Dr. Abowd, is there any empirical

16    evidence that someone who chooses not to respond

17    to this 2020 census because of the citizenship

18    question would respond in a face-to-face

19    interaction with a census enumerator?

20               MR. EHRLICH:          Objection.         Form.

21               THE WITNESS:          Not that I'm aware of.

22    BY MR. TILAK:




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 140 of 176



                                                                     Page 252

1          Q     And if that household doesn't respond,

2     census enumerator would then try to find a proxy,

3     correct?

4          A     That's correct.

5          Q     And is there any empirical evidence on

6     the accuracy of proxy enumerations for areas with

7     large noncitizen populations compared to the rest

8     of the United States?

9          A     Only indirect.

10         Q     And what is that indirect evidence?

11         A     That evidence that's in the technical

12    reports that you've seen.

13               THE WITNESS:           The evidence that's in the

14    technical reports that you have seen.

15    BY MR. TILAK:

16         Q     And if a proxy is not found, the census

17    could then also use administrative records to

18    enumerate the household, correct?

19         A     The census may use administrative records

20    whether or not a proxy respondent is found.

21         Q     But based on your earlier testimony, the

22    characteristics of the administrative records are




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 141 of 176



                                                                     Page 253

1     such that there are more likely to be

2     administrative records for citizens compared to

3     noncitizens?

4          A     I think that's a reasonable hypothesis.

5     I don't actually have any empirical data to

6     support it.

7          Q     And this, finally, this whole person

8     imputation, is there any empirical evidence on the

9     accuracy of a whole person imputation for

10    noncitizen households versus the U.S. population?

11         A     So whole person substitutions and whole

12    person imputations are not very accurate.                         We've

13    documented that for multiple censuses, but we

14    documented it most carefully for the 2010 census

15    where we explicitly looked at it.                    We know that.

16         Q     And so you would agree that --

17         A     We don't count them as correct

18    enumerations, because we require that the

19    characteristics be correct, not just the count.

20         Q     So you wound agree with all the censuses

21    procedures to try to enumerate a household, some

22    people are always missed in the decennial census?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 142 of 176



                                                                     Page 254

1           A    If the question to me is do we

2     acknowledge that some people are always missed in

3     a census, the answer is yes.                 Some people are also

4     counted twice.

5           Q    And those would be erroneous

6     enumerations, correct?

7           A    So one's omissions and the other is

8     erroneous enumerations, yes.

9           Q    I'd like to have this marked as

10    Exhibit 17.

11               (Plaintiffs' Exhibit 17, G series

12    documents, was marked.)

13    BY MR. TALIK:

14          Q    Dr. Abowd, do you recognize this

15    document?

16          A    Yes.     I was looking for the number, it's

17    G4.

18          Q    Is this one of the G series documents we

19    spoke about earlier?

20          A    Yes, it is.

21          Q    If I could just refer you to Page 1 of

22    the executive summary, and the last full paragraph




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 143 of 176



                                                                     Page 258

1     don't know its order of magnitude.

2          Q     Would you agree that the undercount is

3     differential between different subpopulations in

4     the United States?

5          A     We have documented that the net

6     undercount is differential.

7          Q     And are hard-to-count populations

8     specifically likely to be undercounted

9     differentially compared to the rest of U.S.

10    population?

11         A     That's almost tautological.                  When we

12    label a subpopulation hard-to-count, one of the

13    indicators we use is its net undercount.

14         Q     Let's next turn to Page 9, and the

15    last -- the paragraph, it says, "The black alone

16    or in combination and the Hispanic populations had

17    a larger percent omissions than the non-white

18    Hispanics" --

19         A     Sorry.      Sorry.       You got there too fast.

20    Point.

21         Q     It's the second paragraph.

22         A     Got it.       Okay.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 144 of 176



                                                                     Page 259

1          Q     "The black alone or in combination and

2     Hispanic populations have larger percent

3     omissions, 9.3 percent and 7.7 percent,

4     respectively, than the nonwhite -- non-Hispanics

5     white-alone population."

6                Is it accurate that the census's

7     enumeration procedures are more likely to the

8     Hispanics -- members of the Hispanic population

9     compared to the non-Hispanic white population?

10         A     I think the answer to that question is

11    yes, but I would not use the information in this

12    table to answer that question.                    I would use the

13    information in the net undercount table, which

14    is -- it might not be in this report, but there's

15    a summary in G01.

16         Q     Got it.

17               And then turning to Page 17, this refers

18    to -- refers to bilingual mailing areas.                          Are

19    bilingual mailing areas where the population is

20    likely to have limited English proficiency?

21         A     So bilingual mailing areas for the 2010

22    census would have been predicted from the 2005 to




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 145 of 176



                                                                       Page 260

1     2009 language questions in the American Community

2     Survey.       So they're indicators of households that

3     speak more than one language.

4            Q     And, again, the omission percentage for

5     bilingual mailing areas in Table 9 is 7.3 percent

6     compared to 5.3 percent for the U.S. total.                             Is it

7     accurate that the census's enumeration procedures

8     are more likely to miss people living in bilingual

9     mailing areas compared to the U.S. population,

10    generally?

11           A     I'll correct your question.                  If you mean

12    gross omissions, that's what the table describes.

13    If you meant net undercount, you can't get that

14    from this table.

15           Q     What table would you refer to for that?

16           A     If we have a net undercount estimate, it

17    would be in one that is labeled net undercount

18    as -- or percentage net undercount, one of those

19    two.       I don't know -- I don't know the contents of

20    all of those G series reports.                     They're summarized

21    in G01.

22           Q     If I can refer you to the column just to




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 146 of 176



                                                                      Page 261

1     the left of omissions percentage undercount, is

2     that the net undercount?

3           A      Thank you.         Thank you.

4           Q      And is the Number .80 for bilingual

5     mailing areas?

6           A      Yes.

7           Q      And the asterisk indicates that it's

8     statistically significant, correct?

9           A      At the 90 percent level, yes.                    That's

10    correct.

11          Q      And so given that information, is it more

12    likely that the census's enumeration procedures

13    would miss people living in bilingual areas

14    compared to the U.S. population?

15          A      Yes.     That's what a positive differential

16    net undercount is.

17          Q      And then going back to Page 9 on Table 2,

18    which we were at earlier.

19          A      Was there one there, too, and I missed

20    it?       Yes, there was.          Okay.

21          Q      If we look at the bottom of Table 2, the

22    net -- the percent undercount is 1.54 percent?




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 147 of 176



                                                                     Page 262

1          A     Yes.

2          Q     And that's statistically-significant --

3          A     Yes.

4          Q     -- compared to the U.S. population?

5                So with that information, is it more

6     likely that the census's enumeration procedures

7     will miss members of the Hispanic population

8     compared to population --

9          A     There's a differential net undercount for

10    Hispanics, yes.

11         Q     Now, this is all for the 2020 census.

12    Does the Census Bureau expect not to have a

13    differential undercount of Hispanics for the 2020

14    census?

15               MR. EHRLICH:           Objection.         Form.

16               THE WITNESS:           The Census Bureau expects

17    to improve its net undercount performance every

18    census and targets the populations that had

19    previous net undercounts for special attention.

20    Sometimes with tests that have been demonstrated

21    to be more effective and sometimes with

22    advertising campaigns that have looser empirical




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 148 of 176



                                                                     Page 296

1     with the Voting Rights Act and to do the scrutiny

2     of that compliance.

3          Q     So it has been required since 1965 when

4     the Voting Rights Act was passed?

5          A     So this is why I say these are -- these

6     are fluid.        It -- tabulations from the long form

7     were used when they started to be -- they weren't

8     available in the 1960s, because we didn't ask the

9     question in 1960 on the long form.                       So we did ask

10    it again on this long form in 1970s and

11    tabulations were produced of citizenship

12    population, I believe.               I don't have specific

13    knowledge of how they were used in the '70s but I

14    believe used like the Citizen Voting Age

15    Population tabulations that we now produce.

16         Q     And that the Census Bureau has been

17    producing for decades?

18         A     When we collect data on citizenship, we

19    produce statistical products based on those data.

20         Q     So you mentioned the advisory committees
                                                                                
21    just a moment ago.             What is the role of the                    
22    advisory committees with respect to the decennial




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 149 of 176



                                                                     Page 297

1     census?

2          A     So the Census Bureau is an agency that

3     benefits from three advisory committees, the CSAC,

4     the Census Scientific Advisory Committee, the

5     National Advisory Committee on Race, Ethnicity and

6     Other Populations, and the Federal Economic

7     Statistics Advisory Committee, so they're usually

8     called CSAC, NAC and FESAC.

9                I'm going to do FESAC really quickly.

10    It's chartered in the Department of Commerce but

11    it advises the Census Bureau, the BLS, the Bureau                         
                                                                                
12    of Labor Statistic, and the Bureau of Economic

13    Analysis, BEA, primarily about economic products,

14    but the census of population would be a subject

15    that would be presented to them on which we might

16    ask their advice and they do get updates on it as

17    well as other products.

18               But they focus on economic products, and

19    although they're charted in Commerce, the BLS is a

20    full partner.

21               The other two, CSAC and NAC, are

22    chartered in the Department of Commerce for the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 150 of 176



                                                                     Page 298

1     benefit of the Census Bureau, and they are

2     advisory committees under the Federal Advisory

3     Administrative Committee, FACA.                   So they operated

4     according to the FACA rules.                 The nomination

5     procedure has to be public.                 Because they're

6     charted in Commerce, Commerce determines the

7     membership.        The agenda has to be public.                   The

8     meetings have to be public.                 There has to be a
                                                                                
9     public comment period.                                                    

10               But, generally, they are for our benefit

11    in the sense that we actively seek to put on those

12    advisory committees people and representatives or

13    organizations who can be helpful in the scientific

14    committee on many different technical issues in

15    the National Advisory Committee on the full gamut

16    of issues, in particularly, for the census --

17         Q     Sure.

18         A     -- not just the one in 2020, that has

19    been a source of advice and outreach to many of

20    the populations that we -- that it's important to

21    have partnerships with when you collect the data.

22         Q     So is it fair to say that the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 151 of 176



                                                                     Page 299

1     Census Bureau typically consults with CSAC and the

2     NAC about significant changes to the decennial

3     census?

4                MR. EHRLICH:          Objection.         Form.

5                THE WITNESS:          It is correct to say that

6     we regularly consult with CSAC and the NAC about

7     the ongoing operations of all our major

8     statistical programs and some of our not-so-major

9     statistical programs.

10    BY MS. GOLDSTEIN:

11         Q     And that includes the census?

12         A     That includes the census.

13         Q     Do you know the dates of the NAC

14    committee -- withdrawn.

15               Was the NAC consulted about the

16    citizenship question prior to the March 26th
                                                                                
17    decision by Secretary Ross?                                               

18         A     With your permission -- are you going to

19    ask me the same question about CSAC?

20         Q     I will.

21         A     I'm sorry?

22         Q     I will.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 152 of 176



                                                                       Page 300

1            A     Can I do them at the same time?                     It will

2     be easier.

3            Q     Please.

4            A     So both NAC and CSAC meet twice a year on

5     an approximately September/March schedule.                              So

6     when they met for what they call the fall meeting

7     of 2017, there was nothing in the air.                         And when

8     they met for the spring meeting, in the case of

9     CSAC, the Secretary had just announced his

10    decision.         And in the case of NAC, the Secretary's
                                                                                   
11    decision had been out for, I believe, about a                                
12    month, but nothing in the administrative record

13    had been released yet.                So for both of those

14    spring meetings, we had what I think we would all

15    characterize in the Census Bureau a very awkward

16    meeting.

17                 Had the question been before us long

18    enough, we would certainly have consulted with

19    them.       And because the entire decision-making

20    process was compressed into a few months, we did

21    not.       And we did not have working groups in place

22    that we thought we could effectively use in




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 153 of 176



                                                                     Page 301

1     preparing the materials that the Secretary relied

2     upon for his decision.

3          Q     So I just want to make sure I understand,

4     that if the Census Bureau had had adequate time,

5     you would have consulted the NAC regarding the

6     citizenship question proposal?

7          A     Yes.                                                           
                                                                                
8          Q     And if the Census Bureau had had adequate

9     time, you would have consulted the --

10         A     CSAC.

11         Q     -- CSAC about the citizenship question?

12         A     Yes.

13         Q     And if the Census Bureau had had adequate

14    time, you would have convened working groups at

15    these advisory committees to study the citizenship

16    question?

17         A     We might have
                          have, yes.              It would have been

18    actively discussed.

19         Q     Now, recognizing that these committees

20    did not have an opportunity to weigh in prior to

21    the Secretary's decision, following that decision,

22    did these committees at your awkward meetings




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 154 of 176



                                                                     Page 304

1     to be marked as Plaintiffs' Exhibit 21.

2                (Plaintiffs' Exhibit 21, 2020 census

3     integrated communication plan, was marked.)

4                MS. GOLDSTEIN:           And this is a 208-page

5     document, and so I only printed a couple copies.

6     My apologies to the world and counsel.

7     BY MS. GOLDSTEIN:

8          Q     This is document entitled 2020 census

9     integrated communication plan.                   As I mentioned,

10    209-page [sic] version.               This is version 1.1 dated

11    6/2/2017.

12               Do you recognize this document?

13         A     Yes.

14         Q     What is this?

15         A     This is one of the many plans that the

16    2020 census releases periodically to supply

17    transparent detailed information about the

18    planning and operations of the 2020 census.

19         Q     And is another version of this document

20    planned?

21         A     So I've been asking about these

22    throughout the day but I didn't ask about this




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 155 of 176



                                                                     Page 306

1     to revise the plan as a consequence of what we

2     learned there.

3           Q     Why did you not have a communications --

4           A     Component.

5           Q     -- component in the end-to-end test?

6           A     It was not sufficient --

7                 (Thereupon, the court reporter

8     clarified.)

9                 THE WITNESS:           There was not sufficient

10    budget.

11    BY MS. GOLDSTEIN:

12          Q     So if you can turn to Page 7 of this

13    plan, and if you go down to Bullet Point 1,

14    "Detail the research and database approach:                           A

15    successful campaign must be based on a solid

16    foundation of research and have strong internal

17    systems for collecting and analyzing data to

18    optimize performance."

19                Do you agree with this statement?

20          A     Yes.

21          Q     And given the timing of when the

22    citizenship question was added, is there a solid




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 156 of 176



                                                                     Page 307

1     foundation of research that informs the

2     communication plan -- the communication planning

3     process about the citizenship question and its

4     implications?

5          A     No.

6          Q     And are there stronger internal systems

7     for collecting and analyzing data to optimize

8     performance, given the recent addition of the

9     citizenship question?

10         A     So we have tried to optimize performance

11    by using the instruments that we have available to

12    us, and there are additional planned task orders

13    for this communication, the integrated

14    communication contract, that will involve

15    additional collection of data, realtime tracking

16    data, both survey-based and other ways.                        So there

17    are definitely plans to collect data, and they

18    will be checked with -- with the census design as

19    it exists today in mind.               So they will be fully

20    cognizant of the citizenship question.

21         Q     Is it fair to say that the late addition

22    of the citizenship question will make it harder to




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 157 of 176



                                                                     Page 310

1     that process a little bit more difficult --

2          A     Yes.

3          Q     -- fair to say?

4          A     Yes.

5          Q     Okay.      So let's go to Page 37, and if you

6     go one, two, three, four, bullet points down,

7     "With young children having a highest net census

8     undercount rate than any other age group, Hispanic

9     children account for more than 36 percent of the

10    total net undercount for all children younger than

11    five."

12               Did I read that correctly?

13         A     Yes.

14         Q     So there is a -- prior to any addition of

15    the citizenship question, the Census Bureau has

16    recognized that there is a net undercount for

17    Hispanic children, correct?

18         A     Yes.

19         Q     Is it fair to say that the NRFU -- NRFU

20    efforts that the Census Bureau puts in place are

21    less effective with respect to this population?

22               MR. EHRLICH:          Objection.         Form.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 158 of 176



                                                                       Page 311

1                  THE WITNESS:          So these are estimates

2     based on the 2010 census coverage measurement

3     program.

4     BY MS. GOLDSTEIN:

5           Q      Sure.

6           A      So they were in an environment -- a

7     different political environment and a

8     questionnaire without a citizenship question on

9     it.       And this identification of children, age zero

10    to four, this is the first time that that had

11    popped out as such a large net undercount.

12                 There's a couple of possible reasons for

13    that.       Our demographic data -- so one of the

14    things we would measure against better now are for

15    that age group because of accuracy of birth

16    records.        So we have, consistently, throughout

17    this decade, focused on ways in which we can

18    improve our undercount.                 The -- the end-to-end

19    test does have a coverage evaluation component,

20    but it wasn't structured to provide statistical

21    information.          So we have only the direct analysis

22    of the test to see if we have improved it.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 159 of 176



                                                                     Page 312

1                I don't want to say it's a crap shoot.                     I

2     think that there is solid evidence that design

3     changes that have been made, particularly queues

4     and reminders, and these are actually easier to do

5     on the Internet self-response instrument than on a

6     paper instrument, because you can blow by the

7     reminders and the queues on the paper one, but

8     it's harder to blow by the ones on the Internet

9     instrument, too, but it's harder to because of the

10    way it's structured.             So we put some considerable

11    effort --

12    BY MS. GOLDSTEIN:

13         Q     Sure.

14         A     -- into trying to alert people who have

15    answered someplace else on the form, correlates to

16    there might be a young -- an uncounted person here

17    on this, but we don't have the statistical

18    evidence to back up a claim that that will reduce

19    the net undercount.            We have the statistical

20                             might
      correlates to suggest it might.

21         Q     Is it possible that the presence of the

22    citizenship question on the decennial census will




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 160 of 176



                                                                     Page 313

1     exacerbate this kind of net undercount of Hispanic

2     children?

3          A     Yes.     That is what we mean when we say

4     the quality of the census count will be harmed.

5          Q     Let's go to Page 53.              And I just want

6     to -- you got -- direct you to the very last

7     paragraph in bold.            Leading up to the 2020 count,

8     all communication elements, including advertising,

9     earned media, collateral and other items designed

10    for public dissemination will be pretested and

11    refined.

12               Has that process happened yet?

13         A     I'm sure that some parts of that process

14    have happened already.              But a systemic part of it

15    would have been part of the 2018 end-to-end test

16    and so -- yeah, at the point at which this plan

17    was written, I believe -- I get my budget years

18    and my calendar years -- I believe -- we were

19    still in fiscal 2017.             The full design for the

20    end-to-end test was still on the table.                        That was

21    the three site and it included a media campaign.

22    So those comment components were not done.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 161 of 176



                                                                      Page 314

1                 The other components that are part of the

2     integrated communication contract and the ongoing

3     activities of the decennial census were done.

4            Q    Earlier you testified that the political

5     environment can affect response rates, correct?

6            A    I know I just said political.                    I've been

7     trying very hard to say macroenvironment.                          If

8     you'll give me leave to say macroenvironment,

9     that's what I meant.

10           Q    And one of the things that goes into

11    macroenvironment is the political context, fair to

12    say?

13           A    That's fair to say.              But another thing

14    that goes into it is the state of the economy.

15           Q    Absolutely.

16                So let's say -- so would you -- you've

17    also testified that the macroenvironment can

18    affect the efficacy of NRFU, correct?

19           A    Correct.

20           Q    Is there -- is it possible that the

21    presence of a citizenship question will exacerbate

22    those effects?




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 162 of 176



                                                                      Page 315

1            A    It's certainly possible, yes.

2            Q    Does the Census Bureau believe that that

3     is likely?

4            A    So what we believe is likely is that

5     we're going to need more intensive nonresponse

6     follow-up than the baseline lifecycle cost

7     estimate.        One of our big concerns -- macro

8     concerns is when you ramp up the NRFU, you have to

9     hire the planned number of enumerators so that

10    they're available to deploy.                  If you discover one

11    week into NRFU that you're short of enumerators,

12    the six- to seven-week onboarding process defeats

13    you.

14                So let me just say there are many

15    professionals at the Census Bureau painfully aware

16    of the consequences of not being able to onboard

17    enough enumerators.             As I understand it, we had to

18    ask for a budget supplement in 1990 because of

19    difficulties onboarding.

20                We had the best possible macroenvironment

21    for conducting a census in this regard in 2010,

22    for all the wrong reasons, but, nevertheless, it




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 163 of 176



                                                                     Page 316

1     was extraordinarily easy to onboard very good,

2     quality enumerators.

3                So in terms of macroenvironment,

4     we're -- the red lights are flashing around can

5     you hire enough enumerators?                 And the cost

6     estimate is designed -- assuming that we can, if

7     we can, then where the extra cost from the

8     nonresponse follow-up might be caused by the

9     citizenship question will come from having to

10    deploy them more intensively than we had planned.

11         Q     And it's fair to say that there are

12    aspects of the macroenvironment currently that are

13    making it difficult to hire as many enumerators as

14    the Census Bureau needs?

15         A     So I don't have to hypothesis, we had

16    difficulty hiring enumerators in Rhode Island for

17    the test.

18         Q     And you expect that problem to be the

19    case for the -- as you attempt to onboard more

20    enumerators, correct?

21         A     I would say we used that experience

22    to -- as an opportunity to revisit some components




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 164 of 176



                                                                     Page 317

1     of that recruitment plan.

2          Q     But it's fair to say that the low levels

3     of unemployment right now will make it more

4     difficult to hire enumerators?

5                MR. EHRLICH:          Objection.         Form.

6                THE WITNESS:          It's fair to say it will

7     make it more expensive to hire enumerators.                           And

8     if that's not acknowledged, then it will make it

9     more difficult to hire enumerators.

10    BY MS. GOLDSTEIN:

11         Q     So, previously, you testified about the

12    work that Young & Rubicon was retained to do,

13    correct?

14         A     So I testified about the work of the

15    integrated communication contract for which Y&R is

16    the lead contractor.

17         Q     Have they done attitudinal studies on the

18    citizenship question as part of that contract?

19         A     I do not know whether they have done

20    them.    I do know that they are being actively

21    discussed.

22         Q     And has Reingold performed attitudinal




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 165 of 176



                                                                     Page 320

1     from those studies.

2                MS. GOLDSTEIN:            Can I have this marked,

3     please?

4                (Plaintiffs' Exhibit 22, OMB standards

5     and guidelines for statistical surveys, was

6     marked.)

7     BY MS. GOLDSTEIN:

8          Q     Actually, before I get to this, you had

9     testified at your previous deposition regarding

10    Census's statutory charge to seek alternative

11    sources for information before asking a question

12    of the population.

13               Where does that statutory charge come
                                                                                
14    from?                                                                     
15         A     Yeah.       In Title 13 -- I'm sorry, I can't

16    identify the clause -- we are instructed to use

17    administrative records and other sources of data

18    before attempting to gather the data by direct

19    instrument.        That's a paraphrase, but that is

20    certainly the way we interpret that clause in the

21    Title 13.

22         Q     And that is a well-established




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 166 of 176



                                                                      Page 321

1     Census Bureau practice, correct?

2            A    Correct.

3            Q    I'm handing you what has been marked as

4     Plaintiffs' Exhibit 22.                 It is a copy of the

5     standards and guidelines for statistical surveys,

6     September 2006, from the Office of Management and

7     Budget.

8                 Do you recognize this document?

9            A    I think your handed me SPD2.

10           Q    I think that's the shorter way to say it,

11    yes.

12           A    Okay.

13                Yes.      I do.

14           Q    The Census Bureau is obligated to comply

15    with the standards set forth in this document,

16    correct?

17           A    Yes.      That's right.

18           Q    I'm going to ask you to turn to Page 11                        
                                                                                 
19    of this document, Standard 2.3.                      "Agencies must

20    design and administer their data collection

21    instruments and methods in a manner that achieves

22    the best balance benefit maximizing data quality




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 167 of 176



                                                                     Page 322

1     and controlling measurement error" --

2          A     I'm sorry.         I started reading -- 2.3.

3          Q     I'm sorry?

4          A     I was down in the guidelines.                    Go ahead.

5     Yes, I've got it.           Go ahead.

6          Q     -- "controlling measurement error while

7     minimizing respondent burden and cost."

8                Now, at prior depositions, we have looked
                                                                                
9     at the many Census Bureau memoranda that your team                        
10    of experts put forth, and the Census Bureau has

11    concluded that Alternative D resulted in lower

12    quality data than Alternative C, correct?

13         A     Yes.

14         Q     And Alternative D has a higher respondent

15    burden than Alternative C, correct?

16         A     Yes.

17         Q     And Alternative D has a higher cost than

18    Alternative C, correct?

19         A     Yes.

20         Q     And I believe you've testified previously

21    that no decision has yet been made on whether or

22    not the Census Bureau will use the self-response




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 168 of 176



                                                                      Page 323

1     data gathered pursuant to a citizenship question;

2     is that correct?
                                                                                 
3          A     I believe I said that no decision has
                                                                                 
4     been made on how the Census Bureau will process

5     the respondent data into the final record of the

6     2020 census and use the respondent data and the

7     administrative data in producing a CVAP table.

8          Q     And one possibility that you raised at

9     your deposition was to implement

10    Alternative D -- "One way to" -- I'm reading from

11    your deposition, "One way to implement

12    Alternative D is to conduct Alternative B, ignore

13    it and do Alternative C."

14               Correct?

15         A     That is one way to implement

16    Alternative D, yes.

17         Q     So one possibility that the team of

18    experts is considering is to conduct

19    Alternative B, ignore it and do Alternative C; is

20    that correct?

21         A     It's more nuance than that.                    One

22    possibility they're considering is how to do a




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 169 of 176



                                                                     Page 325

1          Q     Lawyers have the same problem.

2                But it is still the case that today, no

3     conclusion has been reached, correct?

4          A     That's correct.             Yes.

5          Q     If the Census Bureau does not make

6     use -- if the Census Bureau concludes that the

7     self-response data from the citizenship question

8     should be disregarded with respect to the ultimate

9     processing of the response data, would that use

10    minimize response -- respondent burden --

11         A     No.

12               MR. EHRLICH:          Objection.         Form.

13               THE WITNESS:          No.

14    BY MS. GOLDSTEIN:

15         Q     Alternative D has a higher respondent

16    burden than Alternative C, correct?

17         A     Yes.

18               MS. GOLDSTEIN:           May I have one more

19    exhibit, please?

20               (Plaintiffs' Exhibit 23, Secretary Ross

21    decision memo, was marked.)

22    BY MR. HO:




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 170 of 176



                                                                     Page 326

1          Q     I'm going to show you what has been

2     marked as Plaintiffs' Exhibit 23.                    This is the

3     decision memo from Secretary Ross dated

4     March 26, 2018 that begins at Bates stamp 1313,

5     and I'd like you to just turn to Page 1317.

6                So I'd like to direct you to the last

7     half of the top paragraph on this page.                        The

8     sentence that begins "Finally."

9          A     Yes.
                                                                                
10         Q     "Finally placing the question on the
                                                                                
11    decennial census and directing the Census Bureau

12    to determine the best means to compare the

13    decennial census responses with administrative

14    records will permit the Census Bureau to determine

15    the inaccurate response rate for citizens and

16    noncitizens alike using the entire population."

17               Has that statement been evaluated by the

18    Census Bureau?

19         A     As a statement of fact, that statement is

20    correct.

21         Q     Okay.      "This will enable the

22    Census Bureau to establish, to the best of its




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 171 of 176



                                                                     Page 327

1     ability, the accurate ratio of

2     citizen-to-noncitizen responses to impute for that

3     small percentage of cases where it is necessary to

4     do so."

5                How does adding a question -- a

6     citizenship question to the census and determining

7     the incorrect response rate for citizens and

8     noncitizens who respond help the Census Bureau

9     impute with respect to folks who do not respond at

10    all and who do not have administrative records?
                                                                                
11          A    The Census Bureau did not write that                           

12    sentence, so I suggest you ask the Secretary what

13    he meant by it.

14          Q    Well, let me back -- let me ask the

15    question a slightly different way.

16               Do you agree that this will enable the

17    Census Bureau to establish, to the best of its

18    ability, the accurate ratio of citizen to

19    noncitizen responses to impute for that small

20    percentage of cases where it is necessary to do

21    so?

22          A    The Census Bureau does not yet have a




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 172 of 176



                                                                     Page 329

1     responses to the Secretary, that indicated that

2     that is the methodology that we would use to

3     produce the CVAP table.               We were, in fact, very

4     careful to say that we hadn't yet finalized a

5     methodology to do that, especially in the presence

6     of multiple responses for the same -- what we'd

7     call indicator.

8          Q     So is it fair to say that at the very

9     least, it is premature to say that this ratio will

10    help the Census Bureau establish, to the best of

11    its ability, an accurate ratio that will help you

12    to impute for that small percentage -- for that

13    whatever it is percentage of cases where it is

14    necessary to do?

15         A     Speaking on a purely statistical basis,

16    having population data of self-responses and

17    population data of administrative responses does

18    contribute to more accurate statistical analysis.

19               As to how they would be used to impute

20    the problematic cases in either direction, that is

21    not yet determined.

22         Q     And this is complicated by the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 173 of 176



                                                                     Page 330

1     significant inaccuracy issues that were

2     noticed -- that were noted in your technical

3     memos, correct?

4                MR. EHRLICH:          Objection.         Form.

5                THE WITNESS:          This is complicated by the

6     need to resolve, with defensible evidence,

7     conclusions that you draw from those

8     inconsistencies, especially for the administrative

9     record noncitizens.

10    BY MS. GOLDSTEIN:

11         Q     So the Census Bureau has not yet

12    completed its analysis that would support or not

13    support Secretary Ross's conclusion in that

14    sentence; is that fair to say?

15         A     Yes.

16               MS. GOLDSTEIN:           Let's take a short break

17    and see where we're at.               Off the record.

18               VIDEOGRAPHER:          Going off the record.               The

19    time on the video is 5:59 p.m.

20               (Off the record.)

21               VIDEOGRAPHER:          This begins Media Unit

22    Number 7.       The time on the video is 6:09 p.m.                     We




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 174 of 176



                                                                     Page 331

1     are on the record.

2     BY MS. GOLDSTEIN:

3          Q     Dr. Abowd, I think I have just one more

4     question.

5                If you will turn to the last page of the

6     exhibit in front of you Bates marked 1320.

7          A     Okay.

8          Q     In light of the Census Bureau's analysis                       
                                                                                
9     of Alternative C versus Alternative D, do you

10    agree that reinstatement of a citizenship

11    question on the 2020 decennial census is necessary

12    to provide complete and accurate data in response

13    to the DOJ request?

14         A     No.

15         Q     And that is the position of the

16    Census Bureau, correct?

17         A     Yes.

18               MS. GOLDSTEIN:

19         Q     Thank you, Dr. Abowd.

20               I just want the record to reflect and

21    that plaintiffs -- and I speak to all plaintiffs

22    with respect to this -- are leaving the record




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 175 of 176



                                                                     Page 337

1                ACKNOWLEDGEMENT OF DEPONENT
2            I, DR. JOHN ABOWD, do hereby acknowledge I
3     have read and examined the foregoing pages of
4     testimony, and the same is a true, correct and
5     complete transcription of the testimony given by
6     me, and any changes or corrections, if any, appear
7     in the attached errata sheet signed by me.
8
9
10
11
12
13    ________________               _________________________
14    Date                           DR. JOHN ABOWD
15
      Stephen Ehrlich, Esquire
16    U.S. DEPARTMENT OF JUSTICE
      20 Massachusetts Avenue
17    Washington, D.C. 20530
18    IN RE:     New York Immigration Coalition, et al., v.
      United States Department of Commerce, et al.
19
20
21
22

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-1 Filed 01/07/19 Page 176 of 176



                                                                     Page 339

1                        E R R A T A           S H E E T

2     Case Name:       New York Immigration Coalition, et

3     al., v. United States Department of Commerce, et

4     al.,

5     Witness Name:         DR. JOHN ABOWD

6     Deposition Date:           Wednesday, August 29, 2018

7     Page No.        Line No.               Change/Reason for Change

8

9

10

11

12

13

14

15

16

17

18    ______________________                                  _____________

19    Signature                                               Date

20

21

22




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 1 of 113




              EXHIBIT %
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 2 of 113



                                                                    Page 340

1                    UNITED STATES DISTRICT COURT

2                    SOUTHERN DISTRICT OF NEW YORK

3    - - - - - - - - - - - - - - - x

4    STATE OF NEW YORK, et al.,                  :

5                      Plaintiffs,               :

6            vs.                                 : Civil Action No.

7    UNITED STATES DEPARTMENT OF                 : 1:18-cv-2921-JMF

8    COMMERCE, et al.,                           :

9                      Defendants.               : Volume II

10   - - - - - - - - - - - - - - - x

11        CONTINUED VIDEOTAPED 30(b)(6)DEPOSITION OF:

12    UNITED STATES CENSUS BUREAU GIVEN BY JOHN M. ABOWD

13   DATE:             Friday, October 5, 2018

14   TIME:             9:05 a.m.

15   LOCATION:         Arnold & Porter Kaye Scholer

16                     601 Massachusetts Avenue, N.W.

17                     Washington, D.C.

18   REPORTED BY: Denise M. Brunet, RPR

19                     Reporter/Notary

20                     Veritext Legal Solutions

21                 1250 Eye Street, N.W., Suite 350

22                       Washington, D.C.            20005




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 3 of 113



                                                                    Page 341

1                      A P P E A R A N C E S

2

3    On behalf of the New York Immigration Coalition:

4                        DALE HO, ESQUIRE

5                        American Civil Liberties Union

6                           Foundation

7

8

9

10

11

12

13                       SARAH BRANNON, ESQUIRE

14                       American Civil Liberties Union

15                          Foundation

16

17

18

19

20

21

22   (Appearances continued on the next page.)




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 4 of 113



                                                                    Page 342

1    APPEARANCES (continued):

2

3    On behalf of the New York Immigration Coalition

4    (continued):

5                        JOHN A. FREEDMAN, ESQUIRE

6                        DAVID GERSCH, ESQUIRE

7                        Arnold & Porter Kaye Scholer, LLP

8

9

10

11

12

13   On behalf of the State of New York:

14                       DANIELLE FIDLER, ESQUIRE

15                       Assistant Attorney General

16                       Environmental Protection Bureau

17

18

19

20

21

22   (Appearances continued on the next page.)




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 5 of 113



                                                                    Page 343

1    APPEARANCES (continued):

2

3    On behalf of the Kravitz Plaintiffs:

4                        KARUN TILAK, ESQUIRE

5                        Covington & Burling

6

7

8

9

10

11   On behalf of the Lupe Plaintiffs:

12                       NIYATI SHAH, ESQUIRE

13                       ERI ANDRIOLA, ESQUIRE

14                       Asian Americans Advancing Justice

15

16

17

18

19

20

21

22   (Appearances continued on the next page.)




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 6 of 113



                                                                    Page 344

1    APPEARANCES (continued):

2

3    On behalf of the City of San Jose & Black Alliance

4    for Just Immigration:

5                       DORIAN L. SPENCE, ESQUIRE

6                       Lawyers Committee for Civil Rights

7                          Under Law

8

9

10

11

12

13

14   On behalf of the State of California:

15                      ANNA FERRARI, ESQUIRE

16                      Department of Justice

17                      Office of the Attorney General

18                      Government Law Section

19                      455 Golden Gate Avenue, Suite 11000

20                      San Francisco, California                 94102

21                      (415) 510-3779

22   (Appearances continued on the next page.)




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 7 of 113



                                                                    Page 345

1    APPEARANCES (continued):

2

3    On behalf of the State of California (continued):

4                       R. MATTHEW WISE, ESQUIRE

5                           (via telephone)

6                       Department of Justice

7                       Office of the Attorney General

8                       1300 I Street

9                       P.O. Box 944255

10                      Sacramento, California                 94244

11                      (916) 210-6053

12                      matthew.wise@doj.ca.gov

13

14   On behalf of Los Angeles Unified School District:

15                      KEITH YEOMANS, ESQUIRE

16                          (via telephone)

17                      Dannis Woliver Kelley

18                      115 Pine Avenue, Suite 500

19                      Long Beach, California                 90802

20                      (562) 366-8500

21                      keyomans@dwk.com

22   (Appearances continued on the next page.)




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 8 of 113



                                                                    Page 346

1    APPEARANCES (continued):

2

3    On behalf of the County of Los Angeles:

4                        DAVID I. HOLTZMAN, ESQUIRE

5                           (via telephone)

6                        Holland & Knight

7                        50 California Street

8                        Suite 2800

9                        San Francisco, California                    94111

10                       (415) 743-6909

11                       david.holtzman@hklaw.com

12

13   On behalf of Defendants:

14                       STEPHEN EHRLICH, ESQUIRE

15                       U.S. Department Of Justice

16                       Civil Division

17                       20 Massachusetts Avenue, Northwest

18                       Washington, D.C.              20530

19                       (202) 305-9802

20                       stephen.ehrlich@usdoj.gov

21

22   (Appearances continued on the next page.)




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 9 of 113



                                                                    Page 347

1    APPEARANCES (continued):

2

3    On behalf of Defendants (continued):

4                         MILES RYAN, ESQUIRE

5                         Office of the Chief Counsel for

6                             Economic Affairs

7                         Office of the General Counsel

8                         U.S. Department of Commerce

9                         U.S. Census Bureau

10                        4600 Silver Hill Road

11                        Suitland, Maryland                 20746

12                        (301) 763-9844

13                        miles.f.ryan.iii@census.gov

14

15   ALSO PRESENT:            Nhat Pham, Videographer

16

17

18

19

20

21

22




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 10 of 113



                                                                    Page 348

1                          C O N T E N T S

2    EXAMINATION BY:                                                       PAGE:

3    Mr. Ho                                                                349

4    Ms. Fidler                                                            436

5

6    ABOWD DEPOSITION EXHIBITS:                                            PAGE:

7    24 - Bates COM_DIS00009833 - 9909                                     349

8    25 - Bates COM_DIS0012757 - 762                                       349

9    26 - DSSD 2010 Census Coverage Measurement

10          Memorandum Series #2010-G-01                                   399

11   27 - Proposed Content Test on Citizenship

12          Question                                                       425

13   28 - Bates COM_DIS00010669 - 684                                      436

14   29 - Bates COM_DIS0013025 - 55                                        436

15

16            (*Exhibits attached to the transcript.)

17

18

19

20

21

22




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 11 of 113



                                                                    Page 349

1                         P R O C E E D I N G S

2                 (Abowd Deposition Exhibit Numbers 24 and

3    25 were marked for identification.)

4                 THE VIDEOGRAPHER:              We're now on the

5    record at 9:05 on October 5th, 2018.                        This is the

6    continuation of the 30(b)(6) deposition of the

7    Census Bureau, given by John Abowd, taken in the

8    matter of the New York Immigration Coalition, et

9    al., v. United States Department of Commerce, et

10   al.

11                Our court reporter is Denise Brunet,

12   camera operator is Nhat Pham, both on behalf of

13   Veritext.

14                Attorneys present and attending remotely

15   will be noted on the stenographic record.                             Will

16   the court reporter please swear in the witness.

17   WHEREUPON,

18                              JOHN M. ABOWD,

19   called as a witness, and having been sworn by the

20   notary public, was examined and testified as

21   follows:

22                     EXAMINATION BY COUNSEL FOR




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 12 of 113



                                                                    Page 351

1    no unless I'm unclear or if I've misstated

2    something or if my question necessarily calls for

3    a longer answer.           Would that be okay?

4          A      Yes, sir.

5          Q      Okay.     Picking up from last time, I've

6    given you an exhibit that's been marked as

7    Exhibit 24.        Do you see that?

8          A      Yes, sir.

9          Q      Now, this is a white paper titled,

10   Understanding the quality of alternative

11   citizenship data sources for the 2020 census,

12   dated August 6th, 2018, the first page of which

13   has the Bates number COM_DIS09833.                     Is that

14   correct?

15         A      Yes, sir.

16         Q      Now, this document was created by the

17   Census Bureau in the ordinary course of its

18   business and not for litigation purposes, correct?

19         A      That is correct.

20         Q      I'm going to refer to this as the white

21   paper.     Okay?

22         A      That's fine.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 13 of 113



                                                                    Page 352

1          Q      Now, the analysis in this white paper was

2    begun in response to the Department of Justice's

3    request for citizen voting age population data at

4    the census block level, correct?

5          A      Yes.

6          Q      Now, the analysis in this paper attempts,

7    among other things, to assess the quality of

8    citizenship data available to the Census Bureau

9    from different sources, like surveys and

10   administrative records, correct?

11         A      Yes.

12         Q      The analysis in this paper also

13   represents, among other things, the Census

14   Bureau's efforts to assess the effect that the

15   inclusion of a citizenship question would have on

16   self-response rates the 2020 census; is that

17   correct?

18         A      May I make one clarification?

19         Q      Sure.

20         A      A white paper is produced as a research

21   product by the authors and does not necessarily

22   represent the views of the Census Bureau, but I do




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 14 of 113



                                                                    Page 353

1    today.

2          Q      And the paper includes an assessment of

3    the possible effect of the inclusion of the

4    citizenship question on self-response rates to the

5    2020 census, correct?

6          A      Yes.

7          Q      Now, the bureau is in the process of

8    getting this white paper peer reviewed; is that

9    right?

10         A      Externally peer reviewed.

11         Q      Why?

12         A      We consider it a valuable scientific

13   contribution made by the authors in the course of

14   their work.         The authors are in research positions

15   at the Census Bureau, and so part of their job

16   requirement is to have their technical work

17   externally peer reviewed and appear in the

18   scientific journals.

19         Q      Is this the most recent version of the

20   paper currently available?

21         A      Yes, sir.

22         Q      The authors of the white paper, they are




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 15 of 113



                                                                    Page 354

1    the members of the SWOT team that you assembled at

2    the direction of Acting Census Bureau Director Ron

3    Jarmin to respond to the DOJ request, correct?

4          A      A subset, yes.

5          Q      Is there anyone better at the Census

6    Bureau for conducting the analysis that --

7    contained in the white paper other than the

8    authors of the white paper?

9          A      I honestly don't know.

10         Q      You wouldn't have chosen people who

11   weren't the best people for this job, would you,

12   Dr. Abowd?

13         A      I attempted to choose the best people

14   known to me for this job, yes.

15         Q      Do you think you succeeded in choosing

16   the best people known to you for conducting this

17   analysis?

18         A      Yes, sir.

19         Q      To your right, there's a document that

20   was marked as Exhibit 7 early -- during the first

21   part of your deposition.               This is a memo under

22   your name dated January 19th, 2018.                     Do you see




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 16 of 113



                                                                    Page 355

1    that?

2          A      Yes, sir.

3          Q      Now, this memo of yours, Exhibit 7,

4    relies on a preliminary version of the analysis

5    that's contained in the white paper; is that

6    right?

7          A      Yes.

8          Q      Is it fair to say that the white paper

9    that's Exhibit 24 represents an extended and more

10   up-to-date version of the analysis that you relied

11   on in preparing your memo, Exhibit 7?

12         A      Yes.

13         Q      Now, in the -- we don't have to talk

14   about your memo anymore.               Just back to the white

15   paper.     In the Census Bureau's view, the various

16   analyses contained in the white paper, Exhibit 24,

17   were methodologically appropriate for the

18   questions that the white paper attempted to

19   answer, correct?

20         A      Yes.

21         Q      Now, does this white paper represent the

22   Census Bureau's best possible analysis based on




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 17 of 113



                                                                    Page 356

1    existing data regarding the impact of the

2    citizenship question on self-response rates to the

3    2020 census?

4          A      I would say it represents the primary

5    research effort, but not all of the research

6    effort.

7          Q      And when you say it represents the

8    primary research effort, would you say that it

9    represents the best analysis that the Census

10   Bureau has of the possible effect of adding the

11   citizenship question on self-response rates for

12   the 2020 census?

13         A      I think it provides the inputs for doing

14   the best analysis that we can of the consequences

15   of the question on the 2020 census.

16         Q      Is there any better analysis that the

17   Census Bureau has of the effect of adding the

18   citizenship question on self-response rates to the

19   2020 census that's not contained in the white

20   paper?

21         A      There's one additional analysis in my

22   expert report that's already been disclosed that




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 18 of 113



                                                                    Page 357

1    is not in the white paper.

2          Q      Okay.     Which analysis is that

3    specifically?

4          A      The one of the short-form test that

5    followed the 1990 census.

6          Q      Does the white paper represent the Census

7    Bureau's best possible analysis of existing data

8    regarding the quality of citizenship data that's

9    available from different sources, such as surveys

10   and administrative records?

11         A      Yes.

12         Q      Does the Census Bureau agree with the

13   conclusions expressed in the white paper?

14         A      I'll deal with that on a specific

15   conclusion-by-conclusion basis.

16         Q      As a general matter, are there

17   conclusions in the white paper -- I'm sorry.

18                Are there conclusions in the white paper

19   that the Census Bureau disagrees with?

20         A      There are no conclusions in the white

21   paper that the Census Bureau disagrees with.

22   There are some of the author's interpretations




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 19 of 113



                                                                    Page 358

1    that I might not agree with.

2          Q      Let's turn to page 2 of the white paper,

3    Bates COM_DIS09834.            The last sentence of the

4    abstract reads, "The evidence in this paper also

5    suggests that adding a citizenship question to the

6    2020 census would lead to lower self-response

7    rates in households potentially containing

8    non-citizens, resulting in higher field work costs

9    and a lower quality population count."

10                Did I read that accurately?

11         A      Yes, you did.

12         Q      Does the Census Bureau agree that the

13   balance of evidence available suggests that adding

14   a citizenship question to the 2020 census would

15   lead to lower self-response rates in households

16   potentially containing non-citizens?

17         A      Yes.

18         Q      Does the Census Bureau agree that the

19   balance of evidence available suggests that adding

20   a citizenship question to the 2020 census would

21   lead to a lower quality population count?

22         A      I have to define lower quality population




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 20 of 113



                                                                     Page 359

1    count to answer that question.                    May I?

2           Q     Yes, please.

3           A     So the usual accuracy measures are two:

4    Net undercount and then its components, gross

5    omissions and erroneous enumerations and

6    whole-person census imputations.                     We have no

7    evidence that it would affect the quality as

8    regards net undercount.                We have evidence that it

9    would affect the count -- the quality as regards

10   components of the errors in the enumeration.

11          Q     We'll get back to that.                 Thank you for

12   that clarification.

13                Could you turn to page 8 in the white

14   paper, Bates number COM_DIS09840?                     And I want to

15   look at figure 1, panel A.                 This graph shows item

16   non-response, which is the failure to answer

17   certain questions, on the American Community

18   Survey, or ACS, in the year 2016, broken down by

19   various racial and ethnic subgroups; is that

20   correct?

21          A     Racial, ethnic and demographic subgroups,

22   yes.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 21 of 113



                                                                    Page 360

1          Q      And the data here does not distinguish

2    between citizens and non-citizens, correct?                           I'm

3    referring to panel A only.

4          A      Oh.    That's correct.

5          Q      So in panel A, when we look at data for a

6    group like Hispanics on this chart, we're talking

7    about a group that includes both Hispanic citizens

8    and Hispanic non-citizens, correct?

9          A      Correct.

10         Q      Is it fair to say that on the ACS in 2016

11   the item non-response rate for Hispanics on the

12   citizenship question was more than twice as high

13   as it was for non-Hispanic whites?

14         A      Yes.

15         Q      And let's look at figure 1, panel B on

16   the same page.         Now, this graph shows item

17   non-response rates on the ACS in 2016 for

18   respondents who were identified in the NUMIDENT

19   data as non-citizens broken down by racial, ethnic

20   and demographic subgroups, correct?

21         A      Correct.

22         Q      And is it fair to say that on the 2016




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 22 of 113



                                                                    Page 361

1    ACS, the item non-response rate for Hispanic

2    non-citizens on the citizenship question was more

3    than twice as high as it was for non-Hispanic

4    white non-citizens?

5          A      Yes.

6          Q      Let's look at page 11, Bates number

7    COM_DIS9843, table 1.             This table lists the

8    breakoff rates for various questions on the ACS

9    broken down by race and ethnicity, correct?

10         A      Correct.

11         Q      And the breakoff rate is the rate at

12   which, when people are responding to the ACS

13   questionnaire online, that they stop answering the

14   survey upon encountering a screen with a

15   particular question, correct?

16         A      Correct.

17         Q      If we look at the breakoff rates to the

18   citizenship question and compare Hispanics to

19   non-Hispanic whites, the breakoff rate on the 2016

20   ACS for Hispanics on the citizenship question is

21   more than ten times what it is for non-Hispanic

22   whites, correct?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 23 of 113



                                                                    Page 362

1          A      Yes.

2          Q      Can we look back at page 10, Bates number

3    COM_DIS9842?         In the last paragraph, about a

4    little more than halfway down, the third to last

5    sentence starts with "Citizenship-related

6    questions."         It reads, "Citizenship-related

7    questions have the most heterogenous rates across

8    race/ethnicity groups; the ratio of breakoff rates

9    for Hispanics versus non-Hispanic whites is much

10   higher for year of entry and citizenship than any

11   of the other question screens in the ACS, except

12   for English proficiency, included in table 1 for

13   reference purposes."

14                Now, in the view of the Census Bureau,

15   what is the significance of the observation that

16   breakoff rates for Hispanics versus non-Hispanic

17   whites are much higher for year of entry and

18   citizenship than any other question screen on the

19   ACS, except for English proficiency?

20         A      That the question is sensitive to that

21   subpopulation.

22         Q      When you say the question is sensitive to




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 24 of 113



                                                                    Page 363

1    that subpopulation, you mean it is -- the

2    citizenship question is sensitive for Hispanics

3    relative to non-Hispanic whites?

4          A      Yes.

5          Q      I want to ask you about what's been

6    premarked as Exhibit 25, just to your right.                          It's

7    a chart, the footer of which reads, 2017 breakoff

8    rates by race group augmented 20180915.pdf, and

9    the first page is Bates number 126757.                       Do I have

10   that right?

11         A      Mine says 20180917.pdf.

12         Q      Sorry.

13         A      Okay.

14         Q      Other than that?

15         A      Yes.

16         Q      Okay.     Now, let's look at the citizenship

17   question breakoff rate on the 2017 ACS for

18   non-Hispanic whites.             That rate is .03489 percent,

19   correct?

20         A      Correct.

21         Q      And the citizenship question breakoff

22   rate on the 2017 ACS for Hispanics is




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 25 of 113



                                                                    Page 364

1    .4343 percent, correct?

2          A      Yes.

3          Q      So on the 2017 ACS, is it correct to say

4    that the citizenship question breakoff rate for

5    Hispanics is more than 12 times what it is for

6    non-Hispanic whites?

7          A      I didn't calculate the ratio myself, but

8    that looks about right.

9          Q      Okay.     And if you look back to the 2016

10   ACS breakoff rates on page 11 of the white paper

11   and compare them to the 2017 breakoff rates, is it

12   correct that the citizenship question breakoff

13   rate for non-Hispanic whites stayed about the same

14   in 2016 and 2017?

15         A      Yes.

16         Q      And is it correct that the citizenship

17   question breakoff rate for Hispanics increased

18   between 2016 and 2017?

19         A      The point estimate increased.                   I didn't

20   calculate a margin of error of the difference.

21         Q      Okay.     Now, is it correct to say, given

22   the analysis of item non-response rates and




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 26 of 113



                                                                    Page 365

1    breakoff rates that we've talked about, that the

2    Census Bureau believes that it is more likely than

3    not that Hispanics will respond to the citizenship

4    question on the 2020 census at a lower rate than

5    non-Hispanic whites?

6          A      Yes.

7          Q      Is it also correct to say that the Census

8    Bureau believes, based on the item non-response

9    and breakoff rate analyses that we've discussed,

10   that it is more likely than not that there will be

11   a greater decline in unit self-response rates to

12   the 2020 census due to the citizenship question

13   among Hispanics than there will be among

14   non-Hispanic whites?

15         A      I'm not prepared to draw that conclusion

16   from the analysis that you just showed me.                            Do you

17   have other analyses you want me to look at?

18         Q      Well, let's stay here.               Is it fair to say

19   that none of the analyses of ACS data that the

20   Census Bureau has conducted suggests that

21   self-response rates to the 2020 census among

22   Hispanics and non-Hispanic whites will decline at




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 27 of 113



                                                                    Page 366

1    the same rate as a result of the citizenship

2    question?

3                 THE WITNESS:         Could you read the question

4    back, please?

5                 (The reporter read the record as

6    requested.)

7                 THE WITNESS:         Yes.

8    BY MR. HO:

9          Q      Is it fair to say that the Census Bureau

10   believes that unit self-response rates to the 2020

11   census will decline more among Hispanics than

12   non-Hispanic whites as a result of the citizenship

13   question?

14         A      To the extent that Hispanic is correlated

15   with households containing non-citizens or persons

16   of unknown citizenship status, yes.

17         Q      Let's go back to the white paper and

18   let's look at page 9, Bates number COM_DIS09841.

19   And I'm looking at figure 2, panel A.                       This graph

20   shows the difference in item non-response on

21   various questions comparing the 2013 and 2016 ACS

22   broken down by various racial, ethnic and




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 28 of 113



                                                                    Page 367

1    demographic subgroups, correct?

2          A      Yes.

3          Q      And according to the Census Bureau's

4    analysis, for non-Hispanic whites, non-response to

5    the citizenship on the ACS did not change between

6    2013 and 2006 [sic], correct?

7          A      Yes.

8          Q      And according to the Census Bureau's

9    analysis for Hispanics, non-response to the

10   citizenship question on the ACS increased between

11   2013 and 2016, correct?

12         A      Yes.

13         Q      And during this same period for

14   Hispanics, non-response to the sex question on the

15   ACS actually decreased between 2013 and '16,

16   correct?

17         A      Hispanics, right?

18         Q      Yes.

19         A      Yes.

20         Q      Let's go to the next page, page 10, and

21   I'm looking at figure 2, panel B.                    This is the

22   same analysis comparing 2013 and 2016 item




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 29 of 113



                                                                    Page 368

1    non-response rates but among individuals

2    identified as non-citizens in the NUMIDENT data,

3    correct?

4          A      Yes.

5          Q      And according to the Census Bureau's

6    analysis, for non-Hispanic white non-citizens,

7    non-response to the citizenship question on the

8    ACS increased by less than 0.5 percentage points

9    between 2013 and '16, correct?

10         A      Yes.

11         Q      And during the same period, for Hispanic

12   non-citizens, non-response to the citizenship

13   question on the ACS increased by more than 1.5

14   percentage points, correct?

15         A      Yes.

16         Q      So is it fair to say that among

17   non-citizens, the non-response rate to the

18   citizenship question on the ACS between 2013 and

19   2016 increased for Hispanics at more than three

20   times the rate that it did for non-Hispanic

21   whites?

22         A      Yes.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 30 of 113



                                                                    Page 369

1          Q      Is it fair to say that, based on the

2    Census Bureau's analysis of item non-response

3    rates and breakoff rates, that the Census Bureau

4    believes that Hispanics are more sensitive to

5    survey questions about citizenship than they were

6    a few years ago?

7          A      Yes.

8          Q      Is it fair to say that based on its

9    analysis of item non-response rates and breakoff

10   rates, the Census Bureau believes that whites are

11   not more sensitive to citizenship questions than

12   they were a few years ago?

13         A      Yes.

14         Q      Is it fair to say that the Census Bureau

15   believes that, among non-citizens in particular,

16   the sensitivity of Hispanics to survey questions

17   about citizenship has grown more than it has for

18   non-Hispanic whites?

19         A      Yes.

20         Q      Now, you testified during one of your

21   depositions that the Census Bureau's best estimate

22   as to the differential effect of the citizenship




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 31 of 113



                                                                     Page 370

1    question on self-response rates for non-citizens

2    is that the addition of the citizenship question

3    will cause non-citizen self-response rates to

4    decline by 5.8 percentage points relative to

5    citizens, correct?

6           A     Households containing a non-citizen or a

7    person of unknown citizenship status relative to

8    households containing all persons with known

9    citizenship status -- known citizens.                        And then --

10   yes.

11          Q     Yes, that's correct?

12          A     With my correction of your definitions,

13   yes.

14          Q     Okay.      Now, given that opinion, if

15   someone said to you that the Census Bureau could

16   not articulate a rationale to support its belief

17   that there would be a decline in the response rate

18   as a result of adding the citizenship question to

19   the 2020 census and that the Census Bureau simply

20   made an assumption that the self-response rate

21   would decline, would you agree with that person?

22          A     No.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 32 of 113



                                                                    Page 371

1                 MR. EHRLICH:         Objection.         Form.

2                 THE WITNESS:         Sorry.

3    BY MR. HO:

4          Q      Did you ever tell --

5                 THE WITNESS:         Did my answer of "no" get

6    recorded?

7                 THE REPORTER:          Yes, it did.

8                 THE WITNESS:         Thank you.

9                 MR. HO:       Thank you.

10   BY MR. HO:

11         Q      Did you ever tell Earl Comstock from the

12   Department of Commerce or give him the impression

13   that the Census Bureau could not articulate a

14   rationale to support its belief that there would

15   be a decline in the self-response rate to the 2020

16   census as a result of the citizenship question?

17         A      No.

18         Q      Did you, in fact, ever explain to

19   Mr. Comstock the basis for the Census Bureau's

20   belief that the addition of the citizenship

21   question would reduce self-response rates to the

22   2020 census?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 33 of 113



                                                                    Page 372

1          A      Yes.

2          Q      Now, the Census Bureau's estimate of a

3    5.8 percentage point reduction of households

4    containing a non-citizen or someone of unknown

5    citizenship status relative to households

6    containing all citizens, that's an upward revision

7    of an earlier estimate of a 5.1 percentage point

8    reduction, right, Dr. Abowd?

9          A      The two numbers aren't directly

10   comparable because the reference populations

11   aren't the same.           It is a bigger number, but it

12   applies also to a larger reference population.

13         Q      Okay.     And let me see if I understand

14   this.     The difference is -- the 5.1 percentage

15   point differential was a comparison of households

16   with a non-citizen as compared to all-citizen

17   households; is that right?

18         A      Where both of those are administrative

19   record definitions of citizen, that's correct.

20         Q      Okay.     And the 5.8 percentage point

21   number, that is a comparison of households where

22   there is a non-citizen as identified by the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 34 of 113



                                                                    Page 373

1    administrative records or a person with unknown

2    citizenship status in the administrative records

3    compared to households with all citizens as

4    defined in the administrative records, correct?

5          A      Not quite.        Th all household population

6    had to be both in administrative records and

7    self-declared.         And then the comparison group is

8    every other household.

9          Q      Got it.       Okay.      So let me try this again.

10   The 5.8 percentage point number, that's a

11   comparison of households where the response to the

12   ACS and the administrative records indicate that

13   every member of the household is a citizen and all

14   other households, right, Dr. Abowd?

15         A      Yes.

16         Q      Okay.     That analysis -- if we look at

17   page 38 of the white paper, Bates number

18   COM_DIS09870, that analysis producing the 5.8

19   percentage point differential that we've

20   discussed, that is set forth on this table,

21   correct?

22         A      Which table are you asking me to




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 35 of 113



                                                                    Page 374

1    reference?

2          Q      Table 8.

3          A      And which number?

4          Q      The 5.8 percentage point differential.

5          A      No, you have the wrong table.

6          Q      Okay.     Could you show me --

7          A      Although you have that right number.

8          Q      Could you show me the right table?

9          A      9, second panel.

10         Q      Got it.       Okay.      So this analysis, the 5.8

11   percentage point -- that produces the 5.8

12   percentage point differential, that's based on a

13   comparison of 2016 ACS data to -- response rates,

14   I'm sorry, to 2010 decennial response rates,

15   correct?

16         A      Yes.

17         Q      Okay.     So in the Census Bureau's

18   estimation, it's more accurate -- if you're trying

19   to assess the impact of the addition of the

20   citizenship question on self-response rates, it's

21   more reliable to use more recent ACS non-response

22   data in calculating your estimate; is that




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 36 of 113



                                                                    Page 375

1    correct?

2                 MR. EHRLICH:         Objection.         Form.

3                 THE WITNESS:         Generally, yes.

4    BY MR. HO:

5          Q      Let's look at page 46 of the report,

6    Bates number COM_DIS9878, and I'm looking at the

7    third full paragraph here.

8          A      "As mentioned above"?

9          Q      "As mentioned above."               It reads, "As

10   mentioned above, the estimated reduction in

11   self-response due to the inclusion of a

12   citizenship question is based on a comparison of a

13   long 2010 ACS questionnaire to a short 2010 census

14   questionnaire.         The visibility of the citizenship

15   question may be more prominent when added to a

16   short questionnaire, resulting in a larger

17   reduction in self-response than what we have

18   estimated here."

19                Did I read that right?

20         A      Yes, you did.

21         Q      Would it be accurate to say that the

22   Census Bureau believes that the effect of a




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 37 of 113



                                                                    Page 376

1    citizenship question in terms of reducing response

2    rates among households that have a non-citizen or

3    someone of undefined citizenship status,

4    et cetera, as compared to all citizen households

5    might be even larger than 5.8 percentage points

6    because that estimate is based on ACS data, and

7    here the citizenship question would have more

8    prominence on the relatively shorter 2020 census

9    questionnaire?

10         A      If the question is does the Census Bureau

11   agree with the question -- with the sentences in

12   the paragraph that you read me, the answer is yes.

13         Q      Okay.     Let me try this again.                Does the

14   Census Bureau believe that 5.8 percentage

15   points -- that that estimate is conservative?                         Let

16   me stop there.

17         A      Yes.

18         Q      Okay.     And one of the reasons why the

19   Census Bureau believes that that estimate is

20   conservative is that it's based on ACS

21   non-response rates, whereas, here, if you add the

22   citizenship question to the census questionnaire,




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 38 of 113



                                                                    Page 377

1    the citizenship question could have more

2    prominence and a greater effect in terms of

3    reducing self-response rates; is that right,

4    Dr. Abowd?

5          A      Yes.

6          Q      Now -- okay.         The Census Bureau's view,

7    Dr. Abowd, which you articulated earlier, is that

8    the Census Bureau is going to enumerate most of

9    the people who failed to respond to the census

10   questionnaire because of the citizenship question;

11   is that right?

12                MR. EHRLICH:         Objection.         Form.

13                THE WITNESS:         The vast majority, yes.

14   BY MR. HO:

15         Q      Now, one of the ways that you have of

16   enumerating people when their household does not

17   self-respond to the census questionnaire is by

18   sending census enumerators in person to that

19   household, correct?

20         A      That's correct.

21         Q      And we would call that -- we could call

22   that part of the non-response follow-up, or




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 39 of 113



                                                                    Page 380

1          A      Not completely.

2          Q      Is there an empirical basis for the

3    Census Bureau's incomplete agreement with that

4    sentence?

5          A      The sentence represents a summary of

6    qualitative evidence with which the Census Bureau

7    agrees that hard-to-count subpopulations are less

8    cooperative in NRFU and, to that extent, the

9    Census Bureau agrees with that sentence.

10         Q      Okay.     And that sentence was written by

11   the authors of this white paper whom you selected

12   as the best people at the Census Bureau to conduct

13   the analysis reflected in the white paper,

14   correct, Dr. Abowd?

15         A      Yes.

16         Q      Let's turn forward two pages to page 43,

17   Bates number COM_DIS09875.                And let's look at

18   footnote 60, which reads, "These enumeration

19   errors may not be avoidable simply by spending

20   more money on field work.                Once a household

21   decides not to cooperate, it may not be possible

22   to obtain an accurate enumeration no matter how




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 40 of 113



                                                                    Page 381

1    many times an enumerator knocks on their door."

2                 In this footnote, the term "these

3    enumeration errors" refers to enumeration errors

4    that arise as a result of increased non-response

5    to the census questionnaire due to the addition of

6    a citizenship question, correct?

7          A      Yes.

8          Q      And the view of the Census Bureau is that

9    enumeration errors arising from the decline in

10   self-response caused by the citizenship question

11   may not be avoidable simply by spending more money

12   on field work, correct?

13         A      Yes.

14         Q      And it is the view of the Census Bureau

15   that once a household decides not to cooperate

16   with the census because of the citizenship

17   question, it may not be possible to obtain an

18   accurate enumeration of that household no matter

19   how many times an enumerator knocks on their door,

20   correct?

21         A      Accurate in this sentence means erroneous

22                                        imputations
     enumerations and whole-person census imputations.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 41 of 113



                                                                    Page 382

1    It does not mean net undercount.

2                 THE REPORTER:          Could you please repeat

3    your answer.

4                 THE WITNESS:         Accurate enumeration in

5    this sentence means enumeration errors and

6    whole-person census imputations.                    It does not mean

7    net undercount.

8    BY MR. HO:

9          Q      Now, if you send an in-person enumerator

10   to a household that doesn't self-respond and that

11   doesn't result in a response, one way that you

12   could -- another way you could have of enumerating

13   that household is through a proxy response, which

14   means trying to obtain a response from someone who

15   is not a member of that household about that

16   household, correct?

17         A      Yes.

18         Q      And the Census Bureau agrees that proxy

19   enumeration generally results in lower quality

20   enumeration data than self-responses, correct?

21         A      Yes.

22         Q      And the Census Bureau agrees that a proxy




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 42 of 113



                                                                    Page 383

1    response is more likely to result in the omission

2    of a household member than a self-response,

3    correct?

4          A      I haven't looked at the table recently,

5    but I believe that's correct, yes.

6          Q      Let's go to the white paper again.                       And I

7    want to look at page 12, Bates number

8    COM_DIS09844, figure 3.

9          A      Figure 3, did you say?

10         Q      I believe so.          On page 12?

11         A      Okay.     I thought I heard 4.

12         Q      Okay.     Figure 3 depicts unit non-response

13   to the ACS from 2010 through 2016 comparing census

14   tracts with the lowest decile of housing units

15   containing a non-citizen to the census tracts in

16   the highest decile of housing units containing a

17   non-citizen, correct?

18         A      Correct.

19         Q      And for each year of ACS depicted here,

20   census tracts in the highest decile of housing

21   units containing a non-citizen have a lower

22   response rate to the ACS than do census tracts in




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 43 of 113



                                                                    Page 384

1    the lowest decile of housing units with a

2    non-citizen, correct?

3          A      Yes.

4          Q      And for both groups, unit non-response to

5    the ACS declined between 2010 and 2016, correct?

6          A      No.     It increased between 2010 and 2011

7    and then declined from 2011 forward.

8          Q      But if we just compare 2016 to 2010 --

9          A      Yes.

10         Q      -- the unit non-response rate for both

11   groups in 2016 was lower than it was in 2010,

12   correct?

13         A      That's correct, yes.

14         Q      Okay.     And the decline amongst -- I'm

15   sorry, let me start that again.

16                The decline in census tracts in the

17   highest decile of housing units including a

18   non-citizen -- the decline in unit self-response

19   rates for that group was sharper than the decline

20   in unit self-response rates by households in

21   census tracts with the -- in the lowest decile of

22   housing units with a non-citizen, correct?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 44 of 113



                                                                      Page 385

1           A      I think the answer to your question is

2    yes.       Does the record reflect colors?

3           Q      We'll put it in in color.                  That's the

4    orange line, right?

5           A      The orange line declines more sharply

6    than the blue line.

7           Q      Now, last time in your deposition, we

8    talked about a similar census tract stratification

9    analysis for ACS NRFU efforts.                     Does that ring a

10   bell?

11          A      Yes.

12          Q      Okay.      And you remember that census

13   tracts with higher percentages of households

14   including a non-citizen had lower ACS NRFU success

15   rates than census tracts with lower percentages of

16   non-citizens?

17          A      So -- I think you're right, but I don't

18   want to rely on my memory.                  If you show me the

19   exhibit, I will answer the question.                        But I'm not

20   sure --

21          Q      Okay.

22          A      -- that you and I are both referring to




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 45 of 113



                                                                    Page 386

1    the same exhibit.

2          Q      Okay.     Well, given what we've talked

3    about, that unit non-response is lower in census

4    tracts that have higher percentages of

5    non-citizens and that ACS NRFU is less successful

6    in census tracts that have higher percentages of

7    households including a non-citizen, does the

8    Census Bureau expect that people who live in

9    census tracts with higher percentages of

10   households with a non-citizen would also be less

11   likely to provide proxy responses to the census

12   than people who live in other areas?

13         A      Accepting your premise about my testimony

14   from before, the Census Bureau believes that that

15   is likely, yes.

16         Q      Let's look at page 43 of the white paper,

17   Bates number COM_DIS09875.                Let's look at the last

18   full paragraph on this page.                 About halfway down,

19   the second to last sentence starts -- it's about

20   halfway down in that paragraph.                   The second to

21   last sentence starts with, "As shown above."

22         A      Yes.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 46 of 113



                                                                     Page 387

1           Q     "As shown above, reference persons are

2    much less likely to answer the citizenship

3    question for non-relatives in the household than

4    for themselves, so may be even less likely to

5    answer it for neighbors."

6                 Does the Census Bureau agree with the

7    statement that people are less likely to answer

8    the citizenship question for their neighbors than

9    for themselves?

10          A     Yes.

11          Q     Now, another way that you can enumerate

12   people when they don't self-respond to the census

13   is to try to enumerate them using administrative

14   records like tax returns; is that right?

15          A     All the way up to "like tax returns,"

16   yes.

17          Q     Okay.      Forget the tax returns.                 One way

18   that -- if you don't get a self-respond to the

19   census questionnaire, one way that you might try

20   to enumerate that household is with administrative

21   records, correct?

22          A     Yes.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 47 of 113



                                                                    Page 389

1    primarily why the Census Bureau would be unable to

2    link an ACS respondent to an administrative record

3    indicating citizenship status:                   One, because the

4    personally identifiable information on the survey

5    response might not be high quality enough to link

6    that person to administrative records; and, two,

7    because the survey respondent is not in the

8    administrative records at all; is that correct?

9                 MR. EHRLICH:         Objection.         Form.

10                THE WITNESS:         Yes.

11   BY MR. HO:

12         Q      And if we look back at the graph,

13   figure 4, among 2016 ACS respondents, Hispanics

14   could not be linked to an administrative record at

15   a higher rate than non-Hispanic whites, correct?

16         A      Correct.

17         Q      Now, based on this data, would you agree

18   that the available evidence indicates that the

19   Census Bureau, generally speaking, cannot link

20   Hispanic survey respondents to administrative

21   records at as high a rate as it can for

22   non-Hispanic whites?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 48 of 113



                                                                    Page 390

1          A      Yes.

2          Q      The administrative records referenced

3    here are the SSA and tax records, correct?

4          A      The individual tax identification number

5    records.

6          Q      You corrected me earlier when we talked

7    about enumeration via administrative records.

8    Could you just clarify what administrative records

9    the Census Bureau relies on when it tries to

10   enumerate people using administrative records?

11         A      There's two parts to the process for

12   using administrative records for enumeration.                         One

13   part is performing the record linkage to identify

14   all of the administrative records that might apply

15   to a particular household.                And the other part is

16   constructing a candidate administrative record

17   enumeration to be used during the NRFU process if

18   the first NRFU follow-up visit doesn't produce a

19   successful interview.

20                In the former part of the process,

21   there's extensive use of tax records.                       In the

22   latter part of the process, by agreement with the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 49 of 113



                                                                    Page 391

1    IRS, none of the tax data survive to the record

2    that will be used for a candidate enumeration.

3    That was the distinction I was trying to...

4          Q      Would you agree that undocumented

5    individuals are less likely to be found in the

6    administrative records -- and when I say

7    undocumented individuals, I mean undocumented

8    immigrants -- are less likely to be found in the

9    administrative records that the Census Bureau uses

10   to enumerate people than persons who have legal

11   status in this country?

12         A      Yes.

13         Q      And would you agree that the Census

14   Bureau would have a more difficult time

15   enumerating undocumented immigrants through the

16   use of administrative records than it will for

17   persons with legal status?

18                MR. EHRLICH:         Objection.         Form.

19                THE WITNESS:         Yes.

20   BY MR. HO:

21         Q      Overall, would you agree that the Census

22   Bureau does not expect enumeration by




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 50 of 113



                                                                    Page 392

1    administrative records to be as successful for

2    non-citizens as it is for citizens?

3                 MR. EHRLICH:         Objection.         Form.

4                 THE WITNESS:         Yes.

5    BY MR. HO:

6          Q      Let's go to page 5 of the white paper,

7    Bates number COM_DIS09837.                And I'm looking at the

8    last paragraph on the page that starts with,

9    "Camarota."

10                "Camarota and Capizzano, 2004, conducted

11   focus groups with over 50 field representatives

12   (FRs) for the 2000 supplemental survey, a pilot

13   for the ACS.        FRs reported that foreign-born

14   respondents living in the country illegally or

15   from countries where there is distrust in

16   government were less likely to cooperate.                         Some

17   foreign-born respondents failed to list all

18   household members.            FRs suspected that some

19   foreign-born respondents misreported citizenship

20   status, and they" -- continuing to the next

21   page -- "believed this was due to recall bias, a

22   fear of the implications of certain responses or a




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 51 of 113



                                                                    Page 394

1    households to include a response for every member

2    of their household, such as children, correct?

3                 MR. EHRLICH:         Objection.         Form.

4                 THE WITNESS:         Are you referring to a

5    specific study that you want me to comment on?

6    BY MR. HO:

7          Q      I'm not.       I'm just -- my understanding

8    is -- and I just want you to correct me if my

9    understanding is mistaken -- that the Census

10   Bureau has looked at the historical undercount of

11   Hispanics in previous censuses.                   That's correct,

12   right?

13         A      Yes.

14         Q      Okay.     And one of the reasons that the

15   Census Bureau has attributed the undercount of

16   Hispanics to in previous censuses has been the

17   failure of Hispanic households to provide a

18   response for every member of their household,

19   correct?

20         A      Yes.

21         Q      Okay.     Now, the Census Bureau agrees that

22   if the citizenship question is included in the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 52 of 113



                                                                    Page 395

1    census, that would likely cause some households,

2    such as those including a non-citizen or those

3    including an undocumented immigrant, to fail to

4    provide a response for every member of the

5    household when they respond to the census,

6    correct?

7                 THE WITNESS:         Could you read the question

8    back?

9                 (The reporter read the record as

10   requested.)

11                THE WITNESS:         The Census Bureau believes

12   that the households in your question might be

13   unlikely to provide a full enumeration whether or

14   not there's a citizenship question on the census

15   and does not have evidence of an incremental

16   effect from the citizenship question.

17   BY MR. HO:

18         Q      Well, does the Census Bureau believe that

19   the citizenship question could have an incremental

20   effect in certain households failing to enumerate

21   every member of their household when they respond

22   to the census?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 53 of 113



                                                                    Page 396

1          A      I think I just answered that question.

2          Q      Is the evidence that we've seen and

3    discussed about item non-response, unit

4    non-response, breakoff rates with a citizenship

5    question, is that evidence consistent with the

6    notion that adding a citizenship question to the

7    census would cause an incremental increase in the

8    number of households that respond to the census

9    but don't provide a response for every member of

10   their household?

11         A      Yes.

12         Q      Now, NRFU efforts are only initiated if a

13   household fails to provide a response for that

14   household altogether, correct?

15         A      With a few minor exceptions outlined in

16   my expert report, correct.

17         Q      So if a household responds to the census,

18   but omits some of the members of that household,

19   the Census Bureau doesn't send in-person

20   enumerators to that person's door because you'd

21   have no way of knowing if they omitted some

22   members of their household, correct?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 54 of 113



                                                                    Page 397

1          A      If the household's response passes the

2    sufficiency condition for being considered an

3    essentially complete response, then, yes.

4          Q      What's a sufficiency condition for being

5    considered a complete response?

6          A      It's a set of conditions that are checked

7    before the NRFU workload is generated to see

8    whether the response that came in from the

9    household is complete enough to essentially fill

10   in the rest with imputations or not.                      It varies by

11   type of enumeration area, but -- and the actual

12   conditions haven't been set for 2020 yet.

13                It is my way of saying there are some

14   cases that go to NRFU where there was an

15   incomplete response.             And I don't have

16   quantitative evidence on how many of those there

17   are, but, generally, you're right.                     Generally, if

18   you submit a self-response, it doesn't go to NRFU.

19         Q      Generally speaking, if you answer the

20   questions on the census questionnaire, the 10

21   questions, or 11, but you don't list every member

22   of the household, the Census Bureau is not going




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 55 of 113



                                                                    Page 398

1    to send an in-person enumerator to your door,

2    correct?

3          A      Correct.

4          Q      Okay.     And if you fill out the census

5    response, answer the 10 or 11 questions, but don't

6    list every member of your household, the Census

7    Bureau is not going to try to get a proxy response

8    for your household, right?

9          A      Correct.

10         Q      And if you answer the census

11   questionnaire, but you don't list every member of

12   your household, the Census Bureau is not going to

13   start imputing -- sorry -- the Census Bureau is

14   not going to start using administrative records to

15   enumerate additional members of your household,

16   correct?

17         A      That actually hasn't been determined, but

18   it's probably correct.

19         Q      Okay.     And if you answer the census

20   questionnaire, but you don't list every member of

21   your household, the Census Bureau isn't going to

22   start imputing additional members of your




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 56 of 113



                                                                    Page 399

1    household, correct?

2          A      Correct.

3          Q      I want to show a document that's been

4    marked as Exhibit 26.

5                 (Abowd Deposition Exhibit Number 26 was

6    marked for identification.)

7    BY MR. HO:

8          Q      This is an official memo published by the

9    Census Bureau, correct?

10         A      It's part of the public memorandum series

11   following the 2010 census that documents the

12   coverage measurement studies, yes.

13         Q      And this memo, Exhibit 26, it was

14   produced by the Census Bureau in the ordinary

15   course of its business, not for the purposes of

16   litigation, correct?

17         A      Correct.

18         Q      Okay.     And the subject line of this

19   Census Bureau memo is, "2010 census coverage

20   measurement estimation report, summary of

21   estimates of coverage for persons in the United

22   States," correct?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 57 of 113



                                                                    Page 400

1          A      Correct.

2          Q      The lead author or the person that's

3    prepared by is Thomas Mule, correct?

4          A      Mule.

5          Q      Mule.     Thank you.         He is in the decennial

6    statistical studies division where he's an

7    economist in the Census Bureau, correct?

8          A      He's a mathematical statistician,

9    otherwise correct.

10         Q      Okay.     And this memo is cited in the

11   white paper, Exhibit 24, correct?

12         A      Yes.

13         Q      Okay.     Now, it's fair to say that

14   Exhibit 26, the Mule memo, that a purpose of it is

15   to estimate how well the 2010 census covered the

16   total population of the United States?

17         A      Its purpose is to summarize a series of

18   studies that had that goal, among others.

19         Q      And the 2010 census, that included NRFU

20   efforts for households that did not self-respond

21   to the census questionnaire, correct?

22         A      Yes.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 58 of 113



                                                                    Page 401

1          Q      The 2010 census NRFU efforts included

2    sending in-person enumerators to households that

3    didn't self-respond, correct?

4          A      Correct.

5          Q      And the 2010 census included the use of

6    proxy enumeration for households that didn't

7    self-respond, correct?

8          A      Correct.

9          Q      And the 2010 census also included efforts

10   to enumerate using administrative records

11   households that didn't self-respond, correct?

12         A      I believe only on a experimental basis.

13         Q      But it did include the use of enumeration

14   via administrative records in the 2010 census,

15   correct?

16         A      I'm actually not sure that's correct.                    I

17   believe it was only experimental.

18         Q      The 2010 census NRFU efforts included

19   whole-person imputation for households that did

20   not self-respond, correct?

21         A      Correct.

22         Q      Let's turn to page 17 of the Mule memo,




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 59 of 113



                                                                    Page 402

1    table 9, titled, "Components of census coverage by

2    race and Hispanic origin."

3                 The far right column in this table is

4    labeled, "Omissions," correct?

5          A      Yes, although I prefer the term "gross

6    omissions."

7          Q      Okay.

8          A      Some of the experts use one and some use

9    the other.       As long as we understand, whenever I

10   say omissions, it's gross omissions.

11         Q      Okay.     Omissions in this column, or gross

12   omissions as you would have it, refers to

13   percentage of people whom the Census Bureau

14   estimated were not counted in the 2010 census,

15   correct?

16         A      It refers to the difference between the

17   dual-system estimator and the number of persons

18   that the coverage evaluation survey determined the

19   estimate were correct enumerations.

20         Q      Well, one way of characterizing this is

21   you have that dual estimator calculation of the

22   total population and you also have the number of




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 60 of 113



                                                                    Page 403

1    people who the Census Bureau believes were

2    correctly enumerated in the 2010 census through

3    self-responses or in-person enumerators or proxy

4    responses, et cetera, and omissions is the

5    difference between the two, correct?

6          A      No.

7          Q      All right.        Try to explain it to me

8    again.     I'm sorry.

9          A      So net undercount is the difference

10   between the dual-system estimator and the census

11   count.

12         Q      Yes.

13         A      Okay?     Gross omissions is the difference

14   between the dual-system estimator and correct

15   enumerations, which is not the same thing as the

16   census count.         Okay?

17         Q      Okay.

18         A      Is that what you think you said?                     Because

19   that's not what I heard.               I'm sorry.         I'm not

20   supposed to ask the questions.                   I'm sorry.

21         Q      I'll ask the questions here.                   The Census

22   Bureau estimates that it omitted 5.3 percent of




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 61 of 113



                                                                    Page 404

1    the population in the 2010 census, correct?

2          A      Gross omissions, correct.

3          Q      Okay.     Now, the second to right-hand

4    column is the percent undercount, which is a

5    different number, right?

6          A      Correct.

7          Q      And if we look at percent undercount, the

8    Census Bureau estimates that the 2010 census

9    actually overcounted the total population of the

10   United States by 0.01 percent, correct?

11         A      That overcount is not statistically

12   significant, but that's the correct point

13   estimate.

14         Q      Okay.     Now, the omissions are not evenly

15   distributed across racial and ethnic groups,

16   correct?

17         A      The gross omissions are not, correct.

18         Q      And the undercount is not distributed

19   evenly among racial and ethnic groups, correct?

20         A      That's correct.           And undercount here is

21   net undercount.

22         Q      So let's start with non-Hispanic whites.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 62 of 113



                                                                    Page 405

1    The Census Bureau estimates that 3.8 percent of

2    non-Hispanic whites were omitted in the 2010

3    census, correct?

4          A      You're using non-Hispanic white alone

5    row, correct?

6          Q      And the Census Bureau estimates that

7    people who are non-Hispanic white alone were

8    overcounted in the 2010 census by 0.83 percent,

9    correct?

10         A      Correct.        And that one is statistically

11   significant.

12         Q      If we look at people who are identified

13   as black in the census, the Census Bureau

14   estimates that 9.3 percent of blacks were omitted

15   in the 2010 census, correct?

16         A      Correct.

17         Q      And the Census Bureau estimates that

18   blacks were undercounted in the 2010 census by

19   2.06 percent, correct?

20         A      Correct.        And that one is also

21   statistically significant.

22         Q      Let's look at Hispanics.                  The Census




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 63 of 113



                                                                    Page 406

1    Bureau estimates that 7.7 percent of Hispanics

2    were omitted in the 2010 census, correct?

3          A      That's the last row, and correct.

4          Q      And the Census Bureau estimates that

5    Hispanics were undercounted in the 2010 census by

6    1.54 percent, correct?

7          A      Yes, and it's statistically significant.

8          Q      So if we summarize the data that we just

9    discussed, the racial or ethnic group with the

10   highest percentage of omissions, blacks, also had

11   the highest percentage undercount, correct?                           Just

12   of the three groups that we discussed.

13         A      Oh.    Of the three groups we discussed,

14   that is correct.

15         Q      And Hispanics had a higher omission rate

16   than people who are non-Hispanic white alone and

17   also had a higher undercount rate as compared to

18   people who were non-Hispanic white alone, correct?

19         A      Correct.

20         Q      Overall, there was no net undercount in

21   2010, but there were undercounts of particular

22   racial and ethnic subgroups, correct?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 64 of 113



                                                                    Page 407

1          A      Those are called differential net

2    undercounts, and that is correct.

3          Q      And while there was overall across the

4    nation no net undercount, there were also in

5    certain states and localities net undercounts,

6    correct?

7          A      We did produce estimates that suggest

8    that, yes.

9          Q      Okay.      I want to go back to the white

10   paper and I want to ask you questions about

11   different alternatives for obtaining citizenship

12   data described in the white paper.                       Do you

13   remember alternative C, which is the exclusive

14   reliance on administrative records, Dr. Abowd?

15         A      Yes.

16         Q      Now, one limitation of alternative C is
                                                                               
17   that, if you use alternative C, you won't be able
                                                                               
18   to match every person enumerated in the census to

19   an administrative record containing citizenship

20   data, correct?

21         A      Correct.

22         Q      So let's flip to page 49, figure 11,




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 65 of 113



                                                                    Page 408

1    alternative C.         This is Bates COM_DIS09881.                    Now,

2    there are two figures here that present two

3    different scenarios for alternative C and how many

4    people for whom the Census Bureau estimates you'd

5    be able to obtain citizenship data using

6    administrative records, correct?

7          A      Correct.

8          Q      Let's look at panel B, which is the

9    revised assumptions for alternative C.                       Among the

10   two scenarios, panel B, with the revised

11   assumptions, is the worse scenario in terms of the                           
                                                                                  
12   accuracy of alternative C, correct?

13         A      It is worse than panel A.

14         Q      Okay.     So let's use the worse scenario.

15   Under the worse scenario, the revised assumptions,

16   the Census Bureau expects that, under

17   alternative C, you'd be able to link 289.6 million

18   people, out of the 330 million people you expect

19   to enumerate in the census, to administrative

20   records, correct?

21         A      Correct.

22         Q      That's about 88 percent of the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 66 of 113



                                                                    Page 409

1    population.        Sound right?

2          A      I didn't do the calculation, but I'll

3    accept that.

4          Q      Thanks.       And the Census Bureau expects

5    under this scenario that, under alternative C, you

6    would not be able to link about 40.4 million

7    people to administrative records on citizenship,

8    correct?

9          A      Correct.

10         Q      So under this scenario, if you use
                                                                               
11   alternative C, the Census Bureau would have to                            
12   model or impute the citizenship status of about

13   12 percent of the population to produce the CVAP

14   data that DOJ has requested, correct?

15         A      Correct.

16         Q      Now, let's talk about alternative D,

17   which is to both include a citizenship question on

18   the census and to rely on administrative records.

19   Now, the Census Bureau did not recommend

20   alternative D, correct?

21         A      Correct.

22         Q      And the Census Bureau still does not




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 67 of 113



                                                                    Page 410

1    recommend alternative D, correct?

2          A      Correct.

3          Q      Let's look at page 51, figure 12,

4    panel B, alternative D.               Now, this has -- this

5    figure has estimates for, if you use

6    alternative D, how many people you would determine

7    the citizenship status of using various methods,                          
8    correct?      At a high level, that's a correct                           

9    description, right?

10         A      Yes.

11         Q      And this uses the same revised

12   assumptions that we -- that were employed

13   regarding alternative C that you and I discussed a

14   moment ago in panel B of figure 11, correct?

15         A      That's correct.

16         Q      In addition to those revised assumptions,

17   it also includes an assumption that, when you get

18   proxy respondents for people who don't respond to

19   the census, that, generally speaking, those proxy

20   responses are going to report citizenship status,

21   correct?

22         A      I actually don't recall.                Did you --




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 68 of 113



                                                                    Page 411

1          Q      Well, under -- it says --

2          A      Oh, yeah, sorry.

3          Q      -- here, panel B, alternative --

4          A      Yes.      Okay.

5          Q      -- D.

6          A      Yes, that's right.              Thank you.          Next

7    time, I'll read the panel titles before I answer.

8          Q      My fault.         It's probably an unrealistic

9    rosy assumption, Dr. Abowd, wouldn't you agree,

10   that proxies in the 2020 census are, as a general

11   matter, going to report the citizenship status of

12   their neighbors or for whomever else they're

13   giving a proxy response?

14                MR. EHRLICH:          Objection.          Form.
                                                                               
15                THE WITNESS:          Yes, it's optimistic.                  

16   BY MR. HO:

17         Q      Okay.      So let's take this optimistic

18   scenario for alternative D.                  On the right side of

19   the chart, under alternative D, in this scenario,

20   there are 20.9 million people for whom you

21   estimate there will be no census response as to

22   that person -- those people's citizenship status,




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 69 of 113



                                                                    Page 412

1    correct?

2          A      Correct.

3          Q      And if we look at the far left side of

4    the chart, under alternative D, this optimistic

5    scenario, there are 260.9 million people who can

6    be linked to an administrative record and whom you

7    estimate their response to the citizenship

8    question is going to be consistent with the

9    administrative record on citizenship, correct?

10         A      Yes.

11         Q      And for both these groups that we just
                                                                               
12   discussed, the 20.9 million people that don't give
                                                                               
13   a census response as to citizenship, and the 260.9

14   million people for whom the census response is the

15   same as the administrative record, adding the

16   citizenship question doesn't in any way improve

17   our ability to get citizenship data about these

18   two groups of people, correct?

19         A      Yes.

20         Q      So that's a total of 281.8 million

21   people, out of the 330 million the Census Bureau

22   expects to enumerate, for whom the addition of the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 70 of 113



                                                                    Page 413

1    citizenship question does not improve our ability

2    to get citizenship data on, correct?

3          A      Correct.

4          Q      And that's about 85.4 percent of the

5    population for whom the addition of the

6    citizenship question makes no improvement in terms

7    of the availability of citizenship data, correct?

8          A      Again, I didn't calculate the proportion,

9    but that sounds right, yes.

10         Q      Okay.     Now, the Census Bureau under
                                                                               
11   alternative D expects that the effect on a                                

12   reduction of self-response rates would be the same

13   as under alternative B, which is just adding the

14   citizenship question without using administrative

15   records, correct?

16         A      Correct.

17         Q      And that means that the Census Bureau

18   expects that, under alternative D, there are more

19   people who would end up getting enumerated by

20   proxy than if you used alternative C, which is

21   administrative records only, no citizenship

22   question, correct?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 71 of 113



                                                                    Page 414

1          A      Correct.

2          Q      And so that means that, under

3    alternative D, as compared to alternative C, the

4    Census Bureau believes that it's going to be able

5    to link fewer people to administrative records

6    because there will be more people enumerated by

7    proxy and proxies generally have lower quality

8    data than self-responses, correct?

9          A      Yes.                                                          
                                                                                
10         Q      Now, let's go back to this chart.                        In

11   this scenario, there are 39.5 million people under

12   alternative D who would provide a census response

13   to citizenship, but who could not be linked to an

14   administrative record, right?

15         A      Yes.

16         Q      And you also have a total of 4.9 million

17   people who have no census response on citizenship

18   and have no administrative record on citizenship,

19   correct?

20         A      Correct.

21         Q      So that means, under the scenario in

22   alternative B -- D, I'm sorry, if you add those




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 72 of 113



                                                                    Page 415

1    two numbers together, it's a total of 44.4 million

2    people who can't be linked to administrative

3    records, correct?

4          A      Correct.

5          Q      So that means, if you'll accept my math,

6    that under alternative D, about 13.5 percent of

7    the population you won't be able to link to

8    administrative records, right?

9          A      Correct.

10         Q      And that's more people that you would not

11   be able to link to administrative records than if

12   you used alternative C, just using the
                                                                               
13   administrative records with no citizenship                                

14   question, correct?

15         A      Correct.

16         Q      Back to the chart, if we look at the left

17   branch of the chart, but the middle sub-branch,

18   under alternative D in this optimistic scenario,

19   you expect that there are about 8.7 million people

20   for whom the survey response about citizenship and

21   the administrative data on citizenship will not

22   agree, correct?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 73 of 113



                                                                    Page 416

1          A      Yes.

2          Q      That means that currently under

3    alternative D, under this scenario, the Census

4    Bureau at present estimates that there are

5    8.7 million people for whom it doesn't know how

6    it's going to determine their citizenship status

7    for purposes of assembling DOJ's CVAP data,

8    correct?

9          A      At the moment, that's correct.

10         Q      Okay.     That problem of not knowing how to

11   assign citizenship status for millions of people,

12   that problem does not exist under alternative C,                          
                                                                               
13   correct?

14         A      Correct.

15         Q      Now, the traditional Census Bureau

16   practice, in general, is that if you have a survey

17   response that conflicts with an administrative

18   record, you generally rely on the survey response,

19   correct?

20         A      Correct.

21         Q      But here, you would agree that, under

22   alternative D, if you use the survey response for




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 74 of 113



                                                                    Page 417

1    these 8.7 million people for whom you estimate the

2    survey response and the administrative record

3    conflict, that that would be more inaccurate on

4    average than just relying on the administrative

5    record, correct?

6          A      We have said there's a disagreement and

7    that is probably an inaccuracy, correct.

8          Q      Conversely, you would expect, under

9    alternative D, when you have this conflict between
                                                                               
10   the survey response and the administrative record                         

11   for this 8.7 million people, if you were to rely

12   by default on the administrative record rather

13   than the survey response, then for that population

14   of 8.7 million people, there was no reason to ask

15   them the citizenship question, correct?

16         A      Correct.

17         Q      Let me ask about a different issue.

18   Under alternative D, with some of the people for

19   whom you lack citizenship data through

20   administrative records, you at least now have a

21   survey self-response about citizenship, right?

22         A      Are you talking about the one that comes




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 75 of 113



                                                                    Page 418

1    down to 39.5 million?

2          Q      Yeah.

3          A      Okay.     Yes.

4          Q      So you would expect that, under
                                                                               
5    alternative C, some of these 39.5 million people                          

6    you actually would have been able to have linked

7    to administrative records because your survey

8    responses to the census, if you did include the

9    citizenship question, would be higher quality,

10   correct?

11         A      Yes.

12         Q      Now, some of these 39.5 million people,

13   you're not going to be able to link to

14   administrative records under alternative C or

15   alternative D, correct?

16         A      Correct.

17         Q      Under alternative C, for the people that

18   you can't link to administrative records, the plan

19   is you're going to model or impute the citizenship

20   status --

21         A      Which alternative, I'm sorry?

22         Q      Alternative C.           Under alternative C, for




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 76 of 113



                                                                    Page 419

1    that subset of people who are not matchable to

2    administrative records, the Census Bureau's plan

3    would be to model or impute the citizenship status

4    of those people, correct?

5          A      Correct.

6          Q      Under alternative D, however, if you

7    can't match someone to the administrative record,

8    but you have a survey response, there's no

9    scientifically defensible method for rejecting

10   that survey response, correct?

11         A      Correct.

12         Q      So under alternative D, just so we're
                                                                               
13   clear, you get a survey response on citizenship                           
14   and no administrative record; you're stuck using

15   the survey response, correct?

16         A      We would use the survey response.

17         Q      So key difference between C and D for

18   these people who are not matchable to

19   administrative records and don't give you a survey

20   response under D, under C, you impute their

21   citizenship status; under D, you use the survey

22   response, correct?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 77 of 113



                                                                    Page 420

1          A      Yes.

2          Q      There is no reason to think, Dr. Abowd,

3    that for this group of unmatchable people, that on

4    average the survey response about citizenship is

5    going to be more accurate than the imputation

6    method that you would use under alternative C,

7    correct?

8          A      Correct.

9          Q      Dr. Abowd, if someone argued that
                                                                               
10   alternative D was justified because alternative C
                                                                               
11   requires the imputation of citizenship status of

12   people who lack administrative records, would the

13   Census Bureau agree with or disagree with that

14   argument?

15                MR. EHRLICH:         Objection.         Form.

16                THE WITNESS:         Disagree.

17   BY MR. HO:

18         Q      Has the Census Bureau communicated to the

19   Commerce Department that it disagrees with the

20   notion that alternative D is justified because

21   alternative C requires the imputation of

22   citizenship status for some people?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 78 of 113



                                                                    Page 421

1          A      Is the question have we communicated

2    consistently our preference for C as opposed to D?

3          Q      It's a more specific question than

4    that --

5          A      Okay.

6          Q      -- Dr. Abowd.          Has the Census Bureau

7    specifically communicated its rejection of the

8    argument that alternative D is better than

9    alternative C because alternative C requires

10   imputation of citizenship status of people for

11   whom there is no linked administrative record?                            
                                                                               
12         A      So I'm not sure how to answer that

13   question because I don't know that the advice ever

14   took that specific form.               We have consistently

15   communicated that the modeled response was better

16   than the survey responses in the unlinked data.

17         Q      Okay.     So the modeled responses under

18   alternative C for the group of people who can't be

19   matched to citizenship records, in the Census

20   Bureau's view, that's more accurate than the

21   self-responses about citizenship that you would

22   get from adding the citizenship question to the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 79 of 113



                                                                    Page 422

1    survey?

2          A      Yes.

3          Q      Okay.     Have you heard Commerce Department

4    officials opine that alternative D is better than

5    alternative C because alternative C requires the

6    imputation of citizenship status of people who

7    can't be linked to administrative records?

8          A      Yes.

9          Q      Have you heard Earl Comstock offer that

10   opinion?

11         A      Yes.

12         Q      Do you disagree with that opinion?                       Does
                                                                                  
13   the Census Bureau disagree with that opinion?                                

14         A      Yes.

15         Q      Has the Census Bureau communicated its

16   disagreement of that opinion to Mr. Comstock?

17         A      Yes.

18         Q      If Mr. Comstock said that the Census

19   Bureau never communicated its disagreement with

20   that opinion, would Mr. Comstock be wrong?

21                MR. EHRLICH:         Objection.         Form.

22                THE WITNESS:         As far as I know, yes.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 80 of 113



                                                                    Page 424

1    because Acting Director Jarmin and Acting Deputy

2    Director Lamas and Special Assistant to the

3    Director Christa Jones were in daily contact with

4    the Under Secretary and with the Secretary's

5    staff.

6                 And we were in the process of developing

7    the numbers that you've asked me about that appear

8    in the technical paper in support of the

9    discussion about the difference between

10   alternative C and alternative D.                    I didn't

11   personally communicate.

12   BY MR. HO:

13         Q      But to be clear, the Census Bureau

14   communicated its disagreement with alternative D                          
                                                                               
15   before the Secretary issued his decision

16   memorandum to include the citizenship question in

17   late March 2018, correct?

18         A      Yes.

19         Q      I want to ask you one question --

20   follow-up question about a line in the white

21   paper, page 41, last paragraph, the sentence about

22   a third of the way down that begins with,




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 81 of 113



                                                                    Page 425

1    "Households deciding."

2          A      Page?

3          Q      41, last paragraph.

4          A      Yes.

5          Q      "Households deciding not to self-respond

6    because of the citizenship question are likely to

7    refuse to cooperate with enumerators coming to

8    their door in NRFU, resulting in the use of

9    neighbors as proxy respondents on their behalf."

10                I believe you testified that the Census

11   Bureau agrees with part of that statement.                            What's

12   the part that the Census Bureau disagrees with?

13         A      So the Census Bureau would say that

14   qualitative evidence suggests that this sentence

15   is correct, and the problem is that the

16   qualitative evidence is difficult to generalize,

17   but we wouldn't ignore it.                And so we would say

18   the best evidence we have suggests that this

19   sentence is correct, but it's not as strong as the

20   evidence that we have when we're able to do both

21   qualitative and quantitative analyses.

22                (Abowd Deposition Exhibit Number 27 was




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 82 of 113



                                                                    Page 426

1    marked for identification.)

2    BY MR. HO:

3          Q      I want to ask you about a document,

4    Exhibit -- that has been marked as Exhibit 27, the

5    title of which is, Proposed content test on

6    citizenship question.             This document sets forth a

7    proposal for two different RCTs for the

8    citizenship question on the census, correct?

9          A      It's one RCT with two different

10   precisions of estimation.

11         Q      And the RCT, as proposed here, would have
                                                                               
12   taken six weeks to collect the data, correct?                             
13         A      Correct.

14         Q      And the proposal was to initiate the RCT

15   in either November of 2018 or February of 2019,

16   correct?

17         A      Correct.

18         Q      In either case, the RCT could have been

19   completed before census forms are due to be

20   printed, correct?

21         A      Correct.

22         Q      The cost of this proposal, there are two




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 83 of 113



                                                                    Page 427

1    variations on it, but it ranges from 2 million for

2    one option to 4.1 million for the other option,

3    correct?

4          A      Correct.

5          Q      Does the Census Bureau have the money to

6    conduct either option?                                                    
                                                                               
7          A      Yes.

8          Q      This proposal was rejected by a group of

9    decision-makers, including Dr. Lamas, Dr. Jarmin

10   and Under Secretary Karen Dunn Kelley, correct?

11         A      That is what I testified, yes.

12         Q      Is it your understanding that the

13   proposal was rejected by a different

14   decision-maker than those three people?

15         A      I wasn't in the conversation.                   I'm

16   reporting it based on a summary given to me by

17   Dr. Jarmin and Lamas.

18         Q      Is it the Census Bureau's understanding

19   that these three individuals jointly made the

20   decision to reject the RCT proposal?

21         A      Yes.

22         Q      What is the Census Bureau's understanding




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 84 of 113



                                                                    Page 430

1    headquarters staff time devoted to the experiment.

2                 So an active resource allocation decision

3    was made that that staff time would be better

4    spent doing the activities that it would be able

5    to do if we didn't do this experiment.

6          Q      If you had conducted the RCT, you would

7    have had quantitative data on how the citizenship                         
                                                                               
8    question would perform in the context of the

9    decennial enumeration questionnaire in terms of

10   response rates, correct?

11                MR. EHRLICH:         Objection.         Form.

12                THE WITNESS:         Yes.

13   BY MR. HO:

14         Q      And if the RCT like this had been

15   performed, you would have had quantitative data on

16   how well NRFU efforts could have addressed a

17   decline in self-response resulting from the

18   addition of the citizenship question in the census

19   enumeration questionnaire, correct?

20                MR. EHRLICH:         Objection.         Form.

21                THE WITNESS:         No.

22   BY MR. HO:




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 85 of 113



                                                                    Page 432

1    will be forced to spend, and staff time, due to

2    the citizenship question being included on the

3    decennial questionnaire given the utility of the

4    data that will be on it?

5          A      The Census Bureau has been instructed to

6    include a citizenship question on the 2020 census

7    and has attempted to quantify the consequences of

8    that for the operations of the 2020 census.                           That

9    quantification suggests increases in the

10   non-response follow-up costs and a deterioration

11   in the quality of the response data.                      And we are

12   prepared to conduct the census with those extra

13   resources in NRFU and taking account of the change

14   in the quality of the data.

15         Q      Dr. Abowd, you testified that one of the

16   reasons why the Census Bureau rejected the RCT

17   proposal is that it didn't make sense from a

18   cost-benefit perspective, correct, in the view of

19   the Census Bureau?

20         A      Correct.

21         Q      In the view of the Census Bureau, does it

22   make sense from a cost-benefit perspective to add




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 86 of 113



                                                                    Page 433   
                                                                               
1    the citizenship question to the census?

2          A      It has been our consistent recommendation

3    not to do so.

4          Q      Would the Census Bureau welcome a

5    decision from a court of law relieving the Census

6    Bureau of the obligation to include a citizenship

7    question on the 2020 census enumeration

8    questionnaire?

9                 MR. EHRLICH:         Objection.         Form.

10                THE WITNESS:         The Census Bureau is

11   prepared to conduct the 2020 census with or

12   without the citizenship question as instructed by

13   the Secretary, Congress or the courts, depending

14   upon the final determination.

15   BY MR. HO:

16         Q      Given the Census Bureau's views about the

17   cost benefits -- the costs and benefits of

18   including the citizenship question, would it be

19   desirable, from the Census Bureau's perspective,

20   from a cost-benefit perspective, if a court issued

21   a ruling stating that the Census Bureau no longer

22   had to include a citizenship question on the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 87 of 113



                                                                    Page 436

1                 (Whereupon, a short recess was taken.)

2                 (Abowd Deposition Exhibit Numbers 28 and

3    29 were marked for identification.)

4                 THE VIDEOGRAPHER:            Back on the record at

5    11:24.

6                       EXAMINATION BY COUNSEL FOR

7                          THE STATE OF NEW YORK

8    BY MS. FIDLER:

9          Q      Good morning, Dr. Abowd.                I'm Danielle

10   Fidler with the New York attorney general's office

11   representing the State of New York in this matter.

12         A      Hi.

13         Q      We just wanted to -- we had asked you,

14   before we took a break, about trying to get a

15   sense -- because a court will certainly need to

16   know the answer -- of how long it has to decide

17   this matter.         And so does the Census Bureau --

18   given existing resources, what's the drop-dead

19   date by which the Census Bureau could guarantee

20   implementation of the 2020 census without a

21   citizenship question?

22         A      So I did check.           I actually asked the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 88 of 113



                                                                    Page 437

1    acting director to give me an answer that is the

2    agency's answer.           With existing resources,

3    June 30th of 2019 is the content lock-down date.

4    With exceptional effort and additional resources,

5    October 31st, 2019 is the final date.                       Any date

6    after that would require major redesigns in the

7    2020 census, and some might require congressional

8    authorization to change the census date.

9          Q      I'd like to turn to what has been marked

10   in advance as Exhibit 28.                You have it before you.

11   It's the 2020 census -- census barrier attitudes

12   and motivators survey, CBAMS, high-level findings,

13   dated August 29th, 2018.               Are you familiar with

14   this document?

15         A      I have seen this document before.                        I

16   haven't reviewed it.

17         Q      Can you please describe what the census

18   barriers, attitudes and motivators surveys are?

19         A      We expand that acronym differently in

20   some places.        So there's the census barrier,

21   attitudes and motivators studies.                    One component

22   was survey and one component was focus group.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 89 of 113



                                                                    Page 438

1                 So the survey component was a probability

2    sample of 50,000 households, of which 17,000

3    responded.       And the focus group component was a

4    series of 42 focus groups that were conducted.

5    And they have both been entitled CBAMS.                        So --

6    this is about the survey.

7          Q      Okay.     How is the information from the

8    CBAMS used by the Census Bureau?

9          A      The primary reason for conducting the

10   CBAMS is to inform the communication -- integrated

11   partnership and communication program in the

12   development of the partnership materials and the

13   communication materials.               It is a part -- CBAMS,

14   both the survey and the focus groups, are a part

15   of the integrated communication contract.                         And

16   Young & Rubicam is the prime contractor on that.

17         Q      And that plan actually does form a

18   significant part of the Bureau's NRFU plan,

19   correct?

20                MR. EHRLICH:         Objection.         Form.

21                THE WITNESS:         So the integrated

22   partnership and communications program runs




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 90 of 113



                                                                    Page 440

1    to be quantitative data?

2          A      Yes.

3          Q      And would you consider the focus group

4    responses to be qualitative data?

5          A      Yes.

6          Q      And does the bureau find the findings

7    from the CBAM, both -- well, we'll start with the

8    quantitative data -- to be generalizable in its

9    conclusions about the questions that it's seeking

10   to answer?

11         A      We found, in advance of the 2010 census,

12   that the much more limited CBAMS survey that we

13   ran at that time provided actionable information

14   that informed and improved the communication and

15   partnership campaign during that census.                          And

16   that's what we expect from the survey and the

17   focus group components this time.

18         Q      Okay.      And I'd like to have you take a

19   look at what's been marked as Exhibit 29.                             This

20   is -- it starts with administrative record 13025

21   at the bottom.          And the first page says, 2020

22   CBAMS focus groups - audience summary report.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 91 of 113



                                                                      Page 441

1                  Have you seen this document before?

2           A      Yes.

3           Q      Okay.      Is it -- these are summary reports

4    of the focus groups; is that correct?

5           A      That's correct.

6           Q      And is this -- is information from these

7    focus groups summarized in Exhibit 28, the

8    PowerPoint?

9           A      I'm going to have to look.                  I didn't

10   think so, but I might be wrong.

11                 Yes, it is.

12          Q      Okay.

13          A      So the cover of this presentation should

14   say survey and focus groups.

15          Q      Thank you.         I'd like to turn to -- let's

16   see.       There's a slide -- it's slide 5.                    The Bates

17   number is COM_DIS00010674.                  And the title is,

18   "Distrust in census and government may complicate

19   outreach to some communities."

20                 Have you found that page?

21          A      Yes.

22          Q      Okay.      Just as a background question, are




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 92 of 113



                                                                    Page 442

1    there any revised or more recent versions of this

2    PowerPoint that you know of?

3          A      Not that I'm aware of.

4          Q      Okay.     The last bullet states that a

5    number of focus group participants -- or the

6    second to the last bullet -- "A number of focus

7    group participants responded negatively to adding

8    the citizenship question, most notably Spanish

9    (U.S. mainland) as well as Vietnamese, Chinese,

10   NHPI, and members of the female MENA group."

11                What does that mean?

12         A      So the way that we draw conclusions from

13   focus groups is that we follow a similar protocol

14   in stimulating conversation in each focus group,

15   take the transcripts from those focus groups and

16   double-code the responses, and then look for

17   common answers across the focus groups, and then

18   see what was the target recruitment group for that

19   set of focus groups that had common responses.

20   And that's what's being characterized here.

21                So that people recruited in the focus

22   groups who mentioned citizenship as a barrier came




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 93 of 113



                                                                    Page 443

1    from focus groups that were recruited to have

2    Chinese, Vietnamese, Spanish, Native Hawaiian and

3    Pacific Islander, and MENA, Middle Eastern and

4    North Africa.

5          Q      And why was this bullet included in the

6    PowerPoint?

7          A      I believe to draw the attention of people

8    who are using this to -- that finding of the focus

9    groups.

10         Q      And what significance, if any, does the

11   Census Bureau accord to these focus groups with

12   respect to self-response rates on the 2020 census?

13         A      I think I've been asked this before, so

14   I'm trying to give a consistent answer.                        The

15   quantitative evidence from the survey comes from

16   probability samples.             And the recruitment targets

17   in the focus groups are from groups that we have

18   trouble getting responses to the probability

19   samples.      So they're complementary in that sense.

20                We learn from the focus groups because we

21   try to be successful in recruiting into the focus

22   groups people who are hard to count, and in fact,




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 94 of 113



                                                                    Page 444

1    you actually had to score high on a hard-to-count

2    index in order to be recruited into these focus

3    groups.      That basically means that they're the

4    groups that are most difficult to get responses in

5    the survey, not necessarily for the same reasons,

6    but as a general category.

7                 And so we view this as being able to

8    interview the people that either didn't respond or

9    were very reluctant to respond to a survey

10   component and attempt to discover what it is about

11   the process or about any other aspect of the data

12   collection activity that makes them reluctant to

13   respond.

14                And then we try to design a partnership

15   and communication campaign that addresses those

16   issues, run additional tests, qualitative tests,

17   to see if the messaging is successful in

18   overcoming the barriers.

19         Q      Thank you.        Were you aware that this

20   document was saved electronically under the file

21   name 2020 CBAMS preliminary findings deck for

22   Under Secretary 8/29/18?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 95 of 113



                                                                    Page 445

1          A      No.

2          Q      Was this PowerPoint presented to the

3    Under Secretary for Commerce?

4          A      To the --

5          Q      Was this PowerPoint presented to the

6    Under Secretary, Ms. Dunn Kelley?

7          A      I believe so, yes.

8          Q      Okay.      Anyone else that you know of?
                                                                               
9          A      I don't have personal knowledge other                        
10   than the -- it was presented to the Secretary as

11   well.

12         Q      Okay.      And do you know when it was

13   presented to them?

14         A      I don't.

15         Q      Roughly?

16         A      Sorry?

17         Q      Roughly, even?

18         A      Within the last month.

19         Q      Okay.      And what was the context for

20   presenting it to them?

21         A      The Secretary -- the presentation that I

22   know about is the regular meeting that the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 96 of 113



                                                                    Page 447

1          Q      And is there -- was there a response that

2    was noted?

3          A      I think that that's a more appropriate

4    question for the regular attendees of this

5    meeting.      There was a discussion.                I was in the

6    room.     I did hear the discussion.                 I don't know

7    what constitutes a response in that context

8    because I -- that's the only one I've ever been in

9    and I wasn't there as a part of this discussion.

10                So I know it was presented to him.                       And

11   if you would like me to clarify, I will clarify.

12                The Secretary was looking for indications

13   from the team that they were responding in the

14   development of the communication and partnership

15   campaign -- there was -- there were people from

16   the partnership campaign there, too -- responsive

17   to this information.             And the questions indicated

18   that he thought that we should be responsive to

19   this information.           And the partnership and

20   communication people both communicated that they

21   intended to be responsive to it.

22                But this was the first presentation of




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 97 of 113



                                                                    Page 448

1    what we learned, and now the intensive effort to

2    design both the partnership materials and the

3    communication campaign was going to kick off and

4    would be informed by this.

5          Q      And since you were in the room, was there

6    concern expressed about this particular -- the

7    response to the citizenship question to these

8    groups?      Was that highlighted -- did the Secretary
                                                                               
9    or Under Secretary have a concern about this?                             
10         A      I'm very reluctant to characterize either

11   the Under Secretary or the Secretary's actions as

12   a concern or not a concern.                 Attention was paid.

13   It was acknowledged to be a challenge in

14   conducting the census.              And much more of the

15   attention was focused on how this information

16   would be used to inform the partnership and

17   communication campaign.

18         Q      Okay.     What, if anything, was discussed

19   with respect to the negative focus group response

20   to the citizenship question?                 Like, any -- was

21   there anything in particular beyond what you've

22   discussed right now?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 98 of 113



                                                                    Page 449

1          A      Time was spent on that slide --

2          Q      Okay.

3          A      -- and attention was drawn to that fact

4    and it was discussed.

5          Q      Okay.     Turning to Exhibit 28, which is

6    the summary -- I'm sorry, Exhibit 29, my

7    apologies -- the summary of the CBAM focus groups.

8    Could you please go to what's -- and that starts

9    with the -- 13025.            If you could please go to

10   13045.     This is titled at the top the 2020 CBAMS

11   focus groups - audience summary report for

12   Spanish, U.S. mainland.               Do you see that?

13         A      Yes.

14         Q      Okay.     And if you go to the next page,

15   which is 13046, this is the summary of emerging

16   themes from that focus group, correct?

17         A      Okay.

18         Q      And this is prepared by the team after

19   having watched the focus group, correct?

20         A      And processed the transcripts.

21         Q      Okay.     If you go down to the third

22   emboldened sentence, it says, "The citizenship




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 99 of 113



                                                                    Page 450

1    question is a determining factor for

2    participation."          Then it says, "All four Spanish,

3    U.S. mainland, focus groups took place after the

4    March 27, 2018 announcement that the 2020 census

5    will include a question on citizenship.

6    Participants in all locations mentioned the

7    citizenship question before the moderator asked

8    about, except for Houston Group 1 participants.

9    Most participants said that though they personally

10   are citizens or legal residents and are not afraid

11   to answer the citizenship question, they know many

12   others who will not fill out the question or the

13   form altogether out of fear.                 While all

14   participants expressed the desire to be counted,

15   fear of deportation outweighs any benefits."

16                Isn't this a strong indication that the

17   citizenship question will drive down participation

18   significantly among this community?

19                MR. EHRLICH:         Objection.         Form.

20                THE WITNESS:         This is a focus group

21   indication from a hard-to-count population that

22   the citizenship question is viewed as extremely




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 100 of 113



                                                                     Page 451

1     problematic in that population.

2     BY MS. FIDLER:

3          Q      And aren't people afraid of deportation

4     the least likely to participate at all in the

5     census or to be swayed by NRFU efforts?

6          A      I'm not prepared to say the least likely

7     to participate at all.              I'm prepared to

8     acknowledge that they're an extremely difficult

9     group to count.

10         Q      Isn't it reasonable to conclude that if

11    there's a fear of deportation, that NRFU efforts

12    are unlikely to be successful?

13                MR. EHRLICH:          Objection.         Form.

14                THE WITNESS:          No.

15    BY MS. FIDLER:

16         Q      And why not?

17         A      We define NRFU success as our ability to

18    characterize a housing address as vacant, occupied

19    or non-existent, and to process the information

20    about the occupants when we deem it occupied.

21         Q      In light of the concerns raised by this

22    community, doesn't this indicate that if there's a




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 101 of 113



                                                                     Page 452

1     citizenship question on the census, trusted

2     partners will have additional challenges in

3     convincing this community to participate?

4          A       Yes.

5          Q       Wasn't it also indicated from this focus

6     group that this community does care about

7     participation in the census?

8          A       Yes.

9          Q       That they would like to participate in

10    the census, in fact?

11         A       That's a reasonable conclusion.

12         Q       They expressed that they understand the

13    benefits to their community of participating in

14    the census; isn't that correct?

15         A       Yes.

16         Q       And so it indicates that the community

17    would participate -- would be more likely to

18    participate in the census if there was not a

19    citizenship question, correct?

20         A       Should I interpret "participate" to mean

21    self-respond?

22         Q       Yes, self-response.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 102 of 113



                                                                     Page 453

1          A      Yes.

2          Q      It mentions that, in this focus group, on

3     the fear of -- the paragraph above the one we read

4     states, in the middle of that paragraph,

5     "Additionally, while there were suggestions of

6     trusted voices, there does not seem to be a single

7     trusted voice that could mitigate their distrust

8     of the government to uphold the promise of

9     confidentiality."

10                So doesn't that indicate that trusted

11    partners will have a difficult time convincing

12    this community to participate in the census with a

13    citizenship question?

14         A      Again, if participate means

15    self-response --

16         Q      Self-response.

17         A      -- yes.

18         Q      Just generally speaking, this information

19    is noted in all of these -- all of the summaries,

20    that -- by way of background, that the information

21    will be used to inform the 2020 census

22    communications campaign.               Has that already -- has




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 103 of 113



                                                                     Page 454

1     this information already been incorporated into

2     the integrated communication plan?

3          A      The -- team Y&R, in collaboration with

4     its census staff, with census staff who are

5     working with them, were taking this information

6     immediately into the design of the media and

7     partnership materials which are -- they're in

8     content design phase now.

9          Q      Okay.      So then is there anything we could

10    look to currently that would reflect this -- the

11    influence of this information?

12         A      Do you mean have they produced any

13    materials?

14         Q      Correct.

15         A      None that I'm aware of.

16         Q      Okay.      On page 13031, in the fourth major

17    heading, the last sentence --

18         A      Community benefits?

19         Q      Community benefits.              The last sentence of

20    that paragraph says, "In addition, since many

21    participants had varying grasps about census

22    outcomes, the more they understood how the census




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 104 of 113



                                                                     Page 455

1     drove resources and services to any given

2     community, the greater they felt compelled to

3     participate."

4                 This is an indication that the moderators

5     indicate that local counts, local census counts,

6     are critical to ensuring representative levels of

7     funding for particular communities, and they

8     convey this information to the participants,

9     correct?

10         A      Yes.

11         Q      And part of the reason the Census Bureau

12    is trying to inform people of this connection

13    between the census and the funding is because in

14    order to ensure adequate funding, communities need

15    accurate enumeration, correct?

16                MR. EHRLICH:          Objection.         Form.

17                THE WITNESS:          Correct.

18    BY MS. FIDLER:

19         Q      And many of the respondents in the CBAM

20    summaries indicate they already know about this

21    connection, correct?

22         A      Your characterization.                I haven't read




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 105 of 113



                                                                     Page 456

1     through all the data, but I won't dispute it.

2          Q      Okay.      The Census Bureau acknowledges,

3     and you mentioned earlier, that there are local

4     undercounts for many hard-to-reach populations

5     that can exist and have sometimes persisted for

6     some time, for example, with the Hispanic

7     community, correct?

8                 MR. EHRLICH:          Objection.         Form.

9                 THE WITNESS:          So I don't think I said

10    that.    I said that we had documented differential

11    net undercounts at the national level.

12    BY MS. FIDLER:

13         Q      And those -- at the national level and

14    there can -- and there are -- there's data to show

15    that there have been persistent undercounts of the

16    Latin -- of the Hispanic community in particular,

17    correct?

18                MR. EHRLICH:          Objection.         Form.

19                THE WITNESS:          At the national level,

20    correct.

21    BY MS. FIDLER:

22         Q      With regard to local population, if there




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 106 of 113



                                                                     Page 457

1     are undercounts, funding for things like schools

2     and Medicare that rely on census population

3     numbers can be decreased, correct?

4                 MR. EHRLICH:          Objection.         Form.

5                 THE WITNESS:          The relation between

6     population measures for local communities and

7     funding is sometimes direct and sometimes

8     indirect.       In most cases, having a larger

9     population implies a larger share of the total

10    resource being allocated.

11    BY MS. FIDLER:

12         Q      Many respondents throughout the study

13    indicated an understanding that information is

14    required to be kept confidential, but also

15    indicated a fear that this could change and be

16    used against them in the future.                    Are you familiar

17    with that?

18         A      Yes.

19         Q      Is that a concern of the Census Bureau?

20         A      The Census Bureau is not concerned about

21    the current confidentiality protections embodied

22    in title 13.        Like any law, a law can be modified,




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 107 of 113



                                                                     Page 458

1     amended.      Statistical agencies in general, and the

2     Census Bureau among them, would be extremely

3     concerned if the respondent confidentiality

4     clauses were removed from title 13.

5          Q      For those who have this fear about the

6     potential for change, aren't those who have this

7     belief less likely to self-respond to the census

8     or to respond to an enumerator?

9                 MR. EHRLICH:          Objection.         Form.

10                THE WITNESS:          I'm willing to summarize

11    both the quantitative and the qualitative evidence

12    suggesting that the groups that you have isolated

13    in your question are less likely to self-respond.

14    BY MS. FIDLER:

15         Q      On page 13040 in this summary, one of the

16    emerging themes identified -- and this is a native

17    Hawaiian and Pacific Islander, but it comes up

18    elsewhere as well -- is multigenerational housing

19    as a potential barrier.               "Participants expressed

20    concerns about sharing information about the

21    number of people who live in their households.                        It

22    is a common practice on the islands to live with




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 108 of 113



                                                                     Page 459

1     extended family or to have more people living in

2     their house than are listed on the lease or

3     official documents.            These concerns present a

4     potential barrier for the NHPI audience, as some

5     participants were worried about landlords finding

6     out the number of people living in their

7     residence."

8                 This is another area where you could

9     potentially have either a complete non-response,

10    non-self-response or, as was described earlier,

11    you could have a census response that did not

12    include all of the members of the household,

13    correct?

14         A      Yes.

15         Q      And when this occurs, the members that

16    are not identified are the ones least likely to be

17    found via imputation or other methods, correct?

18    They're the most likely to be omitted as part of a

19    gross omission.

20         A      Could you unpack that question, please?

21         Q      Sure.      For the -- for the households that

22    have multigenerational housing, as described here,




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 109 of 113



                                                                     Page 460

1     who do not want to disclose all of the members of

2     their household, to the extent that they do not do

3     so, that is where you are likely to have

4     omissions, correct?

5          A      That is where nothing in the current

6     census protocol would correct that particular

7     omission.

8          Q      And these types of omissions can lead to

9     localized or -- undercounts, correct?

10                MR. EHRLICH:          Objection.         Form.

11                THE WITNESS:          So net undercount is the

12    difference between omissions and erroneous

13    enumerations and whole-person census imputations.

14    And these kinds of errors can affect both sides of

15    that equation.

16    BY MS. FIDLER:

17         Q      For those who have these

18    multigenerational households, they're the -- it's

19    unlikely that their landlord would be able to

20    provide information about them, correct, because

21    they wouldn't know?

22                MR. EHRLICH:          Objection.         Form.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 110 of 113



                                                                     Page 461

1     BY MS. FIDLER:

2          Q      Let me back up.            This is a focus group

3     that's describing that they do not want to provide

4     information because it is their understanding that

5     their landlords do not know that these numbers are

6     living in their household, correct?

7          A      Understood, yes.

8          Q      And in those cases when the census is

9     relying on proxy information, in part -- one of

10    the sources for proxy information are landlords,

11    correct, and landlord records, correct?

12         A      Yes.

13         Q      But in those cases where the landlords do

14    not know about the multigenerational housing, that

15    information would not be there, correct?

16         A      That's a reasonable presumption, yes.

17         Q      And so for subpopulations where

18    multigenerational housing is common, this could

19    present a problem for an accurate count of that

20    subpopulation, correct?

21         A      Yes.

22                MR. EHRLICH:          Objection.         Form.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 111 of 113



                                                                     Page 462

1                 THE WITNESS:          Yes.

2     BY MS. FIDLER:

3          Q      This is also an area where reliance on

4     trusted partners is actually quite helpful for the

5     Census Bureau, correct?

6          A      I'm sorry.         I was asking Mr. Ehrlich a

7     question.

8          Q      The -- the types of housing where there's

9     multigenerational housing or people living in

10    basements is an area where trusted partners are

11    actually critical to helping the census get

12    accurate information, correct?

13         A      They're very important, yes.

14         Q      And as we've discussed, trusted partners

15    may have a difficult time convincing these

16    communities to provide that information if there's

17    a citizenship question on the census, correct?

18                MR. EHRLICH:          Objection.         Form.

19                THE WITNESS:          Yes.

20    BY MS. FIDLER:

21         Q      How do omissions affect both sides --

22                MR. EHRLICH:          Counsel, can I just




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 112 of 113



                                                                      Page 463

1     interrupt for one second?                 I think we've reached

2     our time.        Are you nearing an end of the

3     questioning?

4                  MS. FIDLER:          Yeah.      I've got, like, one

5     question, possibly two.

6                  MR. EHRLICH:          Okay.      Because I think

7     Dr. Abowd also needs a break anyway.                       So it works

8     out.

9                  MS. FIDLER:          Thank you.

10    BY MS. FIDLER:

11           Q     How do omissions affect both sides of net

12    undercount calculations?

13           A     No, what I said is that net undercount is

14    the difference between omissions and erroneous

15    enumerations, plus whole census [sic] imputations.

16    And the enumeration difficulties that you were

17    asking me about can both affect gross omissions

18    and erroneous enumerations and whole-person

19    imputations; since there's a difference, they can

20    cancel.

21                 MS. FIDLER:          That's actually my last

22    question.        Thank you so much for your patience.




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-2 Filed 01/07/19 Page 113 of 113



                                                                     Page 468

1      New York Immigration Coalition v. US Dept.of Commerce

2      John Abowd, 30(b)(6)

3                  ACKNOWLEDGMENT OF DEPONENT

4                           I, ______________________, do

5       hereby certify that I have read the foregoing

6       pages and that the same is a correct

7       transcription of the answers given by

8       me to the questions therein propounded,

9       except for the corrections or changes in form

10      or substance, if any, noted in the attached

11      Errata Sheet.

12

13      __________                   ________________________

14      DATE                             SIGNATURE

15

16

17

18

19

20

21

22      3028797




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 1 of 279




                 EXHIBIT C
Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 2 of 279




               EXHIBIT $
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 3 of 279



                                                                       Page 1

1                     UNITED STATES DISTRICT COURT
2                   SOUTHERN DISTRICT OF NEW YORK
3    ---------------------------------------
     NEW YORK IMMIGRATION COALITION, ET AL.,
4
                                 Plaintiffs,
5                 vs.                Case No.        1:18-CF-05025-JMF
6    UNITED STATES DEPARTMENT OF COMMERCE, ET AL.,
7                                Defendants.
     ---------------------------------------
8
     (MPCBM
9    0CKFDUJPO                    Washington, D.C.
     
10                                 Thursday, August 30, 2018
11   Deposition of:
12                               EARL COMSTOCK
13   called for oral examination by counsel for
14   Plaintiffs, pursuant to notice, at the office of
15   Arnold & Porter, 601 Massachusetts Avenue NW,
16   Washington, D.C., before KAREN LYNN JORGENSON,
17   RPR, CSR, CCR of Capital Reporting Company,
18   beginning at 9:08 a.m., when were present on
19   behalf of the respective parties:
20
21
22

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 4 of 279



                                                                       Page 2

1                                       CONTENT
                                                                           PAGE
2
      EARL COMSTOCK                                                        9
3     Examination by           Mr.    Colangelo                            9
      Examination by           Mr.    Gersch                               241
4     Examination by           Mr.    Rosenberg                            336
      Examination by           Ms.    Senteno                              381
5     Examination by           Ms.    Boutin                               419
6
7                      COMSTOCK DEPOSITION EXHIBITS
8    EXHIBIT                                                               PAGE
     NUMBER
9     Plaintiffs'         Exhibit       1      Email                       56
      Plaintiffs'         Exhibit       2      Email                       62
10    Plaintiffs'         Exhibit       3      Email                       82
      Plaintiffs'         Exhibit       4      Email                       87
11    Plaintiffs'         Exhibit       5      Memo                        93
      Plaintiffs'         Exhibit       6      Email                       114
12    Plaintiffs'         Exhibit       7      Email                       120
      Plaintiffs'         Exhibit       8      Email                       123
13    Plaintiffs'         Exhibit       9      Email                       137
      Plaintiffs'         Exhibit       10     Email                       145
14    Plaintiffs'         Exhibit       11     Email                       147
      Plaintiffs'         Exhibit       12     Email                       158
15    Plaintiffs'         Exhibit       13     Email                       164
      Plaintiffs'         Exhibit       14     Email                       167
16    Plaintiffs'         Exhibit       15     Memo                        182
      Plaintiffs'         Exhibit       16     Memo                        189
17    Plaintiffs'         Exhibit       17     Meeting                     194
                                               notification
18    Plaintiffs'         Exhibit       18     Email                       199
      Plaintiffs'         Exhibit       19     Email                       212
19    Plaintiffs'         Exhibit       20     Email                       215
      Plaintiffs'         Exhibit       21     Email                       218
20    Plaintiffs'         Exhibit       22     Email                       219
      Plaintiffs'         Exhibit       23     Email                       221
21    Plaintiffs'         Exhibit       24     Email                       224
      Plaintiffs'         Exhibit       25     Email                       226
22    Plaintiffs'         Exhibit       26     Email                       234
      Plaintiffs'         Exhibit       27     Testimony from              293

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 5 of 279



                                                                       Page 3

1                                             Committee on
                                              Oversight and
2                                             Government
                                              Reform
3     Plaintiffs' Exhibit 28                  Memo                         309
      Plaintiffs' Exhibit 29                  Memo                         317
4     Plaintiffs' Exhibit 30                  Decisional                   326
                                              memorandum
5     Plaintiffs' Exhibit 31                  Questions on                 372
                                              draft Census
6                                             memo
      Plaintiffs' Exhibit 32                  Memo                         374
7     Plaintiffs' Exhibit 33                  Questions on                 376
                                              draft Census
8                                             memo
      Plaintiffs' Exhibit 34                  Email                        378
9     Plaintiffs' Exhibit 35                  Trump campaign               383
                                              email
10
11             (Exhibits attached to transcript.)
12
13
14
15
16
17
18                             Veritext Legal Solutions
                                 Mid-Atlantic Region
                              1250 Eye Street NW - Suite 350
19                           Washington, D.C.  20005
20
21
22

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 6 of 279



                                                                       Page 4

1                  A P P E A R A N C E S
     On behalf of New York Immigration
2    Coalition, CASA De Maryland, American-Arab
     Anti-Discrimination Committee, ADC Research
3    Institute and Make the Road New York:
           David Gersch, Esquire
4          ARNOLD & PORTER

5

6
7            Perry Grossman, Esquire
             New York Civil Liberties Union
8

9

10
     On behalf of Kravitz Plaintiffs:
11         Daniel Grant, Esquire
           COVINGTON & BURLINGTON
12

13

14
     On behalf of Los Angeles Unified School District:
15         Brian Park, Esquire (Telephonically)
           DANIELS WOLIVER KELLEY
16         115 Pine Avenue
           Suite 500
17         Long Beach, California 90802
           (562) 366-8500
18         bpark@dwkesq.com
19   On behalf of County of Los Angeles:
           David I. Holtzman, Esquire
20         HOLLAND & KNIGHT
           50 California Street, Suite 2800
21         San Francisco, California 94111
           (415) 743-6909
22         david.holtzman@hklaw.com

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 7 of 279



                                                                           Page 5

1    On behalf of LUPE Plaintiffs:
           Andrea Senteno, Esquire
2          MALDEF

3

4

5
            Niyati Shah, Esquire
6           John C. Yang, Esquire
            ASIAN AMERICANS ADVANCING Justice
7

8

9

10
            Ezra Rosenberg, Esquire
11          Dorian Spence, Esquire
            LAWYERS COMMITTEE FOR CIVIL RIGHTS UNDER LAW
12

13

14

15
     On behalf of State of California:
16         Gabrielle Boutin, Esquire
           R. Matthew Wise, Esquire (Telephonically)
17         DEPARTMENT OF JUSTICE
           OFFICE OF THE ATTORNEY GENERAL
18         1300 I Street
           P.O. Box 944255
19         Sacramento, California 94244
           (916) 210-6053
20         gabrielle.boutin@doj.ca.gov
           matthew.wise@doj.ca.gov
21
22

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 8 of 279



                                                                           Page 6

1    On behalf of State of New York:
           Danielle Fidler, Esquire
2          Elena Goldstein, Esquire
           Matthew Colangelo, Esquire
3          Alex Finkelstein, Esquire
           ASSISTANT ATTORNEY GENERAL
4          ENVIRONMENTAL PROTECTION BUREAU

5

6

7

8
     On behalf of Defendants:
9          Kate Bailey, Esquire
           Joshua Gardner, Esquire
10         U.S. DEPARTMENT OF JUSTICE
           20 Massachusetts Avenue
11         Washington, D.C. 20530
           (202) 305-9802
12         kate.bailey@usdoj.gov
           joshua.gardner@usdoj.gov
13
             Michael Cannon, Esquire
14           David M.S. Dewhirst,Esquire
             U.S. DEPARTMENT OF COMMERCE, OFFICE OF THE
15           ASSISTANT GENERAL COUNSEL FOR FINANCE &
             LITIGATION
16           1401 Constitution Avenue, NW
             Room 5890
17           Washington, D.C. 20230
             (202) 482-5395
18           mcannon@doc.gov
             ddewhirst@doc.gov
19
             Michael Walsh, Jr., Esquire
20           DEPUTY GENERAL COUNSEL
             1401 Constitution Avenue, NW
21           Washington, D.C. 20230
             (202) 482-4772
22           mwalsh@doc.gov

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 9 of 279



                                                                       Page 7

1    VIDEOGRAPHER:            Dan Reidy

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 10 of 279



                                                                       Page 8

1                        P R O C E E D I N G S

2    WHEREUPON,

3               VIDEOGRAPHER:          Good morning.           We are

4    going on the record at 9:01 a.m. on Thursday,

5    August 30, 2018.           Please note that the microphones

6    are sensitive and may pick up whispering, private

7    conversations and cellular interference.                        Please

8    turn off all cell phones or place them away from

9    the microphones, as that can interfere with the

10   deposition audio.           Audio and video recording will

11   continue to take place unless all parties agree to

12   going off the record.

13              This is Media Unit 1 of the video

14   recorded deposition of Earl Comstock to be taken

15   by counsel for the plaintiff in the matter of the

16   New York Immigration Coalition, et al., v. The

17   United States Department of Commerce, et al.                          This

18   case is filed in the United States District Court

19   for the Southern District of New York.                       This

20   deposition is being held at the law office of

21   Arnold & Porter located a 601 Massachusetts Avenue

22   Northwest, Washington, D.C. 20001.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 11 of 279



                                                                       Page 9

1                My name is Dan Reidy from the firm

2    Veritext Legal Solutions, and I am the

3    videographer.          The court reporter is Karen

4    Jorgenson from Veritext Legal Solutions.

5                I am not authorized to administer an

6    oath.      I am not related to any party in this

7    action, nor am I financially interested in the

8    outcome.

9                Also, counsel appearances will be noted

10   on the stenographic report rather than orally at

11   this time.

12               Will the court reporter please swear in

13   the witness?

14                              EARL COMSTOCK,

15   called as a witness, and having been first duly

16   sworn, was examined and testified as follows:

17               THE WITNESS:           I do.

18                  EXAMINATION BY MR. COLANGELO:

19         Q     Please state your name and work address.

20         A     Earl Comstock, U.S. Department of

21   Commerce.

22         Q     And we met a minute ago, but for the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 12 of 279



                                                                     Page 13

1                And are you currently admitted to the

2    practice?

3          A     In the District, yes.

4          Q     In D.C.

5                Is your registration active or inactive?

6          A     I believe it's active.                I'd have to go

7    double-check.

8          Q     Okay.      And are you admitted in any other

9    states?

10         A     I was admitted in Alaska and that's

11   inactive.

12               (Thereupon, the court reporter

13   clarified.)

14   BY MR. COLANGELO:

15         Q     And tell me what your college degree

16   field of study was?

17         A     Political science.

18         Q     Do you have any education training or

19   experience in statistics?

20         A     Did -- well, George Mason University does

21   accounting, statistics and economics for lawyers,

22   which is a required part of the course.                          So I had




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 13 of 279



                                                                     Page 14

1    two years of that, and also had an environmental

2    science minor at UCSB, so did a number of

3    statistics and chemistry and biology courses in

4    relation to that.

5          Q     And by in relation to that, you mean in

6    relation to the environmental science degree?

7          A     Correct.

8          Q     Okay.      Do you have any education,

9    training or experience in survey methodology?

10         A     No.

11         Q     Do you have any education, training or

12   experience in demography?

13         A     Other than basic introduction to

14   demography, no.

15         Q     What do you mean by introduction?

16         A     Well, what you take in an undergraduate

17   course that covers demography.

18         Q     Okay.      Do you have any education,

19   training or experience in voting rights law?

20         A     No.

21         Q     Do you have any education training or

22   experience in redistricting?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 14 of 279



                                                                      Page 15

1           A     No.

2           Q     Do you have any education, training or

3    experience in election law?

4           A     Again, other than as an attorney and the

5    ability to read laws, no.

6           Q     Okay.      By as an attorney and the ability

7    to read laws, you mean if you needed to read a

8    law, you could?

9           A     Meaning if I had read a statute related

10   to those, then I would be able to understand it,

11   yes.

12          Q     But you've never studied election law?

13          A     I've never studied election law.

14          Q     You've never practiced election law?

15          A     No.

16          Q     Okay.      Were -- between November 2016 and

17   February 2017, you were a member of the

18   presidential transition team?

19          A     From November -- yeah, just after

20   Thanksgiving until I began working for the

21   Department of Commerce, yes.

22          Q     Okay.      And when did you begin working at




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 15 of 279



                                                                     Page 33

1          A    Yes.

2          Q    Do you remember a meeting that you and

3    Wendy and the Secretary attended on the 18th after

4    the confirmation hearing?

5          A    Not with any particularity, no.

6          Q    Okay.      Mr. Comstock, tell me what your

7    current position is?

8          A    I'm the deputy chief of staff and

9    director of policy.

10         Q    Deputy chief of staff and director of

11   policy.

12              When did you become the director of

13   policy?

14         A    On January 31st --

15         Q    January 31st.

16         A    -- 2017.

17         Q    The -- was January 31, 2017 your first

18   day in the office at the Commerce Department?

19         A    Yes.     If I'm recalling correctly, that

20   that was Monday, yes.             It was the 30th or 31st.

21   It was whatever the Monday was at the end of

22   January.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 16 of 279



                                                                     Page 35

1          Q     Other than the personnel onboarding, did

2    you have conversations --

3          A     No.

4          Q     -- with anyone at the Commerce Department

5    between January 20th and January 30th of 2017?

6          A     No.

7          Q     Did you have any conversations with

8    Secretary Ross between January 20th and

9    January 30th of 2017?

10         A     Nothing particularly that I recall, but

11   I'm sure I talked to him, yes.

12         Q     Okay.      You mentioned that your title is

13   deputy chief of staff and director of policy.

14               When did you became deputy chief of

15   staff?

16         A     In April of this year.

17         Q     So from January 30, 2017 until

18   April 2018, you were director of policy?

19         A     Correct.

20         Q     Is director of policy a position within

21   the Office of the Secretary?

22         A     Yes.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 17 of 279



                                                                     Page 36

1          Q     And is that the same as director of

2    policy and strategic planning?

3          A     Correct.

4          Q     Who do you report to?

5          A     The Secretary.

6          Q     Directly to the Secretary?

7          A     Well, and to the chief of staff and to

8    the deputy secretary.

9          Q     Okay.      Was there a chief of staff on

10   January 30, 2017?

11         A     There was not.

12         Q     Okay.      So until there was a chief of

13   staff, who would you say you reported to?

14         A     Well, until the Secretary came on board,

15   sort of no one.

16         Q     Okay.

17         A     No.     The -- the acting deputy secretary,

18   obviously, was the career official who was in

19   charge of making any final decisions for the

20   department, so --

21         Q     And can you identify her for the record?

22         A     Ellen Herbst.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 18 of 279



                                                                     Page 40

1          Q     2018?

2          A     Sorry.      2017.

3          Q     So you mentioned you work on whatever the

4    Secretary wants you to work on?

5          A     Correct.

6          Q     How does he identify matters that he

7    wants you to work on?

8          A     He says, Earl, can you get this done?                     Or

9    we attend this meeting, and he says, can you

10   follow up on that?

11         Q     And how do you keep the Secretary

12   informed about what you are doing on important

13   matters or on assignments that he's given you?

14         A     By email, by oral briefing, and sometimes

15   by memos.

16         Q     How do you decide whether you're going to

17   update Secretary Ross by email, by briefing or by

18   memo?

19         A     Just depends on the time frame, the speed

20   of which I need to get something to him, how

21   extensive it is.           You know, if there's a lot of

22   information that it would be helpful for him to




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 19 of 279



                                                                     Page 46

1          A    No.

2          Q    Please explain.

3          A    Well, again, it depends on who you're

4    talking about at the policy office.                     If you're

5    talking about my staff at the policy office, they

6    do not, as a general rule, develop the policy.

7    The policy is generally developed by the Secretary

8    with input from me and with input from them when

9    needed.

10         Q    And not with input from the bureaus?

11         A    Well, absolutely.             We go back and forth

12   with the bureaus all the time.

13         Q    You mentioned that the individuals in the

14   policy office monitor specific areas; is that

15   right?

16         A    Correct.

17         Q    Do you have somebody assigned to monitor

18   the Census Bureau?

19         A    Yes.

20         Q    Who is that?

21         A    David Langdon.

22         Q    And what is David Langdon's background?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 20 of 279



                                                                     Page 47

1          A    He is in the Economic & Statistics

2    Administration and knows -- knows the people down

3    there, knows how to get stuff done, so --

4          Q    Okay.      And did you hire Mr. Langdon?

5          A    I did not.

6          Q    Was he in the policy office when you got

7    there?

8          A    He was.

9          Q    How often do you interact with the

10   Census Bureau?

11         A    Directly?        Depends on the issue.               Like

12   when we were doing the lifecycle cost estimate,

13   quite a bit.        When we were doing the census -- the

14   citizenship question, interacted with the staff

15   there -- the senior staff on a fairly frequent

16   basis.

17         Q    Do you have any standing meetings with

18   the Census Bureau?

19         A    No.     Well, other than when they come and

20   brief the Secretary sort of on a monthly basis,

21   I'll attend those meetings.

22         Q    Okay.      I'll come back to the monthly




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 21 of 279



                                                                      Page 54

1    stakeholders?

2           A    I take meetings when the Secretary can't,

3    yes.

4           Q    Do you ever take meetings independent of

5    filling in for the Secretary?

6           A    Yeah, on major policy issues I'm working

7    on.

8           Q    Did you meet with outside stakeholders on

9    the citizenship question?

10          A    No.

11          Q    You didn't attend any meetings, including

12   with the Secretary, on the citizenship question --

13          A    I --

14          Q    -- with outside stakeholders?

15          A    With the outside stakeholders groups, no.

16          Q    When did you first hear about the notion

17   of adding a question about citizenship to the

18   decennial census?

19          A    Sometime in -- shortly after the

20   confirmation.

21          Q    And who did you hear it from?

22          A    The Secretary.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 22 of 279



                                                                     Page 55

1          Q     And the Secretary was confirmed on

2    February 28, 2017; is that right?

3          A     I -- like I said, you'd have to confirm

4    that date, but I think that was the date, yes.

5          Q     And what did the Secretary tell you about

6    the idea of adding a question on citizenship to

7    the census during that first conversation shortly

8    after his confirmation?

9          A     Again, the exact time frame of the

10   conversation, I can't tell you.                     It was sometime

11   in that spring period.               I don't recall the

12   details.       I think he simply inquired as to why

13   don't we have a citizenship question on the

14   census.

15         Q     Okay.      And what did you say to him when

16   he inquired?

17         A     Short answer, I don't know.                   I'll check.

18         Q     Okay.      And would that interaction be

19   reflected in any documents?

20         A     I don't -- I don't believe so, but it's

21   possible it's in an email exchange.

22               MR. COLANGELO:           Can we mark as Exhibit 1,




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 23 of 279



                                                                     Page 58

1          A    I see it, yes.

2          Q    And I take it that you would assume that

3    Earl refers to you?

4          A    I'm not aware of another Earl that works

5    at the department at the moment, so --

6          Q    Okay.      Certainly, not another Earl that

7    works at the Office of Secretary who's a political

8    appointee?

9          A    Correct.

10         Q    And then Mr. Langdon then says, "Earl is

11   very" -- underlined very -- "interested and thinks

12   the Secretary will be, as well."

13              Do you see that?

14         A    Yes.

15         Q    On February 2nd of 2017 would have been

16   your fourth day on the job; is that right?

17         A    Yep.

18         Q    Okay.      And do you recall telling

19   Mr. Langdon that you were very interested in

20   Congressional notification of decennial ACS

21   topics?

22         A    I recall telling him that we were very




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 24 of 279



                                                                     Page 59

1    interested in the census and getting a briefing on

2    it.

3          Q    Okay.

4          A    I don't specifically recall that, but --

5          Q    Were you very interested in the decennial

6    topics on February 2, 2017?

7          A    What probably would have caught my

8    attention is if we had to notify Congress about

9    something, I would want to make sure we were up to

10   speed on what we needed to notify them about.

11         Q    As of this date, February 2, 2017, do you

12   recall if you had already had discussions

13   regarding adding a citizenship question to the

14   census?

15         A    I don't recall having a discussion before

16   that.

17         Q    Mr. Langdon's email says, quote, it would

18   make sense for John Thompson to touch on this

19   topic in his overview briefing and then to have a

20   follow-up briefing very soon.

21              Was Mr. Thompson the Census Bureau

22   director at the time?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 25 of 279



                                                                     Page 60

1          A     Yes.

2          Q     And did that overview briefing take place

3    that's referred to in this email?

4          A     I imagine it did.

5          Q     Do you remember when that happened?

6          A     I couldn't tell you.

7          Q     Do you keep a calendar?

8          A     Yeah.      There's an electronic calendar

9    somewhere.

10         Q     And your calendar records the meetings

11   that you attend?

12         A     Generally, yes.

13         Q     Would it typically record a meeting with

14   the Census director?

15         A     It would depend if somebody sent me a

16   calendar invite.

17         Q     Would somebody typically send you a

18   calendar invite for a meeting with the Census

19   director?

20         A     At that point in time, possibly.                      Yeah, I

21   don't know.

22         Q     The email refers, also, to a follow-up




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 26 of 279



                                                                     Page 62

1          Q     We'll mark this exhibit Comstock

2    Exhibit 2.

3                (Plaintiffs' Exhibit 2, Email, was

4    marked.)

5    BY MR. COLANGELO:

6          Q     We are marking as Comstock 2 Document

7    Bates numbered 2521.

8                Mr. Comstock, take a look at this email.

9    You've seen this email before, right?

10         A     I sent it.

11         Q     So that's a yes?

12         A     Yes.

13         Q     Were you shown this email in preparation

14   for your deposition today?

15               MR. GARDNER:          I'm going to object and

16   instruct the witness not to answer on the grounds

17   of attorney work product.

18               I'm happy to let you answer when was the

19   last time you saw the document.

20               But you're asking about documents counsel

21   may have shown that would be protected.

22   BY MR. COLANGELO:




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 27 of 279



                                                                     Page 63

1          Q     When's the last time you saw this

2    document, Mr. Comstock?

3          A     Yesterday.

4          Q     And do you see the subject line of this

5    email is your question on the census?

6          A     Yep.

7          Q     Okay.      And Secretary Ross was confirmed

8    on February 28th, I think we agreed; is that

9    right?

10         A     Like I said, if that's the date, yes.

11         Q     Okay.      So this would have been

12   Secretary Ross's eleventh day on the job as

13   Commerce Secretary, give or take?

14         A     Approximately, yes.

15         Q     And the subject line of this email is

16   your question on the census?

17         A     Right.

18         Q     What was the Secretary's question on the

19   census?

20         A     He appeared to have asked whether

21   undocumented people were counted in the census.

22         Q     Okay.      And how did he ask you that




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 28 of 279



                                                                     Page 64

1    question?

2          A    I don't recall.            Probably at a meeting,

3    possibly following up on a census briefing.                           I

4    don't know.

5          Q    Have you checked your calendar for

6    March 10, 2017 recently?

7          A    I was going to say I probably haven't

8    checked it from March 10, 2017 for that particular

9    date.

10         Q    Okay.

11         A    By the way, I wanted to add one point.

12   On the prior document, you need to understand that

13   at that time, there were a number of questions

14   that the prior administration had requested be

15   placed, potentially, on the census that would have

16   been involved in that notification.                     So that would

17   have been a reason of why I would have been

18   interested in that, on sexual orientation and

19   gender identity.           So that was an issue that was

20   very at the forefront at the time of what to do

21   about those requests.

22         Q    So let's go back to Exhibit 2, your email




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 29 of 279



                                                                     Page 65

1    to Secretary Ross on Friday, March 10th.                        Do you

2    know why the Secretary asked you whether

3    undocumented people were counted?

4          A    I have no idea.

5          Q    Okay.      Did he ask you whether noncitizen

6    people were counted for apportionment purposes?

7          A    Well, based on the answer, it appears he

8    might have.

9          Q    Appears he might have or appears he did?

10         A    I couldn't tell you the answer on that.

11         Q    Okay.

12         A    I don't recall the question, so --

13         Q    Okay.      But you sent this email to the

14   Secretary in response to a question?

15         A    Yes.

16         Q    And you would have presumably tried to

17   make your answer responsive to his question?

18         A    I generally do that, yes.

19         Q    So you think it's likely that his

20   question was about whether undocumented immigrants

21   were counted for apportionment purposes?

22         A    That's entirely possible, but he might




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 30 of 279



                                                                      Page 66

1    have also just asked do we count undocumented

2    persons, and this is what I found on the Census

3    website.

4           Q    How do you think you found it on the

5    Census website?

6           A    By typing in census and going to their

7    website and seeing what their FAQs say.

8           Q    So you think you would have gone directly

9    to the frequently asked questions page?

10          A    That would not be unusual for me to do,

11   yes.

12          Q    This link you've identified at

13   www.census.gov, that's the Census Bureau's

14   frequently asked web page for Congressional

15   apportionment; is that right?

16          A    Again, without pulling it up, I couldn't

17   tell you specifically what it says.

18          Q    Okay.       If I represent to you that if you

19   pulled up that website, it would say frequently

20   asked questions for Congressional apportionment,

21   would that assist you?

22          A    I'd be happy to take your word for it.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 31 of 279



                                                                     Page 67

1          Q    So does that assist you in recalling that

2    the Secretary asked whether noncitizens were

3    counted for apportionment purposes?

4          A    And I have no recollection of the

5    question, so I can only go by the answer.

6          Q    Okay.      The email also includes a blog

7    post from the Wall Street Journal; is that right?

8          A    Uh-huh.

9          Q    Okay.      And your email to the Secretary

10   says that this blog post, quote, confirms that

11   neither the 2000s, nor the 2010 census asked about

12   citizenship?

13         A    Correct.

14         Q    So does that lead you to conclude that

15   the Secretary asked about whether the decennial

16   census asks about citizenship?

17         A    That would be a reasonable supposition,

18   based on the response.

19         Q    And this blog post is called the pitfalls

20   of counting illegal immigrants; is that right?

21         A    Yep.

22         Q    And were you concerned on March 10, 2017




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 32 of 279



                                                                     Page 68

1    about counting illegal immigrants?

2          A    I -- no, not personally.

3          Q    Was the Secretary concerned on

4    March 10, 2017 about counting illegal immigrants?

5          A    Again, I have no recollection of the

6    question, so I couldn't speculate as to what his

7    concern was.

8          Q    But you testified that a significant part

9    of your job function involves answering questions

10   from the Secretary on issues that matter to him,

11   right?

12         A    Correct.

13         Q    And if he asked you a question, you would

14   try to be responsive?

15         A    Generally, yes.

16         Q    You wouldn't ordinarily send him

17   information that wasn't responsive to a question

18   he asked, would you?

19         A    Not -- not characterized this way, no.

20         Q    So you testified a minute ago that the

21   Secretary -- that you first heard about the notion

22   of adding a question about citizenship to the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 33 of 279



                                                                     Page 69

1    census when the Secretary raised it with you

2    shortly after his confirmation.                   Does this email

3    indicate to you that it was by March 10th that the

4    Secretary first raised it with you?

5          A    I wouldn't necessarily draw that

6    conclusion from this email.

7          Q    Would you draw the conclusion that it was

8    later than March 10?

9          A    No, I wouldn't.            Again, this -- this

10   question does not directly address -- it's a

11   question about how -- who do we count, not whether

12   or not -- and whether there's a citizenship

13   question.       So I don't know at this point whether

14   he indicated he was interested in such a question,

15   other than getting the factual information.

16         Q    Okay.      Who would know when the Secretary

17   was interested in adding a citizenship question?

18              MR. GARDNER:          Objection.         Calls for

19   speculation.

20   BY MR. COLANGELO:

21         Q    You can answer.

22         A    My counsel just objected, so why can --




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 34 of 279



                                                                     Page 78

1    March of 2017?

2          A     Again, not that I recall.

3          Q     Let me direct you to the highlighted line

4    about three-quarters of the way down on the page

5    that is stamped 2521 -- and we apologize for the

6    copy quality.

7          A     I was going to say --

8          Q     This is how the document --

9          A     Think you highlighted it so nobody could

10   read it.

11         Q     -- was produced to us.

12         A     So this is not a redaction is what you're

13   telling me?

14         Q     Correct.       This is not a redaction.

15         A     If you can tell me what it says, I'd be

16   happy to --

17         Q     Sure.      The highlighted line says, "No

18   major government survey, including the decennial

19   census now underway, asks Americans about their

20   citizenship status."

21               And you see that this blog post is dated

22   May of 2010, correct?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 35 of 279



                                                                      Page 79

1           A    Uh-huh.

2           Q    So the decennial census now underway, do

3    you understand we refer to --

4           A    Would have been the 2010, yeah.

5           Q    Remember to please wait for me to finish

6    my question before you answer.

7           A    Sure.

8           Q    Did you highlight this line?

9           A    Well, unless you did, then I'm assuming I

10   did.

11          Q    I can represent to you we did not

12   highlight this line.

13          A    Okay.       Then I will assume that it was

14   highlighted in the email.

15          Q    And why did you highlight this line of

16   the blog post before sending it to the Secretary?

17          A    Well, it appears that the question was

18   whether or not the citizenship question had been

19   asked, at least on the 2010 census, and so I'm

20   highlighting for him where in this article, so he

21   doesn't have to read the whole thing that I found

22   the information responsive to his question, which




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 36 of 279



                                                                     Page 80

1    is a statement by somebody in Wall Street Journal,

2    which is, you know, in some circles considered a

3    reasonably accurate paper.                Stating that it was

4    not collected in the 2010 census.

5          Q    Okay.      And take a look -- let's do that

6    again.     We had some interference from the

7    conference line.

8               Take a look at the second page of

9    Comstock Exhibit 2.            This is the page marked 2522.

10         A    Yep.

11         Q    And, again, about two-thirds of the way

12   down the page, there's another highlighted line.

13              Do you see that?

14         A    I -- yep.

15         Q    I'll represent to you this line was

16   highlighted as the documents were produced to the

17   plaintiffs in this lawsuits.                 We did not

18   highlight.

19         A    Okay.

20         Q    That line reads --

21         A    I can't read what it says.

22         Q    -- "Many more foreign-born residents were




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 37 of 279



                                                                     Page 81

1    counted in 2000 than was expected based on annual

2    estimates produced by the Bureau."

3               Do you see that line?

4          A    Yep.     I'm -- I see the highlighted line,

5    but I'm taking it at your word that that's what it

6    says.

7          Q    Okay.      The -- do you know why you

8    highlighted that line when you sent this blog post

9    to the Secretary?

10         A    Again, it would appear to indicate that

11   the census may have underestimated the number of

12   undocumented folks.

13         Q    Okay.      So you told me that the Secretary

14   first raised the idea of adding a citizenship

15   question to the census shortly after he was

16   confirmed.        You've testified that on March 10th,

17   you emailed him information showing that

18   undocumented residents are included in the

19   apportionment counts.             You've testified on

20   March 10th, you emailed him a blog post from the

21   Wall Street Journal highlighting a line that no

22   major government survey asks American's about




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 38 of 279



                                                                     Page 82

1    their citizenship status.

2               Does that help you remember when the

3    Secretary first expressed interest in adding a

4    citizenship question to the decennial census?

5          A    No.

6          Q    And does that help you remember that it

7    was no later than March 10th that the Secretary

8    first asked you that question?

9          A    Again, you're speculating as to when he

10   asked.     But he appeared to have inquired about

11   some relevant aspects of it --

12         Q    Okay.

13         A    -- on March 10th.

14         Q    We'll mark this Comstock Exhibit 3.                        And,

15   Mr. Comstock, is being handed Document Bates stamp

16   3685.

17              (Plaintiffs' Exhibit 3, Email, was

18   marked.)

19   BY MR. COLANGELO:

20         Q    Mr. Comstock, do you have Exhibit 3 in

21   front of you?

22         A    I do.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 39 of 279



                                                                     Page 93

1    is David Langdon asking you what your schedule --

2          A     Right.

3          Q     -- looks like to receive a briefing on

4    the 2020 census --

5          A     Right.

6          Q     -- and ACS topics; is that right?

7          A     Correct.

8          Q     So is it your understanding that he was

9    briefing the acting deputy secretary or that he

10   was arranging everything for you?

11         A     Again, I have no recollection of this

12   exchange.       So it's entirely possible that this

13   briefing in the 3/10 email and briefing in the

14   3/15 email are one in the same or they could be

15   different.        I don't know.

16         Q     Okay.      Let's mark this Comstock 5.                    This

17   is document Bates -- the witness has been handed

18   Comstock Exhibit 5 stamped 1321.

19               (Plaintiffs' Exhibit 5, Memo, was

20   marked.)

21   BY MR. COLANGELO:

22         Q     Mr. Comstock, do you have Exhibit 5 in




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 40 of 279



                                                                     Page 94

1    front of you?

2          A     I do.

3          Q     Have you seen this document before?

4          A     I have.

5          Q     When's the first time you saw this

6    document?

7          A     Probably when we reviewed a draft in the

8    Justice Department.

9          Q     Okay.      When was that?

10         A     I couldn't tell you the date.

11         Q     Was it near in time to the date below

12   Secretary Ross's signature, which is June 21,

13   2018?

14         A     I'd say that's likely, yes.

15         Q     When's the last time you saw this

16   document?

17         A     Right now.

18         Q     When's the last time before right now

19   that you saw this document?

20         A     I think maybe yesterday.                 I can't recall.

21         Q     Okay.      Did you draft this memo?

22         A     I did not draft this memo, no.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 41 of 279



                                                                     Page 95

1          Q     Did you assist in drafting this memo?

2          A     I provided some edits to this memo.

3          Q     Okay.      Who else assisted in providing

4    edits to the memo?

5          A     The Office of General Counsel.

6          Q     Who in the Office of General Counsel?

7          A     I believe Mike Walsh.

8          Q     Anyone else?

9          A     There may have been other counsel.                        I

10   don't know.

11         Q     Did Peter Davidson provide edits to this

12   memo?

13         A     It's entirely possible he did.

14         Q     Did James Uthmeier provide edits to this

15   memo?

16         A     It's possible, yes.

17         Q     The second sentence of this memo says,

18   "Soon after my appointment as Secretary of

19   Commerce, I began considering various fundamental

20   issues regarding the upcoming 2020 census,

21   including funding and content.                    Part of these

22   considerations included whether to reinstate a




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 42 of 279



                                                                     Page 96

1    citizenship question, which other senior

2    administration officials had previously raised."

3          A     Yes.

4          Q     Do you see that?

5          A     I do.

6          Q     Do you recall when -- strike that.

7                Do you know what time period the

8    Secretary is referring to in this memo when he

9    says, "Soon after my appointment, I began

10   considering various fundamental issues"?

11         A     Well, it appears that he would be talking

12   about spring of 2017.

13         Q     And the Secretary says in this memo, "My

14   staff and I thought reinstating a citizenship

15   question could be warranted."

16               Do you see that line?

17         A     Yep.

18         Q     Okay.      Who is the Secretary referring to

19   when he says my staff and I?

20         A     That probably includes me and could

21   include other staff.

22         Q     Which other staff?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 43 of 279



                                                                     Page 97

1          A    Other staff involved in this process

2    would include James Uthmeier, Mike Walsh,

3    Wendy Teramoto, the Census staff.                    You know,

4    again, the entire department that works for him,

5    so --

6          Q    Okay.      He refers in that line to, "My

7    staff and I thought reinstating a citizenship

8    question could be warranted."

9               Is that right?

10         A    Right.      So he's likely talking about me.

11   And, again, whether he discussed this with

12   Eric Branstad, I have no idea.                   Izzy Hernandez was

13   working on this for a while, so he might have

14   talked to him about it.               And then, obviously,

15   James Uthmeier was working on this.                     Ellen Herbst,

16   whether he discussed it with her, I don't know.

17         Q    Let me ask you another question about

18   your review of this memo.                You mentioned that

19   before today, the last time you saw it was

20   yesterday; is that right?

21         A    Right.      Counsel showed it to me.

22         Q    And who was present at that meeting?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 44 of 279



                                                                      Page 99

1           Q    And who did you discuss it with when you

2    were shown this -- the draft of this memo before

3    June 21st?

4           A    I would have discussed it with counsel.

5           Q    The same counsel you just identified?

6           A    No.     Because I wasn't working with the

7    Justice Department folks at the time.                        So this

8    would have been internal at Commerce.

9           Q    Okay.      I thought you said it came over

10   from the Justice Department.

11          A    It did, the first draft.

12          Q    Okay.      What do you mean by I wasn't

13   working with Justice Department folks at the time?

14          A    I was not involved with direct

15   interaction with the Justice Department --

16          Q    Okay.

17          A    -- I was seeing them through the Office

18   of General Counsel.

19          Q    So you discussed with your colleagues in

20   OGC?

21          A    Correct.

22          Q    The same colleagues who are here today?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 45 of 279



                                                                    Page 100

1          A     Michael Walsh, I know I did.                    I don't

2    recall if I discussed with David or not.

3          Q     Anyone else?

4          A     I likely talked to James Uthmeier.

5          Q     Anyone else outside --

6          A     Peter Davidson.

7          Q     I'm sorry.         Please answer.

8          A     No.     Peter Davidson.            But those would

9    have been the likely candidates.                     Again, I don't

10   recall the exact discussions.

11         Q     This was two months ago, correct?

12         A     Correct.

13         Q     Did you discuss the draft of this memo

14   with anybody outside the Office of the General

15   Counsel at Commerce?

16         A     Other than when the Secretary signed it,

17   no.

18         Q     Okay.      Tell me who you discussed it with

19   when the Secretary signed it?

20         A     The Secretary.

21         Q     And what did you discuss with him when he

22   signed it?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 46 of 279



                                                                     Page 101

1           A    Mr. Secretary, the Justice Department

2    recommends that we file this supplemental memo,

3    and so we recommend you sign it.

4           Q    And did he read it when you showed it to

5    him?

6           A    I believe he did, yes.

7           Q    Had you shown it to him before that

8    conversation?

9           A    I -- I don't know.

10          Q    Do you know if OGC had shown it to him

11   before that conversation?

12          A    It's entirely possible, yes.

13          Q    Do you know if the Justice Department

14   showed it to him before that conversation?

15          A    I don't believe the Justice Department

16   came over to meet with them.

17          Q    Did you talk with anyone other than the

18   Secretary or your colleagues from the Office of

19   General Counsel about this memo before June 21st?

20          A    Not that I recall.

21          Q    Did you discuss with it

22   Karen Dunn Kelley?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 47 of 279



                                                                    Page 102

1          A     That's entirely possible, yeah.

2          Q     Okay.      Anyone else?

3          A     Again, don't recall specific meetings on

4    this.     I think it was done largely in back and

5    forth as people were available.

6          Q     Did you discuss it with Wendy Teramoto?

7          A     No.     I don't believe I discussed it with

8    Wendy.

9          Q     Wendy is the chief of staff?

10         A     Yes.

11         Q     And you report to her?

12         A     Yes.

13         Q     Do you know why you wouldn't have

14   discussed it with Wendy?

15         A     Wendy doesn't get very involved in the

16   policy matters, typically.

17         Q     Why not?

18         A     Because she's chief of staff.                    That's her

19   call.

20         Q     Got it.

21               You mentioned that you were likely one of

22   the people the Secretary's referring to when he




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 48 of 279



                                                                     Page 103

1    says my staff and I thought reinstating a

2    citizenship question could be warranted.

3           A    Uh-huh.

4           Q    Why did you think in the spring of 2017

5    that reinstating a citizenship question could be

6    warranted?

7           A    Because a citizenship question had

8    previously been asked.                It's asked by every other

9    major democracy in the world, so why wouldn't we

10   ask?

11          Q    And why did you want a citizenship

12   question?

13          A    Again, I think it provides important

14   information that's used for all kind of programs.

15   And if you want a complete and accurate census,

16   you would provide it.

17          Q    What caused you to form a view on whether

18   the citizenship question should or should not be

19   added?

20          A    When I was -- and I didn't really know

21   that it wasn't included in the census, but once I

22   became informed of that, it struck me as odd that




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 49 of 279



                                                                     Page 104

1    we don't ask the question.

2           Q     And you testified earlier that the

3    Secretary is the first person who raised it to

4    you?

5           A     In my employment at the Department of

6    Commerce, yes.

7           Q     Do you recall discussing it before you

8    worked at the Commerce Department?

9           A     Probably sometime in the last 30-odd

10   years, I'm in -- you know, in political science

11   and politics, so I'm sure I discussed at.

12          Q     But the first time in 2017 that you

13   recall considering this issue is when the

14   Secretary raised it with you?

15          A     Correct.

16          Q     And this memo says the Secretary began

17   considering it soon after his appointment?

18          A     Correct.

19          Q     And his appointment was February 28th

20   we've established --

21          A     That's correct.

22          Q     -- of 2017?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 50 of 279



                                                                    Page 106

1    Census Bureau's processes for changing statistical

2    instruments when you formed a view that the

3    citizenship question should be added?

4               MR. GARDNER:          Objection.         Form.

5    BY MR. COLANGELO:

6          Q    You can answer.

7          A    Okay.      Well, again, I think you need to

8    separate this out.            My decision or my belief that

9    a -- a citizenship question should be included

10   does not in any way change the process by which it

11   might get included.            So they're two separate

12   things.      I can hold the belief that a certain

13   action might be warranted or should be taken

14   independent of any analysis of whether or not that

15   should be done.          That's two separate things.                  So I

16   think you're conflating the two.

17              The fact that I may think that as an

18   objective, hypothetical question should one be

19   added, I can form that belief quite quickly and

20   hold that.       That's, then, separate from is that

21   the right decision to make for a variety of

22   reasons, including some of the issues that you




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 51 of 279



                                                                    Page 107

1    just outlined.

2          Q    And so in forming your view that a

3    citizenship question should be added --

4          A    Again, you're characterizing it in a way

5    that I'm not.         In forming my view that a

6    citizenship question would be appropriate to

7    include in a census, that's one thing.

8          Q    Okay.

9          A    Should be added is a separate --

10         Q    Hang on a second.             I haven't added a

11   question yet.

12              The Secretary's memo says my staff and I

13   thought reinstating a citizenship question could

14   be warranted, right?             And you've testified that

15   you were among the people he was referring to when

16   he says my staff and I.

17         A    Right.

18         Q    So you were of the view that the

19   citizenship -- adding a citizenship question could

20   be warranted?

21         A    Yes.

22         Q    And I'm asking in forming the view that




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 52 of 279



                                                                    Page 108

1    adding a citizenship question could be warranted,

2    you relied only on common sense; is that what you

3    testified?

4               MR. GARDNER:          Objection.

5    Mischaracterizes the witness's prior testimony.

6    BY MR. COLANGELO:

7          Q    What did you rely on in forming that

8    view?

9          A    So, again, the key word is could.                      Could

10   be warranted, meaning it is worthy of

11   investigating further.              That is what the document

12   says.

13         Q    What did you rely on in forming that

14   view?

15         A    The fact that other countries ask this

16   information; the fact that we ask it on the ACS of

17   a percentage of the population every year; the

18   fact that as a citizen, most people wouldn't be

19   concerned with answering that question.                        All of

20   those things are relevant.

21         Q    Did you research the statistical

22   practices of other countries in the spring of




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 53 of 279



                                                                     Page 109

1    2017?

2           A    No.

3           Q    When did you -- did there come a time

4    when you researched the statistical practices of

5    other countries?

6           A    Why would that be relevant?

7           Q    Mr. Comstock, you just testified that in

8    forming the view that adding a citizenship

9    question could be warranted, among the things you

10   considered was that other countries do.                           So I'm

11   asking you --

12          A    Okay.

13          Q    -- did you research the practices of

14   other countries?

15          A    By that, you mean did I -- did I

16   determine that other countries ask the question?

17   Yes.

18          Q    In the spring of 2017?

19          A    Yeah.       I think we did a quick Google

20   search, you know.

21          Q    So you Googled the census practices of

22   other countries in order to determine that adding




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 54 of 279



                                                                    Page 110

1    a citizenship question could be warranted?

2          A     Again, my formulation of a -- of a

3    decision that it could be warranted is largely

4    based on common sense.

5          Q     Okay.      I just want to make sure that I

6    understand.         That as to the part of your answer

7    that related to the practices of other countries,

8    in the spring of 2017, you formed that view by

9    Googling it?

10         A     I may have asked if other countries did

11   it or I may have gotten online and looked.                            I

12   don't recall.

13         Q     Who would you have asked if you asked?

14         A     I likely would have asked somebody from

15   Census or I might have asked David Langdon.

16         Q     And if you asked, would that be reflected

17   in your -- in your email or your memo somewhere?

18         A     If it was, you could have found the

19   email.      So I, obviously, did not send an email if

20   I asked that question.

21         Q     Okay.      The --

22               MR. GARDNER:          Matt, I'm sorry.             I didn't




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 55 of 279



                                                                    Page 112

1          Q     Who are those other senior administration

2    officials?

3          A     You'd have to ask the Secretary.

4          Q     You don't know yourself?

5          A     I don't.

6          Q     You have no idea which other senior

7    administration officials raised this question,

8    other than the Secretary?

9          A     No.

10         Q     You never asked him where the idea came

11   from?

12         A     Nope.

13         Q     He never told you where the idea came

14   from?

15         A     Nope.

16         Q     You spent a lot of time on this issue?

17         A     Not relative to a lot of other things I

18   work on, no.

19         Q     How would you characterize the amount of

20   time you spent on this issue?

21         A     One one-hundredth of my time.

22         Q     You agree that it's an important issue?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 56 of 279



                                                                    Page 113

1          A     Correct.

2          Q     It was important to the Secretary?

3          A     Correct.

4          Q     He was motivated to get this done?

5          A     He was working on a lot of different

6    issues at the time.

7          Q     But this one was important to him?

8          A     Yes.     Absolutely.

9          Q     Okay.      And when you saw the draft of this

10   memo before June 21st and it refers to other

11   senior administration officials, you didn't

12   yourself have any view or understanding of who

13   those other administration officials were?

14         A     I did not, no.

15         Q     You didn't ask the secretary who those

16   other administration officials were?

17         A     No.

18         Q     Okay.      When recommending that he sign the

19   memo, he didn't say to you who are the other

20   senior -- who the other senior administration

21   officials were?

22         A     We did not discuss that, no.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 57 of 279



                                                                    Page 114

1          Q     And you said this came over from the

2    Justice Department?

3          A     Correct.

4          Q     Who sent it over, do you remember?

5          A     I don't know.

6          Q     Let's mark Exhibit 6.

7                (Plaintiffs' Exhibit 6, Email, was

8    marked.)

9                MR. COLANGELO:            The witness has been

10   handed document stamped 2561.                     This has been

11   marked Exhibit 6.

12   BY MR. COLANGELO:

13         Q     Do you have Exhibit 6 in front of you?

14         A     I do.

15         Q     Have you seen this email before?

16         A     I'm not on the email, so, no.

17         Q     So this is the first time you've seen

18   this message?

19         A     Yeah.      I -- I don't recall seeing this

20   when it was sent.

21         Q     Is today the first time you've seen this

22   email?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 58 of 279



                                                                    Page 117

1    talk to.

2          Q     Did the Secretary speak with Mr. Bannon

3    that night?

4          A     I don't know.

5                MR. GARDNER:          Objection.         Calls for

6    speculation.         Lack of foundation.

7                THE WITNESS:          I do not know.

8    BY MR. COLANGELO:

9          Q     Did the Secretary speak with Kris Kobach

10   on April 7, 2017?

11         A     No idea.

12         Q     Did you join a call with the Secretary

13   regarding the census on April 5th of 2017?

14         A     I have no idea.

15         Q     You don't know if you joined the call

16   with the Secretary on April 5th of 2017?

17         A     I don't know what I was doing on

18   April 5, 2017 without looking at a calendar or

19   something else that would remind me.                        I'd have to

20   go through my emails that day.                    I could not tell

21   you what I was doing on that day.

22         Q     Do you know who Kris Kobach is?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 59 of 279



                                                                    Page 118

1          A     I believe he's somebody with State of

2    Kansas maybe.

3          Q     And have you spoken to Mr. Kobach before?

4          A     I've never spoken to Mr. Kobach.

5          Q     Have you emailed with Mr. Kobach?

6          A     I've never emailed with Mr. Kobach.

7          Q     And after the call that's referred to in

8    this email, did the Secretary tell you what he

9    discussed?

10         A     No.

11               MR. GARDNER:          Objection.         Lack of

12   foundation.

13               THE WITNESS:          No.

14   BY MR. COLANGELO:

15         Q     Who would know what was discussed on this

16   phone call?

17               MR. GARDNER:          Objection.         Calls for

18   speculation.         Also, lack of foundation.

19   BY MR. COLANGELO:

20         Q     You can answer.

21         A     The parties to the call.

22         Q     You were working on the census in the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 60 of 279



                                                                    Page 119

1    spring of 2017, correct?

2          A     Yes.

3          Q     And the Secretary frequently asked you

4    for updates on the census-related matters in the

5    spring of 2017, right?

6          A     I wouldn't characterize it as frequently.

7          Q     Did the Secretary ever ask you for

8    updates on census matters in the spring of 2017?

9          A     Yes, he did.

10         Q     Did he ever update you on developments

11   that he was aware of regarding the census in the

12   spring of 2017?

13         A     It's unusual for the Secretary to update

14   me on anything.

15         Q     Would the Secretary have told you if he

16   had a conversation with Steven Bannon about the

17   census?

18         A     Not necessarily.

19         Q     Would he have told you if he had a

20   conversation about the census with Kris Kobach?

21         A     Not necessarily.

22         Q     Why not?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 61 of 279



                                                                    Page 120

1                MR. GARDNER:          Objection.         Form.

2                THE WITNESS:          I wouldn't speculate, but

3    he's the Secretary.             He makes his own decisions.

4    BY MR. COLANGELO:

5          Q     So has the Secretary ever told you about

6    a conversation he had with someone else?

7                MR. GARDNER:          Objection.         Form.

8                THE WITNESS:          Yes.      He reports to me

9    sometimes if he feels that it's essential that I

10   know the substance of conversation.

11   BY MR. COLANGELO:

12         Q     Okay.

13               MR. COLANGELO:           Can we mark this

14   Exhibit 7?

15               (Plaintiffs' Exhibit 7, Email, was

16   marked.)

17               THE WITNESS:          Thank you very much.

18   BY MR. COLANGELO:

19         Q     Handed the witness a document stamped 763

20   and marked Exhibit 7.

21               Mr. Comstock, do you have Exhibit 7 in

22   front of you?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 62 of 279



                                                                    Page 121

1          A    I do.

2          Q    Have you seen this email before?

3          A    No, I haven't.

4          Q    This is the first you've ever seen this

5    email?

6          A    Yes.

7          Q    Okay.      If you turn to the second page --

8          A    I'm sorry.         I'm just reading the

9    document.

10              Okay.

11         Q    Do you see at the bottom of page -- of

12   the first page of this exhibit, Mr. Comstock,

13   there's an email from Kris Kobach to

14   Wendy Teramoto --

15         A    Right.

16         Q    -- on July 21, 2017; is that right?

17         A    That's what it says.

18         Q    And the email says, "Wendy, nice meeting

19   you on the phone this afternoon.                    Below is the

20   email that I sent to Secretary Ross.                      He and I had

21   spoken briefly on the phone about this issue at

22   the direction of Steven Bannon a few months




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 63 of 279



                                                                    Page 122

1    earlier."

2                Do you see that?

3          A     I see that.

4          Q     Okay.      That was the call on April 5th

5    that we were just talking about, right?

6                MR. GARDNER:          Objection.         Lack of

7    foundation.         Calls for speculation.

8                THE WITNESS:          Doesn't specify when the

9    phone call took place.

10   BY MR. COLANGELO:

11         Q     And did Wendy tell you she got this email

12   from Kris Kobach in July of 2017?

13         A     No.

14         Q     You've never spoken to Wendy about

15   Kris Kobach, at all?

16         A     Not that I recall.

17         Q     Is there anyone else that you're aware of

18   that Steven Bannon directed the Secretary to talk

19   to about the census, other than Kris Kobach?

20               MR. GARDNER:          Objection.         Lack of

21   foundation.

22               THE WITNESS:          I have no knowledge of any




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 64 of 279



                                                                    Page 123

1    conversations with Steven Bannon, so I wouldn't

2    know who he might have suggested the Secretary

3    talk to.

4    BY MR. COLANGELO:

5          Q    Have you ever spoken to Steven Bannon

6    yourself?

7          A    I have never spoken to Steven Bannon

8    myself.

9               MR. COLANGELO:           Can we have this marked

10   Exhibit 8?

11              (Plaintiffs' Exhibit 8, Email, was

12   marked.)

13   BY MR. COLANGELO:

14         Q    This is document stamped 3709.

15         A    Uh-huh.

16         Q    Do you have Exhibit 8 in front of you?

17         A    Uh-huh.

18         Q    Who's Mark Neuman?

19         A    Mark Neuman is a former -- I think he was

20   formally chair of a census advisory committee, and

21   he was a member of the transition -- I don't know

22   which aspect of transition but, basically,




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 65 of 279



                                                                    Page 134

1               THE WITNESS:          Again, if we were

2    considering changing the questions, it would be

3    important to know.

4    BY MR. COLANGELO:

5          Q    And if you're considering adding a

6    citizenship question, it would also be important

7    to know the response rates on all demographic

8    questions; is that right?

9          A    That would be one of the questions you

10   would ask, yes.

11         Q    Okay.      Did the Secretary discuss the

12   citizenship question with Mr. Newman in the spring

13   of 2017?

14         A    You'd have to ask the Secretary.

15              MR. GARDNER:          Objection.         Lack of

16   foundation.

17   BY MR. COLANGELO:

18         Q    I'm sorry.         You were both speaking at the

19   same time.

20              MR. GARDNER:          Objection.         Lack of

21   foundation.

22   BY MR. COLANGELO:




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 66 of 279



                                                                    Page 135

1          Q     And now please answer.

2          A     I would say you'd have to ask the

3    Secretary.

4          Q     Did he ever tell you that he spoke with

5    Mr. Newman about the citizenship question?

6          A     I'm fairly certain he was -- he did talk

7    to him at some point.

8          Q     Okay.      When was that?

9          A     I couldn't tell you.

10         Q     Did Mr. Newman ever say to you that he

11   had spoken to the Secretary about adding a

12   citizenship question?

13         A     It's possible, yeah.

14         Q     Okay.      When did he tell you?

15         A     Again, I don't recall the exact date.

16         Q     Try to place it, roughly.

17         A     To your question, was there discussion of

18   the possibility of adding a citizenship question

19   in the spring?          Yes.      That does not mean any firm

20   decision had been made.                We were exploring the

21   opportunity.

22         Q     I'm not asking you about decisions.                       I'm




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 67 of 279



                                                                     Page 137

1    information, so, clearly, at some point, it was

2    asked.      I cannot tell you.

3           Q    Can you tell me what you mean by decision

4    memo?

5           A    The memo that the Secretary produced

6    documenting his decision.                  There was a reference

7    to other response rates and demographic.                           So,

8    clearly, at some point, the information became

9    available.

10          Q    And you're referring to the

11   March 26, 2018 from the Secretary to Karen

12   Dunn Kelley?

13          A    Yes.

14          Q    But you don't recall seeing that

15   information -- strike that.

16               MR. COLANGELO:            Let's mark Exhibit 9.

17               (Plaintiffs' Exhibit 9, Email, was

18   marked.)

19   BY MR. COLANGELO:

20          Q    We have marked a document stamped 3694 as

21   Exhibit 9.         Do you have this email in front of

22   you?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 68 of 279



                                                                    Page 138

1          A     I do.

2          Q     Have you seen this email before?

3          A     Yes.

4          Q     Before today, when is the last time you

5    saw this email?

6          A     Yesterday.

7          Q     And this is an email from

8    Brooke Alexander to you with a copy to

9    Wendy Teramoto; is that right?

10         A     Correct.

11         Q     Dated April 20, 2017?

12         A     Yep.

13         Q     And did you understand this to be a

14   message from the Secretary?

15         A     That's what Brooke's message says.

16         Q     Brooke has access to the Secretary's

17   email?

18         A     Yes.

19         Q     And is it -- okay.               Withdrawn.

20               Are you familiar with the National

21   Advisory Committee on Racial, Ethnic and Other

22   Populations?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 69 of 279



                                                                    Page 139

1          A    No.

2          Q    You have no idea what the National

3    Advisory Committee is?

4          A    I mean, I know it's an advisory committee

5    to Census, but outside of that, I -- I couldn't

6    tell you what they do, other than what their title

7    suggests that they do.

8          Q    So you're aware that there's a National

9    Advisory Committee on Racial, Ethnic and Other

10   Populations that advises the Census Bureau?

11         A    I take that from this email that's

12   correct, yes.

13         Q    And what do you understand the role of

14   the advisory committee to be?

15         A    To provide advice to the Census Bureau.

16         Q    Okay.      The message from Brooke speaking

17   for the Secretary to you says, "Earl, Census

18   director has on April 29th a meeting of the

19   National Advisory Committee.                 We must get our

20   issue resolved before this" -- exclamation point,

21   and the must is underlined.

22              Do you see that?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 70 of 279



                                                                    Page 140

1          A     I see that.

2          Q     What is our issue?

3          A     I couldn't tell you.

4          Q     Our issue is the citizenship question,

5    right?

6                MR. GARDNER:          Objection.         Calls for

7    speculation.         Lack of foundation.

8                THE WITNESS:          I would say likely not,

9    actually, given there's no reason to believe the

10   National Advisory Committee on Racial, Ethnic and

11   Other Populations would be advising on a

12   citizenship question.

13   BY MR. COLANGELO:

14         Q     Were there other issues that you'd been

15   talking about with the Secretary involving the

16   census in the spring of 2017 that would relate to

17   the National Advisory's mandate?

18         A     Certainly the SOGI question would, and

19   the MENA question would.

20         Q     But the notification date for the SOGI

21   question was at the end of March in 2017 -- for

22   the SOGI topics, I should say, correct?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 71 of 279



                                                                    Page 141

1          A    Correct.

2          Q    So that was already resolved by April,

3    right?

4          A    I'm not certain of the timing, but MENA,

5    I think, was not resolved until sometime in the

6    spring or summer.

7          Q    And sticking with the SOGI question --

8    and for the record, that' S-O-G-I.                     SOGI stands

9    for sex orientation and gender identity.

10         A    Correct.

11         Q    Would you conclude if the Secretary

12   referred to a National Advisory Committee on

13   Racial and Ethnic, Populations that the SOGI

14   question would be what he had in mind?

15         A    I would guess.           Again, this is

16   speculation, but my best guess, based on this

17   reference, is probably more like the MENA issue is

18   what was in front of us.

19         Q    Okay.      And describe the MENA issue?

20         A    The Middle Eastern North African

21   question.       There's a question as to whether you

22   ask two questions or you ask one question.                            And




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 72 of 279



                                                                    Page 142

1    it's not a topic I spent a tremendous amount of

2    time on, but it was something that the Census was

3    very much discussing at the time.

4          Q    And had you discussed that issue with the

5    Secretary?

6          A    We had a conversation or two about it.

7    And, again, it was largely in the context of which

8    way to go on that question.

9          Q    And why would the Secretary have said

10   that that issue must be resolved by April 29th?

11              MR. GARDNER:          Objection.         Calls for

12   speculation.        Lack of foundation.

13   BY MR. COLANGELO:

14         Q    You can answer.

15         A    You know, again, at that point -- this is

16   shortly before a -- if I recall correctly, a

17   Congressional hearing that was going to go into

18   the census and probably wanted to have a position

19   to recommend to Director Thompson as to what he

20   should say to the advisory group.                    Again, I don't

21   recall this reference or precisely what he was

22   speaking to.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 73 of 279



                                                                    Page 143

1          Q    Okay.      This isn't a topic you'd spent a

2    lot of time on, right, the Middle Eastern

3    North African question?

4          A    Correct.

5          Q    There's no reason the Secretary would

6    have referred to it as our issue, is there?

7               MR. GARDNER:          Objection.         Calls for

8    speculation.        Lack of foundation.

9               THE WITNESS:          Again, depending on if his

10   perception was that there was an administration

11   policy call to make on it, he would refer to it as

12   our issue.

13   BY MR. COLANGELO:

14         Q    He could also have referred to the

15   citizenship issue as your issue, right?

16              MR. GARDNER:          Objection.         Calls for

17   speculation.        Lack of foundation.

18              THE WITNESS:          Again, I would say looking

19   at the context of the email, I would say that's an

20   unlikely connection.

21   BY MR. COLANGELO:

22         Q    And by April 20th of 2017, how many times




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 74 of 279



                                                                    Page 144

1    had you discussed the citizenship question with

2    Secretary Ross?

3          A     I have no idea.

4          Q     More than a handful?

5          A     Possibly.

6          Q     Okay.      Would you say he was extremely

7    interested in the issue?

8          A     Certainly, when he raised it, he was

9    interested in it.

10         Q     Okay.      You wouldn't say he was extremely

11   interested in the MENA question, right?

12         A     When we discussed it, he was equally

13   interested in that.

14         Q     He didn't raise it with you with the same

15   frequency he raised the citizenship question,

16   right?

17         A     That's correct.

18         Q     Why was Wendy Teramoto copied on this

19   email?

20               MR. GARDNER:          Objection.         Calls for

21   speculation.

22               THE WITNESS:          Couldn't tell you.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 75 of 279



                                                                    Page 145

1    BY MR. COLANGELO:

2          Q    Did you speak with her about this issue

3    after you got this message?

4          A    It's possible.           I don't recall.

5               MR. COLANGELO:           Can we mark this

6    Exhibit 10?

7               (Plaintiffs' Exhibit 10, Email, was

8    marked.)

9    BY MR. COLANGELO:

10         Q    Handed the witness a document stamped

11   3710 and we've marked it as Exhibit 10.

12         A    Okay.

13         Q    Have you read this email?

14         A    Yep.

15         Q    Okay.      You've seen this email before?

16         A    I have.

17         Q    When's the last time you saw this email?

18         A    Yesterday.

19         Q    When you saw this email yesterday, was it

20   redacted as it is in the form I've shown it to you

21   now or was it unredacted?

22         A    It was redacted.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 76 of 279



                                                                    Page 146

1          Q     Okay.      And you see that the Secretary has

2    written you an email on May 2, 2017 that says,

3    quote, worst of all, they emphasize they have

4    settled with Congress on the questions to be

5    asked.      I am mystified why nothing has been done

6    in response to my months' old request that we

7    include the citizenship question.                      Why not?

8                Do you see that?

9          A     I see that.

10         Q     When did the Secretary make his months'

11   old request to include the citizenship question?

12         A     Again, sometime in the spring.

13         Q     Probably on March 10th when you emailed

14   him the Wall Street Journal blog post?

15         A     Potentially.          I don't recall.

16         Q     Who does the "they" refer to in the line

17   I just read you from the Secretary's email?

18               MR. GARDNER:          Objection.         Calls for

19   speculation.

20               THE WITNESS:          I don't know.

21   BY MR. COLANGELO:

22         Q     You mentioned a minute ago the Census




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 77 of 279



                                                                    Page 147

1    director in the -- this time period, had an

2    upcoming House appropriation hearing; is that

3    right?

4          A     I believe I said the Secretary had an

5    upcoming House appropriation hearing.

6          Q     Do you remember the date of that hearing?

7          A     I don't.

8                MR. COLANGELO:           Can we mark this Exhibit

9    Number 11?

10               (Plaintiffs' Exhibit 11, Email, was

11   marked.)

12   BY MR. COLANGELO:

13         Q     Okay.      This is -- have you had a chance

14   to look at this email?

15         A     Lot of black spots on it.                  Okay.

16         Q     Have you seen this email before?

17         A     Apparently I must have seen it when I

18   wrote it.

19         Q     When's the last time before today you saw

20   this email?

21         A     Probably May 1, 2017.

22         Q     Okay.      And does this email reflect that




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 78 of 279



                                                                    Page 148

1    you sent the Secretary, Director Thompson's House

2    appropriation subcommittee written testimony?

3          A    Yes.

4          Q    And his testimony was for, quote, this

5    Wednesday?

6          A    Right.      That's what it appears.

7          Q    And if I told you that -- oh, if you look

8    at the subject line it says, Wednesday, May 3rd;

9    is that right?

10         A    That's correct.

11         Q    Okay.      So let's refer back to Exhibit 10.

12         A    Yep.

13         Q    Now that you see the day before you had

14   sent the Secretary Mr. Thompson's written

15   testimony for the House appropriation subcommittee

16   hearing --

17         A    Right.

18         Q    -- what do you understand, worst of all

19   they emphasize they have settled with Congress to

20   mean?

21              MR. GARDNER:          Same objection.            Calls for

22   speculation.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 79 of 279



                                                                    Page 149

1               THE WITNESS:          Again, I'm not sure without

2    further context who they is.                 He could be

3    referring to that advisory committee that you had

4    had in a previous email.               He could be referring to

5    Census.

6    BY MR. COLANGELO:

7          Q    Does the advisory committee establish the

8    content for the census?

9          A    Again, the context of this email is that

10   somebody appears to be emphasizing that they've

11   settled with Congress on the questions.                        That

12   clearly is not the case, because questions aren't

13   due until March of 2018.               So they couldn't have

14   settled on the questions.

15         Q    And you see that at the top of

16   Exhibit 10, you email the Secretary saying, "On

17   the citizenship question, we will get that in

18   place"?

19         A    Uh-huh.

20         Q    Do you see that?

21         A    Yep.

22         Q    What did you mean by that?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 80 of 279



                                                                    Page 150

1          A    Well, it means that we're, as instructed,

2    going to continue to work on developing a

3    citizenship question, and that process -- again,

4    it's probably helpful at this point to explain on

5    the policy side, right, you formulate -- you

6    formulate something that you think you would like

7    to do, and then you go explore that.                      That's my

8    job, is to go.         Secretary says, I think this might

9    be a good idea, you run it down, and you track

10   down the issues, and you say -- you know, first

11   question I usually ask is, okay, is this something

12   that Department of Commerce does?                    Do we have

13   legal authority to do this?                 Once you clear those

14   two thresholds, now you get to work.

15              But I don't spend a lot of time chasing

16   down things that people are not planning on doing.

17         Q    So you --

18         A    So there has to be some initial threshold

19   decision that this is worth pursuing.

20         Q    Now, let me stop you there, because you

21   said a minute ago, as instructed.                    And you're

22   referring to instructions from the Secretary,




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 81 of 279



                                                                    Page 151

1    correct?

2          A    To pursue, exploring the question.

3          Q    This was instructions to add the question

4    in response to my months' old request that we

5    include the citizenship question, correct?

6          A    This would be instructions to review and

7    consider and present to him information that would

8    allow him to make a decision on whether or not to

9    take final action.

10         Q    Mr. Comstock, I'm just asking you what

11   you understood on May 2nd --

12         A    And that's what I'm telling you I

13   understood on May 2nd.

14         Q    Hold on one second.              Let me finish the

15   question.

16         A    Uh-huh.

17         Q    The Secretary wrote, "I am mystified why

18   nothing has been done in response to my months'

19   old request that we include the citizenship

20   question."

21              And you responded, "On the citizenship

22   question, we will get that in place"?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 82 of 279



                                                                    Page 152

1          A    Correct.

2          Q    Okay.      So my question is:             By we will get

3    that in place, what did you mean?

4          A    I meant that I will present to you the

5    information and the process necessary for you to

6    decide if you would like to pursue this question.

7          Q    Your email says we will get that in

8    place, correct?

9          A    I mean, we will get in front of you the

10   necessary information for you to make a decision.

11   Part of my role in this process is explaining to

12   people who have never worked in government before

13   that there are processes that you have to follow

14   in order to make an action happen.                     You're dealing

15   with people who are used to being able to make a

16   decision and it simply goes into effect.

17         Q    Okay.

18         A    That's not the way the U.S. government

19   works.

20         Q    So the process that you then go on to

21   tell the Secretary he has to follow is later in

22   your message; is that right?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 83 of 279



                                                                    Page 153

1          A    That part of the process, yes.

2          Q    And that email says we need to work with

3    Justice to get them to request that citizenship be

4    added back as a census question; is that right?

5          A    That's right.

6          Q    Why would you say you needed to work with

7    the Justice Department to get them to request that

8    citizenship be added back?

9          A    Because based on a very preliminary

10   review, they appeared to be the most likely

11   government body that would have a specific need

12   for the information that would support adding a

13   citizenship question to the decennial census.

14         Q    Who conducted that preliminary review?

15         A    We were told by the Census Bureau that

16   the Justice Department was the person that had

17   requested the citizenship question on the ACS and

18   that they utilized the ACS data for Voting Rights

19   Act information.

20         Q    Who in the Census Bureau told you that?

21         A    I couldn't tell you.

22         Q    And why did you need a request from




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 84 of 279



                                                                    Page 154

1    Justice?

2          A    Again, based on the preliminary review,

3    the understanding we had was questions are added,

4    based on requests from a government agency.                           There

5    is such a thing as the Paperwork Reduction Act

6    where you have to justify to OMB why do I need

7    this information?           That has to get cleared.                  So

8    there are certain hurdles you have to get through.

9    So if at the end of the day the Secretary decided

10   to pursue this question, we would need to clear

11   certain legal thresholds.

12         Q    Why not just tell the Census Bureau to

13   add the citizenship question and say the Secretary

14   wanted it?

15         A    Because I'm not sure that that would be

16   the process they would necessarily agree to

17   follow.

18         Q    So you had to have it come from DOJ in

19   order for the Census Bureau to agree to follow it?

20         A    Again, that was a preliminary conclusion

21   based on a cursory analysis.

22         Q    Your email then says, "We have the court




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 85 of 279



                                                                    Page 155

1    cases to illustrate that DOJ has a legitimate need

2    for the question to be included."

3               What court cases were your referring?

4          A    I don't recall the exact court cases.

5          Q    Did you research those court cases?

6          A    I did research a court case where there

7    was a scenario in which you would need -- it would

8    be important to have Citizen Voting Age Population

9    data in order to make a Voting Rights Act claim.

10         Q    How did you identify that case?

11         A    By a legal research.

12         Q    What do you mean by legal research?

13         A    Well, I think I talked to -- I'm trying

14   to think -- I think Mark Neuman may have provided

15   a case name.        I talked to James Uthmeier, who

16   looked at some cases.             Basically said, okay, if

17   this is the question -- I mean, it's what you do

18   as an attorney all day long, is to go find cases

19   to support what you're looking for.

20         Q    So Mark Neuman identified for you a case

21   that would support DOJ's need for this

22   information?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 86 of 279



                                                                      Page 156

1          A      Yeah.      I said I may have spoken to

2    Mark Neuman on that.               I think he may have provided

3    it.       I don't recall.          I know James Uthmeier looked

4    at some cases.

5          Q      Would he have provided that case for you

6    on a phone call or by email?

7          A      James?

8          Q      Pardon me?

9                 I'm sorry.         Withdraw that question.

10                Would Mr. Newman have provided that case

11   to you by email or on the phone?

12         A      Well, if he provided it by email, you'd

13   have it.        I don't have the emails in front of me,

14   so I can't tell you.

15         Q      So by May of 2017, you'd come to the view

16   that you needed another agency to request a

17   citizenship question on the census?

18         A      That was based on the preliminary

19   analysis, yes.

20         Q      You then say in your email, "I will

21   arrange a meeting with DOJ staff this week to

22   discuss."




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 87 of 279



                                                                    Page 157

1               Do you see that?

2          A    Yes.

3          Q    Okay.      So before May 2, 2017, you had not

4    had any discussions with the Department of Justice

5    about the citizenship question, right?

6          A    Not to my knowledge.

7          Q    What did you do to arrange a meeting with

8    DOJ staff to discuss?

9          A    I asked Eric Branstad for a name over at

10   DOJ, and he provided me the name of

11   Mary -- Mary Jane [sic] Hankey I think it was,

12   whom I then contacted.

13         Q    Okay.      Your email refers to the court

14   cases to illustrate that DOJ has a legitimate need

15   for the question to be included.

16         A    That's what it says, yes.

17         Q    What were the other needs that you had

18   talked about for including the citizenship

19   question?

20         A    I don't recall.

21         Q    Okay.      And by legitimate need, were you

22   concerned that other needs that didn't come from




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 88 of 279



                                                                    Page 158

1    DOJ would not be legitimate needs?

2          A    No.     I think that's just an

3    imprecise -- the use of the term legitimate,

4    something to say that it would be a need that

5    would be considered a government need for the

6    information.

7               MR. COLANGELO:           Counsel, five-minute

8    break.     Let's go off the record.

9               VIDEOGRAPHER:          Going off the record.               The

10   time on the video is 11:31 a.m.

11              (Off the record.)

12              VIDEOGRAPHER:          This begins Media Unit

13   Number 3.        The time on the video is 11:45 a.m.                    We

14   are on the record.

15   BY MR. COLANGELO:

16         Q    Okay.      Let's mark as Exhibit 11 --

17              MR. GARDNER:          No.      I think 12.

18              MR. COLANGELO:           12.     Sorry.      Thank you.

19              (Plaintiffs' Exhibit 12, Email, was

20   marked.)

21   BY MR. COLANGELO:

22         Q    This is document stamped 3699.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 89 of 279



                                                                    Page 161

1          Q     Why would the Secretary's concern about

2    the citizenship question prompt Wendy to bring up

3    Mark Neuman?

4                MR. GARDNER:          Objection.         Lack of

5    foundation.         Calls for speculation.

6                THE WITNESS:          Again, he was the primary

7    transition team person advising us on Census.

8    BY MR. COLANGELO:

9          Q     Okay.      And the email also says, "Do you

10   want me to set up another meeting?"

11               Do you see that?

12         A     I see that.

13         Q     What's the earlier meeting that she's

14   referring to?

15               MR. GARDNER:          Objection.         Calls for

16   speculation.

17               THE WITNESS:          I don't know.

18   BY MR. COLANGELO:

19         Q     Had you attended the meetings with the

20   Secretary and Mr. Neuman on the citizenship

21   question before May 2, 2017?

22         A     I don't know.          I had attended meetings




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 90 of 279



                                                                    Page 162

1    with the Secretary and Mr. Newman on the census.

2          Q    Before May 2017?

3          A    Yes.

4          Q    How many times?

5          A    I don't know.          Two times, three times.

6    I'd -- you'd have to check his count.

7          Q    Okay.      And the citizenship question was

8    discussed in those earlier meetings?

9          A    I don't recall.

10         Q    And you see the Secretary writes back and

11   says, "Let's try to stick him in there for a few

12   days to fact find."

13         A    Yes.

14         Q    Do you see that?

15              Were you aware of that request?

16         A    I was aware that the Secretary was

17   distressed with Director Thompson who had just

18   told us that he had massively overrun the CEDCaP

19   budget and failed to warn us that that was coming.

20   So the Secretary was not happy with the Census

21   leadership at the time and was trying to find

22   someone who could be -- provide us better




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 91 of 279



                                                                    Page 166

1    May 4th early in the morning.

2    BY MR. COLANGELO:

3          Q    Saying, "Thanks, Eric.                Earl."

4               Correct?

5          A    Yes.

6          Q    So on May 2nd, the Secretary asked you

7    why nothing had been done in response to his

8    months' old request.             You told him you needed to

9    get the Justice Department to request the

10   question.       You also told him that you would set up

11   meetings with the Justice Department to discuss.

12   And then after that, you asked Eric Branstad to

13   get you a point of contact at the Justice

14   Department and he did, right?

15              MR. GARDNER:          Objection.         Form.

16              THE WITNESS:          That appears to be the

17   sequence.

18   BY MR. COLANGELO:

19         Q    Okay.      And you testified earlier that you

20   hadn't ever spoken to the Justice Department

21   before that on the citizenship issue?

22         A    That's correct.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 92 of 279



                                                                    Page 167

1                MR. COLANGELO:           Let's mark Exhibit 14.

2                (Plaintiffs' Exhibit 14, Email, was

3    marked.)

4    BY MR. COLANGELO:

5          Q     Exhibit 14 is document stamped 2462.                      You

6    have Exhibit 14 in front of you?

7          A     I do.

8          Q     And why were you contacting Mary Blanche?

9    Her surname is redacted on this email, I assume

10   for personal privacy reasons.                   But this is Mary

11   Blanche Hankey, correct?

12         A     Yes.

13         Q     Why were you contacting Mary Blanche

14   Hankey?

15         A     That was the name that Eric Branstad said

16   he'd provide me.

17         Q     Okay.      And do you know where in the

18   White House -- strike that.

19               Do you know where in the

20   Justice Department she worked?

21         A     She was advisor for -- to

22   Attorney General Sessions.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 93 of 279



                                                                    Page 168

1          Q     So she worked for the Attorney General?

2          A     Correct.

3          Q     And you reached out to her to talk about

4    the citizenship question, right?

5          A     Amongst other things, yes.

6          Q     And you reached out to her and asked her

7    for times for a call that day, right?

8          A     That's what I'm asking for, yes.

9          Q     Okay.      Is that because this was an urgent

10   priority for the Secretary?

11         A     I think you can divine from his prior

12   email that he was hoping I might take a quick

13   action on this, so I was trying to be responsive.

14         Q     So the answer is yes?

15         A     I'm not going to speculate as to whether

16   he thought it was urgent or not, but he was

17   conveying he would like me to get moving.

18         Q     You were treating it as an urgent matter?

19         A     Correct.

20         Q     And then you -- did you speak to

21   Ms. Hankey?

22         A     I did speak to Ms. Hankey.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 94 of 279



                                                                     Page 169

1           Q    How many times?

2           A    I met with her -- I think I spoke with

3    her by phone and then met with her in her office.

4           Q    When did you speak with her by phone?

5           A    I couldn't tell you.

6           Q    Was it on May 4th?

7           A    It's possible.

8           Q    And then you met with her in her office,

9    you said?

10          A    Yes.

11          Q    When was that meeting?

12          A    I don't know the exact date.

13          Q    When you spoke to her on the phone, was

14   anyone else on the call with you?

15          A    No.

16          Q    Was anyone else on the call on her end?

17          A    Not that I was aware of, no.

18          Q    When you met with her in person, did

19   anyone from the Commerce Department go with you?

20          A    No.

21          Q    Did anyone from the Census Bureau go with

22   you?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 95 of 279



                                                                    Page 170

1          A    No.

2          Q    Was there anyone else in the meeting that

3    she brought?

4          A    No.

5          Q    What did you say to her when you spoke to

6    her on the phone?

7          A    That I'd like to come over and discuss

8    what issues the Justice Department might have with

9    Commerce that I could be helpful on and talk to

10   her about an issue that we were interested in.

11         Q    And that issue was the citizenship

12   question?

13         A    Correct.

14         Q    And what did she say about that?

15         A    Let's get together and meet.

16         Q    So then you went over to meet with her.

17   Did she have any issues that she wanted to raise

18   with you?

19         A    I don't recall that Justice had any

20   particular Commerce issues, no.

21         Q    So this was a meeting about the

22   citizenship question?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 96 of 279



                                                                    Page 171

1          A    I'd say that was the primary topic.

2          Q    Okay.      And what did you say to her when

3    you met with her in person?

4          A    That we -- the Secretary had asked us to

5    look into the possibility of adding a citizenship

6    question, and that since the Justice Department

7    was the agency that had sponsored the question for

8    the ACS, it seemed that that was a logical place

9    to start, and was there someone in the

10   Justice Department with whom I should speak about

11   that.

12         Q    And what did she say?

13         A    Let me look into it.

14         Q    How long was the meeting?

15         A    Well, we met for about 20 minutes.

16         Q    Did you explain why the Secretary wanted

17   the citizenship question?

18         A    No.

19         Q    Did you have an understanding at that

20   point as to why the Secretary wanted the

21   citizenship question?

22         A    I've never asked the Secretary why he




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 97 of 279



                                                                    Page 172

1    wanted a citizenship question.

2          Q    Did she ask you why it was important to

3    Commerce Department to add a citizenship question?

4    She being Ms. Hankey.

5          A    No.

6          Q    You mentioned earlier that you did some

7    legal research or that Mark Neuman or others may

8    have identified cases for you.                   Did you identify

9    those cases to Ms. Hankey in that conversations?

10         A    I don't recall.

11         Q    Did you bring any paper with you to that

12   meeting?

13         A    Not that I recall.

14         Q    Did you take notes?

15         A    No.

16         Q    After the meeting, did you update anyone

17   at the Commerce Department and your discussion?

18         A    I don't recall.

19         Q    Did you speak to the Secretary to tell

20   him that -- on an issue that you understand to be

21   a priority, you'd gone over to the

22   Justice Department to make some progress on his




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 98 of 279



                                                                    Page 174

1          A     Not that I recall.

2          Q     And after you met with Ms. Hankey and she

3    said she'd look into it, what was the next that

4    you heard from the Justice Department on this

5    issue?

6          A     I think when she contacted me, provided a

7    name.

8          Q     How long after your meeting did she

9    contact you and provide a name?

10         A     There's an email that documents it, you

11   could tell from that, but otherwise, I have no

12   idea.

13         Q     Okay.

14         A     I mean, it was sometime in the next

15   couple weeks, but --

16         Q     And what name did she give you?

17         A     I -- I know I put it in a memo to the

18   Secretary later on, so you'd have to look at that

19   memo.

20         Q     Is it James McHenry?

21         A     That sounds like the right name.

22         Q     When she spoke to you to pass along




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 99 of 279



                                                                    Page 175

1    James McHenry's name, what did she say about why

2    she was directing you to him?

3          A     She didn't say much.               Just said this

4    would be the best guy to talk to.

5          Q     Okay.      Had you spoken to James McHenry

6    before?

7          A     Never talked to him before.

8          Q     Did she tell you what his position was in

9    the Department of Justice?

10         A     She might have.

11         Q     What was his position?

12         A     I don't know, actually.

13         Q     After she gave you Mr. McHenry's name,

14   what did you do next to contact him?

15         A     I called him on the phone.

16         Q     And when you spoke to him on the phone

17   what did you say?

18         A     I outlined that we were interested in

19   seeing what kind of level of interest the

20   Justice Department would have in requesting the

21   citizenship question be asked -- added to the

22   decennial census.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 100 of 279



                                                                     Page 176

1           Q    And did you tell him why the

2     Commerce Department wanted the Justice Department

3     to make that request?

4           A    Because that was our understanding of the

5     process.      They were the people that needed it for

6     ACS, and our understanding was that it might be

7     useful for them to have it at a more granule

8     level, which would be needed -- you'd need to put

9     it on the decennial census to do that.

10          Q    So you were -- you told him that the

11    Commerce Secretary wanted the question and wanted

12    to know if DOJ would ask for the Census Bureau to

13    add the question; is that right?

14          A    Those are your words.

15          Q    Well, I'm asking you to tell me yes or

16    no.

17          A    Well, if the question is yes or no, then

18    the answer is no.

19          Q    Okay.      How would you put it in your

20    words?

21          A    In my words, what I told him was that we

22    were exploring the possibility and wanting to know




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 101 of 279



                                                                     Page 177

1     the level of interest at the Justice Department in

2     making such a request, would this be information

3     they could use?

4          Q     So this is the shortly -- this is shortly

5     after the Secretary of Commerce emailed you and

6     said I am mystified why nothing had been done in

7     response to my months' old request?

8          A     Right.

9          Q     But your testimony is that you conveyed

10    to the Justice Department that you were exploring

11    the issue?

12         A     As I explained before, when -- when the

13    Secretary says he would like to do something,

14    there's a presumption that we will attempt to do

15    that.    That's subject to revision as more

16    information is made available.                   So I'm exploring

17    what is necessary to follow through on the

18    Secretary's request.             That request may be modified

19    or changed, based on the information that I

20    provide.

21         Q     Okay.      How many times did you speak to

22    Mr. McHenry?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 102 of 279



                                                                     Page 178

1          A     I think three or four times.

2          Q     And what was the next time you spoke to

3     him after the initial phone call?

4          A     Maybe a week later.

5          Q     Okay.       And what did he say when he -- did

6     he call you or did you call him?

7          A     I don't recall.

8          Q     And what did you discuss on that

9     conversation?

10         A     That he was still exploring the question.

11         Q     How long was that conversation?

12         A     Five minutes.

13         Q     Okay.       So he didn't have anything new to

14    report?

15         A     Right.

16         Q     Okay.       And you said you spoke to him at

17    least a couple more times; is that right?

18         A     Again, I don't recall the exact number of

19    times, but somewhere in the vicinity of three or

20    four times.

21         Q     So after the second call where he said he

22    was still exploring it, tell me about the next




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 103 of 279



                                                                     Page 179

1     conversation?

2          A     Memory serves, I think the next

3     conversation was a similar one.                     He was still

4     looking into the matter and then -- and then the

5     last conversation he and I had, he directed me to

6     somebody at the Department of Homeland Security.

7          Q     Okay.       And over what period of time were

8     you talking to Mr. McHenry on the phone?

9          A     Probably over the course of a month.

10         Q     So this was primarily in May of 2017?

11         A     I honestly don't recall, but sometime in

12    May, early June.

13         Q     And who did he direct you to at the

14    Department of Homeland Security?

15         A     I don't remember the person's name.

16         Q     Was it Gene Hamilton?

17         A     Again, I know I prepared a memo for the

18    Secretary that had the name.                   So if that's the

19    name that was on the memo, then, yes, that would

20    be the person I spoke with.

21         Q     How many times did you speak to your

22    point of contact at the Department of




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 104 of 279



                                                                     Page 180

1     Homeland Security?

2          A     Again, I think it was -- I think this was

3     like two or three times.

4          Q     And what did you say when you first spoke

5     to Mr. Hamilton?

6          A     Same -- same basic message, we're looking

7     into the -- exploring the possibility of putting a

8     census question on -- a citizenship question on

9     the decennial census, would this be information

10    that the Department of Homeland Security would

11    need or use, and could he answer that, and his

12    response was, let me look into it.

13         Q     Now, the Department of Homeland Security

14    wasn't the original requester for the ACS

15    citizenship question, to your understanding,

16    correct?

17         A     Correct.

18         Q     Was it your view that the Department of

19    Homeland Security would also be a legitimate

20    requester of this information?

21         A     Legitimate is not the right word, but

22    the -- I think my view was, let me see if




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 105 of 279



                                                                     Page 181

1     there's -- what their explanation would be, but

2     they were obviously not our first choice.

3          Q     So you were looking for an agency to make

4     this ask?

5          A     Again, my understanding of the process,

6     based on the research I've been able to do, and

7     consequently was advising the Secretary was an

8     agency needed to make the request; therefore, you

9     have to find an agency that would have a reason to

10    be using this information.                And Justice,

11    obviously, was the primary recipient of the CVAP

12    data from the ACS, so they were the logical place

13    to start.       Justice then says go to

14    Homeland Security, and I say, okay, maybe there's

15    something about Homeland Security that I don't

16    know about that might justify this data.                        So you

17    follow up on a call, get more information, informs

18    your decision, you might change it.

19         Q     And so my question was:                So you were

20    looking for an agency to make this ask and --

21         A     Correct.        In order to implement the

22    process that had been outlined to us, you needed




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 106 of 279



                                                                     Page 182

1     an agency.        So that was my task at the time.

2           Q     Thank you.

3                 MR. COLANGELO:            Let's mark this

4     Exhibit --

5                 MR. GARDNER:           15.

6                 MR. COLANGELO:            -- 15.

7                 (Plaintiffs' Exhibit 15, Memo, was

8     marked.)

9                 THE WITNESS:           The very memo I was

10    speaking of.

11    BY MR. COLANGELO:

12          Q     Exhibit 15 is document stamped 9834.

13                Mr. Comstock, do you have Exhibit 15 if

14    front of you?

15          A     I do.

16          Q     Is this the very memo you were just

17    speaking about?

18          A     It's the very memo I was just speaking

19    about.

20          Q     And what's the date on this memo?

21          A     September 8th.

22          Q     And you see in the second paragraph of




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 107 of 279



                                                                     Page 183

1     this memo, the sentence that says, "James directed

2     me to Gene Hamilton at the Department of

3     Homeland Security."

4          A     Correct.

5          Q     So the person you were speaking to at DHS

6     was Gene Hamilton, right?

7          A     Apparently so, yes.

8          Q     The -- in that paragraph -- strike that.

9                This is a memo from you to the Secretary

10    dated September 8th of 2017, correct?

11         A     Correct.

12         Q     Why did you prepare this memo?

13         A     Because the Secretary was asking about

14    the lack of progress and said he was prepared to

15    call the Attorney General, and so he needed the

16    timeline of who I had spoken to.

17         Q     Okay.      What do you mean by lack of

18    progress?

19         A     Well, obviously, we're now September 8th,

20    and he inquired on May -- May whatever the date

21    was, 2nd, 5th, whatever it was, saying how come we

22    haven't made more progress?                 Three months later we




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 108 of 279



                                                                     Page 184

1     don't have any response from the

2     Justice Department, so --

3          Q     In his May 2nd email it said, why has

4     nothing been done in response to my months' old

5     request?

6          A     That is what it says, yes.

7          Q     So the Secretary had been asking about

8     this since the early spring of 2017?

9          A     Yes.

10         Q     And you testified and this memo says you

11    met in person with Mary Blanche and she said what?

12         A     Well, as I said, she directed me to

13    James McHenry.

14         Q     And then after speaking with Mr. McHenry,

15    he told you what?

16         A     He directed me to Gene Hamilton.

17         Q     Okay.      And then after several phone calls

18    with Gene Hamilton, according to this memo, he

19    relayed that, "After discussion, DHS really felt

20    it was best handled by the Justice Department."

21               Do you see that?

22         A     I see that.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 109 of 279



                                                                     Page 185

1          Q     Why did Mr. Hamilton feel this was best

2     handled by the Justice Department?

3          A     As relayed to me, DHS felt the agency

4     that would most utilize this data was

5     Department of Justice, which was our

6     original conclusion.

7          Q     So DHS said they were not going to make

8     this request, right?

9          A     Well, Gene never made a commitment, one

10    way or the other, for the department.                       He simply

11    directed me back to the other department.                         It's

12    not an uncommon experience in the federal

13    government.

14         Q     Tell me what's not uncommon in the

15    federal government.

16         A     Being directed to somebody.

17         Q     Your memo then says at that point the

18    conversation ceased.

19         A     Correct.

20         Q     What do you mean by that?

21         A     Means that I did not talk to

22    Mary Blanche, James McHenry or Gene Hamilton after




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 110 of 279



                                                                     Page 186

1     that point in time.

2          Q     You didn't, at this point, have a request

3     from the Justice Department, right?

4          A     That's correct.

5          Q     Okay.       And what did you ask

6     James Uthmeier after that point?

7                MR. GARDNER:           Objection.         Calls for

8     information --

9                (Thereupon, the court reporter

10    clarified.)

11               MR. GARDNER:           Sorry.       I have a cold.

12               Objection.          Calls for information that's

13    subject to privilege.              I'll instruct the witness

14    not to answer.

15               MR. GERSCH:          What privilege?

16               MR. GARDNER:           Attorney -- thank you.              I

17    thought we were doing one at a time.

18               Attorney-client privilege.

19               MR. GERSCH:          Sorry.

20    BY MR. COLANGELO:

21         Q     Did you identify any facts for

22    Mr. Uthmeier?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 111 of 279



                                                                     Page 189

1                MR. GARDNER:          Objection to form.

2                THE WITNESS:          To my knowledge, the first

3     time I interacted with James, he was in the

4     Office of General Counsel.

5                MR. COLANGELO:           Okay.      Okay.      Let's mark

6     Exhibit 16.

7                (Plaintiffs' Exhibit 16, Memo, was

8     marked.)

9     BY MR. COLANGELO:

10         Q     Exhibit 16 is document stamped 2458.

11               Do you have Exhibit 16 in front of you,

12    Mr. Comstock?

13         A     I do.

14         Q     Have you seen this email before?

15         A     Not since I've sent it to Wendy on

16    Saturday the 16th of September.

17         Q     Why did you send Ms. Teramoto your

18    September 8th memo on September 16, 2017?

19         A     I don't recall exactly, but, likely,

20    because she may have been setting up the call with

21    the Attorney General.

22         Q     And which call with the Attorney General




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 112 of 279



                                                                     Page 190

1     was that?

2           A    A call from the Secretary to talk to the

3     Attorney General about whether or not Justice

4     would be interested in a citizenship question.

5           Q    And why was the Secretary talking to the

6     Attorney General about whether or not Justice

7     would be interested in the citizenship question?

8           A    Again, if -- if the -- if the

9     Justice Department was not going to request the

10    question, had no use for the information, then

11    that would probably put an end to the citizenship

12    question.

13          Q    And the Secretary wanted the citizenship

14    question?

15          A    I think he felt -- well, I don't know

16    what he felt.          Yes.     He was continuing to explore

17    that possibility.

18               MS. BOUTIN:          I'm sorry.          Can you speak

19    up?

20               THE WITNESS:           I don't know what he felt,

21    but he was continuing to explore the possibility.

22    BY MR. COLANGELO:




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 113 of 279



                                                                     Page 192

1                MR. COLANGELO:           This is Exhibit -- no.            I

2     was thinking of Exhibit 10.

3     BY MR. COLANGELO:

4          Q     How did you come to the view before ever

5     talking to DOJ that DOJ should request this

6     information?

7          A     Again, if DOJ was the governmental

8     organization that had questioned the information

9     on the ACS, then it would stand to reason that

10    they would be the people that would also be

11    interested in the information on the decennial,

12    and they're also the party responsible for

13    enforcing the voting rights.

14         Q     And how did you come to the view before

15    ever talking to DOJ that DOJ had a legitimate need

16    for the question to be included?

17         A     If they enforced the Voting Rights Act --

18    if you're going to make a Voting Rights Act case,

19    then they would be the people that would

20    have -- need the information.

21         Q     And you researched those Voting Rights

22    Act cases or that Voting Rights case on your own?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 114 of 279



                                                                      Page 193

1            A    Again, I think in doing some basic

2     research on it, it was pointed out there was a

3     case where the Court had said you could -- you

4     would need more granule information to answer this

5     question, which would then support a citizenship

6     question.

7            Q    And you told me before that you're not a

8     voting rights lawyer, right?

9            A    Again, what do you mean by a voting

10    rights lawyer?

11           Q    Have you ever practiced voting rights

12    law?

13           A    No.

14           Q    Have you ever tried a voting rights case?

15           A    No.

16           Q    Have you ever advised a client on a

17    voting rights matter?

18           A    No.

19           Q    Have you ever practiced redistricting

20    law, tried a redistricting case --

21           A    No.

22           Q    -- or advised a client on a redistricting




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 115 of 279



                                                                     Page 194

1     matter?

2           A     No.

3                 MR. GARDNER:           Make sure he finishes his

4     question before you answer.

5                 THE WITNESS:           No.

6     BY MR. COLANGELO:

7           Q     Have you ever litigated a case under the

8     Voting Rights Act?

9           A     No.

10          Q     Have you ever litigated a redistricting

11    case?

12          A     No.

13                MR. COLANGELO:            Let's mark as Exhibit 17

14    a document Bates-stamped 3705.

15                (Plaintiffs' Exhibit 17, Meeting

16    notification, was marked.)

17    BY MR. COLANGELO:

18          Q     Mr. Comstock, do you have 3705 in front

19    of you?

20          A     I do.

21          Q     And what is this?

22          A     It appears to be some kind of meeting




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 116 of 279



                                                                     Page 196

1     I would instruct the witness not to answer.

2                 Can you answer the question without

3     disclosing confidential communications?

4                 THE WITNESS:           I have no recollection of

5     this meeting, so I couldn't tell you what we

6     discussed.

7                 MR. GARDNER:           Problem solved.

8     BY MR. COLANGELO:

9           Q     Easy enough.

10                Was this your first interaction with the

11    Office of General Counsel on this issue?

12          A     Again, I have no idea.

13          Q     As you were talking to Ms. Hankey at the

14    Justice Department, Mr. McHenry at the

15    Justice Department and Mr. Hamilton at DHS --

16          A     Yeah.

17          Q     -- in the spring of 2017, were you

18    keeping the Secretary informed of those

19    conversations?

20          A     I might have mentioned them.

21          Q     In what context would you have mentioned

22    them?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 117 of 279



                                                                     Page 197

1          A     Mr. Secretary, I contacted the

2     Justice Department today.                I would not have

3     given -- I mean, there was nothing to report.                         So

4     I hadn't made any progress.

5          Q     Well, he was frustrated there was no

6     request yet?

7          A     Right.

8          Q     So one of the things to report might have

9     been --

10         A     That I contacted them, yes.

11         Q     Okay.      And did you keep Ms. Teramoto

12    informed during that time period?

13         A     Again, I might have.              At that time

14    period, we operated in bullpens, so we were

15    all -- there were five people in the same room.

16    So it's entirely possible I might have mentioned I

17    was going to the Justice Department or I had

18    spoken with the Justice Department, yes.

19         Q     I'm sorry.         If you were not finished.

20         A     Nope.

21         Q     Who was sitting in the bullpen with you?

22         A     Wendy Teramoto, Eric Branstad,




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 118 of 279



                                                                     Page 198

1     James Rockas, me, and occasionally Izzy Hernandez.

2           Q    Who is James Rockas?

3           A    He was acting press secretary at the

4     time.

5           Q    And who is Izzy Hernandez?

6           A    Israel Hernandez, he was the acting -- or

7     I'm not sure what his formal title was.                        I think

8     he was deputy chief of staff.

9           Q    And where was the bullpen you referred

10    to?

11          A    It was the -- what is now the chief of

12    staff.

13          Q    And there were five of you working in the

14    office?

15          A    Correct.

16          Q    How long were the five of you working in

17    that office together?

18          A    Maybe nine months.

19          Q    So from January of 2018 through the

20    end -- strike that.

21               From January 2017 through the end of

22    the --




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 119 of 279



                                                                     Page 199

1          A     No.

2          Q     -- summer --

3          A     No.     The bullpen was set up, I think, in

4     March through the end of the year.

5          Q     Why did you work in a bullpen?

6          A     Because that was the form that the

7     Secretary and Ms. Teramoto felt was most

8     effective.

9          Q     And was it near the Secretary's office?

10         A     It's located -- there's the Secretary's

11    office, there's the anteroom to the Secretary's

12    office, and it's located right next to that.

13         Q     And at some point, you stopped working in

14    a bullpen?

15         A     Yes.

16         Q     Did it become less effective?

17         A     I think that was the chief of staff's

18    determination, yes.

19               MR. COLANGELO:            Let's mark Document 3702

20    as Exhibit 18.

21               (Plaintiffs' Exhibit 18, Email, was

22    marked.)




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 120 of 279



                                                                     Page 205

1           A    Just a minute.

2                Yes.

3           Q    Okay.       And Exhibit 7 is the email

4     exchange with Kris Kobach; is that right?

5           A    It's an email exchange between

6     Kris Kobach and Wendy Teramoto.

7           Q    And the Secretary, correct, on the second

8     page?

9           A    Yes.      Appears to be one to the Secretary

10    on the second page.

11          Q    Okay.

12          A    Though it's blanked out as to who it goes

13    to.

14          Q    If I represent to you that the government

15    has represented to us that this was an email to

16    the Secretary and that they've blanked out his

17    name for personal privacy reasons, can we agree

18    that it's an email to the Secretary on July 14th?

19          A    I'll stipulate to that, yes.

20          Q    And Mr. Gardner will tell me after lunch

21    if that's wrong.

22               The -- so you see that the -- that




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 121 of 279



                                                                     Page 206

1     Mr. Kobach, who identifies himself as the Kansas

2     Secretary of State, emailed the Secretary on

3     July 14, 2017, correct?

4          A     Correct.

5                MR. GARDNER:           Objection.         Lack of

6     foundation.

7     BY MR. COLANGELO:

8          Q     And you'll see that it says I'm following

9     up on our telephone discussion from a few months

10    ago, correct?

11               MR. GARDNER:           Objection.         Lack of

12    foundation.

13               THE WITNESS:           And you're reading from the

14    email.     So I have no idea if the email is correct

15    or not.

16    BY MR. COLANGELO:

17         Q     Did the Secretary ever tell you that he

18    spoke to Kris Kobach?

19               MR. GARDNER:           Objection.         Asked and

20    answered.

21    BY MR. COLANGELO:

22         Q     You can still answer.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 122 of 279



                                                                     Page 207

1          A     No.

2          Q     Sorry.      We were speaking at the same

3     time.

4          A     I don't recall him ever telling me that

5     he spoke to Kris Kobach.

6          Q     This email reads, "As you may recall, we

7     talked about the fact that the U.S. Census does

8     not currently ask respondents their citizenship."

9                Do you see that?

10         A     I see that.

11         Q     The email also reads, "It also leads to

12    the problem that aliens who do not actually reside

13    in the United States are still counted for

14    Congressional apportionment purposes."

15               Do you see that?

16         A     I see that.

17         Q     Did the Secretary ever tell you he was

18    concerned about the problem that aliens who do not

19    reside in the United States are still counted for

20    Congressional apportionment purposes?

21         A     He never expressed an opinion on that.

22         Q     And when the Secretary asked you on




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 123 of 279



                                                                     Page 208

1     March 10, 2017 about the census and the

2     citizenship question, did he ask you in the

3     context of whether noncitizens should be included

4     for Congressional apportionment purposes?

5          A     He discussed Congressional apportionment

6     purposes.       If asked were the noncitizens counted,

7     and we answered the question, which is they are

8     counted.

9          Q     Well, you testified the link you sent him

10    was the link to the Census Bureau's web page on

11    whether noncitizens are counted for apportionment?

12         A     That's correct.            Well, I don't believe

13    you can find a web page on the Census that doesn't

14    speak to it in that context, whether noncitizens

15    are counted other than for apportionment.                         That's

16    the question that we asked.                 Do we count

17    noncitizens?        The answer is yes.              What is the

18    Census used for?           It's used for apportionment.

19    That's its primary function.

20         Q     And you'll see that -- going back to the

21    first page of Exhibit 7, Ms. Teramoto has written

22    to Mr. Kobach, "Kris, can you do a call with the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 124 of 279



                                                                     Page 209

1     Secretary and Izzy tomorrow at 11:00 a.m.?"

2          A     Correct.

3          Q     And that's Izzy Hernandez, correct?

4          A     I would believe that's the reference

5     she's making, yes.

6          Q     And he's copied at the top of this page,

7     correct?

8          A     Yes, he is.

9          Q     Did you ever discuss with Izzy Hernandez

10    a call with Mr. Kobach and the Secretary?

11         A     I did not.

12         Q     Did you ever discuss the citizenship

13    question with Mr. Hernandez, at all?

14         A     I think we discussed it once or twice.

15         Q     And when were those conversations?

16         A     I don't recall exactly.

17         Q     Was it in the summer of 2017?

18         A     It was sometime in the spring/summer of

19    2017.

20         Q     Okay.       So you had been working on the

21    citizenship question for some number of months by

22    late July of 2017; is that right?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 125 of 279



                                                                     Page 210

1           A    Correct.

2           Q    Okay.       But your testimony is that the

3     Secretary had a phone call with Kris Kobach on

4     that issue and nobody told you about it?

5                MR. GARDNER:           Objection.

6     Mischaracterizes the witness's testimony.

7                THE WITNESS:           My testimony is he did not

8     discuss it with me.

9     BY MR. COLANGELO:

10          Q    Did anyone tell you that the Secretary

11    spoke to Kris Kobach about this issue?

12          A    Wendy might have mentioned it.

13          Q    And what do you remember Wendy said about

14    it?

15          A    That the Secretary had a conversation

16    with Kris Kobach.

17          Q    What did she describe about that phone

18    call?

19          A    She didn't.

20          Q    And did you ask for any other information

21    on it?

22          A    I didn't.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 126 of 279



                                                                     Page 213

1          A     Well, obviously, when I wrote it.

2          Q     Okay.      This is an email from the

3     Secretary to you on August 8, 2017, and the

4     Secretary asks were you on the call this morning

5     about census?

6                Do you see that?

7          A     Uh-huh.

8          Q     What call is he referring to?

9          A     I don't know.          I'm not sure I was on it.

10         Q     Okay.      Did you hear from anybody about a

11    call on the census on August 8th?

12         A     I have no idea.

13         Q     And you'll see that later in the email,

14    the Secretary says, "Where is the DOJ in their

15    analysis?       If they still have not come to a

16    conclusion, please let me know your contact person

17    and I will call the AG.               Wilbur Ross."

18               Do you see that?

19         A     I see that.

20         Q     And what analysis is the Secretary

21    referring to?

22         A     Again, this pre-dates the memo I wrote




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 127 of 279



                                                                     Page 214

1     outlining my contacts with the DOJ.                       So this is a

2     question about where are we with the DOJ?

3          Q     Okay.       And you wrote back that evening

4     saying, "We'll be back shortly with an update on

5     the census question."

6          A     Yes.

7          Q     I have two attorneys in the DOC's general

8     counsel's office working on it?

9          A     Yes.

10         Q     And you testified one of those two

11    attorneys was James Uthmeier; is that right?

12         A     That's correct.

13         Q     And who was the other?

14         A     I don't recall.

15         Q     Okay.       Going back to the Secretary's

16    email where he says, "If they still have not come

17    to a conclusion, please let me know your contact

18    person and I will call the AG."

19         A     Yes.

20         Q     Did you understand that to mean that the

21    Secretary was concerned this was not done yet?

22         A     He was concerned that we had not made




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 128 of 279



                                                                     Page 215

1     more progress.

2          Q     Okay.       How did he communicate that

3     concern to you?

4          A     By saying let me know who your contact

5     person is and I will call the AG.

6          Q     This email that you sent in your response

7     doesn't identify your contact person; is that

8     right?

9          A     That -- well, at least not in the part

10    that's not blacked out.

11         Q     Okay.       Do you recall identifying for the

12    Secretary before the September 8, 2017 memo who

13    your contact person was at DOJ?

14         A     I might have.           I probably would have had

15    to go back and look and see who I spoke to.

16         Q     Okay.

17               MR. COLANGELO:            Let's mark Document 3984

18    as Exhibit 20.

19               (Plaintiffs' Exhibit 20, email, was

20    marked.)

21               THE WITNESS:           Thank you.

22    BY MR. COLANGELO:




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 129 of 279



                                                                     Page 216

1          Q     Mr. Comstock, have you seen this email

2     before?

3          A     It's to me, so, yes.

4          Q     Okay.      And this is in further response to

5     the Secretary's August 8th question; is that

6     right?

7          A     Would appear to be, yes.

8          Q     Okay.      And it says, "Mr. Secretary, we

9     are preparing a memo and full briefing for you on

10    the citizenship question.                The memo will be ready

11    by Friday, and we can do the briefing whenever you

12    are back in the office."

13               Do you see that?

14         A     Yes.

15         Q     And at this point, you had not received

16    any information from the Justice Department; is

17    that right?

18         A     That's correct.

19         Q     Okay.      So the memo that you're referring

20    to is a memo on the citizenship question that

21    includes no input from DOJ; is that right?

22         A     I -- I don't know.             I had not spoken to




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 130 of 279



                                                                      Page 217

1     DOJ, no.

2            Q    You're not aware that anyone else had

3     spoken to DOJ on it?

4            A    Actually, I believe counsel might have

5     been talking to DOJ, but I don't know who they

6     were talking to.

7            Q    And which counsel is that?

8            A    James Uthmeier.

9            Q    And did he tell you he was talking to

10    DOJ?

11           A    I don't recall.

12           Q    So you're not aware that anybody had been

13    in touch with DOJ in order to get information for

14    this memo going to the Secretary?

15           A    I -- I'm not sure exactly the contents of

16    the memo to which you're referring, so I don't

17    know if it contained information from DOJ or not.

18           Q    And the Secretary responded by saying, "I

19    would like to be briefed on Friday by phone."

20           A    Yes.

21           Q    So it's fair to say that this reflects

22    the Secretary's continued impatience about getting




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 131 of 279



                                                                     Page 218

1     an answer to his question?

2          A     I would say he clearly wanted to keep

3     moving forward.

4                MR. COLANGELO:           Let's mark as 21

5     Document 3983.

6                (Plaintiffs' Exhibit 21, email, was

7     marked.)

8                THE WITNESS:          Thank you very much.

9     BY MR. COLANGELO:

10         Q     Do you have Exhibit 21 in front of you?

11         A     Yes.

12         Q     Okay.      And this is an email from you to

13    the Secretary passing along the draft memo on the

14    citizenship question?

15         A     Correct.

16         Q     Okay.      And you'll see that Wendy Teramoto

17    responded a few days later saying, "Peter Davidson

18    and Karen Dunn Kelley will both be here Monday.

19    Let's spend 15 minutes together and sort this

20    out."

21         A     Right.

22         Q     And who is Peter Davidson?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 132 of 279



                                                                     Page 221

1          Q     And we just saw an email from a few weeks

2     earlier where Ms. Teramoto says let's keep

3     Mr. Davidson and Ms. Kelley involved in a

4     conversation about this, right?

5          A     I wouldn't say keep, but --

6          Q     Introduce them to this conversation?

7          A     Introduce, yes.

8          Q     So to your understanding, this was a

9     meeting to discuss the citizenship question?

10         A     Again, my understanding of this was to

11    discuss key legal issues regarding the census.

12         Q     Do you remember this meeting?

13         A     Not specifically, no.

14         Q     Do you remember any meetings with the

15    Secretary and with this group on the census?

16         A     Again, not specifically, no.

17               MR. COLANGELO:            Okay.      Let's have this

18    marked as Exhibit 23.              It's Document 2424.

19               (Plaintiffs' Exhibit 23, Email, was

20    marked.)

21    BY MR. COLANGELO:

22         Q     Do you have Exhibit 23 in front of you,




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 133 of 279



                                                                     Page 222

1     Mr. Comstock?

2          A     I do.

3          Q     And do you recognize this document?

4          A     Again, it's an email from the Secretary

5     to me, so presumably I saw it then.                     There's a lot

6     blanked out.

7          Q     And you understand that the

8     Justice Department has applied those redactions,

9     correct?

10         A     I do.

11         Q     And in this email dated September 1,

12    2017, the Secretary says, "I have received no

13    update, nor has there been an updated," -- blocked

14    out -- "nor the issue of the census question, nor

15    whether KDB thinks we have our arms around the

16    census cost data."

17               Do you see that?

18         A     Yes.

19         Q     And by KDB, do you think he meant KDK?

20         A     I believe that would be who he would be

21    referring to, yes.

22         Q     Referring to Karen Dunn Kelley?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 134 of 279



                                                                     Page 223

1          A     Yes.

2          Q     And did you understand this to be a

3     request for information on the status of the

4     citizenship question?

5          A     Well, I understood this to be a request

6     for information on a whole series of information

7     that were presented in the census.

8          Q     Including the citizenship question?

9          A     Including the citizenship.                  He mentions

10    that.

11         Q     And the Secretary is frustrated, right?

12         A     That would appear so, yes.

13         Q     He's frustrated because he's asked for it

14    repeatedly and hasn't seen anything yet telling

15    him that it's done; is that right?

16         A     Well, I would not agree with your

17    characterization.           I think what this memo -- this

18    email shows is that there were a tremendous number

19    of issues connected to Census.                   At this time, we

20    were working a tremendous amount on the lifecycle

21    cost estimate.

22               So we -- I mean, we had a huge issue.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 135 of 279



                                                                      Page 224

1     They were $3 billion -- basically, 25 percent of

2     their budget off, which is a shocking figure --

3            Q    Does the Secretary --

4                 MR. GARDNER:          Let him finish his answer.

5                 THE WITNESS:          -- that does not inspire

6     confidence in the Census Bureau or its current

7     leadership at the time.                So we were dealing with

8     quite a few issues connected with Census,

9     primarily related to the budget, trying to find

10    people to run the Census that we could count on.

11                So, yes, citizenship was one small piece

12    of this, but it was by no means the driving piece.

13           Q    Thank you.

14                MR. COLANGELO:           Let's mark Document 2034

15    as Exhibit 24.

16                (Plaintiffs' Exhibit 24, Email, was

17    marked.)

18    BY MR. COLANGELO:

19           Q    Mr. Comstock, do you have Exhibit 24 with

20    you?

21           A    I do.

22           Q    Have you seen this email before?




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 136 of 279



                                                                     Page 226

1     it appears there might have been.

2     BY MR. COLANGELO:

3           Q    And why would the Secretary have asked

4     for an update by the next day?

5                MR. GARDNER:           Objection.         Calls for

6     speculation.

7                THE WITNESS:           As I've mentioned before,

8     we like to get things done.                  We're not here to do

9     this all year long.             So I was asked similar

10    questions on numerous other issues I was working

11    on.

12    BY MR. COLANGELO:

13          Q    But it's fair to say the Secretary wanted

14    an answer quickly?

15          A    He always wants an answer quickly.

16               MR. COLANGELO:            Let's mark Document 2395

17    as Exhibit 25.

18               (Plaintiffs' Exhibit 25, Email, was

19    marked.)

20    BY MR. COLANGELO:

21          Q    Mr. Comstock, do you have Exhibit 25?

22          A    I do.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 137 of 279



                                                                     Page 227

1          Q     Okay.      Have you seen this document

2     before?

3          A     Yes.

4          Q     When's the last time you saw it before

5     today?

6          A     Yesterday counsel pointed it out to me.

7          Q     And did you review a version yesterday

8     that was redacted like this or unredacted?

9          A     I did.

10         Q     Pardon me?

11         A     It was redacted.

12         Q     Okay.      Like this?

13         A     Exactly like this.

14         Q     And this is an email from Mr. Uthmeier to

15    you on the evening of September 7th saying, "Earl,

16    I touched base with Peter," redacted, "He spoke

17    with Kassinger this evening."

18               Do you see that?

19         A     Yes.

20         Q     Who is Kassinger?

21         A     That would be Ted Kassinger, former

22    general counsel for the Department of Commerce.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 138 of 279



                                                                     Page 228

1           Q     And where does Mr. Kassinger work now?

2           A     He works at O'Melveny & Myers.

3           Q     A law firm?

4           A     Correct.

5           Q     In Washington?

6           A     Yes.

7           Q     And what did Mr. Davidson and

8     Mr. Kassinger discuss?

9                 MR. GARDNER:           Objection -- sorry.

10    Restate that one more time.

11    BY MR. COLANGELO:

12          Q     What did Mr. Davidson and Mr. Kassinger

13    discuss?

14          A     I don't know.

15          Q     Did Mr. Davidson tell you what he and

16    Mr. Kassinger discussed?

17          A     Not to my knowledge.

18          Q     Did Mr. Uthmeier tell you what he and

19    Mr. Kass- -- what Mr. Davidson and Mr. Kassinger

20    discussed?

21          A     Well, it appears he might have, but it's

22    blanked out.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 139 of 279



                                                                     Page 229

1          Q     And Mr. Kassinger doesn't work for the

2     government, correct?

3          A     Correct.

4          Q     And did not at the time, correct?

5          A     Correct.

6                I would just observe, based on the all

7     blanked out here, we really have no idea what this

8     email is referring to.              It says a Census matter,

9     but it could have been any number of things,

10    including the numerous budget issues we were

11    talking about.         So let's make clear I don't know

12    what this email was in reference to.

13         Q     Okay.      Let's take a look at Exhibit 24.

14         A     Uh-huh.

15         Q     So this appears to be an unredacted

16    version --

17         A     Of the last part.

18         Q     -- of the last part --

19         A     Right.

20         Q     -- which appears to be redacted on 2396;

21    is that correct?

22         A     That certainly seems to be the case, yes.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 140 of 279



                                                                     Page 230

1          Q     They're both dated the same date,

2     correct?

3          A     Same date, same time.

4          Q     So --

5          A     Just to be precise.

6          Q     Thank you.         Same date and same time, to

7     be precise.

8                So on an email chain that you commenced

9     by saying the Secretary would like an update on

10    progress since the discussion yesterday regarding

11    the citizenship question.                Is it your

12    understanding that the reference to the Census

13    matter in the subject line, in fact, refers to the

14    citizenship question?

15         A     That would appear to be the case.

16         Q     Okay.      So it would also be your

17    conclusion that Mr. Davidson and Mr. Kassinger

18    were talking about the citizenship question; is

19    that right?

20         A     No.     It would not.

21         Q     Why not?

22         A     Because I get lots of email that start on




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 141 of 279



                                                                     Page 231

1     one chain that go to another matter.                      So it's

2     possible, but it's also possible it was discussing

3     something else.

4          Q     And did the general counsel talk to

5     Mr. Kassinger about a lot of issues you were

6     updated on?

7          A     I have no idea what Mr. Davidson and

8     Mr. Kassinger discussed.

9          Q     Do you see the email below the Kassinger

10    reference?

11         A     Uh-huh.

12         Q     There's a message from you to

13    Mr. Davidson, Mr. Uthmeier and Ms. Teramoto that

14    says, "I suggest setting up a call for tomorrow.

15    The Secretary is asking for progress on this."

16         A     Correct.

17         Q     And that's a reference to the citizenship

18    question, correct?

19         A     Without seeing the blanked out matter

20    below that from Peter Davidson, I don't know if

21    the email chain switched subjects or not.

22         Q     Okay.      So your -- your testimony is that




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 142 of 279



                                                                     Page 233

1          A     Again, I think -- I would agree that I

2     sent an email on the 7th asking for an update on

3     progress regarding the citizenship question, and I

4     would agree that I sent a memo to the Secretary

5     updating him on who I had spoken to at Justice.

6     But that's all I would know about what the

7     substance of the conversations were.

8          Q     And then after that exchange, did there

9     come a time when the Secretary and Attorney

10    General spoke about this issue?

11         A     Correct.

12         Q     And about how long after was that?

13         A     I don't recall.

14         Q     Was it about a week after?

15         A     Possibly.        I would imagine it was on the

16    Secretary's calendar.

17         Q     And after the Secretary spoke with the

18    Attorney General, was the substance of that

19    conversation relayed to you?

20         A     Beyond -- beyond the fact that they had

21    spoken and that the Attorney General was going to

22    look into the matter, no.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 143 of 279



                                                                     Page 239

1           Q    Okay.      What did you say to the Secretary

2     about the December 2017 letter when it came in?

3           A    Justice Department has requested this, so

4     now we can start the formal process.

5           Q    And what formal process are you referring

6     to?

7           A    Well, as I've outlined before, in order

8     for the government to take an action, you have to,

9     basically, create a record and make your decision

10    on the basis of that record.                 So without a request

11    from an agency to ask for the inclusion of

12    citizenship, you were -- this was, basically, a

13    hypothetical question.

14          Q    Okay.      But you had told the Secretary in

15    May, we will get the Justice Department to request

16    the question?

17          A    I am going to do everything I can to

18    carry out the Secretary's wishes, if they are

19    legal, and so I will do my best.                    I can't promise

20    things.

21          Q    You mentioned in reference to your

22    May 2nd email that you'd identified a case or




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 144 of 279



                                                                     Page 242

1          Q     Ah.     If I said --

2          A     The prior questions were very focused on

3     March 2017, so I want to be clear we're now

4     talking about the following year.

5          Q     Absolutely.         Sorry.       Yes.     These

6     questions -- the question I'm going to ask you now

7     is about 2018.

8                You recall there was a time,

9     March 26, 2018, when the Secretary issued a

10    decisional memorandum regarding his decision to

11    add a citizenship question?

12         A     Yes.

13         Q     You worked on that memorandum?

14         A     Yes.

15         Q     Okay.      Were you the principal drafter?

16         A     I was one of the principal drafters.

17         Q     Who were the other principal drafters?

18         A     James Uthmeier was the primary other

19    drafter.

20         Q     Did you have a division of responsibility

21    between the two of you?

22         A     No.     I believe he did the first draft.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 145 of 279



                                                                     Page 243

1           Q     He did the first draft?

2           A     Well, the Secretary actually probably

3     made -- indicated what he wanted in a draft and

4     then James would have put it together.

5           Q     And then you would have worked on it

6     after James?

7           A     Correct.

8           Q     All right.          Was that a typical way in

9     which the two of you worked?

10          A     Sure.      I edit lots of documents.

11          Q     I mean --

12                (Thereupon, the court reporter

13    clarified.)

14                THE WITNESS:           I edit lot of documents.

15    BY MR. COLANGELO:

16          Q     I meant with you and Mr. Uthmeier?

17          A     Yeah.      It would be unusual for me to

18    prepare the first draft and him to edit it, yes.

19          Q     That's what I'm getting at.                     All right.

20    Thank you.

21                And did anyone else work on the draft

22    besides you, the Secretary and Mr. Uthmeier?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 146 of 279



                                                                     Page 244

1          A     Yes.      I think numerous other people

2     reviewed the draft, and --

3          Q     How about people who contributed to the

4     language?

5          A     Again, without seeing various drafts, it

6     would be hard to say who contributed to which

7     language.

8          Q     Okay.       Okay.      Couple more questions

9     before we take our break.

10               You were shown earlier today a supplement

11    to the decisional memorandum --

12         A     Yes.

13         Q     -- issued by Secretary Ross in June of

14    this year.

15               You recall that?

16         A     Right.       You're referring to Exhibit 5?

17         Q     Yes.      And there's language in

18    Exhibit 5 -- get the exact language -- there's

19    language in Exhibit 5 that says referring to

20    fundamental issues regarding the upcoming 2020

21    census, "part of these considerations included

22    whether to reinstate a citizenship question which




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 147 of 279



                                                                     Page 247

1                MR. GARDNER:          Objection.

2     Mischaracterizes the witness's previous testimony.

3                THE WITNESS:          My previous testimony was

4     the Department of Justice sent to the

5     Department of Commerce, from the Justice

6     Department to the Office of General Counsel, a

7     draft document suggesting that the Secretary

8     needed to sign this.             That document was reviewed

9     by the Office of General Counsel and myself, edits

10    were made, the document produced, and the

11    Secretary then signed it.

12    BY MR. GERSCH:

13         Q     Yeah.      My question was a little

14    different.

15               My understanding of your testimony this

16    morning was you recommended that the Secretary

17    sign this supplemental memorandum based on advice

18    you received from the Department of Justice; is

19    that correct?

20               MR. GARDNER:          Objection.

21    Mischaracterizes the witness's previous testimony.

22               THE WITNESS:          Once again, the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 148 of 279



                                                                     Page 248

1     Department of Justice, who are our counsel,

2     suggested that a supplemental memorandum was

3     needed.     This was not something Department of

4     Commerce generated.            This was something the

5     Department of Justice, as our counsel, recommended

6     be provided.        Following up on that advice, we

7     worked on the document and then had the Secretary

8     sign it.      We were following advice of counsel.

9     BY MR. GERSCH:

10         Q     Well, again, I'm not sure I've got an

11    answer to my question.

12               My understanding -- well, I'll put it --

13    without respect to what you testified to this

14    morning, is it correct that you advised the

15    Secretary to sign the supplemental memorandum

16    based, in part, on advice from the

17    Department of Justice?

18         A     Again, I'm not sure I'm following the

19    logic of your question.               But, once again, this

20    document was produced initially by the

21    Department of Justice, who sent it to the

22    Department of Commerce with the recommendation




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 149 of 279



                                                                     Page 250

1          A     That's correct.

2          Q     Okay.

3                MR. GERSCH:         Let's take our short break

4     here.

5                MR. GARDNER:          How long?

6                MR. GERSCH:         Ten minutes or so.

7                VIDEOGRAPHER:          This is the end of Media

8     Unit Number 4.         The time on the video is 1:58 p.m.

9     We are off the record.

10               (Off the record.)

11               VIDEOGRAPHER:          This begins Media Unit 4.

12    The time on the video is 2:14 p.m.                     We are on the

13    record.

14    BY MR. GERSCH:

15         Q     Mr. Comstock, we're back on the record.

16    Before the break, I was asking some questions

17    about 2018.        Now I want to go back to 2017.

18         A     Okay.

19         Q     You with me?

20         A     I'm with you.

21         Q     All right.         I want to go back to the

22    spring of 2017 when Secretary Ross requests the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 150 of 279



                                                                     Page 251

1     inclusion of a citizenship question on the census.

2     At that point in time, the Department of Justice

3     had made no request to Commerce for the addition

4     of a citizenship question, correct?

5          A     That's correct.

6          Q     And they certainly hadn't

7     asked -- withdrawn.

8                The Department of Justice certainly

9     hadn't asked Commerce to add a citizenship

10    question because of the VRA.                 That's also correct;

11    isn't it?

12         A     Well, they didn't ask us to add a

13    citizenship question at that point.                     So

14    speculating as to why they would ask is

15    irrelevant.

16         Q     I'm not asking you to speculate.                     The one

17    thing we can be sure of is they didn't ask about

18    the VRA is because they didn't ask at all?

19         A     Correct.

20         Q     All right.         And when Secretary Ross says

21    to you in the spring, in whatever words he used,

22    that he wants a citizenship question added to the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 151 of 279



                                                                     Page 252

1     census, wouldn't you have had a discussion with

2     him at the time about why he wants that?

3                MR. GARDNER:          Objection.         Asked and

4     answered.

5                THE WITNESS:          Again, the answer is no, I

6     would not have a discussion.                 My boss, if he asked

7     me to investigate something, I investigate it and

8     report back the results.

9     BY MR. GERSCH:

10         Q     Is your testimony you did not have a

11    discussion?

12         A     I did not.

13         Q     And you're not saying -- well, withdrawn.

14               Wouldn't it be helpful to you in your job

15    to assist the Secretary to have an understanding

16    of why he wanted the citizenship question?

17               MR. GARDNER:          Objection.         Form.

18    BY MR. GERSCH:

19         Q     You can answer.

20         A     Again, I didn't have any particular

21    doubts about why a citizenship question would be

22    useful, so, no, it would not have hurt me to ask.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 152 of 279



                                                                     Page 253

1          Q     I'm not asking whether you had doubts.

2     My question to you is a little bit --

3          A     I understand your question.

4          Q     My question, sir, is:               Wouldn't it be

5     helpful to you in your job of assisting the

6     Secretary to have a complete understanding of why

7     the Secretary wants to add a citizenship question?

8                MR. GARDNER:          Objection.         Form.

9                THE WITNESS:          Again, it's not relevant to

10    the question of whether or not he needs -- of

11    whether or not a question should be added, so, no.

12    BY MR. GERSCH:

13         Q     Is it your testimony that why he wants a

14    citizenship question to be added is not relevant

15    to whether it should be added?                   Did I -- did I

16    hear that right?

17               MR. GARDNER:          Objection.

18    Mischaracterizes the witness's prior testimony.

19               THE WITNESS:          My test- --

20               MR. COLANGELO:           That's exactly what he

21    said, Counsel.

22               THE WITNESS:          No.     My testimony is:             The




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 153 of 279



                                                                     Page 254

1     rationale for why he would want it added is not

2     relevant to my initial inquiry as to whether or

3     not a question can be added.

4     BY MR. GERSCH:

5          Q     Yeah.      My question was a little

6     different.       The question I am trying to get you to

7     focus on is:        In your work for the Secretary,

8     wouldn't it be helpful to you to understand as

9     fully as possible why he thinks it's a good idea

10    to add a citizenship question?

11         A     And let --

12               MR. GARDNER:          Objection.         Asked and

13    answered.

14               THE WITNESS:          And let me get you to

15    understand my answer, which is, no, it would not

16    make a difference, because I don't need that

17    information to investigate the question.

18    BY MR. GERSCH:

19         Q     Anyone ever say anything to you about why

20    the Secretary thought it was a good

21    idea -- withdrawn.

22               Am I right that your testimony is that




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 154 of 279



                                                                     Page 258

1          Q     No one says the reason the Secretary

2     wants to add a citizenship question is whatever

3     the reason is, no one ever said anything like

4     that?

5          A     No.

6                MR. GARDNER:          Objection to form.

7                THE WITNESS:          Not to my recollection.

8     BY MR. GERSCH:

9          Q     Okay.      Did you ever have a discussion

10    with people from the Office of General Counsel at

11    Commerce about why the Secretary wanted to add a

12    citizenship question?

13         A     No.

14         Q     And in your time there, did you never see

15    a document analyzing why it was a good idea for

16    Census to add a citizenship question?

17         A     Again, you're -- we have a fundamental

18    disagreement on the premises of your question.

19    Your premise is that somehow a reason needs to be

20    provided.        The question before us is the Secretary

21    has the legal authority to add questions to the

22    census.     Is there a governmental need?                    And if




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 155 of 279



                                                                     Page 259

1     there is, then you're off to the races.

2           Q     My question was a little different.                       My

3     question was --

4           A     I understand your question.

5           Q     Sir, I'll repeat it for you.

6                 My question is:             In all the time you're

7     there, did you never see a document spelling out

8     the reasons why it would be a good idea to add a

9     citizenship question?                Why it would be good from

10    Commerce's perspective?

11                MR. GARDNER:           Objection.          Form.

12                THE WITNESS:           Again, that's not the

13    question.         Commerce --

14    BY MR. GERSCH:

15          Q     Excuse me, sir.             That is my question.

16    Could you answer my question?

17          A     Okay.      No.

18          Q     Not even a scrap of paper, right?

19          A     Nope.

20          Q     No memoranda, right?

21          A     No.

22          Q     No emails?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 156 of 279



                                                                     Page 260

1          A     Not that I recall.

2          Q     And I just want to be straight on my

3     understanding.         I think I got you correctly, but I

4     just want to make sure and test that I'm right.

5                It couldn't possibly assist you in your

6     work, in any way, to know why the Secretary wanted

7     to add a citizenship question?                   Do I understand

8     that correctly?

9          A     It's not relevant to my analysis.

10         Q     And so it couldn't possibly help you in

11    any way in your work?

12         A     I'm not going to agree with your

13    statement that way, no.

14         Q     Well, that's my question -- withdrawn.

15               Well, is there any way in which knowing

16    what the Secretary's reason was for wanting to add

17    a citizenship question, is there any way that

18    could assist you in your work at

19    Department of Commerce?

20         A     Assist me on my work at the Department of

21    Commerce, no.

22         Q     Is there any way that it could help you




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 157 of 279



                                                                     Page 261

1     help the Secretary add a citizenship question?

2          A     If I had found it difficult or

3     challenging, yes.           Knowing more about why he

4     wanted it would have been helpful, but I didn't

5     say that there was an issue.                 It had been asked

6     for hundreds of years, and it had been asked on

7     the ACS.      So, clearly, there's a need for it.                     And

8     so, no, that was not a particularly troublesome

9     aspect of the question I was being asked to look

10    into.

11         Q     When you said if I had found it difficult

12    or challenging, what did you mean?                     What's the it?

13         A     If -- if what I had been requested to do

14    seemed to have significant legal obstacles to the

15    ability to do that question or take that action,

16    then I would probably inquire more fully to see if

17    there's an alternative way to address what the

18    Secretary is trying to get to.                   In this particular

19    case, you have something that has been on the

20    decennial census before that is currently being

21    asked on the ACS.           There's clear legal authority

22    for him to add the question.                 So, frankly, the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 158 of 279



                                                                        Page 262

1     reasons that he wants to add it doesn't add

2     anything to the analysis.                   There is a governmental

3     need for this information.                   That's a question

4     that's already established, so I don't need to

5     inquire further as to what his personal beliefs

6     regarding this question might be.

7            Q      What's the governmental need for the

8     question?

9            A      Enforcement to the Voting Rights Act,

10    determining how many undocumented citizens there

11    are.        You name it, there's a whole bunch of

12    reasons.         That's why every government in the world

13    collects this information.

14           Q      Well, correct me if I'm wrong, we're

15    talking about at a period in the spring of 2017

16    when the Voting Rights Act hadn't come up, the

17    Department of Justice hadn't made a request for

18    it.        What does the Voting Rights Act got to do

19    with it in the spring of 2017?

20           A      When you inquire as to what does the

21    Department of Justice use the citizenship data

22    on --




                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 159 of 279



                                                                     Page 263

1          Q     That wasn't my question.                 My question

2     is --

3          A     I'm answering your --

4          Q     -- why is it a good idea, why does the

5     government need it back in the spring of 2017?

6          A     Finished with your question?

7          Q     That's my question.

8          A     The answer is for the same reason they've

9     been collecting it for the last 200-plus years.

10         Q     What's the government need in the spring

11    of 2017?

12         A     I already answered that question.                      If

13    they collect the data under the ACS for Voting

14    Rights Act enforcement, that is one of the primary

15    reasons they collect the data.

16         Q     Okay.      It's on the ACS.            What's the

17    need -- governmental need for it to be on the

18    census?

19               MR. GARDNER:          Objection.         Asked and

20    answered.

21               THE WITNESS:          The governmental need is,

22    again, if you're going to get more detailed




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 160 of 279



                                                                       Page 264

1     information, then you need that information.

2     BY MR. GERSCH:

3           Q      Who said in the spring of 2017 that the

4     government needed more detailed information?

5           A      Again, I'm presented with a request by

6     the Secretary to say, can we add this question to

7     the census?          I inquire about that, and I looked at

8     it.       One of the reasons you would need it is

9     voting rights.           If you're going to do voting

10    allocations on the basis of census allocations,

11    that's the reason it's perfectly sufficient.

12          Q      Who said that in the spring of 2017?

13          A      That was -- that was determined after

14    taking a quick look at the issue.                      I don't need

15    more than that to continue to pursue the question.

16          Q      Who told you that the government needed,

17    in the spring of 2017, more detailed information

18    about citizenship than was contained in the ACS?

19          A      Nobody.

20          Q      You came to that decision on your own; is

21    that right?

22          A      Correct.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 161 of 279



                                                                     Page 265

1          Q     But you're not a voting rights lawyer,

2     right?

3          A     Irrelevant to the question.

4          Q     That's not my question.                You're not a

5     voting rights lawyer, right?

6          A     I've already said that.

7          Q     So you decided on your own in the spring

8     of 2017 that it would be a good idea for the

9     government to have more information than was

10    available from the ACS about citizenship to

11    enforce the Voting Rights Act, even though you're

12    not a voting rights lawyer?

13         A     I don't agree with that characterization,

14    at all.     I decided that there was sufficient

15    information for me to pursue the Secretary's

16    request to consider placing a citizenship question

17    on the decennial census and that there was

18    sufficient potential reason to collect that

19    information to warrant moving forward.                       If I'd

20    come to an opposite conclusion that there was not

21    sufficient potential reason or that there was some

22    insurmountable legal bar, then I would have




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 162 of 279



                                                                     Page 266

1     reported back to the Secretary, I'm sorry,

2     Mr. Secretary, it does not appear we can

3                     objective
      accomplish this objective.

4          Q     Why did you need to come up with a reason

5     for asking the question, separate and apart from

6     whatever reason the Secretary had in his own head?

7          A     Again, my job is to figure out how to

8     carry out what my boss asks me to do.                       So you go

9     forward and you find a legal rationale.                        Doesn't

10    matter what his particular personal perspective is

11    on it.     It's not -- it's not going to be the basis

12    on which a decision is made.

13         Q     That's your understanding, that the way

14    you should do it, is come up with a rationale that

15    has nothing to do with what's in the Secretary's

16    mind as to why he wants it; is that your

17    understanding of how it's supposed to work?

18         A     No.     Again, you continue to characterize

19    things in a way that you believe may be correct,

20    but not the way I believe to be correct.                        My job,

21    as a person who has been doing this for 30-plus

22    years for clients and people in the government, is




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 163 of 279



                                                                     Page 267

1     if they would like to accomplish an objective, I

2     see if there's a way to do that.                    And, again, if

3     it's not legal, you tell them that.                     If it can't

4     be done, you tell them that.                 If there's a way to

5     do it, then you help them find the best rationale

6     to do it.       That's what a policy person does.

7                And so, again, if I came up with a

8     rationale that the Secretary didn't agree with or

9     didn't support, then he was going to tell me that.

10    I have no doubt about that.                 But in the meantime,

11    he doesn't -- I don't need to know what his

12    rationale might be, because it may or may not be

13    one that is -- that is something that's going to a

14    legally-valid basis.

15               So, again, he's got -- he's asked, can we

16    put -- can we put a question on?                    The job of a

17    policy person is go out and find out how you do

18    that.    Whether that decision is going to be made

19    ultimately to do it or not, that's up to the

20    decision-maker.

21         Q     Are you saying you're better off not

22    knowing what the Secretary's own rationale is for




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 164 of 279



                                                                     Page 269

1          A     That's correct.

2          Q     Counsel asked you about contact you made

3     with the Department of Justice --

4          A     Correct.

5          Q     -- starting with a Ms. Haney [sic], I

6     believe.

7                Do you recall that?

8          A     Yes.      I believe her name is Hankey,

9     but --

10         Q     Hankey.        I apologize.

11               What was the full name?                  I can get it out

12    if you don't know it offhand.

13         A     Mary Blanche, but --

14         Q     I'll find it in here.

15         A     It's in one of these exhibits, the memo

16    that I wrote.          Here.

17         Q     Mary Blanche --

18         A     Yep.

19         Q     -- Hankey; is that right?

20         A     Yeah.

21         Q     All right.          So you went -- you called

22    Mary Blanche Hankey --




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 165 of 279



                                                                     Page 270

1          A     Correct.

2          Q     -- with regard to adding a citizenship

3     question to the census, right?

4          A     Correct.

5          Q     And you wanted to see if the

6     Department of Justice would sponsor the question?

7          A     Correct.

8          Q     And you had a phone call with her, and

9     you had at least a meeting with her, right?

10         A     Right.

11         Q     So at least two contacts?

12         A     Three, when she called me back with

13    somebody else's name.

14         Q     Fair enough.

15               Didn't -- didn't Ms. Hankey say, why do

16    you want to have a citizenship question?

17         A     No, she didn't.

18         Q     Didn't come up, at all?

19         A     Nope.

20         Q     She referred you to a Mr. McHenry; is

21    that right?

22         A     Correct.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 166 of 279



                                                                     Page 271

1           Q    And he's not a voting rights guy, right?

2           A    I don't actually know what his background

3     is.

4           Q    Well, you went ahead, back and forth with

5     him over about a month; is that right?

6           A    I mean, we spoke on the phone probably

7     three or four times, yeah.

8           Q    Going from, I think, the period you

9     mentioned was --

10          A    Yeah.      It was --

11          Q    -- early May to early June, roughly?

12          A    Approximately a month, yeah.

13          Q    And didn't you learn in that time that

14    he's not a voting rights guy?

15          A    No.

16          Q    Never came up?

17          A    We didn't get into great detail on the

18    rationale.

19          Q    You did ask him would you sponsor a

20    census question for -- I'm sorry.                    Withdrawn.

21               You did ask Mr. McHenry if he would be

22    willing to sponsor a request for the addition of a




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 167 of 279



                                                                     Page 272

1     citizenship question on the census, right?

2          A     I didn't ask Mr. McHenry if he would.                      I

3     asked if the Department of Justice would be

4     inclined to send a letter asking us to add the

5     citizenship question.

6          Q     Fair enough.

7                And when you did that, you didn't explain

8     to Mr. McHenry why the Secretary wanted a

9     citizenship question?

10         A     I would have no reason to.

11         Q     And Mr. McHenry never asked, hey, you

12    want me to do this?            Why do you need it?              He never

13    asked you that?

14         A     I think I explained at the outset that

15    the department currently got a report from the ACS

16    on citizenship level -- I mean, on

17    census -- certain census size, Citizen Voting Age

18    Population, and if they were to get it from the

19    decennial, that would allow them a greater

20    granularity and would that be useful to them, and

21    he said he would inquire.

22         Q     You asked Mr. McHenry if the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 168 of 279



                                                                     Page 273

1     Department of Justice would find it useful to have

2     more granularity about citizenship?

3          A     Correct.

4          Q     But at no point did Mr. McHenry say,

5     look, if we want it, we'll ask for it, but how

6     come you want it?           Didn't he ask you something

7     like that?

8          A     No.

9          Q     When people call you and say, hey, will

10    the Department of Commerce do this or do that,

11    don't you say, why do you want that, why do you

12    need that?

13         A     I usually say is there a reason that you

14    think the Department of Commerce would need

15    that -- and if they have a reason, then I'll look

16    into it.      I don't say, hey, why does your boss

17    want this?       That's not part of lexicon.

18         Q     No.     No.     If another agency calls and

19    says --

20         A     I don't --

21         Q     Let me finish the question and you can

22    answer any way you want.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 169 of 279



                                                                     Page 274

1                If another agency calls and says, will

2     the Department of Commerce do such and such,

3     whatever it is --

4          A     Right.

5          Q     -- don't you say to them in some form or

6     another, why do you want this?

7                MR. GARDNER:          Objection.         Hypothetical.

8     BY MR. GERSCH:

9          Q     Why does your agency need this?

10               MR. GARDNER:          Objection.         Hypothetical.

11               THE WITNESS:          Again, I don't question why

12    their boss might want it.                I might say, what is it

13    you think we can provide or why do you think the

14    Department of Commerce is the right agency for

15    this?    But if they say we need this data because

16    we're negotiating a trade agreement, whatever,

17    that's fine.        I don't question their basis.

18    BY MR. GERSCH:

19         Q     Okay.      But if I understood your last

20    answer, you added something important, you said,

21    if they call and say we need this for the trade

22    ag- -- trade agreement, you say I don't question




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 170 of 279



                                                                     Page 275

1     them.     But if they don't give a reason, sir, don't

2     you say to them, why do you want it?

3                MR. GARDNER:          Objection.         Calls for a

4     hypothetical.

5                THE WITNESS:          Again, I already provided

6     the reason for Department of Justice.                       I said,

7     would it be useful for you to have more granular

8     voting data at the census lock level?                       He said he

9     would inquire.         That answers your question.                    I'd

10    already provided the answer.

11    BY MR. GERSCH:

12         Q     Mr. McHenry comes back at some point and

13    he says he's not interested, right, in words or

14    substance?

15         A     He suggested that I contact the

16    Department of Homeland Security.

17         Q     But I take it he makes it clear to you in

18    some fashion -- withdrawn.

19               Let's start with this.                What did he say

20    to you?

21         A     He suggested I talk to the Department of

22    Homeland Security.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 171 of 279



                                                                     Page 276

1          Q     Did he also say, listen, I don't really

2     need that information, or my guys don't need that

3     information, or my department doesn't need that

4     information or something like that?

5                MR. GARDNER:          Objection to form.

6                THE WITNESS:          Again, no, he did not

7     indicate that they did not need the information.

8     He simply suggested that they were rather busy and

9     why don't I talk to the Department of

10    Homeland Security.

11    BY MR. GERSCH:

12         Q     It's your testimony that he said they

13    were too busy to do it?

14         A     Unfortunately, that's not an uncommon

15    response from other agencies.                  They don't

16    necessarily look for extra work.

17         Q     Okay.      So they were too busy to ask for

18    it, that's what you understood them to say?

19         A     Yeah.      Their inclination was they weren't

20    inclined to do the work, to ask for it, yeah.

21         Q     Okay.      Okay.      So Mr. McHenry let's you

22    know he's not inclined or the department is not




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 172 of 279



                                                                     Page 277

1     inclined to do the work, to ask for it, and he

2     refers you to Homeland Security, correct?

3          A     Correct.

4          Q     And you speak to a Mr. Hamilton, right?

5          A     Right.

6          Q     And Mr. Hamilton, he's not a VRA guy,

7     right?

8          A     I have no idea what his background is.

9          Q     Certainly, it's your understanding that

10    the Department of Homeland Security has nothing to

11    do with enforcing the Voting Rights Act?

12         A     It would not normally be something I

13    would think they would do, no.

14         Q     And you talked to Mr. Hamilton how many

15    times?

16         A     I don't know, three or four times.

17         Q     Over what period?

18         A     Again, two weeks.             I don't know.

19         Q     And don't you say to Mr. Hamilton, here's

20    why we want the information, here's why we want

21    you to ask for the citizenship question?

22         A     Again, it was the same explanation as I




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 173 of 279



                                                                     Page 278

1     gave the Department of Justice.                   And as you

2     pointed out, DHS doesn't really do that.                        So I was

3     simply following up on the suggestion that

4     Mr. McHenry had made, and perhaps there was

5     something that DHS did that I was unaware of that

6     would have them -- have the need for this

7     information.        Turns out they didn't, so back to

8     Square 1.

9          Q     Yeah.      My question is -- and maybe I

10    didn't phrase it exactly right.

11               Did you explain to Mr. McHenry [sic] in

12    any of these several calls, here's why it's

13    important to the Department of Commerce, or your

14    boss or whomever, here's why it's important

15    that -- to get a citizenship question added?

16               MR. GARDNER:          I think you mean

17    Mr. Hamilton.         You said Mr. McHenry.

18               MR. GERSCH:         Withdrawn.         Let me rephrase.

19    Thank you, Counsel.

20    BY MR. GERSCH:

21         Q     In any of these several calls, you say to

22    Mr. Hamilton, here's why it's important to




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 174 of 279



                                                                     Page 279

1     Department of Commerce to have you folks request

2     the addition of a citizenship question.

3          A     No.     I never explained that to him.

4          Q     And is it your testimony that in your

5     several conversations with Mr. Hamilton, he never

6     says, hey, why do you want this?

7          A     That's correct.

8          Q     He never says, why do you want a

9     citizenship question added?

10         A     Again, when somebody calls up and says --

11    my boss, you know, Secretary Ross, AG Sessions,

12    whomever has asked us to pursue this, I don't

13    typically question back and say, well, why do you

14    think -- does your boss think this is needed?                         I

15    just don't do that.            It's kind of discourteous to

16    other staff.        So no, he took me at face value.

17    I'm calling to inquire, would they find this

18    useful?     He gets back to me, no.

19         Q     I just want to make sure I caught part of

20    what you're saying correctly.

21               Are you saying it would have been

22    discourteous for Mr. Hamilton at Homeland Security




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 175 of 279



                                                                     Page 280

1     to say, hey, why do you guys at Commerce want us

2     to ask for a citizenship question?

3          A     For him to challenge why my boss might

4     ask for it.

5          Q     I didn't say challenge.

6                Is it your testimony it would be

7     discourteous for him to say, hey, you're asking me

8     to do something --

9          A     Uh-huh.

10         Q     -- something which involves some work --

11         A     Uh-huh.

12         Q     -- would you just explain to me why it's

13    important for you to have me ask for a citizenship

14    question?

15               MR. GARDNER:          Objection.         Form.

16               THE WITNESS:          No such conversation

17    occurred.

18    BY MR. GERSCH:

19         Q     Yeah.      My question is:            Would that have

20    been discourteous for him to say that to you?

21         A     Depends on how he phrased it.

22         Q     He could have phrased it in a way that




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 176 of 279



                                                                     Page 281

1     was properly respectful, right?

2           A    Theoretically, yes.

3           Q    In the time that you were dealing with

4     Mr. McHenry or getting ready to deal with

5     Mr. McHenry -- this is back at the Justice

6     Department now -- did you ever learn that he was

7     director of the Executive Office of Immigration

8     Review?

9           A    I never learned that, no.

10          Q    How about Ms. Hankey, did she say why she

11    was going to refer you to Mr. McHenry?

12          A    No, she didn't.

13          Q    Is it common for you to call people like

14    Mr. McHenry without knowing what their position

15    is?

16          A    Certainly at that time, yes.

17          Q    What was it about that time?

18          A    Well, it was shortly into the

19    administration, and titles are not necessarily

20    informative of what people do, so --

21          Q    Did you have an understanding of what

22    Mr. McHenry's portfolio was, independent of his




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 177 of 279



                                                                     Page 282

1     title?

2          A     No.

3          Q     About what his expertise was independent

4     of his title?

5          A     No.

6          Q     You didn't know -- withdrawn.

7                You're trying to accomplish something for

8     your boss, right?

9          A     Correct.

10         Q     And you're calling another agency and

11    you're going to ask them to do some work, right?

12         A     Right.

13         Q     And you know from your vast experience

14    that sometimes people just say no because they

15    just don't want to do the work, right?

16         A     Correct.

17         Q     That's not uncommon, right?

18         A     It's been my experience.

19         Q     So in order to have the best possible

20    chance of persuading a person like Mr. McHenry,

21    don't you want to do a little research beforehand?

22         A     Again, I was dealing with, literally,




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 178 of 279



                                                                       Page 283

1     hundreds of issue, as well as clearing

2     correspondence, clearing Federal Register notices,

3     no.       I did not have time to research this guy's

4     background.          That's why I went through

5     Eric Branstad to say, hey, get me somebody over at

6     DOJ who I can talk to.                I want to Hankey -- and I

7     don't know her from Adam, but relying on the fact

8     that she was recommended by folks over at the

9     White House as somebody who was connected with

10    AG Sessions, I'm assuming she's going to steer me

11    in the right direction.                 So I take on faith who

12    she suggested I talked to.                  Turned out they

13    weren't the right person, so we didn't get

14    anywhere.

15          Q      Did you have an assistant during this

16    period?

17          A      No.

18          Q      Any staff?

19          A      I had my OPSP staff.

20          Q      Who's that?

21          A      Office of Policy and Strategic Planning.

22    They were the detailees I discussed earlier.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 179 of 279



                                                                     Page 284

1          Q     Got it.

2                You couldn't ask one of them, hey, I'm

3     supposed to have a call with Mr. McHenry, can one

4     of you figure out what he is and why --

5          A     No.

6          Q     Excuse me.         I got to -- just a second.

7     I've got to finish the question.                    You can answer

8     it any way you want.

9                Didn't you want to call -- talk to one of

10    your staff people and say, listen, I got a call

11    with Mr. McHenry, I got to persuade him to do some

12    work he's not going to want to do, to help out our

13    boss, Mr. Ross, Secretary Ross, and can one of

14    your look up and tell me who he is and what levers

15    we might be able to pull to persuade him to do

16    this work for us?

17               MR. GARDNER:          Objection.

18    BY MR. GERSCH:

19         Q     You didn't want to ask someone on your

20    staff to do some work like that for you?

21               MR. GARDNER:          Objection.         Form.

22               THE WITNESS:          Again, that's a view of




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 180 of 279



                                                                     Page 285

1     both the workload I was under and the workload

2     that they're under that I think is misinformed.

3                In fact, several of my calls with

4     Mr. McHenry were made while I was driving into

5     work, so there was no opportunity to call somebody

6     and do that research.

7                And, besides, this wasn't about getting

8     leverage on Mr. McHenry.               This was simply to

9     ask -- following up on the person I'd been

10    directed to, who, based on the fact that it was

11    recommended by an assistant to the AG, I'm

12    assuming is going to at least be somewhat

13    receptive.       Probably an error on my part, but

14    that's -- I've got a dozen other things I'm

15    dealing with at the same time.                   So, no, I'm not

16    going to spend a lot of time researching this guy.

17    BY MR. GERSCH:

18         Q     You didn't spend any time researching

19    this guy?

20         A     Correct.        I didn't.

21         Q     Secretary Ross certainly knows why he

22    wanted a citizenship question back in the spring




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 181 of 279



                                                                     Page 286

1     of 2017, right?

2          A     You'd have to ask him.

3          Q     Is there anyone besides Secretary Ross

4     who we could go to who would have that

5     information?

6                MR. GARDNER:           Objection.         Lack of

7     foundation.        Calls for speculation.

8                THE WITNESS:           I'm not aware of anybody.

9     BY MR. GERSCH:

10         Q     Do you have any reason to believe that

11    Secretary Ross's rationale for wanting to add a

12    citizenship question is some kind of supersecret?

13         A     No.

14         Q     Doesn't involve national security, right?

15               MR. GARDNER:           Objection.         Lack of

16    foundation.        Calls for speculation.

17               THE WITNESS:           I don't know what the

18    Secretary's rationale is.                 You'd have to ask him.

19    BY MR. GERSCH:

20         Q     But you don't think it involves national

21    security?

22               MR. GARDNER:           Same objections.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 182 of 279



                                                                     Page 287

1                 THE WITNESS:           I'm not going to speculate

2     on that.

3     BY MR. GERSCH:

4           Q     You heard about this suit back when it

5     was filed, right, this lawsuit?

6           A     Yeah.

7           Q     Okay.      And there's several lawsuits,

8     right?

9           A     Lost count, but yes.

10          Q     And you've known that you were going to

11    sit for a deposition for a while, also?

12          A     Maybe for two weeks or so.

13          Q     Okay.      Well, at any time since these

14    lawsuits started to get filed, did you have a

15    discussion with anyone about why it is the

16    Secretary wanted a citizenship question added?

17          A     No.

18          Q     Secretary Ross gave Congressional

19    testimony in March of 2018 in advance of his

20    decisional memorandum.                Do you remember that?

21          A     I'll take your word for it.

22          Q     Testified before committees of both --




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 183 of 279



                                                                     Page 288

1     both House, right?

2          A     Again, I'd have to look at a calendar to

3     refresh my memory as to when he testified.                            But,

4     yes, he testified to Congress during the course of

5     the year.

6          Q     Fair enough.

7                And he was asked questions about a

8     citizenship question?

9          A     I believe that's correct.

10         Q     Who prepared him to testify on that

11    subject?

12         A     He -- he does a lot of his own hearing

13    prep, but we would have -- I would have been

14    involved, as well as James Uthmeier,

15    Peter Davidson, of course, Karen Dunn Kelley.                            I

16    mean, this was not a hearing specifically on the

17    citizenship question, so we mostly would have been

18    preparing for the broad range of questions on

19    whatever the topic was.               We were going up and

20    testifying on the steel tariffs.                    We were going up

21    and testifying on the lifecycle cost estimate, a

22    whole series of things, so --




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 184 of 279



                                                                     Page 289

1          Q     Sure.      You want to get him prepped on

2     everything, though, right?

3          A     Yeah.

4          Q     And one of the things that you

5     anticipated would come up was the question about

6     the citizenship question, right?

7          A     Seems reasonable if that was the time

8     frame, yes.

9          Q     And were you the one who worked with

10    Secretary Ross on how he was going to answer those

11    questions?

12         A     I would have been one of the people, yes.

13         Q     Was there a division of responsibility

14    between the folks you mentioned just a minute ago,

15    the people who helped prepare him?

16         A     Not per se.         I think he's fairly open to

17    suggestions from staff of what to consider.                           So if

18    somebody had an idea, he would consider it.

19         Q     Did you tell the Secretary, listen, you

20    can expect that someone is going to ask

21    whether -- whether you're going to add a

22    citizenship question?             Did you have that




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 185 of 279



                                                                     Page 290

1     discussion with him?             That would have been normal,

2     right?

3          A     Well, again, if this is in the time

4     period after we received the DOJ letter and while

5     he was considering making his decision, then, yes,

6     we might have anticipated.                But the answer would

7     have been fairly straightforward, which is we have

8     that matter under review, and I'm considering

9     all -- all information.               So there would have been

10    very little we're prepping for on that.

11         Q     Didn't you discuss with the

12    Secretary -- withdrawn.

13               First of all, I'll represent that he

14    did -- the Secretary did, in fact, testify before

15    multiple committees after the

16    Department of Justice request came in in December

17    of 2017 and before the issuance of the March

18    decisional memorandum.

19         A     Okay.

20         Q     And my question to you is:                  In those

21    discussions that you had with the Secretary to

22    prepare him, wasn't it discussed whether the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 186 of 279



                                                                     Page 291

1     Secretary was going to reveal the reasons he had

2     wanted to the addition of a citizenship question?

3          A     No.

4          Q     Subject never came up?

5          A     Never came up.

6          Q     Didn't it come up whether the Secretary

7     would reveal that the reason that Commerce had

8     received a request from DOJ to add a citizenship

9     question is because Commerce had gone to DOJ and

10    asked DOJ to make that request?

11         A     No.

12         Q     Never came up?

13         A     Never came up.

14               (Conference call interruption.)

15               THE WITNESS:           In case we were falling

16    asleep.

17    BY MR. GERSCH:

18         Q     You testified with respect to the

19    citizenship question; isn't that right?

20         A     That's correct.

21         Q     You gave testimony before the House

22    Committee on Oversight and Government Reform?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 187 of 279



                                                                     Page 295

1     Voting Rights Act was not available."

2                That's the testimony you gave, correct?

3          A     Again, this is not the official

4     transcript, but presuming your person transcribed

5     this correctly, that appears to be what I said.

6          Q     And this squares with your memory of what

7     you said, right?

8          A     Correct.

9          Q     And when she says, why did this question

10    get added, and you say, we received a request from

11    the Department of Justice, that's not the whole

12    truth; is it?

13         A     That's a -- that's a factual statement.

14         Q     It's a factual statement that you

15    received a request from Department of Justice,

16    right?

17         A     Correct.

18         Q     But the reason the Department of Justice

19    made the request is because you guys at the

20    Department of Commerce put them up to it; isn't

21    that right?

22         A     I don't agree with that characterization.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 188 of 279



                                                                     Page 296

1     But, again, the Department of Justice decided that

2     this was information they could use and they made

3     the request.        That starts the formal process for

4     us to review the question.                Had they decided they

5     did not need that information and not made the

6     request, then the Commerce Department would have

7     had to decide if there was some rationale that the

8     Commerce Department needed this information.

9          Q     Sure.      But the reason the

10    Department of Justice made this request of the

11    Department of Commerce was that the Department of

12    Commerce went to the Justice Department and said,

13    will you please make this request of us, right?

14         A     We asked them if they could use this

15    information.        That was an independent decision on

16    their part.

17         Q     You asked them if they could use

18    information from a citizenship question, right?

19         A     At the block level, which is not

20    currently available.

21         Q     And you asked them if they would be

22    willing to request that from the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 189 of 279



                                                                     Page 297

1     Department of Justice [sic]?

2          A     If that was information that they found

3     useful, then they could request it, yes.

4          Q     You asked them to request it from the

5     Department of Justice, correct?

6          A     Again, what we asked them was if they

7     could use this information, and if so, then they

8     would need to request it.

9          Q     Do you deny that you personally went to

10    representatives in the Department of Justice and

11    asked them if they would request the addition of a

12    citizenship question?

13               MR. GARDNER:          Objection.         Asked and

14    answered.

15               THE WITNESS:          To answer, once again, I

16    went to representatives of the

17    Department of Justice and asked them if this would

18    be information that they would find useful, and if

19    so, they could request it.

20    BY MR. GERSCH:

21         Q     Yeah.      I got that part, and I'm asking a

22    slightly different question now.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 190 of 279



                                                                     Page 298

1           A    Okay.

2           Q    Didn't you say to the

3     Department of Justice when you were talking to

4     them, in words or substance, we would appreciate

5     it if you would ask us to include a citizenship

6     question?

7           A    I never made such a request.

8           Q    And I take it, based on your prior

9     testimony, you don't know what conversation

10    occurred between the Secretary and the Attorney

11    General?

12          A    That's correct.

13          Q    Did you understand that Ms. Teramoto was

14    on that call between the Secretary and the

15    Attorney General?

16          A    I don't know who was on the call.

17          Q    In any case, however we word it, you

18    didn't tell Representative Norton when she asked

19    why is this question being added, that you had

20    gone to the Department of Justice and suggested

21    that this might be something they'd be interested

22    in?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 191 of 279



                                                                     Page 300

1          Q     Let me put a different question to you.

2          A     Sure.

3          Q     When Representative Norton asks you the

4     why question, don't you think it's responsive to

5     the why question that the Secretary of Commerce

6     wanted to add a citizenship question independent

7     of the Department of Justice's request?

8          A     No.     I don't think it's relevant.                       His

9     decisional memo laid out very clearly the

10    rationale that was the basis of his decision.

11    Whatever his personal feelings may have been are

12    irrelevant to that decision.

13         Q     It laid out a rationale.                  We can agree on

14    that, right?

15         A     That's what he's required to do under the

16    law, is lay out a rationale.                   That is the

17    rationale for his decision and that's what he's

18    standing on.

19         Q     Okay.       He laid out a rationale.                  Is it

20    your understanding, under the law, that if the

21    rationale is not his real reason for doing it, we

22    should ignore the real reason, and we should only




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 192 of 279



                                                                     Page 301

1     focus on the pretextual reasons that he offers up?

2                MR. GARDNER:          Objection.         Calls for a

3     legal conclusion.

4                THE WITNESS:          The Secretary's decision

5     memo lays out a valid reason that's consigned to

6     his discretion under the law, and that is the

7     rationale he provided to staff, and that is the

8     rationale that we placed in the record.                        So that

9     is his reason for having the question.

10    BY MR. GERSCH:

11         Q     My question is a little different.                         If

12    the Secretary's real rationale is something

13    different than the rationale he lays out in his

14    decisional memo, is it your understanding, under

15    the law, that we're to ignore the real reason and

16    only focus on what's in the decisional memorandum?

17               MR. GARDNER:          Objection.         Calls for a

18    legal decision.

19               THE WITNESS:          Your hypothetical is

20    premised on the false conclusion that there is

21    some illegal rationale that would be provided and

22    be exposed and be referenced.                  There is none.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 193 of 279



                                                                     Page 302

1     It's committed to his discretion to add a

2     question, as long as you make it through the other

3     things, Paperwork Production Act, et cetera.                          So

4     it's -- I don't understand the basis for your

5     question.       But there's -- at the base of your

6     question is this hypothetical that there's some

7     supposed illegal reason that would be -- that

8     would nullify a perfectly valid decision.                         I don't

9     agree with that assessment.

10    BY MR. GERSCH:

11         Q     Mr. Comstock, I want you to listen to my

12    question carefully, because there was no reference

13    to any illegal rationale, and I'm going to put it

14    to you again and there will be no reference to an

15    illegal rationale.            And my only question -- and,

16    by the way, I'm happy if you want to take this as

17    a hypothetical.

18               My only question is:              If the Secretary

19    lays out a rationale in his decisional memorandum

20    which is different than his real rationale, is it

21    your understanding that we're supposed to ignore

22    the real rationale and only focus on what's in the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 194 of 279



                                                                     Page 303

1     decision memo?

2                MR. GARDNER:           Given your introductory

3     clause, objection.             Calls for a hypothetical.

4     Objection.        Calls for a legal conclusion.

5                THE WITNESS:           Again, a decision is valid

6     if a valid reason has been spelled out, and that

7     is what we did.

8     BY MR. GERSCH:

9          Q     Could you answer my question?

10         A     Again, I don't accept the premise of your

11    question, which is that there's some other reason

12    besides what was provided in the memo.

13         Q     It's a hypothetical question, sir.                         The

14    question is --

15         A     I'm not going to answer a hypothetical on

16    that basis.

17         Q     I'm asking you to answer it, and you're

18    here to answer questions, and I think I'm fairly

19    following up on your testimony.

20               My question to you is real simple:                         If

21    the Secretary lays out a rationale in his

22    decisional memorandum and it's not his real




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 195 of 279



                                                                     Page 304

1     rationale, is it your understanding that what

2     we're supposed to focus on is what's in the

3     decisional memorandum and we're not supposed to

4     look at the rationale?

5                MR. GARDNER:          Objection.         Calls for

6     hypothetical.         Objection.         Calls for legal

7     conclusion.

8                THE WITNESS:          Again, we're at loggerheads

9     here because you keep spelling out something that

10    is -- that presupposes there is some other

11    rationale that would be sufficient to outweigh a

12    legitimate rationale and, therefore, must be

13    noticed and taken care of.                I mean, the government

14    makes decisions all the time and spells out a

15    rationale.        Do some of decision-makers have,

16    perhaps, other reasons, maybe, but it's not

17    relevant to the legal analysis.

18         Q     We shouldn't know what Secretary --

19    withdrawn.

20               We shouldn't know what the real rationale

21    is; is that testimony?

22         A     I --




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 196 of 279



                                                                     Page 305

1                MR. GARDNER:          Objection.         Calls for a

2     legal conclusion.

3                THE WITNESS:          Again, I have no reason to

4     believe that the rationale is anything other than

5     what's in the memo.

6     BY MR. GERSCH:

7          Q     Well, sir, actually, you testified

8     previously that the Secretary had a rationale for

9     asking this question, which he didn't reveal to

10    you and had nothing to do with the

11    Department of Justice's request.

12         A     I disagree with that statement.

13         Q     Let's try this one other way.                    You don't

14    disagree with the proposition that a

15    decision-maker could have a rationale that is

16    different than what he chooses to spell out in his

17    decisional memorandum, right?

18               MR. GARDNER:          Objection.         Calls for

19    hypothetical.

20               THE WITNESS:          Again, I don't know -- I

21    don't -- it's impossible to answer that question,

22    because you -- I'm not sure where you're going




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 197 of 279



                                                                     Page 306

1     with it.

2     BY MR. GERSCH:

3          Q     I'm not asking you to know where I'm

4     going with it.          I'm asking you to answer the

5     question.       I'll put it to you again.

6                You don't disagree with the proposition

7     that it's possible for the decision-maker to have

8     one rationale which he puts in the decisional

9     memorandum and a completely different rationale

10    which is the real reason he wants the decision

11    done?

12               MR. GARDNER:           Objection.         Calls for a

13    hypothetical.

14               THE WITNESS:           Again, in the context we're

15    dealing with, I don't agree with that statement.

16    BY MR. GERSCH:

17         Q     It's not possible for that to happen,

18    it's not possible for the decision-maker to put

19    one rationale in the decisional memo and have a

20    completely different rationale for why he wants

21    the decision?

22               MR. GARDNER:           Objection.         Calls for a




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 198 of 279



                                                                     Page 307

1     hypothetical.

2                 THE WITNESS:           In my experience with the

3     federal government service across 30 years, both

4     Democrat and Republican, I'm not aware of

5     decision-makers who would do such a thing.

6     BY MR. GERSCH:

7           Q     This would never happen, in your view,

8     right?

9           A     I'm not going to use the word never.

10    Clearly, in the course of human history, things

11    like that do happen.               That's not been my

12    experience that it generally is the case.

13          Q     That's fine.           Put aside your experience.

14    I'm just asking you conceptually, you don't have

15    difficulty understanding that a decision-maker

16    could say I'm doing this for one reason without

17    revealing that he is actually doing it for a

18    different reason.             You understand that concept,

19    right?

20                MR. GARDNER:           Objection.          Calls for a

21    hypothetical.

22                THE WITNESS:           Yeah.       It's a hypothetical




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 199 of 279



                                                                     Page 308

1     to which the answer is always going to be yes.                         So

2     to the extent that makes you happy, sure.

3     BY MR. GERSCH:

4          Q     Okay.      So you do understand that concept.

5     So when that occurs, when it is the case that the

6     decision-maker puts forth a stated rationale,

7     which is, in fact, not his real rationale, is it

8     your understanding that we should pay no attention

9     to his real rationale and focus only on his stated

10    rationale?

11               MR. GARDNER:          Objection.         Calls for

12    hypothetical objection.               Calls for a legal

13    conclusion.

14               THE WITNESS:          I'm not going to answer

15    that question.

16               MR. GARDNER:          Would now be a good time

17    for a break?        We've been going about an hour.

18               VIDEOGRAPHER:          This concludes Media Unit

19    Number 5.       The time on the video is 3:11 p.m.                    We

20    are off to record.

21               (Off the record.)

22               VIDEOGRAPHER:          This begins Media Unit




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 200 of 279



                                                                     Page 309

1     Number 6.       The time on the video is 3:37 p.m.                    We

2     are on the record.

3                (Plaintiffs' Exhibit 28, Memo, was

4     marked.)

5     BY MR. GERSCH:

6          Q     Mr. Comstock, we're back on the record.

7                After the Department of Justice made

8     their formal request for the addition of a

9     citizenship question in December of 2017, you

10    understand that the Census Bureau did some

11    analysis with respect to that request, right?

12         A     Correct.

13         Q     All right.          And one of the things that

14    the Census Bureau produced is a document that's

15    been marked Exhibit 28.

16         A     Okay.

17         Q     Is that fair to say?

18         A     It appears to be a memo from John Abowd

19    to the Secretary, so will -- oh, it's marked

20    draft, so --

21         Q     Dated January 19, 2018, as you say, from

22    John Abowd, Chief Scientist at the Census Bureau,




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 201 of 279



                                                                     Page 310

1     to Secretary Ross through Karen Dunn Kelley.

2                You've seen this before, haven't you?

3          A     I don't know that I've seen this

4     particular draft.            It's marked draft, so I don't

5     know that this document ever made it up to the

6     Secretary's office.

7          Q     Did you see a form of this document,

8     whether it was this one or not?

9          A     I saw some form of this document, yes.

10         Q     I want to direct your attention to the

11    one, two, three -- third full paragraph, last

12    sentence, and in it Mr. Abowd addresses

13    Alternative B -- and, by the way, you understand

14    Alternative B is adding a citizenship question to

15    the census, right?

16         A     That appears to be what the memo says,

17    yeah.

18         Q     So what Mr. Abowd reports is

19    Alternative B -- that is adding a citizenship

20    question -- is, quote, very costly, harms the

21    quality of the census count, and would use

22    substantially-less active citizenship status data




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 202 of 279



                                                                      Page 311

1     that are available from administrative sources.

2                 You knew that that is what the

3     Census Bureau had concluded, right?

4            A    Well, again, that's a -- this is a draft

5     pre-decisional memo.              So I'm not sure if this was

6     the final document that was sent to us or not.

7            Q    I'll represent to you that this

8     is -- that the record made in this case so far is

9     that this is the last draft produced.                        Does that

10    help you --

11           A    Is that -- okay.

12           Q    I'm happy if you want to consult with

13    your counsel.

14                MR. GARDNER:          If you -- you can answer

15    the question, yes.

16                THE WITNESS:          Sure.      Assuming this is the

17    final version, then that's what the document says,

18    yes.

19    BY MR. GERSCH:

20           Q    That's not my question.                You came to

21    understand, isn't that right, that the view of the

22    Census Bureau was that asking the citizenship




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 203 of 279



                                                                      Page 312

1     question is very costly, harms the quality of the

2     census count and would use substantially-less

3     citizenship status than are available from

4     administrative sources?

5            A    I would agree that that's the summary

6     statement here.           That it overstates the case they

7     made further in the document.                   But that is not an

8     accurate representation of what's actually

9     reflected in the document.

10           Q    I want to make sure I understand your

11    testimony.        You're saying you disagree with their

12    conclusion?

13           A    I disagree with that characterization as

14    being the final conclusion of the Census Bureau,

15    yes.

16           Q    Ah.     Okay.      So you think that what I just

17    read to you doesn't fairly reflect the view of the

18    Census Bureau; is that right?

19           A    I think that reflects the view of

20    Dr. Abowd and that it's very imprecisely stated.

21    If you read the rest of the memo, it provides more

22    detail, and so I would not agree with the




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 204 of 279



                                                                     Page 313

1     statement, because it's not backed up in the

2     document that it would be very costly.                       That's a

3     relative term.         And that it would use

4     substantially-less accurate, I disagree with those

5     statements.

6          Q     Yeah.      I understand, and I stipulate that

7     you disagree with them.               My question is a little

8     different.       I'm asking if you understand this is

9     the position of the Census Bureau, whether you

10    agree with it or not, and I stipulate that you

11    don't.

12         A     And just, again, I'm being very clear

13    that this sentence taken out of context, I would

14    say is not the position of the Census Bureau.                         The

15    position of the Census Bureau is reflected in this

16    full memo, which provides greater detail, which is

17    not, I would say, accurately characterized in this

18    summary statement at the front.

19         Q     Did you ever meet with the folks at the

20    Census Bureau about this analysis?

21         A     Yes, we did.

22         Q     Okay.      When did you do that?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 205 of 279



                                                                      Page 314

1            A    I couldn't tell you the exact date.

2            Q    Who did you meet with?

3            A    Dr. Abowd, Dr. Jarmin.                 It was a large

4     meeting.

5            Q    And Dr. Abowd and Dr. Jarmin, they stood

6     by this analysis, right, the analysis in

7     Exhibit 28?

8            A    I'd say that, yeah, they stood by the

9     entire analysis, not necessarily that statement.

10           Q    And the entire analysis includes the

11    statement that I read to you, right?

12           A    Again, you're -- I think you're taking a

13    single statement out of context.

14           Q    My question is a little different.                         I'm

15    saying when you said, they stood by the entire

16    analysis, that includes the statement that I read

17    you?

18           A    And, again, I will say that I think

19    you're trying to get me to say that particular

20    statement represents the view of the

21    Census Bureau, and that is not my understanding.

22           Q    Okay.       When you say it's not your




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 206 of 279



                                                                     Page 315

1     understanding, at no point did Dr. Jarmin or

2     Dr. Abowd say, no, we don't believe that

3     Alternative B is very costly, harms the quality of

4     the census count and would use substantially-less

5     accurate citizenship status data that are

6     available from administration sources; isn't that

7     right?     They never took it back?

8          A     We never asked them to take it back.

9          Q     And they never did?

10         A     I don't know if they took it back or not.

11         Q     In your presence, sir.

12         A     Again, they were never asked, to my

13    knowledge, to take that statement back, so there

14    would be no reason for them to take it back.

15         Q     And they didn't take it back, did they?

16         A     I don't know whether they took it back.

17         Q     In your presence, they didn't take it

18    back?

19         A     Again, I look at their entire memo, not

20    that statement.

21         Q     I'm not asking that question.                    They

22    didn't take this statement back that I just read




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 207 of 279



                                                                      Page 316

1     to you three times?

2            A    Again, my point is, they were never asked

3     to take it back, so there would be no reason for

4     them to take it back.

5            Q    I just want there to be no

6     misunderstanding, Mr. Abowd [sic], if at trial

7     you're going to say they took it back, I want to

8     hear that right now.

9                 MR. GARDNER:           He's not Mr. Abowd.

10    BY MR. GERSCH:

11           Q    I'm sorry, Mr. Comstock.                  It's late in

12    the day.

13                Mr. Comstock, if you're going to say at

14    trial that Dr. Abowd or Dr. Jarmin took this

15    statement back, I want to hear that right now.

16    Can we agree on that, that you'll tell me right

17    now?

18           A    I will agree -- I will agree that I would

19    say that is not representative of the data that

20    was presented to us in the course of extensive

21    discussions.          That that statement is an early

22    statement that mischaracterizes the final




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 208 of 279



                                                                     Page 317

1     conclusions that we understood.

2          Q     When you say earlier, it's the statement

3     as of the January 19th memo, you don't disagree

4     with that?

5          A     Again, I'm not contesting they provided

6     this investigation.

7          Q     Focus on timing.            You said this was an

8     early statement and you don't think it was

9     reflective of their final conclusions.

10               My question is:            You're not saying it

11    doesn't reflect their position as of January 19th,

12    are you?

13         A     I am saying, again, that I think you're

14    taking a single statement out of context and

15    trying to represent it has the position of the

16    Bureau as conclusive, and I'm saying I disagree

17    with that statement.

18         Q     Let me show you -- let's mark this as

19    Exhibit 29.

20               (Plaintiffs' Exhibit 29, Memo, was

21    marked.)

22    BY MR. GERSCH:




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 209 of 279



                                                                     Page 318

1           Q    You see what's been marked as Comstock

2     Exhibit 29, it is a March 1, 2018 memo from

3     Dr. Abowd for Secretary Ross, Bates stamp first

4     Page 001308.

5                Do you have that in front of you?

6           A    I do.

7           Q    Have you seen this document before?

8           A    I believe I've seen this document.

9           Q    Okay.      And this document relates to an

10    Alternative D, right?

11          A    Correct.        But I'll note, again, it's

12    marked draft, and I'm just mystified as to why we

13    keep getting draft documents as opposed to finals.

14    Certainly draft documents don't normally come to

15    us.

16               MR. WALSH:         Counsel, would it be possible

17    to hand out --

18               MR. GERSCH:         Oh, I'm sorry.

19               MR. WALSH:         Thanks.

20    BY MR. GERSCH:

21          Q    This is about Alternative D; is that

22    right?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 210 of 279



                                                                     Page 319

1          A     That's correct.            But I'm still asking a

2     question, why am I getting a draft version of this

3     instead of a final?

4          Q     I don't get to testify.                All I can do is

5     ask the questions.

6                And Alternative D was the idea of

7     Secretary Ross, that perhaps you could combine

8     Alternative B, which is asking the citizenship

9     question of every household in the decennial

10    census, and Alternative C, which was don't ask the

11    question but use administration data to figure out

12    citizenship status, correct?

13         A     Correct.

14         Q     And at the back of this memo, the last

15    sentence says, "In sum, Alternative D would result

16    in poorer quality citizenship data than

17    Alternative C.         It would still have all the

18    negative cost and quality implications of

19    Alternative B outlined in the draft January 19th

20    memo to the Department of Commerce."

21               You saw this at the time, right?

22         A     Again, I can't say that this was the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 211 of 279



                                                                     Page 320

1     document I saw, because I did not see something

2     marked draft pre-decisional V10.

3          Q     You think you saw a version of it that

4     didn't have draft on it?

5          A     I have no idea.            But we don't typically

6     see documents that say draft.

7          Q     I'll represent that we've never seen a

8     version of either of these documents that aren't

9     marked draft.         If there is one -- if there are

10    versions, I would like them right now.

11               MR. GARDNER:          I represent we've produced

12    what we have.

13    BY MR. GERSCH:

14         Q     Regardless of the format, you became

15    acquainted with the views of Census that

16    Alternative B would result in poorer quality

17    citizenship data than Alternative C and still have

18    all the cost and quality implications of

19    Alternative B outlined in the draft January 19th

20    memo to the Department of Commerce; you became

21    acquainted with that conclusion of theirs, right?

22         A     I did.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 212 of 279



                                                                     Page 321

1          Q     Okay.      By the way, you'll notice it

2     says -- this refers to the January 19th memo as

3     being a draft.

4          A     Okay.      Like I said --

5          Q     Do you see that?

6          A     I see it.        That it says that, yes.

7     Perhaps that is what they provided to us.                         I don't

8     know.    We produced whatever is in the record, so

9     if this is what's in the record -- as long as I'm

10    being given the final version, then okay.

11         Q     All right.         You're not saying that the

12    Census Bureau took back the conclusion reflected

13    in this last paragraph that I've read you from

14    Exhibit 29, are you?

15         A     Again, I think there was iterative

16    exchange in which the conclusions of the

17    Census Bureau to staff and some of their

18    assertions did not hold up under

19    cross-examination.

20         Q     Whether you think they held up or not, my

21    question to you is:            Did the Census Bureau ever

22    take back the conclusion that's in the last




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 213 of 279



                                                                     Page 322

1     paragraph of this March 1 memo?

2          A     You'd have to ask them.

3          Q     In your presence, did they say any such

4     thing?

5          A     I didn't ask them to take it back.

6          Q     I'm not asking whether you asked them.

7     I'm asking -- withdrawn.

8                There were other people in the meeting

9     besides you, right?

10         A     There were a series of meetings, so --

11         Q     How many meetings did you have about this

12    memo, this March 1 memo?

13         A     I couldn't tell you.

14         Q     About?

15         A     Might have met once or twice.                     I really

16    couldn't tell you.

17         Q     And who did you remember being there

18    besides Dr. Abowd and Dr. Jarmin?

19         A     Again, I don't know if it was

20    specifically on this memo or this presentation or

21    whether they sent it to us.                  There were multiple

22    meetings on the question.                 Who was at each




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 214 of 279



                                                                       Page 323

1     meeting, I couldn't tell you.

2            Q     I think it would be fair to say there

3     were multiple meetings about Census Bureau's

4     analysis of the citizenship question, right?

5            A     Yes.

6            Q     Okay.      And what's your best recollection

7     of how many meetings there were?

8            A     I don't know.          Two or three.

9            Q     And if this memo is dated March 1 and the

10    decisional memo is dated March 26th.                        What's your

11    best recollection about when the last -- the last

12    meeting was, the last of these two or three

13    meetings?

14           A     Probably somewhere in the vicinity of

15    March 20th.

16           Q     Okay.      And my question simply to you is,

17    sir:       Did the Census Bureau people ever say we're

18    taking it back, you've convinced us, we don't

19    agree with the conclusion we put forth in the last

20    paragraph?

21           A     No.

22           Q     And did you ever have -- withdrawn.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 215 of 279



                                                                     Page 324

1                 Did you have a meeting about the wording

2     of the March 26th memo with the Census Bureau?

3           A     I don't believe so.

4           Q     You didn't have a meeting with Dr. Abowd

5     with Secretary Ross there on the morning of the

6     26th or thereabouts?

7           A     No, not to my recollection.                     But it's

8     entirely possible.

9           Q     So it's your -- and all I can ask for is

10    your best recollection.

11                It's your best recollection that you

12    never had a meeting with the Census Bureau about

13    the wording of the March 26 decisional memo?

14          A     Not that I recall, no.

15          Q     Did you ever have any analysis of the

16    citizenship question prepared by experts other

17    than the folks at the Census Bureau?

18          A     Not that I know of, no.

19          Q     Did you ever get any input from somebody

20    with technical expertise with respect to the

21    Census Bureau's analysis of the citizenship

22    question who was not from the Census Bureau?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 216 of 279



                                                                     Page 325

1           A     No.

2           Q     Did anyone review the Census Bureau's

3     analysis of what was wrong with the citizenship

4     question who was not a lawyer?

5           A     The Secretary.

6           Q     Other than the Secretary?

7           A     Karen Dunn Kelley.

8           Q     Other than the Secretary and Karen Dunn

9     Kelley?

10          A     Obviously, Dr. Jarmin, Dr. Abowd.

11          Q     I'm talking about people outside the

12    Census Bureau.

13          A     Census Bureau.

14                Well, let's see -- well, Wendy Teramoto

15    might have.         But, no, primarily would have been

16    Office of General Counsel doing the review.

17          Q     And you?

18          A     And me.

19          Q     And you're a lawyer?

20          A     Yes, I am a lawyer.

21          Q     All right.          Let's mark the decisional

22    memorandum as Exhibit 30.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 217 of 279



                                                                     Page 329

1          Q     -- those are empirical analyses, right,

2     they count?

3                MR. GARDNER:           Objection.         Form.

4                THE WITNESS:           You'd have to ask the

5     Census Bureau how they do their analysis.

6     BY MR. GERSCH:

7          Q     Right.       But you understand what empirical

8     means, right?

9          A     I understand the use of the term, but I

10    don't know if all of their analyses are based on

11    empirical or some other method.

12         Q     Certainly, some of their analyses are

13    empirical, right?

14         A     Sure.       And some are sampling and some of

15    them are imputation.              They use a variety of

16    statistical methods.

17         Q     Just a few more questions.                    Now, turn to

18    Exhibit 30 if you would and turn to Page 7.

19         A     Yeah.

20         Q     Last paragraph, first sentence reads,

21    "The Department of Commerce is not able to

22    determine definitively how inclusion of a




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 218 of 279



                                                                     Page 330

1     citizenship question on the decennial census will

2     impact responsiveness."

3                You saw that, right?

4          A     Yep.

5          Q     It says the Department of Commerce is not

6     able to determine definitively.                   What does that

7     mean, determine definitively?

8          A     What it says.          In other words, the

9     evidence presented to us was not determinative,

10    and it was not definitive that there would be a

11    drop in response rate.              There was a widely-held

12    belief that there would be a drop in response, but

13    many of those same people that they were not

14    answering the citizenship question, were already

15    not answering the census because of distrust of

16    government, because of whatever the other reasons

17    may be.

18               So they could not identify with any

19    specificity that the addition of a citizenship

20    question would, in fact, cause a decrease in

21    response rate.         They estimated there could be a

22    decrease of a certain number of households, which




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 219 of 279



                                                                     Page 331

1     was less than half a percent.                  And based on the

2     size and volume of the exercise we were

3     undertaking, that is not sufficient to say it's an

4     insurmountable obstacle.

5                MR. GERSCH:         I'll move to strike it as

6     nonresponsive.

7     BY MR. GERSCH:

8          Q     My question --

9          A     It was responsive.

10         Q     What do you mean by definitively?

11               MR. GARDNER:          Objection.         Asked and

12    answered.

13               THE WITNESS:          What I mean by definitive

14    is they did not provide evidence that you could

15    draw a straight line and say if you do this, this

16    will happen.        They speculated it, and they drew

17    some conclusions based on other information, but

18    logical people can look at that information and

19    say, yes, but that's not a necessary conclusion

20    that, in fact, as was pointed out, the same

21    hard-to-count populations who were already not

22    responding to the census were likely the very same




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 220 of 279



                                                                     Page 332

1     ones that might not answer the census.

2                And just to your point, just to

3     illustrate this, we do know from the ACS that

4     70 percent of the people who are presented with

5     the citizenship question answer it correctly, who

6     are, in fact, noncitizens and 30 percent don't.

7     So it doesn't necessarily mean that you add a

8     citizenship question and people refuse to answer.

9     We have a population that does answer.

10               I know that's not the answer you wanted.

11    BY MR. GERSCH:

12         Q     Mr. Comstock, we're missing each other,

13    so let me try it a little differently.

14               I'm not asking you whether you didn't

15    think the Census Bureau's answer was definitive.

16    I'm asking what is -- what would be -- let's try

17    it this way, what would you consider to be

18    definitive evidence?

19         A     If they had evidence that showed that the

20    addition of a citizenship question would cause a

21    number of people that otherwise would have

22    responded to the census to not respond.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 221 of 279



                                                                     Page 333

1          Q     And what would they need to show you

2     that?

3          A     They would problem have to put the

4     question on the decennial census and compare it to

5     prior decennial censuses and eliminate for the

6     errors.     And, unfortunately, they don't have that

7     data from when they were asking that question, so

8     they couldn't make the comparisons.

9          Q     Well, they could have done it on a test

10    basis for the 2020 census, right?

11         A     They already asked the ACS to 43 million

12    households.        So we'd asked and answered that

13    question already.

14         Q     My question --

15         A     It's been well tested.

16         Q     My question is:            They could do it on the

17    2020 census on a trial basis, right?

18         A     And that's, basically, what the Secretary

19    has determined to do.

20         Q     No.     The Secretary has not decided to do

21    it on a trial basis.             He wants everyone asked,

22    right?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 222 of 279



                                                                     Page 334

1          A     Well, that would be a trial basis.

2          Q     Let me do it differently.                 You could do

3     it on the 2020 census as a test where it's being

4     asked as a sample of the people, right?

5          A     That would not give you -- actually, that

6     would give you no more information than you get

7     from the ACS, so we already have that information.

8          Q     You think asking the question on the

9     decennial census is the same thing as asking on

10    the ACS?

11         A     No, I don't.

12         Q     Okay.      How about a randomized control

13    study of some kind, randomized controlled testing?

14         A     We already have that.

15         Q     You think you already have that?

16         A     Sure, through the ACS.

17         Q     Okay.      Was a proposal to do a randomized

18    controlled test in May of this year from the

19    Census Bureau?

20               MR. GARDNER:          Objection.         Lacks

21    foundation.

22               THE WITNESS:          Not that I'm aware of.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 223 of 279



                                                                      Page 337

1            Q    The initial impetus for putting the

2     citizenship question on the 2020 census was not

3     DOJ's idea; is that correct?

4            A    That's correct.

5            Q    It was Secretary Ross's idea, I think

6     you've testified to that, correct?

7            A    He was the one who asked me to

8     investigate it, yes.

9            Q    He told you sometime shortly after he was

10    confirmed that he wanted the question on the 2020

11    census, correct?

12           A    He asked me to explore putting it on,

13    yes.

14           Q    Well, he actually said he requests the

15    question be put on the census, correct?

16           A    That was the way he phrased it, yes.

17           Q    You said you would make that happen,

18    correct?

19           A    I said I would do my best.

20           Q    And you would get the citizenship

21    question in place, I think was -- were your words?

22           A    I said I would work to get that in place.




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 224 of 279



                                                                      Page 340

1            A    You'd have to ask the Justice Department

2     redactors.

3            Q    Do you -- without saying what is said

4     there, do you know what you wrote there that's

5     been blocked out?

6            A    I don't recall.

7            Q    You did not ask her for legal advice, did

8     you?

9            A    No.

10           Q    Do you have any reason to believe there

11    is some privileged information in what's been

12    blocked out?

13                MR. GARDNER:          Objection.         Calls for a

14    legal conclusion.

15                MR. ROSENBERG:           He's always the client,

16    and the client holds the privilege.

17                THE WITNESS:          I don't know what it says,

18    so I trust the folks who redacted it believe

19    there's a conclusion of some kind that is relevant

20    to the investigation.

21    BY MR. ROSENBERG:

22           Q    Anyone at Commerce who was more involved




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 225 of 279



                                                                     Page 341

1     in the citizenship question other than you during

2     the period from the time you came to Commerce

3     until the citizenship question issue was resolved?

4          A     Probably not, no.

5          Q     Let me -- take a look at C5 that's been

6     marked, which is the supplemental memorandum.

7          A     Uh-huh.       I've got it somewhere.                It's a

8     supplemental memorandum.

9          Q     It's dated June 21 --

10               MR. GARDNER:          You want to look at my

11    copy?

12               THE WITNESS:          Okay.      All right.         Go

13    ahead.

14    BY MR. ROSENBERG:

15         Q     When did you first hear that this

16    document was going to be created?

17         A     Sometime shortly before June 21st.

18         Q     Do you recall approximately how many days

19    before June 21st?

20         A     I don't.

21         Q     But before you got a copy of the

22    document; is that correct?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 226 of 279



                                                                     Page 346

1          Q     Are you going to follow counsel's advice?

2          A     I'll follow my counsel's advice, yes.

3          Q     By the way -- by the way, I think you

4     testified that you made some edits to C5, the June

5     21st supplemental memorandum; is that correct?

6          A     I think I may have suggested a wording

7     change or two.

8          Q     Do you know what wording change or two

9     you made?

10         A     I have no recollection of that.

11         Q     Did you maintain the original draft of

12    the June 21st memorandum?

13         A     I imagine I made it -- my edits in

14    electronic form, but that would be, probably,

15    privileged, under the administrative record.

16         Q     Let's turn to C30, which is the

17    March 26th memo.           Now, is it stated anywhere in

18    this memorandum that the Secretary had begun,

19    considering the question of adding the citizenship

20    question to the census almost a year prior or more

21    than a year prior to the March 26th memorandum?

22         A     It wouldn't be relevant to the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 227 of 279



                                                                     Page 347

1     memorandum.

2          Q     So you don't think that's important

3     information?

4          A     The government has lots of processes

5     where -- and I've been involved in lots of

6     processes throughout the government where things

7     have been under consideration for months, years,

8     decades, even, prior to an administrative record,

9     and that's not usually included in the decision.

10               The question is once you began the formal

11    action of considering this decision and in which

12    you're presented with a situation where you need

13    to make a decision, you document at how you arrive

14    at your conclusion.

15         Q     It's your testimony that the formal

16    action is when?

17         A     When we received the letter from the

18    Department of Justice.              Because prior to that,

19    this was all speculation.

20         Q     Well, but prior to that, you had been

21    directed by the Secretary of the Commerce to put

22    the citizenship question on the census --




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 228 of 279



                                                                      Page 348

1            A    I'd --

2            Q    -- isn't that correct?

3            A    I'd been directed to explore putting a

4     citizenship question on the census.

5            Q    He said he wanted it on the census,

6     correct?

7            A    That was certainly his expressed

8     interest.

9            Q    It was an expressed statement, was it

10    not?

11           A    That's the way he phrased it.                    But,

12    again, he can't put something on the census

13    without having the legal authority or process in

14    place to do so.

15           Q    You agree it would have been more

16    accurate if the first sentence of C30 said, as you

17    know, pursuant to my request on December 12, 2017,

18    the Department of Justice requested that the

19    Census Bureau reinstate a citizenship question;

20    isn't that more accurate?

21           A    I wouldn't agree that's more accurate.

22           Q    Isn't that what happened?




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 229 of 279



                                                                     Page 349

1          A     Again, the Department of Justice decision

2     to ask -- send a letter requesting this is a

3     decision they made independently.                    We cannot

4     compel them to make that request.

5          Q     By the way, what does Section 2 of the

6     Voting Act provide?

7          A     Well, my understanding of it -- and,

8     again, it's been established that I'm not a Voting

9     Rights Act expert -- is that there are cases in

10    which you might have a population where as they

11    set up a district, you have two minority

12    populations.        If one of those minority

13    populations, for example, Hispanics population,

14    has a large under of undocumented people, they

15    might appear on paper to have a majority.                         When,

16    in fact, they can never actually execute that

17    majority because they don't have enough Citizen

18    Voting Age Population people to carry that out.

19               Now, under the census, we already ask

20    about age and we ask about race, so we can

21    determine those two questions.                   What you can't

22    determine is how many people of that population




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 230 of 279



                                                                     Page 350

1     are, in fact, eligible to vote.

2                Now, using the ACS data, the census

3     provides estimates that the Justice Department

4     uses for that very purpose.                 We know, in fact, as

5     a result of this analysis, in the Census Bureau's

6     efforts to promote Alternative C, they, in fact,

7     did an analysis of that ACS data, and lo and

8     behold, it came back that the data that we've been

9     providing to the Justice Department is, in fact,

10    at a fairly significant error.                   It's off by a

11    factor of about a third.               And so in light of that

12    information, you'd absolutely want to go forward

13    with this.

14         Q     But the Census Bureau, nevertheless,

15    recommended from a standpoint of accurate and

16    completeness and quality of the census that there

17    should not be a citizenship question added to the

18    census, as opposed to continuing to rely on ACS

19    data supplemented by the administrative records?

20         A     No.     In the process of this memorandum,

21    back and forth, they could not articulate a

22    rationale to support their belief that there would




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 231 of 279



                                                                     Page 351

1     be this decline in this response rate.                       Their

2     entire analysis relied on the assumption that

3     there would be this decline in response rate of a

4     certain percentage and that that would, therefore,

5     make the data less reliable.

6                What they couldn't refute was the fact

7     that under their proposed approach, they would

8     have had to impute -- again, based on statistical

9     models -- the citizenship of 25 million voting age

10    citizens.       That was not a complete and accurate

11    picture as far as the Secretary was concerned.                        So

12    the Secretary said this is why we need to look at

13    combining the two approaches, B and C, to come up

14    with Alternative D.            Because in the absence of

15    that, we don't have good enough data on which to

16    build the formula to impute those people that we

17    would have to because we don't have answers on

18    what their citizenship is.                So that's the

19    rationale that's laid out in this memo, and as far

20    as I know, that's been the rationale that's been

21    the Secretary's all along.

22         Q     But not the rationale that was accepted




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 232 of 279



                                                                     Page 352

1     by the Census Bureau, which nevertheless, rejected

2     as -- from a technical perspective, the

3     Secretary's rationale; isn't that correct?

4          A     I disagree that they rejected it from a

5     technical perspective.              They made some assumptions

6     in making their recommendation -- and that's

7     exactly what it is, it's a recommendation -- that

8     this would be the case.

9          Q     Let me turn your attention to C30,

10    Page 001314, which is Page 2 of the March 26th

11    memo.    And turning your attention to the Option A,

12    the third line in the sentence that says,

13    "Additionally, the block group levels CVAP data

14    currently obtained through the ACS has associated

15    margins of error" --

16         A     Correct.

17         Q     -- "because the ACS is extrapolated based

18    on the sample servers of the population."

19         A     That's correct.

20         Q     Do you know what the margins of errors

21    are that are referred to in this sentence?

22         A     I think you go on and see, you'll see it




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 233 of 279



                                                                     Page 353

1     described later in the same memo, which is that

2     they have an error of approximately 30 percent, 28

3     to 34, I believe, is the range.

4                Yeah.      If you look on Page 4,

5     "Census Bureau analysis showed that between 28 and

6     34 percent of citizenship self-responses for

7     persons with administrative records show are

8     noncitizen were inaccurate.                 In other words, when

9     noncitizens respond to long form or ACS questions

10    on citizenship, they inaccurately mark citizen

11    about 30 percent of the time.                  However, the

12    Census Bureau is still evolving its use of

13    administrative records.               The Bureau does not have"

14    --

15               (Thereupon, the court reporter

16    clarified.)

17               THE WITNESS:          This is in the -- under

18    Option C of Page 4.

19               MR. GARDNER:          You're going to have to

20    slow down for the court reporter.

21               THE WITNESS:          "So they inaccurately mark

22    noncitizen about 30 percent of the time.                        However,




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 234 of 279



                                                                     Page 354

1     the Census Bureau is still evolving its use of

2     administrative records, and the Bureau does not

3     yet have a complete administrative record set for

4     the entire population.              Thus, using administrative

5     records alone would provide DOJ data with CVAP

6     data that was not a" -- "that would provide an

7     incomplete picture."

8     BY MR. ROSENBERG:

9          Q     And that's your understanding of what

10    margins of error means as used on Page 01314?

11         A     Well, yes.         They're referring to that --

12    that margin of error they're referring to is the

13    28 to 34 percent they were off.

14         Q     Do you know whether the data that would

15    be provided to DOJ if a citizenship question were

16    added to the 2020 census would also have margins

17    of error associated with that data?

18         A     It would almost certainly have some small

19    margin of error, yes.

20         Q     When you say a small margin of error, can

21    you quantify that?

22         A     Well, yeah.         I think if you look at the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 235 of 279



                                                                     Page 355

1     decision memo, it spells out that by providing the

2     question on the census, you'll give 100 percent of

3     the population to answer that question.                        For

4     90 percent of the people that are citizens, that

5     is not a problem.           For the remaining 10 percent,

6     approximately, again, based on -- again, on the

7     ACS error rate, you can expect that approximately

8     70 percent of those people will also answer that

9     data correctly.          So you're looking at, basically,

10    what is the situation with the remaining

11    30 percent?        And based of the data we get from the

12    actual responses, comparing that with the

13    administrative records, which we're also working

14    to improve, so that that 88.6 from the 2010 census

15    is expected to go up, should be closer to 90 to

16    95, we'll be able to narrow to down to about a 5

17    percent of the population that we'll have to

18    impute.     It's a much smaller number than the

19    number that's being --

20         Q     And that's your understanding of how the

21    phrase margins of error is used in the Secretary's

22    memo?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 236 of 279



                                                                     Page 356

1          A     Well, I'm not sure -- you're focused on

2     the words margins of error.

3          Q     Right.      All of my questions had to do

4     with the phrase margins of error.

5          A     And you're saying --

6          Q     I'm just trying to get your understanding

7     of the phrase.

8          A     No.     I was focusing on the ACS.                  I mean,

9     you're isolating the term margins of error.

10         Q     Yes.

11         A     When you do sampling or other things,

12    there is a margin of error associated with that,

13    and that margin of error can be larger or it can

14    be smaller.        And so they would provide, typically,

15    a confidence interval connected with their data,

16    and, again, depending on how the survey is

17    conducted, it could be large or small.

18         Q     Well, that sounds a little bit different

19    than what you testified to earlier, when I asked

20    you about the phrase margins of error as used in

21    the sentence I read to you from C003134.

22         A     You'll have to remind me what the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 237 of 279



                                                                     Page 357

1     sentence is again --

2          Q     Sure.      "The Census was additionally" --

3          A     -- because I focused on the ACS.

4          Q     -- "block group level CVAP data currently

5     obtained through the ACS has associated margins of

6     error because the ACS is extrapolated, based on

7     sample surveys of the population."

8          A     And I believe that reference in the

9     context of this memo may be scientifically

10    incorrect, but it's referring to the fact that

11    there's this error in the data of roughly

12    30 percent.        So this was not drafted by, quote,

13    scientists.        So we may have inaccurately used the

14    term margin of error.             But what the Secretary was

15    referring to was the fact that we had now learned

16    that the ACS data was fairly significantly

17    inaccurate.

18         Q     Do you know whether the Census Bureau's

19    use of margins of error, quote, end quote, is the

20    same as you have just described?

21         A     I have no idea.            I mean, I would guess

22    that in other context, that the Census Bureau uses




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 238 of 279



                                                                     Page 358

1     the term margin of error differently.                       I'm saying

2     in the context of this memo, I think the reference

3     of margin of error is referring to that margin of

4     inaccurate information in the ACS.                     That is what

5     the Secretary was focused on in making his

6     decision.

7          Q     I'd like to turn your attention to

8     001315, Page 3, the second full paragraph that

9     begins "the Census Bureau."

10         A     Uh-huh.

11         Q     And the Census -- I'm sorry -- the

12    sentence that reads, "However, neither the

13    Census Bureau, nor the concerned stakeholders

14    could document that the response rate would, in

15    fact, decline materially."

16               Do you see that?

17         A     I see that.

18         Q     Can you tell me what you understand the

19    word materially to mean?

20         A     Yes.     In that context, it's, basically,

21    saying they could not, as I explained earlier,

22    demonstrate that the decline because of the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 239 of 279



                                                                     Page 359

1     addition of a citizenship question would be any

2     greater than the decline that we already

3     anticipated we would face because of the current

4     political climate and people's concerns about

5     government.

6                And, frankly, the folks bringing this

7     lawsuit are contributing to that.                    We already

8     anticipated this was going to be -- this census

9     was going to be more difficult than other

10    censuses, and that was a lot of the reasons behind

11    some of the changes that were made in the

12    lifecycle cost estimate.               So we anticipated there

13    were going to be hard-to-count populations, and

14    many -- many of the same hard-to-count populations

15    would have been disinclined to answer the census

16    with or without a citizenship question.

17         Q     When you say that the -- when you talk

18    about the material decline, are you talking about

19    the decline overall or are you talking about a

20    differential decline depending on what demographic

21    group is being discussed?

22         A     If the data had shown conclusively that




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 240 of 279



                                                                     Page 360

1     the addition of a citizenship question would cause

2     a material -- in other words, significant and

3     major decline in any particular group, I'm sure

4     the Secretary would have considered that quite

5     carefully.

6          Q     When the Secretary used the word material

7     or phrase material decline, was he referring to

8     any decline of any demographic group or was he

9     referring to a decline across the board?

10         A     Again, based on the subject of the

11    discussion here, would there be a significant

12    increase in the number of nonresponse follow-ups

13    that we had to go do because people failed to

14    respond?      The data that was being presented did

15    not isolate the citizenship question as being a

16    material source of potential decline.                       There were

17    a lot -- there was a lot of speculation that

18    would, there was a lot of assertions it would.

19    And upon review and analysis, it appears that many

20    of the same populations that were already going to

21    be difficult to count for lots of other reasons

22    would be the same people who might be disinclined




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 241 of 279



                                                                     Page 361

1     because of citizenship.               So you cannot say that

2     adding citizen is going to materially increase the

3     nonresponse follow-up rate.

4          Q     Can you quantify what you mean by a

5     material decline?

6          A     Well, I mean, the Census Bureau,

7     basically, under their best analysis, was saying

8     that there might be a decline that would cause an

9     increase of $27 and a half million.                     In a

10    $15.6 billion budget, that is -- I mean, that's so

11    far within the margin of error it's not even a

12    fact.

13         Q     Well --

14         A     We could have a bad snow day that would

15    cause bigger damage than that.

16         Q     Was -- do you consider an undercount

17    resulting from the addition of any question to the

18    census of a quarter of a percentage point in a

19    specific population to be material?

20         A     I have no reason to believe the addition

21    of a citizenship question would cause such a

22    thing.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 242 of 279



                                                                     Page 363

1     response of a demographic group a material decline

2     in your estimation?

3          A     Again, without context, I can't give you

4     an answer.       If that demographic group is composed

5     of 100 people, it may not be --

6          Q     What if the demographic is Hispanics?

7          A     I don't know that -- well, again, no.

8     That's a weighing question that the decision-maker

9     is free to make.

10         Q     Again, you're going back to weighing.

11    I'm talking about the phrase declining material --

12    materially.        I'm not weighing it yet.                 You can

13    weigh it later if you want.                 I'm just talking

14    about one side of the balance that I think you're

15    suggesting is being applied.

16               Is a quarter decline in response to the

17    census among Hispanics a material decline in your

18    estimation?

19         A     The -- the -- I think the short answer

20    is, the decline identified by -- the potential

21    decline identified by the Census Bureau was not

22    material enough to outweigh the benefits the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 243 of 279



                                                                     Page 364

1     Secretary saw in adding the question.

2          Q     It still doesn't answer my question.

3          A     You're asking me to answer in a

4     hypothetical, which I'm not going to do because I

5     don't have the number of Hispanic voters.                         I don't

6     know what 4 percent decline would represent.                          I --

7     it's impossible for me to evaluate.                     I've never

8     looked at the population numbers of Hispanics

9     versus any other.

10         Q     Well, you know that the number of

11    Hispanics in American is in the tens of millions;

12    is that correct?

13         A     I honestly haven't really given it much

14    thought.

15         Q     Do you know if it's more than a million?

16         A     I think it safe to say it's more than a

17    million.

18         Q     More than five million?

19         A     I think so.

20         Q     More than ten million?

21         A     Let's see.         If the population of the

22    United States is 360 million, and I believe




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 244 of 279



                                                                     Page 365

1     Hispanic are somewhere in the 10, 12, 15 percent

2     range, they're, obviously, well above that.

3     They're like -- I don't know, like -- 79 million.

4          Q     Of how many did you say?

5          A     70 -- I can't do the math that quickly,

6     so let's say, whatever, 70 million.                     I don't know.

7          Q     Let's use 70 million.               So if there

8     were -- let's make it easier, for my head.                            Let's

9     say there was a 1 percent decline in response rate

10    among Hispanics due to the inclusion of a question

11    on the census, would you consider that a material

12    decline?

13         A     I would consider that a factor that you

14    need to take into account.

15         Q     And if it were a 3 percent decline, would

16    you consider that even more of a factor?

17         A     Three percent is greater than 1 percent,

18    so, presumably, it would be greater.                      But, again,

19    it depends on, again, what I'm deciding against.

20         Q     Would you consider that material?

21         A     That depends on the context.

22         Q     The context of adding a question to the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 245 of 279



                                                                     Page 366

1     census resulting in a 3 percent decline in

2     responsiveness among Hispanics?

3           A     All of the factors outlined in this memo

4     are material.          It's a question for the

5     decision-maker to decide which are -- which to

6     give greater or lesser weight to.

7           Q     But the phrase here was material

8     decline --

9           A     And, again --

10          Q     -- correct?

11          A     -- in the context of conducting a

12    nationwide census, the half percent change in

13    response rates for NRFU was not something we

14    considered material because there were lots of

15    other factors that would cause an even greater

16    decline.

17          Q     And if the response rate was shown to be

18    greater than a half percent decline, if it was

19    shown to be a 3 percent decline?

20                MR. GARDNER:           Objection.          Calls for

21    hypothetical.

22                THE WITNESS:           I understand you're trying




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 246 of 279



                                                                      Page 367

1     to get a certain answer, but I'm just telling you

2     in the context of this, in the context of this

3     memo, the half percent increase in NRFU response

4     rate was not material.

5     BY MR. ROSENBERG:

6            Q    By the way, earlier you said that 30

7     percent of noncitizen citizens answering the ACS

8     citizenship question responded accurately.                             Do you

9     recall that?

10           A    That was data provided by the Census

11    Bureau.

12           Q    Okay.      What, if any, evidence is there

13    that noncitizens would respond to a citizenship

14    question on the 2020 census questionnaire at a

15    more accurate rate than they currently do on the

16    ACS?

17           A    That's -- I think we assumed in doing

18    this that they would continue at that potential

19    rate.

20           Q    At a 30 percent inaccurate rate?

21           A    Which is why you have to do both

22    administrative records and put the question on.




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 247 of 279



                                                                     Page 368

1     You can't do just one or the other.

2          Q     But the administrative records could be

3     used with ACS; isn't that correct?

4          A     No, they couldn't.

5          Q     They could not be used --

6          A     Because you can't extrapolate from the

7     ACS to the whole population.

8          Q     No.     That wasn't my question.

9                The administrative records could be used

10    in conjunction with the information from ACS?

11         A     Again, you don't get an accurate sampling

12    because you're extrapolating from the ACS to the

13    larger population, so you can't apply your

14    administrative records across in the same way.

15    That's why the census was proposing to just use

16    administrative records and they were prepared,

17    apparently, to have to impute 25 million voting

18    age citizen citizenship records.                     Now, on what

19    basis, they would do that, we weren't sure.

20         Q     But both Options C and D require some

21    imputation; isn't that correct?

22         A     Potentially, to get a complete and




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 248 of 279



                                                                     Page 369

1     accurate count, because we don't have 100 percent

2     matching between the administrative records and

3     the respondents.           Yes.     That's correct.

4          Q     Let me draw your attention to the period

5     around January 2018.              Do you recall taking part in

6     the signing of the list of 35 questions to the

7     Census Bureau to answer?

8          A     Yes.     I helped prepare that list.

9          Q     Do you -- who else helped prepare that

10    list?

11         A     The Secretary, Karen Dunn Kelley,

12    James Uthmeier, myself.               There may have been

13    others.

14         Q     Were you the prime drafter?

15         A     Of that particular list, I may have been

16    the prime assembler.              I was not necessarily the

17    prime drafter of all the questions.

18         Q     And what was your purpose -- what was the

19    purpose in proposing those questions?

20         A     Basically, it has -- I think it was

21    pointed out earlier we got an analysis from the

22    Census Bureau that seemed to have a particular




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 249 of 279



                                                                      Page 370

1     viewpoint, and it wasn't well supported in some

2     cases.      So those are the questions that arose

3     after reviewing their memo.

4            Q    And when you -- after the questions were

5     formulated, whom did you send them to?

6            A    I believe they were sent to the

7     Census Bureau.

8            Q    And the idea was the Census Bureau would

9     answer the questions; is that correct?

10           A    They would provide that input, yes.

11           Q    And you gave them a deadline, did you

12    not?

13           A    I imagine we did, yeah.

14           Q    Four days; is that correct?

15           A    I don't recall.

16           Q    Was it your understanding that the

17    answers were going to be provided solely by the

18    Census Bureau to those questions?

19           A    I believe all the questions were directed

20    to the Census Bureau, but if they were directed to

21    somebody else, then, obviously, they would provide

22    them.




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 250 of 279



                                                                     Page 371

1          Q     But it was your understanding that the

2     Census Bureau would answer them; is that correct?

3          A     Again, without going back and looking at

4     the documents and the accompanying emails, I can't

5     tell you exactly who it was.                 But my understanding

6     was, yes, they were drafted for the Census Bureau.

7          Q     Did there come a time when you reviewed

8     the answers for the questions?

9          A     I imagine there was.

10         Q     Well, was there?

11         A     Again, I know all of you are focused on

12    this case and everything else.                   This was one small

13    fraction of the work I was doing at that time.                         So

14    I'm quite certain I reviewed the answers.                         Exactly

15    when, I can't tell you.               But, clearly, they

16    went -- the responses to those questions were

17    considered in the decision memo.                    So I, obviously,

18    reviewed them at some point.

19         Q     Do you recall whether you reviewed those

20    responses all at once or some kind of rolling

21    basis?

22         A     If memory serves, I believe the Census




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 251 of 279



                                                                     Page 372

1     responded back to some, and then provided

2     follow-up answers to others that took more time.

3          Q     Do you recall whether in connection with

4     any of the questions the Census Bureau was asked

5     to change their answers to any questions?

6          A     I believe -- well, I believe in one case,

7     they provided a response that indicated that there

8     was a very set format for putting questions on the

9     census.     And we went back to them and said, how

10    can that be?        You haven't -- there hasn't been a

11    question added to the long form?                    They went back

12    and reviewed and said, yes, that's correct.                           This

13    was the process we used for the ACS.

14         Q     Let me -- let's have this marked as 31.

15               (Plaintiffs' Exhibit 31, Questions on

16    draft Census memo, was marked.)

17    BY MR. ROSENBERG:

18         Q     Showing you what's been marked as --

19               MR. GARDNER:          Ezra, we need a --

20               MR. ROSENBERG:           Can you give me one more

21    copy?

22               I just need one.            Thank you.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 252 of 279



                                                                     Page 373

1     BY MR. ROSENBERG:

2          Q     Showing you what's been marked as

3     Exhibit 31, have you ever seen this document

4     before?

5          A     Again, I'd have to go back and check

6     emails.     It appears to be an incomplete response

7     to the 35 questions.

8          Q     And when you say it's an incomplete

9     response to the 35 questions, why do you say that?

10         A     Well, Question 4 is not answered.

11    Question 9 is not answered.                 Question 11 is not

12    answered.       Question 15 is not answered.

13    Question 20 is not answered.                 Question 27 is not

14    answered.       It appears to be -- I'm not sure that's

15    the entire list, but some of that -- some of

16    these -- obviously, it's not a final, because at

17    least five questions are unanswered, so --

18         Q     Let's have this marked as -- one question

19    on that.      Turning our attention to Question 31 --

20         A     Okay.

21         Q     -- is that the question you were

22    referring to before as a question whose answer was




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 253 of 279



                                                                     Page 374

1     changed at some point?

2          A     Yeah.       Because this was -- as I said,

3     when we explored the question further, it became

4     evident that this was not, in fact, an accurate

5     representation for the process for the decennial.

6          Q     Do you know when that answer was changed?

7          A     I don't.

8                Is there a date on this?

9          Q     We just give you them as we got them.

10         A     No.     Well, no, unfortunately nobody dated

11    this.     So I don't know -- is there a -- do you

12    have a final --

13         Q     Well --

14         A     -- with all the questions answered?

15         Q     You're going to have to tell me.

16         A     I believe there was one where they

17    managed to answer all the questions.

18         Q     Okay.       Let's have this marked as the next

19    exhibit.

20               (Plaintiffs' Exhibit 32, Memo, was

21    marked.)

22    BY MR. ROSENBERG:




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 254 of 279



                                                                     Page 403

1     a general knowledge of the issue, but no specific

2     interests.       The Department of Commerce doesn't do

3     immigration enforcement, so --

4          Q     Did you believe at the time of the DOJ

5     letter to the Census Bureau that the

6     Attorney General was committed to the enforcement

7     of the Voting Rights Act but that his hindrance or

8     the hindrance of the DOJ was the availability of

9     data?

10               MR. GARDNER:          I'm sorry.         Can you repeat

11    that question?

12               MS. SENTENO:          Yeah.

13    BY MS. SENTENO:

14         Q     Did you believe at the time of the DOJ

15    letter, that the Attorney General was committed to

16    the enforcement of the Voting Rights Act but that

17    what was holding them up was -- were data issues?

18         A     Their letter communicated that they could

19    use census block-level data, which they currently

20    don't get for that, and if, therefore, we would

21    add a question to the decennial census that would

22    provide that data.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 255 of 279



                                                                     Page 409

1                MR. GARDNER:           Objection.         Form.

2                THE WITNESS:           I'm not aware of any

3     conversations regarding adding a citizenship

4     question for immigration enforcement.

5     BY MS. SENTENO:

6           Q    How about voter fraud?

7           A    No.

8           Q    Congressional apportionment?

9           A    No.

10          Q    Redistricting?

11          A    No.

12               I mean, I will note there was an earlier

13    conversation about that Wall Street Journal

14    article that mentioned -- that referenced

15    apportionment.          So outside of that response with

16    the Secretary, there's never been a discussion of

17    it.

18          Q    Have you spoken to anyone at

19    Department of Justice's voting rights section?

20          A    Not to my knowledge.

21          Q    So you were never referred to anyone or

22    you never inquired from anyone, a contact within




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 256 of 279



                                                                     Page 410

1     the voting rights section, to discuss this

2     request --

3                MR. GARDNER:          Objection.         Form.

4     BY MS. SENTENO:

5          Q     -- for a citizenship question?

6                MR. GARDNER:          Sorry.      Objection to form.

7                THE WITNESS:          No.     Again, as I think we

8     established in the earlier testimony, I was

9     referred to Mary Blanche Hankey by someone in the

10    Department of Commerce, by Eric Branstad, who I

11    think got her name from a contract of his at the

12    White House.        She referred me to -- I'm already

13    blanking on his name -- John McHenry.                       I did not

14    investigate John McHenry's position in the

15    department.        I just took it on face value he would

16    be the right person to talk to and those are the

17    two people I spoke to at Department of Justice,

18    so -- outside of litigation counsel, obviously.

19    BY MS. SENTENO:

20         Q     You testified earlier in the memo that

21    you drafted for the Secretary that stated that

22    once you had been told by DHS that your request




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 257 of 279



                                                                      Page 411

1     would be more appropriately handled by the

2     Department of Justice, you said that the

3     interaction ceased; is that correct?

4            A     Well --

5            Q     From you?

6            A     My efforts at that point to track down

7     somebody ceased because they had run into a dead

8     end.       I mean, our initial conclusion was that

9     Department of Justice was the right place to go.

10    They seemed occupied on other matters, so they

11    referred us to DHS.              DHS referred us back, so now

12    I'm back to where I started.

13           Q     So once you were referred back to DOJ,

14    you didn't ask another follow-up as to who in the

15    voting section would be more appropriate to talk

16    about this particular issue?

17           A     Again, I was working on literally dozens

18    of issues that consumed a lot of time.                          And so I

19    had put the time into it that I could afford to

20    put into it and had come up empty.                        So I reported

21    that to my boss, and basically, said if absent

22    some instruction from higher up, it appears that




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 258 of 279



                                                                     Page 412

1     the DOJ staff is not particularly interested in

2     expending resources on this right now.

3          Q     Did you or Secretary Ross consider having

4     anyone else, any other governmental department or

5     any other jurisdiction make a request to the

6     Census Bureau to add a citizenship question --

7                MR. GARDNER:          Objection.

8     BY MS. SENTENO:

9          Q     -- other than the DOJ and DHS?

10               MR. GARDNER:          Objection.         Form.      And

11    objection.       Foundation.

12               THE WITNESS:          Again, nobody would make a

13    request to the Census Bureau to add it because the

14    statute commits that discretion to the Secretary,

15    not the Census Bureau.              So it's not their decision

16    to make.      It's the Secretary's decision to make.

17    So we would not seek someone else to contact the

18    Census Bureau about the question, no.

19    BY MS. SENTENO:

20         Q     But the DOJ letter was directed to the

21    Census Bureau requesting an addition of the

22    question?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 259 of 279



                                                                     Page 413

1          A     I did not draft that letter, so I -- but

2     their choice of who to send the request to was

3     dictated by the Department of Justice, not by us.

4          Q     Did you or Secretary Ross consider having

5     anyone else make -- anyone else, other than the

6     DOJ to DHS, to make that request to Commerce?

7                MR. GARDNER:          Objection.         Lack of

8     foundation.

9                THE WITNESS:          No.     I think upon further

10    analysis, we determined that the Secretary

11    probably could determine that Commerce had a need

12    for it, but that was not before us at the time,

13    so --

14    BY MS. SENTENO:

15         Q     Can you explain your subsequent research?

16         A     Well, as I mentioned, the United Nations

17    recommends that all countries ask, frankly, rather

18    detailed questions about citizenship,

19    naturalization, et cetera.                So it's considered

20    good practice, good demographic information to

21    have.    It was asked for 150-plus years without any

22    problem.      So -- and every other major democracy




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 260 of 279



                                                                     Page 414

1     inquires of all their citizens on a regular basis

2     of it.     So it's -- I think there's a perception

3     out there -- where it came from, I don't know --

4     that somehow asking a citizenship question is a

5     problem.

6                And I would, again, refer you back to the

7     fact that 70 percent of the noncitizens in the ACS

8     actually answer the question correctly.                        So,

9     apparently, those people don't consider it a

10    problem.      So it appears to be a rather small

11    demographic that is concerned about this.                         And

12    again, I would point out that when you understand

13    that the data that is being protected by law,

14    cannot be used for any enforcement purpose, cannot

15    be used to identify an individual, there's

16    absolutely no reason I can think of why someone

17    would not answer the census honestly on that,

18    citizen or noncitizen.              It's demographic

19    information.

20         Q     So based on that, was it your

21    understanding that if the DOJ did not make this

22    request to the Department of Commerce or the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 261 of 279



                                                                     Page 416

1     speculate on that.

2     BY MS. SENTENO:

3          Q     Okay.       Are you aware of any VRA cases

4     that the Department of Justice declined to bring,

5     only because they needed block-level citizenship

6     data?

7          A     I'm not aware of that, but I didn't

8     research that either.

9          Q     So no -- neither yourself or anyone else

10    at the Department of Commerce asked DOJ for this

11    information?

12         A     I did not.          I can't say whether anybody

13    else did.

14         Q     So -- just a couple more questions.

15               The ACS is not a head count, correct?

16         A     That's right.           It's a sample.

17         Q     But the decennial census is a head count,

18    correct?

19         A     That's correct.             Counts all persons.

20         Q     And a decrease in the response rate in

21    the citizen question on the 2016 ACS caused an

22    underestimate of the percent of noncitizens; is




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 262 of 279



                                                                     Page 417

1     that correct?

2          A     No.     That's not correct.

3          Q     Can you explain?

4          A     Well, you're asserting that it's because

5     of the citizenship question, and I'm not sure that

6     the data supports that statement.

7          Q     What are you -- what do you believe the

8     data supports?

9          A     Again, without the data sitting in front

10    of me, it would be hard to make an analysis.                          But

11    basically, the Census Bureau has reported that

12    certain number of people may drop off at certain

13    questions.       It's not dissimilar for citizenship

14    versus other questions.               There was not a major

15    statistical variation.              So, yes, a certain percent

16    of people do not complete the 45, 48 or 70

17    questions that are on the ACS or the long form,

18    and they have various break-off rates under the

19    Internet thing to tell where they stopped.

20               But, again, whether citizenship was a

21    determinative factor in any of those cases, it's

22    hard to determine.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 263 of 279



                                                                     Page 418

1          Q     But the data suggests -- the data that

2     the Census Bureau provided suggests that the

3     break-off rate for noncitizens was higher with

4     respect to a citizen question; is that correct?

5          A     Higher than noncitizen?

6          Q     Yes.

7          A     Yes.      That's true.

8          Q     Okay.       So if the same people who did not

9     respond to the citizen question on the ACS also

10    didn't respond to the short form of the decennial

11    census, that would cause a drop in the total head

12    count, correct?

13         A     No.     It would not.

14         Q     Could you explain?

15         A     Secretary Ross placed the question at the

16    end of the census so they would be able to not

17    answer that and still complete the census.                            We

18    also have administrative records and

19    Secretary Ross directed we use administrative

20    records, which we're actively doing for a variety

21    of reasons, not just citizenship.

22               So we have every confidence between the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 264 of 279



                                                                     Page 419

1     increased outreach that's planned, the additional

2     money and resources that are to be put into the

3     advertising and other things, that we will more

4     than compensate -- in fact, our objection is to

5     have a complete and accurate count above and

6     beyond the count that was done in 2010.

7          Q     But every individual is required to

8     answer the census fully and completely, including

9     all questions; is that not right?

10         A     That's correct.             Yes.

11               Though I would note, we've never

12    prosecuted anybody for failure to do so.

13               MS. SENTENO:           Okay.       Go off the record.

14               VIDEOGRAPHER:           We're going off the

15    record.      The time on the record is 5:46 p.m.

16               (Off the record.)

17               VIDEOGRAPHER:           We're back on the record.

18    The time on the video is 5:43 p.m.

19                    EXAMINATION BY MS. BOUTIN:

20         Q     Sir, I'd like to talk about the time

21    period between the December 12th DOJ letter

22    requesting the citizenship question and before




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 265 of 279



                                                                     Page 420

1     Secretary Ross issued the March 26 memo --

2     decision memo.

3           A     I'm sorry.          Could you tell me who you're

4     with?

5           Q     Sure.      My name is Gabrielle Boutin.                   I'm

6     with the Attorney General's of the State of

7     California, and I represent plaintiffs, the

8     State of California -- excuse me -- State of

9     California v. Ross in the Northern District of

10    California.

11          A     Okay.      Thank you.

12          Q     So during the time period between the

13    December 12th DOJ letter and the issuance of

14    Secretary Ross's March 26th memorandum, that's

15    what we're talking about.

16          A     I understand.

17          Q     Do you understand?

18          A     So far so good.

19          Q     Good.

20                During that time period, did the

21    Department of Commerce ever inform the

22    Department of Justice that the Census Bureau




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 266 of 279



                                                                     Page 421

1     recommended using administrative records alone to

2     meet Justice's December 12th request rather than

3     adding the citizenship question to the census?

4           A    I believe that was part of the purposes

5     of the meeting they were seeking with the -- the

6     Census Bureau was seeking with the

7     Justice Department.

8           Q    Okay.       My question is:            Did the

9     Commerce Department ever inform DOJ that the

10    Census Bureau recommended using administrative

11    records alone to meet their requests, rather than

12    adding a citizenship question to the census?

13          A    Again, I'm not privy to all the

14    conversations with the Justice Department, so --

15          Q    Do you --

16          A    -- I was not --

17          Q    -- know --

18          A    I was not involved in such a discussion,

19    no.

20          Q    Okay.       But you were one of the primary

21    people working on this at Commerce; isn't that

22    right?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 267 of 279



                                                                     Page 422

1          A     Yes.

2          Q     Do you think you would have known if

3     someone from Commerce conveyed that information to

4     the Department of Justice?

5                MR. GARDNER:          Objection.         Calls for

6     speculation.

7     BY MS. BOUTIN:

8          Q     Do you think it's likely you would have

9     known?

10         A     It's possible, yes.

11         Q     Did the Department of Commerce ever

12    transmit to the Department of Justice any of the

13    Census Bureau memos analyzing options for

14    providing block-level -- excuse me -- block-level

15    citizenship data to the Department of Justice?

16               MR. GARDNER:          Objection.         Lack of

17    foundation.

18    BY MS. BOUTIN:

19         Q     That was repetitive.              Let me rephrase.

20         A     All right.

21         Q     Did Commerce ever transmit to

22    Department of Justice any of the Census Bureau's




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 268 of 279



                                                                     Page 423

1     memos that analyzed the options for providing to

2     DOJ block-level citizenship data?

3                MR. GARDNER:          Objection.         Lack of

4     foundation.

5                THE WITNESS:          I would just note it's the

6     Secretary of Commerce's decision as to whether

7     this goes forward.            His focus is on a complete and

8     accurate count.

9                And as explained earlier, the Option C

10    alternative, which was to use the administrative

11    records only, would have inquired us to impute --

12    so, in other words, fill in the blanks -- for 25

13    million voting age citizens.                 That was not

14    something Secretary Ross was prepared to have the

15    department do.

16    BY MS. BOUTIN:

17         Q     Mr. Comstock, I understand that.                     Your

18    counsel is -- wants us to limit the amount or time

19    that we're here today, and the best way to do that

20    is if you would answer my questions directly.                          So

21    I'll ask you again.

22               Did the Department of Justice ever --




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 269 of 279



                                                                     Page 424

1          A     Not to my knowledge.

2          Q     Okay.      Thank you.

3                And again, we're talking about between

4     December 12th and the March 26th.

5          A     Right.

6          Q     Did the Department of Commerce ever

7     inform DOJ that the Census Bureau believed that

8     administrative records alone would be more

9     complete -- would create more complete and

10    accurate citizenship data than asking a

11    citizenship question on the census and then

12    combining the data from that question with

13    administrative records?

14               MR. GARDNER:          Objection.         Form.

15    Objection.       Lack of foundation.

16    BY MS. BOUTIN:

17         Q     Do you want me to re-ask that question?

18         A     Sure.

19         Q     Did the Department of Commerce ever

20    inform Justice that the Census Bureau believes

21    that admin -- using administrative records alone

22    would provide more complete and accurate data than




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 270 of 279



                                                                     Page 425

1     instead of doing that asking the citizenship

2     question on the census and then combining that

3     with the use of administrative records?

4                MR. GARDNER:          Same objection.

5                THE WITNESS:          Again, I think you

6     mischaracterize the Census Department's -- Census

7     Bureau's analysis.            But, again, it's the

8     Secretary of Commerce's decision as to what to

9     make, and so he would only transmit to the

10    Justice Department what he considered that would

11    provide complete and accurate data.

12    BY MS. BOUTIN:

13         Q     But the Commerce Department did inform

14    the Department of Justice about that belief by the

15    Census Bureau?

16               MR. GARDNER:          Same objections.

17               THE WITNESS:          Again, not to my knowledge.

18    BY MS. BOUTIN:

19         Q     Okay.      But did the Commerce Department

20    ever inform Justice that the Census Bureau

21    believed that 30 percent of responses by

22    noncitizens as to citizen status are incorrect?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 271 of 279



                                                                     Page 429

1     full paragraph, but I also want you to understand

2     the context, so let's start at the top of the

3     first paragraph.

4          A     Okay.

5          Q     It says, "In my judgment that Option D

6     will product DOJ with the most complete and

7     accurate CVAP" -- excuse me.                 Let me start again.

8                "It is my judgment that Option D will

9     provide DOJ with the most complete and accurate

10    CVAP data in response to its request."

11               The paragraph then goes on to give a few

12    reasons why Option D would be the best option in

13    his opinion and then about in the middle of the

14    paragraph, it gives one final reason starting with

15    the word "finally," so I'm going to read that

16    portion.

17         A     Okay.

18         Q     It says, "Finally placing the question on

19    the decennial census and directing the

20    Census Bureau to determine the best means to

21    compare the decennial census responses with

22    administrative records will permit the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 272 of 279



                                                                      Page 430

1     Census Bureau to determine the inaccurate response

2     rate for citizens and noncitizens alike using the

3     entire population.             This will enable the

4     Census Bureau to establish, to the best of its

5     ability, the accurate ratio of citizen to

6     noncitizen responses to impute for that small

7     percentage of cases where it is necessary to do

8     so."

9            A    Yes.

10           Q    So with respect to those two sentences

11    starting with the word finally, who wrote that

12    language?

13           A    I couldn't say for certain, but I likely

14    had a hand in drafting that.

15           Q    Okay.      Can you explain, how does adding a

16    citizenship question to the census and determining

17    the incorrect response rate for citizens and

18    noncitizens help the Census Bureau impute with

19    respect to people who did not respond at all and

20    did not have administrative records?

21           A    I mean, you could ask the Census Bureau

22    for a fuller explanation of imputation, but




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 273 of 279



                                                                     Page 431

1     basically, they do a formula that looks at data

2     that they have.          And so if they know for the

3     people -- let's say 95 percent of the population

4     that they have accurate records for and which they

5     have responses for, if they discover that -- pick

6     a number -- it's now 10 percent of the people who

7     aren't citizens, are, in fact, noncitizens, then

8     they would probably apply that to 5 percent

9     remaining.       So they would take whatever number of

10    people who are citizens, multiply that by that 5

11    percent, and then they would take the noncitizens

12    and say, okay, we now know the accurate count,

13    based on the entire population of what we have,

14    there's a 10 percent error rate, 10 percent of the

15    people that might say they're citizens are

16    noncitizens, so we're going to multiply that

17    number out.        That's going to give you the most

18    accurate count that you can get.

19         Q     So what's your source of that

20    explanation?

21         A     Based on the briefings.

22         Q     So you're saying that the Census Bureau




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 274 of 279



                                                                     Page 432

1     supports this statement here?

2          A     This is the Secretary's statement.

3     Whether the --

4          Q     But did the Census Bureau explain,

5     say -- explanation you just offered me -- did

6     they -- did they explain it that way to you?

7          A     More or less, yeah.

8          Q     And do you believe they support this

9     statement in this memo?

10         A     I'm going to make no representations

11    about what the Census Bureau would or would not

12    support.

13         Q     Would it surprise you if you learned that

14    they did not support that statement, that they did

15    not ever represent to you or the Secretary that

16    establishing that ratio would help impute for

17    nonresponders?

18         A     I would not be surprised if that was the

19    opinion of Dr. Abowd, no.

20         Q     Do you believe that Dr. Abowd wrote this

21    memos on his own?

22         A     I believe he had the help of lots of




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 275 of 279



                                                                     Page 433

1     staff.     I have no --

2          Q     Do you believe he acted against the

3     opinions of his staff when he wrote the memos?

4          A     I have no idea.

5          Q     So -- but you believe that it was his

6     opinion alone that contributed to -- that was

7     reflected in those memos?

8          A     No.     Dr. Abowd is the head of the

9     division that does that, so at the end of the day,

10    he gets the final call, so --

11               And, again, just to be clear, do I think

12    that there may be other opinions in the

13    Census Bureau?         Absolutely.

14         Q     So do you have any source, other than the

15    Census Bureau, for believing in the scientific

16    empirical accuracy of these last two sentences of

17    this paragraph?

18               MR. GARDNER:          Objection.         Form.

19               THE WITNESS:          Yes.     My experience, my

20    knowledge and other people who also, including the

21    Secretary, who is a very smart man, who also came

22    to a similar conclusion.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 276 of 279



                                                                     Page 434

1     BY MS. BOUTIN:

2          Q     Do you believe you have more expertise in

3     the science of imputation than the experts at the

4     Census Bureau?

5          A     I'm not going to get caught in making

6     such a statement, but I'm perfectly capable of

7     looking at the analysis they provided and deciding

8     whether or not I agreed with that analysis.

9          Q     What's your background in statistical

10    imputation?

11         A     I --

12               (Conference call interruption.)

13    BY MS. BOUTIN:

14         Q     What is your background in statistical

15    imputation?

16         A     I don't have one.

17         Q     Okay.      Switching gears.            Did you ever ask

18    anyone at the Census Bureau whether placing the

19    citizenship question on the census could affect

20    the apportionment of the Congressional

21    representatives to the state?

22         A     I never asked that question.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 277 of 279



                                                                     Page 435

1          Q     Are you aware of whether anyone else at

2     Commerce ever asked that question to the

3     Census Bureau?

4          A     Not to my knowledge.

5          Q     Okay.

6                MS. BOUTIN:          I believe that's all I have.

7                MS. GOLDSTEIN:            Let's go off the record.

8                MS. BOUTIN:          Yeah.       Let's go off the

9     record.

10               VIDEOGRAPHER:           We're going off the

11    record.      The time on the video is 5:56 p.m.

12               (Off the record.)

13               VIDEOGRAPHER:           We're back on the record.

14    The time on the video is 6:02 p.m.

15               MS. BOUTIN:          We have completed our

16    questions for today.              However, based on the fact

17    that there are still outstanding discovery

18    responses and discovery documents, we are keeping

19    the deposition open at this time.

20               MR. GARDNER:           We oppose that, of course.

21    You had the option to put this off, if you wanted

22    to, knowing there were outstanding issues and




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 278 of 279



                                                                     Page 438

1                ACKNOWLEDGEMENT OF DEPONENT
2            I, EARL COMSTOCK, do hereby acknowledge I
3     have read and examined the foregoing pages of
4     testimony, and the same is a true, correct and
5     complete transcription of the testimony given by
6     me, and any changes or corrections, if any, appear
7     in the attached errata sheet signed by me.
8
9
10
11
12
13    ________________               _________________________
14    Date                           EARL COMSTOCK
15
      Joshua E. Gardner, Esquire
16    U.S. DEPARTMENT OF JUSTICE
      20 Massachusetts Avenue
17    Washington, D.C. 20530
18    IN RE:     New York Immigration Coalition, et al., v.
      United States Department of Commerce, et al.
19
20
21
22

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-3 Filed 01/07/19 Page 279 of 279



                                                                     Page 440

1                        E R R A T A           S H E E T

2     Case Name:       New York Immigration Coalition, et

3     al., v. United States Department of Commerce, et

4     al.,

5     Witness Name:         EARL COMSTOCK

6     Deposition Date:           Thursday, August 30, 2018

7     Page No.        Line No.               Change/Reason for Change

8

9

10

11

12

13

14

15

16

17

18    ______________________                                  _____________

19    Signature                                               Date

20

21

22




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 1 of 286




                 EXHIBIT D
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 2 of 286



                                                                       Page 1

1                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK
2
     - - - - - - - - - - - - - - -x
3        NEW YORK IMMIGRATION                   :
         COALITION, et al.,                     :
4                                               :
              Plaintiffs,                       :
5                                               :   Case No.
             v.                                 :
6                                               :   1:18-CF-05025-JMF
         UNITED STATES DEPARTMENT               :
7        OF COMMERCE, et al.,                   :
                                                :
8             Defendants.                       :
     - - - - - - - - - - - - - - -x
9                                               Friday, October 16, 2018
                                                            Washington, D.C.
10
11                                                      *OREDOREMHFWLRQ
12   Videotaped Deposition of:                          
13                                  JOHN GORE,
14   called for oral examination by counsel for the
15   Plaintiffs, pursuant to notice, at the law offices of
16   Covington & Burling, LLP, One City Center, 850 Tenth
17   Street, Northwest, Washington, D.C. 20001-4956,
18   before Christina S. Hotsko, RPR, CRR, of Veritext
19   Legal Solutions, a Notary Public in and for the
20   District of Columbia, beginning at 9:05 a.m., when
21   were present on behalf of the respective parties:
22

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 3 of 286



                                                                       Page 2

1                     A P P E A R A N C E S
2    On behalf of New York Immigration Coalition:
        DALE HO, ESQUIRE
3       JONATHAN TOPAZ, ESQUIRE
        American Civil Liberties Union Foundation
4

5

6
7    On behalf of Lupe Plaintiffs:
        DENISE HULETT, ESQUIRE
8       MALDEF

9

10
11       ERI ANDRIOLA, ESQUIRE
         Asian Americans Advancing Justice
12

13
14
     On behalf of City of          San Jose and Black Alliance for
15   Just Immigration:
        JON M. GREENBAUM,          ESQUIRE
16      DORIAN L. SPENCE,          ESQUIRE
        Lawyers Committee          for Civil Rights Under Law
17

18

19
20
21
22

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 4 of 286



                                                                       Page 3

1              A P P E A R A N C E S                 C O N T I N U E D
2
     On behalf of Kravitz Plaintiffs:
3       TINA M. THOMAS, ESQUIRE
        Covington & Burling, LLP
4

5

6
7
     On behalf of the State of California:
8       GABRIELLE D. BOUTIN, ESQUIRE (Via Telephone)
        California Department of Justice
9       Office of the Attorney General
        1300 I Street
10      P.O. Box 944255
        Sacramento California 94244-2550
11      (916) 210-6053
        gabrielle.boutin@doj.ca.gov
12
13   On behalf of Defendants:
        JOSH GARDNER, ESQUIRE
14      REBECCA KOPPLIN, ESQUIRE
        ALICE LACOUR, ESQUIRE
15      BRETT SHUMATE, ESQUIRE
        U.S. Department of Justice, Civil Division
16      20 Massachusetts Avenue, Northwest
        Washington, D.C. 20530
17      (202) 514-4522
18      VALERIE M. NANNERY, ESQUIRE
        ANDREW SAINDOM, ESQUIRE
19      Office of the Attorney General for D.C.
        One Judiciary Square
20      441 Fourth Street, Northwest, Suite 600 South
        Washington, D.C. 20001
21      (202) 442-9596
        valerie.nannery@dc.gov
22

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 5 of 286



                                                                       Page 4

1              A P P E A R A N C E S                 C O N T I N U E D
2    On behalf of Defendants:
         DAVID DOREY, ESQUIRE
3        DAVID DEWHIRST, ESQUIRE
         U.S. Department of Commerce
4        1401 Constitution Avenue Northwest
         Washington, D.C. 20230
5        (202) 482-2000
6
     Also Present:
7        Dan Reidy, Video Technician
8
9
10
11
12
13
14
15
16
17
18                            Veritext Legal Solutions
                                     Mid-Atlantic Region
                                1250 Eye Street NW - Suite 350
19                            Washington, D.C.              20005
20
21
22

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 6 of 286



                                                                       Page 5

1                                 C O N T E N T S
2    EXAMINATION BY:                                                       PAGE
3        Counsel for Plaintiffs
              Mr. Ho                                                        11
4             Ms. Hulett                                                    335
              Mr. Greenbaum                                                 414
5
6
     GORE DEPOSITION EXHIBITS:              *                              PAGE
7
      Exhibit 1          E-mail Chain                                       22
8
      Exhibit 2          Bloomberg Transcript of Gore                       26
9                        Testimony - 21 May 2018
10    Exhibit 3          Letter - 4 Nov 2016                                47
11    Exhibit 4          Memo - 8 Sept 2017                                 58
12    Exhibit 5          E-mail Chain                                       79
13    Exhibit 6          E-mail Chain                                       95
14    Exhibit 7          E-mail Chain                                       101
15    Exhibit 8          E-mail Chain                                       105
16    Exhibit 9          E-mail Chain                                       110
17    Exhibit 10         E-mail Chain                                       115
18    Exhibit 11         E-mail Chain                                       125
19    Exhibit 12         E-mail Chain                                       132
20    Exhibit 13         E-mail Chain                                       135
21    Exhibit 14         E-mail Chain                                       138
22    Exhibit 15         E-mail Chain                                       142

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 7 of 286



                                                                       Page 6

1    GORE DEPOSITION EXHIBITS: *                                           PAGE
2     Exhibit 16   E-mail Chain                                             145
3
      Exhibit 17         Letter - 12 Dec 2017                               155
4
      Exhibit 18         Screenshot from Census Bureau                      178
5                        Website
6     Exhibit 19         Map derived from Census Data on                    204
                         Census Bureau Website
7
      Exhibit 20         Printout from DOJ Website                          240
8
      Exhibit 21         E-mail Chain                                       254
9
      Exhibit 22         E-mail Chain                                       282
10
      Exhibit 23         Fourth Privilege Log from DOJ in                   292
11                       Response to Plaintiffs' Document
                         Subpoenas
12
      Exhibit 24         E-mail Chain                                       296
13
      Exhibit 25         Exhibit 24 Attached Draft Letter                   297
14
      Exhibit 26         E-mail Chain                                       300
15
      Exhibit 27         2020 Census Hearing Gore QFRs CRT                  300
16                       Draft
17    Exhibit 28         DOJ Office of Legal Counsel                        303
                         Opinion - 4 Jan 2010
18
      Exhibit 29         E-mail Chain                                       311
19
      Exhibit 30         Article                                            312
20
      Exhibit 31         E-mail Chain                                       315
21
      Exhibit 32         Memo - 19 Jan 2018                                 319
22
      Exhibit 33         E-mail Chain                                       330

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 8 of 286



                                                                       Page 7

1    GORE DEPOSITION EXHIBITS:              *                              PAGE
2     Exhibit 34         Census Citizenship Question                        330
3     Exhibit 35         District Court Opinion in Reyes                    349
                         versus City of Farmers Branch
4
      Exhibit 36         Fabela versus City of Farmers                      350
5                        Branch
6     Exhibit 37         Negron versus City of Miami Beach                  358
7     Exhibit 38         Campos versus City of Houston                      362
8     Exhibit 39         E-mail Chain                                       365
9     Exhibit 40         E-mail Chain                                       369
10    Exhibit 41         E-mail Chain                                       371
11    Exhibit 42         E-mail Chain                                       398
12    Exhibit 43         E-mail Chain                                       403
13    Exhibit 44         Karlan Report                                      416
14    Exhibit 45         E-mail Chain                                       443
15    Exhibit 46         E-mail Chain                                       445
16    Exhibit 47         Gore Written Testimony                             446
                         18 May 2018
17
18
19
20
21               *    (Exhibits attached to transcript.)
22

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 9 of 286



                                                                       Page 8

1                           P R O C E E D I N G S

2                 VIDEO TECHNICIAN:              Good morning.             We are

3    going on the record at 9:05 a.m. on Friday,

4    October 26th, 2018.

5                 Please note that the microphones are

6    sensitive and may pick up whispering, private

7    conversations, and cellular interference.                             Please

8    turn off all cell phones or place them away from

9    the microphones, as they can interfere with the

10   deposition audio.

11                Audio and video recording will continue

12   to take place unless all parties agree to go off

13   the record.

14                This is media unit 1 of the

15   video-recorded deposition of John Gore, taken by

16   counsel for the plaintiff in the matter of the

17   New York Immigration Coalition, et al. versus the

18   United States Department of Commerce, et al.

19                This case is filed in the United States

20   District Court for the Southern District of New

21   York.

22                This deposition is being held at the law




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 10 of 286



                                                                       Page 9

1    offices of Covington & Burling, LLP, located at

2    850 Tenth Street, Northwest, Washington, D.C.

3    20001.

4                 My name is Dan Reidy from the firm

5    Veritext Legal Solutions, and I'm the

6    videographer.          The court reporter is Christina

7    Hotsko from the firm Veritext Legal Solutions.

8                 I am not authorized to administer an

9    oath, I am not related to any party in this

10   action, nor am I financially interested in the

11   outcome.

12                Counsel and all present in the room will

13   now state their appearances and affiliations for

14   the record.        If there are any objections to

15   proceeding, please state them at the time of your

16   appearance, beginning with the noticing attorney.

17                MR. HO:       Detail Ho for the New York

18   Immigration Coalition plaintiffs.

19                MR. TOPAZ:         Jonathan Topaz for NYC

20   plaintiffs.

21                MS. HULETT:          Denise Hulett for Lupe

22   plaintiffs.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 11 of 286



                                                                     Page 10

1                 MR. SPENCE:         Dorian Spence for BAJI and

2    the City of San Jose.

3                 MS. ANDRIOLA:          Eri Andriola for the Lupe

4    plaintiffs.

5                 MR. GREENBAUM:           John Greenbaum from the

6    City of San Jose and BAJI.

7                 MS. THOMAS:         Tina Thomas for the Kravitz

8    plaintiffs.

9                 MS. KOPPLIN:         Rebecca Kopplin from the

10   Department of Justice.

11                MS. LACOUR:         Alice Lacour from the

12   Department of Justice.

13                MR. SHUMATE:         Brett Shumate from the

14   Department of Justice.

15                MR. GARDNER:         Josh Gardner for the

16   Department of Justice on behalf of the defendants.

17                MR. SAINDOM:         Andrew Saindom on behalf of

18   the District of Columbia.

19                MS. NANNERY:         And Valerie Nannery from

20   the District of Columbia attorney general's

21   office.

22                MR. DOREY:        David Dorey from the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 12 of 286



                                                                       Page 11

1    Department of Commerce.

2                   MR. DEWHIRST:           David Dewhirst from the

3    Department of Commerce.

4                   VIDEO TECHNICIAN:              Will the court

5    reporter please swear in the witness.

6    Whereupon,
                                                           *OREDOREMHFWLRQ
7                                     JOHN GORE,           

8    being first duly sworn or affirmed to testify to

9    the truth, the whole truth, and nothing but the

10   truth, was examined and testified as follows:

11                        EXAMINATION BY COUNSEL FOR

12                THE NEW YORK IMMIGRATION COALITION

13   BY MR. HO:

14          Q.      Mr. Gore, have you been deposed before?

15          A.      No.

16          Q.      But you have been in depositions before,

17   correct?

18          A.      Yes.

19          Q.      Roughly how many times have you attended

20   a deposition?

21          A.      Ten.

22          Q.      You understand that you're under oath




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 13 of 286



                                                                       Page 14

1    Dr. Lisa Handley and also one submitted by Pam

2    Karlan.

3           Q.     Are you aware of topics that were covered

4    in any of the depositions in any of the litigation

5    over the citizenship question?

6                  MR. GARDNER:          Objection.         Vague.

7    BY MR. HO:

8           Q.     You can answer.

9           A.     No, I don't believe so.

10          Q.     Did you consult with any staff in the

11   civil rights division such as voting section chief

12   Chris Herren in preparation for your deposition?

13          A.     Yes.

14          Q.     Who did you consult with in the civil

15   rights division in preparation for your

16   deposition?

17          A.     Chris Herren.

18          Q.     Anyone else?

19          A.     No.

20          Q.     Before you began working at DOJ, you were

21   an attorney in private practice, correct?

22          A.     Yes.




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 14 of 286



                                                                       Page 15

1           Q.     And as an attorney in private practice,

2    you litigated some cases involving claims under

3    Section 2 of the Voting Rights Act, correct?

4           A.     Yes.

5           Q.     You're familiar with the term citizen

6    voting age population, the acronym C-V-A-P, or

7    what I'll refer to as CVAP today?

8           A.     Yes.

9           Q.     And you're familiar with the term ACS for

10   American Community Survey?

11          A.     I am.

12          Q.     You're familiar with the first

13   precondition for Section 2 liability under

14   Thornburg versus Gingles?

15          A.     Yes.

16          Q.     And one way of describing the first

17   Gingles precondition for Section 2 liability under

18   the Voting Rights Act is that plaintiffs must

19   demonstrate that racial minorities are

20   sufficiently numerous so as to form a majority of

21   a compact single-member district.                      Is that your

22   understanding?




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 15 of 286



                                                                       Page 16

1           A.     That's -- more or less.                 Yeah.

2           Q.     Prior to coming to the Department of

3    Justice, with respect to all of the cases that you

4    litigated under Section 2 of the Voting Rights

5    Act, you represented defendants, correct?

6           A.     That's correct.

7           Q.     In all of your experience representing

8    defendants in cases under Section 2 of the Voting

9    Rights Act, you never took the position that the

10   plaintiffs block-level CVAP data was insufficient

11   to establish the first Gingles precondition

12   because it was a statistical estimate, correct?

13          A.     When I was in private practice, I was

14   representing a client, so my clients took various

15   positions.         And as a lawyer, I pursued those

16   positions on behalf of clients in court.                          I can't

17   recall an instance where a client of mine took

18   that position.

19          Q.     And in all of your experience litigating

20   cases under Section 2 of the Voting Rights Act,

21   you're not aware of, in any of your cases, a

22   situation where a court held that block-level CVAP




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 16 of 286



                                                                       Page 17

1    data was insufficient to satisfy the first Gingles

2    precondition because it was a statistical

3    estimate, correct?

4           A.     You're talking about cases I actually was

5    involved in?

6           Q.     That's correct.

7           A.     As a litigant or as attorney?

8           Q.     As an attorney.

9           A.     As an attorney.            No, I'm not aware of any

10   such case.

11          Q.     Do you have any experience drawing

12   districts for purposes of complying with the first

13   Gingles precondition?

14          A.     That's a -- that's a fair question.                       In

15   one of our cases, we did have a case that went to

16   a remedial phase.             I wouldn't say I was involved

17   in drawing the district, but I was certainly

18   involved in reviewing various remedial proposals

19   and other proposals that were submitted to the

20   court in the course of litigation.

21          Q.     So let me clarify my question.                     My

22   question is about the technical aspects of




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 17 of 286



                                                                       Page 18

1    actually getting the census data, taking the

2    mapping software, and drawing a district.

3                  You don't have any experience doing that,

4    correct?

5           A.     That's correct.            I've never sat in front

6    of a computer with Maptitude and drawn a district.

7           Q.     Okay.      You don't have any experience --

8    so that would mean you don't have any experience

9    drawing districts using ACS data, correct?

10          A.     That's correct.

11          Q.     And you don't have any experience taking

12   census block-group level data and performing an

13   estimation procedure to produce block-level data,

14   correct?

15          A.     No, I don't have that experience.

16          Q.     You're currently acting assistant

17   attorney general for civil rights at the U.S.

18   Department of Justice, correct?

19          A.     Correct.

20          Q.     And when did you become the acting AAG

21   for civil rights?

22          A.     July 28th, 2018.




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 18 of 286



                                                                       Page 19

1           Q.     In that position, you are the head of the

2    civil rights division, correct?

3           A.     Correct.

4           Q.     And you're a political appointee; you're

5    not career civil rights division staff, correct?

6           A.     Correct.

7           Q.     One of the sections under your purview

8    within the civil rights division is the voting

9    section, correct?

10          A.     Correct.

11          Q.     And one of the duties of the voting

12   section is to enforce Section 2 of the federal

13   Voting Rights Act of 1965, correct?

14          A.     That's correct.

15          Q.     Is it fair to say that, as acting AAG for

16   civil rights, you are authorized to speak on

17   behalf of the civil rights division?

18          A.     I think with respect to matters that fall

19   within the purview of the civil rights division

20   and the Office of the Assistant Attorney General

21   for the civil rights division, that's correct, as

22   a general matter.




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 19 of 286



                                                                       Page 20

1           Q.     You take your interactions with DOJ staff

2    from outside of the civil rights division

3    seriously, right?

4                  MR. GARDNER:          Objection.         Vague.

5                  THE WITNESS:          I take all of my

6    interactions in a professional capacity

7    professionally and, hopefully, seriously as well.

8    BY MR. HO:

9           Q.     When you interact with DOJ staff who are

10   not members of the civil rights division, you are

11   in some sense acting as a representative of the

12   civil rights division in those interactions with

13   non-civil rights division DOJ staff, correct?

14          A.     Not necessarily.             In certain cases that

15   would be true, but there are instances in which

16   that wouldn't necessarily be correct.

17          Q.     The Department of Justice sent a letter

18   to the Census Bureau on December 12th, 2017,

19   requesting that a citizenship question be included

20   on the 2020 decennial census questionnaire,

21   correct?

22          A.     I have no basis to dispute the date




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 20 of 286



                                                                       Page 21

1    there.       Yes, the department did send a letter.

2    Whether it was December 12th -- I believe that's

3    correct, but I don't have the letter in front of

4    me, so I can't testify to that date necessarily.

5    But yes, there was a letter that was sent in that

6    time frame from the Department of Justice to the

7    Census Bureau.

8           Q.     There's no other reason besides Voting

9    Rights Act enforcement that formed the basis of

10   the Department of Justice's request that a

11   citizenship question be added to the 2020

12   decennial census questionnaire, correct?

13                 MR. GARDNER:          Objection to the extent it

14   calls for the disclosure of information subject to

15   the deliberative process privilege.

16                 To the extent you can answer the question

17   without divulging such information, you may do so.

18   Otherwise, I instruct you not to answer.

19                 THE WITNESS:          I think the letter speaks

20   for itself.          Again, I don't have it in front of

21   me.

22




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 21 of 286



                                                                       Page 22

1    BY MR. HO:

2           Q.     The letter does not express any reason

3    for requesting a citizenship question be added to

4    the 2020 decennial census questionnaire besides

5    Voting Rights Act enforcement, correct?

6           A.     Again, I think the letter speaks for

7    itself.       And I don't have a copy of it in front of

8    me, so I can't say what it does or doesn't say.

9                  (Gore Deposition Exhibit 1 marked for

10                 identification and attached to the

11                 transcript.)

12   BY MR. HO:

13          Q.     I'm going to show you something that's

14   been marked as Plaintiff's Exhibit -- as, sorry,

15   Exhibit 1.

16          A.     Okay.

17          Q.     This is an e-mail from you to Arthur Gary

18   dated December 18th, 2017, correct?

19          A.     It appears to be.             Yes.

20          Q.     The subject line of this e-mail is

21   talking points, correct?

22          A.     Correct.




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 22 of 286



                                                                        Page 24

1                   Did I read that correctly?

2            A.     Yes, you did.

3            Q.     You agree that the department is seeking

4    the most complete and accurate data regarding

5    total citizenship rates in voting districts that

6    the Census Bureau can provide, correct?

7            A.     Yes, that's correct.

8            Q.     And do you believe that the letter from

9    the Department of Justice to the Census Bureau

10   requesting the inclusion of a citizenship question

11   is consistent with the department's goal of

12   seeking the most complete and accurate data

13   regarding total citizenship rates that the Census

14   Bureau can provide?

15           A.     I think it's consistent with that

16   objective, but is not the full picture of the data

17   that the Department of Justice would use and would

18   want to have at its disposal.

19           Q.     When you say that it is not the full

20   picture of the data that the Department of Justice

21   would use and want to have, what did you mean by

22   that?




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 23 of 286



                                                                        Page 25

1            A.     Well, what I mean is there are various

2    sources of data on citizenship.                      And in the modern

3    world, we live in a data-driven world.                          And the

4    Department of Justice is always trying to find the

5    best possible data, whether it's from one source

6    or multiple sources, to analyze jurisdictions for

7    potential Section 2 violations and to bring

8    appropriate Section 2 enforcement actions.

9                   And the letter lays out reasons why -- is

10   my recollection -- reasons why collecting data

11   from the census questionnaire, in addition to

12   other sources, would be an appropriate means for

13   the Department of Justice to collect the best

14   possible total data that it could collect.

15           Q.     What are the other sources other than the

16   decennial census questionnaire that you're

17   referring to for the collection of citizenship

18   data?

19           A.     We already have a citizenship question on

20   the ACS.         And there may be other sources that I'm

21   not aware of, but that's the source that comes to

22   mind.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 24 of 286



                                                                       Page 26

1           Q.     Okay.      Decennial census questionnaire,

2    American Community Survey.                  Besides those two

3    sources, are there other sources of citizenship

4    data that you're aware of that the Department of

5    Justice could rely on for purposes of Section 2

6    enforcement?

7           A.     Not that I'm aware of.

8           Q.     You agree that having the most complete

9    and accurate data regarding citizenship rates that

10   the Census Bureau could provide would allow the

11   department to fulfill its commitment to robustly

12   enforcing the Voting Rights Act?

13          A.     Yes, I do.

14          Q.     I want to show you another document.

15   It's been pre-marked as Exhibit 2.

16                 (Gore Deposition Exhibit 2 marked for

17                 identification and attached to the

18                 transcript.)

19   BY MR. HO:

20          Q.     This is a Bloomberg transcript of your

21   testimony on May 21, 2018, before the House                                 

22   Oversight Committee.




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 25 of 286



                                                                       Page 27

1                  Do you remember your testimony that day?
                                                                                 
2           A.     I do.

3           Q.     You were under oath that day under

4    penalty of perjury, correct?

5           A.     I was.

6           Q.     And you testified truthfully that day,

7    correct?

8           A.     I did.

9           Q.     Now, although you testified before the

10   House Oversight Committee on May 21st, you were

11   previously called to testify before the committee

12   on -- I'm sorry; I may have said the wrong -- no,

13   I said the right date.                Let me start that again.

14          A.     Go ahead.

15          Q.     Although you testified before the House

16   Oversight Committee on May 21st, you were

17   previously called to testify before the committee

18   on May 8th, 2018, correct?

19          A.     That's actually not correct.                    I was never

20   called to testify before the committee.                          I was

21   invited to testify.              The committee invited me to

22   testify on May 8th alongside witnesses from the




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 26 of 286



                                                                        Page 29

1    but you ended up not testifying on May 8th,

2    correct?

3            A.     That's correct.

4            Q.     And you're aware that when you didn't

5    testify on May 8th, the chairman of the oversight

6    committee, Representative Gowdy, stated that he

7    would ask you to appear by legal compulsory -- is

8    how he put it -- if necessary.

9                   You're aware of that?

10           A.     That sounds right.              Yeah.

11           Q.     And so when you did appear on May 21st,

12   you understood that it was an important hearing,

13   right?

14           A.     I believe that -- I would hope that every

15   hearing before Congress is an important hearing.

16   Yeah.

17           Q.     We would all hope.

18                  You wanted to make sure that your
                                                                                  
19   testimony on May 21st was accurate, right?

20           A.     Yes.

21           Q.     And you wanted to make sure that -- to

22   the extent you could discuss the issues that were




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 27 of 286



                                                                        Page 30

1    raised that day, you wanted to make sure that your                           
2    testimony was complete, right?

3            A.     Yes, to the extent I was able to testify

4    about matters consistent with Department of

5    Justice policy and privileges.

6            Q.     And you didn't want to leave anything

7    important out of your testimony on May 21st,

8    correct?

9                   MR. GARDNER:          Objection.         Form.

10                  THE WITNESS:          I think that's largely

11   correct, although again, there were strict limits

12   on the testimony that I could give, the topics

13   that I was authorized to discuss, and how I could

14   go about answering questions.

15   BY MR. HO:

16           Q.     You prepared for your testimony on May

17   21st.        You didn't just show up without preparing,

18   right?

19           A.     I prepared.          Yeah.

20           Q.     And you held a moot to prepare for your

21   testimony on May 21st, right?
                                                                                  
22           A.     That sounds right.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 28 of 286



                                                                       Page 32

1    Affairs.        And I can't speak for who they did or

2    did not invite.            I can remember some people who

3    were there, but I don't know who they all did or

4    did not invite.

5           Q.     You're not aware of any voting section
                                                                                 
6    staff being invited to participate in your moot to

7    prepare for the May 21st hearing, correct?

8           A.     To the -- I think that's correct.

9           Q.     And no career voting section staff

10   attended your moot on -- to prepare for the May

11   21st hearing, correct?

12          A.     That's correct, although voting section

13   staff did help me prepare for the hearing.

14          Q.     So I want to ask about your testimony.

15   If you could turn to page 20 of the Bloomberg

16   transcript, Exhibit 2.

17          A.     Sure.

18          Q.     So on the top of the page, I believe you

19   testified, "Let me just be clear, Congressman,

20   there's no dispute that the Department of Justice

21   needs citizenship voting population data to

22   enforce Section 2 or that it needs that data at




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 29 of 286



                                                                       Page 33

1    the block level."

2                  It's still your view that the Department

3    of Justice needs citizen voting age population

4    data at the census block level to enforce

5    Section 2 of the Voting Rights Act, correct?

6           A.     Yes, in some form or another.                    The

7    citizenship data at the block level is necessary

8    to bring Section 2 cases.

9           Q.     And the census block is the smallest unit

10   of census geography, right?

11          A.     That is correct.

12          Q.     The next sentence of your testimony

13   reads, "And our letter explains why hard count

14   census data would be better suited for that

15   purpose than the ACS.               It's easier to use because

16   it's already available at the block level and more

17   accurate because it's hard count and not a" -- and

18   then you were interrupted.

19                 When you say hard count census data,

20   you're drawing a distinction between an actual

21   count, like the decennial census enumeration, and

22   statistical estimates based on a sample survey




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 30 of 286



                                                                       Page 34

1    like the ACS, correct?

2           A.             correct
                    That's correct.

3           Q.      Okay.      And your testimony is that hard

4    count data is preferable to available statistical

5    estimates, like the ACS, for purposes of VRA

6    enforcement, correct?

7           A.      Yes.      And I think what I was testifying

8    to here is what's in the letter, which again, is

9    not in front of me.               But my recollection of the

10   letter is that it laid out reasons why that hard

11   count data would be more appropriate than an ACS

12   estimate for that purpose.

13          Q.      How about -- turn to page 27 of the

14   transcript.           In the first full paragraph on page

15   27, you testified, "And having more -- having it

16   on the census would make it easier for us to use

17   and it would also make it more accurate, or at

18   least that's the judgment of the Census Bureau."

19                  When you referred to the judgment of the

20   Census Bureau, what were you referring to?

21          A.      I think I was referring to two things.

22   First of all, I was -- I only know anything about




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 31 of 286



                                                                       Page 35

1    the judgment of the Census Bureau from publicly

2    available information.                 Secretary Ross issued a

3    memo of decision with respect to the letter that

4    the Department of Justice submitted in which he

5    decided, among other things, to order

6    reinstatement of the citizenship question on the

7    census questionnaire.

8                   I also had watched at least portions of

9    the May 8th hearing before the committee that you

10   referenced earlier, and understood from testimony

11   at that hearing that that was the position of the

12   Census Bureau.

13          Q.      So when you say the judgment of the

14   Census Bureau, whose judgment, if you could

15   identify individuals, are you referring to?

16          A.      Secretary Ross would be one.                    And the

17   other would be -- I can't remember who it was who

18   testified at the hearing, but it was whoever

19   testified at the hearing about the accuracy of a

20   hard count versus an estimate.                      It may have been

21   Ron Jarmin or somebody else.                     I just can't

22   remember.




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 32 of 286



                                                                       Page 36

1           Q.      May 8th -- the May 8th hearing?

2           A.      The May 8th hearing, yeah.

3           Q.      And when you say Ron Jarmin, you're

4    referring to the acting director of the Census

5    Bureau?

6           A.      That's who I understand he is.                      I've

7    never met him.

8           Q.      When you testified that it was the

9    judgment of the Census Bureau that CVAP data

10   collected through the decennial enumeration would

11   be more accurate, what did you mean by more

12   accurate?

13          A.      As I understand the judgment of the

14   Census Bureau, it's that the hard count would be

15   more accurate than an ACS estimate because an ACS

16   estimate has a margin of error associated with it

17   and also requires an extrapolation because, as

18   you're no doubt aware, the ACS estimates are only

19   released at the block group level, and so further

20   extrapolation is required to estimate CVAP levels

21   at the block level.

22                  And it was my understanding, from




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 33 of 286



                                                                       Page 37

1    Secretary Ross' memo and the testimony that I

2    believe I heard on May 8th, that the Census Bureau

3    believed that a hard count would be more accurate

4    than estimates of an extrapolation with an

5    associated margin of error.

6           Q.     And just so we're clear on your

7    understanding, your understanding is that, in the

8    judgment of the Census Bureau, it would be more

9    accurate to have CVAP data collected through the

10   decennial enumeration than the existing ACS data

11   for two reasons:             One, the decennial enumeration

12   data is a hard count and not an estimate; and,

13   two, the decennial enumeration data is available

14   at the census block level, and so you wouldn't

15   have to perform an estimation procedure the same

16   way that you do with the ACS; is that right?

17                 MR. GARDNER:          Objection.         Compound.

18                 THE WITNESS:          As I understand your

19   question, I believe that was Secretary Ross'

20   judgment on behalf of the Department of Commerce,

21   of which the Census Bureau is part.                       I don't have

22   his memo right in front of me, so I can't -- I'm




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 34 of 286



                                                                       Page 38

1    going off of my memory rather than a document

2    that's in front of me.                But my recollection of

3    that is that he analyzed a number of different

4    options and concluded that reinstating the

5    question on the census questionnaire, in addition

6    to other data, would provide the most accurate and

7    complete picture of data for the Department of

8    Justice's purposes.

9    BY MR. HO:

10          Q.     Now, all things being equal, the

11   Department of Justice would want to use the CVAP

12   data that was, in the Census Bureau's view, the

13   more accurate data available, correct?

14          A.     I think that's probably correct.                      I guess

15   I could imagine a scenario, which I don't know is

16   present here or not, where we would make a

17   different judgment as to what was more accurate

18   than the Census Bureau might.                    But that's correct.

19          Q.     When you say we would make a different

20   judgment as to what is more accurate than the

21   Census Bureau might, who's we?

22          A.     The Department of Justice.




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 35 of 286



                                                                       Page 39

1           Q.     Who's we at the Department of Justice who

2    is in a position to make an assessment as to

3    whether or not CVAP data is more accurate than the

4    Census Bureau?

5           A.     I don't know.           I can't point to any

6    individual person.              But, of course, we're

7    constantly reviewing the data, the various data

8    sources, the academic literature.                      We send people

9    to conferences so that we can understand the

10   latest about data in this area and other

11   demographic areas.

12                 But I don't believe there's any dispute

13   at this point about what would be more accurate.

14   And the Census Bureau is charged to make that

15   judgment, as I understand it, as a matter of law.

16          Q.     Do you think you're better situated than

17   career Census Bureau professionals to make an

18   assessment as to the accuracy of various forms of

19   CVAP data?

20          A.     Me personally?

21                 MR. GARDNER:          Objection to form.

22                 THE WITNESS:          Me personally?




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 36 of 286



                                                                       Page 40

1    BY MR. HO:

2           Q.     Yes.

3           A.     No, I don't.

4           Q.     Let's look at page 2 of your testimony.

5    Oh, I'm sorry --

6           A.     It appears to be a list of the committee

7    members' names.

8           Q.     Yeah.

9           A.     I'm happy to review that.

10          Q.     We'll come back to that.

11                 Let's look at page 37 of your testimony.                      

12   So the second-to-last question here is from

13   Representative Krishnamoorthi.                     And he asks you,

14   "Let me shift to another issue, which is, is the

15   DOJ aware of any study, analysis, or projection of

16   how the inclusion of the citizenship question will

17   affect the response rate for the census?"

18                 Your response was, "That's a great

19   question, Congressman.                I don't know the

20   Department of Justice is aware of that.                          That's

21   really a question for the Department of Commerce

22   and the Census Bureau, since it is the Secretary




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 37 of 286



                                                                        Page 41

1    of Commerce's province to decide which questions

2    get included or are not within the bounds set by

3    law."

4                   When Representative Krishnamoorthi used

5    the term --

6            A.     Can you read the rest of my answer for

7    completeness?

8            Q.     "My understanding is that, from Secretary

9    Ross' memo, that he took a hard look at that issue

10   and didn't find empirical evidence to suggest that

11   the question would lead to a reduction in response

12   rates.        That's based on the memo of decision that

13   he issued.          I obviously can't speak on his

14   behalf."

15                  Did I read that right?

16           A.     Thank you.         Yes.

17           Q.     When the representative uses the term

18   "response rates," what did you understand him to

19   mean?

20           A.     I understood him to be suggesting that

21   adding a question and, in particular, reinstating

22   a citizenship question might cause people not --




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 38 of 286



                                                                       Page 42

1    some incremental number of people not to answer

2    the -- that question or fill out the census form.

3           Q.     And your testimony was, on May 21st, that

4    DOJ was not aware of any analysis indicating that

5    the inclusion of the citizenship question will

6    affect response rates to the census?

7                  MR. GARDNER:          Objection.

8    Mischaracterizes the document.

9                  THE WITNESS:          I think what I've testified

10   to is -- is what is here in the record, and that

11   answer speaks for itself.

12   BY MR. HO:

13          Q.     Well, what did you mean by that?                      Were

14   you aware of any analysis as to whether or not

15   including the citizenship question on the census

16   could affect the rate at which the people respond

17   to the census?

18          A.     As I said then, and as I sit here today,

19   no, I'm not aware of any -- any data on that

20   issue.       And as I further explained, Secretary Ross

21   in his memo explains that he took a hard look at

22   that issue and found no empirical evidence to




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 39 of 286



                                                                       Page 43

1    support the conclusion that there be a reduction

2    in response rates from reinstatement of the

3    citizenship question on the census questionnaire.

4           Q.     One more question about your testimony
                                                                                 
5    for now.        On page 27, the last question on the

6    page from Representative Gowdy:                     "So if

7    Secretary Ross wanted to include a question,

8    what's your favorite movie, how would a court

9    determine whether or not that was an appropriate

10   question?         I mean, I guess what I'm getting at is,

11   what is the standard by which you judge the

12   legitimacy of the inclusion or exclusion of a

13   question on the census form?"

14                 Your response:            "I think that is a very

15   good question.           It's probably better directed to

16   the commerce department.                 I'm not involved in the

17   litigation.          That's being handled out" -- and then

18   you got cut off.

19                 What do you mean when you testified on

20   May 21st that you're not involved in the

21   litigation over the citizenship question?

22          A.     I am not a counsel of record in that




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 40 of 286



                                                                        Page 44

1    case.        I have not been involved in litigating that
                                                                                  
2    case on behalf of the United States.                         I have not

3    written any of the briefs, filed any of the

4    pleadings, or done anything like that.                          I am a

5    witness in the case, obviously here -- sitting

6    here today, and was involved in the decision that

7    was made by the Department of Justice.

8                   But under Department of Justice

9    regulations, this is defensive litigation that's

10   being handled by the civil division, and the

11   counsel of record is in the civil division, not

12   the civil rights division.

13           Q.     When you say that you're not counsel of

14   record, are you counsel in some other capacity in

15   this litigation?

16                  MR. GARDNER:          Objection.         Vague.

17                  THE WITNESS:          No.

18   BY MR. HO:

19           Q.     And you're not a party in this case,

20   right?

21           A.     No.

22           Q.     And neither the civil rights division nor




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 41 of 286



                                                                       Page 45

1    the Department of Justice itself is a party in                              
2    this case, correct?

3           A.     That's my understanding.                 I believe the

4    case was brought against the Department of

5    Commerce, but I've not studied the pleadings

6    closely enough to know whether or not the

7    Department of Justice is a party, but I believe

8    it's not.

9           Q.     And you wouldn't describe yourself as a

10   consultant giving legal advice to counsel of

11   record in this case, would you?

12          A.     No.

13          Q.     Mr. Gore, you sometimes use personal

14   e-mail, text messages or private messaging apps to

15   communicate about DOJ work, correct?

16          A.     I believe I may have done that.                     Yeah.

17          Q.     Which of those things have you used for

18   DOJ work before?

19          A.     Well, actually, I don't think I have used

20   it for DOJ work, now that I think about it.

21          Q.     You've sometimes sent e-mails between

22   your personal gmail account and your DOJ account,




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 42 of 286



                                                                       Page 47

1           Q.     I want to show you a document which we'll

2    mark as Exhibit 3.

3                  (Gore Deposition Exhibit 3 marked for

4                  identification and attached to the

5                  transcript.)

6    BY MR. HO:

7           Q.     This bears the Bates number 000311.                       It's

8    a letter dated November 4th, 2016, from Arthur

9    Gary to then Census Bureau Director John Thompson.

10                 We discussed Mr. Gary before.                    You sent

11   him those talking points in December of 2017,

12   right?

13          A.     I did.       Yes.

14          Q.     And Mr. Gary is the general counsel of

15   the justice management division, or JMD, at the

16   Department of Justice, correct?

17          A.     That's correct.

18          Q.     And JMD is the principal organizational

19   unit responsible for management and administrative

20   support of the Department of Justice, correct?

21          A.     I trust you took that off of a website,

22   because that was pretty fancy.                     That sounds right




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 43 of 286



                                                                       Page 48

1    to me.       It's my understanding.

2           Q.     In his first sentence, Mr. Gary writes to                     
3    Mr. Thompson, "This letter supplements my letter
                                                                                 

4    of July 1st, 2016, in which I advised that, at

5    that time, the Department of Justice had no needs

6    to amend the current content or uses or to request

7    new content in the American Community Survey (ACS)

8    for the 2020 census."

9                  Did I read that right?

10          A.     Yes.

11          Q.     On July 1, 2016, DOJ sent a letter to the

12   Census Bureau indicating that it had no need to

13   amend the current content or to request new

14   content in the ACS for the 2020 census, correct?

15                 MR. GARDNER:          Objection.         Lack of

16   foundation.

17                 THE WITNESS:          I have no basis to answer

18   that question.           I wasn't employed at the

19   department on July 1, 2016.                   And I don't believe

20   I've ever seen a July 1, 2016, letter from the

21   department to the Census Bureau.

22                 That's certainly what that sentence says,




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 44 of 286



                                                                       Page 49

1    but I can't verify or testify to that.                         I have no

2    firsthand knowledge on that topic.

3    BY MR. HO:

4           Q.     You're not aware of the Department of

5    Justice, on July 1st, 2016, requesting new content

6    for the American Community Survey or the 2020

7    decennial census, are you, Mr. Gore?

8                  MR. GARDNER:          Objection.         Lack of

9    foundation.

10                 THE WITNESS:          I don't believe I am, no.

11   BY MR. HO:

12          Q.     This letter on November 4th, 2016,

13   formally requested that the Census Bureau include

14   a new topic in the ACS relating to LGBT

15   populations, correct?

16          A.     Let me read this.

17          Q.     Sure.

18          A.     Okay.      Can you repeat your question?

19          Q.     Sure.      This November 4th, 2016, letter                    
20   formally requested that the Census Bureau include                           

21   a topic on the ACS relating to LGBT populations,

22   correct?




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 45 of 286



                                                                       Page 50

1                  MR. GARDNER:          Objection.         Lack of

2    foundation.

3                  THE WITNESS:          It appears to.            Yeah.

4    BY MR. HO:

5           Q.     This letter on November 4th, 2016, makes

6    no other requests for changes to the 2020 census

7    questionnaire or the ACS, correct?

8                  MR. GARDNER:          Objection.         Lack of

9    foundation.

10                 THE WITNESS:          Again, it doesn't -- what

11   I've read so far doesn't mention any other

12   request.

13   BY MR. HO:

14          Q.     When you say what you've read so far,

15   have you read the complete letter?

16          A.     I've read the complete letter.                     There's a

17   reference to an attached spreadsheet in the letter

18   that's not attached here, so I haven't looked at

19   that just now.

20          Q.     Okay.      But the face of this letter does
                                                                                  
21   not make requests for any additional information                             

22   on either the ACS or the 2020 census questionnaire




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 46 of 286



                                                                       Page 51

1    other than a request about LGBT populations for
                                                                                 
2    the ACS, correct?                                                           
3                  MR. GARDNER:          Objection.         Lack of

4    foundation.

5                  THE WITNESS:          That appears to be correct

6    on the face of the letter.

7    BY MR. HO:

8           Q.     This letter does not make any mention of                      
                                                                                 
9    a request for citizenship data, correct?

10                 MR. GARDNER:          Same objection.

11                 THE WITNESS:          It does not on its face.

12   BY MR. HO:

13          Q.     This letter does not make any request for
                                                                                 
14   the inclusion of a citizenship question on the                              

15   census questionnaire, correct?

16                 MR. GARDNER:          Same objection.

17                 THE WITNESS:          It does not appear to.

18   BY MR. HO:

19          Q.     You're not aware of any changes in

20   circumstances since the date of this letter,

21   November 4th, 2016, that would require a change to

22   the Department of Justice's view that, as of the




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 47 of 286



                                                                       Page 54

1                  MR. GARDNER:          Objection.         Form.

2    Objection.         Lack of foundation.

3                  THE WITNESS:          What -- I'm still not

4    following the circumstances.

5    BY MR. HO:

6           Q.     Let me -- let me try again.

7           A.     Can you specify?

8           Q.     Are you aware of any changes in law since

9    November 4th, 2016, with respect to requirements

10   for enforcing Section 2 of the federal Voting

11   Rights Act?

12                 MR. GARDNER:          Objection.         Form.

13   Objection.         Lack of foundation.

14                 THE WITNESS:          I do believe -- since

15   November of 2016, I can think of at least one

16   Supreme Court case dealing with Section 2 of the

17   Voting Rights Act.              I'm not sure this is what

18   you're asking, but I am aware of court cases that

19   have been decided since November of 2016 on that

20   issue.

21   BY MR. HO:

22          Q.     Are you aware of any changes in law since




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 48 of 286



                                                                       Page 55

1    November 4th, 2016, with respect to the data that

2    plaintiffs can rely on to establish the first

3    Gingles precondition for Section 2 liability under

4    the Voting Rights Act?

5           A.     I'm not aware of any changes in law on

6    that point, I don't believe.

7           Q.     Are you aware of any changes to the forms

8    of data available to plaintiffs bringing voting

9    rights challenges since November 4th of 2016?

10                 MR. GARDNER:          Objection to form.

11                 THE WITNESS:          I do believe, at least in

12   one case, the Department of Justice has advocated

13   a new form of data for conducting a racially

14   polarized voting analysis in the Eastpointe case,

15   United States versus Eastpointe, Michigan, which

16   at least the United States had not previously

17   advocated.         That's the analysis conducted at

18   steps 2 and 3 of the Gingles analysis.

19   BY MR. HO:

20          Q.     My question is just about the first

21   Gingles precondition.

22          A.     Okay.




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 49 of 286



                                                                       Page 56

1           Q.     Are you aware of any changes to the forms

2    of citizenship data available to plaintiffs

3    bringing Voting Rights Act claims in order to

4    satisfy the first Gingles precondition?

5           A.     I'm not aware of any changes in the forms

6    of data.        I guess what I'm struggling with on your

7    question is I don't think that that forecloses a

8    request to reinstate the citizenship question on

9    the census questionnaire.

10          Q.     That's not my question.

11          A.     So what the department is looking for is

12   the most complete and accurate data it can

13   possibly have to perform it function, and this is

14   one more source of data that would allow the

15   Department of Justice to carry out its enforcement

16   mission.

17          Q.     I understand what your position is on why

18   you've requested the data.                  That's not my

19   question.         My question is --

20          A.     Okay.

21          Q.     -- just about any changes since

22   November 4th of 2016 outside of the Department of




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 50 of 286



                                                                       Page 57

1    Justice.

2                  And my question is, are you aware of any

3    changes in the forms of citizenship data that are

4    available for establishing the first precondition

5    for Gingles -- the first Gingles precondition for

6    Section 2 liability since November 4th, 2016?

7           A.     Let me give you this answer.                    As I

8    understand what people were using in Section 2

9    cases in November of 2016 for citizenship

10   purposes, it was ACS data.                  And I understand that

11   litigants are still using ACS data today.

12          Q.     Are you aware of any changes in the                           

13   social sciences about the assessment in that

14   community of the accuracy of citizenship estimates

15   based on ACS data since November 4th, 2016?

16                 MR. GARDNER:          Objection.         Form.

17                 THE WITNESS:          Which community?

18   BY MR. HO:

19          Q.     The social scientific community.

20          A.     Okay.

21                 MR. GARDNER:          Same objection.

22                 THE WITNESS:          I'm not aware of any




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 51 of 286



                                                                       Page 58

1    changes.        I am aware that there are questions that                    
2    have been raised in the social science community

3    about the accuracy of the estimates and

4    extrapolations that are derived from the ACS data.

5                  (Gore Deposition Exhibit 4 marked for

6                  identification and attached to the

7                  transcript.)

8    BY MR. HO:

9           Q.     I'm going to show you a document,

10   Exhibit 4.         This is a memo data November --

11   September 8th, 2017, from Earl Comstock to

12   Commerce Secretary Wilbur Ross.                     It's in the

13   administrative record in this case.                       Although this

14   printout doesn't bear the number, I believe it is

15   AR12756.

16                 Do you know Mr. Comstock?

17          A.     No, I don't, actually.

18          Q.     The first paragraph of Mr. Comstock's

19   memo reads, "In early May, Eric Branstad put me in

20   touch with Mary Blanche Hankey as the White House

21   liaison in the Department of Justice.                         Mary

22   Blanche worked for AG Sessions in his senate




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 52 of 286



                                                                       Page 59

1    office and came with him to the Department of

2    Justice.        We met in person to discuss the

3    citizenship question.               She said she would locate

4    someone at the department who could address the

5    issue.       A few days later, she directed me to James

6    McHenry in the Department of Justice."

7                  Now, before I read that, were you aware

8    that sometime prior to September 8th, 2017,

9    officials from the Department of Commerce had

10   spoken with officials within the Department of

11   Justice regarding the issue of a citizenship

12   question on the census?

13          A.     Yes.

14          Q.     What were you aware of with respect to

15   conversations between Department of Commerce

16   officials and the Department of Justice officials

17   prior to September 8th, 2017, with respect to the

18   issue of a citizenship question on the census?

19                 MR. GARDNER:          Objection to the extent

20   that you're asking for information subject to the

21   deliberative process privilege.

22                 To the extent you can answer without




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 53 of 286



                                                                       Page 61

1    think -- I think so, but I'm not certain on --

2    with respect to the involvement of the people

3    mentioned in this particular paragraph.

4           Q.     So your answer is, yes, you think that

5    you were aware of communications between the

6    Department of Justice and the Department of

7    Commerce prior to September 8th, 2017 -- you think

8    you were aware of those conversations before the

9    request letter went out from the Department of

10   Justice to the Census Bureau?

11          A.     I'm sorry.         Could we try that again?

12          Q.     Sure.      The conversations --

13          A.     You're dealing with two different

14   timelines.

15          Q.     Sure.

16          A.     Okay.

17          Q.     The conversations that occurred that are

18   referenced in this paragraph that happened between

19   Commerce and Justice officials before

20   September 8th, 2017 --

21          A.     Yes.

22          Q.     -- you were aware of those conversations




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 54 of 286



                                                                       Page 62

1    prior to the date when the Department of Justice's

2    letter went to the Census Bureau to request a

3    citizenship question in December of 2017, correct?

4           A.     Yes.

5           Q.     Okay.      What were you aware of before that

6    letter went out?

7                  MR. GARDNER:          Same objection.

8                  To the extent you can answer the question

9    without divulging information subject to the

10   deliberative process privilege, you may answer.

11   To the extent you can't, I'd instruct the witness

12   not to answer.

13                 MR. HO:        Josh, let me finish the question

14   before your objection --

15                 MR. GARDNER:          I thought you were done.

16                 MR. HO:        -- if that's okay.

17                 MR. GARDNER:          I apologize.          I didn't mean

18   to interrupt you.

19   BY MR. HO:

20          Q.     When you say that you were aware of

21   pre-September 8th conversations between Commerce

22   and Justice about the citizenship question before




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 55 of 286



                                                                       Page 63

1    your letter from Justice to the Census Bureau went

2    out requesting a citizenship question, what were

3    you aware of with respect to the nature of those

4    pre-September 8th conversations?

5                  MR. GARDNER:          Same objection.            Same

6    instruction.

7                  THE WITNESS:          I can tell you that I was

8    aware of the fact that conversations had occurred.

9    And beyond that, I don't believe I can give an

10   answer in light of the instruction I've just

11   received.

12   BY MR. HO:

13          Q.     When you say that you were aware of the

14   fact that conversations occurred, what do you mean

15   by conversations?

16          A.     I mean -- a conversation is a

17   communication between two or more people, and I

18   was aware that two or more people had talked to

19   each other.

20          Q.     When you say that you were aware that two

21   or more people had talked to each other, which

22   people were you aware had talked to each other?




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 56 of 286



                                                                       Page 64

1           A.     It was my understanding that somebody

2    from Commerce had spoken to Mary Blanche Hankey,

3    that someone had spoken to James McHenry, and that

4    Secretary Ross had spoken to the attorney general.

5           Q.     And that all of those conversations were

6    about the inclusion of a citizenship question on

7    the census?

8           A.     I wasn't a party to those conversations,

9    but my understanding is that they would have

10   touched on that issue.

11          Q.     James McHenry is the director of the

12   Executive Office for Immigration Review within

13   DOJ, correct?

14          A.     He is now, although at that time he

15   wasn't.       At that time, he was on detail to the

16   Office of the Associate Attorney General.                           And he

17   had come from somewhere else.                    I can't remember.

18   I think it was OCAHO, which is -- since we're in

19   D.C. and talking about government things, it's an

20   acronym that -- I don't know what it stands for.

21   But Mr. McHenry has been involved -- has been an

22   employee of the department for some time, but in




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 57 of 286



                                                                       Page 65

1    early 2017, was on detail to the Office of the

2    Associate Attorney General.

3           Q.     During this period, Mr. McHenry was not

4    staff in the civil rights division, correct?

5           A.     That's correct.

6           Q.     And Mr. McHenry did not have any formal

7    duties with respect to enforcement of the Voting

8    Rights Act during this period, correct?

9           A.     He had no formal duties.                 As I recall, he

10   was for some period of time our point of contact

11   in the Office of the Associate Attorney General,

12   which is why I remember he was there.                         But he did

13   not have formal duties with respect to

14   enforcement.

15          Q.     Do you know of any reasons why

16   Mr. McHenry could address the issue of including a

17   citizenship question on the census?

18                 MR. GARDNER:          Objection.         Calls for

19   speculation.

20                 THE WITNESS:          Yeah, I'd be speculating.

21   I don't know.

22




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 58 of 286



                                                                       Page 66

1    BY MR. HO:

2           Q.     So you don't know of any reasons why

3    Mr. McHenry could address the issue of including a

4    citizenship question on the census?

5                  MR. GARDNER:          Same objection.

6                  THE WITNESS:          I -- I don't know one way

7    or the other.

8    BY MR. HO:

9           Q.     When you say you're aware that

10   conversations took place between Commerce

11   officials and Mary Blanche Hankey and James

12   McHenry, what were you aware of with respect to

13   the content of those conversations prior to --

14   those conversations that took place prior to

15   September 8th, 2017?

16                 MR. GARDNER:          Objection.

17                 To the extent that you can answer that

18   question without divulging information subject to

19   deliberative process privilege, you may do so.

20   Otherwise, I instruct you not to answer.

21                 THE WITNESS:          As I testified before, I

22   understood that those conversations related to the




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 59 of 286



                                                                       Page 67

1    issue of reinstating a citizenship question on the

2    census questionnaire.               Beyond that, I can't

3    answer.

4    BY MR. HO:

5           Q.     What was your understanding of who

6    initiated those conversations?

7           A.     My understanding was that those

8    conversations were initiated by the Department of

9    Commerce.

10          Q.     Those initial conversations that are

11   referred to in this memo, your testimony is that,

12   to the best of your knowledge, those conversations

13   were not initiated by the Department of Justice,

14   correct?

15          A.     Again, I wasn't a party to those

16   conversations, but that's been my working

17   understanding.

18          Q.     And your working understanding is that

19   the Department of Justice did not reach out to the

20   Department of Commerce to initiate those

21   conversations for the purposes of obtaining better

22   data to enforce the Voting Rights Act, correct?




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 60 of 286



                                                                       Page 68

1                  MR. GARDNER:          Objection.         Lack of

2    foundation.

3                  THE WITNESS:          Again, I wasn't a party to

4    those conversations, but that's been my working

5    understanding.

6    BY MR. HO:

7           Q.     The second paragraph in this memo reads,

8    "I spoke several times with James McHenry by phone

9    and, after considering the matter further, James

10   said that Justice staff did not want to raise the

11   question, given the difficulties Justice was

12   encountering in the press at the time, the whole

13   Comey matter.           James directed me to Gene Hamilton

14   at the Department of Homeland Security."

15                 So were you aware, before I read that,
                                                                                 
16   that as of September 8th, 2017, Justice staff did

17   not want to raise the citizenship question?

18                 MR. GARDNER:          Objection.         Lack of

19   foundation.

20                 THE WITNESS:          Before you read that, yes,

21   I was aware of that.

22




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 61 of 286



                                                                       Page 69

1    BY MR. HO:

2           Q.     Okay.      When did you become aware -- so --

3    I'm sorry.         Let me start that question.

4                  So your understanding is that, as of

5    September 8th, 2017, Justice staff did not want to

6    raise the citizenship question, correct?

7           A.     Yes, that's my understanding, although it

8    wasn't my understanding on September 8th; it was

9    an understanding that I acquired later.

10          Q.     When did you acquire the understanding

11   that, as of September 8th, Justice staff did not

12   want to raise the issue of a citizenship question?

13          A.     Again, I think it was along the same

14   timeline that I learned that these conversations

15   had taken place, the conversations referenced in

16   the first paragraph and the second paragraph

17   involving Mr. McHenry.                And I believe I became

18   aware of those sometime after September 8th and

19   before the letter was sent from the Department of

20   Justice.

21          Q.     How did you become aware of the fact

22   that, as of September 8th, 2017, the Department of




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 62 of 286



                                                                       Page 73

1    BY MR. HO:

2           Q.     When did you first become involved in

3    deliberations about whether or not to request a

4    citizenship question on the decennial census

5    questionnaire?

6           A.     I first became involved in either late

7    August or early September of 2017.

8           Q.     You can't get more precise than late

9    August or early September?

10          A.     Well, I think it was either a day or two

11   before Labor Day in 20 -- the Labor Day weekend in

12   2017 which I think that year may have fallen in

13   late August.

14          Q.     So as of September 8th, 2017, the date of

15   Mr. Comstock's memo, your best recollection is

16   that, as of that date, you were already involved

17   in deliberations over whether or not to include a

18   -- to request a citizenship question for the 2020

19   census questionnaire?

20          A.     That is correct.             And I don't know --

21   Mr. Comstock's memo is dated September 8th.                             He

22   doesn't give any dates for any of these




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 63 of 286



                                                                       Page 74

1    conversations, so I don't know if this memo was

2    contemporaneous to conversations or related back

3    to prior conversations he'd had.

4                  But yes, that's my recollection, that, as

5    of September 8th, I would have been involved in

6    those deliberations.

7           Q.     How did you become involved in

8    deliberations over whether or not to request the a

9    citizenship question be included on the

10   2020 census questionnaire?

11                 MR. GARDNER:          Objection.

12                 To the extent that that answer would

13   cause you to reveal information subject to

14   deliberative process privilege, I instruct you not

15   to answer.         To the extent you can answer that

16   question without divulging such information, you

17   may do so.

18                 THE WITNESS:          I became involved through a

19   conversation I had with two individuals at the

20   Department of Justice.

21   BY MR. HO:

22          Q.     Which two individuals at the Department




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 64 of 286



                                                                       Page 75

1    of Justice?

2           A.     The attorney general and Mary Blanche

3    Hankey.

4           Q.     Roughly when did your conversations with

5    Mary Blanche Hankey and the attorney general

6    occur?

7                  MR. GARDNER:          Objection.         Compound.

8                  THE WITNESS:          It was the day or two

9    before the Labor Day weekend.                    The reason I

10   remember that is that the attorney general is a

11   college football fan, and he's a fan of the Auburn

12   Tigers, so I ended the call with the cry for War

13   Eagle, since the Auburn Tigers were playing their

14   first game of the season that weekend.

15   BY MR. HO:

16          Q.     What was communicated to you during that

17   conversation with Attorney General Sessions?

18                 MR. GARDNER:          Objection.         Calls for

19   information subject to deliberative process

20   privilege.

21                 I instruct you not to answer.

22                 THE WITNESS:          Consistent with that




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 65 of 286



                                                                        Page 77

1    ask the question when was the decision made, I can

2    let him answer that question.                     I'm not trying to

3    be difficult.            I just need to be careful here.

4    BY MR. HO:

5            Q.     Had the decision already been made as of

6    the date of your conversation with Attorney

7    General Sessions to request a citizenship question

8    be included on the 2020 census questionnaire?

9            A.     The decision was made when the letter was

10   sent in December of 2017.

11           Q.     As of the date of Mr. Comstock's memo,

12   September 8th, 2017, did you already have a view

13   as to whether or not CVAP data based on

14   statistical estimates were problematic in any way

15   for purposes of VRA enforcement?

16           A.     I was generally aware of issues related

17   to ACS data from my prior work on cases involving

18   Section 2 of the Voting Rights Act and cases

19   involving gerrymandering claims under Shaw versus

20   Reno.        And I was aware that there were some

21   limitations on the ACS data from that prior work.

22           Q.     As of the date of your first conversation




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 66 of 286



                                                                       Page 78

1    with Attorney General Sessions, did you already

2    have a few that hard count CVAP data would better

3    suit DOJ's needs with respect to VRA enforcement

4    than ACS estimates?

5           A.      No, I don't believe I did.

6           Q.      When did you arrive at the view that

7    hard count decennial census data with respect to

8    citizenship would better suit DOJ's VRA

9    enforcement needs as compared to ACS citizenship

10   estimates?

11          A.      I'm sorry.         Your question was when?

12          Q.      Yes.

13          A.      Sometime before the letter was sent.

14          Q.      Can you give a more specific time frame

15   than that?

16          A.      Probably not.

17          Q.      How did you arrive at the view that

18   hard count citizenship data collected through the

19   decennial census would better suit DOJ's

20   enforcement needs than ACS estimates?

21                  MR. GARDNER:          Objection.          Calls for

22   information subject to deliberative process




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 67 of 286



                                                                       Page 79

1    privilege.         I instruct the witness not to answer.

2    BY MR. HO:

3           Q.     As of the date of your conversation with

4    Attorney General Sessions, did you already have

5    the view that the decennial census questionnaire

6    would be the best vehicle for collecting CVAP data

7    for purposes of VRA enforcement?

8           A.     I don't recall having a view on that one

9    way or the other as of that time.

10          Q.     As of the date of Mr. Comstock's memo

11   on September 8th, 2017, did you already have the

12   view that the decennial census would be the best

13   vehicle for collecting CVAP data for purposes of

14   VRA enforcement?

15          A.     I don't recall having a view on that

16   issue one way or the other.

17          Q.     Let me show you a document.                   We'll mark

18   this as Exhibit 5.

19                 (Gore Deposition Exhibit 5 marked for

20                 identification and attached to the

21                 transcript.)

22




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 68 of 286



                                                                       Page 83

1    right.       I could be off by a week or two.                     So it

2    may have happened later.                 So I don't know exactly

3    how that would align in time with this

4    September 11th communication.

5                  But I would say that it was -- so I stand

6    on that answer.

7           Q.     So that communication between the

8    Secretary of Commerce and the attorney general,

9    that was initiated by the Secretary of Commerce,

10   correct?

11                 MR. GARDNER:          Objection.         Lack of

12   foundation.

13                 THE WITNESS:          I don't know.           I wasn't a

14   party to that conversation.

15   BY MR. HO:

16          Q.     You mentioned you had a conversation with

17   the attorney general around Labor Day.                         Did you

18   understand from that conversation that the

19   Secretary of Commerce initiated the conversation

20   between the Secretary of Commerce and the attorney

21   general?        Correct?

22          A.     That's been my working understanding.




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 69 of 286



                                                                       Page 84

1    Yes.

2           Q.     Your working understanding is not that

3    the attorney general initiated a conversation with

4    the Secretary of Commerce about the citizenship

5    question, correct?

6           A.     That's correct.

7           Q.     You responded to Mr. Gary's e-mail by

8    asking him to give you a call.                     Did you have a

9    conversation with Mr. Gary?

10          A.     I don't know.           I don't know if I had a

11   conversation with him with specific reference to

12   this e-mail.          I can't -- I don't recall that.

13          Q.     After receiving this e-mail, did you

14   learn more from Mr. Gary about what he was

15   referring to when he talked about concerns that

16   the Commerce Secretary had?

17          A.     I don't recall -- as I said, I don't

18   recall discussing this with Mr. Gary.                         Obviously,

19   we had some short e-mail correspondence, as this

20   document lays out, but that's all I recall about

21   it at this time.

22          Q.     Mr. Gary said in this e-mail that he




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 70 of 286



                                                                       Page 91

1    BY MR. HO:

2           Q.     Anyone who works in the front office of

3    the Department of Commerce.                   Were you ever

4    consulted by front office Department of Commerce

5    employees -- that's what I mean by Secretary Ross'

6    staff --

7           A.     Okay.

8           Q.     -- regarding whether the Department of

9    Justice would support or request the inclusion of

10   a citizenship question on the census?

11                 MR. GARDNER:          Same objection.

12                 THE WITNESS:          I guess I'm still not clear

13   on what you mean by the front office of the

14   Department of Commerce.                 I can recall speaking to,

15   I believe, three individuals at the Department of

16   Commerce about this issue.

17   BY MR. HO:

18          Q.     Who are the three individuals at the

19   Department of Commerce --

20          A.     Sure.

21          Q.     -- that you spoke to about the

22   citizenship question on the census?




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 71 of 286



                                                                       Page 92

1           A.     I didn't mean to cut you off, and I

2    apologize, again, to the court reporter for being

3    a fast talker.

4                  I recall speaking to Peter Davidson,

5    James Uthmeier, U-T-H-M-E-I-E-R -- and Wendy

6    Teramoto.

7           Q.     When was the first occasion on which you

8    consulted with one of those three individuals

9    about the inclusion of a citizenship question on

10   the census?

11          A.     I'm not sure I would describe it as a

12   consultation as much as I would describe it as a

13   conversation about various issues related to the

14   reinstatement of a citizenship question on the

15   census questionnaire.               I can recall having

16   conversations starting sometime around this

17   September 2017 time frame.

18          Q.     Who was the first of those three

19   individuals that you had a conversation with about

20   the inclusion of a citizenship question on the

21   2020 census?

22          A.     Peter Davidson.




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 72 of 286



                                                                       Page 93

1           Q.     And roughly when was your first

2    conversation with Peter Davidson about including a

3    citizenship question on the 2020 census?

4           A.     I don't recall exactly, but I would say

5    it was probably around mid-September of 2017 or

6    somewhere in that time frame.

7           Q.     After you spoke to Mr. Davidson in

8    mid-September, what was the next conversation that

9    you had among those three individuals from

10   Commerce about the citizenship question?

11          A.     I don't recall exactly when it was.                       I

12   had several conversations with Peter Davidson

13   beginning in September and continuing through

14   December.         I had a couple of conversations as well

15   with Mr. Uthmeier, including at least one between

16   just Mr. Uthmeier and me and one, and maybe two,

17   where Mr. Uthmeier and Peter Davidson were both

18   involved.         Then I had a conversation at one point

19   with Wendy Teramoto about a scheduling issue that

20   I think took place in October of 2017, but I don't

21   recall exactly.            Somewhere in that time frame.

22          Q.     Roughly when was your first conversation




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 73 of 286



                                                                       Page 94

1    with Mr. Uthmeier about the citizenship question?

2           A.     I think it would have been either late

3    September or sometime in October of 2017.

4                  MR. HO:        We've been going for a little

5    over an hour, about an hour-ten.                      Would now be an

6    okay time for a first break?

7                  MR. GARDNER:          That's fine with me, yeah.

8                  MR. HO:        Great.

9                  VIDEO TECHNICIAN:             This concludes media

10   unit number 1.           The time on the video is

11   10:19 a.m.         And we are off the record.

12                 (A recess was taken.)

13                 VIDEO TECHNICIAN:             This begins media unit

14   number 2.         The time on the video is 10:37 a.m.                   We

15   are on the record.

16   BY MR. HO:

17          Q.     Mr. Gore, I just want to follow up

18   on something from before the break.                       The

19   communications between the Department of Justice

20   and the Department of Commerce about the

21   citizenship question, those communications were

22   not initiated by the voting section, correct?




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 74 of 286



                                                                       Page 95

1           A.     That's correct.            That's my understanding.

2           Q.     And those communications were not

3    initiated by anyone else in the civil rights

4    division, correct?

5           A.     Correct.

6           Q.     And you did not initiate the

7    communications between Commerce and Justice about

8    the citizenship question, correct?

9           A.     That's correct.

10                 (Gore Deposition Exhibit 6 marked for

11                 identification and attached to the

12                 transcript.)

13   BY MR. HO:

14          Q.     In front of you is a document that's been

15   marked as Exhibit 7.               It's an e-mail thread

16   between, among other people, you, Macie Leach, and

17   Wendy Teramoto.            The first page of the document is

18   Bates marked 0002628.               It's from the

19   administrative record.

20                 MR. GARDNER:          I think you may have said

21   Exhibit 7.         It's Exhibit 6.

22                 MR. HO:        Oh, I'm so sorry.            Exhibit 6.




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 75 of 286



                                                                       Page 96

1    Thank you for clarifying, Josh.

2                  MR. GARDNER:          Sure.

3    BY MR. HO:

4           Q.     The first e-mail on this thread is on the

5    second page -- first in time, I mean.                         It's from

6    you to Wendy Teramoto on Wednesday,

7    September 13th, 2017, correct?

8           A.     It appears to be.             Yes.

9           Q.     And that's two days after your exchange

10   with Mr. Gary regarding 2020 census questions,

11   correct?

12          A.     Correct.

13          Q.     And at the time that you sent this

14   e-mail, you knew that Ms. Teramoto was the chief

15   of staff to Commerce Secretary Ross, correct?

16          A.     Correct.

17          Q.     In the second sentence of your e-mail to

18   Ms. Teramoto, you write, "I would like to talk to

19   you about a DOJ-DOC issue," correct?

20          A.     Correct.

21          Q.     The DOJ-DOC issue that you're referring

22   to in this e-mail is the citizenship question,




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 76 of 286



                                                                       Page 97

1    correct?

2           A.     Correct.

3           Q.     What prompted you to reach out to

4    Ms. Teramoto to talk to her about the citizenship

5    question?

6                  MR. GARDNER:          Objection.

7                  To the extent that that answer calls for

8    the divulsion of information subject to

9    deliberative process privilege, I instruct you not

10   to answer.         To the extent you can answer that

11   question without divulging such information, you

12   may do so.

13                 THE WITNESS:          It was a conversation I had

14   with Peter Davidson.

15   BY MR. HO:

16          Q.     When was that conversation with

17   Mr. Davidson?

18          A.     I don't recall exactly.

19          Q.     And what is Mr. Davidson's role at

20   Commerce?

21          A.     I don't know what his current role is.

22   At the time, I understood him to be the general




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 77 of 286



                                                                        Page 98

1    counsel of the Department of Commerce.

2            Q.     How did you come to talk to Mr. Davidson?

3            A.     He called me.

4            Q.     Did you know Mr. Davidson prior to that

5    call?

6            A.     No.

7            Q.     Roughly when did that conversation with

8    Mr. Davidson take place?

9            A.     As I mentioned before, I had several

10   conversations with Mr. Davidson over time.                               I

11   don't know when exactly any of those conversations

12   took place, and I don't know when this particular

13   conversation took place.

14           Q.     And Mr. Davidson asked you to reach out

15   to Ms. Teramoto?

16           A.     Yes, he did.

17           Q.     Why did he ask you to reach out to

18   Ms. Teramoto?

19                  MR. GARDNER:          Objection.         To the extent

20   that that answer calls for disclosing information

21   subject to deliberative process privilege, I

22   instruct the witness not to answer.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 78 of 286



                                                                      Page 101

1    was to be about the citizenship question, correct?

2           A.     That, I don't know.

3           Q.     Well, the scheduling of that conversation

4    that you were supposed to take part of [sic] came

5    out of your e-mail to Ms. Teramoto about the

6    citizenship question, correct?

7           A.     I was not to take part in that

8    conversation.           I never did take part in that

9    conversation, so I don't know.

10          Q.     I meant the conversation between you and

11   Ms. Teramoto to schedule a meeting between the

12   attorney general and the Commerce Secretary, that

13   conversation that you had with Ms. Teramoto arose

14   out of your e-mail to Ms. Teramoto concerning the

15   citizenship question, correct?

16          A.     That sounds right.              I can't remember

17   whether we discussed exactly what the call between

18   the attorney general and the Secretary would be

19   about, is what I'm trying to convey.

20                 (Gore Deposition Exhibit 7 marked for

21                 identification and attached to the

22                 transcript.)




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 79 of 286



                                                                      Page 102

1    BY MR. HO:

2           Q.     Okay.      I'm going to show you an e-mail

3    that's been marked as Exhibit 7.                      It's an e-mail

4    exchange between, among other people, you and

5    Ms. Teramoto.           The first page of it bears the

6    Bates number 0002657.               The top e-mail on the chain

7    is dated 9/16/2017 from Danielle Cutrona to you,

8    Mr. Gore, with a cc to Ms. Teramoto.                        It's part of

9    the administrative record.

10                 This e-mail thread -- or the top e-mails

11   on this thread, these are subsequent to the e-mail

12   that we talked about earlier between you and

13   Ms. Teramoto, correct?

14          A.     Correct.

15          Q.     And these -- the top e-mails took place

16   after your conversation with Ms. Teramoto,

17   correct?

18          A.     Correct.

19          Q.     And you, after speaking with

20   Ms. Teramoto, then introduced her to Danielle

21   Cutrona from the Department of Justice, correct?

22          A.     That's correct.




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 80 of 286



                                                                       Page 103

1            Q.     And Ms. Cutrona was a senior advisor to

2    the attorney general at this time, correct?

3            A.     That's probably a fair characterization,

4    yeah.

5            Q.     Prior to when Attorney General Sessions

6    became attorney general, Ms. Cutrona worked for

7    him previously in the Senate as his counsel on the

8    judiciary committee, correct?

9                   MR. GARDNER:          Objection.         Lack of

10   foundation.

11                  THE WITNESS:          I do know that she worked

12   for him.         I don't know what her title was.

13   BY MR. HO:

14           Q.     And Ms. Cutrona also served on the Trump

15   transition team in charge o immigration reform and

16   building the wall, correct?

17                  MR. GARDNER:          Same objections.             Same

18   objection.

19                  THE WITNESS:          I actually don't know.

20   BY MR. HO:

21           Q.     To your knowledge, Ms. Cutrona has no

22   experience with enforcing Section 2 of the Voting




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 81 of 286



                                                                      Page 104

1    Rights Act, correct?

2           A.      I don't know one way or the other.

3           Q.      You're not aware of any experience that

4    Ms. Cutrona has with respect to enforcing

5    Section 2 of the Voting Rights Act, correct?

6           A.      That's correct.

7           Q.      Did Ms. Teramoto and Ms. Cutrona connect

8    after this e-mail exchange?

9           A.      I believe that they did.

10          Q.      How do you know that?

11          A.      Because I believe that Danielle let me

12   know that they had.

13          Q.      What knowledge do you have of what they

14   discussed?

15                  MR. GARDNER:          Objection.

16                  To the extent you can answer that

17   question without divulging information subject to

18   deliberative process privilege, you may do so.

19   Otherwise, I instruct you not to answer.

20                  THE WITNESS:          Consistent with that

21   instruction, I can't answer.

22




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 82 of 286



                                                                      Page 105

1    BY MR. HO:

2           Q.     I'm going to show you another document.

3    We'll mark this as Exhibit 8.

4                  (Gore Deposition Exhibit 8 marked for

5                  identification and attached to the

6                  transcript.)

7    BY MR. HO:

8           Q.     This is a continuation of the e-mail

9    chain between you and Ms. Cutrona and

10   Ms. Teramoto.           The first page of it has the Bates

11   number 0002653.            It's part of the administrative

12   record in this case.               And the e-mail at the top is

13   dated September 17th, 2017, from Ms. Cutrona to

14   Ms. Teramoto.

15                 The e-mail from Ms. Cutrona to

16   Ms. Teramoto at the top reads, "Wendy, the

17   attorney general is available on his cell.                              His

18   number is" -- and then the number is redacted.

19   "He is in Seattle, so he's three hours behind us.

20   From what John told me, it sounds like we can do

21   whatever you all need us to do and the delay was

22   due to a miscommunication.                  The AG is eager to




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 83 of 286



                                                                      Page 106

1    assist."

2                  So you had a conversation with

3    Ms. Cutrona, correct?

4           A.     Yes.

5           Q.     And when Ms. Cutrona in this e-mail

6    writes, "from what John told me," what is she

7    referring to?           What did you tell Ms. Cutrona?

8                  MR. GARDNER:          Objection.         To the extent

9    that information would be subject to deliberative

10   process privilege, I instruct the witness not to

11   answer.

12                 To the extent you can answer that without

13   divulging such privileged information, you may do

14   so.

15                 THE WITNESS:          Consistent with that

16   instruction, I can't do so.

17                 MR. HO:        I just want to understand the

18   position here.           The conversation and -- the

19   content of the conversation is referenced in the

20   administrative record.                The court has granted our

21   motion to compel Mr. Gore's testimony based on his

22   role in the request to include a citizenship




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 84 of 286



                                                                      Page 110

1    BY MR. HO:

2           Q.     When Ms. Cutrona writes, "We are eager to

3    assist," what did you understand her to mean by

4    "assist"?

5                  MR. GARDNER:          Same objection.            Same

6    instruction.

7                  THE WITNESS:          Consistent with that

8    instruction, I can't answer.

9    BY MR. HO:

10          Q.     What was your reaction to receiving this

11   e-mail?

12                 MR. GARDNER:          Objection.         Lack of

13   foundation.

14                 THE WITNESS:          I'm not sure I ever did

15   receive this e-mail.               I'm not copied on this

16   e-mail between Wendy and Danielle.

17   BY MR. HO:

18          Q.     Okay.      I'm going to show you another

19   document.         We'll mark this as Exhibit 9.

20                 (Gore Deposition Exhibit 9 marked for

21                 identification and attached to the

22                 transcript.)




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 85 of 286



                                                                      Page 111

1    BY MR. HO:

2           Q.     This is another e-mail from the

3    administrative record, the first page of which --

4    the only page of which has Bates number 0002636.

5    The top e-mail is an e-mail to you dated

6    September 18th, 2017.               September 18th, 2017,

7    that's two days after you connected Ms. Teramoto

8    and Ms. Cutrona, correct?

9           A.     That seems to be correct.                  Yes.

10          Q.     And the e-mail to you states, "Hi.                        AG

11   and Sec spoke.           Please let me know when you have a

12   minute."

13                 What did you understand that to mean, AG

14   and Sec spoke?

15          A.     I understood it to mean what it says it

16   means, that the attorney general and the Secretary

17   spoke.

18          Q.     Secretary Ross, right?

19          A.     Secretary Ross.            Yes.

20          Q.     Okay.      What did you understand that they

21   had spoken about?

22                 MR. GARDNER:          Objection.         Calls for




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 86 of 286



                                                                      Page 112

1    information subject to deliberative process

2    privilege.         I instruct the witness not to answer.

3                  THE WITNESS:          Consistent with that

4    instruction, I can't answer.

5    BY MR. HO:

6           Q.     I'm not asking for the content of the

7    conversation, just whether or not they spoke about

8    the citizenship question.                  Is that your

9    understanding?

10          A.     Yes, that would be my understanding.

11          Q.     What significance, if any, did you take

12   from the fact that the attorney general and the

13   Secretary of Commerce had spoken about the

14   citizenship question?

15                 MR. GARDNER:          Objection.         Vague.

16                 THE WITNESS:          I'm not sure I assigned any

17   significance to it.              I understood from this e-mail

18   chain that the Secretary was interested in

19   speaking to the attorney general.

20   BY MR. HO:

21          Q.     What reaction, if any, did you have to

22   the fact that the attorney general and




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 87 of 286



                                                                      Page 115

1    Secretary Ross and the Attorney General spoke?

2           A.     Are you referring to the conversation

3    between the attorney general and the Secretary

4    that's documented here on September 18th?

5           Q.     Yes.      Ms. Teramoto, after telling you

6    that the Attorney General and the --

7    Secretary Ross spoke, says -- or writes, please --

8    let me know when you have a minute."

9                  Did you follow up with Ms. Teramoto to

10   have a conversation with her --

11          A.     I see.

12          Q.     -- after this e-mail?

13          A.     I don't recall.

14          Q.     Let me show you another document.                         We'll

15   mark this as Exhibit 10.

16                 (Gore Deposition Exhibit 10 marked for

17                 identification and attached to the

18                 transcript.)

19   BY MR. HO:

20          Q.     This is an e-mail to you dated                                    
21   September 22nd, 2017.               Just so the record is

22   clear, this was produced to us in discovery.                              The




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 88 of 286



                                                                      Page 116

1    electronic version has a file name that's stamped                           
2    DOJ 30651, but the document itself does not bear a

3    Bates number.

4                  Mr. Gosre, this is an e-mail to you from

5    Camille Legore-Traore, correct?

6           A.     Legore-Traore is I believe how she says

7    it, but yes.

8           Q.     And it's dated September 22nd, 2017?

9           A.     Correct.

10          Q.     And this e-mail informs you that James

11   Uthmeier from the Department of Commerce called to

12   speak with you, correct?

13          A.     That's correct.

14          Q.     Okay.      Prior to this e-mail, September

15   22nd, 2017, had you spoken with Mr. Uthmeier about

16   the citizenship question?

17          A.     I don't recall.

18          Q.     You and Mr. Uthmeier had been colleagues

19   at Jones Day, correct?

20          A.     Correct.

21          Q.     You knew each other from your time there,

22   correct?




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 89 of 286



                                                                      Page 117

1           A.     Yes.

2           Q.     Since -- did you socialize with

3    Mr. Uthmeier?

4           A.     Not regularly, no.

5           Q.     But at some point, if not regularly, you

6    socialized with him?

7           A.     I might have spent time with him at

8    events sponsored by the law firm.

9           Q.     Between the time that you became a DOJ

10   employee and the date that you received this

11   e-mail, September 22nd, 2017, did you have any

12   other conversations with Mr. Uthmeier?

13          A.     Not that I can recall.

14          Q.     And at the time Mr. Uthmeier -- of this

15   e-mail -- at the time of this e-mail, Mr. Uthmeier

16   worked in the general counsel's office in the

17   Commerce Department, correct?

18          A.     That's correct.

19          Q.     To the best of your knowledge,

20   Mr. Uthmeier does not have any Voting Rights Act

21   enforcement responsibilities, correct?

22          A.     Correct.




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 90 of 286



                                                                      Page 118

1           Q.     And to the best of your knowledge,

2    Mr. Uthmeier does not have any experience

3    enforcing the Voting Rights Act, correct?

4           A.     That is correct as well.                 Yeah.

5           Q.     Did you ever return Mr. Uthmeier's call?

6           A.     Yes.      I believe I did.

7           Q.     Roughly when?

8           A.     Sometime around when I received this

9    message.        I can't remember if it was that day or

10   the following week.

11          Q.     Roughly how long did you speak with

12   Mr. Uthmeier?

13          A.     Not particularly long.                Maybe 15 or

14   20 minutes.

15          Q.     Did you talk to him about the citizenship

16   question?

17          A.     Yes, among other things.

18          Q.     At some point you received a note and a

19   memo from Mr. Uthmeier concerning the citizenship

20   question, correct?

21          A.     That's correct.

22          Q.     Was the note handwritten?




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 91 of 286



                                                                       Page 119

1            A.     Yes, it was.

2            Q.     How was the note transmitted to you?

3            A.     Along with the memo, it was delivered to

4    my office.

5            Q.     When did you receive the note and memo?

6            A.     I don't recall exactly.

7            Q.     Was it after receiving this phone call to

8    your office from Mr. Uthmeier on September 22nd,

9    2017?

10           A.     I believe so, yes.

11           Q.     Was it before the Department of Justice

12   sent its letter to the Census Bureau on

13   December 12th, 2017, requesting the citizenship

14   question?

15           A.     Yes.

16           Q.     You showed that note to other people,

17   right?

18           A.     Yes.

19           Q.     Who did you show that note to?

20           A.     I showed it to -- I know I've shown it to

21   Kathleen Toomey in the civil rights division as

22   part of the document collection.                       And I understand




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 92 of 286



                                                                      Page 120

1    that it was shown to a couple of other people in

2    the civil division who are responsible for

3    litigating this case on behalf of the United

4    States.

5                  I don't recall showing it to anyone else.

6           Q.     Do you know if anyone to whom you showed

7    the note showed it to anyone else?

8           A.     I don't.

9           Q.     Did you ever have any discussions with

10   anyone about the note?

11          A.     No, I don't believe so.

12          Q.     You just showed it to some people, but

13   you never discussed it?

14          A.     Well, I showed it to them after receiving

15   a document request in this litigation and I gave

16   it to them as part of the collection of documents

17   responsive to that -- potentially responsive to

18   that request.

19                 I may have had a question with Ben

20   Aguinaga about it, but I don't recall.

21          Q.     Did the note solicit legal advice from

22   you?




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 93 of 286



                                                                      Page 121

1           A.     No.

2           Q.     And you didn't provide legal advice in

3    response to that note, correct?

4           A.     I believe I may have, actually.

5           Q.     You testified earlier you weren't

6    providing legal advice in connection to the

7    citizenship question, I thought.

8                  MR. GARDNER:          Objection.

9    Mischaracterizes the witness' prior testimony.

10                 THE WITNESS:          I don't believe that was my

11   testimony.

12   BY MR. HO:

13          Q.     Okay.      So you think you did provide legal

14   advice to Mr. Uthmeier in response to the memo?

15          A.     Now you've changed the question.

16          Q.     Yeah.

17          A.     No, I didn't provide legal advice to

18   Mr. Uthmeier.

19          Q.     Did you provide legal advice to the

20   Department of Commerce in response to the note

21   from Mr. Uthmeier?

22          A.     I did -- I did discuss -- now that you




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 94 of 286



                                                                      Page 122

1    mention it, I did discuss the note with

2    Mr. Uthmeier and Mr. Davidson.

3           Q.     Did you provide legal advice to the

4    Department of Commerce in connection with the note

5    from Mr. Uthmeier?

6           A.     Yes.

7           Q.     At this point were you anticipating

8    litigation over the possibility of including a

9    citizenship question in the census?

10          A.     I'm sorry.         Can you say that again?

11          Q.     At this point --

12          A.     Right.

13          Q.     -- when you received the handwritten note

14   from Mr. Uthmeier, were you anticipating

15   litigation over the possibility of the inclusion

16   of the citizenship question on the census?

17          A.     Absolutely.

18          Q.     Did the -- was the note shared with you                       

19   in anticipation of litigation over the citizenship

20   question?

21                 MR. GARDNER:          Objection.         Lack of

22   foundation.          Calls for speculation.




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 95 of 286



                                                                      Page 123
                                                                                 
1    BY MR. HO:

2           Q.     If you know.

3           A.     That would be speculating.                  I don't know.

4           Q.     Did the note state one way or the other

5    whether or not it was prepared in anticipation of

6    litigation?

7           A.     I don't recall that it did.

8           Q.     And did the note state one way or the

9    other whether or not it was requesting legal

10   advice from you?

11          A.     Yes, it did.

12          Q.     And your answer is it was requesting

13   legal advice, the note?

14          A.     Yes.

15          Q.     Did you -- let me start this again.

16                 Did the Department of Justice rely on

17   that note in drafting its request to the Census

18   Bureau to include a citizenship question on the

19   census?

20                 MR. GARDNER:          Objection.         Vague.

21                 THE WITNESS:          The note contained

22   information regarding that issue that was




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 96 of 286



                                                                      Page 124

1    considered by the Department of Justice in

2    drafting its request.

3    BY MR. HO:

4           Q.     Does inform -- did -- does any

5    information contained on that note appear in the

6    Department of Justice's letter to the Department

7    of -- to the Census Bureau requesting a

8    citizenship question on the 2020 census?

9                  MR. GARDNER:          Objection to the extent

10   that that calls for the disclosure of information

11   that may be subject to deliberative process

12   privilege.

13                 To the extent you can answer that

14   question without divulging that, you may.

15   Otherwise, I instruct you not to answer.

16                 THE WITNESS:          Consistent with that

17   instruction, I can't answer that question.

18                 MR. HO:        Just so I understand the

19   position, even if information from that was on

20   that letter that became public, your position is

21   that's protected from my question about whether or

22   not --




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 97 of 286



                                                                      Page 125

1                  MR. GARDNER:          Your question wasn't

2    whether it was expressly incorporated by reference

3    in the letter, at which point I would agree with

4    you that that would waive the privilege.                          You just

5    asked if information in that letter was somehow

6    used in forming the letter.                   That is classic

7    deliberative process protection.

8                  MR. HO:        I don't think that was my

9    question, but I'll ask a question that --

10                 MR. GARDNER:          Ask it again.

11   BY MR. HO:

12          Q.     Does information on the handwritten note

13   from Mr. Uthmeier appear in the Department of

14   Justice's letter requesting a citizenship question

15   on the 2020 census questionnaire?

16                 MR. GARDNER:          Same objection.            Same

17   instruction.

18                 THE WITNESS:          Consistent with that

19   instruction, I can't answer.

20                 (Gore Deposition Exhibit 11 marked for

21                 identification and attached to the

22                 transcript.)




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 98 of 286



                                                                      Page 126

1    BY MR. HO:
                                                                                 
2           Q.     This is marked as Exhibit 11.                    This is an

3    e-mail to you -- from you to Mr. Herren -- Chris

4    Herren, sorry -- dated November 1st, 2017, with a

5    cc to Ben Aguinaga, correct?

6           A.     That is correct.

7           Q.     Chris Herren is the chief of the voting

8    section, correct?

9           A.     Yes.      And a great lawyer.

10          Q.     The subject line of your e-mail is,

11   Confidential and closehold draft letter, correct?

12          A.     That's correct.

13          Q.     And in your e-mail to Mr. Herren you say

14   that the draft letter is attached, correct?

15          A.     Correct.

16          Q.     Did you write the draft letter that is

17   attached to this e-mail?

18          A.     Yes, I did.

19          Q.     The draft letter that is attached to this

20   e-mail is an early draft of the December 12th

21   letter from the Department of Justice to the

22   Census Bureau requesting a citizenship question on




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 99 of 286



                                                                      Page 127

1    the 2020 census questionnaire, correct?                                     

2           A.     Correct.

3           Q.     Is it fair to say that you wrote the

4    first draft of the letter from the Department of

5    Justice to the Census Bureau requesting a

6    citizenship question on the 2020 census

7    questionnaire?

8           A.     Is that a question?              I'm sorry.         That

9    sounded like a statement.

10          Q.     No.     It was a question.

11          A.     Okay.

12          Q.     Is it fair to say that you wrote the

13   first draft of the letter from the Department of

14   Justice to the Census Bureau requesting a

15   citizenship question on the 2020 census

16   questionnaire?

17          A.     Yes.

18          Q.     You write in this e-mail that you

19   discussed the draft letter with Mr. Herren

20   yesterday.

21                 Would that have been your first

22   conversation with Mr. Herren about the citizenship




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 100 of 286



                                                                       Page 128

1     question on the census?

2            A.     I don't recall.

3            Q.     When was your first conversation, if you

4     recall, with Mr. Herren about the citizenship

5     question on the census?

6            A.     I don't recall.

7            Q.     Did you have any conversations with

8     Mr. Herren about the citizenship question before

9     you sent this letter to him?

10           A.     Yes.

11           Q.     How many conversations did you have with

12    Mr. Herren before you sent the draft of the letter

13    to him?

14           A.     I don't recall exactly.                 It would have

15    been a few.

16           Q.     More than one?

17           A.     Yes.

18           Q.     Days before you sent him the letter?

19    Weeks before?           Months before?           Do you have a

20    recollection about approximate time?

21           A.     I don't have an exact recollection.                       I

22    would say in the days before I sent him the




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 101 of 286



                                                                       Page 129

1     letter.

2            Q.     Were those conversations in person or by

3     phone?

4            A.     I can recall conversations by phone.                          And

5     there may have been conversations in person.                            I

6     can't recall.

7            Q.     Did you have more than five conversations

8     with Mr. Herren about the citizenship question?

9            A.     At what time?

10           Q.     Before you sent him the draft letter.

11           A.     Probably not.

12           Q.     So more than one but fewer than five

13    conversations about the citizenship question

14    before you sent him the draft letter?

15           A.     Sounds about right.

16           Q.     You describe this as confidential and

17    closehold.

18                  What do you mean by confidential and

19    closehold?

20           A.     I meant that Mr. Herren should review the

21    letter and this was not for broad dissemination,

22    as it represented a draft.                  And I had asked him to




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 102 of 286



                                                                       Page 130

1     take a look at it.

2            Q.     When you say confidential and closehold,

3     does that mean that Mr. Herren was not permitted

4     to share the draft letter with anyone?

5            A.     No.     It meant that if he was interested

6     in sharing the draft letter with someone, he could

7     ask me if he was allowed to do that.

8            Q.     So your understanding was that Mr. Herren

9     should ask you before sharing any drafts of the

10    letter with anyone?

11           A.     I believe my understanding was that he

12    should communicate with me if he wanted to share

13    this particular draft with anyone.

14           Q.     Did Mr. Herren ever communicate with you

15    that he wanted to share the draft letter with

16    anyone?

17           A.     I can't recall.

18           Q.     Do you know whether or not Mr. Herren

19    shared this draft letter with anyone?

20           A.     I don't.

21           Q.     Do you know if Mr. Herren discussed the

22    issues in the draft letter with anyone?




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 103 of 286



                                                                       Page 131

1            A.     Whether he discussed the issues in the

2     draft letter?           At what time?

3            Q.     Around the time that you sent the copy of

4     the draft letter to him.

5            A.     Well, I know he discussed them with me.

6     Other than that, I don't know.

7            Q.     Do you know if Mr. Herren discussed the

8     issues raised in the draft letter with any voting

9     section personnel?

10           A.     I don't.

11           Q.     Why did you consider this letter to be

12    confidential and closehold?

13           A.     I considered it to be confidential and

14    closehold because it was a draft and related to an

15    issue that was important to people in the

16    department.

17           Q.     Did you not want it to become public

18    information that the Department of Justice at this

19    point was drafting a letter to request a

20    citizenship question on the 2020 census

21    questionnaire?

22                  MR. GARDNER:          Objection to form.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 104 of 286



                                                                       Page 132

1                   THE WITNESS:          I never want any of our

2     drafts to become public information unless

3     required by legal process because I believe that

4     the Department of Justice should facilitate robust

5     and open conversation and deliberations at all

6     level before a decision is made.

7     BY MR. HO:

8            Q.     I didn't ask if you wanted the draft to

9     not become public.              I just asked if you wanted the

10    fact that the Department of Justice was drafting a

11    letter to request a citizenship question on the

12    2020 census questionnaire, if you wanted that fact

13    to remain non-public at this time.

14           A.     I would have preferred that that fact

15    remain non-public because the final letter hadn't

16    been issued and no final decision had yet been

17    made about it.

18                  (Gore Deposition Exhibit 12 marked for

19                  identification and attached to the

20                  transcript.)

21    BY MR. HO:

22           Q.     I'm going to show you a document.                         We've




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 105 of 286



                                                                       Page 133

1     marked this as Exhibit 12.                  This has Bates number

2     DOJ 00003740.           It was produced to us in discovery.

3     The top e-mail is from Ben Aguinaga on November

4     3rd to Bethany Pickett.

5                   Here, Mr. Aguinaga is forwarding the

6     e-mail that you sent to Mr. Herren with the draft

7     letter to Bethany Pickett, correct?

8            A.     That appears to be correct, yes.

9            Q.     Did you authorize Mr. Aguinaga to send

10    the draft letter that you had sent to Mr.                           -Herren

11    to forward that to Bethany Pickett?

12           A.     Yes.

13           Q.     Now, at the time, Mr. Aguinaga and

14    Ms. Pickett both worked with you in the front

15    office of the civil rights division, correct?

16           A.     That's correct.

17           Q.     Both of them were political hires rather

18    than career staff, correct?

19           A.     Correct.

20           Q.     And you hired both Mr. Aguinaga and

21    Ms. Pickett, correct?

22           A.     No, I did not.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 106 of 286



                                                                       Page 134

1            Q.     Who hired Mr. Aguinaga and Ms. Pickett?

2            A.     I believe it was my predecessor, Tom

3     Wheeler.

4            Q.     Both of them had been law clerks for

5     Judge Edith Jones on the Fifth Circuit, correct?

6            A.     That's correct.

7            Q.     Just like Mr. Shumate, correct?

8            A.     I don't know.

9            Q.     Both of them graduated from law school in

10    2015 or more recently, correct?

11           A.     Sounds about right.

12           Q.     Before coming to the civil rights

13    division, neither Mr. Aguinaga nor Ms. Pickett had

14    any experience as counsel in cases under the

15    Voting Rights Act, correct?

16                  MR. GARDNER:          Object to lack of

17    foundation.

18                  THE WITNESS:          I don't know.

19    BY MR. HO:

20           Q.     You're not aware of any experience that

21    Mr. Aguinaga or Ms. Pickett had as counsel in

22    Voting Rights Act cases prior to them coming to




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 107 of 286



                                                                       Page 135

1     the civil rights division, correct?

2            A.     That's correct.

3            Q.     You're not aware of any experience that

4     either Mr. Aguinaga or Ms. Pickett had assessing

5     the reliability of CVAP data for purposes of VRA

6     enforcement, correct?

7            A.     That's correct.

8                   (Gore Deposition Exhibit 13 marked for

9                   identification and attached to the

10                  transcript.)

11    BY MR. HO:

12           Q.     I'll give you a document marked as

13    Exhibit 13.          This is an e-mail from Ms. Pickett to

14    you also on November 3rd, 2017, correct?

15           A.     Appears to be, yes.

16           Q.     Ms. Pickett writes to you, "I have

17    attached the letter that we discussed yesterday.

18    I would be happy to discuss this further.                           Please

19    let me know if you have any questions regarding

20    any comments and edits."

21                  It's accurate to say that Ms. Pickett

22    offered comments and edits to the draft of the




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 108 of 286



                                                                       Page 136

1     letter requesting a citizenship question on the

2     census that you had previously sent to Mr. Herren,

3     correct?

4            A.     Correct.

5            Q.     What were the substance of the

6     conversations that you had had with Ms. Pickett

7     about that letter?

8                   MR. GARDNER:          Objection.         Calls for

9     information subject to deliberative process

10    privilege.         I instruct the witness not to answer.

11                  THE WITNESS:          Consistent with that

12    instruction, I can't answer.

13    BY MR. HO:

14           Q.     What were the substance of her edits to

15    the draft of the letter?

16                  MR. GARDNER:          Same objection.            Same

17    instruction.

18                  THE WITNESS:          Consistent with that

19    instruction, I can't answer.

20    BY MR. HO:

21           Q.     Other than Ms. Pickett, Mr. Aguinaga, and

22    Mr. Herren, did you solicit input on the draft




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 109 of 286



                                                                       Page 137

1     letter from anyone else within the civil rights

2     division?

3            A.     Not that I can recall.

4            Q.     Other than Ms. Pickett, Mr. Aguinaga, and

5     Mr. Herren, did you receive input on the draft

6     letter from anyone else within the civil rights

7     division?

8            A.     Not that I can recall.

9            Q.     Sometime after you wrote the first draft

10    of this e-mail, you had a conversation with Peter

11    Davidson at the Department of Commerce, correct?

12           A.     Yes.      That would be correct.

13           Q.     So sometime in November of 2017, you had

14    conversation -- you had a conversation with

15    Mr. Davidson about the citizenship question,

16    correct?

17           A.     Yes.      At some point I would have.

18           Q.     How many conversations did you have with

19    Mr. Davidson in November of 2017 about the

20    citizenship question?

21           A.     I don't recall exactly how many.

22           Q.     What, if anything, did you communicate to




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 110 of 286



                                                                       Page 138

1     Mr. Davidson about the Department of Justice's

2     process for requesting a citizenship question on

3     the census during November of 2017?

4                    MR. GARDNER:          Objection.          Vague.         Also

5     objection -- to the extent it calls for

6     information subject to deliberative process

7     privilege, I instruct you not to answer.                            To the

8     extent you can answer that without divulging such

9     information, you may answer.

10                   THE WITNESS:          Consistent with that

11    instruction, I can't answer.

12                   (Gore Deposition Exhibit 14 marked for                          
13                   identification and attached to the

14                   transcript.)

15    BY MR. HO:

16           Q.      I show you a document that's been marked

17    as Exhibit 14.            It's an e-mail exchange between

18    you, Robert Troester, T-r-o-e-s-t-e-r, and

19    Rachael, spelled R-a-c-h-a-e-l, Tucker.

20                   The top e-mail on the thread is

21    November 30th, 2017.                This was produced to us in

22    discovery.          The electronic version has DOJ 14798




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 111 of 286



                                                                       Page 139

1     on it, although the hard copy doesn't have that                             

2     Bates number.

3                   It we look at the bottom of this page,

4     the first e-mail on this thread is from you to

5     Ms. Tucker and Mr. Troester on November 27th,

6     2017, correct?

7            A.     That's correct.            Except that he

8     pronounces his last name Troester.

9            Q.     Troester.         Thank you.

10                  You had a conversation on this day, the

11    same day, with Mr. Davidson, correct?

12           A.     On November 27th?

13           Q.     2017.      Correct?

14           A.     I don't recall that specifically, but

15    it's certainly possible.

16           Q.     Now, at this time, Ms. Tucker was counsel

17    in the front office of the attorney general,

18    correct?

19           A.     That's correct.

20           Q.     And Mr. Troester was associate deputy

21    attorney general, correct?

22           A.     That's my understanding, yes.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 112 of 286



                                                                       Page 140

1            Q.     Okay.      Now, neither Ms. Tucker nor

2     Ms. [sic] Troester, as far as you're aware, had

3     any experience as counsel in Voting Rights Act

4     cases, correct?

5            A.     Mr. Troester -- yes.               That's correct.

6            Q.     What about Ms. Tucker?

7            A.     Also correct.           You called him

8     Ms. Troester, so -- sorry.

9            Q.     Thank you.

10           A.     But, yes, I was not aware that either had

11    any enforcement responsibility or experience with

12    respect to the Voting Rights Act.

13           Q.     And as far as you're aware, neither of

14    them had any experience assessing the reliability

15    of CVAP data used in Voting Rights Act litigation,

16    correct?

17           A.     Correct.

18           Q.     Ms. Tucker and Mr. Troester were both

19    political appointees in the Department of Justice

20    at this time, correct?

21           A.     That's correct for Ms. Tucker.                     I believe

22    Mr. Troester was a career employee on detail to




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 113 of 286



                                                                        Page 141

1     the office of deputy attorney general and had

2     served a long career in the Department of Justice

3     as an assistant United States attorney, and maybe

4     even more than once as the acting United States

5     attorney in his home state of Oklahoma.

6             Q.     In your e-mail to them on November 27th,

7     you wrote, "Attached please find the near final

8     draft of the letter to census on the citizenship

9     issue we discussed a couple of weeks ago."

10                   So you had discussed the citizenship

11    issue with Ms. Tucker and Mr. Troester a few weeks

12    before the date of this e-mail, November 27th,

13    2017, correct?

14            A.     Correct.

15            Q.     When were your first conversations with

16    either Ms. Tucker or Mr. Troester about the

17    citizenship question?

18            A.     I don't recall specifically when they

19    were.        Probably in September of 2017 or early

20    October.         And I had a handful to several

21    conversations with each of them about that issue.

22                   At the time, Ms. Tucker was responsible




                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 114 of 286



                                                                       Page 142

1     for the civil rights division portfolio in the

2     Office of Attorney General and Mr. Troester was

3     responsible for the civil rights division

4     portfolio in the Office of the Deputy Attorney

5     General.        So I had many conversations with them

6     over time about issues related to the civil rights

7     division.

8            Q.     You described the draft of the letter as

9     a near final draft, correct?

10           A.     Correct.

11           Q.     So fair to say that on November 27th,

12    2017, a decision had already been made to request

13    a citizenship question on the census?

14           A.     No, I don't think that's fair to say.

15           Q.     Okay.      Ms. Tucker and Mr. Troester both

16    offered you edits to the letter, correct?

17           A.     I believe that's correct.

18                  (Gore Deposition Exhibit 15 marked for

19                  identification and attached to the

20                  transcript.)

21    BY MR. HO:

22           Q.     This is a document marked as Exhibit 15.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 115 of 286



                                                                       Page 145
                                                                                   
1                   (Gore Deposition Exhibit 16 marked for

2                   identification and attached to the

3                   transcript.)

4     BY MR. HO:

5            Q.     Exhibit 16 is what I'm handing to you

6     now.    Another e-mail chain between you and

7     Mr. Gary.         The top e-mail on the thread is dated

8     December 8th, 2017.              The subject line of this is,

9     Request for citizenship information.December 8

10    red-line edits, 002.               Is that right?

11           A.     Appears to be right, yeah.

12           Q.     When you say leadership's final changes

13    in this e-mail in the second line -- you write,

14    "Attached is a red-line of a letter with

15    leadership's final changes" -- you're referring to

16    additional edits that you received from Ms. Tucker

17    and Mr. Troester, correct?

18           A.     Possibly.         I don't know exactly which

19    edits I'm referring to here.

20           Q.     Well, what were the final edits from

21    leadership?          I mean, who was leadership?                  When you

22    wrote "leadership" here, who were you referring




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 116 of 286



                                                                       Page 146

1     to?

2            A.     I would have been referring to the

3     leadership offices at the Department of Justice,

4     which may have included the Office of Attorney

5     General, the Office of Deputy Attorney General,

6     and the Office of Associate Attorney General.

7            Q.     Is there anyone that you can think of who

8     was giving you edits in the last few days before

9     this letter was sent from any of those offices

10    other than Ms. Tucker and Mr. Troester?

11           A.     Not that I can specifically recall.

12           Q.     So fair to say, when you're referring to

13    leadership's final changes, you're referring to,

14    to the best of your recollection, some edits from

15    Ms. Tucker and Mr. Troester, correct?

16                  MR. GARDNER:          Objection.

17    Mischaracterizes the witness' prior testimony.

18                  THE WITNESS:          Yeah, I don't recall

19    whether they came from Ms. Tucker, Mr. Troester,

20    or somebody else.

21    BY MR. HO:

22           Q.     You write, "With these changes, we are                        




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 117 of 286



                                                                       Page 147

1     authorized to send.              Sending on Monday is fine."                

2                   Did I read that correctly?

3            A.     That's correct.

4            Q.     Okay.      When you say, "authorized to

5     send," who provided authorization to send the

6     letter with those changes?

7            A.     I don't recall specifically who

8     communicated that.              It would have come from

9     someone in the leadership office.

10           Q.     Was it Ms. Tucker or Mr. Troester?

11           A.     Again, I don't recall specifically who it

12    was.

13           Q.     Was it Attorney General Sessions who gave

14    your authorization to send the letter with these

15    edits?

16                  MR. GARDNER:          Objection.         Asked and

17    answered.

18                  THE WITNESS:          Again, I don't recall

19    exactly who it was.

20    BY MR. HO:

21           Q.     When you say, "With these changes we are

22    authorized to send," on December 8th, 2017, when




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 118 of 286



                                                                       Page 148

1     you wrote that, a decision had been made as of

2     December 8th, 2017, to send the citizenship

3     question -- the request for the citizenship

4     question as long as it had these changes, correct?

5            A.     No, I don't think that's correct.

6            Q.     You wrote, "With these changes, we are

7     authorized to send."

8            A.     That's correct.

9            Q.     So as soon as you made those changes to

10    that letter, you had authorization to send that

11    letter, correct?

12           A.     I believe we might have had authorization

13    to send, but it would have been my practice to

14    check in one last time before the letter was sent.

15           Q.     Okay.      You didn't have reason to believe

16    that you weren't authorized to send the letter

17    once you had made those changes as of

18    December 8th, 2017, right, Mr. Gore?

19           A.     I don't recall what I thought or didn't

20    think on December 8th of 2017.

21           Q.     Okay.      You didn't say in this e-mail to

22    Mr. Gary that you were going to check in again




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 119 of 286



                                                                       Page 149

1     after you made these changes, did you?

2                   MR. GARDNER:          Objection.

3     Mischaracterizes the document.

4                   THE WITNESS:          I did not use those words

5     in that e-mail.

6     BY MR. HO:

7            Q.     You didn't tell Mr. Gary in this e-mail

8     that, after these changes were made, you would

9     have to check in with leadership one more time

10    before sending it, right?

11           A.     Again, I did not use those words in that

12    e-mail, but that's standard practice, certainly my

13    standard practice, and I believe the standard

14    practice of others at the Department of Justice.

15           Q.     You sent this e-mail on Friday,

16    December 8th, which means Monday would have been

17    Monday, December 11th, correct?

18           A.     That's correct.

19           Q.     And you wrote that sending on Monday,

20    which would have been December 11th, would be

21    fine, correct?

22           A.     Correct.        And what I was -- I believe I




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 120 of 286



                                                                       Page 150

1     was conveying there is that Mr. Gary didn't need

2     to work late on a Friday night during the holiday

3     season to send the letter out.

4            Q.     So just so I understand the process here,

5     you had -- you first had communications about the

6     issue of a citizenship question sometime around

7     Labor Day of 2017, correct?

8            A.     Give or take, yes, that's correct.

9            Q.     You drafted the initial draft of the

10    letter to request the citizenship question

11    sometime around the end of October or early

12    November of 2017, correct?

13           A.     Correct.

14           Q.     The conversations to add the citizenship

15    question with the Department of Commerce were not

16    initiated by the civil rights division, correct?

17           A.     Correct.

18           Q.     And they were not initiated by the

19    Department of Justice, correct?

20           A.     That's my working understanding.

21           Q.     Around the time that you wrote the first

22    draft of this letter, you received input from




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 121 of 286



                                                                       Page 151

1     three individuals:              Mr. Herren, Ms. Pickett, and

2     Mr. Gary, correct?

3            A.     Yes.      And I may have received input from

4     others as well.

5            Q.     Around the time of the first draft of the

6     letter in early November of 2017, who else did you

7     receive input from other than Mr. Herren,

8     Ms. Pickett, and Mr. Gary?

9            A.     Mr. Aguinaga would have provided -- may

10    have provided some input.                  I would have had

11    discussions on -- regarding the letter generally

12    with Patrick Hovakimian, who at the time was

13    detailed to the Office of Associate Attorney

14    General, and with Jesse Panuccio in the Office of

15    the Associate Attorney General.

16                  And I had various conversations with

17    others at various times throughout this process.

18    But I don't recall who else I would have spoken to

19    at that particular moment in time, around

20    November 1st of 2017.

21           Q.     Okay.      Around November 1st of 2017, the

22    only career staff in the civil rights division




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 122 of 286



                                                                       Page 152

1     from whom you received input on the letter was

2     from Mr. Herren, correct?

3            A.     That's correct.

4            Q.     After that period of early November

5     of 2017 when you had drafted the initial draft of

6     that letter, Mr. Herren gave you some edits,

7     correct?

8            A.     That's correct.

9            Q.     After that time, did you receive any

10    further edits from Mr. Herren to the draft letter?

11           A.     I don't recall one way or the other.

12           Q.     So you have no recollection of receiving

13    input from career civil rights division staff on

14    the letter requesting a citizenship question other

15    than that one occasion in early November around

16    the time of the first draft from Mr. Herren,

17    correct?

18           A.     I believe that's correct.                  Yeah.

19           Q.     You continued to revise the letter after

20    early November of 2017 with input from different

21    people.       But after that first round of edits from

22    Mr. Herren, you received no subsequent edits from




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 123 of 286



                                                                       Page 153

1     people who were career staff in the civil rights

2     division, correct?

3                   MR. GARDNER:          Objection.         Compound.

4                   THE WITNESS:          To the extent I understand

5     your question, I believe that's correct.

6     BY MR. HO:

7            Q.     During this period when you were revising

8     the letter to request a citizenship question, you

9     had multiple conversations with legal staff at the

10    Department of Commerce, correct?

11           A.     Yes.

12           Q.     And the edits that you were receiving to

13    the letter from other DOJ personnel included

14    political appointees in the front office of the

15    Department of Justice and in the front office of

16    the civil rights division, correct?

17           A.     I -- certainly that's correct with

18    respect to the leadership offices at the

19    Department of Justice.                I can't remember if I was

20    receiving edits from the front office of the civil

21    rights division at that time after receiving the

22    edits from Ms. Pickett.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 124 of 286



                                                                       Page 154

1            Q.     Who made the final decision to send the

2     letter requesting the citizenship question be

3     added to the 2020 census questionnaire?

4            A.     I'm not sure I know.               And I can't recall

5     who communicated the final decision to me.

6            Q.     The letter was ultimately sent on

7     December 12th, 2017 --

8            A.     Correct.

9            Q.     -- correct?

10           A.     Correct.

11           Q.     Who gave the final signoff to put that

12    letter in the mail?

13                  MR. GARDNER:          Objection.         Asked and

14    answered.

15                  THE WITNESS:          I don't recall who gave the

16    final signoff.

17    BY MR. HO:

18           Q.     Was it you?

19           A.     No, I don't believe I would have given

20    the final signoff.              But maybe.         I guess it depends

21    on what you're asking.                Like, who told Art Gary he

22    could press "send" on the e-mail?                      I don't




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 125 of 286



                                                                       Page 155

1     understand your question.

2            Q.     Yes, that's my question.

3            A.     I don't know.

4            Q.     You don't know whether or not you did?

5            A.     I don't recall whether it was me or

6     somebody else.

7            Q.     All right.

8            A.     It's possible it could have been me.

9                   (Gore Deposition Exhibit 17 marked for

10                  identification and attached to the

11                  transcript.)

12    BY MR. HO:

13           Q.     I'm going to show you what's been marked

14    as Exhibit 17.           This is a document in the

15    administrative record, the first page of which has

16    the number 000663.              This is a letter stamped

17    December 12th, 2017, from Arthur Gary at the

18    Department of Justice addressed to Ron Jarmin at

19    the Census Bureau, correct?

20           A.     Yes.      It appears to be.

21           Q.     And this is the letter we've been talking

22    about in which the Department of Justice




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 126 of 286



                                                                       Page 159

1     from either Ms. Tucker or Mr. Troester, correct?

2            A.     Correct.

3            Q.     And your recollection is you received

4     final authorization to send that letter either on

5     Monday, December 11th or on Tuesday, December

6     12th, correct?

7            A.     That's my best recollection -- well,

8     although I may be wrong about that, now that I

9     think about that.             I can't remember the date the

10    letter was sent.             And I don't believe -- so it

11    could have been a couple of days later.                          I don't

12    remember exactly.

13           Q.     Well, the letter is stamped

14    December 12th, 2017.

15           A.     Okay.

16           Q.     That's a Tuesday.

17           A.     Okay.

18           Q.     You said that you -- you testified that

19    you had spoken with either Ms. Tucker or

20    Mr. Troester on either Monday or Tuesday, December

21    11th or December 12th.

22                  So it was when you had a conversation




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 127 of 286



                                                                       Page 160

1     with them, with one of them, on either the 11th or

2     the 12th, that you received final authorization

3     for the letter to go out, correct?

4            A.     I believe that's correct.

5            Q.     So one of them, either Ms. Tucker or

6     Mr. Troester, gave final authorization to send the

7     letter, and it was either on December 11th or on

8     December 12th, correct?

9            A.     I would say that one of them communicated

10    final authorization on one of those dates, and I

11    imagine it was the 12th, since that's the date the

12    letter went out.

13           Q.     If one of them, as you say, communicated

14    final authorization, where did that final

15    authorization come from?

16                  MR. GARDNER:          Objection.         Vague.

17                  THE WITNESS:          I believe it would have

18    come from the attorney general.

19    BY MR. HO:

20           Q.     Okay.      Let's talk about Exhibit 17, the

21    December 12th, 2017, letter that's in front of

22    you.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 128 of 286



                                                                       Page 161

1            A.     I'm just going to finish reading it.

2            Q.     Well, you've looked at the first page of

3     this letter, right, Mr. Gore?

4            A.     Yes.      Ever.      Yes.

5            Q.     From looking at the first page of this

6     letter, does it refresh your recollection that

7     this is the letter that the Department of Justice

8     sent to the Census Bureau to request a citizenship

9     question on the 2020 census?

10           A.     Again, if I can finish reading the

11    letter, I can verify whether I believe it's the

12    same letter.

13           Q.     So the first -- reading the first page

14    doesn't refresh your recollection as to whether or

15    not this is the letter?

16           A.     It appears to be the letter.

17           Q.     Okay.      The letter signed by Mr. Gary

18    represents the Department of Justice's final

19    decision and statement of position with respect to

20    the issue of the citizenship question on the

21    census, correct?

22           A.     Yes.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 129 of 286



                                                                       Page 162

1            Q.     And this letter represents the views of

2     the Department of Justice, connect?

3            A.     Correct.

4            Q.     And Attorney General Sessions agrees with

5     the views expressed in this letter, correct?

6                   MR. GARDNER:          Objection.         Calls for

7     speculation.          Lack of foundation.

8                   THE WITNESS:          I can't speak for what

9     Attorney General Sessions believes or does not

10    believe.

11    BY MR. HO:

12           Q.     You believe that the attorney general

13    agrees with the views expressed in this letter,

14    correct?

15                  MR. GARDNER:          Objection.         Lack of

16    foundation.          Calls for speculation.

17                  THE WITNESS:          I would be speculating.             I

18    don't think I can answer that question.

19    BY MR. HO:

20           Q.     Mr. Gore, can you look at what we marked                       
21    earlier as Exhibit 12 -- I'm sorry, Exhibit 2.                          It

22    was your testimony in Congress.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 130 of 286



                                                                       Page 163
                                                                                    
1            A.     Uh-huh.

2            Q.     Please turn to page 23.

3            A.     Sure.

4            Q.     Sorry.       I think I meant page 24.                 Oh, no,

5     no.    I'm sorry.          I had it right.            Page 23.

6                   The fourth paragraph down here, there's a

7     question from Member Lynch:                   "This is Attorney

8     General Sessions you're talking about."

9                   Your answer is, "It represents the view

10    of the department, so I believe the attorney

11    general agrees with that view.                     Yes."

12                  That was your testimony in Congress,

13    correct?

14           A.     Yes.

15           Q.     And you gave truthful testimony that day,

16    correct?

17           A.     I did.

18           Q.     Are there any reasons that the Department

19    of Justice has for wanting a citizenship question

20    on the census that were communicated to the

21    Department of Commerce but are not contained in

22    this letter?




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 131 of 286



                                                                       Page 164

1                   MR. GARDNER:          To the extent you're asking

2     for a yes or no, you may answer that question.

3                   THE WITNESS:          I don't know.

4     BY MR. HO:

5            Q.     Are there any -- just to be clear, there

6     are no reasons that you're aware of that the

7     Department of Justice wants a citizenship question

8     on the 2020 census that are not reflected in this

9     letter, correct?

10           A.     That's correct.            I'm aware of no such

11    reasons.

12           Q.     This letter is addressed to Dr. Ron

13    Jarmin, correct?

14           A.     Yes, it is.

15           Q.     And Dr. Jarmin is the acting director of

16    the Census Bureau, correct?

17           A.     That's my understanding.                 Yes.

18           Q.     Why is the letter addressed to him?

19           A.     Because he is the acting director of the

20    Census Bureau.

21           Q.     Why isn't it addressed to someone from

22    the Department of Commerce?




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 132 of 286



                                                                       Page 165

1            A.     I believe that you showed me a letter

2     earlier that was sent from the Department of

3     Justice to then Acting Director Thompson.                           And so

4     I understand it to be the practice, when the

5     Department of Justice wants additional questions

6     or information collected by the Census Bureau,

7     either through the census or the ACS or some other

8     instrument, to address that request to the head or

9     acting head of the Census Bureau.

10           Q.     You're aware that Dr. Jarmin has worked

11    at the Census Bureau for 25 years?

12           A.     I'm not aware of that, no.

13           Q.     Okay.      You're aware that Dr. Jarmin has a

14    Ph.D. in economics?

15           A.     I take from his title that he has a Ph.D.

16    in something.           I don't know what it's in.

17           Q.     Who do you think knows more about the

18    accuracy of various forms of CVAP data, Dr. Jarmin

19    or you?

20                  MR. GARDNER:          Objection.         Calls for

21    speculation.          Lack of foundation.

22                  THE WITNESS:          I have no idea.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 133 of 286



                                                                       Page 166

1     BY MR. HO:

2            Q.     You have no idea whether or not the

3     director of the Census Bureau knows more about the

4     accuracy of various forms of CVAP data than you

5     do?

6                   MR. GARDNER:          Objection.         Calls for

7     speculation.          Lack of foundation.

8                   THE WITNESS:          Again, I don't know

9     anything about Mr. Jarmin -- Dr. Jarmin's

10    background or the work he's done at the Census

11    Bureau.       So I have no basis to answer that

12    question.

13    BY MR. HO:

14           Q.     Do you think that you know more about the

15    accuracy of various forms of CVAP data than the

16    professionals at the Census Bureau?

17                  MR. GARDNER:          Objection.         Calls for

18    speculation.          Lack of foundation.

19                  THE WITNESS:          Again, I don't know what

20    the professionals at the Census Bureau know or

21    don't know.

22




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 134 of 286



                                                                       Page 167

1     BY MR. HO:

2            Q.     If the professionals of the Census Bureau

3     told you that a particular form of CVAP data were

4     the most accurate form of CVAP data at the census

5     block level, would you trust their judgment?

6                   MR. GARDNER:          Objection.         Calls for a

7     hypothetical.

8                   THE WITNESS:          Again, that calls for a

9     hypothetical, and I would want to know more

10    information about why they reached that decision

11    or that judgment and what other information were

12    available in making that judgment.

13    BY MR. HO:

14           Q.     Do you have any background in statistics,

15    Mr. Gore?

16           A.     No.

17           Q.     No graduate degree in survey -- I'm

18    sorry, in anything quantitative?

19           A.     No.

20           Q.     Any experience collecting survey data?

21           A.     I think I did a survey collection in

22    college.        But other than that, no.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 135 of 286



                                                                       Page 168

1            Q.     Any experience assessing the statistical

2     validity of survey data?

3            A.     No.

4            Q.     You know that people in the Census Bureau

5     do have a lot of experience assessing the

6     statistical validity of survey data, right?

7            A.     I imagine that there are people in the

8     Census Bureau who have that expertise and

9     experience.          I don't know whether Dr. Jarmin or

10    anyone else in particular does.                     And I couldn't

11    identify anyone at the Census Bureau who has that

12    expertise.

13           Q.     But you would expect that there are

14    people in the Census Bureau with expertise in

15    assessing the validity of various forms of survey

16    data, wouldn't you, Mr. Gore?

17           A.     I would certainly hope so.

18           Q.     And you don't have any such expertise,

19    right?

20           A.     That's correct.

21           Q.     Okay.      Prior to this letter, in the                       
22    entire 53-year history of the Voting Rights Act,




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 136 of 286



                                                                       Page 169

1     the Department of Justice had never requested a                              

2     citizenship question on the decennial census

3     questionnaire that's sent to every household in

4     the United States, correct?

5                   MR. GARDNER:          Objection.         Lack of

6     foundation.

7                   THE WITNESS:          That is correct.             To my

8     knowledge.

9     BY MR. HO:

10           Q.     The first page of this letter, in the

11    first paragraph, the second-to-last sentence

12    reads, "To fully enforce those requirements, the

13    department needs a reliable calculation of citizen

14    voting age population in localities where voting

15    rights violations are alleged or suspected.                             As

16    demonstrated below, the decennial census

17    questionnaire is the most appropriate vehicle for

18    collecting that data and reinstating a question on

19    citizenship will best enable the department to

20    protect all American citizens' voting rights under

21    Section 2."

22                  It's the position of the Department of




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 137 of 286



                                                                       Page 170

1     Justice that the decennial census questionnaire is

2     the most appropriate vehicle for collecting CVAP

3     data for purposes of VRA enforcement, correct?

4            A.     Yes.      And -- I think the letter speaks

5     for itself.          But yes, that's the position.

6            Q.     And the letter purports to establish why

7     the decennial census questionnaire is the most

8     appropriate vehicle for collecting CVAP data for

9     purposes of VRA enforcement, correct?

10           A.     Correct.

11           Q.     You testified in Congress that your

12    belief is that the decennial census questionnaire

13    is the most appropriate vehicle for collecting

14    CVAP data for purposes of VRA enforcement,

15    correct?

16           A.     I believe I did.             Yes.

17           Q.     Let's look at page 2 of the Gary letter.

18    That's what I'm going to refer to as shorthand,

19    this request, Exhibit 17.

20           A.     Okay.

21           Q.     So the second paragraph on page 2, the

22    second sentence reads -- it's about four lines




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 138 of 286



                                                                       Page 171

1     down -- "From 1970 through the 2000 census, the

2     Census Bureau collected citizen" -- I'm sorry.

3                    "From 1970 to 2000, the Census Bureau

4     included a citizenship question on the so-called

5     long-form questionnaire that it sent to

6     approximately one in every six households during

7     each decennial census."

8                    To your understanding, is it accurate to

9     say the from the 1970 through the 2000 censuses,

10    the Census Bureau collected citizenship

11    information through the census long form?

12           A.      That's my understanding.

13           Q.      And the long form was not sent to every

14    household in the United States, correct?

15           A.      That's my understanding.

16           Q.      The long form was sent to a sample of

17    households in the United States, correct?

18           A.      That appears to be correct.

19           Q.      And because the long form was sent only

20    to a sample of households, the citizenship data

21    that the Census Bureau published based on

22    long-form responses were statistical estimates,




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 139 of 286



                                                                       Page 173

1     way?

2            A.     No.     That's fine.

3            Q.     So you agree with me that, if you take a

4     survey sample and you try to derive generalizable

5     data from that survey sample, that that

6     generalized data would be a statistical estimate,

7     correct?

8            A.     Sure.

9            Q.     Okay.      So you understand that citizenship

10    data derived from the long form was a statistical

11    estimate, right, Mr. Gore?

12           A.     What I'm trying to convey to you -- let

13    me go straight to the heart of the matter.                              I'm

14    not sure how the Census Bureau reported this

15    citizenship data in these years.                      I haven't seen

16    it, so I don't know.

17           Q.     My question wasn't about the how the

18    Census Bureau reported it.                  My question was --

19           A.     I think that was your question.                     Your

20    question was the Census Bureau reported it in a

21    particular way.            And I don't know that.

22           Q.     My question was, you understand that




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 140 of 286



                                                                       Page 174

1     citizenship data derived from the long form would

2     be a statistical estimate, correct?

3            A.     I believe that to be correct.

4            Q.     Okay.      The last sentence in the second

5     paragraph reads, "For years, the department used

6     the data collected in response to that question in

7     assessing compliance with Section 2 and in

8     litigation to enforce Section 2's protections

9     against racial discrimination in voting."

10                  Where the letter says, "that question,"

11    it's referring to the citizenship question on the

12    long form, correct?

13           A.     Yes.      That appears to be correct.

14           Q.     Okay.      So for years, the Department of

15    Justice relied on citizenship data collected

16    through the census long form for purposes of VRA

17    enforcement, correct?

18           A.     That's my understanding.                 Yes.

19           Q.     And after the long form was discontinued,

20    the Department of Justice began relying on

21    citizenship data collected through the ACS for

22    purposes of VRA enforcement, correct?




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 141 of 286



                                                                       Page 175

1            A.     Correct.

2            Q.     And -- so it would be accurate to say

3     that even when there was a citizenship question on

4     the census long form, the Department of Justice,

5     when it was using citizenship data for purposes of

6     VRA enforcement, it was using data that were

7     statistical estimates based on a sample, correct?

8            A.     I believe that's correct, if I follow

9     your question.

10           Q.     So it's accurate to say that the
                                                                                  

11    Department of Justice, for as long as it's been

12    enforcing the Voting Rights Act, when it's needed

13    citizenship data, it has always relied on

14    statistical estimates rather than hard count data,

15    correct?

16                  MR. GARDNER:          Objection.         Lack of

17    foundation.

18                  THE WITNESS:          To the best of my

19    knowledge, I think that's correct.

20    BY MR. HO:

21           Q.     You're not aware of any period of time in

22    which the Department of Justice had access to hard




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 142 of 286



                                                                       Page 176

1     count citizenship data for purposes of VRA

2     enforcement, are you, Mr. Gore?

3            A.     I'm not aware of that, no.

4            Q.     Now, you're aware the ACS is sent to

5     about 2 percent of households in the United States

6     every year, right?

7            A.     Sounds about right.

8            Q.     And you're aware that the Census Bureau

9     produces different estimates based on the ACS in

10    the form of one-year ACS estimates and five-year

11    ACS estimates, right, Mr. Gore?

12           A.     That's correct.            I think they have

13    three-year ACS estimates as well.

14           Q.     The three-year ACS estimates have been

15    discontinued, right, Mr. Gore?

16           A.     That could be.            I don't know.

17           Q.     You don't know one way or the other if --

18           A.     I don't --

19           Q.     -- the three-year estimates still exist?

20           A.     I'm aware that they existed at one time.

21           Q.     One-year ACS estimates are statistical

22    estimates based on a single year of ACS survey




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 143 of 286



                                                                       Page 177

1     responses, correct?

2            A.      That's my understanding.

3            Q.      And five-year ACS estimates are

4     statistical estimates that are based on ACS

5     responses that are aggregated from a consecutive

6     five-year period, correct?

7            A.      It's my understanding.                 Yes.

8            Q.      As of the date of the Gary letter, you

9     understood the difference between one-year and

10    five-year ACS estimates, right?

11           A.      Yes.

12           Q.      ACS one-year estimates are intended for

13    use -- let me start that again.

14                   The Census Bureau intends that ACS

15    one-year estimates be used for areas with a

16    population larger than 65,000, right?

17           A.      I think that's right.

18           Q.      Okay.      Let me show you a document.                   This

19    is a screenshot from the Census Bureau website.

20    We'll mark it as Exhibit 18.

21

22




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 144 of 286



                                                                       Page 178

1                   (Gore Deposition Exhibit 18 marked for

2                   identification and attached to the

3                   transcript.)

4     BY MR. HO:

5            Q.     It's a screenshot from the Census Bureau

6     website entitled, American Community Survey (ACS):

7     When to use one-year, three-year, or five-year

8     estimates.

9                   Do you see this table titled,

10    Distinguishing features of ACS one-year, one-year

11    supplemental, three-year, and five-year estimates,

12    Mr. Gore?

13           A.     I do, yes.

14           Q.     And the far left-hand column has

15    information about one-year estimates, correct?

16           A.     Correct.

17           Q.     And do you see in the third row of that

18    table, second depending on whether you include the

19    header, that the Census Bureau states that

20    one-year estimates are data for areas with

21    populations of 65,000-plus?

22           A.     Yes, I see that.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 145 of 286



                                                                       Page 179

1            Q.     So that comports with your understanding,

2     right, that one-year ACS estimates are intended

3     for use only in areas with a population larger

4     than 65,000, correct?

5            A.     Yes, that's correct.

6            Q.     And did you understand that one-year ACS

7     estimates were intended for use in areas with a

8     population over 65,000 as of the date of the Gary

9     letter?

10           A.     Yes.

11           Q.     The far right-hand column of the table

12    has information on five-year ACS estimates.                             Do

13    you see that?

14           A.     Yes, I do.

15           Q.     And you see where the Census Bureau

16    indicates that five-year ACS estimates have the

17    largest sample size of different ACS estimates?

18           A.     I do see that on this chart.                    Yes.

19           Q.     You don't have any reason to doubt that,

20    right?

21           A.     No.

22           Q.     Okay.      And you see where on the chart it




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 146 of 286



                                                                       Page 180

1     states -- the Census Bureau states that five-year

2     ACS estimates are data for all areas, correct?

3            A.     Yeah, I do see that.

4            Q.     As of the date of the Gary letter on

5     December 12th, 2017, were you aware that the

6     Census Bureau considers five-year ACS estimates to

7     be usable data for all geographic areas regardless

8     of population size?

9            A.     Yes.

10           Q.     All right.         Let's talk about the Gary

11    letter a little bit more.                  Back to page 2.              The

12    second-to-last paragraph, the last sentence reads,

13    "The ACS, however, does not yield the ideal data

14    for such purposes for several reasons."

15                  In the sentence when the letter refers to

16    "such purposes," that means for purposes of VRA

17    enforcement, correct?

18           A.     It refers to that and other purposes.

19           Q.     Okay.      What other purposes?

20           A.     It also refers to use by state and local

21    jurisdictions in drawing our redistricting plans.

22           Q.     Redistricting plans for purposes of




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 147 of 286



                                                                       Page 181

1     compliance with the Voting Rights Act, correct?

2            A.     Yes, with the Voting Rights Act, and with

3     other federal and state law requirements.

4            Q.     Why would you need ACS citizenship data

5     to draw districts to comply with other federal and

6     state legal requirements other than Section 2 of

7     the Voting Rights Act?

8            A.     Section 2 would be predominant.                     I don't

9     know every state law requirement that might be

10    implicated by that.              There might be state law

11    requirements that require a reference to

12    citizenship data.             Currently, to my knowledge,

13    every state in the union uses total population to

14    achieve compliance with the equal protection

15    clause's one-person/one-vote mandate.                         But I

16    believe that in the past there have been

17    jurisdictions that have used other measures.                            And

18    whether a jurisdiction might choose to use that

19    measure, I don't know -- measure of citizenship as

20    opposed to something else.

21           Q.     You're not aware of jurisdictions using

22    ACS data for purposes of complying with legal




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 148 of 286



                                                                       Page 182

1     requirements other than Section 2 of the Voting

2     Rights Act, right, Mr. Gore?

3            A.     That is correct.

4            Q.     Okay.

5            A.     Yeah.

6            Q.     So when you say that -- sorry.

7                   When the letter says that ACS data does

8     not yield ideal data for such purposes, the

9     predominant purpose that you're referring to there

10    for which the ACS is not ideal is Section 2

11    compliance, correct?

12           A.     I think the predominant purpose to which

13    the letter is referring is Section 2 compliance.

14    That's correct.

15           Q.     Okay.      After the letter has that

16    statement, there are four bullet points, correct?

17           A.     That is correct.

18           Q.     Okay.      I want to ask you about each of

19    these bullets.

20                  Let's start with the first bullet which

21    reads, "Jurisdictions conducting redistricting and

22    the department, in enforcing Section 2, already




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 149 of 286



                                                                       Page 183

1     use the total population data from the census to

2     determine compliance with the Constitution's

3     one-person/one-vote requirement (see Evenwel v.

4     Abbott, 136 S.Ct. 1120, April 4th, 2016).                           As a

5     result, using the ACS citizenship estimates means

6     relying on two different data sets, the scope and

7     level of detail of which vary quite

8     significantly."

9                   Did I read that right?

10           A.     Yes, you did.

11           Q.     Okay.      So tell me if I have this right.

12    The point that's being expressed in this bullet is

13    that citizenship data from the ACS is not ideal

14    for purposes of Section 2 compliance and

15    enforcement because ACS citizenship data is a

16    different data set that's separate and apart from

17    the total population data derived from the

18    decennial census; is that right?

19           A.     I believe the point speaks for itself,

20    and I think the way you've described it is more or

21    less correct.

22           Q.     Okay.      Any ways in which the way I just




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 150 of 286



                                                                       Page 184

1     described it strike you as incorrect?

2            A.     Not as I sit here right now, no.

3            Q.     Okay.      The total population data from the

4     decennial census used for redistricting purposes

5     is part of what the Census Bureau calls the

6     PL94-171 data file, right?

7            A.     That's right.

8            Q.     Okay.      And currently, the citizenship

9     data from the ACS is produced as part of a

10    different data set, the CVAP table from ACS data

11    produced by the Census Bureau, correct?

12           A.     That's my understanding, yes.

13           Q.     Now, how does the fact that the decennial

14    enumeration data is in one data set, the PL data

15    file, whereas the ACS citizenship data is in a

16    different data set, the CVAP table -- how does the

17    fact that they're in two different data sets

18    render the ACS not ideal data for purposes of

19    Section 2 enforcement?

20           A.     Particularly for a map drawer, if -- a

21    map drawer drawing a map in Maptitude or some

22    other software needs to have both of these forms




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 151 of 286



                                                                       Page 185

1     of information in order to draw districts that

2     comply with the 14th Amendment and with Section 2.

3     And map drawers currently have to go to two

4     different data sets and try to match up those data

5     sets in geography and specificity to the block

6     level in order to perform that function.

7                   If all of the data were available in the

8     PL94-171 data set, they wouldn't have to do that.

9     And experts engaged in redistricting litigation,

10    including analyzing alleged violations of

11    Section 2 and proposed remedial plans for proven

12    violations of Section 2, could use a single

13    data set to draw maps and otherwise to analyze

14    Section 2 claims.

15           Q.     If the Census Bureau could produce                            

16    citizenship data as part of the PL data file

17    without including a citizenship question on the

18    census, would that resolve the concern that's

19    expressed in this bullet point?

20                  MR. GARDNER:          Objection.         Calls for a

21    hypothetical.

22                  THE WITNESS:          Yeah, again, that's




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 152 of 286



                                                                       Page 186

1     hypothetical.           I don't know they can do that                       
2     either as a matter of law or technical capacity.

3     And I think -- so I don't know the answer to that

4     question.

5     BY MR. HO:

6            Q.     But if the Census Bureau came to you and

7     said, Mr. Gore, you've requested -- or the

8     department has requested a citizenship question on

9     the census; one of the reasons why is because the

10    citizenship data we're currently giving you is in

11    a different data set, but we've got a solution for

12    you; we're going to put it all in one data set,

13    and we've got a way of doing that without

14    including a citizenship question on the census,

15    would that resolve the bullet -- the concerns

16    expressed in this bullet?

17                  MR. GARDNER:          Objection.         Calls for a

18    hypothetical.           Also, objection, form.

19                  THE WITNESS:          Again, I can't engage in a

20    hypothetical on that.

21    BY MR. HO:

22           Q.     Would you be interested in learning from




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 153 of 286



                                                                        Page 187

1     the Census Bureau if the Census Bureau came to you

2     with that suggestion?

3                    MR. GARDNER:          Objection.         Hypothetical.

4                    THE WITNESS:          Again, that's a

5     hypothetical.            I can't engage in a hypothetical.

6     BY MR. HO:

7             Q.     You don't know whether or not you'd be

8     interested in a proposal from the Census Bureau to

9     give you CVAP data as part of the PL data file

10    without including a citizenship question on the

11    census?

12                   MR. GARDNER:          Same objection.

13                   THE WITNESS:          Again, you're asking me a

14    hypothetical without fleshing out all the facts

15    and circumstances, so I can't tell you how anyone,

16    the department or anyone else, would respond to

17    that.

18    BY MR. HO:

19            Q.     Has anyone with technical knowledge of --

20    strike that.           Never mind.

21                   Prior to the Department of Justice's

22    reliance on the ACS, the citizenship data from the




                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 154 of 286



                                                                       Page 188

1     Census Bureau that DOJ used, we established

2     earlier, that came from the census long form,

3     correct?

4            A.     Correct.

5            Q.     And the census long form citizenship data

6     was not produced as part of the PL data file,

7     correct?

8            A.     I don't know the answer to that question.

9            Q.     Okay.      So you're not aware of any time

10    where the Department of Justice, in enforcing the

11    Voting Rights Act, had a single data set which had

12    total population data and citizenship data in it,

13    right, Mr. Gore?

14           A.     I'm not aware one way or the other.

15           Q.     Okay.      So the bullet in this letter is

16    not expressing a preference for a return to a

17    prior point in time when DOJ had total population

18    data and citizenship data in a single data set,

19    correct?

20           A.     Again, I don't know the answer to that

21    question because I don't know what occurred at a

22    prior point in time, as I've just testified.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 155 of 286



                                                                       Page 189

1            Q.     But you're not saying that -- this letter

2     is not saying that there was a prior point in time

3     in which the Department of Justice had both total

4     population and citizenship data in a single data

5     set, correct?

6            A.     I think the letter speaks for itself, and

7     this particular bullet doesn't say that.

8            Q.     Okay.      Are you aware of a case where the

9     Department of Justice was unable to succeed on a

10    VRA claim because citizenship data and total

11    population data were in two different data sets?

12                  MR. GARDNER:          I'm going to object to the

13    extent that that calls for the disclosure of

14    information subject to law enforcement privilege.

15                  You can answer that question to the

16    extent you can do that without disclosing

17    privileged information.

18                  THE WITNESS:          I'm not aware of any such

19    publicly disclosed case.

20    BY MR. HO:

21           Q.     Okay.

22                  MR. HO:        So I'm going to sometimes ask




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 156 of 286



                                                                       Page 190

1     questions about whether or not DOJ has been able

2     to succeed on cases.               I'm going to make clear that

3     those questions with limited to cases that have

4     been filed -- right?

5                   MR. GARDNER:          Okay.

6                   THE WITNESS:          Okay.

7                   MR. HO:        And litigated in court.

8                   MR. GARDNER:          That's fair enough.

9                   THE WITNESS:          Thank you.

10    BY MR. HO:

11           Q.     So the cases that DOJ has filed, you're

12    not aware of any of those cases being unsuccessful

13    because citizenship data and total population data

14    were in two different data sets, correct?

15           A.     That's correct.            Again, we're not talking

16    about cases that weren't filed.                     And, obviously,

17    any case that was filed was a case that the

18    Department of Justice believed it could win.

19           Q.     Okay.      You're not aware of any case filed

20    by any plaintiff anywhere under the Voting Rights

21    Act where the claim failed because of the fact

22    that total population data and citizenship data




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 157 of 286



                                                                       Page 191

1     were in two different data sets, correct?

2            A.     Again, that's correct with respect to

3     cases that were actually filed.                     And we're not

4     talking about cases that weren't filed.

5            Q.     You're not aware of a case -- and I'm not

6     even going to talk about the Department of

7     Justice -- where people have talked about filing a

8     case publicly, but said, you know what, we're just

9     not going to file this case because population

10    data and citizenship data, they're in two

11    different data sets, right?

12                  MR. GARDNER:          Objection to form.

13                  THE WITNESS:          I believe that's right, as

14    I understand your question.

15    BY MR. HO:

16           Q.     The second bullet here, which is on page

17    3, top of page 3, reads, "Because the ACS

18    estimates are rolling and aggregated into

19    one-year, three-year, and five-year estimates,

20    they do not align in time with the decennial

21    census data.          Citizenship data from the decennial

22    census, by contrast, would align in time with the




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 158 of 286



                                                                       Page 192

1     total and voting age population data from the

2     census that jurisdictions already use in

3     redistricting."

4                   Did I read that right?

5            A.     Yes, you did.

6            Q.     The point that's being expressed --

7     correct me if I'm wrong -- in this bullet is that

8     citizenship data from the ACS is not ideal for VRA

9     enforcement purposes because ACS citizenship data

10    purportedly does not align in time with the

11    decennial census data, correct?

12           A.     That's correct.

13           Q.     What do you mean when you say that ACS

14    citizenship data do not align in time with the

15    decennial census?

16           A.     What do I mean or what does the

17    department mean?

18           Q.     What does the department mean?

19           A.     I believe what the department means is --

20    it dovetails with the conversation we had just a

21    moment ago about what the ACS data are.

22                  So the ACS data are -- at least for the




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 159 of 286



                                                                       Page 193

1     five-year estimates, are rolling.                      So they

2     represent some estimate over five consecutive

3     years.       And the one-year estimate is a snapshot of

4     one single year.

5                   Now, the citizenship data from the

6     decennial census is a recording of data at that

7     point in time, and the ACS data doesn't always

8     align with that particular point in time.                           So you

9     may be measuring citizenship data from, if you're

10    using a five-year estimate, four or five years

11    before the census or four or five years after the

12    census.       And jurisdictions use the total

13    population data in the census, and courts use that

14    as well, throughout the entire decade.

15           Q.     So is it your understanding that when

16    experts give testimony in VRA cases using

17    five-year ACS estimates for CVAP, that they are

18    unable to give testimony about CVAP rates that

19    align in time with the decennial census?

20           A.     My understanding is that they may or may

21    not be testifying as to CVAP levels that align

22    with the census.             It might be possible that they




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 160 of 286



                                                                       Page 194

1     do that in some cases; in other cases, they might

2     be looking to data that predates the census or

3     post-dates the census, again, because it's a

4     five-year window as opposed to the same snapshot

5     in time as the decennial census.

6            Q.     Are you aware of a filed case by the

7     Department of Justice under the Voting Rights Act

8     where the department was unable to succeed on a

9     VRA claim because of the fact that ACS citizenship

10    data does not align in time with the decennial

11    census data?

12           A.     I am not aware of any such filed case.

13           Q.     Okay.      Are you aware of any case filed by

14    any plaintiff anywhere where the court found

15    that -- against the plaintiffs because the ACS

16    data does not align in time with the decennial

17    census?

18           A.     I am not aware of any such filed case.

19           Q.     Are you aware of any plaintiff ever

20    declining to file a case because ACS data -- and

21    I'm not talking about the department, not filed

22    cases, because I understand that that's




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 161 of 286



                                                                       Page 195

1     privileged.

2                   But just based on your knowledge as

3     someone who's knowledgeable about the Voting

4     Rights Act, are you aware of any case where any

5     plaintiff outside of DOJ did not bring a case

6     under Section 2 of the Voting Rights Act because

7     ACS data does not align in time with the decennial

8     census?

9            A.     I'm not aware of that, and certainly not

10    aware of it from any public information.

11           Q.     Okay.      Third bullet, which is the second

12    on this page, reads, "The ACS estimates are

13    reported at a 90 percent confidence interval, and

14    the margin of error increases as the sample size

15    and, thus, the geographic area decreases.                           See

16    U.S. Census Bureau glossary, confidence interval

17    (American Community Survey), available at" -- and

18    then there's a website.                 I'm not going to read the

19    URL.

20                  After the URL, it says, "By contrast,

21    decennial census is a full count of the

22    population."




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 162 of 286



                                                                       Page 196

1                   Did I read that right --

2            A.     Yes.

3            Q.     -- other than the URL?

4                   Okay.      When the letter says, "margin of

5     error," what do you understand that to mean?

6            A.     Because the ACS estimates are estimates,

7     and not a hard count, there's an associated margin

8     in which -- that the Census Bureau assigns a

9     value, usually a percentage, that the Census

10    Bureau assigns to convey that, from a matter of

11    statistics, it has confidence that the true result

12    is somewhere within that range.                     And that's

13    referred to as the margin of error.

14           Q.     Okay.      So something like, you know,

15    91 percent -- this is just an example; I just want

16    to see if we understand margin of error the same

17    way -- 91 percent of the voting age people in this

18    area are citizens plus or minus 2 percentage

19    points?

20           A.     I believe the plus or minus is my

21    understanding of what the margin of error is.

22           Q.     Means it could be -- if the point




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 163 of 286



                                                                       Page 197

1     estimate is 91 percent, it could be 89 -- and it's

2     plus or minus 2 points, it could be 89, it cold be

3     93; somewhere in that range?

4            A.     That's my understanding
                              understanding.

5            Q.     And you'd agree with me that estimates

6     with a smaller margin of error are more precise

7     than an estimate with a bigger margin of error,

8     right?

9            A.     Yes.

10           Q.     Now, the point that's being expressed in

11    this bullet is that citizenship data from the ACS

12    is not ideal for purposes of VRA enforcement

13    because ACS citizenship data has a margin of error

14    that increases as you get to smaller and smaller

15    geographic units, correct?

16           A.     That's correct.

17           Q.     Okay.      And the letter contrasts those ACS

18    estimates with those margins of error with

19    decennial census data, which are a full count of

20    the population, right?

21           A.     That's correct.

22           Q.     You're aware that decennial census data




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 164 of 286



                                                                       Page 198

1     that's published at the block level also has a

2     margin of error associated with it; it's just not

3     published by the Census Bureau, right?

4            A.     I'm aware of that.              Yes.

5            Q.     You were aware -- so -- I'm sorry.

6                   As of the date of the Gary letter, were

7     you already aware that the decennial enumeration

8     data contained margins of error?

9            A.     I was aware generally that there were

10    margin of errors that the Census Bureau imputed to

11    that data.         I don't know what those margins were.

12           Q.     But as of the date of the Gary letter,

13    you knew that even what is referred to in the Gary

14    letter as full count data has margins of error

15    associated with it, too, correct?

16           A.     Yes.

17           Q.     Okay.      The Gary letter doesn't mention

18    that full count data from the decennial census has

19    margins of error, does it?

20           A.     It doesn't appear to, no.

21           Q.     Okay.      So just so I'm clear here, the

22    Gary letter contrasts full count decennial census




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 165 of 286



                                                                       Page 200

1     quote, full count of the population, correct?

2            A.     No, that's incorrect.

3            Q.     The letter reads --

4            A.     It's not a confidence interval or a

5     margin of error.             It's a confidence interval and a

6     margin of error.

7            Q.     Okay.      So let's try this again.

8            A.     Please.

9            Q.     The ACS data is criticized in this bullet

10    as having a margin of error, correct?

11           A.     I don't believe it's criticized.                      I

12    believe it's described as having a margin of

13    error.

14           Q.     Okay.      So let's try that again.                 The ACS

15    data are described in this bullet as having a

16    margin of error, correct?

17           A.     That's correct.

18           Q.     And the letter reads, "By contrast,

19    decennial census data is a full count of the

20    population," correct?

21           A.     That's correct.

22           Q.     And the bullet does not mention that




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 166 of 286



                                                                       Page 201

1     decennial census data have margins of error

2     associated with them, correct?

3            A.     That's correct, as I've already

4     testified.

5            Q.     Okay.      Now, when citizenship data was

6     derived from the long form questionnaire, that was

7     data that also had a margin of error associated

8     with it, correct?

9            A.     I would imagine that's correct.

10           Q.     Okay.      So you'd agree that, as far as you

11    know, the Department of Justice, when it's relied

12    on citizenship data, that citizenship data has

13    always had a margin of error associated with it,

14    correct?

15           A.     That's my understanding.

16           Q.     Okay.      This letter doesn't mention the

17    fact that citizenship data collected from the

18    census long form were, like the ACS, also

19    statistical estimates with a margin of error

20    associated with them, correct?

21           A.     I'm sorry, can you repeat the question?

22           Q.     Sure.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 167 of 286



                                                                       Page 202

1                   This letter, the Gary letter, it doesn't

2     mention the fact that citizenship data collected

3     from the long form were statistical estimates with

4     a margin of error associated with them, just like

5     the ACS, correct?

6            A.     If I can just say, I think what you mean

7     is citizenship data reported from the long form

8     questionnaire, not collected by the long form

9     questionnaire.

10                  But my understanding is that, yes,

11    citizenship data reported from the long form

12    questionnaire were estimates.

13           Q.     And the letter doesn't mention the fact

14    that citizenship data collected from the long form

15    questionnaire and reported from the long form

16    questionnaire were, like the ACS, also statistical

17    estimates that had margins of error, correct?

18           A.     I think that's correct with respect to

19    reported from the long form questionnaire.                              I

20    don't know if that's correct with respect to

21    collected by the long form questionnaire because I

22    don't know if the Census Bureau engaged in




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 168 of 286



                                                                       Page 203

1     statistical estimates when it was actually

2     collecting the responses to the long form

3     questionnaire.

4            Q.     Thank you.

5                   The letter doesn't mention that the

6     Department of Justice has always relied on

7     statistical estimates of citizenship with margins

8     of error for purposes of VRA enforcement, does it?

9            A.     I believe that's correct.                  Again, the

10    letter speaks for itself.

11           Q.     Okay.      You're not aware of a single filed

12    case by the Department of Justice where the

13    Department of Justice was unable to succeed on a

14    VRA claim because of the fact that the CVAP data

15    on which DOJ was relying was a statistical

16    estimate with a margin of error that increases as

17    the geographic area decreases, correct?

18           A.     I am not aware of any such filed case.

19           Q.     You're not aware of any case where a

20    plaintiff was unable to succeed on a VRA claim

21    because of the fact the five-year ACS citizenship

22    data have a margin of error associated with them,




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 169 of 286



                                                                       Page 204

1     correct?

2            A.     Five-year estimates?               That's correct.

3            Q.     Okay.      You're not aware of any case where

4     plaintiffs, other than DOJ, declined to bring a

5     VRA case -- let me start that question again.

6                   You're not aware of any case where

7     plaintiffs declined to bring a VRA claim because

8     ACS data are statistical estimates with a margin

9     of error, correct?

10           A.     That is correct.             I am aware of one case

11    in which a court held that the one-year ACS

12    estimate, because of its associated margin of

13    error, was insufficiently reliable to allow the

14    plaintiff in that case to proceed with a Section 2

15    claim.

16           Q.     Right.       That's the Benavidez case, right?

17           A.     That is correct.

18           Q.     We'll talk about that in a bit, but I

19    want to talk about something else first.

20                  (Gore Deposition Exhibit 19 marked for

21                  identification and attached to the

22                  transcript.)




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 170 of 286



                                                                        Page 205

1     BY MR. HO:

2             Q.     I'm going to show you a document that's

3     marked as Exhibit 19.

4                    MR. HO:        You guys have seen this on your

5     side.        It was used in the Abowd 30(b)(6)

6     deposition.

7     BY MR. HO:

8             Q.     I'm going to represent to you that this

9     is a map derived from census data from the Census

10    Bureau website.             And it was joined with Tiger

11    files to show census blocks in the Fort Myers,

12    Florida, area with total population numbers for

13    each census block.

14                   So the lines represent the borders of

15    census blocks.            The numbers represent the total

16    population in each census block.                       Okay?

17    Everything I say make sense to you?

18            A.     I accept your representation.

19            Q.     Thank you.         Okay.

20                   So I just want to try to understand DOJ's

21    position here about why you need CVAP data at the

22    block level.




                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 171 of 286



                                                                     Page 206

1                 Is it correct that the Department of

2     Justice, when you look at a map like this and you

3     want to bring a Section 2 case, and you see these

4     population numbers here, you want to know how many

5     of the people in each of these blocks with hard

6     count numbers are voting age citizens as opposed

7     to simply having a statistical estimate of the

8     voting age citizens in each block, correct?

9                 MR. GARDNER:          Objection to the extent

10    that that calls for information that is subject to

11    deliberative process privilege.

12                To the extent you can answer that

13    question without divulging that information, you

14    may do so.

15                THE WITNESS:          The position of the

16    Department of Justice is that we want to have the

17    most complete, accurate, reliable data we can

18    possibly have.

19                We have the ACS data.                We have been

20    bringing cases using the ACS data.                     We believe

21    that having a hard count citizenship data from the

22    census questionnaire would give us another




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 172 of 286



                                                                       Page 207

1     data point that we could use to identify

2     jurisdictions for potential Section 2

3     investigations and enforcement.

4                   I don't believe it's disputed by anybody

5     that a litigant, any plaintiff, the Department of

6     Justice or a private plaintiff, needs block-level

7     data in order to bring Section 2 redistricting

8     claims -- now, whether that's derived from the ACS

9     or from some other source -- because when

10    jurisdictions draw districts to achieve equal

11    population, they use block-level data.

12                  So, for example, on this map you've

13    handed me, a map drawer might draw various lines

14    through this area.              And understanding what

15    population is moving between those areas and what

16    the citizenship composition and the racial

17    composition of those areas is is essential to

18    identifying potential Section 2 violations.

19    BY MR. HO:

20           Q.     Okay.      So let's look at the middle of the

21    map.    Do you see where it says Lee?

22           A.     Yes.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 173 of 286



                                                                       Page 209

1     This is one point of data that we would want to

2     use, and we're using other data as well to

3     identify potential Section 2 investigations and

4     enforcement actions.

5     BY MR. HO:

6            Q.     So the way things work right now is, you

7     take an ACS estimate of the percentage of voting

8     age people in a census block who are citizens, and

9     then you look at the census blocks within that --

10    sorry.       You look at the individual census blocks

11    within that census block group, and then you

12    estimate how many of the people in that census

13    block are actually citizens of voting age based on

14    the ACS estimate, right?

15           A.     I think that's right to the extent I

16    understood your question.                  I believe what you're

17    saying is the ACS data is reported at the census

18    block group level, and then estimates can be

19    derived for individual census blocks based on that

20    data at the group level.

21           Q.     Right.       So let's take this block of five                 
22    people.       Right?       If the block group that this was




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 174 of 286



                                                                       Page 210
                                                                                   
1     in, the ACS reported 60 percent of the people in

2     that block group are citizens, what you would do

3     right now is you take that 60 percent number and

4     then you apply it to the individual blocks.                             So

5     you would look at this group of five and you'd

6     say, well, our estimate is three of those five

7     people are citizens, correct?

8                   MR. GARDNER:          Objection.         Form.

9     Objection.         Hypothetical.

10                  THE WITNESS:          That would be one way to

11    estimate census block citizenship data from an ACS

12    estimate at the block group level.

13    BY MR. HO:

14           Q.     And what the Department of Justice is

15    saying is that we have these estimates, but we'd

16    also like a hard count, because if we had the

17    decennial census questionnaire out there and had

18    the citizenship question posed, we would know with

19    a hard count instead of an estimate -- instead of

20    only an estimate -- how many of those five people

21    are, in fact, citizens, correct?

22                  MR. GARDNER:          Objection.         Form.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 175 of 286



                                                                        Page 211

1                    THE WITNESS:          That's more or less

2     correct.         I believe we want to have the best, most

3     accurate and most complete data we can possibly

4     have.

5     BY MR. HO:

6             Q.     Okay.      Now, you know that the only data

7     the Census Bureau makes available to DOJ is

8     aggregate statistical data over a geographical

9     area and not individual census responses, right?

10            A.     That's correct.

11            Q.     And your understanding is that individual

12    responses to the census questionnaire by law have

13    to stay with the Census Bureau and can't be shared

14    with the Department of Justice or the public,

15    correct?

16            A.     That is my understanding.                  Correct.

17            Q.     And the reason why the Census Bureau can

18    only give you that aggregate statistical

19    information covering a geographical area rather

20    than an individual response is because title 13

21    prohibits disclosure of individual responses to

22    the census, correct?




                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 176 of 286



                                                                       Page 213

1                   THE WITNESS:          I haven't studies title 13,

2     so I don't know the exact parameters of it.

3     BY MR. HO:

4            Q.     Well, you just told me before that

5     individual census responses are prohibited from

6     disclosure.          You understand that, right?

7            A.     I do.

8            Q.     Okay.

9            A.     What I don't know is what exceptions, if

10    any, apply to that particular prohibition.                              As a

11    general matter, I understand that that's a

12    prohibition.          I've not studied the issue, and so

13    I'm not in a position to give a legal opinion on

14    it one way or the other.                 But that's my -- what I

15    testified to before was my general understanding

16    of title 13.

17           Q.     Okay.      Your expectation is that when you

18    requested a citizenship question on the census

19    questionnaire, that the Census Bureau was going to

20    include it, collect that information, and give it

21    to the Department of Justice on a block-by-block

22    level, correct?




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 177 of 286



                                                                       Page 214

1            A.     Yes.

2            Q.     Okay.      How can the Census Bureau give you

3     block-by-block information based on responses to

4     the census questionnaire for this block with one

5     person on it without telling you how that person

6     responded to the citizenship question on the

7     census questionnaire?

8                   MR. GARDNER:          Objection.         Calls for a

9     legal conclusion.             Lack of foundation.

10                  THE WITNESS:          Again, I haven't studied

11    the question as a legal matter.                     I would not

12    anticipate, in any event, that the Census Bureau

13    would provide an individual's actual questionnaire

14    to the Department of Justice in connection with

15    our request.

16    BY MR. HO:

17           Q.     That wasn't my question about whether or

18    not they were going to give you a questionnaire.

19                  You want individual block-level data

20    derived from the census questionnaire --

21           A.     I actually think it was your question.

22    Because, as I understand title 13, it's a




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 178 of 286



                                                                       Page 215

1     prohibition on providing the individual

2     questionnaire.

3            Q.     So your understanding is that when the

4     Census Bureau includes a citizenship question on

5     the 2020 census questionnaire, collects it,

6     aggregates it block by block, that for this census

7     block with one person on it, what they tell you is

8     going to reflect that one person's answer to the

9     citizenship question?

10                  MR. GARDNER:          Objection.

11    Mischaracterizes the witness' prior testimony.

12                  THE WITNESS:          I don't believe that's what

13    I testified to.

14    BY MR. HO:

15           Q.     Okay.      What's your understanding of what

16    the Census Bureau is going to give you for this

17    census block of one person in terms of CVAP data

18    when the citizenship question is included on the

19    census?

20                  MR. GARDNER:          Objection.         Calls for a

21    hypothetical.

22                  THE WITNESS:          I have no understanding of




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 179 of 286



                                                                       Page 216

1     what the Census Bureau is going to do or what data

2     it's going to provide us in the future related to

3     this request.

4     BY MR. HO:

5            Q.     You don't know one way or the other, is

6     what you're saying, whether or not, when the

7     Census Bureau gives you block-by-block CVAP data

8     derived from responses to the census

9     questionnaire, whether or not, with respect to a

10    block that has one person on it, that that

11    individual block-level CVAP data is going to

12    reflect that person's response to the citizenship

13    question on the census, correct?

14                  MR. GARDNER:          Objection.         Form.

15    Objection.         Hypothetical.

16                  THE WITNESS:          Again, that's hypothetical.

17    What I'm telling you is I don't know how the

18    Census Bureau planned to report the data that

19    we've requested.

20    BY MR. HO:

21           Q.     So you don't know one way or the other

22    whether or not the data that you've requested




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 180 of 286



                                                                        Page 217

1     that's reported from the Census Bureau is going

2     to, in fact, be derived from responses to the

3     citizenship question on the census questionnaire,

4     correct?

5             A.     That's not what I said.                 What I said was

6     I don't know the form that the reporting is going

7     to take.         I don't know what information the Census

8     Bureau -- what form they're going to provide the

9     information to us in.

10            Q.     Well, that wasn't my question about the

11    form.        I'm just talking about a census block with

12    one person on it.

13                   You want block-by-block data from the

14    Census Bureau.            That's what you've requested,

15    correct?

16            A.     That is correct.

17            Q.     Okay.      So when you get block-by-block

18    level -- block-by-block CVAP data from the Census

19    Bureau derived from responses to the citizenship

20    questionnaire, you don't know whether or not, when

21    you get data back from the Census Bureau about a

22    block that has one person on it, whether or not




                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 181 of 286



                                                                        Page 219

1     data, like if it's in an Excel spreadsheet

2     or something like that, and I'm not --

3             A.     No, of course you are.

4             Q.     -- asking about -- and I'm not asking

5     about whether or not you plan on violating title

6     13.     I'm asking a much simpler question than that.

7                    It's that when the Census Bureau gives                        
8     you block-by-block citizenship data, as you've

9     requested, based on responses to the citizenship

10    questionnaire, right now, you don't know, if

11    you're looking at a block with one person on it,

12    whether or not that citizenship data that you get

13    from the Census Bureau is going to reflect the

14    response to the citizenship questionnaire,

15    correct?

16                   MR. GARDNER:          Same objections.

17                   THE WITNESS:          Of course I don't know

18    that, because I don't know what the data is going

19    to be.        And I don't know whether the person who

20    completes the census questionnaire is going to

21    complete it fully or something else.                         I have no

22    idea.




                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 182 of 286



                                                                       Page 220

1     BY MR. HO:

2            Q.     Okay.

3            A.     You're asking about something that might

4     happen in the future.               That's a hypothetical.              I

5     don't know.

6            Q.     Well, this is the data that the

7     Department of Justice has requested.                        You've

8     requested that the Census Bureau go block by

9     block and ask --

10           A.     That's correct.

11           Q.     -- people block by block, every member of

12    every household, how many people are citizens and

13    not, correct?

14           A.     That is correct.

15           Q.     And you expect that the CVAP table that

16    you get from the Census Bureau on a block-by-block

17    basis is going to reflect answers to those

18    citizenship questions, correct?

19           A.     That would be my expectation.                    Yes.

20           Q.     Okay.      But my question for you is -- and

21    if you don't know the answer, just say you don't

22    know; that's okay --




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 183 of 286



                                                                       Page 221

1            A.     I've said now five or six times that I

2     don't know, because you're asking me a

3     hypothetical question.

4            Q.     I haven't asked the question yet.

5            A.     You've asked it now six or eight times

6     and --

7            Q.     Well, Mr. Gore, it's not hypothetical.

8     You understand that there are census blocks with

9     one human on them, correct?

10           A.     I do understand that.                Yes.

11           Q.     Okay.      If the Census Bureau is going to

12    give you CVAP data for that block and tell you

13    whether or not that person is a citizen, you don't

14    know, sitting here today, whether or not that --

15    that data that the Census Bureau is going to give

16    you is going to reflect that person's answer to

17    the citizenship question on the census, correct?

18           A.     I don't know what that data is going to

19    reflect because, again, you're asking me about a

20    hypothetical.

21                  MR. GARDNER:          I don't want to interrupt

22    you line of questions, but it's about a quarter to




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 184 of 286



                                                                        Page 222

1     1:00.        Do you want to break for lunch soon?

2                    MR. HO:        In a minute.

3     BY MR. HO:

4             Q.     Is it your understanding that, when the

5     Census Bureau reports citizenship data after the

6     2020 census about a block that has one person on

7     it, that that citizenship data reported by the

8     Census Bureau will indicate whether or not that

9     person responded to the citizenship question on

10    the census by stating whether he or she is a

11    citizen?

12            A.     I'm sorry, can you try that again?                        I

13    didn't follow that.

14            Q.     Sure.      Is it your understanding that,

15    when the Census Bureau reports CVAP data block by

16    block after the 2020 census, that, with respect to

17    blocks that have only one person on it, that the

18    CVAP data reported by the Census Bureau will

19    reflect the answer that that person gave to the

20    citizenship question on the census questionnaire?

21                   MR. GARDNER:          Objection.         Form.

22                   THE WITNESS:          My understanding is that




                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 185 of 286



                                                                       Page 223

1     that would certainly be possible, just like it

2     would reflect information about that person's race

3     that they would have provided on the census

4     questionnaire.

5     BY MR. HO:

6            Q.     Now, you're aware that the Census Bureau                      
7     intends to use techniques such as synthetic data

8     noise infusion to avoid the disclosure of people's

9     responses to the census questionnaire?

10                  MR. GARDNER:          Objection.         Lack of

11    foundation.

12                  THE WITNESS:          I'm aware that there are

13    some techniques.             I don't know that particular

14    technique.         I'm not familiar with it.

15    BY MR. HO:

16           Q.     So you've never heard the term "synthetic

17    data noise infusion" before?

18           A.     I believe I may have heard it.                     I just

19    don't understand it.

20           Q.     You're not aware that synthetic noise

21    infusion is a practice whereby the Census Bureau

22    intends to replace some sensitive information




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 186 of 286



                                                                       Page 224

1     about a census respondent with different

2     information based on sample data from a

3     statistical model when it publishes the data?

4            A.     I generally have that understanding.                      I

5     cannot perform that particular data manipulation

6     myself.

7            Q.     You're aware that, because of disclosure

8     avoidance procedures, that when CVAP data is

9     reported by the Census Bureau after the

10    2020 census, that even with a citizenship question

11    on the 2020 census, that that CVAP data at the

12    block level will have error margins associated

13    with it, correct?

14           A.     I believe -- I'm sorry, can you repeat

15    the question?

16           Q.     Sure.      You're aware that, because of

17    disclosure avoidance procedures like synthetic

18    noise infusion, which we talked about a second

19    ago, that even with the citizenship question on

20    the 2020 census questionnaire, the CVAP data

21    produced by the Census Bureau at the block level

22    will have error margins associated with it,




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 187 of 286



                                                                       Page 225

1     correct?

2            A.     I'm not aware of that because I don't

3     understand the causal relationship between those

4     masking techniques and any margin of error.

5     Moreover, I don't know what techniques the Census

6     Bureau plans to use or how it plans to deploy

7     those with respect to responses to the

8     2020 census.

9            Q.     Okay.      So before you requested -- I'm

10    sorry.       Let me start that again.

11                  Before the Department of Justice

12    requested a citizenship question be added to the

13    2020 census questionnaire, you didn't attempt to

14    ascertain whether or not the data derived from the

15    question would produce error margins or not,

16    correct?

17           A.     I believe what I said was I was aware

18    that there are margins of error that can be

19    associated with the census data.                      I don't know how

20    the Census Bureau plans to ask this question or

21    what it plans to do with respect to data collected

22    in response to that question.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 188 of 286



                                                                       Page 226

1            Q.     But you're aware, are you not, that the

2     Census Bureau today does not know whether or not

3     the margins of error associated with the CVAP data

4     that it produces based on responses to the census

5     questionnaire will have margins of error that are

6     larger or smaller than the CVAP data currently

7     used by the Department of Justice?

8                   MR. GARDNER:          Objection.

9     BY MR. HO:

10           Q.     Right?

11                  MR. GARDNER:          Objection.         Lack of

12    foundation.

13                  THE WITNESS:          I am not aware of the

14    Census Bureau's view on that issue.

15    BY MR. HO:

16           Q.     Okay.      So you didn't try to determine,

17    before requesting a citizenship question on the

18    census questionnaire, whether or not CVAP data

19    derived from that citizenship question would, in

20    fact, have smaller margins of error than the CVAP

21    data currently relied on by the Department of

22    Justice, correct?




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 189 of 286



                                                                       Page 227

1            A.     Are you asking about me, personally?                      You

2     used the word "you" in your question.                         I just want

3     to understand who you're asking --

4            Q.     The Department of Justice.

5            A.     Ah.     I'm not aware of what the Department

6     of Justice may or may not have done.

7            Q.     When did you become aware of the fact

8     that, due to disclosure avoidance techniques, CVAP

9     data derived from responses to the citizenship

10    questionnaire would have margins of error

11    associated with it?

12           A.     Again, I have testified that I'm not

13    aware of the causal relationship that you're

14    talking about, so I'm not sure I ever have become

15    aware of that because I don't know what those

16    techniques are, I don't know how they relate to

17    the citizenship question, and I don't know how the

18    Census Bureau plans to deploy them and -- with

19    respect to the 2020 census.

20           Q.     So you've -- and when I say "you," the

21    Department of Justice -- hasn't reached out to the

22    Census Bureau to try to understand the causal




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 190 of 286



                                                                       Page 228

1     relationship, as you put it, between disclosure

2     avoidance and margins of error associated with

3     CVAP data collected from the 2020 census

4     questionnaire, correct?

5                   MR. GARDNER:          Objection.         Lack of

6     foundation.

7                   THE WITNESS:          I'm not aware of what

8     everyone in the Department of Justice may or may

9     not have done.

10    BY MR. HO:

11           Q.     You're not aware of any such

12    communications between the Department of Justice

13    and the Census Bureau about whether or not, due to

14    disclosure avoidance techniques, the CVAP data

15    produced from responses to the decennial census

16    questionnaire, would, in fact, have smaller

17    margins of error than the CVAP data currently

18    relied on by the Department of Justice, correct?

19           A.     I don't believe I'm aware of any such

20    communication.

21           Q.     Okay.      The Gary letter, when it describes

22    decennial census data as a full count of a




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 191 of 286



                                                                       Page 229

1     population, it doesn't mention the fact that

2     citizenship data based on responses to the

3     decennial census questionnaire would also have

4     margins of error associated with it, correct?

5                   MR. GARDNER:          Objection.         Asked and

6     answered.

7                   THE WITNESS:          And again, I think your

8     question assumes that there are going to be these

9     margins of error tied to these disclosure masking

10    techniques, and I'm not sure whether that --

11    whether or not that's correct.                     I don't know one

12    way or the other.

13    BY MR. HO:

14           Q.     The Gary letter doesn't mention the fact

15    that CVAP data derived from the decennial census

16    would have margins of error due to disclosure

17    avoidance techniques that might even be larger

18    than the margins of error currently associated

19    with ACS CVAP data relied on by the Department of

20    Justice at present, correct?

21           A.     Again, I don't -- I'm not sure I'm

22    following all the chains of that hypothetical, and




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 192 of 286



                                                                        Page 230

1     I don't know one way or the other.

2             Q.     If the Census Bureau could produce full

3     count CVAP data at the block level without margins

4     of error and without including a citizenship

5     question on the census, would that alleviate the

6     concerns expressed in this bullet?

7                    MR. GARDNER:          Objection.         Hypothetical.

8     Also, objection, compound.

9                    THE WITNESS:          And we're so far removed

10    from the Gary letter at this point, I don't know

11    which bullet you're referring to.

12    BY MR. HO:

13            Q.     I'm referring to the third bullet, the

14    same one we've been talking about this entire

15    time.

16            A.     You just put another exhibit in front of

17    me, so --

18            Q.     It's on page 3, the second bullet on that

19    page about the ACS estimates being reported at a

20    90 percent confidence interval, and the letter

21    which contrasts that to decennial census data,

22    which is a full count of the population.




                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 193 of 286



                                                                     Page 231

1            A.    I understand that the Census Bureau --

2            Q.    I haven't posed a question yet.

3            A.    Oh, I'm sorry.             I thought you posed a

4     question and then pointed me back to it.

5            Q.    So here's my question with respect to                        
6     this bullet.          If the Census Bureau could produce

7     to you full count CVAP data that didn't have

8     sampling margins of error like the ACS CVAP data

9     but -- and could do so without including a

10    citizenship question on the census, that would

11    resolve the concerns expressed in this bullet,

12    correct?

13                 MR. GARDNER:            Objection.          Calls for

14    hypothetical.

15                 THE WITNESS:            That's hypothetical.             I

16    can't answer that.

17    BY MR. HO:

18           Q.    You don't know one way or the other?

19                 MR. GARDNER:            Objection.          Calls for

20    hypothetical.

21                 THE WITNESS:            It's a hypothetical.             I

22    can't answer a hypothetical.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 194 of 286



                                                                       Page 232

1     BY MR. HO:

2            Q.     The fourth bullet here --

3            A.     Before moving on to a new bullet, can we

4     take a break for lunch?

5                   MR. GARDNER:           Yeah.      It's 12:55.         We've

6     been going over an hour now.

7                   MR. HO:        Okay.      Sure.

8                   THE WITNESS:           Thank you.

9                   VIDEO TECHNICIAN:              This concludes media

10    unit number 3.           The time on the video is

11    12:55 p.m.         We are off the record.

12                  (A recess was taken.)

13                  VIDEO TECHNICIAN:              This begins media unit

14    number 4.         The time on the video is 2:05 p.m.                    We

15    are on the record.

16    BY MR. HO:

17           Q.     Mr. Gore, before the break do you

18    remember talking about margins of error?

19           A.     Yes.

20           Q.     Do you remember how we talked about how,

21    when data has smaller margins of error, we'd --

22    you and I agree that that data would be more




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 195 of 286



                                                                       Page 233

1     precise than data that has larger margins of

2     error, right?

3            A.     Yes.

4            Q.     Today, do you believe that CVAP data

5     produced from responses to a question about

6     citizenship on the census questionnaire will be

7     more precise than the data that the Department of

8     Justice is currently relying on with respect to

9     CVAP for purposes of VRA enforcement purposes?

10           A.     I'm not sure I have a view on that one

11    way or the other, since I don't know what the

12    margin of error is that the Census Bureau will

13    assign to census responses and, particularly, the

14    citizenship question should it be asked on the

15    2020 census.

16           Q.     So just to clarify, right now you don't

17    know whether or not CVAP data produced from

18    responses to the citizenship question on the

19    census questionnaire will, in fact, be more

20    precise than the CVAP data on which DOJ is

21    currently relying for purposes of VRA enforcement?

22           A.     I believe that's correct.                  I don't know




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 196 of 286



                                                                        Page 234

1     what the margin of error is that will be assigned

2     to that, to that data.

3             Q.     I want to turn back to the Gary letter.

4     And the last bullet, which is the fourth bullet

5     overall, it's the third bullet on page 3 of the

6     letter, it reads, "Census data is reported to the

7     census block level, while the smallest unit

8     reported in the ACS estimates is the census block

9     group.        See American Community Survey data 3, 5,

10    10.     Accordingly, redistricting jurisdictions and

11    the department are required to perform further

12    estimates and to interject further uncertainty in

13    order to approximate citizen voting age population

14    at the level of a census block, which is the

15    fundamental building block of a redistricting

16    plan.        Having all of the relevant population

17    citizenship data available in one data set at the

18    census block level would greatly assist the

19    redistricting process."

20                   Did I read that correctly?

21            A.     Yes, you did.

22            Q.     Okay.      Correct me if I'm wrong, but the




                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 197 of 286



                                                                       Page 235

1     point that's being expressed in this bullet is

2     that citizenship data from the ACS is not ideal

3     for purposes of VRA enforcement because ACS

4     citizenship data is published at the block group

5     level and DOJ is required to perform further

6     estimates to generate CVAP data at the census

7     block level, correct?

8            A.     Correct.

9            Q.     Historically, CVAP data broken down by

10    race and ethnicity derived from the census long

11    form was not published at the census block level,

12    correct?

13           A.     I don't know the answer to that.

14           Q.     You're not aware of any time previously

15    where DOJ has had at its disposal CVAP data broken

16    down by race and ethnicity at the census block

17    level, correct?

18           A.     I am not aware of that.

19           Q.     You're not aware of any time previously

20    where DOJ did not have to use an estimated -- an

21    estimation procedure in order to convert CVAP data

22    from the Census Bureau from one geographical level




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 198 of 286



                                                                       Page 236

1     into block level data broken down by race or

2     ethnicity, correct?

3            A.     As I understand your question, that's

4     correct.

5            Q.     The Gary letter doesn't mention the fact

6     that, for purposes of VRA enforcement, DOJ has

7     always had to use an estimated -- an estimation

8     procedure in order to convert CVAP data from the

9     Census Bureau at one geographic level into CVAP

10    data by race and ethnicity at the block level,

11    correct?

12           A.     I've just testified that I don't know

13    whether that's a fact or not.                    But there's no

14    mention of that issue in the Gary letter.

15           Q.     You've never assessed the statistical

16    reliability of estimation techniques for deriving

17    block level CVAP data from block group level CVAP

18    data, correct?

19                  MR. GARDNER:          Objection.         Form.

20                  THE WITNESS:          I don't believe I have, no.

21    BY MR. HO:

22           Q.     You're not aware of any case that was




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 199 of 286



                                                                       Page 237

1     filed by DOJ where DOJ was unable to succeed on a

2     VRA claim because of the fact that DOJ performed

3     an estimation procedure to derive census block

4     level CVAP data correct?

5            A.     I'm not aware of any such filed case.

6            Q.     You're not aware of any case where any

7     plaintiff was unable to succeed on a VRA claim

8     because of the fact that the plaintiff had to

9     perform an estimation procedure to derive

10    block-level CVAP data, correct?

11           A.     I'm not aware of any such filed case, and

12    I understand your question to be limited to filed

13    cases.

14           Q.     You're not aware of any situation where a

15    plaintiff did not bring a case because of the fact

16    that the plaintiff would have to perform an

17    estimation procedure in order to generate CVAP

18    data at the census block level, correct?

19                  MR. GARDNER:          Objection to the extent

20    that you're calling for information subject to the

21    law enforcement privilege.                  To the extent you are

22    asking for that information, I would instruct the




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 200 of 286



                                                                       Page 238

1     witness not to answer.

2                   To the extent you can answer that

3     question without divulging law

4     enforcement-sensitive information, you may do so.

5                   THE WITNESS:          I am not aware of any

6     public, nonprivileged information to indicate the

7     existence of any such case.

8     BY MR. HO:

9            Q.     If the Census Bureau could produce CVAP                       

10    data at the block level for the Department of

11    Justice instead of at a different level of

12    geography, and could do so without including a

13    citizenship question on the census, would that

14    alleviate the concern that's expressed in this

15    bullet point?

16                  MR. GARDNER:          Objection.         Calls for a

17    hypothetical.

18                  THE WITNESS:          It's a hypothetical I can't

19    engage in.

20                  MR. HO:        You're not instructing -- Josh,

21    you're not instructing him not to answer the

22    question, right?             You're just lodging an




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 201 of 286



                                                                       Page 240

1     BY MR. HO:

2            Q.     You're just refusing to answer the                            
3     question, correct?

4            A.     I'm telling you my answer is I won't

5     engage in a hypothetical.

6            Q.     Okay.      Aside from the four bullets

7     expressed in this letter, are there any other

8     reasons why ACS CVAP data are not the ideal data

9     for purposes of VRA enforcement of which you are

10    aware?

11           A.     Not that I'm aware of.

12           Q.     Okay.      I'm going to show you a document.

13    We'll mark this as 20.

14                  (Gore Deposition Exhibit 20 marked for

15                  identification and attached to the

16                  transcript.)

17    BY MR. HO:

18           Q.     This is a printout from the Department of

19    Justice website listing cases brought by the

20    voting section.            The URL for this is on the bottom

21    left-hand corner of the first page.                       The first

22    page, the cases -- under the first header, Cases




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 202 of 286



                                                                        Page 242

1     foundation.

2                    THE WITNESS:          I'm not aware of any such

3     case.        I will note that some of these cases are

4     not redistricting cases, and so would not have

5     implicated that issue.

6     BY MR. HO:

7             Q.     Okay.      The issue of CVAP, your testimony

8     is it's only relevant in Section 2 redistricting

9     cases, but not other kinds of Section 2 cases?

10            A.     There may be other kinds of Section 2

11    cases where it's also relevant, but I believe that

12    at least a couple of these cases were cases where

13    it would not have been relevant.

14            Q.     You're not aware of any of these cases                        
15    failing because of the quality of CVAP data

16    available to the Department of Justice, correct?

17                   MR. GARDNER:          Objection.         Lack of

18    foundation.

19                   THE WITNESS:          I am not aware.

20    BY MR. HO:

21            Q.     You mentioned earlier a case, the

22    Benavidez case.             Do you remember that?




                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 203 of 286



                                                                       Page 243

1            A.     Yes.

2            Q.     It's a case from the Northern District of

3     Texas, right?

4            A.     Yes.

5            Q.     It's not a circuit court case, right?

6            A.     That is correct.

7            Q.     Okay.      That's the only case in which you

8     are aware that the plaintiff's claim failed in

9     part due to reliance on ACS data, correct?

10           A.     No, I don't think that's correct.                         I

11    think it's the only case of which I'm aware where

12    the plaintiff's case failed in part because of

13    reliance on ACS CVAP data.                  I believe there's

14    another case out there where plaintiff may have

15    tried to use ACS total population data, and that

16    was not upheld by the court.

17           Q.     Okay.      That case that you're referring

18    to, that doesn't really have any bearing on the

19    issue of the quality of citizenship data from the

20    ACS, right?

21           A.     That's correct.            I'm just trying to be

22    responsive to your question.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 204 of 286



                                                                       Page 244

1            Q.     No, I appreciate that.

2                   So just so that the record is clear, the

3     Benavidez case is the only case that you're aware

4     of where the plaintiff's claim failed in part due

5     to reliance on ACS CVAP data, correct?

6            A.     Correct.

7            Q.     And just to be clear, the Benavidez case

8     was not brought by the Department of Justice,

9     correct?

10           A.     Correct.

11           Q.     Now, your understanding is that the

12    plaintiffs in the Benavidez case relied on

13    one-year ACS estimates, correct?

14           A.     That's my recollection from the case.

15    Yes.

16           Q.     And your recollection is that the

17    plaintiffs in the Benavidez litigation did not

18    rely on five-year ACS estimates, correct?

19           A.     That is my recollection.                 Correct.

20           Q.     And your recollection is that, in the

21    Benavidez case, the court found that the one-year

22    ACS data that the plaintiffs were relying upon was




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 205 of 286



                                                                       Page 245

1     not sufficiently reliable for the geographic areas

2     at issue in that case, correct?

3            A.     Correct.

4            Q.     Okay.      We established earlier that your

5     understanding is that the Census Bureau publishes

6     the five-year ACS estimates as reliable for any

7     geographic area regardless of population size,

8     correct?

9            A.     I believe you showed me a page on the

10    website that says that.                 I don't know what the

11    Census Bureau means by that or what purposes it

12    intends the ACS data to be used for.                        But that is

13    the statement that you showed me earlier.

14           Q.     And the plaintiffs in the Benavidez case

15    didn't rely on those five-year ACS estimates,

16    correct?

17           A.     That's correct.

18           Q.     And you --

19           A.     That's my recollection.

20           Q.     And you're not aware of a single case in

21    which a plaintiff's VRA claim failed due to

22    reliance on five-year ACS estimates, correct?




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 206 of 286



                                                                       Page 246

1            A.     Correct.        I'm not aware of any such case.

2            Q.     You described the Benavidez case in your

3     testimony to Congress, correct?

4            A.     I believe I mentioned it.                  Yes.

5            Q.     At the time you testified in Congress,

6     you were aware that the plaintiffs in the

7     Benavidez case relied on one-year rather than

8     five-year ACS data, correct?

9            A.     I believe that's correct.

10           Q.     Okay.      In your testimony in Congress, you

11    didn't mention the fact that although the Census

12    Bureau considers one-year ACS estimates to be

13    reliable only for areas that are -- have 65,000

14    people or more, it considers five-year ACS

15    estimates to be reliable for any geographic area,

16    correct?

17           A.     I don't recollect the specifics of my

18    testimony on that point.

19           Q.     You don't recall making clear to Congress

20    that there are five-year ACS estimates, as

21    distinct from the one-year ACS estimates relied on

22    by the plaintiffs in Benavidez, that are




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 207 of 286



                                                                       Page 247

1     considered by the Census Bureau to be reliable for

2     any geographic area, correct?

3            A.     I do not recall every word that I said in

4     my testimony to Congress.

5            Q.     That wasn't my question.                 My question

6     was, you don't recall mentioning the five-year ACS

7     estimates during your testimony in Congress,

8     correct?

9            A.     I don't recall mentioning it or not

10    mentioning it.

11           Q.     In fact, you didn't mention the five-year

12    ACS estimates during your testimony, correct?

13           A.     I answered that question.                  I don't recall

14    whether I did or I didn't.

15           Q.     And you didn't mention that the Census

16    Bureau publishes ACS estimates that it considers

17    reliable for any geographic area during your

18    testimony in Congress, correct?

19           A.     I don't recall whether I did or I didn't.

20    And as I said before, I don't know what the Census

21    Bureau means by that or the uses to which it

22    intends the ACS can be put.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 208 of 286



                                                                       Page 248

1            Q.     Can you think of any reason why you

2     wouldn't mention the fact that the -- that there

3     are five-year ACS estimates during your

4     congressional testimony?

5            A.     I was not asked -- I don't believe I was

6     asked the intervals of estimates that are

7     available through the ACS.                  I was responding to a

8     different question, as I recall my testimony.                           But

9     if you point me to where my testimony is in the

10    transcript, I'd be happy to discuss it further.

11           Q.     Can you think of any reason why you

12    wouldn't mention the fact that the Census Bureau

13    produces estimates that have greater reliability

14    at smaller geographic areas than the one-year ACS

15    estimates that you did discuss during your

16    congressional testimony?

17           A.     Again, I'm happy to comment on my

18    testimony if you want to point me to a specific

19    page of it, and I can try to reconstruct why I did

20    or did not give a particular piece of information.

21    It may not have been responsive or relevant to the

22    question.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 209 of 286



                                                                        Page 249

1             Q.     You don't think Congress would have

2     wanted to know that there are ACS estimates that

3     are more reliable than the one-year ACS estimates

4     that the plaintiffs relied on in the Benavidez

5     case?

6                    MR. GARDNER:          Objection.         Calls for

7     speculation.

8                    THE WITNESS:          These days, I have no idea

9     what Congress wants.

10    BY MR. HO:

11            Q.     Going back to the list of cases that's in

12    front of you --

13            A.     Exhibit 20?

14            Q.     Yes.

15            A.     Okay.

16            Q.     None of these cases have been filed since

17    you were acting assistant attorney general for

18    civil rights, correct?

19                   I meant just the Section 2 cases on the

20    first page, sorry.

21            A.     That is correct.

22            Q.     In fact, none of the Section 2 cases




                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 210 of 286



                                                                       Page 250

1     listed on the first page have been filed since the

2     start of the Trump administration, correct?

3            A.     That is correct.

4            Q.     Okay.      The previous administration -- for

5     part of its time, the previous administration, in

6     addition to having responsibilities under

7     Section 2 of the Voting Rights Act, also had

8     obligations under Section 5 of the Voting Rights

9     Act, correct?

10           A.     That's correct.

11           Q.     The current administration does not have

12    obligations under Section 5 of the Voting Rights

13    Act to the same extent, correct?

14                  MR. GARDNER:          Objection to form.

15                  THE WITNESS:          That's correct.

16    BY MR. HO:

17           Q.     What obligations, if any, does the

18    current administration have with respect to

19    Section 5 enforcement?

20           A.     That is a fair question.                 There are a

21    couple of jurisdictions that are covered under

22    Section 3(c) of the Voting Rights Act, which is




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 211 of 286



                                                                       Page 251

1     similar to Section 5.               We may, in fact, have no

2     obligations with respect to Section 5 at this

3     point due to the Supreme Court's decision in

4     Shelby County, which was a 2013 decision, so it

5     was about in the middle of the prior

6     administration's tenure.

7            Q.     Okay.      If you look at the previous

8     administration, 2009 through the beginning of

9     2017, it looks like the Department of Justice

10    filed five Section 2 cases during that period.

11           A.     I believe that's correct.

12           Q.     Okay.      So previous administration had

13    Section 5 obligations to review voting changes in

14    all or part of 16 states for part of that time,

15    correct?

16           A.     I believe until the Shelby County

17    decision in 2013.

18           Q.     Okay.      And the current administration

19    doesn't have those obligations and hasn't filed

20    any Section 2 cases?

21           A.     That's correct.            We also haven't had a

22    decennial census which has required every state in




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 212 of 286



                                                                       Page 252

1     the union to redistrict during the time of this

2     administration, which the prior administration did

3     in the 2010 census.

4            Q.     You would say that it is not unusual for

5     the Department of Justice to go several years

6     without filing a Section 2 case, right?

7            A.     While I review this list, I think

8     that's -- that may or may not be correct.                           But

9     there have certainly been years and multiyear

10    periods where the Department of Justice has not

11    filed Section 2 cases.

12           Q.     You're not saying that reliance on ACS

13    CVAP data is the reason why the Department of

14    Justice has failed to file a Section 2 case since

15    the start of the Trump administration, right?

16           A.     Again, I didn't think we were going to

17    talk about cases that hadn't been filed.                          And I

18    believe that's covered by law enforcement

19    privilege and I can't talk about why or why not --

20    why certain cases were or were not filed.

21           Q.     Well, your counsel didn't object to my

22    question.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 213 of 286



                                                                       Page 254

1     Otherwise, I instruct you not to answer.

2                   THE WITNESS:          Consistent with that

3     instruction, I can't answer.

4     BY MR. HO:

5            Q.     Okay.      You're not saying that if you had

6     different CVAP data at your disposal, you would

7     have filed some additional Section 2 cases, right?

8                   MR. GARDNER:          Same objection.            Same

9     instruction.

10                  THE WITNESS:          Consistent with that

11    instruction, I can't answer.

12                  MR. HO:        We'll mark this as Exhibit 21.                 
13                  (Gore Deposition Exhibit 21 marked for

14                  identification and attached to the

15                  transcript.)

16    BY MR. HO:

17           Q.     It's an e-mail exchange between you,

18    Arthur Gary, and others.                 The top e-mail on the

19    thread is from you to Arthur Gary dated

20    January 29th, 2018.              The first page bears Bates

21    number DOJ 00002712.

22                  I want to go through the individual




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 214 of 286



                                                                       Page 255

1     e-mails on here.             Okay?                                          
2                   So the top e-mail, this is Arthur Gary

3     e-mailing you, correct?

4            A.     I don't believe so, actually.

5            Q.     Oh, I'm sorry.            The top is you e-mailing

6     Arthur Gary, correct?

7            A.     Appears to be, yes.

8            Q.     Okay.      And the second e-mail, the second

9     to most recent one on the first page here, Arthur

10    Gary is forwarding to you an e-mail chain between

11    him and Ron Jarmin, the acting director of the

12    Census Bureau, correct?

13           A.     That appears to be correct.

14           Q.     Okay.      I want to look at the first e-mail                 
15    in time on this chain.                It's on the last page,

16    page 5, Bates number DOJ 2716.

17                  This is an e-mail from Ron Jarmin to

18    Arthur Gary, cc'ing Enrique Lamas of the Census

19    Bureau.       And it has the date December 22nd, 2017,

20    right?

21           A.     Yes, that's correct.

22           Q.     Okay.      The e-mail from Acting Director




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 215 of 286



                                                                       Page 257

1     expressing the view that the best way to provide

2     block-level CVAP data for purposes of VRA

3     enforcement is not to add a citizenship question

4     to the census?

5            A.     No, that's not what I understand.

6            Q.     What do you understand the Census Bureau

7     director to be saying?

8            A.     I believe he is saying that he's had

9     staff review the question, and the staff had

10    briefed him, and their findings suggest that the

11    best way to provide that data would be through the

12    linked file of administrative and survey data.

13           Q.     Okay.

14           A.     And then requesting to set up a meeting

15    about that issue.

16           Q.     Okay.      So just to clarify, your                           
                                                                                  
17    understanding is that, in this e-mail, the acting

18    director of the Census Bureau is expressing -- is

19    stating that Census Bureau staff have briefed him

20    and sug -- and -- on their findings which suggest

21    that the best way to provide block-level CVAP data

22    is not to add a citizenship question to the




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 216 of 286



                                                                        Page 258

1     decennial census questionnaire, correct?                                     
                                                                                   
2             A.     I think that's right.                This e-mail speaks

3     for itself, and obviously I didn't write it and it

4     wasn't addressed to me.

5             Q.     Your understanding is that the Census

6     Bureau director is -- or acting Census Bureau

7     director is stating that Census Bureau staff have

8     conducted an analysis and briefed him on their

9     findings which suggest that the best way to

10    provide block-level CVAP data for DOJ's needs is

11    through a linked file of administrative and survey

12    data that the Census Bureau already possesses,

13    correct?

14            A.     That's my understanding of what this

15    says.        Yeah.

16            Q.     And your understanding is that the Census

17    Bureau director is -- acting Census Bureau

18    director is writing and stating that his staff --

19    that Census Bureau staff have analyzed this issue

20    and briefed him on their findings that the linked

21    file of administrative and survey data would

22    result in higher quality data produced at lower




                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 217 of 286



                                                                       Page 259

1     cost than including a citizenship question on the                              
                                                                                     
2     census questionnaire, correct?

3            A.     I understand that he is communicating

4     that the findings of the staff suggest that.                            Yes.

5            Q.     Okay.      No meeting between the technical

6     experts at DOJ and the Census Bureau took place

7     between the date of the December 12th Gary letter

8     requesting a citizenship question and the Ross

9     decision memo in March of 2018 directing the

10    inclusion of a citizenship question, correct?

11           A.     I am not aware of any such meeting.

12           Q.     You're not aware of any such meeting of

13    technical staff in the civil rights division,

14    which you are the head of, and the Census Bureau's

15    technical staff to discuss this proposal -- or

16    these findings, rather, about a different way of

17    generating block-level CVAP data referenced in

18    this e-mail, correct?

19           A.     I am not aware of any such meeting.

20           Q.     The next e-mail on this chain is on

21    December 22nd, 2017.               It's on page 4.            Arthur Gary

22    writes to Dr. Jarmin, "Dr. Jarmin, thank you for




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 218 of 286



                                                                       Page 260

1     your response.           We look forward to meeting with

2     you and your team in early January.                       Best

3     regards."

4                   Did I read that right?

5            A.     Looks right, yeah.

6            Q.     Okay.      On page 3, page DOJ 2714, on                          
                                                                                     
7     January 2nd, Arthur Gary writes to Ron Jarmin, "It

8     should work fine.             Let me get back to you.                   Best

9     wishes to you for 2018 as well."

10                  I read that correctly, right?

11           A.     Yes, you did.

12           Q.     That's in response to a meeting -- an

13    e-mail on the following page which is from Ron

14    Jarmin to Arthur Gary which reads, "Arthur, happy

15    new year.         Would the late next week work for a

16    meeting?"         Right?

17           A.     Appears -- that appears correct.

18           Q.     Okay.      So at this point, it looked like

19    Mr. Gary was planning on having a meeting or

20    suggested that a meeting the following week with

21    the Census Bureau would work fine, correct?

22           A.     Again, these e-mails speak for




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 219 of 286



                                                                       Page 261

1     themselves.          And I can't speak for Mr. Gary.                    But   
                                                                                    
2     that seems about right.

3            Q.     Okay.      One week later -- I'm on page 3 --

4     Ron Jarmin writes to Arthur Gary on January 9th,

5     2018, "Gary, any updates?                  We have a pretty short

6     clock to resolve the request.                    Would be good to

7     meet with your team as soon as possible.                          Thanks."

8                   Do you see that?

9            A.     I do.

10           Q.     Okay.      In the next e-mail, also on

11    January 9th, 2018, Arthur Gary writes back to Ron

12    Jarmin and suggests a number of times, including

13    Friday, January 19th, at 11:00 a.m., correct?

14           A.     I'm sorry, which page are you on?

15           Q.     Page 2.

16           A.     I don't see any e-mail from January 13th.

17           Q.     January 9th, 2018.

18           A.     Okay.      Which e-mail are we talking about?

19    I'm sorry.

20           Q.     From Arthur Gary to Ron Jarmin --

21           A.     At the bottom of the page?

22           Q.     At the bottom of the page.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 220 of 286



                                                                       Page 262

1            A.     Okay.

2            Q.     Mr. Gary writes back to Ron Jarmin and                        
                                                                                  
3     offers a number of options for a meeting,

4     including Friday, January 19th, at 11:00 a.m.,

5     right?

6            A.     That appears to be correct.

7            Q.     And in the next e-mail on the thread,

8     Dr. Jarmin writes to Arthur Gary on January 10th,

9     "Thanks, Gary.           Let's do Friday at 11:00.                  We're

10    fine meeting at main Justice."                     Right?

11           A.     Right.

12           Q.     The next e-mail, which is on the first

13    page at the bottom, on January 16th, 2018, Arthur

14    Gary writes to cancel the meeting with Ron Jarmin,

15    correct?

16           A.     Well, it looks like -- he says

17    they're unable -- "We" -- I don't know who "we"

18    are -- "will be able to meet on Friday or this

19    week."

20           Q.     Did you have any conversations with

21    Mr. Gary about meeting with the Census Bureau

22    between the date of Dr. Jarmin's e-mail on




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 221 of 286



                                                                       Page 263

1     December 22nd requesting a meeting between Census

2     Bureau and DOJ staff and Arthur Gary's e-mail on

3     January 16th stating, due to some scheduling

4     conflicts, we will be unable to meet on Friday?

5            A.     Yes.

6            Q.     When did those conversations take place?

7            A.     I don't remember the specific dates.

8            Q.     What was the content of that

9     conversation?

10           A.     I believe the content of that

11    conversation related to this request that the

12    Census Bureau and the Department of Justice hold a

13    meeting.

14           Q.     And what did Mr. Gary convey to you about                     
15    the Census Bureau's request to have a meeting

16    between DOJ and Census Bureau technical staff?

17           A.     He conveyed to me that the request had

18    been made.

19           Q.     What did he -- did he convey to you

20    anything other than the fact that a request had

21    been made?

22           A.     I believe he mentioned that they had




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 222 of 286



                                                                       Page 264

1     offered certain dates for that meeting, but

2     that -- I don't recall the specifics of that

3     conversation beyond that.

4            Q.     Did Mr. Gary tell you that, in

5     Dr. Jarmin's e-mail, he had written that Census

6     Bureau staff had briefed him on their analysis

7     which suggested that there was a way to produce

8     higher quality CVAP data at lower cost for the

9     Department of Justice through a means other than

10    including a question about citizenship on the

11    2020 census questionnaire?

12           A.     I don't believe he conveyed that.                         I

13    believe what he conveyed was that the Census

14    Bureau thought there might be another way to get

15    the data to the Department of Justice.

16           Q.     And what was your response to receiving                       

17    that information?

18           A.     I listened to what Mr. Gary had to say

19    and told him that I would think about the issue

20    and discuss it further with others.

21           Q.     Did you instruct Mr. Gary not to hold the

22    meeting with the Census Bureau that was scheduled




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 223 of 286



                                                                       Page 265

1     for Friday, January 19th?

2            A.     I don't believe so, no.

3            Q.     Do you know why that meeting did not

4     occur?

5            A.     I believe that -- I believe at the time

6     we were trying to gather more information within

7     the department about this meeting and whether it

8     was consistent with our -- with what we wanted to

9     do.    And I believe that -- if I recall correctly,

10    this was a request for more time from the Census

11    Bureau that Mr. Gary submitted.

12           Q.     What, if anything, did you do with the

13    information that the Census Bureau had an

14    alternative means for providing DOJ with

15    block-level CVAP data?

16           A.     I discussed that with various people at

17    the Department of Justice.

18           Q.     And who did you discuss that with?

19           A.     I discussed it with Rachael Tucker, Pat

20    Hovakimian.          I may have discussed it with Danielle

21    Cutrona.        I'm not sure.           And I eventually

22    discussed it with the attorney general.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 224 of 286



                                                                        Page 266

1             Q.     You didn't discuss the fact that the

2     Census Bureau had an alternative idea for

3     producing block-level CVAP data for purposes of

4     VRA enforcement with voting section employees?

5             A.     I may have discussed it -- I think I

6     probably did discuss it with Chris Herren as well.

7     I may have discussed it with him.                       I don't recall

8     specifically.

9             Q.     You mentioned that you discussed it with

10    the attorney general.                When did you discuss the

11    fact that the Census Bureau had an alternative

12    means of producing block-level CVAP data with the

13    attorney general?

14            A.     It would have been at some point after I

15    spoke to Art Gary.               I don't remember the exact

16    date.

17            Q.     Roughly when did you speak to Art Gary?

18            A.     Again, I don't remember the exact date of

19    that either.           It would have been before this

20    January 16th e-mail.

21            Q.     So sometime after this conversation -- so

22    let me just back up here.




                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 225 of 286



                                                                        Page 268

1             Q.     And at some point after that, you had a

2     conversation about this proposal with the attorney

3     general, correct?

4             A.     I don't know if it was so much about the

5     proposal, because I wasn't up on what the

6     specifics of the proposal were.                      I think we had

7     a -- we may have had a conversation related to

8     this issue of Census Bureau wanting to meet.

9             Q.     You didn't ask Arthur Gary for the

10    specifics of the proposal from the Census Bureau?

11            A.     No, I don't believe I did.

12            Q.     You didn't ask Arthur Gary to get more

13    information about the specifics of the proposal

14    from the Census Bureau to get higher quality CVAP

15    data at lower cost?

16            A.     I don't recall asking him that and I

17    don't recall him conveying that to me that that

18    was a representation that the Census Bureau had

19    made.

20            Q.     Okay.      You at some point had a

21    conversation with the Attorney General about this.

22    Was that in person or by phone?




                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 226 of 286



                                                                        Page 269

1             A.     In person.

2             Q.     And it was in January of 2018?

3             A.     Probably.         Yeah.

4             Q.     What was discussed with respect to the

5     Census Bureau's alternative proposal for producing

6     block-level CVAP data?

7                    MR. GARDNER:          Objection.         Calls for

8     information that's subject to deliberative process

9     privilege.          I instruct the witness not to answer.

10                   MR. HO:        Can I just ask you what decision

11    this deliberation went to, given that the

12    department had already at this point --

13                   MR. GARDNER:          Sure.

14                   MR. HO:        -- made the request?

15                   MR. GARDNER:          It's embedded in your

16    actual question about the consideration of

17    alternatives.

18                   Remember, the deliberative process

19    privilege can apply even if no final decision is

20    made.

21                   MR. HO:        So this is not about the

22    decision to request the citizenship question.




                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 227 of 286



                                                                       Page 271

1     that --

2                   MR. GARDNER:           Decision as to whether to

3     pursue that proposal.

4                   MR. HO:        Okay.      That's what I just wanted

5     to clarify because --

6                   MR. GARDNER:           Yeah.     Okay.

7                   MR. HO:        -- it wasn't clear to me.

8                   MR. GARDNER:           Sorry.      I thought that was

9     clear.       I apologize.          Yeah, that's the decision.

10    BY MR. HO:

11           Q.     Okay.      So the conversation with the

12    attorney general included a discussion about

13    whether or not to pursue the Census Bureau's

14    proposal to produce block-level CVAP data for DOJ

15    for VRA enforcement purposes without including a

16    citizenship question, correct?

17           A.     That is correct.             And just to clarify, I

18    wasn't familiar with all the particulars of their

19    proposal.

20           Q.     That's fine.

21                  The decision was made not to pursue the

22    Census Bureau's alternative proposal for producing




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 228 of 286



                                                                        Page 272

1     block-level CVAP data for purposes of VRA

2     enforcement through a means other than including a

3     citizenship question on the census, correct?

4             A.     That is correct.

5             Q.     Who made that decision?

6             A.     The attorney general.

7             Q.     When was that decision made?

8             A.     Around this time.             I don't know exactly

9     when it was made.              I can't remember the specific

10    date.

11            Q.     When you say "around this time," you mean

12    around January of 2018, correct?

13            A.     That is correct.

14            Q.     Are the reasons for that decision

15    memorialized anywhere?

16            A.     Not to my knowledge.

17            Q.     Were those reasons ever communicated to

18    you?

19            A.     Yes.

20            Q.     What were those reasons?

21                   MR. GARDNER:          Objection.         Calls for

22    information subject to deliberative process




                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 229 of 286



                                                                       Page 273

1     privilege.         I instruct the witness not to answer.

2                   THE WITNESS:          Consistent with that

3     instruction, I can't answer.                   But I do admire your

4     tenacity.

5     BY MR. HO:

6            Q.     On the first page, the second e-mail

7     listed here is from Ron Jarmin to Art Gary on

8     January 26th, 2018 and reads, "Art, any chance of

9     meeting late next week?                 Thanks.       Ron."

10                  As of this date, it had not yet been

11    communicated to the Census Bureau that the --

12    whether or not the Department of Justice would

13    meet to discuss the Census Bureau's other proposal

14    for producing block-level CVAP data, correct?

15           A.     I'm not sure I know the answer to that

16    question.

17           Q.     Who informed Art Gary of the decision not

18    to meet with the Census Bureau to discuss their

19    alternative proposal for producing block-level

20    CVAP data?

21           A.     I did.

22           Q.     When did you inform Mr. Gary of that




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 230 of 286



                                                                       Page 274

1     decision?

2            A.     It would have been around this

3     January 29th date, I believe.                    But I don't recall

4     specifically.

5            Q.     And who informed you that the Department

6     of Justice should not meet with the Census Bureau

7     to discuss the Census Bureau's alternative

8     proposal for producing block-level CVAP data?

9            A.     The attorney general.

10           Q.     You received this e-mail thread from

11    Arthur Gary, which includes the initial e-mail

12    from Dr. Jarmin describing the alternative

13    proposal for collecting CVAP data at higher

14    quality produced at lower cost on January 29th,

15    2018, correct?

16           A.     On this e-mail chain, that's correct.                     I

17    don't know whether I received it before then or

18    not.    But yes, this e-mail -- the e-mail dated

19    January 29th, 2018, at 2:33 p.m., is the first

20    e-mail in this chain where Mr. Gary sent me that

21    information.

22           Q.     When you told Congress on May 21st, 2018,




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 231 of 286



                                                                       Page 277

1            Q.     Your understanding is that Secretary Ross

2     speaks for the Census Bureau?

3            A.     Yes.      On this -- at least on this issue.

4     I understand that -- and again, I've not studied

5     the legal questions in this case, but it's my

6     understanding that the Secretary of Commerce has

7     the authority to determine which questions will

8     and will not be asked on the census questionnaire.

9            Q.     Do you have any reason to think that                          

10    Secretary Ross knows more about the accuracy of

11    various forms of CVAP data than the career

12    professionals at the Census Bureau?

13                  MR. GARDNER:          Objection.         Lack of

14    foundation.

15                  THE WITNESS:          I have no basis to answer

16    that question.

17    BY MR. HO:

18           Q.     You don't know one way or the other

19    whether or not Secretary Ross knows more about the

20    accuracy of various forms of CVAP data than the

21    career professionals who work with statistical

22    research and survey data at the Census Bureau?




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 232 of 286



                                                                        Page 278

1                    MR. GARDNER:          Same objection.

2                    THE WITNESS:          I don't know one way or the

3     other, and I don't know what Census Bureau staff

4     ultimately concluded since the e-mail said there

5     were suggestions made by particular findings.

6                    It's my understanding that Secretary Ross

7     has the legal right and the legal authority to

8     make that determination on behalf of the Commerce

9     Department and the Census Bureau under the

10    relevant statutes that Congress has enacted.

11    BY MR. HO:

12            Q.     So let's leave aside legal right and

13    legal authority and let's just talk about the

14    Census Bureau and what Dr. Jarmin represented in

15    this e-mail.

16                   Just here today, you know that Dr. Jarmin

17    wrote to Arthur Gary and said Census Bureau staff

18    have looked at this issue, and their analysis

19    suggests that there's a way to get CVAP data for

20    DOJ that would produce higher quality data at

21    lower cost, and wanted to meet with DOJ about

22    that.        You understand that, right?




                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 233 of 286



                                                                        Page 279

1             A.     Yes, I believe I've testified that I

2     understand that.

3             Q.     Okay.      And when you told Congress that

4     the best vehicle -- or the most appropriate

5     vehicle for obtaining CVAP data was through the

6     decennial census questionnaire, you didn't mention

7     Dr. Jarmin's proposal, right?

8                    MR. GARDNER:          Objection.         Asked and

9     answered.

10                   THE WITNESS:          Again, I don't remember

11    exactly everything that I testified to on May

12    21st.        I'm happy to read that testimony now and

13    answer your question and verify -- or give you the

14    verification or confirmation that you seem to be

15    asking me for.

16                   But no, I didn't mention this.                     I didn't

17    mention everything about the decision or the issue

18    in that testimony to Congress.                      I was asked

19    specific questions by congresspeople and gave

20    answers to the best of my ability and recollection

21    within the constraints that the Department of

22    Justice places on witnesses who testify before




                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 234 of 286



                                                                       Page 280

1     Congress.

2                   Moreover, all it says here is that there

3     were some career staff who made findings that

4     suggested a particular thing, not that they had

5     firmly reached that conclusion.                     And of course, as

6     I mentioned before, it's up to Secretary Ross to

7     make that determination as a matter of law, or at

8     least that's my understanding.

9     BY MR. HO:

10           Q.     I mean, this isn't an e-mail from just a

11    random Census Bureau staffer.                    This is an e-mail

12    from the acting director of the Census Bureau,

13    correct?

14                  MR. GARDNER:          Objection.         Argumentative.

15                  THE WITNESS:          I understand that

16    Dr. Jarmin was the acting director of the Census

17    Bureau, yes.

18    BY MR. HO:

19           Q.     He is the acting director of the Census

20    Bureau today, right?

21           A.     That, I don't know.              But sure, he could

22    be.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 235 of 286



                                                                        Page 281

1             Q.     Okay.      Are you satisfied that your

2     testimony to Congress, which omitted Dr. Jarmin's

3     proposal to meet with the DOJ to discuss the

4     Census Bureau's findings that there was a way to

5     produce higher quality data at lower cost aside

6     from the census [sic] question -- are you

7     satisfied that that was complete testimony to

8     Congress?

9             A.     Absolutely.          I -- I testified completely

10    and honestly to Congress on the matters that I was

11    in a position to testify on.

12            Q.     Your goal is to get the most complete and

13    accurate CVAP data from the Census Bureau, right?

14            A.     That would be the Department of Justice's

15    goal.        Yes.

16            Q.     And despite having that goal, you did

17    not -- and when I say "you," the Department of

18    Justice did not have a meeting of its technical

19    staff with the Census Bureau to discuss the Census

20    Bureau's proposal to get higher quality CVAP data

21    at lower cost, correct?

22                   MR. GARDNER:          Objection.         Asked and




                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 236 of 286



                                                                        Page 282

1     answered.

2                     THE WITNESS:          I believe that's correct.

3     BY MR. HO:

4             Q.      Are you aware of any other circumstance

5     where the Department of Justice asked the Census

6     Bureau to collect data but then refused to have a

7     technical meeting to discuss that data request?

8             A.      I'm not aware of that, nor am I aware of

9     any instance where the Census Bureau has offered

10    that kind of meeting.

11            Q.      All right.

12                    (Gore Deposition Exhibit 22 marked for

13                    identification and attached to the

14                    transcript.)

15    BY MR. HO:

16            Q.      This is marked as Exhibit 22.                     It's an

17    e-mail from Ron Jarmin to Census Bureau personnel

18    in the administrative record with Bates number

19    9074.

20                    In this e-mail, Dr. Jarmin is forwarding

21    to Census Bureau personnel an e-mail that he had

22    previously written on February 6th, 2018, to




                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 237 of 286



                                                                       Page 283

1     Enrique Lamas and, it appears, Karen Dunn Kelley.

2                   Do you see that?

3            A.     I do see that.

4            Q.     Dr. Jarmin writes to Ms. Kelley, "Karen,

5     I spoke with Jarmin is Gary.                   He has spoken with

6     DOJ leadership.            They believe the letter

7     requesting citizenship be added to the 2020 census

8     fully describes their request.                     They do not want

9     to meet.        Thanks, Ron."

10                  Did I read that right?

11           A.     Yes, you did.

12           Q.     You're part of the DOJ leadership to whom

13    Art -- Arthur Gary spoke about a possible meeting

14    between the Census Bureau and DOJ, correct?

15                  MR. GARDNER:          Objection.         Calls for

16    speculation.          Lack of foundation.

17                  THE WITNESS:          I don't know who Jarmin is

18    Gary spoke to or who he was referring to.                           As I

19    testified previously, I did talk to him about this

20    issue.

21    BY MR. HO:

22           Q.     Are you aware of anyone else speaking




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 238 of 286



                                                                       Page 284

1     with Arthur Gary about the decision over whether

2     or not to meet with Census Bureau personnel to

3     discuss their proposal to produce block-level CVAP

4     data without a citizenship question?

5            A.     I have no awareness on that one way or

6     the other.

7            Q.     Dr. Jarmin is correct that DOJ leadership

8     did not want to meet to discuss the technical

9     aspects of the citizenship question request,

10    correct?

11           A.     I'm sorry, can you repeat that question?

12           Q.     Dr. Jarmin was correct that DOJ

13    leadership did not want to have a technical

14    meeting to discuss DOJ's request for block-level

15    CVAP data, correct?

16           A.     I believe that's correct.

17           Q.     The reason you didn't want to have that

18    meeting is because it was more important to the

19    Department of Justice to get a citizenship

20    question on the 2020 census questionnaire than to

21    get accurate block-level CVAP data, correct?

22                  MR. GARDNER:          Objection.         Calls for




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 239 of 286



                                                                       Page 286

1     record.

2                   MR. GARDNER:          Whatever you wish.

3                   VIDEO TECHNICIAN:             This concludes media

4     unit number 4.           The time on the video is 2:55 p.m.

5     We are off the record.

6                   (A recess was taken.)

7                   VIDEO TECHNICIAN:             This begins media unit

8     number 5.         The time on the video is 3:16 p.m.                    We

9     are on the record.

10    BY MR. HO:

11           Q.     Mr. Gore, as the head of the civil rights

12    division, you want the civil rights division to

13    have access to the most accurate CVAP data for

14    purposes of VRA enforcement, right?

15           A.     Right.

16           Q.     You would like it if technical staff from

17    the civil rights division could meet with the

18    Census Bureau to discuss what the Census Bureau

19    believes is the most accurate CVAP data for

20    purposes of VRA enforcement, right?

21                  MR. GARDNER:          Objection.         Form.

22                  THE WITNESS:          Again, I think you're




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 240 of 286



                                                                     Page 288

1     Congress on May 8th.

2     BY MR. HO:

3            Q.    Well, before Secretary Ross' decision

4     memo -- that decision memo was in March of 2018,

5     correct?

6            A.    Sounds right.

7            Q.    Okay.       So before Secretary Ross' memo,

8     you didn't know what the Census Bureau's views

9     were about the most accurate form of CVAP data,

10    correct?

11           A.    That's probably correct.                    Yeah.

12           Q.    Okay.       So before March of 2018, as

13    someone who wants the Department of Justice to

14    have the most accurate CVAP data for VRA

15    enforcement, you wanted to be able to have a

16    meeting of DOJ technical staff with the Census

17    Bureau to learn about the Census Bureau's views

18    about the most accurate CVAP data, correct?

19                 MR. GARDNER:            Objection.          Hypothetical.

20                 THE WITNESS:            That's a hypothetical.

21                 MR. HO:        It's not a hypothetical.

22




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 241 of 286



                                                                       Page 293

1     entry number 694.              It refers to a document with

2     the Bates number DOJ 30395.

3                    Do you see that?

4            A.      I do.

5            Q.      The description of this document is that

6     it is an e-mail from Brett Shumate to you dated

7     March 25th, 2018, correct?

8            A.      Yes.

9            Q.      And the description of this document

10    reads, "E-mail among DOJ attorneys discussed and

11    providing legal advice on a draft of Commerce's

12    decision memo concerning the reinstatement of a

13    citizenship question on the census.                         The e-mail

14    includes attorneys' thoughts and mental

15    impressions concerning anticipated litigation and

16    would reveal deliberative material that pre-dates

17    Commerce's final decision memo."

18                   Did I read that right?

19           A.      Yes.

20           Q.      Okay.      So it's correct that you received

21    a draft of Commerce's decision memo before the

22    final memo became public, correct?




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 242 of 286



                                                                       Page 294

1            A.     That appears to be correct.                   Yes.

2            Q.     You don't remember receiving a draft of

3     Secretary Ross' decision memo directing the

4     inclusion of a citizenship question from

5     Mr. Shumate?

6            A.     No, I do recall that.                I was saying it

7     appears to be correct based on the information you

8     just read.

9            Q.     Okay.      Did you discuss or provide to

10    Mr. Shumate legal advice on a draft of Commerce's

11    decision memo concerning a citizenship question on

12    the census?

13           A.     Yes.

14           Q.     Did Mr. Shumate share with you his

15    thoughts or mental impressions concerning

16    anticipated litigation over the citizenship

17    question?

18           A.     Yes, I believe he did.

19           Q.     Did you share with Mr. Shumate any

20    thoughts or mental impressions concerning

21    anticipated litigation over the citizenship

22    question?




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 243 of 286



                                                                       Page 297

1     BY MR. HO:

2            Q.     This is Exhibit 24.              The document and the

3     attachment.

4                   MR. GARDNER:          Which one do you want to be

5     24 and which do you want to be 25?

6                   MR. HO:        We'll make the e-mail 24 and the

7     attached draft letter 25.

8                   (Gore Deposition Exhibit 25 marked for

9                   identification and attached to the

10                  transcript.)

11    BY MR. HO:

12           Q.     So 24 is an e-mail from Mr. Aguinaga to                       
13    you dated June 13th, 2018, correct?

14           A.     Yes.

15           Q.     And it makes reference to attachments of

16    draft responses to members of Congress, correct?

17           A.     I believe that's correct.

18           Q.     Okay.      Exhibit 25 is a draft letter to                    
                                                                                  
19    Congresswoman Carolyn Maloney.                     Do you see that?

20           A.     Yes.

21           Q.     Okay.      And I want to ask you about the

22    draft letter, specifically, the second paragraph,




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 244 of 286



                                                                       Page 298

1     the second sentence.

2                   Before the red-line, that sentence

3     appears to read, "As you noted, the department

4     sent a letter to the Census Bureau asking that the

5     Census Bureau reinstate a question regarding

6     citizenship on the 2020 census questionnaire in an

7     effort to obtain accurate data needed to protect

8     against racial discrimination in voting."

9                   Does that appear correct to you?

10           A.     That appears to be correct, yes.

11           Q.     It was revised to read, "As you noted,

12    the department sent a letter to the Census Bureau

13    asking the Census Bureau -- asking that the Census

14    Bureau reinstate a question regarding citizenship

15    on the 2020 census questionnaire in an effort to

16    obtain the most accurate data to protect against

17    racial discrimination in voting" with the

18    word "needed" struck out, correct?

19           A.     That appears to be correct.

20           Q.     Okay.      The comment bubble reads, "This                    
                                                                                  
21    edit is designed conform to the original JMD

22    letter, which did not say the data was necessary,




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 245 of 286



                                                                       Page 299

1     but did indicate it would assist our enforcement
                                                                                  
2     efforts.        John's note to CIV specifically noted                       
3     that the letter did not say the data

4     was 'necessary,' and I think we should avoid that

5     term."

6                   Did I read that right?

7            A.     Yes, you did.

8            Q.     Okay.      So is it correct, as this comment

9     notes, that the December 12 letter requesting a

10    citizenship question be added to the census did

11    not say that it was necessary to collect CVAP data

12    through the census questionnaire for VRA

13    enforcement?

14           A.     That is correct.

15           Q.     And as the comment bubble indicates, you,

16    Mr. Gore, have at some point specifically noted

17    that the letter did not use the word "necessary"

18    with respect to collecting CVAP data through the

19    census questionnaire, correct?

20           A.     That is what the comment says.                     Correct.

21           Q.     And you -- my question was, you,

22    yourself, have specifically noted that the




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 246 of 286



                                                                       Page 300

1     December 12 letter, the Gary letter, did not use

2     the word "necessary" with respect to the inclusion

3     of a citizenship question on the 2020 census,

4     correct?

5            A.     Yes, I have just noted that in my

6     testimony.         I will say I don't know -- I have no

7     recollection of what this comment is referring to.

8            Q.     You agree, right, Mr. Gore, that CVAP

9     data collected through the census questionnaire is

10    not necessary for DOJ's VRA enforcement efforts?

11           A.     I do agree with that.                Yes.

12           Q.     I'm going to show you another document.

13    We'll mark this as 26 and 27.

14                  (Gore Deposition Exhibits 26 and 27

15                  marked for identification and attached to

16                  the transcript.)

17    BY MR. HO:

18           Q.     26 is an e-mail from Mr. Aguinaga to you                      
19    dated June 12th, 2018, correct?

20           A.     Yes, it is.

21           Q.     And the subject is, QFR responses,

22    correct?




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 247 of 286



                                                                       Page 301

1            A.     That is correct.                                              
2            Q.     And there's an attachment of 2020 census

3     hearing Gore QFRs CRT draft, correct?

4            A.     Correct.

5            Q.     Exhibit 27 has draft responses from you

6     to questions posed by Congressman Jimmy Gomez,

7     correct?

8            A.     Yes, that's correct.

9            Q.     The second answer on Exhibit 27 -- or the

10    second question and answer on Exhibit 27 read, "To

11    Mr. Gore:         Is the DOJ and Attorney

12    General Sessions still in agreement with that

13    opinion?        Is there any provision of any law that

14    may compel census to disclose confidential census

15    data for law enforcement or national security

16    purposes?"

17                  And the response, as drafted, reads, "No

18    one should have to fear responding to the census

19    questionnaire or to a citizenship question if, in

20    fact, it is included.               To that end, the department

21    is committed to abiding by all laws protecting the

22    confidentiality and non-disclosure of such




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 248 of 286



                                                                       Page 302

1     responses."

2                   Did I read that right?

3            A.     Yes.

4            Q.     If we look back at Exhibit 26,                                
5     Mr. Aguinaga's e-mail to you, the fourth sentence

6     in his e-mail, beginning with the second draft

7     answer at the end of the second line, it reads,

8     "The second draft answer does not directly address

9     the question because the question asks whether the

10    department agrees with the 2010 OLC opinion and

11    whether any law compels the disclosure of

12    confidential questionnaire responses.                         I don't

13    think we want to say too much there in case the

14    issues addressed in the OLC opinion or related

15    issues come up later for renewed debate."

16                  Did I read Mr. Aguinaga's words

17    correctly?

18           A.     Yes.

19           Q.     Okay.      I'm going to show you a document

20    which we'll mark as Exhibit 28.

21

22




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 249 of 286



                                                                       Page 320

1            A.     Yes, I do.

2            Q.     Okay.      This is a document from the

3     administrative record.                The first page is Bates

4     number 1277.

5                   You're familiar with this document?

6            A.     No, I'm not.

7            Q.     You've never seen this document before?

8            A.     No, I don't believe I have.

9            Q.     The fifth page of this document, Bates

10    number 1281, the first paragraph, last sentence,

11    about four lines from the bottom, reads, "It is,

12    therefore, a reasonable inference that a question

13    on citizenship would lead to some decline in

14    overall self-response because it would make the

15    2020 census modestly more burdensome in the direct

16    sense, and potentially much more burdensome in the

17    indirect sense, that it would need to a larger

18    decline in self-response for non-citizen

19    households."

20                  Did I read that right?

21           A.     Yes, you did.

22           Q.     Okay.      So before I read that to you, you




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 250 of 286



                                                                       Page 321

1     were not aware that the chief scientist of the

2     Census Bureau had opined, based on an analysis of

3     ACS data, that the inclusion of a citizenship

4     question would lead to a larger decline in

5     self-response for non-citizen households?

6                   MR. GARDNER:          Objection.         Lack of

7     foundation.

8                   THE WITNESS:          That is -- I'm not sure

9     you've correctly characterized this statement.

10    But no, I was not aware of this statement until

11    just now.

12    BY MR. HO:

13           Q.     Okay.      So --

14           A.     Or of the fact that Mr. -- I'm sorry.                      Is

15    it Dr. Abowd?           Mr. Abowd.         I'm not sure.          I've

16    never met him.

17           Q.     Abowd.

18           A.     Abowd, thank you.

19                  -- had espoused that view.

20           Q.     So you're not aware that the Census

21    Bureau has conducted an analysis of ACS response

22    rates and, based on that analysis, has concluded




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 251 of 286



                                                                       Page 326

1     BY MR. HO:

2            Q.     I'm not actually talking about

3     Exhibit 32.

4                   The chief scientist of the Census Bureau,                     
5     I'm representing to you, has given deposition

6     testimony in this litigation stating that the

7     analysis conducted by the Census Bureau indicates

8     that the best quantitative evidence that's

9     available to the Census Bureau at present suggests

10    to the Census Bureau and leads the Census Bureau

11    to conclude that the inclusion of a citizenship

12    question is likely to reduce self-response rates

13    to the census questionnaire.

14                  Do you understand the representation that

15    I've just made to you?

16           A.     I do.      I can't verify whether it's

17    accurate, since I'm not familiar with that

18    deposition testimony.

19           Q.     That's fine.          But assuming that it is,

20    does that concern you about the inclusion of a

21    citizenship question on the census, given that the

22    department that you run relies upon accurate




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 252 of 286



                                                                       Page 328

1     would expect --

2            Q.     It's actually a question about your

3     current intentions.

4            A.     My current intentions.                I would expect

5     that conversations like that could occur.                           Sure.

6            Q.     Are there any planned meetings between

7     the civil rights division and the Census Bureau

8     about the effect that the citizenship question on

9     the 2020 census is going to have on the accuracy

10    of census data?

11           A.     I'm not aware of any such meetings, nor

12    do I know whether any such meetings would be

13    productive at this point, since the 2020 census

14    hasn't yet been conducted and nobody knows what

15    the effect of the citizenship question on that

16    particular census will be.

17           Q.     Mr. Gore, are you aware of any other

18    circumstance in which the Department of Commerce

19    has reached out to the Department of Justice to

20    see if the Department of Justice would request

21    data from the Census Bureau?

22           A.     I'm not aware of any other such instance,




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 253 of 286



                                                                       Page 329

1     no.

2                   MR. HO:        Can we go off the record?

3                   VIDEO TECHNICIAN:             We are going off the

4     record.       The time on the video is 3:57 p.m.

5                   (A recess was taken.)

6                   VIDEO TECHNICIAN:             This begins media unit

7     number 6.         The time on the video is 4:15 p.m.                    We

8     are on the record.

9     BY MR. HO:

10           Q.     Mr. Gore, just to circle back on

11    something we talked about earlier, when Attorney

12    General Sessions made the decision for there not

13    to be a meeting between DOJ technical staff and

14    the Census Bureau, at that time, Secretary Ross

15    had not yet issued his decision memo directing the

16    inclusion of a citizenship question on the census,

17    correct?

18           A.     That is correct.

19           Q.     So it's accurate to say, since that

20    decision memo had not yet been issued, that that

21    decision memo did not play any role in the

22    decision that was made not to have a meeting




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 254 of 286



                                                                       Page 330

1     between Census Bureau and technical staff,

2     correct?

3            A.     That is -- I believe that's correct.

4     Yes.

5            Q.     Okay.

6                   (Gore Deposition Exhibits 33 and 34                           
7                   marked for identification and attached to

8                   the transcript.)

9     BY MR. HO:

10           Q.     I just want to show you two more

11    documents that have been marked as Exhibits 33 and

12    34.

13                  33 is an e-mail from Ben Aguinaga to you

14    and Prim Escalona dated April 6th, 2018, correct?

15           A.     Are you referring to the e-mail at the

16    top of the page?

17           Q.     Correct.

18           A.     Yes, that's correct.

19           Q.     It's a thread, but the top e-mail is from

20    Ben Aguinaga to you and someone else dated

21    April 6th, 2018, correct?

22           A.     That is correct.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 255 of 286



                                                                       Page 331

1            Q.     Okay.      And there are various attachments

2     to this e-mail, one of which is census citizenship

3     question briefing paper, correct?

4            A.     That is correct.

5            Q.     Okay.      And if you look at Exhibit 34,                     
6     it's a document titled, Census citizenship

7     question.

8                   This is the briefing paper that was

9     attached to that e-mail, correct?

10           A.     I can't verify that for sure, but --

11           Q.     Does it appear to be?

12           A.     It appears to be -- yes, it appears to be

13    a briefing paper on that topic.

14           Q.     Okay.      And the subject is, AG prep for

15    CJS Approps. hearing, correct?

16           A.     That is correct.

17           Q.     Okay.      So this citizenship -- census

18    citizenship question briefing paper, Exhibit 34,

19    it's for the attorney general, correct?

20           A.     That is correct.

21           Q.     Okay.      Exhibit 34, at the top, the first

22    bullet under the section background reads, "Not




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 256 of 286



                                                                        Page 332

1     public.        In 2017, Secretary of Commerce Wilbur                         
2     Ross requested that the Justice Department send a

3     letter requesting the addition of a citizenship

4     question on the 2020 census."
                                                                                   
5                    Is that statement accurate, as far as you
                                                                                   
6     know?

7                    MR. GARDNER:          Objection.         Lack of

8     foundation.

9                    THE WITNESS:          As far as I know, yes.

10    BY MR. HO:

11            Q.     And when in 2017, if you know, did

12    Secretary of Commerce Wilbur Ross request that the

13    Justice Department send a letter requesting the

14    addition of a citizenship question?

15            A.     I don't know.

16            Q.     And it's correct that, as of the date of

17    this e-mail, April 6th, 2018, the fact that

18    Secretary of Commerce Ross requested that the

19    Justice Department send a letter requesting the

20    addition of a citizenship question was not public,

21    correct?

22                   MR. GARDNER:          Objection.         Lack of




                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 257 of 286



                                                                        Page 333

1     foundation.

2                    THE WITNESS:          I believe that was -- I

3     believe that's correct.                  I don't remember for

4     sure.

5     BY MR. HO:

6             Q.     And it's also correct that, as of

7     April 6th, 2018, the Department of Justice was

8     attempting to maintain the fact that

9     Secretary Ross had requested that the Justice

10    Department send a letter requesting the addition

11    of a citizenship question -- that the Justice

12    Department was attempting to maintain the fact

13    that that information was not public, correct?

14            A.     I'm not sure whether that's correct or

15    not.

16            Q.     Were you authorized, as of April 6th,

17    2018, to publicly discuss the fact that the

18    Secretary of Commerce had requested that the

19    Justice Department send a letter requesting the

20    addition of a citizenship question?

21                   MR. GARDNER:          Objection.         Vague.

22                   THE WITNESS:          Yeah, I don't know what you




                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 258 of 286



                                                                       Page 334

1     mean by that, but I don't know that I was

2     authorized or not authorized to do so.

3     BY MR. HO:

4            Q.     As far as you know, it had not yet been

5     made public as of April 6th, 2018, that Secretary

6     of Commerce Ross had requested the Justice

7     Department send a letter requesting the addition

8     of a citizenship question, correct?

9            A.     As far as I know and can recall, that's

10    correct.

11           Q.     Why, if you know, was it not public by

12    April 6th, 2018, that Secretary Ross had requested

13    that the Justice Department send a letter

14    requesting the addition of a citizenship question?

15                  MR. GARDNER:           Objection.        Lack of

16    foundation.          Calls for speculation.

17                  THE WITNESS:           I don't know.

18    BY MR. HO:

19           Q.     You don't know one way or the other?

20           A.     I don't know one way or the other.

21                  MR. HO:        Okay.      We can go off the record.

22    I think those are all the questions --




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 259 of 286



                                                                       Page 338

1     BY MS. HULETT:

2            Q.     Okay.      But just so I'm clear on it, you

3     have had discussions with Attorney

4     General Sessions on the topic of whether

5     apportionment or redistricting should be conducted

6     using total population or some other measure?

7                   MR. GARDNER:          Objection to the extent it

8     mischaracterizes the witness' previous testimony.

9                   THE WITNESS:          I stand by my prior answer

10    that I had a conversation with the attorney

11    general about the question of the use of total

12    population or some other measure for apportionment

13    purposes.

14    BY MS. HULETT:

15           Q.     And you can't disclose that conversation

16    because it was during the pre-deliberative process

17    leading to the decision as to whether to request

18    that the Census Bureau include a citizenship

19    question on the decennial census?

20           A.     That is correct.

21           Q.     Okay.      Have you had any conversations

22    with anyone else about whether apportionment or




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 260 of 286



                                                                        Page 343

1     well.        But I'm familiar that its current practice

2     is to use the ACS data.

3                     And the decennial census data obviously

4     is only available every ten years, not every five

5     years.

6             Q.      I'd like to draw your attention back to

7     this Exhibit 17, which is the December 12th,

8     2017 -- I think we've been referring to it as the

9     Gary letter.

10            A.      Yes.      Bear with me one moment.                  My

11    exhibits are not in order.

12            Q.      Okay.

13            A.      Let me see if I can find it.                    Got it.

14    Thank you.

15            Q.      When you were -- do you see that you've

16    cited several cases in this letter?

17            A.      I see that the department has cited

18    several cases in the letter.                      Yes.

19            Q.      You drafted -- did the initial draft of

20    this letter, correct?

21            A.      That is correct.

22            Q.      And when you were drafting the letter,




                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 261 of 286



                                                                       Page 344

1     did you, personally, do the research that resulted

2     in the citation to these particular cases or did

3     someone else do it for you and send them to you?

4                   MR. GARDNER:          Objection.         Calls for

5     information subject to deliberative process

6     privilege.         I instruct the witness not to answer.

7                   THE WITNESS:          Consistent with that

8     instruction, I can't answer.

9     BY MS. HULETT:

10           Q.     So you can't tell me whether you chose

11    these cases or whether someone else chose these

12    cases for inclusion in the letter because that's

13    deliberative process?               I just want to make sure I

14    understand what you're refusing to answer.

15           A.     Yes.      That's on the instruction of

16    counsel.

17           Q.     Okay.      Did you read the opinions that are

18    cited in the letter?

19           A.     Yes, I did.

20           Q.     How recently have you read the opinions?

21           A.     Well, let me look at which opinions we're

22    talking about.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 262 of 286



                                                                       Page 345

1            Q.     Well, to start with, I'm talking about

2     Reyes versus City of Farmers Branch, Barnett

3     versus City of Chicago, Negron versus City of

4     Miami Beach, Romero versus City of Pomona, and

5     LULAC versus Perry.

6            A.     I read all of those cases before this

7     letter was sent.             And I may have read the LULAC

8     versus Perry decision more recently than that.

9            Q.     And before you list these cases, the

10    sentence right before the cases in the second

11    paragraph says, "Multiple federal courts of appeal

12    have held that, where citizenship rates are at

13    issue in a vote dilution case, citizen voting age

14    population is the proper metric for determining

15    whether a racial group could constitute a majority

16    in a single-member district."

17                  Did I read that correctly?

18           A.     Yes, you did.

19           Q.     These are all appellate court or Supreme

20    Court cases.          Did you read any of the lower court

21    opinions in these cases?

22           A.     I believe I did.             Yes.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 263 of 286



                                                                       Page 346

1            Q.      And do any of these appellate court

2     opinions that are cited in this paragraph hold

3     that long-form data or ACS survey data is

4     deficient or unsuitable for use in a Section 2

5     analysis?

6                    MR. GARDNER:          Objection.          Compound.

7                    THE WITNESS:          I don't believe so.

8     BY MS. HULETT:

9            Q.      Would you agree that the Supreme Court

10    has not yet adopted a standard requiring proof of

11    citizen voting age majority to meet the prong 1

12    Gingles test?

13           A.      I think you're asking me for a legal

14    conclusion, and I don't believe the Supreme Court

15    has addressed that question squarely.                          The LULAC

16    versus Perry decision does analyze vote dilution

17    claims by reference to citizen voting age

18    population.          That's a case out of the State of

19    Texas.       And that's my recollection of that case.

20                   But to the extent you're asking me for a

21    legal opinion, I don't know that I can provide

22    one.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 264 of 286



                                                                       Page 365

1                   (Gore Deposition Exhibit 39 marked for

2                   identification and attached to the

3                   transcript.)

4     BY MS. HULETT:

5            Q.     I'd like to show you Exhibit 39, which is

6     a series of January 2nd, 2018, e-mails between you

7     and Devin O'Malley regarding review of a statement

8     in response to citizenship question on census.

9                   Who is Devin O'Malley?

10           A.     Devin O'Malley at the time was employed

11    in the Department of Justice's Office of Public

12    Affairs.

13           Q.     Is that a Ms. or a Mr.?

14           A.     Mr.

15           Q.     Do you recall this exchange, this e-mail

16    exchange?

17           A.     Yes, I do.

18           Q.     On page 2, Mr. O'Malley asks you at

19    4:28 -- it's right in the center of the page on

20    page 2 -- "There's no reason I can't point the

21    reporter to the Constitution on background and

22    make the point that there's somewhat of a




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 265 of 286



                                                                       Page 366

1     constitutional basis for using the census in this

2     process and not the ACS, right?"

3                   And right above it is your response:

4     "It's a little bit of a stretch, but it's okay

5     with me."

6                   How is there a constitutional basis for

7     using a census rather than the ACS to collect

8     citizenship data?

9            A.     Unlike the ACS, the census is actually

10    mentioned in the Constitution.                     The Constitution

11    directs the federal government to conduct a census

12    every ten years.             There's no mention of the ACS in

13    the Constitution.

14           Q.     The ACS is run by the Census Bureau,

15    right -- conducted by the Census Bureau?

16           A.     Yes.

17           Q.     But you don't consider it to be part of

18    the census?

19           A.     I consider -- I believe what Mr. O'Malley

20    is referring to here is a decennial census versus

21    the ACS.        I understand the ACS is not part of the

22    decennial census.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 266 of 286



                                                                       Page 367

1            Q.     And what did you mean that it's a

2     stretch?

3            A.     I believe what I meant was it's certainly

4     correct that the census is mentioned in the

5     Constitution and that the ACS isn't.                        But I

6     wasn't -- I don't believe that that was a reason

7     mentioned in the Gary letter for seeking

8     reinstatement of the citizenship question on the

9     census questionnaire.

10           Q.     And you think the argument is a bit of a

11    stretch?

12           A.     Which argument?

13           Q.     The argument that the Constitution

14    supports -- that there's a constitutional basis

15    for using the decennial census instead of the ACS.

16           A.     I -- yeah, I believe that's a little bit

17    of a stretch.

18           Q.     On page 3, in another e-mail from you in

19    this exchange at 4:04, you say, "Unfortunately,

20    it's not accurate to blame the prior

21    administration for abandoning the citizenship

22    question on the census questionnaire.                         That move




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 267 of 286



                                                                       Page 388

1     BY MS. HULETT:

2            Q.     Can you name any case in which a court

3     required for prong 1 purposes any level of

4     certainty about the margin of error in each and

5     every block of the district?

6            A.     Again, I can't name such a case, as I sit

7     here today either way.

8            Q.     So is the point that's being expressed in

9     this bullet is that citizenship data from the ACS

10    is not ideal for purposes of redistricting because

11    it's an estimate with a margin of error that

12    increases for smaller geographic areas?

13           A.     I think the bullet speaks for itself.                     I

14    believe it does mention the margin of error and

15    the increase in that margin of error as the

16    geographic area decreases.                  It also mentions the

17    90 percent confidence interval associated with the

18    ACS.

19           Q.     So when you're drawing a district and you

20    want to know what percent of adult citizens are of

21    a particular racial group, let's say, Latinos, and

22    when you look at the margin of error for the




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 268 of 286



                                                                       Page 391

1     increases; is that correct?

2            Q.     Yes.

3            A.     That's my understanding.

4            Q.     So when you combine block groups into

5     census tracts and then combine the census tracts

6     into districts, the margin of error shrinks each

7     time as the level of geography grows?

8            A.     I'm not sure what you mean by combining

9     all of that.          I do believe the ACS estimates are

10    reported at certain levels and, at a larger

11    geographic area, there is a smaller margin of

12    error assigned to the ACS estimate that at a

13    smaller geographic area.

14           Q.     All right.         Say at the level of a typical

15    congressional district, you would expect the

16    margin of error on CVAP to be much smaller than

17    the margin of error in each block in that

18    district, correct?

19           A.     I would -- with respect to ACS estimates?

20           Q.     Yes.

21           A.     Yes.      And I would expect that with

22    respect to any statistical sampling or with




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 269 of 286



                                                                       Page 392

1     respect to hard count data.

2            Q.     And by the time you get to the size of a

3     congressional district, the margin of error is

4     likely to be quite small; isn't that correct?

5            A.     I don't know what you mean by quite

6     small.       I mean, you could certainly conceive of

7     districts or hypothetical districts where the

8     margin of error would still matter at the size of

9     a congressional district or a state house or state

10    senate district.             You might have a hypothetical

11    district that is close to the line of 50 percent,

12    but because of the margin of error associated with

13    the ACS data, you wouldn't know one way or the

14    other whether it's over 50 percent or slightly

15    under 50 percent.

16                  And that's what we are trying to avoid.

17    We are trying to get the best possible, most

18    accurate, more reliable, most comprehensive and

19    complete data that we possibly can because --

20    there's been a lot of talk today about file cases.

21    We're trying to identify good cases for

22    investigation and filing.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 270 of 286



                                                                       Page 409

1     prosecutions on that basis, at least at all

2     recently.         And I think I might have read something

3     once that suggested there might have been one

4     decades ago, but I don't know that for sure.

5            Q.     And just a few final questions.                     Have you

6     ever communicated in any way -- by phone, in

7     person, by e-mail, text -- have you ever

8     communicated about the citizenship question with

9     Kris Kobach?

10           A.     No.

11           Q.     Have you ever communicated in any of

12    those ways about the citizenship question with

13    Steve Bannon?

14           A.     No.

15           Q.     Have you ever communicated in any of

16    those ways about the citizenship question with

17    Stephen Miller?

18           A.     No.

19           Q.     Have you ever communicated with anyone at

20    the White House about the citizenship question?

21           A.     Yes.

22           Q.     Who?




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 271 of 286



                                                                        Page 410

1             A.     I communicated with John Zadrozny.

2             Q.     And who is he?

3             A.     Z-a-d-r-o-z-n-y, I believe, is how he

4     spells his last name.                And at the time, he was

5     working, I believe, for the Domestic Policy

6     Council.

7             Q.     And when did you communicate with him?

8             A.     I believe it was sometime in October of

9     2017.

10            Q.     Who initiated the contact?

11            A.     I don't recall.            What I recall about it

12    is that I participated in a conference call on the

13    issue on which Mr. Zadrozny -- in which

14    Mr. Zadrozny also participated.

15            Q.     Conference call on the issue of adding

16    the citizenship question?

17            A.     That's correct.

18            Q.     In October of 2017?

19            A.     I believe it was October of 2017.

20            Q.     Who else was on that conference call?

21            A.     I can recall that other people from the

22    Department of Justice were on the call.                           Rachael




                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 272 of 286



                                                                       Page 411

1     Tucker, who we've discussed previously, and Gene

2     Hamilton I believe was on the call.                       And there may

3     have been others, but I can't remember

4     specifically who they were.

5            Q.     Other than the addition of the

6     citizenship question to the census, was that the

7     only topic --

8            A.     Yes.

9            Q.     -- discussed in the call?

10           A.     Yes, it was.

11           Q.     And were there people from the Department

12    of Commerce on that call?

13           A.     No, there were not.              Or at least not to

14    my knowledge.

15           Q.     So to your knowledge, it was one White

16    House official, and the rest of you were all from

17    the Department of Justice?

18           A.     To the best of my knowledge and

19    recollection, yes.

20           Q.     And who set up this conference call?

21           A.     I don't recall who set it up.                    I know it

22    wasn't me.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 273 of 286



                                                                       Page 412

1            Q.     Do you know at whose request the

2     conference call happened?

3            A.     I do not recall that.

4            Q.     And did you know before the call why you

5     were invited?

6            A.     Yes.

7            Q.     And why were you invited?

8            A.     Because I was involved in this issue on

9     behalf of the Department of Justice.

10           Q.     And did the -- John -- I'm sorry, how do

11    you say his name again?

12           A.     I think it's Zadrozny, but I don't know

13    for sure.

14           Q.     Zadrozny.         Do you remember what he

15    contributed to that conference call?

16                  MR. GARDNER:          Objection.         That question

17    calls for the disclosure of information subject to

18    executive privilege.

19                  To the extent you can answer that

20    question without divulging such information, you

21    may.    Otherwise, I instruct you not to answer.

22                  THE WITNESS:          Consistent with that




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 274 of 286



                                                                        Page 422

1     Gary letter, because that's not what it says.

2             Q.     Does the Gary letter say that citizenship

3     data provided from decennial census questionnaires

4     is critical to Section 2 enforcement?

5             A.     I think the Gary letter speaks for

6     itself, and I think there's no dispute that

7     citizenship data is crucial -- accurate

8     citizenship data is crucial to carrying out the

9     Department of Justice's Section 2 enforcement

10    mission.

11            Q.     Do you -- are you of the view that that

12    citizenship data needs to be taken from decennial

13    census questionnaires?

14            A.     And by "you," are you referring to the

15    Department of Justice or me personally?

16            Q.     I'm referring to you, personally.

17            A.     No.

18            Q.     Okay.      All right.         And then is there

19    anything else in the Karlan report that you would

20    characterize as inaccurate?

21            A.     There are a couple of things that come to

22    mind.        Again, if I had time to read it all, I




                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 275 of 286



                                                                       Page 426

1            Q.     Going back to Exhibit 17 --

2            A.     Yes.

3            Q.     -- the Gary letter.              In the Gary letter,

4     when talking about how the citizenship data is

5     critical to the department's enforcement of

6     Section 2 of the Voting Rights Act, was that only

7     with reference to Gingles 1 or was it reference to

8     any other aspect of Section 2 enforcement?

9            A.     Well, I believe the letter speaks for

10    itself.       Is there a particular sentence you're

11    referring to?

12           Q.     Sure.      I'm just -- I'm referring to -- in

13    the first paragraph --

14           A.     Okay.

15           Q.     -- at the end, it says that, "As

16    demonstrated below, the decennial census

17    questionnaire is the most appropriate vehicle for

18    collecting that data and reinstating a question on

19    citizenship will best enable the department to

20    protect all American citizens' voting rights under

21    Section 2."

22           A.     Well, as I've just laid out, we do use




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 276 of 286



                                                                       Page 427

1     citizenship data at all three steps of the Gingles

2     analysis.         The letter speaks for itself in terms

3     of what it talks about.                 And --

4            Q.     Does the letter in any place mention any

5     other aspect of Section 2 enforcement other than

6     Gingles 1?

7            A.     I don't believe that it does, but I don't

8     know -- again, I haven't gone back and reviewed

9     all these cases recently, so I don't know what

10    they do or do not say or may or may not say with

11    respect to the use of citizenship data, Gingles

12    steps 2 and 3.

13           Q.     You don't see anything in the letter,

14    correct, that references any aspect of how this

15    data is relevant to Section 2 enforcement other

16    than with respect to Gingles 1, correct?

17           A.     I don't see anything like that.                     That's

18    correct.

19           Q.     And isn't it the case that the

20    department, in making a request to the Census

21    Bureau about the need for -- the need for having a

22    citizenship question on the census and why it's




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 277 of 286



                                                                       Page 434

1     the term "jurisdictions"?

2            A.     I am not familiar with any redistricting

3     plan that's ever been drawn by someone who wasn't

4     a map drawer, so yes.

5            Q.     All right.         Have you -- strike that.

6                   Has any map drawer, outside of somebody

7     employed by the federal government, ever

8     communicated to you that it would be better if the

9     citizenship data were in the same data set as the

10    total population data?

11                  MR. GARDNER:          Could you re-ask that

12    question again?            I'm sorry.         I missed the first

13    clause.

14                  MR. GREENBAUM:            Can you read it back?

15                  (The reporter read the record as

16                  requested.)

17                  THE WITNESS:          I don't know who you mean

18    by "you."         If you mean the Department of Justice,

19    I can't answer that question because I don't know

20    what conversations have happened between map

21    drawers outside of the federal government and

22    members of the Department of Justice.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 278 of 286



                                                                       Page 435

1     BY MR. GREENBAUM:

2            Q.     I mean you, John Gore.

3            A.     Me, personally?            I don't believe I've

4     ever had any such conversation that I can recall.

5            Q.     At the time that the Gary letter was

6     issued on December 12th, did you know what the

7     position of the Census Bureau was that --

8     regarding whether citizenship data would be more

9     accurate if there was a citizenship question on

10    the census?

11                  MR. GARDNER:          Objection.         Assumes facts

12    not in evidence.

13                  THE WITNESS:          I'm not sure I have a basis

14    to answer that question.

15    BY MR. GREENBAUM:

16           Q.     I'm asking you whether you knew, yes or

17    no.

18           A.     Whether I knew what?

19           Q.     Okay.      I'll --

20           A.     Sorry, can you just rephrase the

21    question?

22           Q.     -- go back -- I will state the question




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 279 of 286



                                                                       Page 437

1     not have authority or standing to assert such

2     constitutional claims.                The Department of Justice

3     has, in the past, gotten involved in racial

4     gerrymandering claims, either as an intervener or

5     as an amicus because frequently those claims

6     implicate districts that were drawn or preserved

7     to comply with Section 2 or Section 5 of the

8     Voting Rights Act, which the Department of Justice

9     does enforce.

10           Q.     So a citizenship question would not help

11    DOJ bring racial or partisan gerrymandering claims

12    because DOJ doesn't have jurisdiction to bring

13    them in the first place, correct?

14           A.     That's correct, although it would

15    facilitate DOJ's participation in such cases if it

16    chose to participate for -- because, again,

17    particularly, racial gerrymandering cases can

18    implicate Section 2 and Section 5 districts where

19    CVAP data is not necessary.

20           Q.     Prior to December 12th, 2017, did you

21    have any communication with anybody who was not a

22    federal employee at the time about having a




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 280 of 286



                                                                       Page 438

1     citizenship question on the census?

2            A.     Yes.

3            Q.     Who?

4            A.     I had a conversation with a gentleman

5     named Mark Neuman, who I believe was not a federal

6     employee at the time.

7            Q.     Who is Mark Neuman?

8            A.     I understand Mark Neuman to be a former

9     employee of the Census Bureau or the Department of

10    Commerce -- I'm not sure which one.                       And I

11    understood that he was advising the Department of

12    Commerce and the Census Bureau with respect to

13    this issue.

14           Q.     And what was the substance of your

15    conversation with Mr. Neuman?

16                  MR. GARDNER:          Objection.         Calls for

17    information subject to deliberative process

18    privilege.         I instruct the witness not to answer.

19                  THE WITNESS:          Consistent with that

20    instruction, I can't answer.

21

22    BY MR. GREENBAUM:




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 281 of 286



                                                                       Page 440

1                   MR. GARDNER:          Objection.         Calls for

2     information subject to deliberative process

3     privilege.         I instruct the witness not to answer.

4                   THE WITNESS:          Consistent with that

5     instruction, I can't answer.

6     BY MR. GREENBAUM:

7            Q.     Okay.      Mr. Ho earlier showed you a map

8     that had the number of people in particular census

9     blocks in it.           Do you recall that?

10           A.     I do recall that.

11           Q.     And some of those blocks had one person

12    in the census block, correct?

13           A.     That is correct.

14           Q.     And if the Census Bureau were providing

15    census data at the block level, isn't it true

16    that, for those census blocks that have one

17    person, that that person's answer to the census

18    question regarding citizenship would be revealed

19    in the data itself?

20                  MR. GARDNER:          Objection.         Calls for a

21    hypothetical.

22                  THE WITNESS:          Again, I believe I had this




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 282 of 286



                                                                       Page 441

1     discussion with Mr. Ho earlier.                     I don't know the

2     answer to that question.                 It's a hypothetical

3     question.

4                   Mr. Ho also talked about data masking

5     techniques that the Census Bureau might use.                            I

6     don't know how those would implicate the answer to

7     the question.           I don't know how the Census Bureau

8     is planning to report the results of this data or

9     this question from the questionnaire to the

10    Department of Justice.

11                  There's a lot I don't know, so I can't

12    take a view on that and I, unfortunately, can't

13    answer your question.

14    BY MR. GREENBAUM:

15           Q.     But if it were the case that the Census

16    Bureau was providing the block-specific --

17    accurate block-specific data for blocks that have

18    one person in it, that it would reveal the

19    citizenship status as reported by that person?

20           A.     Again, I've answered this question.                       I

21    don't think I can add anything to my answer.                            It's

22    a hypothetical.            I don't know, again, how that




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 283 of 286



                                                                       Page 442

1     data is going to be reported and whether your

2     definition of accurate includes any data masking

3     techniques that Mr. Ho referred to earlier.

4                   To the extent it would reveal that

5     information, it would also reveal information

6     responsive to the other questions on the census,

7     which include questions about sex, race, Hispanic

8     origin, and sexual orientation.                     And if those

9     questions were all -- the results of those

10    questions were also divulged, that information, I

11    guess, would be available on parity with the

12    response to the citizenship question.

13           Q.     You may have answered this earlier, but

14    I'm going to ask it again.                  Who decided that the

15    Department of Justice would request that the

16    Census Bureau add a citizenship question to the

17    census?

18           A.     I believe I've answered that earlier, and

19    it was the attorney general.

20           Q.     Okay.      And do you recall the date in

21    which the attorney general made that decision?

22           A.     I don't know exactly when he, in his own




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 284 of 286



                                                                       Page 444

1            A.     It appears to.            And Ben Aguinaga is also

2     copied on some of those e-mails.

3            Q.     And do the e-mails reflect that you asked

4     Mr. Herren for comments and edits to the draft

5     letter that was a -- that was the first draft that

6     you discussed this morning of what became the

7     December 12th letter?

8            A.     The e-mail on the bottom of page 1,

9     carrying over to the top of page 2, appears to be

10    an e-mail that I've already discussed today.                            And

11    yes, it does appear to be an e-mail conveying a

12    draft to Chris Herren and asking for his comments

13    and edits regarding that particular draft.

14           Q.     And did Mr. Herren provide comments and

15    edits on or about November 3rd?

16           A.     Yes, he did.

17           Q.     And do you recall sharing any subsequent

18    drafts of what became the December 12th letter

19    with Mr. Herren?

20           A.     I don't recall one way or the other.

21           Q.     Do you recall him giving you comments on

22    any subsequent drafts?




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 285 of 286



                                                                       Page 445

1            A.     I don't recall one way or the other.

2                   MR. GREENBAUM:            All right.        I want to

3     mark as Exhibit 46 a series of e-mails.                          At the

4     top is an e-mail from John Gore to Chris Herren.

5     It's marked as DOJ 28354.

6                   (Gore Deposition Exhibit 46 marked for

7                   identification and attached to the

8                   transcript.)

9     BY MR. GREENBAUM:

10           Q.     Mr. Gore, do you recognize these e-mails?

11           A.     I'm not sure whether I recognize these

12    e-mails, but I -- I believe I recall them.

13           Q.     Okay.      Do you recall responding to

14    questions from the civil division about the census

15    citizenship question litigation case?

16           A.     Yes, I do.

17           Q.     And do you recall seeking Mr. Herren's

18    comments?

19           A.     Yes, I do.

20                  MR. GREENBAUM:            All right.        I'm going to

21    mark as Exhibit 47 a document that you probably

22    recognize, but I want to make sure we've got it in




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-4 Filed 01/07/19 Page 286 of 286



                                                                     Page 453

1            NEW YORK IMMIGRATION COALITION, et al., vs.

2            UNITED STATES DEPARTMENT OF COMMERCE, et al.

3                                     JOHN GORE

4

5                        ACKNOWLEDGMENT OF DEPONENT

6            I, ______________________, do hereby certify

7     that I have read the foregoing pages and that the

8     same is a correct transcription of the answers given

9     by me to the questions therein propounded, except for

10    the corrections or changes in form or substance, if

11    any, noted in the attached Errata Sheet.

12

13

14    __________                  ________________________

15    DATE                            SIGNATURE

16

17

18

19

20

21

22    PA 3072371




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 1 of 245




                 EXHIBIT E
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 2 of 245



                                                                       Page 1

1                     UNITED STATES DISTRICT COURT
2                   SOUTHERN DISTRICT OF NEW YORK
3    ---------------------------------------
     NEW YORK IMMIGRATION COALITION, ET AL.,
4
                                 Plaintiffs,
5                 vs.                Case No.        1:18-CF-05025-JMF
6    UNITED STATES DEPARTMENT OF COMMERCE, ET AL.,
7                                Defendants.
     ---------------------------------------
8
9                                  Washington, D.C.
10                                 Monday, August 20, 2018
11   Deposition of:
12                               DR. RON JARMIN
13   called for oral examination by counsel for
14   Plaintiffs, pursuant to notice, at the office of
15   Arnold & Porter, 601 Massachusetts Avenue NW,
16   Washington, D.C., before KAREN LYNN JORGENSON,
17   RPR, CSR, CCR of Capital Reporting Company,
18   beginning at 9:03 a.m., when were present on
19   behalf of the respective parties:
20                               Veritext Legal Solutions
                                   Mid-Atlantic Region
                              1250 Eye Street NW - Suite 350
21                          Washington, D.C.              20005
22

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 3 of 245



                                                                       Page 2

1                                       CONTENT
                                                                           PAGE
2
      DR. RON JARMIN,                                                      11
3     Examination by Ms. Goldstein                                         11
      Examination by Mr. Tilak                                             258
4     Examination by Ms. Shah                                              309
      Examination by Ms. Brannon                                           343
5     Examination by Mr. Case                                              376
      Examination by Ms. Bailey                                            415
6     Further Examination by Mr. Case                                      417
7
8                       JARMIN DEPOSITION EXHIBITS
9    EXHIBIT                                                               PAGE
     NUMBER
10    Plaintiffs'         Exhibit       1
                              Gary letter                                  17
      Plaintiffs'         Exhibit
                              Email     2                                  27
11    Plaintiffs'         Exhibit
                              Email     3                                  29
      Plaintiffs'         Exhibit
                              Email     4                                  31
12    Plaintiffs'         Exhibit
                              Email     5                                  40
      Plaintiffs'         Exhibit       6
                              2020 Census:                                 44
13                            Adding Content
                              to the
14                            Questionnaire
      Plaintiffs' Exhibit 7   Email                                        63
15    Plaintiffs' Exhibit 8   Email                                        76
      Plaintiffs' Exhibit 9   Email                                        79
16    Plaintiffs' Exhibit 10  Email                                        89
      Plaintiffs' Exhibit 11  Email                                        94
17    Plaintiffs' Exhibit 12  Email                                        98
      Plaintiffs' Exhibit 13  Email                                        102
18    Plaintiffs' Exhibit 14  Email                                        108
      Plaintiffs' Exhibit 15  Email                                        129
19    Plaintiffs' Exhibit 16  Email                                        133
      Plaintiffs' Exhibit 17  Email                                        152
20    Plaintiffs' Exhibit 18  Email                                        155
      Plaintiffs' Exhibit 19  Email                                        203
21    Plaintiffs' Exhibit 20  Questions on                                 204
22    the Jan 19 draft Census Memo on the DOJ

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 4 of 245



                                                                           Page 3

1                                           Citizenship
                                            Question
2                                           Reinstatement
                                            Request
3                                           attachment
      Plaintiffs' Exhibit 21                Memo                       226
4     Plaintiffs' Exhibit 22                U.S. Department            244
                                            of Commerce
5                                           Census Bureau
                                            National
6                                           Advisory
                                            Committee on
7                                           Racial, Ethnic
                                            and Other
8                                           Populations
                                            Charter
9     Plaintiffs' Exhibit 23                Emails                     249
      Plaintiffs' Exhibit 24                U.S. Department            253
10                                          of Commerce
                                            Bureau of the
11                                          Census
                                            Scientific
12                                          Advisory
                                            Committee
13                                          Charter
      Plaintiffs' Exhibit 25                Memorandum                 324
14    Plaintiffs' Exhibit 26                Prepared                   331
                                            statement to
15                                          the House
      Plaintiffs'        Exhibit      27    Letter                     333
16    Plaintiffs'        Exhibit      28    Template                   344
      Plaintiffs'        Exhibit      29    Email                      347
17    Plaintiffs'        Exhibit      30    Letter                     351
      Plaintiffs'        Exhibit      31    Email                      354
18    Plaintiffs'        Exhibit      32    Email                      362
      Plaintiffs'        Exhibit      33    Planned                    365
19                                          questions
                                            overview
20    Plaintiffs'        Exhibit      34    Email                      377
      Plaintiffs'        Exhibit      35    Email                      381
21    Plaintiffs'        Exhibit      36    Email                      385
      Plaintiffs'        Exhibit      37    Email                      389
22    Plaintiffs'        Exhibit      38    Email                      401

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 5 of 245



                                                                       Page 4

1    (Exhibits retained by reporter for other

     depositions in this matter.)

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22



                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 6 of 245



                                                                       Page 5

1                  A P P E A R A N C E S
     On behalf of New York Immigration
2    Coalition, CASA De Maryland, American-Arab
     Anti-Discrimination Committee, ADC Research
3    Institute and Make the Road New York:
           David Gersch, Esquire
4          Peter Grossi, Esquire
           Caroline Kelly, Esquire
5          ARNOLD & PORTER

6

7

8
9    On behalf of New York Immigration Coalition:
           Sarah Brannon, Esquire
10         AMERICAN CIVIL LIBERTIES UNION

11

12
13   On behalf of Kravitz Plaintiffs:
           Karun Tilak, Esquire
14         COVINGTON & BURLINGTON

15

16
17   On behalf of Los Angeles Unified School District:
           Keith Yeomans, Esquire (Telephonically)
18         DANIELS WOLIVER KELLEY
           115 Pine Avenue
19         Suite 500
           Long Beach, California 90802
20         (562) 366-8500
           kyeomans@dwkesq.com
21
22

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 7 of 245



                                                                       Page 6

1    On behalf of County of Los Angeles:
           David I. Holtzman, Esquire
2          HOLLAND & KNIGHT
           50 California Street
3          Suite 2800
           San Francisco, California 94111
4          (415) 743-6909
           david.holtzman@hklaw.com
5
     On behalf of Lupe Plaintiffs:
6          Denise Hulett, Esquire (Telephonically)
           Andrea Senteno, Esquire
7          MALDEF

8

9

10
11           Niyati Shah, Esquire
             Terry Minnis, Esquire
12           ASIAN AMERICANS ADVANCING JUSTICE

13

14

15
16   On behalf of City of San Jose & Black Alliance for
     Just Immigration:
17         Andrew Case, Esquire
           MANATT, PHELPS & PHILLIPS
18

19

20
21
22

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 8 of 245



                                                                       Page 7

1    On behalf of City of San Jose & Black Alliance for
     Just Immigration continued:
2          John Libby, Esquire (Telephonically)
           MANATT, PHELPS & PHILLIPS
3

4

5
             Ezra Rosenberg, Esquire
6            David Brody, Esquire
             Dorian Spence, Esquire
7            LAWYERS COMMITTEE FOR CIVIL RIGHTS UNDER LAW

8

9

10

11
     On behalf of State of California:
12         Gabrielle Boutin, Esquire (Telephonically)
           R. Matthew Wise, Esquire
13         DEPARTMENT OF JUSTICE OFFICE OF THE ATTORNEY
           GENERAL
14         1300 I Street
           P.O. Box 944255
15         Sacramento, California 94244
           (916) 210-6053
16         gabrielle.boutin@doj.ca.gov
           matthew.wise@doj.ca.gov
17
18
19
20
21
22

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 9 of 245



                                                                           Page 8

1    On behalf of State of New York:
           Danielle Fidler, Esquire
2          Elena Goldstein, Esquire
           Ajay Saini, Esquire (Telephonically)
3          ASSISTANT ATTORNEY GENERAL, ENVIRONMENTAL
           PROTECTION BUREAU
4

5

6

7
     On behalf of Defendants:
8          Kate Bailey, Esquire
           Carlotta Wells, Esquire
9          U.S. DEPARTMENT OF JUSTICE
           20 Massachusetts Avenue
10         Washington, D.C. 20530
           (202) 305-9802
11         kate.bailey@usdoj.gov
           carlotte.wells@usdoj.gov
12
             Michael Cannon, Esquire
13           David M.S. Dewhirst,Esquire
             U.S. DEPARTMENT OF COMMERCE, OFFICE OF THE
14           ASSISTANT GENERAL COUNSEL FOR FINANCE &
             LITIGATION
15           1401 Constitution Avenue, NW
             Room 5890
16           Washington, D.C. 20230
             (202) 482-5395
17           mcannon@doc.gov
             ddewhirst@doc.gov
18
             Miles Ryan, Esquire
19           U.S. DEPARTMENT OF COMMERCE, OFFICE OF THE
             CHIEF COUNSEL FOR ECONOMIC AFFAIRS
20           4600 Silver Hill Road
             Washington, D.C. 20233
21           (301) 763-9844
             miles.f.ryan.iii@census.gov
22

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 10 of 245



                                                                       Page 9

1    ALSO PRESENT:            Herman Habermann
                              Katherine Wallman
2
     VIDEOGRAPHER:            Solomon Francis
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22


                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 11 of 245



                                                                     Page 10

1                        P R O C E E D I N G S

2    WHEREUPON,

3               MR. YEOMANS:          I'd like the same order as

4    Dr. Abowd.

5               VIDEOGRAPHER:          Good morning.           We're going

6    on the record at 9:03 a.m., August 20, 2018.                          This

7    begins Media Unit 1 of the video recorded

8    deposition of Dr. Ron Jarmin taken in the matter

9    of New York Immigration Coalition, plaintiffs

10   v. U.S. Department of Commerce and all defendants,

11   Case Number is 1:18-CV-05025-JMF and

12   1:18-CV-2921-JMF filed in the U.S. District Court

13   for the Southern District of New York.

14              This deposition is being held at the law

15   office of Arnold & Porter Kaye Scholer, LLP,

16   located 601 Massachusetts Avenue Northwest,

17   Washington D.C.

18              My name is Solomon Francis with the firm

19   of Veritext Legal Solutions.                 I am the

20   videographer.         The court reporter is

21   Karen Jorgenson with Veritext Legal Solutions.

22   Counsels' appearances will be noted on the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 12 of 245



                                                                     Page 11

1    stenographic record.

2               Will the court reporter please swear in

3    the witness, and you may proceed?

4                             DR. RON JARMIN,

5    called as a witness, and having been first duly

6    sworn, was examined and testified as follows:

7               THE WITNESS:          Yes, I do.

8                  EXAMINATION BY MS. GOLDSTEIN:

9          Q    Can you please state your name for the

10   record?

11         A    Ron Jarmin.

12         Q    Good morning.          My name is

13   Elena Goldstein.           I'm one of the attorneys for the

14   State of New York in this case, and I'll be

15   starting the deposition today.

16              Have you ever been deposed before?

17         A    Not like this, no.

18         Q    So I'm just going to go through some of

19   the basic ground rules.               I'm going to ask, because

20   we have the court reporter who is taking down all

21   of my questions and your answers, that you ask --

22   answer questions orally rather than nodding your




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 13 of 245



                                                                     Page 17

1          Q    So it is fair to say that questions on

2    the census also need to show a statutory or

3    regulatory need, correct?

4          A    Uh-huh.       Yes.

5          Q    Thank you.

6               Does the Census Bureau solicit questions

7    or new data requests from the agencies?

8          A    So, yeah.        There is a process where we

9    inform people, and, you know -- so the ACS goes

10   through a content review and agencies participate

11   in that.

12         Q    Does the Census also go through a contact

13   review?

14         A    Typically not, no.             Not that I recall.

15         Q    Is there a timeline by which the

16   Census Bureau asks agencies if they have new data

17   needs?

18         A    So I would say -- I mean, there was a

19   content review for the -- for the ACS, and I think

20   agencies are informed of that.                   But agencies often

21   approach us outside of that review, as well.

22              (Plaintiffs' Exhibit 1, Gary letter, was




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 14 of 245



                                                                     Page 20

1    employer, business in the country.                     A number of

2    current economic indicator surveys, monthly retail

3    trade, wholesale trade, those sorts of things.

4          Q    Okay.      I'll take that back.

5               When did you first learn of the

6    possibility of adding a citizenship question to

7    the census?

8          A    So I think around the time that

9    John Thompson was retiring, I had -- I had

10   heard -- I think from John, but I'm not exactly

11   sure -- that there was interest in a citizenship

12   question, which is, you know, not a necessarily

13   new thing.       There was interest in the citizenship

14   question in 2010, as well.                So that's -- that's --

15   but other than a vague notion that there may be

16   folks asking for a citizenship question, that was

17   the extent of my knowledge of that.

18         Q    And when was that conversation with

19   Mr. -- Dr. Thompson?

20         A    So that would have been May, June-
                                                 - ish of
                                             June-ish

21   2017.

22         Q    And what do you recall Dr. Thompson




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 15 of 245



                                                                     Page 21

1    telling you about the citizenship question?

2          A     Basically what I just -- that there may

3    be interest putting it on there.                         It was not a

4    particularly detailed conversation.

5          Q     Do you remember asking him questions

6    about that?

7          A     No.

8          Q     Do you remember anything else about that

9    conversation?

10         A     No.     It was a conversation about, you

11   know, him leaving, and Enrique and I sort of

12   taking over.         So it was, you know, all the fun

13   stuff that was in store for us.

14         Q     I'm sure that's a big list.

15         A     It was a big list.

16         Q     Sure.

17               When was the next time you heard about

18   the possibility of a citizenship question being

19   added to the census?                           401/403

20         A     Probably shortly before the -- the letter

21   came from Art Gary.

22         Q     Tell me how you learned about this.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 16 of 245



                                                                     Page 22

1          A    Folks at the department were asking

2    if -- were saying that a letter was forthcoming --

3          Q    And when you --

4          A    -- and that we should be looking out for

5    it.

6          Q    And when you say "the Department," what

7    do you mean?

8          A    Department of Commerce.

9          Q    And who told you this, that you should be

10   looking out for this?

11         A    I don't recall exactly who told me.                        But

12   I think, you know -- I think there was multiple

13   people that expressed, so, you know, I think

14   Earl Comstock and Karen Dunn Kelley had both

15   expressed, but I think I actually learned it from

16   somebody else before that, so.

17         Q    Do you remember who you learned it from?

18         A    I don't.

19         Q    What were your conversations with

20   Comstock?

21         A    Well, there were no --

22              MS. BAILEY:         Objection.         Vague.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 17 of 245



                                                                      Page 23

1                THE WITNESS:          So there were no              401/403

2    conversations.          It was -- it was information

3    transfer.         I was told to keep an eye out for a

4    letter.      We didn't have any conversations.

5    BY MS. GOLDSTEIN:

6           Q    So how were you told to keep an eye out

7    for a letter?

8           A    We're expecting a letter from the

9    Department of Justice, you know, keep an eye out

10   for.

11          Q    Was that an oral conversation or

12   email --

13          A    Yes.     It was oral.

14          Q    And what did -- did you have

15   communications with Karen Dunn Kelley prior to

16   receiving the letter?

17          A    Yeah.      It would have been the same

18   nature.      Nothing in detail.

19          Q    Did you have any conversations with

20   Secretary Ross about adding a citizenship question

21   prior to receiving the Gary letter?

22          A    No.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 18 of 245



                                                                     Page 24

1          Q     With Wendy Teramoto?

2          A     No.

3          Q     Any other communications with anyone from

4    the Department of Commerce about the citizenship

5    question --

6          A     No.

7          Q     -- before you received --

8          A     No.

9          Q     -- the letter?

10         A     No.

11         Q     And I'm just going to ask just for the

12   record --

13         A     That's fine.

14         Q     -- I know that my questions are often

15   going to be really predictable, and that's really

16   just for the Court and for the transcript, if I

17   can finish first and then you answer.

18         A     Go ahead.

19         Q     Thank you.

20               So how many days prior to receiving the

21   Gary letter did you hear about the possibility of

22   a citizenship question?                  401/403




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 19 of 245



                                                                     Page 25

1          A     I don't recall for sure.                 I would say not

2    much more than a couple weeks.

3          Q     And after you learned a couple weeks

4    before receiving this Gary letter that this

5    request was coming, what did you do?

6          A     We didn't do anything in particular.

7          Q     What did you do in general?

8          A     I mean, nothing.            Kept an eye out for the

9    letter.

10         Q     Did you tell anyone in Census to also

11   keep an eye out for this letter?

12         A     So, yeah.        You know, my assistant, folks

13   in -- in our correspondence office, you know.

14         Q     Anyone else?

15         A     I don't think so, no.

16         Q     Did you speak to Dr. Abowd about it?

17         A     I don't recall having a particular

18   conversation about the citizenship letter or

19   anything, but, you know, with anyone, other than

20   front office staff before the -- so.

21         Q     Did you start any preparations for that

22   letter prior to receiving it?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 20 of 245



                                                                     Page 27

1    they wanted a question.

2    BY MS. GOLDSTEIN:

3          Q    Do you remember any other details?

4          A    Of -- prior to the letter?

5          Q    Exactly.

6          A    No.

7          Q    Okay.

8               (Plaintiffs' Exhibit 2, Email, was

9    marked.)

10   BY MS. GOLDSTEIN:

11         Q    I'm showing you what's been marked as

12   Plaintiffs' Exhibit 2.              Is there a difference

13   between wanting a question and wanting citizenship

14   information?

15              MS. BAILEY:         Objection.           Vague.

16              THE WITNESS:          So there -- there is.

17   There's the need for the data, and then there's

18   how you source the data to fulfill that need.

19   BY MS. GOLDSTEIN:                         401/403


20         Q    Can you explain a little bit more to me?

21         A    So there's often multiple sources of

22   information that could be used to either fully or




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 21 of 245



                                                                     Page 28

1    partially meet a particular measurement objective.

2    And so the Census Bureau often explores whether

3    there's a nonsurvey source that we could use

4    rather than putting a burden on the public through

5    a survey question.

6          Q    So is it fair to say that a citizenship

7    question is one way to get that data?

8          A    Yes.

9          Q    And there are other ways, as well?

10         A    In this case, yes.

11         Q    Okay.      So let's look at this Exhibit 2.

12   It is Bates number 1332.               Do you recognize this

13   document?

14         A    Yeah, I guess.

15         Q    What is it?

16         A    An email.

17         Q    This is an email from Aaron Willard dated

18   12/15/2007 [sic] to you, correct?

19         A    Uh-huh.

20         Q    I'm sorry.         You need yes or no.

21         A    Yes.

22         Q    Thank you.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 22 of 245



                                                                     Page 32

1    Plaintiffs' Exhibit 4.              It's Bates stamp 1357.

2               Do you recognize this document?

3          A    Yes.

4          Q    What is it?

5          A    An email.

6          Q    Are these emails that you received or

7    sent?

8          A    Looks like one of each.

9          Q    So if you go to the bottom on

10   Monday, December 18th, you email

11   Karen Dunn Kelley, "any news"; is that correct?

12         A    Yes.

13         Q    What are you referring to?

14         A    So I don't recall this exactly, but I

15   think we were -- Barry Robinson, who was at OGC at

16   the time, was reaching out to Art Gary at DOJ to

17   see if we could set up a time to discuss the

18   letter.               401/403/802

19         Q    What is OGC?

20         A    Office of General Counsel.

21         Q    And is that -- which department is that?

22         A    Commerce.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 23 of 245



                                                                     Page 33

1          Q    And why was Barry reaching out to Gary to

2    set up a time to discuss the letter?                            401/403

3          A    So I believe that Barry knew Gary,

4    and, you know, we wanted -- we wanted to meet with

5    them to discuss their request.

6          Q    Why is that?

7          A    Because we typically meet with folks who

8    have a data request.

9          Q    And what's the purpose of that meeting?

10         A    To understand their -- their needs.

11         Q    Can you tell me a little bit more?

12         A    So to have them describe what they need

13   from a technical perspective so that we can best

14   understand how we would go about seeing if we

15   could fulfill it.

16         Q    Who typically attends those meetings?

17         A    Usually, methodologists and technical

18   people.

19         Q    From?

20         A    From Census, along with the subject

21   matter experts from the requesting organization.

22         Q    Who are the subject matter experts that




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 24 of 245



                                                                     Page 34

1    would attend -- that would typically attend from

2    the Department of Justice?                     401/403

3          A     So in this case, I guess it would be the

4    folks that were involved in Voting Rights Act

5    enforcement.

6          Q     Do you know who those people are?

7          A     I don't have firsthand knowledge, no.

8          Q     Do you know what job titles they have?

9          A     I can't tell you.

10         Q     Are there statisticians or methodologists

11   at the Department of Justice who are involved in

12   voting rights enforcement?                      602/401/403

13               MS. BAILEY:         Objection.

14               THE WITNESS:          I don't know.

15   BY MS. GOLDSTEIN:

16         Q     Why is it important to have a meeting to

17   understand their technical needs?

18         A     So it's important so that when you go

19   through the expense and effort of a data

20   collection, that it actually solves the

21   measurement objective that the subject matter

22   experts have in mind.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 25 of 245



                                                                     Page 35

1          Q    How long do those meetings typically

2    take?

3          A    You know, they vary.              Some requesting

4    agencies have very well-defined requests and we

5    understand it clearly and it could happen

6    efficiently, and some requesting organizations are

7    less organized.          So, you know, it's context

8    specific.                                       401/403

9          Q    Can you give me a range?

10         A    I mean, anywhere from, you know, one or

11   two meetings to many months of negotiations.

12         Q    Prior to the citizenship question, had

13   you received requests for data from the

14   Department of Justice specifically?

15         A    Well, we do -- so I don't know if we

16   received requests or not.                I mean, we do produce

17   Citizen Voting Age Population data from the ACS,

18   and I know there had been conversations between

19   Census and Justice regarding those data.                        So I

20   would assume so, but I was not involved in any of

21   those conversations or how that was initiated.

22         Q    And those were prior to your becoming --




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 26 of 245



                                                                     Page 36

1          A    Yes.

2          Q    -- acting director?

3          A    Yes.

4          Q    Is it fair to say that part of the

5    purpose for these technical meetings is to

6    determine the fit between the data that the agency

7    is requesting and the way in which the

8    Census Bureau obtains that data?

9               MS. BAILEY:         Objection.         Vague.

10              THE WITNESS:          So I'll answer what I think

11   your question is

12   BY MS. GOLDSTEIN:

13         Q    All right.

14         A    The reason is there's a subject matter

15   need for information, and the Census Bureau will

16   try to understand what that need is and best

17   design a data collection and processing

18   methodology to meet the subject matter experts'

19   requirement.

20   BY MS. GOLDSTEIN:

21         Q    Has DOJ ever asked for a question to be

22   added to the short form of the census prior and




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 27 of 245



                                                                     Page 37

1    persistent to the citizenship question?                       401/403

2               MS. BAILEY:         Objection.

3               THE WITNESS:          Not that I know of.

4    BY MS. GOLDSTEIN:

5          Q    Are you aware of any agency asking for a

6    question to be added to the short form?

7          A    Not to my knowledge, no.

8          Q    Do agencies -- agencies typically request

9    data, not questions, correct?

10         A    No.     That -- agencies often will request

11   a question when they're really requesting data,

12   because they don't know the difference.

13         Q    And that's why you have those meetings,

14   correct?                                          401/403

15         A    Yes.

16         Q    So turning back to Exhibit 4, did you get

17   any more information from Barry about his efforts

18   to reach out to Gary?

19         A    I -- I don't think that we did.                     I mean,

20   it was -- you know, this was coming up on the

21   holidays.        I'm getting -- communicating with folks

22   was a little hit or miss.                And so we certainly




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 28 of 245



                                                                     Page 38

1    didn't get anything that was substantive [sic]

2    that I recall.         But it was -- I think there was

3    some -- some inefficiencies in the communication

4    channel.      So --                         401/403


5          Q    Why do you say that?

6          A    -- I -- it didn't seem like, you know,

7    that he was making himself available to talk to

8    Barry, so.

9          Q    And when you say he, "he," you're

10   refer- --
                                           802
11         A    Gary, yeah.

12         Q    It's a rhyme.          It's like a limerick.

13         A    Yeah.

14         Q    But at some point, looking at the top

15   email here, Barry did speak to Mr. Gary, correct?

16         A    Correct.        Yes.

17         Q    And do you know what they conversed

18   about?                               802


19         A    I think they were trying to set up a

20   meeting, and that didn't happen.

21         Q    Okay.      Did Barry -- did you learn

22   anything else from Barry, other than what you told




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 29 of 245



                                                                     Page 44

1    folks from the White House about the citizenship

2    question?

3          A    No.

4          Q    Prior to receiving the Gary letter, did

5    you have communications with anyone associated

6    with the White House about the citizenship

7    question?

8          A    No.

9          Q    And after receiving the Gary letter, did

10   you have communications with anyone affiliated

11   with the White House about the citizenship

12   question?

13         A    No.

14         Q    I'll take that.

15              MS. GOLDSTEIN:           I apologize I do not have

16   a lot of those exhibits.

17              (Plaintiffs' Exhibit 6, 2020 Census:

18   Adding Content to the Questionnaire, was marked.)

19   BY MS. GOLDSTEIN:

20         Q    I'm showing you what's been Bates stamped

21   Plaintiffs' Exhibit 6.              It is a two-page document

22   marked 9865 and 9867 entitled 2020 Census:                            Adding




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 30 of 245



                                                                     Page 45

1    Content to the Questionnaire.

2                Do you recognize this document?                      Let's

3    look at the first page first.                         401/403

4          A     You know, I recognize -- I mean, I'm not

5    sure where this came from, but I think this looks

6    like the process, yes.

7          Q     When you say this looks like the process,

8    what does that mean?

9          A     The process for adding questions to

10   the -- the ACS and decennial.

11         Q     And the process for adding to the ACS and

12   decennial is the same, correct?

13         A     Yes.     We call it the ACS, used to be the

14   long form of the census.

15         Q     And when we refer to the decennial or the

16   census, we're referring to the short form?

17         A     The short form.

18         Q     So if you look at the very top, it says,

19   "The Census Bureau follows a well-established

20   process when adding questions to the decennial

21   census."

22         A     Uh-huh.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 31 of 245



                                                                     Page 46

1          Q    Do you agree with that statement?

2          A    Uh-huh.       Yes.                    401/403

3          Q    And it says that -- and is it part of

4    that well-established process having those

5    technical meetings that you just referred to?

6          A    Yes.     I mean, it's not laid out in here,

7    but that is generally part of the process.

8          Q    So looking at Step 1 --

9          A    Uh-huh.

10         Q    -- do you agree that typ- -- the

11   typical -- well -- or I'm sorry.                    Withdrawn.

12              Do you agree the well-established process

13   first provides that upon receiving requests,

14   lawyers at the Department of Commerce work closely

15   with OMB to determine whether data fulfill legal,

16   regulatory or constitutional requirements?

17         A    Yes.

18         Q    And Step 2, do you agree that upon

19   determining that a new question is warranted, that

20   the Census Bureau must notify Congress of its

21   intent to answer the question?

22         A    Uh-huh.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 32 of 245



                                                                     Page 47

1          Q     I'm sorry.         I need --

2          A     Yes.     Yes.                            401/403

3          Q     Thank you.

4                And how does the Census Bureau determine

5    that a new question is warranted?

6          A     So, again, that's -- you know,

7    there's -- whether there's a legal or statutory,

8    regulatory reason, and then whether it's feasible

9    to ask that question.

10         Q     What does that mean?

11         A     That we can actually get valid responses

12   from respondents.

13         Q     How do you -- how does the Census Bureau

14   determine that?

15         A     Often through testing or what have you.

16   So we do cognitive testing to see if people

17   understand questions.

18         Q     What other kinds of testing do you do?

19         A     That's really the primary type of

20   testing.       You know, look at the quality of the

21   data we get back from that, determine how best to

22   word the question.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 33 of 245



                                                                       Page 48

1          Q    Other than testing wording, are there

2    other things the Census Bureau looks at to

3    determine whether or not a question is feasible?

4          A    So not -- so they -- the -- you know, on

5    the business side, we look to see whether the

6    companies keep records of the thing that we're

7    requesting.        On the household side, that's usually

8    less formal.        So it's whether they understand the

9    question and can answer it, so.                         401/403

10         Q    Are there other issues that go into

11   whether or not a question will lead to a valid

12   response from respondents?

13         A    So, you know, there's testing.                    There's

14   comparing it to other sources of information,

15   trying to understand whether we're getting

16   high-quality responses.               That's not always

17   possible.

18         Q    What do you mean?

19         A    Sometimes there's not another source of

20   data.

21         Q    Is there another source of data for the

22   citizenship information?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 34 of 245



                                                                     Page 49

1          A     In this case, yes, there is another
                                                  401/403
2    source of data.

3          Q     And what was that source of data?

4          A     Administrative records from, primarily

5    from the Social Security Administration, but also

6    from USCIS and the State Department.

7          Q     Are there any other aspects of this

8    process of determining whether or not a new

9    question is warranted?

10               MS. BAILEY:         Objection.             Vague.

11               THE WITNESS:          So the warranted is a

12   different term.           Census Bureau is usually looking

13   for feasible.          So the subject matter expert

14   requesting the information is assumed to know

15   whether the information is needed or not, and we

16   look for a way to see if we can provide the

17   information that they need.

18   BY MS. GOLDSTEIN:

19         Q     And that, again, goes back to those

20   technical meetings --

21         A     Yes.

22         Q     -- between the subject matter experts at




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 35 of 245



                                                                     Page 50

1    Census and the subject matter experts at the

2    agency --

3          A    Correct.

4          Q    -- correct?

5          A    Correct.                                       401/403


6          Q    So continuing on Step 2, this says,

7    skipping down a line, "This is an intentionally

8    [sic] process designed to give Congress the

9    ability to review the topics and questions on the

10   questionnaire before they're finalized?"

11         A    Uh-huh.

12         Q    Do you agree with that statement?

13         A    Uh-huh.       Yes.     Sorry.

14         Q    "If an additional topic is required, it

15   is imperative that Congress be notified as soon as

16   possible."

17              Do you agree?

18              MR. ROSENBERG:           Excuse me.         I think

19   people that are dialed in can no longer hear the

20   deposition.

21              MS. GOLDSTEIN:           Can we go off the

22   deposition for a minute?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 36 of 245



                                                                        Page 51

1               VIDEOGRAPHER:          The time is 9:46 a.m.

2    We're going off the record.

3               (Off the record.)

4               VIDEOGRAPHER:          The time is 9:48 a.m.                   We

5    are back on the record.

6               Please proceed, Counsel.
                                                              401/403
7    BY MS. GOLDSTEIN:

8          Q    So we're still on 9865.                And if we look

9    to Step 3, "The Census Bureau must notify the

10   public and invite comments regarding the change in

11   the questionnaire with the Federal Register

12   notice."

13              Is that correct?

14         A    Yes.

15         Q    And do you agree that that is also part

16   of the well-established process?

17         A    Yes.

18         Q    And has this step of the process been

19   followed for the citizenship question?

20         A    It has not.         This is in process.                 This

21   part is to have the Paperwork Reduction Act

22   package that goes to the Office of Management and




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 37 of 245



                                                                     Page 52

1    Budget, to Nancy Potok's office.                     I'm not sure

2    where in the process, but the whole package for

3    the census will be sent out.                   The citizenship

4    question will be part of that package.

5          Q     And Step 4, "The Census Bureau must test

6    the wording of the new question."
                                                                 401/403
7          A     Right.

8          Q     Do you agree that that is also part of

9    the well-established process of adding content to

10   the census questionnaire?

11         A     Yes.

12         Q     And the citizenship question has not been

13   tested, correct?

14         A     That's -- that's not correct.

15         Q     Okay.      The citizenship question has not

16   been tested in the context of the decennial

17   census, correct?

18         A     That's correct.

19         Q     The next sentence says, "It is too late

20   to add a question to the 2018 end-to-end test, so

21   additional testing on a smaller scale would need

22   to be developed and implemented as soon as




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 38 of 245



                                                                     Page 53

1    possible."

2                Do you agree that this is part of the

3    well-established process of adding content to the

4    questionnaire?

5          A     No.    No.     This is in addition.

6          Q     Can you explain?

7          A     I'm just saying it's too late to add

8    something to 2018 end-to-end test, and if there

9    was a new question, we would have to find another

10   way to test it.

11         Q     Do you know when 9865, Exhibit 6, was

12   created?

13         A     I'm not sure.

14         Q     Do you know who created it?

15         A     Census staff, I believe.

16         Q     Do you know who on census staff?

17         A     I'm not sure.

18         Q     What is the 2018 end-to-end test?

19         A     It's a test in three different sites

20   that's just wrapping up right now in

21   Providence, Rhode Island, where we did a full

22   end-to-end test to make sure all the systems and




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 39 of 245



                                                                     Page 54

1    everything work so we are ready to go into the

2    field in 2020.

3          Q    And when you say a full end-to-end test,

4    can you just tell me a little bit what that means?

5          A    So it wasn't all of the operations, but

6    most of the major operations that are involved in

7    the 2020, from address canvassing, all the way

8    through nonresponse follow-up and publishing the

9    data will be our test.

10         Q    And what's the purposes of the end-to-end

11   testing?

12         A    To work out any bugs or kinks, things

13   that -- that we didn't foresee in sort of the

14   smaller scale system specific testing that we do

15   all the time.

16         Q    And why is that important?

17         A    So that we're prepared.

18         Q    Was the citizenship question tested on

19   the -- on any of the end-to-end testing --

20         A    No.                           401/403

21         Q    -- for the 2020 census?

22         A    It was not.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 40 of 245



                                                                     Page 55

1          Q    And did additional testing on a smaller

2    scale get developed for the 20- -- for the

3    citizenship question --

4          A    No.
                                                           401/403
5          Q    -- for the 2020 census?

6          A    No.

7          Q    And was additional testing on a smaller

8    scale implemented for the citizenship question on

9    the 2020 census?

10         A    No.

11         Q    Why not?

12         A    The citizenship question that we'll be

13   using on the 2020 census is the same question

14   that's on the American Community Survey and has

15   been answered by between 40 and 50 million

16   households over many years.                 The question performs

17   quite well, so we're confident that -- that it's

18   fully tested.

19         Q    Step 4 was not followed with respect to

20   the citizenship question, correct?

21         A    The Step 4 was obviated by the fact that

22   the -- it has been on the ACS for many years.                         We




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 41 of 245



                                                                     Page 56

1    did not think that this step was necessary.
                                      necessary

2          Q    So Step 4 was not followed, correct?

3          A    No.

4          Q    I'm sorry?                    401/403

5          A    It was not.

6          Q    Okay.      Step 5 is, "The Census Bureau must

7    make additional operational adjustments beyond

8    testing to include new content.                    This includes

9    redesigning the paper questionnaire and adjusting

10   the paper data capture system."

11              Has that occurred for the citizenship

12   question?

13         A    I believe this is ongoing.

14         Q    So it's in progress for the citizenship

15   question?

16         A    Yes.

17         Q    "For Internet self-response, the

18   additional question will require system

19   redevelopment, once for English and then again for

20   Spanish."

21              Has that occurred for the citizenship

22   question?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 42 of 245



                                                                     Page 58

1          Q     Is it fair to say it's another -- another

2    version of the process that's listed on 9865?

3          A     Yes.

4          Q     And do you agree that this is another

5    version of the well-established process when

6    adding questions to the decennial census?

7          A     Sure.      Yes.

8          Q     Anything you disagree with in 9867?

9                MS. BAILEY:         Objection.          Vague.

10               THE WITNESS:          No.

11   BY MS. GOLDSTEIN:

12         Q     I'll take that back.

13               After you learned of the citizenship

14   question, were you given any instructions

15   about -- withdrawn.

16               After you learned about this citizenship

17   question, a couple of weeks before receiving the

18   Gary letter, were you given any instructions?

19         A     No.

20         Q     After receiving the Gary letter, were you

21   given any instructions about next steps?                          401/403

22         A     I don't think we were given explicit




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 43 of 245



                                                                     Page 59

1    instructions.          I think it was taken for granted

2    that we were going to start this process.                             401/403

3          Q     The well-established process for adding a

4    question to the census?

5          A     Yes.

6          Q     The first step of which is the technical

7    meetings.

8          A     Technical meetings.

9          Q     Did you have any conversations about

10   getting this process started after you received

11   the letter?

12         A     Well, I recall meeting with my staff and

13   discussing, you know, how we were going to

14   proceed, and we were trying to take as broad a

15   view as possible.            So I believe, you know, it was

16   agreed that we would -- we would explore the use

17   of administrative records to fulfill the request,

18   as well.                                     401/403


19         Q     And why was that an area that you were

20   exploring?

21               MS. BAILEY:         Objection.          Vague.

22               THE WITNESS:          Well, it's an area that we




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 44 of 245



                                                                     Page 60

1    always explore.           So for -- you know, it's often

2    easier, potentially more accurate to                             401/403

3    administrative records, but it's also the

4    intention of Congress in Title 13, the census

5    code, that when possible, we use administrative

6    records in lieu of direct collection.                        So this is

7    something that we typically -- typically do.

8    BY MS. GOLDSTEIN:

9          Q     Did you receive any direction from

10   Secretary Ross at this point?

11         A     No.

12         Q     Did you receive any directions from

13   Karen Dunn Kelley at this point?

14         A     No.    Other than, you know, proceed

15   with, you know, our analysis.

16         Q     Any other instructions from Ms. Kelley?

17         A     No.

18         Q     Any directions from anyone else at

19   Commerce at this time?

20         A     No.

21         Q     So let's talk a little bit more about

22   what you did after you first received the Gary




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 45 of 245



                                                                     Page 61

1    letter.      What exactly did you ask your staff to

2    do?                                401/403

3          A    So we -- you know, we knew that the

4    question was already on the ACS, so the testing

5    thing was not a priority.                You know, I think we

6    all agreed that the question on the ACS performed

7    as well as it could.             The focus was primarily on

8    seeing whether the administrative records assets

9    that we have at the Census Bureau were useful in

10   this regard to do a comparison of administrative

11   records and -- and survey responses on the ACS and

12   to come up with a -- with an analysis and

13   suggestions as to what's the best way to proceed.

14         Q    Did you have a timeline that you were

15   working on?

16         A    So we were on a tight timeline because,

17   obviously, we needed to provide the questions to

18   Congress by the end of March.                  So the Secretary

19   needed to make a decision prior to that, so we

20   were trying to work as quickly as we could.

21         Q    And had anyone from Commerce given you

22   any interim timelines before the point at which




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 46 of 245



                                                                     Page 62

1    you knew Congress had to get these questions?

2          A    No.     I don't think -- I think everybody

3    knew the time was short.                           401/403

4          Q    Who did you speak to on staff at the

5    outset?

6          A    So I primarily worked through

7    John Abowd -- who you spoke with last week, I

8    believe -- who is the chief scientist and

9    associate director for research and methodology,

10   and he assembled the team that did the analysis.

11         Q    So you said a moment ago that the

12   citizenship question on the ACS performed as well

13   as it could.        What do you mean by that?

14         A    I'm not really sure what I meant by that,

15   but it performs well.             So it -- relative to other

16   questions on the form, it has about, you know, a

17   middle range of allocation rates, and that

18   means, you know, what we have to do for imputation

19   and whatnot.        You know, compared to a question

20   like income, it's a much better performing

21   question.

22         Q    And what do you mean by better




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 47 of 245



                                                                     Page 63

1    performing?

2          A     We have to impute much less than we do

3    for other questions.

4          Q     Is that related to the item nonresponse?

5          A     Yes.

6          Q     Can you explain?

7          A     So item nonresponse is how many people

8    fill out the survey that choose not to answer a

9    particular question.

10         Q     So when you say that the citizenship

11   question on the ACS performs as well as it could,

12   that is related to how many folks are answering

13   that question on the ACS?

14         A     Yeah.

15         Q     I'm sorry?

16         A     Yes.

17         Q     Okay.

18               (Plaintiffs' Exhibit 7, Email, was

19   marked.)

20               MS. GOLDSTEIN:           Hold on one second,

21   please.

22   BY MS. GOLDSTEIN:




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 48 of 245



                                                                     Page 64

1          Q     So I'm showing you a document that's been

2    marked as Plaintiffs' Exhibit 7.                     It is Bates

3    number 3289.

4                COUNSEL:       Can you repeat the Bates number

5    again, please?

6                MS. GOLDSTEIN:           3289.

7    BY MS. GOLDSTEIN:

8          Q     And it is a set of emails that were sent

9    on December 22, 2017.

10               Do you recognize this email?

11         A     Yes, I do.                            401/403

12         Q     What is this?

13         A     In was an email from me to Art Gary with

14   survey results of a preliminary analysis that our

15   staff had put together very quick.

16         Q     And why did you send this email?

17         A     To try to motivate a meeting with

18   Department of Justice technical experts.

19         Q     So this response to Mr. Gary was sent

20   about a week after the DOJ's request?

21         A     Yep.

22         Q     Is that a typical time frame for the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 49 of 245



                                                                     Page 65

1    Census Bureau to respond to an agency's data

2    response?

3          A     It is when we have a tight deadline to

4    get the questions to Congress.                              401/403

5          Q     Have you ever had such a tight deadline

6    to get a -- the questions to Congress?

7          A     So, I wouldn't know.               I wasn't involved

8    with prior decennials in this fashion.                         This is

9    the only thing where we have to do this with, so.

10   On the business side of the house, we have a

11   luxury of not having to get Congress's permission

12   on every change to a survey, so we didn't have

13   this constraint.

14         Q     So prior to your current role, you

15   weren't involved in the question-making process

16   for the census?

17         A     For the decennial, no.

18         Q     Okay.      And the to line here is entirely

19   redacted, but this email was sent to Art Gary,

20   correct?

21         A     Yes.     I believe so.

22         Q     And so this email says that you directed




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 50 of 245



                                                                     Page 66

1    staff to review all possible ways to address the

2    needs expressed in the letter.

3          A     Uh-huh.

4          Q     I need yes or no.                       401/403

5          A     Yes.

6          Q     That's the Gary letter, correct?

7          A     Yes.

8          Q     And your staff found that, "The best way

9    to provide PL94 block-level data with citizen

10   voting population by race and ethnicity would be

11   used by outlining a linked file of administrative

12   and survey data the Census Bureau already

13   possessed."
                                                             401/403/802
14               Correct?

15         A     Correct.

16         Q     That is what your staff found?

17         A     Yes.

18         Q     And did you agree with that conclusion?

19         A     I did.

20         Q     And the next line says, "This would

21   result in higher-quality data produced at a lower

22   cost."




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 51 of 245



                                                                     Page 67

1               Do you agree with that conclusion?

2          A    Yes.

3          Q    And then you write that -- you suggest we

4    schedule a meeting of Census and DOJ technical

5    experts to discuss the details of this proposal,

6    correct?
                                                401/403/802
7          A    Uh-huh.       Yes.

8          Q    And that's the technical meeting that we

9    spoke about earlier, correct?

10         A    Yes.

11         Q    To your knowledge, had DOJ ever requested

12   PL94 block-level data with citizen voting age

13   population by race and ethnicity before?

14         A    Not that I know of.

15         Q    Did you communicate your conclusion in

16   this email that you should use a linked file,

17   administrative and survey data to the

18   Department of Commerce prior to sending this email

19   to DOJ?

20         A    No.     I don't believe I did, but I think I

21   forwarded this email to Karen Dunn Kelley shortly

22   afterwards, so.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 52 of 245



                                                                       Page 68

1           Q     When you sent this email to Mr. Gary, did

2    Karen Dunn Kelley know that the Census Bureau had

3    concluded that using this linked file of

4    administrative records and survey data was the

5    Census Bureau's preferred approach?                           401/403

6           A     So I don't think it's fair to say at this

7    time that it was a conclusion necessarily.

8           Q     Sure.

9           A     I mean, this was sort of a preliminary

10   finding, and we wanted to get together with folks

11   at DOJ to discuss that, so.

12          Q     Absolutely.         So was Ms. Dunn Kelley aware

13   of that preliminary finding?

14          A     I don't recall discussing it with her

15   before I forwarded this to -- to her, but she knew

16   that we were trying to work with the folks from

17   DOJ.       So -- but I don't recall -- I mean, she knew

18   we were also looking into administrative records.

19   So I mean --

20          Q     How did she know that?                              401/403

21          A     I think we said that we were.

22          Q     When?




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 53 of 245



                                                                         Page 69

1          A    Probably shortly after getting the

2    letter, that we were going to review our options

3    and see what we could do.

4          Q    And do you recall how she responded to

5    that?
                                                               401/403

6          A    I -- I don't actually, no, so.

7          Q    Do you remember any other communications

8    between yourself and the folks at Commerce about

9    the citizenship question in the time period

10   between receiving the Gary letter and sending this

11   email?

12         A    You know, other than we were getting to

13   work and, you know -- the time frame was short and

14   the people saying the time frame was short was

15   primarily us, because I think we knew we needed to

16   get the questions to Congress by the end of March,

17   so.

18         Q    Any instructions from Commerce?

19         A    No.

20         Q    Typically, when an agency requests for

21   data -- I'm sorry.            Withdrawn.

22              Typically, when an agency requests data,




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 54 of 245



                                                                      Page 72

1    knowledge of what the sign off typically is, but

2    we probably would not add questions to the ACS

3    without Commerce knowing that we were doing so.

4           Q    Do you know if the Secretary --

5           A    So -- so I will add that there's -- you

6    know, when PRA packages do go to OMB, they do get

7    routed through Congress.

8           Q    Do you know who they get routed through?

9           A    Through the economic and statistics

10   administration.           So Karen Dunn Kelley's, you know,

11   current role as Under Secretary, through that

12   office.

13          Q    Okay.      Do you know if the Secretary

14   typically reviews requests to add questions to the

15   ACS?                                  401/403/602

16          A    I'm not sure.          I don't think that the

17   Secretary usually gets involved in ACS questions.

18          Q    Do you know if the Secretary --

19          A    But I -- I'm not sure about that.

20               COUNSEL:        Excuse me.        Sorry.       I got an

21   email that apparently the folks on the phone can't

22   hear again.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 55 of 245



                                                                     Page 73

1               MS. GOLDSTEIN:           Off the record, please.

2               VIDEOGRAPHER:          The time is 10:11 a.m.              We

3    are going off the record.

4               (Off the record.)

5               THE VIDEOGRAPHER:             Time is 10:13 a.m.

6    We're back on the record.

7               Please proceed.

8    BY MS. GOLDSTEIN:

9          Q    Do you know if the Secretary is typically

10   involved in approving changes to the decennial

11   census?

12         A    So there hasn't been any changes to the

13   long form -- or short form for some time, so I

14   can't tell you what the typical practice is,

15   because it hasn't been exercised.                    But a change to

16   the short form census would get a lot of

17   visibility at the Department and the

18   Secretary -- it would seem reasonable that the

19   Secretary would do that in a typical course if

20   there was a typical course.

21         Q    The Census Bureau considered changes to

22   the decennial census for this year, correct, apart




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 56 of 245



                                                                     Page 74

1    from the citizenship question?

2          A     Yes.                                   401/403

3          Q     Changes to the race and ethnicity

4    question?

5          A     Changes to the race and ethnicity

6    question, yes.

7          Q     Any other changes?

8          A     No.

9          Q     And did the Secretary weigh in on those

10   proposed changes to the race and ethnicity

11   question?

12         A     Not that I'm aware of.                He was briefed on

13   them, but I don't think he weighed in, one way or

14   the other.

15         Q     And did other folks at Commerce weigh in

16   on the proposed changes to the race and ethnicity

17   question?

18         A     No.

19         Q     Is it fair to say that the

20   Commerce Department accepted the Census Bureau's

21   recommendations with respect to the race and

22   ethnicity question on the short form?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 57 of 245



                                                                     Page 75

1          A    Yes.     There was a PRA package requesting

2    that change that went to OMB.                                401/403

3          Q    So turning back to this exhibit,

4    Exhibit 7, what happened after you sent this email

5    to Mr. Gary?

6          A    I'm not sure if he responded immediately,

7    but he eventually responded that DOJ did not need

8    to meet.

9          Q    Did you get any directions from

10   Karen Dunn Kelley after you forwarded this email

11   on to her?

12         A    Directions of what sort?

13         Q    Any instructions about how to proceed.

14         A    No.     She knew that we were trying to set

15   up a meeting.

16         Q    Did you have any substantive

17   conversations with Ms. Kelley about trying to set

18   up this meeting?

19         A    Other than we're trying to set up the

20   meeting, I don't think so, no.

21         Q    Did you have any substantive

22   questions -- or discussions with anyone else at




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 58 of 245



                                                                     Page 82

1    data request?

2          A     So, yes, probably.

3          Q     Do you think you would remember if

4    Department of Commerce told Census not to meet on

5    the citizenship question?

6                MS. BAILEY:         Objection.          Calls for

7    speculation.

8                THE WITNESS:          So -- well, they didn't

9    tell us no, so.

10   BY MS. GOLDSTEIN:

11         Q     So no one at Commerce told you not to

12   meet with the Department of Justice technical

13   team, correct?

14               MS. BAILEY:         Objection.          Asked and

15   answered.

16   BY MS. GOLDSTEIN:

17         Q     Correct?

18         A     No.

19         Q     Okay.      This email says, "Technical

20   meetings will follow."

21               Does that refer to the technical meetings

22   we've discussed?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 59 of 245



                                                                     Page 83

1          A     Yes.

2          Q     And then it says, "We do not have a green

3    light to approach outside experts or DOJ at this

4    time."
                                                           401/403
5                What does that mean?

6          A     That's the technical team reaching out

7    directly.

8          Q     You were reaching out directly in --

9          A     Yes.     I was reaching out directly.

10         Q     Now, this reference to outside experts,

11   what role do outside experts typically play in

12   this process?

13         A     So outside experts here could mean

14   several things, but I think that this probably

15   means folks that we would request peer review or

16   something from to see if the methods that we were

17   suggesting were appropriate.                   And that the

18   methods, I think, that they're probably referring

19   to is some sort of modeled approach using ACS and

20   administrative data.              So you would want other

21   statisticians to weigh in on the appropriateness

22   of that approach.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 60 of 245



                                                                       Page 84

1          Q    Is that a typical part of the process in

2    meeting an agency's data needs?

3          A    Often it is, yes.                            401/403

4          Q    Did that occur --

5          A    Especially in a more -- but that's a

6    relatively more complicated way of approaching the

7    problem than strict survey methodology.                        But -- so

8    we have a scientific advisory committee.                          We have

9    regular contacts with other folks in the

10   scientific community.             Census Bureau tries to be

11   as transparent in its methods as possible and

12   have -- to the best as we can have some buy-in

13   from the scientific community that we're doing

14   things appropriate.

15         Q    And did that happen with the citizenship

16   question?

17         A    Well, the citizenship question on the

18   ACS, yes.       In this case, you know, we did not have

19   those discussions yet, so --

20         Q    In this case, meaning the citizenship

21   question --

22         A    For --




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 61 of 245



                                                                     Page 85

1          Q    -- on the decennial?

2          A    -- at -- during this time frame.

3          Q    After 12/19/2017, were outside experts

4    approached about the citizenship question?

5          A    No.     The Census Scientific Advisory

6    Committee did opine on it at a meeting, and now

7    that we have a decision from the Secretary and the

8    team -- the similar team is working on what the

9    methodology of using the -- the combined census

10   question and the administrative records that will

11   be peer reviewed, both by the scientific advisory

12   committee and others.                             401/403/802

13         Q    When you say that the Census Scientific

14   Advisory Committee opined, what do you mean?

15         A    So they -- they had -- during the opening

16   of the meeting, they had some comments on the

17   question, so --

18         Q    Were those comments so listed

19   by -- Census Bureau?

20         A    I don't believe it was -- they were

21   solicited, because the meeting was right after

22   the decision, so the agenda had already been sent




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 62 of 245



                                                                      Page 86

1    prior to that.

2          Q    And what did that advisory committee

3    opine?

4          A    That they were not in support of adding

5    the question to the census.                        401/403/802

6          Q    What reasons did they give?

7          A    The primary technical reason that they

8    gave is that it wasn't tested, which we argued

9    back against, but that was the primary technical

10   reason.

11         Q    Were there other reasons?

12         A    I think they thought it would be

13   disruptive to the -- to the decennial.

14         Q    Do you agree?

15         A    It can be disruptive, yes.

16         Q    Why do you say that?

17         A    We're here in a -- having a deposition.

18   I think that's clear why it's disruptive.

19              So there are parts of society that would

20   not like to have the question.                   There are parts of

21   society that would like to have the question.

22         Q    Any other reasons why the citizenship




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 63 of 245



                                                                     Page 87

1    question could be disruptive to the process?

2          A     Just -- if there's controversy

3    surrounding the census, which there always is any

4    way, it makes conducting a full census more

5    difficult.                               401/403

6          Q     What do you mean by a full census?

7          A     Complete, accurate census.

8          Q     What's a complete census?

9          A     That we count everybody once in the right

10   place
     place.

11         Q     Did you have any discussions with

12   Earl Comstock about setting up a technical

13   meeting --

14         A     No.

15         Q     -- with DOJ?

16         A     No.

17         Q     And did you -- you didn't have any

18   conversations with anyone at Commerce about

19   setting up a technical meeting with DOJ, other

20   than Karen Dunn Kelley, correct?

21         A     No.    We have lots of -- we have regular

22   meetings where there's many people in the room.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 64 of 245



                                                                      Page 88

1    So Earl may have been in the room, but I did not

2    have a conversation with Earl about this.

3           Q    What happened after this email was sent?

4                MS. BAILEY:         Objection.         Vague.

5                THE WITNESS:          After this email?

6    BY MS. GOLDSTEIN:

7           Q    Yes.     Did you receive a response from

8    DOJ?

9           A    I already sort of hinted at that

10   eventually I got a response that they didn't need

11   to meet, but I don't think that came at this time.

12          Q    Do you remember how you first received a

13   response from DOJ?             Was it a phone call?              Was it

14   an email?
                                                                            401/403/802
15          A    So there was a couple emails back and

16   forth with Art Gary and I about trying to set a

17   meeting up and that he was working on that.

18          Q    And then what happened?

19          A    And then, eventually, I got a reply back

20   that they did not want to meet.

21          Q    Did you get a -- was that in a phone call

22   or was that an email?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 65 of 245



                                                                    Page 100

1    meeting was cancelled.

2          Q     Do you remember if this cancelation came

3    as a surprise to you?

4          A     Well, meetings get cancelled all the

5    time, so probably not.

6          Q     Do you know if you had any -- did you

7    have any conversations with Mr. Gary about this

8    cancellation?

9          A     No.

10         Q     What did you do after you received this

11   email?

12               MS. BAILEY:          Objection.          Vague.

13               THE WITNESS:           I assume I probably tried

14   to reach out to see if we could get it

15   rescheduled, but I don't know if I did that for

16   sure.

17   BY MS. GOLDSTEIN:

18         Q     After Mr. Gary cancelled the meeting on

19   January 16th, do you -- did you reach out to him

20   again?

21         A     I'm -- I'm not sure that I did, but I

22   imagine that I probably would have tried.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 66 of 245



                                                                    Page 101

1          Q    Anything that would help you remember?

2          A    Well, at some point, he sent me an email

3    saying that they were not going to meet.

4    So whether that was prompted by me or not, I don't

5    know.

6          Q    Do you recall any phone calls with him at

7    this time?

8          A    No.

9          Q    Were you ever given a reason why DOJ was

10   cancelling this meeting?                                 401/403

11         A    As I recall from the email that he

12   sent -- that I imagine you have in your packet

13   there -- that DOJ believed that their technical

14   specifications were completely laid out in

15   their -- in the December letter.

16         Q    Do you agree with that?

17         A    I probably don't agree with that because

18   I think we wanted to understand how they used the

19   data, so -- so we would have liked an

20   additional -- additional meeting with them.

21         Q    Let's go to that one.               Can I have that

22   back, please?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 67 of 245



                                                                     Page 105

1    as surprised.          You know, it was what it was.

2           Q    What does that mean?

3           A    It's business.           They didn't want to meet,

4    so.

5           Q    Other than these communications with

6    Mr. Gary that you've described so far, did you

7    have any communications with anyone at the

8    Department of Justice about the citizenship

9    question?
                                                     401/403
10          A    No.

11          Q    To your knowledge, did the Census Bureau

12   have any communications with the

13   Department of Justice about the citizenship

14   question?

15          A    No.

16          Q    After you spoke with Art Gary and he

17   indicated that DOJ did not want to meet with the

18   Census Bureau, did you speak to anyone at Commerce

19   about that refusal?

20          A    This is an email to Karen Dunn Kelley, so

21   yes.

22          Q    And did you speak to her about this




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 68 of 245



                                                                    Page 106

1    following this email?

2          A    I mentioned that we probably discussed it

3    at some point, but I think this was the gist of

4    that conversation.

5          Q    Did Ms. Dunn Kelley have any response to

6    the DOJ's refusal to meet?

7          A    I don't recall.

8          Q    Is there anything that would help you

9    recall?

10         A    Whether she had a response?                  I doubt it.

11   I don't -- so.

12         Q    Did you ask anyone in Commerce to help

13   you set up a meeting with DOJ?

14         A    We'd already had Barry Robinson try to do

15   that, so I think this is where we left it, or this

16   is where we left it.

17         Q    I'll take that, please.

18              Do you believe that the letter requesting

19   citizenship be added to the 2020 census from DOJ,

20   the Gary letter, fully describes the DOJ request?

21              MS. BAILEY:         Objection.         Vague.

22              THE WITNESS:          It does spell out the need




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 69 of 245



                                                                     Page 107

1    to have citizenship status added to the -- the

2    PL94 level data.            To that extent that it requires

3    block level data, it is a pretty well-formulated

4    request, so.

5    BY MS. GOLDSTEIN:

6           Q    Does the Gary letter answer all of the

7    Census Bureau's technical questions about the Gary

8    letter's request?

9                MS. BAILEY:         Objection.         Form.

10               THE WITNESS:          Yeah.      We would have had

11   additional questions.

12   BY MS. GOLDSTEIN:                                    401/403

13          Q    What kind of questions would you have

14   had?

15          A    Questions that would have helped us

16   strategize how we would perform disclosure

17   avoidance on these files.                 You know, so that's

18   another technical matter how we -- you know, by

19   law, we can't disclose the identity of any

20   particular individuals, so there's a process

21   afterwards that we -- that we -- you know, sum of

22   the data, perhaps add some noise.                     Understanding




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 70 of 245



                                                                    Page 108

1    how the data are used to help us do that in a way

2    that optimizes the data for their intended use.

3          Q    What else would have been discussed at

4    the technical meeting between DOJ and the

5    Census Bureau?

6          A    So there might have been discussions

7    about, you know, various cross tabulations of the

8    data, what characteristics were the most important

9    for their purposes.                                      401/403

10         Q    And does that go to the fit between the

11   method proposed and the data used?

12         A    And what they're using.

13         Q    What else?

14         A    That's about it.

15         Q    And so is it fair to say that the

16   Census Bureau has never had conversations with the

17   Department of Justice about that fit question?

18         A    That's correct.

19              (Plaintiffs' Exhibit 14, Email, was

20   marked.)

21   BY MS. GOLDSTEIN:

22         Q    I'm showing you what's been marked as




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 71 of 245



                                                                     Page 109

1    Plaintiffs' Exhibit 14.                 It is a document Bates

2    stamped 9008 to 9012.               I would ask that you focus

3    on the first page.

4           A    Uh-huh.

5           Q    Do you recognize the email here at the

6    top?

7           A    Yes.

8           Q    What is this?

9           A    An email from John to the technical team

10   and others about how things were progressing.

11          Q    So John reports that you report that you

12   had discussed this with the Under Secretary,

13   correct?

14          A    Uh-huh.        Uh-huh.       Yes.

15          Q    And the Under Secretary, that's

16   Karen Dunn Kelley, correct?

17          A    Yes.

18          Q    Agrees with the recommendation of

19   Alternative C but Alternative A remains a

20   possibility, as well, correct?

21          A    Yes.

22          Q    Can you explain to me what this all




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 72 of 245



                                                                    Page 110

1    means?

2          A    So, you know, this is where I have to

3    admit I have a vague recollection of this -- this

4    stage of the process, but I think this was we had

5    discussed -- I had discussed with Karen that the

6    preliminary findings, which we -- you had earlier,

7    and she was supportive of Alternative C and A, but

8    I don't recall a detailed conversation about that

9    with her.                                401/403/802

10         Q    What was recommended -- what was

11   Alternative C?

12         A    That was administrative records.

13         Q    And what was Alternative A?

14         A    Using the ACS combined -- or

15   Alternative A was to do nothing but add some

16   additional modeling, use -- use the ACS data.

17         Q    The status quo?

18         A    Yeah, essentially.

19         Q    When did you discuss the Census Bureau's

20   recommendation with -- first discuss them with

21   Karen Dunn Kelley?

22         A    I think -- well, shortly after getting




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 73 of 245



                                                                    Page 111

1    the stuff from John, I think we -- I forwarded

2    that information to her, so.

3          Q     Can you describe your conversations with

4    Ms. Karen Dunn Kelley?                        401/403

5          A     I'm not sure there was a conversation,

6    so.

7          Q     So how do you know --

8          A     So --

9          Q     -- Ms. Karen Dunn Kelley?

10         A     Again, I don't recall this conversation

11   directly.

12         Q     Do you recall that Ms. Dunn Kelley agreed

13   with the recommendation of Alternative C?

14         A     I don't recall her saying that.

15         Q     Do you know why you put this in --

16         A     I didn't put this in --

17         Q     -- by you -- I'm sorry.                 Can I -- let me

18   try again.

19               Do you recall telling John that

20   Karen Dunn Kelley agrees with the recommendation

21   of Alternative C?

22         A     I don't recall telling John this.                         This




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 74 of 245



                                                                       Page 112

1    is -- so -- just so you know, this is, you know,

2    January 4th.         There was professional meetings

3    about to happen.           I was probably involved in

4    several different things at the time.                         I don't

5    recall this conversation.                               401/403

6          Q     Do you remember, separate from the email,

7    what Ms. Dunn Kelley's view was with respect to

8    which alternative was preferable, A, B, C, around

9    the beginning of January 2018?

10         A     So I don't recall a view so much as I

11   think she was supportive of the process that the

12   Census Bureau was following, and that, you know,

13   she was looking for -- to see what -- where that

14   came out.       So I don't -- I don't recall her

15   stating a preference on one alternative or the

16   other.             802

17         Q     Do you recall --

18         A     Perhaps she did.            I'm just saying I don't

19   recall.

20         Q     Do you recall Ms. Dunn Kelley disagreeing

21   with any of the recommendations of the

22   Census Bureau around this time with respect to




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 75 of 245



                                                                    Page 113

1    this question?

2          A    Yeah.      I don't recall her agreeing or

3    disagreeing.                         401/403/802

4          Q    Now, this email was sent back in early

5    January of 2018.           And you were cc'd on this email,

6    correct?

7          A    Yes.

8          Q    Do you recall writing back to Mr. -- to

9    Dr. Abowd saying, no, this is not what I discussed

10   with the Under Secretary?

11         A    No.     I don't -- I don't recall doing

12   that.

13         Q    Did you do that?

14         A    I said, no, I do not recall doing that.

15         Q    And did you write back to Dr. Abowd and

16   say Karen Dunn Kelley does not agree with the

17   recommendation of Alternative C?

18         A    I don't think I did that, no.                       401/403

19         Q    Okay.      So is it fair to say that you

20   received this email back on January 4, 2018, yes?

21         A    Yes.

22         Q    And that you agreed with this email when




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 76 of 245



                                                                    Page 114

1    you received it?

2               MS. BAILEY:         Objection.         Form.

3               THE WITNESS:          So I get lots of emails

4    that I pay some attention to or less attention to.

5    So as you might imagine, I get cc'd on lots of

6    email.     So -- so saying that I agreed with it,

7    is -- is saying that I read it and fully

8    internalized it when I was busy with other

9    activities, as well.             So I don't recall doing

10   that.
                                                      401/403
11   BY MS. GOLDSTEIN:

12         Q    If you received an

13   email -- Ms. Dunn Kelley is your boss; is that

14   correct?

15         A    That's correct.

16         Q    If you received an email that

17   mischaracterized a conversation that you had with

18   your boss, would you have corrected that

19   mischaracterization?

20         A    If I'd read the email, yeah.

21         Q    Are you in the habit of not reading

22   emails that you receive?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 77 of 245



                                                                    Page 115

1          A    There are many emails that I do not read.

2          Q    Have you read this email before?

3          A    So I do not recall getting this email on

4    January 4th -- or -- yeah, January 4th.

5          Q    Is it fair --                            401/403

6          A    Or that -- or in more particular, the

7    conversation that I would -- I supposedly had with

8    the Secretary -- Under Secretary.

9          Q    Is it fair to say that if you had

10   received this email, read it, and disagreed with

11   the characterization, you would have said

12   something about it?

13              MS. BAILEY:         Objection.         Asked and

14   answered.

15              THE WITNESS:          Yes.     Probably.

16   BY MS. GOLDSTEIN:

17         Q    Do you know what memo was attached to

18   this email?

19         A    No.

20         Q    I'm going to show you what's been marked

21   as Exhibit 6 to the Abowd deposition -- previously

22   marked as Exhibit 6 to the Abowd deposition.                          It




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 78 of 245



                                                                    Page 116

1    is a January 19, 2018 memorandum entitled

2    technical review of the Department of Justice

3    request to add the citizenship question to the

4    2020 census.

5                Do you recognize this document?

6          A     I do.

7          Q     What is this?

8          A     This is the memo that we prepared for the

9    Secretary.

10         Q     We previously looked at a white paper

11   from the Census Bureau, correct?

12         A     Uh-huh.       Yes.

13         Q     Why was there -- was this nec- -- this

14   memo necessary, given the prior white paper?

15         A     I think it was just a more formal

16   representation.

17         Q     Did you have any input into this

18   document?

19         A     Not on a technical level, no.

20         Q     Who do you rely on for the technical

21   component?

22         A     John and his team.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 79 of 245



                                                                    Page 117

1          Q     And when we're talking about the

2    technical component, we're talking about the

3    science of --

4          A     Right.      Yes.

5          Q     So you rely on John Abowd and his team

6    for the science with respect to the citizenship

7    question?

8          A     Yes.     In this case, yeah.               I don't have

9    time to do science anymore.

10         Q     And did you review the findings of this

11   memo?
                                              401/403
12         A     Yes.

13         Q     And did you agree with the findings of

14   this memo?

15         A     I did.

16         Q     And when this memo says -- I'm looking

17   here at the last paragraph on Page 1277.

18         A     Correct.

19         Q     "Alternative C best meets DOJ's stated

20   uses, is comparatively far less costly than

21   Alternative B, does not increase response burden,

22   and does not harm the quality of the census




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 80 of 245



                                                                    Page 118

1    count."

2               You agree with that statement?

3          A    I did.                                             401/403

4          Q    And when you look at the last sentence of

5    that paragraph, "However, Alternative B is very

6    costly, harms the quality of the census count, and

7    would use substantially less accurate citizenship

8    status data that are available from administrative

9    sources," you agree with that statement, correct?

10         A    Yes.

11         Q    Who -- do you know if Karen Dunn Kelley

12   reviewed this memo?

13         A    She did.

14         Q    How do you know that?

15         A    Because we gave it to her.

16         Q    Did you speak with her in person about

17   this memo?

18         A    Yeah.      We -- we met about this memo.

19         Q    When?

20         A    I'm not sure exactly the date, but I

21   believe shortly after we sent it down.                       It was

22   either late January or early February.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 81 of 245



                                                                    Page 121

1          A    I don't recall.            Probably not much more

2    than an hour.

3          Q    What happened at this meeting?

4          A    We had a discussion of the -- of the

5    recommendations.

6          Q    Who is we?

7          A    The people I just mentioned at the

8    meeting.

9          Q    Who led the meeting?

10         A    I think the meeting was led -- so the

11   Secretary typically reads these things.                        So to say

12   that these meeting are led, it's kind of you come

13   in the room and you are talking about it.                         He'll

14   ask questions, so.

15         Q    And did the Secretary ask questions?

16         A    He did.

17         Q    What did the Secretary ask?

18         A    He was -- he quickly honed in on that

19   none of the three options were perfect.

20         Q    What do you mean?

21         A    So -- so each one has respective

22   strengths and weaknesses.                In particular, when we




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 82 of 245



                                                                    Page 122

1    started focusing between Options B and Options C,

2    you know, we don't have administrative records for

3    every person in the country, so we would miss

4    folks that we would have to impute citizenship

5    status for.        Obviously, Option B had cost

6    ramifications and also would miss some people.

7    And so that's when the discussion sort of turned

8    to a sort of hybrid model.

9          Q    Tell me what else was discussed at this

10   meeting.

11         A    That was essentially what was discussed.

12         Q    What was the discussion of this hybrid

13   model?

14         A    So could we use both sources of data to

15   produce sort of the block-level estimates

16   that -- that DOJ needed?

17         Q    And who asked for the hybrid model?

18         A    So the Secretary asked for the hybrid

19   model.                              401/403/802

20         Q    What else did the Secretary say at this

21   meeting?

22         A    That's about it.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 83 of 245



                                                                    Page 124

1          Q     Can you describe a bit more specifically

2    what the Census Bureau was asked to do coming out

3    of that meeting?                        401/403/802

4          A     To explore a fourth option, a hybrid

5    option that included a question on the short-form

6    census and administrative records.

7          Q     Any other details that the Census Bureau

8    was given?

9          A     No.

10         Q     Any timeline the Census Bureau was given?

11         A     So, obviously, the timeline was very

12   compressed, so we still needed to get the

13   questions to Congress by March, so.

14         Q     Were you given any more specifics about

15   your time frame?

16         A     No.

17         Q     Do you recall anything that --

18         A     As soon as possible, I think, is the time

19   frame that we're dealing with here.

20         Q     Do you recall anything that Mr. Comstock

21   said in that meeting?                         401/403/802

22         A     So he asked similar questions to the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 84 of 245



                                                                       Page 125

1    Secretary and about the -- about the ability of us

2    to do sort of a hybrid approach.                    I think, you

3    know, the -- the missing -- the miss- -- the

4    people missing from the different options was

5    something that they were -- seemed particularly

6    concerned about.           I think they wanted to avoid

7    imputing as many people as they could.

8          Q    Do you know why?                         401/403/802

9          A    I -- for data quality reasons, to have a

10   direct measurement.

11         Q    Do you remember anything else that

12   Mr. Comstock said at this meeting?

13         A    No.

14         Q    Do you remember anything that

15   Ms. Dunn Kelley said at this meeting?

16         A    No.

17         Q    Do you remember anything that Mr. Lamas

18   said at this meeting?

19         A    No, I don't.

20         Q    Anything else you remember about this

21   meeting?

22         A    No.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 85 of 245



                                                                    Page 127

1          Q     What is this?

2          A     I think it was a summary of the white

3    paper findings.

4          Q     And this is a document that's

5    Bates-stamped 8614 to 8616.                  It is a memorandum

6    addressed to you entitled summary of

7    costs -- quality/cost of alternatives for meeting

8    Department of Justice's request for citizenship

9    data.
                                                 401/403
10         A     Yep.

11         Q     If you turn to the last page of this

12   document, it states that "Alternative C even

13   better meets DOJ's stated uses."

14               Do you agree with that?

15         A     I do.

16         Q     "Is comparatively far less costly than

17   Alternative B."

18               Do you agree with that?

19         A     Yes.

20         Q     "And does not harm the quality of the

21   census count."

22               Do you agree?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 86 of 245



                                                                     Page 128

1          A    Yes.

2          Q    "For these reasons, we recommend

3    Alternative C for meeting                             401/403

4    the Department of Justice data request."

5               Who is we?

6          A    The technical team.

7          Q    And you agree with that, as well?

8          A    Yes.

9          Q    I'll take that back.

10              Other than the meeting you just described

11   regarding the citizenship question with

12   Secretary Ross, did you have any other questions

13   for Secretary Ross about the citizenship question?

14         A    Did I have any extra questions for the

15   Secretary?

16         Q    Any other discussions with Secretary Ross

17   about the citizenship question?

18         A    Nothing that I recall as being important,

19   that's for sure.           So probably not, no.

20         Q    Do you recall anything that was

21   unimportant?

22         A    No.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 87 of 245



                                                                    Page 133

1    scroll towards the back of it, it begins

2    on -- sorry -- the first page of the document you

3    have is what number, Dr. Jarmin?

4          A    1286.      The first page?

5          Q    Oh.     I'm sorry.         Can I have that back?

6               MS. GOLDSTEIN:           Actually, can I have one

7    of those, please?           Let's do it this way, can you

8    just mark that?

9               (Plaintiffs' Exhibit 16, Email, was

10   marked.)

11   BY MS. GOLDSTEIN:

12         Q    I'm showing you what's been marked as 16,

13   Exhibit 16 to your deposition, and it begins 9812.

14   It goes to 9833.

15              Can you please turn to 9822?                   Do you

16   recognize this document?

17         A    Yeah.      This is responses to Commerce's

18   questions about the memo to the Secretary.

19         Q    How did this document come about?

20         A    We received these questions, and these

21   are the responses to them.                               401/403

22         Q    Who did you receive these questions from?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 88 of 245



                                                                    Page 134

1          A     I'm not sure.          I think it might have been

2    Earl Comstock.
                                                   401/403
3          Q     Anyone else?

4          A     These things are often cc'd across a

5    number of people, so.

6          Q     And when did you receive these questions?

7    Do you recall?

8          A     I believe it was shortly after meeting

9    with the Secretary, but I'm not sure.

10         Q     Who wrote the answers to these questions?

11         A     Folks on the technical team, for the most

12   part.

13         Q     From the Census Bureau?

14         A     Yeah.

15         Q     And when you say for the most part, what

16   do you mean?

17         A     Well, that's my understanding of who

18   answered these questions.

19         Q     It was all folks from the technical

20   team --

21         A     Yeah.

22         Q     -- correct?         Yes?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 89 of 245



                                                                    Page 135

1          A     Yes.

2          Q     And did you have a role in developing the

3    answers to these questions?

4          A     Not a -- I mean, I was cc'd on things,

5    but I was not -- I did not play a role in

6    addressing the questions directly.

7          Q     Did you review the answers that the

8    Census Bureau came up with?                        401/403

9          A     Yeah.      I probably looked at some of this.

10   Probably -- not all of this, because this came in

11   drips and drabs, so.

12         Q     How was this document transmitted to

13   Commerce?

14         A     I believe it was sent probably by Abowd

15   or someone like that, or maybe by -- I mean, it

16   might have been sent by me forwarding on what the

17   team had done.

18         Q     Do you --

19         A     Someone would have forwarded down to

20   them.

21         Q     Is it fair to say you I agreed with what

22   the technical team wrote in this document?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 90 of 245



                                                                     Page 137

1    you.

2           Q    Did the Census Bureau receive any

3    feedback on these questions from Commerce?

4           A    Other than the like, you know,

5    clarifications or anything like that, no.                          No.

6           Q    So it's my understanding that Dr. Abowd

7    testified this was the final Census Bureau version

8    of these questions and answers.                    Can you tell if

9    that's accurate?                                  401/403

10          A    As far as I -- I've never seen another

11   set of them go out, so.

12          Q    What do you mean?

13          A    I mean, I never saw anything after this,

14   so.

15          Q    So, to your knowledge, this is --

16          A    This is the final, yeah.

17          Q    And if you go to 9832, Question 31 --

18          A    Uh-huh.

19          Q    -- it states, "The Census Bureau follows

20   a well-established process when adding or changing

21   content on the census for ACS to ensure the data

22   fulfill legal and regulatory requirements




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 91 of 245



                                                                    Page 138

1    established by Congress."

2               Do you agree with that?

3          A    Yep.                                  402/403

4          Q    "Adding a question or making a change to

5    the decennial census or the ACS involves extensive

6    testing, review and evaluation."

7               Do you agree?

8          A    Uh-huh.

9          Q    I'm sorry.         I need a yes or --

10         A    Yes.

11         Q    "This process ensures the changes

12   necessary and will produce quality, useful

13   information for the nation."

14              Do you agree?

15         A    We've already gone over that, yes.

16         Q    And when you look down at the steps here

17   that are listed in Question 31, do you agree that

18   each of these steps represents part of the

19   well-established process when adding or changing

20   content on the census?
                                                      401/403
21         A    Yes.

22         Q    "Including that final proposed questions




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 92 of 245



                                                                     Page 139

1    result from extensive cognitive and field testing

2    to ensure their result and proper data"?

3           A    Yes.

4           Q    "With an integrity that meets the

5    Census Bureau's highest standards"?

6           A    Correct.                           401/403

7           Q    What's the difference between cognitive

8    and field testing?

9           A    So cognitive is making sure people

10   understand the question.                 Field testing is making

11   sure that we can actually implement the question

12   in the field.

13          Q    What does that mean?

14          A    So does it work in a -- in -- on a

15   survey.

16          Q    How -- how do you tell if it works on a

17   survey?

18          A    Well, whether we get good response or

19   not.

20          Q    How do you test that?

21          A    So by doing a test survey or in another

22   survey.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 93 of 245



                                                                    Page 140

1          Q    Can you help me understand the difference

2    between cognitive and field testing?

3               MS. BAILEY:         Objection.         Asked and

4    answered.

5               THE WITNESS:          So cognitive is when I

6    understand whether you can read and understand the

7    question and what is being asked of you, so.

8    BY MS. GOLDSTEIN:

9          Q    And field testing is about how a question

10   performs on a survey instrument?

11         A    Right.      People may understand it and

12   still choose not to answer it.

13         Q    And that's --

14         A    Or answer it incompletely or something,

15   right.

16         Q    And is that the sort of thing you find

17   out from field testing?

18         A    Yes.

19         Q    Was the citizenship question field

20   tested?

21         A    Of course.         It's been in the ACS for

22   years.     So it's been answered by 40 to 50 million




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 94 of 245



                                                                    Page 141

1    households.

2          Q    So it was field tested in the context of

3    the ACS, yes?

4          A    Yes.

5          Q    Was the citizenship question ever field

6    tested in the context of the short form?

7               MS. BAILEY:         Objection.         Asked and

8    answered.

9               THE WITNESS:          We never asked it on the

10   short form before.            The only way to do that would

11   be to ask it on the short form.

12   BY MS. GOLDSTEIN:

13         Q    Couldn't you have put it on the

14   end-to-end test?

15         A    The end-to-end test goes to fewer people

16   than the ACS does.            So I don't know how that would

17   achieve the objective.

18         Q    When it says here that final proposed

19   questions result from extensive cognitive and

20   field testing, typically, final proposed questions

21   are fielded before they're put on a survey,

22   correct?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 95 of 245



                                                                    Page 142

1          A    Correct.

2          Q    So, for example --

3          A    This question has been field tested --

4          Q    On --

5          A    -- on the ACS, three and a half million

6    households a year.            Providence would have asked it

7    of a couple hundred households.

8          Q    Uh-huh.

9          A    So it's been field tested.

10         Q    In the context of the ACS, correct?

11         A    Correct.        There is no field test for the

12   decennial.       There's either the decennial or

13   there's not.

14         Q    The end-to-end test tests --

15         A    Tests systems, not questions.

16         Q    What does that mean?

17         A    It tests all of our processes and systems

18   to see if they work.

19         Q    Take that back -- actually, if you flip

20   to the first page of it.               Is this the preliminary

21   analysis of Alternative D?

22         A    Uh-huh.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 96 of 245



                                                                    Page 143

1          Q     Combined B and C, can you tell me what

2    this is?

3          A     This is a short description of the

4    analysis that the team did of Alternative D.

5          Q     And did you review this document?

6          A     Yes.
                                                          401/403
7          Q     Do you agree with it?

8          A     I do.

9          Q     Who else reviewed this document?

10         A     The team, John Abowd.

11         Q     Karen Dunn Kelley reviewed it?

12         A     Yeah.

13         Q     Did Secretary Ross review it?

14         A     I would assume so.               Again, this was

15   information provided for his review.

16         Q     Did you have conversations about this

17   memo with Ms. Dunn Kelley?

18         A     Yeah.      I don't recall a -- a discussion

19   particularly about this memo, no.

20         Q     Do you recall having any conversations

21   with Secretary Ross about this memo?

22         A     No
                 No.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 97 of 245



                                                                    Page 144

1          Q    Did you have any conversations with

2    anyone else at Census -- at Commerce regarding

3    this memo?
                                              401/403
4          A    At --

5          Q    At -- did you have any conversations

6    about this memo with anyone else at Commerce --

7          A    So, again, I'm not recalling

8    conversations about this memo.                     I mean, you know,

9    obviously, when we came back with Alternative D,

10   we said what, you know, we gave our, you

11   know -- our assessment of Alternative D, and they

12   took that into consideration.                  We did not have

13   detailed conversations like we did about the

14   original three alternatives.

15         Q    You said you didn't have detailed

16   conversations.         Do you remember any conversations

17   with Commerce about your analysis

18   of Alternative D?

19         A    I don't recall that.

20         Q    If you go to 9816.             You say that in

21   sum -- this memo says that, "In sum, Alternative D

22   would result in poorer quality citizenship data




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 98 of 245



                                                                    Page 145

1    than in Alternative C."

2               Do you agree?                           401/403

3          A    Yes.

4          Q    "It would still have all the negative

5    cost and quality implications of Alternative B

6    outlined in the draft January 19th memo to the

7    Department of Commerce."

8               Do you agree?

9          A    Yes.

10         Q    So you said a moment ago that the

11   Secretary took this memo into consideration?

12         A    I believe so.                           802

13              MS. BAILEY:         Objection.         Mischaracterizes

14   prior testimony.

15   BY MS. GOLDSTEIN:

16         Q    Why do you say that?

17         A    Say what?

18         Q    That they took that into consideration.

19         A    It was provided for his consideration.

20         Q    Okay.      But do you have any personal

21   knowledge as to what was done with this memo after

22   Census prepared it?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 99 of 245



                                                                    Page 148

1          A    So Karen -- I think Karen did.

2          Q    Anyone else?

3          A    I don't think so, no.

4          Q    Do you remember exactly what Karen asked

5    you to do?

6          A    Can you help identify people that the

7    Secretary should talk to?

8          Q    And was there a parallel process for

9    folks in the Census Bureau to talk to stakeholders

10   about the citizenship question?

11         A    A parallel process for us to talk to them

12   about what?

13         Q    About adding the citizenship question.

14         A    So, no.       So, I mean, the decision point

15   laid with the Secretary, so Census was not

16   involved in a side deliberative process on that.

17         Q    And other than thinking about who would

18   have a broad range of perspectives, were there

19   other considerations in determining who the

20   Secretary should talk to and who the Secretary

21   shouldn't?

22         A    So I may I -- I think he, you know,




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 100 of 245



                                                                       Page 149

1     wanted to get a broad set of interpretations, both

2     pro and con.

3           Q      Why do you say that?

4           A      You know, because most of the feedback in

5     the -- initially, was all in the con.                         So they

6     were looking for, you know, was there somebody who

7     would speak in favor of the addition of the

8     question?                                               401/403/802

9           Q      How did -- who told you that?

10          A      So I think we were looking for -- we were

11    trying to find -- the charge was to get a broad

12    set of perspectives, and that's why we wanted to

13    have people on both sides.

14          Q      So you just testified that most of the

15    feedback, initially, was all in the con.

16          A      Yeah.

17          Q      How did you know that most of the

18    feedback, initially, was all in the con?

19          A      Well, you know, it was in the newspaper.

20    And, you know, people that we had dealt with

21    before had sent letters to both Secretary and to

22    me.       So that's how we knew.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 101 of 245



                                                                     Page 150

1          Q     Did anyone at Commerce instruct you to

2     find stakeholders who were in favor of the

3     citizenship question?

4          A     No.     It was not an instruction.                    I mean,

5     I think we sat around trying, talking about who

6     the Secretary should talk to, and we wanted to

7     find, you know, a full range of opinions.

8          Q     And we is you and Mr. Lamas?

9          A     And Karen, yeah.

10         Q     And Karen.

11               Anyone else?

12         A     I don't remember anyone else being there,

13    but there -- you know, there often are others in

14    the room, but that was the primary people.

15         Q     And do you remember anyone else in the

16    room?

17         A     No.

18         Q     And do you remember anything else that

19    Ms. Dunn Kelley said --

20         A     No.

21         Q     -- concerning this?

22         A     No.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 102 of 245



                                                                      Page 153

1            Q    What are these?

2            A    This was -- I reached out to a person I

3     know at AEI, Michael Strain, to see if he or

4     anyone else would be willing to -- to talk to the

5     Secretary more from the pro side, as opposed to

6     con side.         So, again, trying to get a more rounded

7     set of stakeholders involved here.

8            Q    Did anyone instruct you to reach out to

9     AEI?
                                                  401/403
10           A    No.

11           Q    And AEI, for the record, stands for?

12           A    American Enterprise Institute.

13           Q    Whose idea was it to send solicitations

14    like this out?

15           A    So this was -- to sending it to -- I

16    mean, it was the general idea that we would try to

17    find somebody.          I knew Michael.               I reached out to

18    him.

19           Q    Who else did that team reach out to to

20    try to find a pro side?

21           A    I don't know.          I mean, again, this

22    is -- I think everyone was trying to reach out to




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 103 of 245



                                                                      Page 155

1            A    No.

2            Q    Are you aware of anyone else on that team

3     that made phone calls seeking stakeholders for the

4     pro side?

5            A    I'm not aware.

6            Q    And Mr. Strain advised you that no one at

7     AEI was willing to speak favorably about the

8     proposal, correct?
                                                            401/403/802
9            A    That is correct.

10           Q    Did you have any conversations about

11    Mr. Strain with Karen Dunn Kelley?

12           A    No.     This is -- this is the complete

13    record on that.

14           Q    Did you have conversations with anyone

15    else at Commerce about your communications with

16    AEI?

17           A    No.

18           Q    Did you have communications with anyone

19    else about your communications with AEI on the

20    citizenship question?

21           A    No.

22                (Plaintiffs' Exhibit 18, Email, was




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 104 of 245



                                                                       Page 167

1          Q     Did she email you the decision memo?

2          A     I don't recall.

3          Q     Do you know if you saw the decision memo

4     before it was finalized?

5          A     I think we had a quick turnaround on

6     something about Option D.

7          Q     Did you ask --

8          A     But that was -- that was, you

9     know -- everything was hurried at that stage.

10         Q     We'll talk about that in just a moment.

11               Did you ask Ms. Dunn Kelley why the

12    Census Bureau's recommendations were overruled?

13         A     I did not.
                                                         401/403/802
14         Q     Did she tell you?

15         A     She -- well, we were all in the meeting

16    where the Secretary had expressed some interest in

17    the -- in the hybrid solution, and that's what he

18    chose.     And so it was, essentially, the Secretary

19    decided to go with the hybrid solution.

20         Q     Is it fair to say, though, that census

21    never had -- apart from the memos that were

22    sent --




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 105 of 245



                                                                     Page 168

1          A     Right.

2          Q     -- that Census never had substantive

3     conversations with anyone at Commerce about

4     Option D?                                                 401/403

5          A     No.     I mean, I'm not sure what you mean

6     by substantive.          Be more specific.

7          Q     Other than the memos that were sent from

8     Census to Commerce about Option D, did anyone from

9     Census have any conversations about the

10    Census Bureau's analysis of Option D?

11         A     Not that I'm aware of, so.

12         Q     And would you have been aware if there

13    were conversations?

14         A     I think I would have been aware, yes.

15         Q     So let's talk about what you just

16    mentioned with the quick turnaround on Option D.

17    What happened?

18               MS. BAILEY:         Objection.         Vague.

19               THE WITNESS:          So I don't know what you

20    mean by what happened -- what happened.

21    BY MS. GOLDSTEIN:

22         Q     Sure.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 106 of 245



                                                                     Page 169

1                So we were talking about seeing a draft

2     of the decision memo, correct?

3          A     Yes.

4          Q     When did you first see a draft of the

5     decision memo?

6          A     I don't recall exactly when, but, I mean,

7     it was -- we had an opportunity to make sure that

8     it was technically correct.

9          Q     Who is we?                               401/403

10         A     The Census Bureau.

11         Q     And what do you mean by technically

12    correct?

13         A     That, you know, there wasn't any

14    information about Census Bureau, you know,

15    operations, costs, you know, that sort of stuff

16    that wasn't accurate.

17         Q     So what was this opportunity that you had

18    to make sure that the memo was technically

19    correct?

20               MS. BAILEY:          Objection.          Vague.

21               THE WITNESS:           It was that.

22    BY MS. GOLDSTEIN:




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 107 of 245



                                                                     Page 171

1           A     Yeah.

2           Q     Led by Dr. Abowd?

3           A     Yeah.

4           Q     Did you discuss any of the changes that

5     were proposed to the memo?

6           A     I don't recall any major discussions

7     about that.

8           Q     Do you recall what any of the changes

9     were?

10          A     I don't.

11          Q     Is there anything that would help you

12    remember?

13          A     Seeing the two versions, but I -- other

14    than that, I don't recall.

15          Q     Other than this process where the

16    Census Bureau checked to make sure that the

17    decision memo was technically correct, did the

18    Census Bureau have any input into that decision

19    memo?
                                                     401/403
20          A     No.

21          Q     How long did the process of the

22    Census Bureau making sure that the decision memo




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 108 of 245



                                                                     Page 173

1          A     Yes.

2          Q     And looking at this document now, does

3     this help -- are you able to identify any changes

4     that the Census Bureau made to make this document

5     more technically correct?                                 401/403

6          A     I can't identify changes.                 But if I

7     recall correctly, there were some issues

8     about, you know, various response rates.                        You

9     know, there were, like, corrections to numbers and

10    stuff like that.

11         Q     Do you remember what any of those

12    corrections to numbers were?

13         A     I don't.

14         Q     Do you remember which direction the

15    correction to numbers went, made corrections

16    higher or lower?

17         A     I don't that either.

18         Q     Who would be the right person to ask

19    that?

20         A     You know, John Abowd might have

21    better --

22         Q     Anyone else?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 109 of 245



                                                                     Page 174

1          A     That's where I would start.

2          Q     So who wrote this memo?

3          A     I don't know.

4          Q     Is there anyone who would know?

5          A     I imagine the Secretary would know.

6          Q     Anyone else?

7          A     I don't know.          I don't know who wrote

8     this let- -- memo.

9          Q     So if you go to Page 3, the second full

10    paragraph references surveys from Nielsen.                            Do you

11    see that?
                                                         401/403
12         A     Uh-huh.

13         Q     I'm sorry.         I need a yes or no.

14         A     Yes.

15         Q     Did you ever see these surveys from

16    Nielsen that are referenced in this decision memo?

17         A     No.

18         Q     Did anyone from the Census ever see the

19    surveys that were referenced in this decision

20    memo?

21         A     I don't know.          But as far as I know,

22    nobody did.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 110 of 245



                                                                     Page 175

1          Q     When did you first hear about these

2     surveys from the Nielsen?

3          A     I think in the context -- I mean, you

4     know, Nielsen obviously does surveys --
                                                                            401/403
5          Q     Sure.

6          A     -- and we have some interaction with them

7     on other things.           So, you know, I think this was

8     the first that I had heard about these surveys in

9     this context, for sure.

10         Q     So this was the first time reviewing --

11         A     Right.

12         Q     -- this March decision memo when you

13    heard about Nielsen adding questions on the ACS --

14         A     Uh-huh.

15         Q     -- on sensitive topics?

16         A     Uh-huh.

17         Q     Sorry.      I need a yes or no.

18         A     Yes.

19         Q     And I just want to make sure I'm clear.

20    No one at Census has reviewed the actual surveys,

21    correct?

22         A     Not that I know of.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 111 of 245



                                                                     Page 176

1          Q     Did you participate in any calls with

2     anyone from Nielsen regarding the citizenship

3     question?
                                                  401/403
4          A     No.

5          Q     Do you know if anyone at Census did?

6          A     No.

7          Q     Have you seen the underlying data from

8     these Nielsen surveys?

9          A     I have not.

10         Q     Do you know if anyone at Census has?

11         A     I don't.

12         Q     I will take that back.

13               MS. GOLDSTEIN:            I'm about to move on to

14    another topic.          So I don't know if you want to

15    take a break for lunch or keep going.

16               MS. BAILEY:          Do you know how lengthy that

17    topic's going to be?

18               MS. GOLDSTEIN:            It's going to be a little

19    bit long.

20               MS. BAILEY:          Do you have a preference?

21    We're at three hours now.

22               How do you feel?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 112 of 245



                                                                     Page 177

1                THE WITNESS:          Just keep going.

2                MS. BAILEY:         Okay.

3     BY MS. GOLDSTEIN:

4          Q     Is there any reason why the procedures

5     for adding questions to the decennial would be

6     less rigorous than the process of adding questions

7     to the ACS?                                  401/403

8                MS. BAILEY:         Objection.

9                THE WITNESS:          No.

10    BY MS. GOLDSTEIN:

11         Q     No reason why adding changes to the short

12    form would require less testing than changes to

13    the ACS, correct?

14         A     Not for an untested question, so, no.

15         Q     There's no reason why adding changes to

16    the short form would require less testing than

17    changes to the ACS?

18         A     No.

19         Q     I'm going to hand you back what I had

20    previously marked as Exhibit 16 to this

21    deposition.

22               And let's go back to Question 31, which




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 113 of 245



                                                                     Page 178

1     is over on 9832.           And we had talked before about

2     the cognitive and field testing the question --

3     the proposed questions typically undergo, correct?

4          A     Right.
                                                          401/403
5          Q     What testing was done for the proposed

6     changes to the race and ethnicity question?

7          A     So those were part of the

8     National Content Test --

9          Q     What is that?

10         A     -- mid decade.

11               It's a survey that tried different

12    versions of the race and ethnicity questions to

13    see how people would answer them.

14         Q     And what's the purpose of that?

15         A     To understand the data quality for

16    different versions of the question.

17         Q     And I know that one thing that goes into

18    data quality is the number of people responding.

19         A     Yep.

20         Q     Anything else that goes into data quality

21    in that context?

22         A     How -- how, you know, sort of easily,




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 114 of 245



                                                                     Page 179

1     people sort of respond to the questions and

2     the -- in the case of the race and ethnicity,

3     the -- you know, the number of people that are

4     sort of classified as -- you know, that don't have

5     a precise race and ethnicity category.

6          Q     How can you tell?                                 401/403

7          A     So, you know, the current method

8     classifies lots of people as -- as -- you know,

9     there are -- there's kind of a catchall category.

10    I'm not the expert on this.

11         Q     Who is?

12         A     I would call Karen Battle.                  So I know

13    that we were looking for ways to have more precise

14    data, so.

15         Q     What other kinds of testing was done for

16    the purposed changes to the race and ethnicity

17    question?

18         A     I believe that's the primary testing that

19    was done.       I mean, there was a part of the 2020

20    census, the alternative questionnaire experiment;

21    that was an early version of that.

22         Q     And what is that?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 115 of 245



                                                                     Page 180

1          A     That was another -- you know, that was

2     part of the census that was sent to a small number

3     of housing units as a test.

4          Q     And what was it testing?

5          A     Alternative forms of questions that were

6     already on the census, like race and ethnicity.

7          Q     And more than just race and ethnicity?

8          A     I think it was just race and ethnicity.

9          Q     And what's the goal of testing those

10    alternative forms?                                       401/403

11         A     To get more precise data.

12         Q     And to determine the quality of the

13    question?

14         A     Yeah.

15         Q     And the quality of the data received?

16         A     Yeah.      Yeah.

17         Q     And when a new question is added to the

18    census, what kind of cognitive testing is done?

19         A     So -- so -- with a completely new

20    question, there could be both some small scale

21    tests done in a lab setting and then some sort

22    of, you know, test questionnaire that would be




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 116 of 245



                                                                     Page 181

1     sent out.

2          Q     What are these small scale tests that are

3     done in a lab?

4          A     Where you're actually administering the

5     survey and getting immediate feedback from --

6     like, people having difficulty understanding the

7     question.
                                                              401/403
8          Q     Why is that important?

9          A     Just to understand what are the reasons

10    that people don't -- can't answer the question

11    correctly.

12         Q     Any other reasons why that's important?

13         A     No.     That's -- to understand that when we

14    ask a question, people understand it and are

15    giving us an answer that meets the objective.

16         Q     Sure.      And you mention test

17    questionnaires as a kind of cognitive research?

18         A     Yeah.

19         Q     Can you tell me what that entails?

20         A     So the -- just -- so the -- then you'd

21    send it out into the field and see if you get good

22    responses.       So there's a difference between




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 117 of 245



                                                                     Page 182

1     sitting in a lab and asking some more questions

2     and somebody actually filling it out when they

3     have it in their house.

4           Q     Other kinds of testing to new or changed

5     questions, other than the Content Test, the

6     cognitive testing, and you discussed before the

7     end to end.

8           A     Yeah.
                                                       401/403
9           Q     Anything else?

10          A     That's about it.

11          Q     So earlier, you testified that the

12    end-to-end testing tests systems, correct?

13          A     Correct.

14          Q     What systems do you refer to?

15          A     The systems with which we use to conduct

16    the census.

17          Q     What are those?

18          A     So data capture, so the -- you know,

19    electronic, you know, survey instrument.

20          Q     Uh-huh.

21          A     The paper data capture systems, all the

22    mailing, all the receipt of mail, the electronic




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 118 of 245



                                                                       Page 183

1     systems, the telephone questionnaire assistance

2     center, the iPhones that enumerators use out in

3     the field, all of that.

4          Q     Uh-huh.       Does the Census Bureau test

5     how -- the order of questions?
                                                             401/403
6          A     Yes.

7          Q     Where?      What?      Which of these tests?

8          A     So like the National Content Test might

9     be a place -- I don't think they did -- I don't

10    think they did in that particular instance, so.

11         Q     Does the end-to-end test test the order

12    of questions?

13         A     No.     The end-to-end test doesn't have any

14    test about the questions, at all.

15         Q     There's no response rates for the

16    end-to-end test?

17         A     We track the response rates, but we're

18    not -- it's not a life measurement exercise.                               It's

19    really more of a testing systems exercise.                            So

20    tracking response rates while we're live in the

21    field is something we do in 2020, so we do that

22    during the end-to-end test, as well.                      For




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 119 of 245



                                                                     Page 184

1     operational reasons, not for --

2          Q     So if --

3          A     -- not for quality assessment reasons.

4          Q     If the citizenship question had been on

5     the 2018 end-to-end test, would that provide data

6     as to the response rates for the citizenship

7     question?

8                MS. BAILEY:         Objection.         Calls for

9     speculation.                                             401/403

10               THE WITNESS:          We would have had

11    some -- we could have gained some insight into the

12    item nonresponse rates for that question.

13    BY MS. GOLDSTEIN:

14         Q     And would you have also gained insight

15    into effects on total response rate if this

16    citizenship question was on the test questionnaire

17    for the 2018 end-to-end test?

18               MS. BAILEY:         Objection.         Calls for

19    speculation.

20               THE WITNESS:          That would have to have

21    been a test objective, and we would have to set up

22    an experiment to do that.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 120 of 245



                                                                      Page 185

1     BY MS. GOLDSTEIN:

2           Q      How would you -- how could you do that?

3                  MS. BAILEY:         Objection.            Calls for

4     speculation.

5     BY MS. GOLDSTEIN:

6           Q      How could you set up a test objective

7     that would test response rates with the inclusion

8     of a citizenship question?

9                  MS. BAILEY:         Same objection.

10                 THE WITNESS:          Some sort of randomized

11    experiment.

12    BY MS. GOLDSTEIN:                            401/403


13          Q      What would that be?

14          A      I can't tell you exactly what that would

15    be.       We'd have to have some methodologist work on

16    that.

17          Q      But that's the kind of thing the

18    Census Bureau is equipped to do?

19          A      Yes.

20          Q      And it did not happen with the

21    citizenship question, correct?

22          A      No.




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 121 of 245



                                                                     Page 186

1          Q     Why is it -- is it important to see how a

2     question -- withdrawn.

3                The content testing that was performed,

4     were all of the questions that are on the planned

5     short form, other than the citizenship question,

6     included in the content testing?

7                MS. BAILEY:          Objection.          Form.

8                THE WITNESS:           I don't know, actually.

9     BY MS. GOLDSTEIN:

10         Q     Who would know?

11         A     Karen Battle.

12         Q     Did the questionnaire that was used for

13    the end-to-end testing include all questions on

14    the short form except for the citizenship

15    question?
                                               401/403
16         A     Yes.

17         Q     Does the Census Bureau do focus group

18    testing?

19         A     So, for cognitive testing?

20         Q     Is that the same thing?

21         A     No.

22         Q     Okay.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 122 of 245



                                                                     Page 193

1     sensitivity.         Sometimes it's things people don't

2     know.     Like, we ask them about how -- when

3     their -- when their housing unit was built.

4     People often seem not to know the answer to that

5     question.

6          Q     Any other ways to test for sensitivity?

7                MS. BAILEY:          Objection.          Vague.

8                THE WITNESS:           No.     To test for

9     sensitivity?         No.

10    BY MS. GOLDSTEIN:

11         Q     To see how sensitive a question is on a

12    survey?

13         A     No.     Not that I -- I mean, that's not my

14    field, so I don't know.

15         Q     And just remind me, who is the expert on

16    this at the Census Bureau?

17         A     Nancy Bates.

18         Q     Is it fair to say that the sensitivity of

19    a question can change over time?                            401/403

20         A     Yes.

21         Q     Why?

22         A     Lots of attitudes change over time.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 123 of 245



                                                                      Page 194

1           Q    Can the political climate impact the

2     sensitivity of a question?

3                MS. BAILEY:          Objection.          Calls for

4     speculation.                                          401/403

5                THE WITNESS:           Potentially.

6     BY MS. GOLDSTEIN:

7           Q    Can you think of other things that might

8     impact the sensitivity of a question?

9                MS. BAILEY:          Objection.          Calls for

10    speculation.

11               THE WITNESS:           Not off the top of my head,

12    no.

13    BY MS. GOLDSTEIN:

14          Q    Can the order of questions impact results

15    to a survey?                                      401/403

16          A    You know, I understand from the

17    literature that it can.                I'm not -- you know, I'm

18    not an expert on that, but, you know, I think

19    especially in a large survey, I think it can.

20          Q    Is that something that the Census Bureau

21    tests for the decennial?

22          A    So for the decennial, the short form, I




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 124 of 245



                                                                     Page 195

1     think, it's less of a concern than it is for

2     something large, like the ACS, where you have

3     different topic modules and stuff like that.

4          Q     Why do you say that?

5          A     So -- because I think that's when

6     question order matters, is in a large complex

7     survey.      There's various framing issues and stuff

8     like that for people.

9          Q     Are you aware of any studies that say

10    that question order does not matter for a shorter

11    survey?

12         A     So I know that people are more concerned

13    about it on a longer survey.                   I've never seen

14    anyone argue the counter -- you know, the other

15    way, saying that it doesn't -- I've never seen

16    anyone say it doesn't matter.                   I just see that it

17    matters more for a large complex survey.

18         Q     But it matters some for a short survey?

19         A     Yeah, again, I'm not a survey

20    methodologist, especially a household survey

21    methodologist, so I can't speak expertly towards

22    that.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 125 of 245



                                                                     Page 197

1     that sort of stuff, you know, it all matters, so.

2          Q     Is there a -- we talked a few minutes ago

3     about the political climate might impact the

4     sensitivity of a question?

5          A     Uh-huh.        Yes.

6          Q     Can political climate impact how a

7     question functions?

8                MS. BAILEY:           Objection.         Calls for

9     speculation.

10               THE WITNESS:           I don't know what you mean

11    by how a question functions.

12    BY MS. GOLDSTEIN:

13         Q     Fair enough.

14               Can the political climate impact response

15    rates?                                 401/403

16               MS. BAILEY:           Objection.         Calls for

17    speculation.

18               THE WITNESS:           So, you know, if, you know,

19    one of the factors in response rates is distrust

20    in government generally, if the political climate

21    increases or decreases that, it could have an

22    impact on response rates.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 126 of 245



                                                                     Page 203

1                THE WITNESS:          Take this one back, too?

2                MS. GOLDSTEIN:           Can you mark this for me,

3     please?

4                (Plaintiffs' Exhibit 19, Email, was

5     marked.)

6     BY MS. GOLDSTEIN:

7          Q     I'm showing you what's been marked as

8     Plaintiffs' Exhibit 19.               It is Bates stamped 2292

9     and 2293.       It is an email from Earl Comstock dated

10    2/2/18.                                                  401/403

11               Do you recognize this document?

12         A     You know, not per se, but this

13    is -- looks like a transmission of the answers

14    from Burton to Earl.

15         Q     And does that comport with your

16    recollection as to how those 35 questions and

17    answers were sent over to Commerce?

18         A     Yeah.      There was drips and drabs.

19         Q     And the subject of this is citizenship

20    question complete set?

21         A     Yeah.

22         Q     So it is your understanding that on




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 127 of 245



                                                                     Page 204

1     February 2, 2018 the complete set of those 35

2     questions were sent to Commerce, correct?

3          A     If that's what that means, yeah.

4          Q     Let me give you the attachment to this

5     email.

6                (Plaintiffs' Exhibit 20, Questions on the

7     Jan 19 draft Census Memo on the DOJ Citizenship

8     Question Reinstatement Request attachment, was

9     marked.)                         401/403

10    BY MS. GOLDSTEIN:

11         Q     I'm showing you what's been marked as

12    Plaintiffs' Exhibit 20 -- I'm sorry.

13               MS. BAILEY:         Thank you.

14    BY MS. GOLDSTEIN:

15         Q     It is 2294 --

16         A     Right.

17         Q     -- to 2305.         It is another copy of the 35

18    questions that we had just reviewed on Exhibit 16,

19    correct?

20         A     Okay.

21         Q     Yes?

22         A     Yes.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 128 of 245



                                                                     Page 205

1          Q     And this is, as I understand it, the

2     attachment to Exhibit 19.

3          A     Okay.

4          Q     So would this be the final version that

5     is sent over to Commerce?

6          A     I'm not sure that's the final version,

7     but it's probably pretty close.

8          Q     Do you recall any changes that were made

9     after this?

10         A     I -- after February 2nd, I -- you know, I

11    can't tell you whether there were or not.

12         Q     From Census?
                                                   401/403
13         A     Yeah.

14         Q     Do you recall asking for any changes

15    after December 2nd to the 35 questions?

16         A     No.

17         Q     If someone had made changes, from Census,

18    to these questions, would you have seen it?

19         A     Probably.         But I'm just saying I

20    don't -- I don't recall whether this was the last

21    version or not, so.

22         Q     If you go to Question 31 --




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 129 of 245



                                                                        Page 206

1           A    Okay.

2           Q    -- it begins on 2303 to 2304, this is the

3     same language that we saw on Exhibit 16, correct?

4           A    I think so.

5           Q    And, to your knowledge, is this -- this

6     is the well-established process, correct?

7           A    Yes, a summary of it.

8           Q    And this Question 31 on 2303 and 2304,

9     this is the language that the Census Bureau

10    believes describes that well-established process,

11    correct?                                                401/403

12               MS. BAILEY:          Objection.          Form.

13               THE WITNESS:           Yes.

14    BY MS. GOLDSTEIN:

15          Q    The Census Bureau wrote the language in

16    31?

17          A    Yes.

18          Q    To your knowledge, did Census ever change

19    the language in Question 31?

20          A    Again, I don't know.                I don't know for

21    sure that this is the last version we sent.

22          Q    Do you recall anyone at Census proposing




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 130 of 245



                                                                      Page 207

1     any changes to the language in Question 31?

2          A     No.     I mean, but, obviously, we're still

3     editing responses here, so that -- that could

4     happen.     It's a relatively longer answer than most

5     of the other ones, so.                                401/403

6          Q     But you do not recall anyone at Census

7     changing the language of Question 31 following

8     this language, correct?

9          A     No.     I don't recall, one way or the

10    other.

11         Q     And is there anything that would help

12    your recollection?

13         A     I mean, again, if this is not the last

14    version, the last version would answer that

15    question.

16         Q     Well, this one was in -- okay.

17               So who is Mr. Reist?

18         A     He works for Al.

19         Q     Who is Al?

20         A     Al Fontenot.

21         Q     And what is Al Fontenot's job?

22         A     He's the head of decennial.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 131 of 245



                                                                     Page 208

1          Q     And what is Mr. Reist's job?

2          A     So he's the head of their budget and

3     communications area.

4          Q     And Mr. Reist sends this, to among

5     others, Earl Comstock, correct?

6          A     Uh-huh.

7          Q     I'm sorry.         I need a yes or no.

8          A     Yes.

9          Q     And you were cc'd on this?

10         A     Yes.

11         Q     And had you reviewed these responses

12    before Mr. Reist sent them to Mr. Comstock?

13         A     You know, I probably perused them.                         I

14    certainly didn't proof them or anything like that.

15         Q     But as we had talked about before, these

16    responses, these 1 to 35 questions were, in your

17    view, accurate, correct?
                                                         401/403
18         A     Yes.

19         Q     Because you wouldn't --

20               So -- and that includes Question 31,

21    correct?

22         A     Yes.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 132 of 245



                                                                     Page 209

1          Q     I'll take that back.

2                I'm going to show you what had been

3     previously marked as Exhibit 16 to the Abowd

4     deposition.        If you bear with me for just a

5     moment.

6                It is another version of those 35

7     questions, this time that were received in the

8     original administrative record.                   It is Bates

9     stamped 1286 to 1297.             And if we could go back

10    over to Question 31, it is on 1296.                          401/403

11               The answer to Question 31 in this version

12    says, "Because no new questions had been added to

13    the decennial census for nearly 20 years, the

14    Census Bureau did not feel bound -- bound by past

15    precedent when considering the

16    Department of Justice's request.                    Rather, the

17    Census Bureau is working with all relevant

18    stakeholders to make ensure that the legal and

19    regulatory requirements are filled and that

20    questions will produce quality and useful

21    information for the nation.                 As you're aware, that

22    process is ongoing at your direction."




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 133 of 245



                                                                     Page 210

1                That's pretty different than the language

2     of Question 31 we've seen before, right?

3           A    Yes.

4           Q    It does not describe the well-established

5     process we've been discussing, correct?

6           A    It does not.                            401/403

7           Q    It does not talk about the

8     well-established process, at all, correct?

9           A    Correct.

10          Q    It doesn't --

11          A    Well, it sort of summarizes.

12          Q    Where?

13          A    To work with all relevant stakeholders to

14    ensure the legal and regulatory requirements are

15    filled and questions will produce quality

16    information, so --

17          Q    Does this --

18          A    -- that's what the process is meant to

19    do.

20          Q    Does this answer to Question 31 discuss

21    the process by which agencies evaluate their data

22    needs?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 134 of 245



                                                                     Page 211

1          A     No.

2          Q     And does it say that in order to be

3     included, proposals must demonstrate a clear

4     statutory and regulatory need for data?

5          A     It does say legal and regulatory

6     requirements are filled.

7          Q     Does it mention testing, at all?

8          A     No.                                            401/403

9          Q     Does it mention public comment?

10         A     No.

11         Q     Does it mention --

12         A     No -- I don't -- it says all relevant

13    stakeholders.          That includes public comment.

14         Q     Okay.       Does it mention OMB specifically?

15         A     It says relevant stakeholders, so, you

16    know --

17         Q     Does it mention OMB specifically?

18         A     No.     It does not.

19         Q     Okay.       Do you know who wrote the language

20    in Number 31?

21         A     I do not.

22         Q     When was the first time you saw the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 135 of 245



                                                                     Page 212

1     language in -- on 1296?

2          A     On 1296, I think I've seen a version like

3     this before, but, you know, I'm not sure where

4     this came from.

5          Q     Have you seen it before today?

6          A     Yes.

7          Q     On Question 31?                                 401/403

8          A     On Question 31.

9          Q     Do you know if Commerce wrote this

10    language or Census Bureau wrote this language?

11         A     I don't know.

12         Q     What would tell you?

13         A     I -- you know, seeing who wrote -- who

14    sent the last version.               So, I don't know.

15         Q     So I previously showed you a version that

16    Dr. Abowd represented was the final version --

17         A     Right.

18         Q     -- do you recall?

19         A     Yeah.

20         Q     And that version had the longer

21    Question 31 language --

22         A     Right
                 Right.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 136 of 245



                                                                     Page 213

1          Q     -- correct?

2          A     Yes.

3          Q     Yeah?

4          A     Yes.

5          Q     And so if we understand the version that

6     Dr. Abowd said was final to include the longer

7     Question 31, does that tell you anything about who

8     changed the language on 1296?                       401/403

9                MS. BAILEY:         Objection.         Form.

10               THE WITNESS:          Yeah.      I don't -- no, not

11    particularly.         Probably -- not Dr. Abowd, but --

12    BY MS. GOLDSTEIN:

13         Q     Did you change the language in 31?

14         A     I did not.

15         Q     Did anyone at Census change the language

16    in 31?

17         A     I don't know.

18         Q     Did you review this language in 31 before

19    it was sent to Commerce?

20         A     I --

21               MS. BAILEY:         Objection.         Asked and

22    answered.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 137 of 245



                                                                     Page 214

1                THE WITNESS:           I don't recall.

2     BY MS. GOLDSTEIN:

3          Q     Is there anything that would help you

4     recall?

5          A     I don't know.

6          Q     Do you know why this language was

7     changed?

8                MS. BAILEY:          Objection.          Asked and

9     answered.

10               THE WITNESS:           I assume it's an attempt to

11    summarize the longer answer of the question.

12    BY MS. GOLDSTEIN:                                 401/403

13         Q     Were there any discussions that you took

14    part in as to why this language was changed?

15               MS. BAILEY:          Objection.          Asked and

16    answered.

17               THE WITNESS:           Do not recall.

18    BY MS. GOLDSTEIN:

19         Q     If the Census Bureau had changed this

20    language, would John Abowd have been aware of the

21    change?

22         A     Yes.      I would think so.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 138 of 245



                                                                     Page 215

1          Q     Yes, you would?

2          A     Yes.

3          Q     Had Census Bureau, to your knowledge,

4     ever taken the position that it was not bound by

5     past precedent when considering an agency's

6     request before?

7          A     No.     And I think -- I think the only

8     degree to which the Census Bureau in this instance

9     was not following past procedures is because the

10    Census Bureau took the position that the question

11    had been tested via the ACS.                 That's the only

12    aspect of the process that -- that we believed

13    didn't need to be undergone.

14         Q     And when you say the Census Bureau took

15    that position, who in the Census Bureau?

16         A     You know, I think the technical team,

17    every -- you know, management, everybody agreed

18    that this question has been thoroughly tested on

19    the ACS.

20         Q     Are there -- has a question ever moved

21    from the ACS to the short form before?

22         A     Not that I know of.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 139 of 245



                                                                     Page 216

1          Q     And are there any quality standards that

2     address moving questions from one survey to

3     another?

4          A     Not in particular.               I mean, quality

5     standards are roughly the same across all the

6     surveys.      Obviously, the census is different than

7     the surveys in the sense that it's a census.                          We

8     ask everybody.          So, you know, generally, you get

9     better quality on the census than you would in a

10    survey because you're asking everybody.

11         Q     Any statistical standards that govern

12    moving a question from the ACS to the decennial?

13         A     Not standards that don't apply everywhere

14    else.

15         Q     What do you mean?

16         A     I mean, the statistical standards

17    are -- count for everything, not just -- so --

18         Q     But you're not aware of any guidance that

19    goes to the process of moving a question from the

20    long form to the short form or the ACS to the

21    short form, correct?                   401/403

22         A     No.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 140 of 245



                                                                     Page 220

1          Q     Some are on paper?

2          A     Yes.

3          Q     Some are in person?

4          A     Well, most surveys are multimode --

5          Q     Okay.

6          A     -- any more, so.

7          Q     Is it fair to conclude that a question is

8     going to perform the same way on one survey that

9     it might on a different survey?

10               MS. BAILEY:          Objection.          Calls for

11    speculation.

12               THE WITNESS:           It isn't necessarily.

13    BY MS. GOLDSTEIN:                              401/403

14         Q     Why not?

15         A     Well, the -- you know, the modes will

16    matter.

17         Q     What else matters?

18         A     The -- you know, the length and

19    complexity of the survey.

20         Q     What other sorts of things can cause a

21    question to perform different ways on different

22    surveys?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 141 of 245



                                                                     Page 221

1          A     You know, we talked earlier about, you

2     know, changing attitudes about the government and

3     stuff like that.           So if one survey is seen as --

4     as, you know, coming from the government or a part

5     of the government that they have bigger issues

6     with, it may perform differently than, you

7     know -- so Census Bureau does pretty well with the

8     surveys because the public generally tends to

9     trust the Census Bureau, so.                              401/403

10         Q     But even within the same survey, can a

11    changing political climate impact how a question

12    performs?

13               MS. BAILEY:         Objection.         Calls for

14    speculation.

15               THE WITNESS:          Again, it might.            There's

16    been no analysis to say that, one way or the

17    other.

18    BY MS. GOLDSTEIN:

19         Q     And that's my next question.                   Has the

20    Census Bureau performed any analysis as to whether

21    or not the citizenship question will perform the

22    same way on the short form as it has on the ACS?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 142 of 245



                                                                     Page 222

1          A     No.     We don't -- but I'll come back to

2     say we don't have a good way of doing that.

3          Q     Would the National -- if the citizenship

4     question had been included in the
                                                               401/403
5     National Content Test --

6          A     So that -- go ahead.

7          Q     I'm sorry.

8                If the citizenship question had been

9     included in the National Content Test, would that

10    have given the Census Bureau any information as to

11    response rates?

12               MS. BAILEY:         Objection.         Hypothetical.

13               THE WITNESS:          Most likely not.            So you

14    have to remember that the context of the decennial

15    census is done as a nationwide activity with a

16    huge advertising outreach and partnership campaign

17    that you're never going to replicate in a small

18    scale test.        You're not going to replicate it on

19    the ACS.      To the degree that you think the

20    political environment is something that might

21    impact response rates to a particular question,

22    you need to mimic the political environment that




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 143 of 245



                                                                     Page 223

1     will exist when they're doing it.                    And the -- you

2     know, the amount of exposure that the census will

3     get during the live census is, you know, part of

4     that environment, and we just can't test that.                              So

5     the only thing we can test right now is whether

6     people understand the question, and whether they

7     can answer it, and whether they answer it at a

8     rate sufficient to provide high-quality data.                              The

9     answer to those questions is all in the

10    affirmative.

11    BY MS. GOLDSTEIN:

12         Q     In the context of the ACS, correct?

13         A     In the context of the ACS.                  Or in the

14    context of -- of that 2018 end-to-end test.                           We

15    wouldn't have learned anything in addition to

16    that, so.

17         Q     The -- if the citizenship question had

18    been included in the 2018 end-to-end test, would

19    you have gotten item nonresponse rate data?

20               MS. BAILEY:         Objection.         Calls for

21    speculation.                                      401/403

22               THE WITNESS:          Yes.     We would have gotten




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 144 of 245



                                                                     Page 224

1     item nonresponse rate data.                 It would not

2     have -- it would not have answered the question of

3     what things would look like during the 2020

4     census, no more than the ACS does.
                                                                   401/403
5     BY MS. GOLDSTEIN:

6          Q     Why do you say that?

7          A     Because they're both done outside of that

8     context.

9          Q     So the race and ethnicity proposed

10    changes were tested, correct?

11         A     They were tested to see if people

12    understood and could answer the question and what

13    the relative data quality of the different

14    questions was.         The experiment was against the

15    different questions.

16         Q     Is it possible to test a survey -- so --

17         A     We could have tested two versions of a

18    citizenship question --

19         Q     And the census --

20         A     -- that might have been informative, but

21    not whether a, you know, citizenship question

22    versus no citizenship question.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 145 of 245



                                                                     Page 225

1          Q     Why couldn't you have tested that?

2          A     What?

3          Q     Why could -- a citizenship question

4     versus a non- -- no citizenship question?

5          A     I think -- I just argued that.                    Without

6     doing it in decennial, we won't know what

7     that -- in that context.

8          Q     So just to make sure I understand.                         It's

9     your position that we can't know how the

10    citizenship question performs on the census until

11    you have a census?

12               MS. BAILEY:         Objection.         Mischaracterizes

13    prior testimony.

14    BY MS. GOLDSTEIN:

15         Q     Is that a fair summary?

16         A     So that in -- in the 2020 census, the

17    environment will be radically anything that we can

18    mimic in a test.

19         Q     Which is always the case for the

20    decennial?

21         A     Which is always the case.

22               MS. GOLDSTEIN:           Why don't we take a break




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 146 of 245



                                                                     Page 234

1          A     Uh-huh.

2          Q     I'm sorry?

3          A     Yes.

4          Q     And if we look at F, explore nonfederal

5     surveys for research on the impact of citizenship

6     questions on survey response rates, do know you if

7     the Census Bureau has done that?

8          A     I -- I don't know.

9          Q     And, again, would Ms. Battle be the

10    person who knows this?

11         A     Yes.

12         Q     Anyone else?

13         A     Well, members of her team.

14         Q     Sure.      And what would nonfederal surveys

15    for research on the impact of citizenship

16    questions on survey response rates tell us?

17         A     Same thing that E would, what other

18    people have experienced.

19         Q     And let's look at G, conduct a

20    National Content Test with a split sample where

21    half the respondents received the citizenship

22    question and half do not.                Comparing the response




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 147 of 245



                                                                     Page 235

1     rates across the two groups would be the primary

2     way to test the impact of the citizenship question

3     on survey response rates.

4                Has this sort of test been run for the

5     citizenship question?                             401/403

6          A     It has not, as far as I know.

7          Q     And do you agree that this methodology

8     set forth in Subparagraph G would be a way to test

9     the impact of the citizenship question on survey

10    response rates?

11               MS. BAILEY:         Objection.         Form.

12               THE WITNESS:          It -- yes.         It could be.

13    BY MS. GOLDSTEIN:

14         Q     Do you know of any plans to test the

15    citizenship question in this form?

16         A     No, I do not.

17         Q     I'll take that back.              Thank you.

18               Part of your job, Dr. Jarmin, is to

19    appoint people to advisory committees; is that

20    correct?

21         A     Yes.

22         Q     And what is the role of advisory




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 148 of 245



                                                                      Page 236

1     committees in the decennial census?

2                 MS. BAILEY:         Objection.         Vague.

3                 THE WITNESS:          So advisory committees,

4     largely, are to give advise on various

5     Census Bureau methods and operations, how Census

6     can reach out to various communities to do our

7     job.

8     BY MS. GOLDSTEIN:

9            Q    Why does the Census Bureau have advisory

10    committees?

11           A    Well, I think we try to be, generally,

12    transparent in how we do our business.                        The

13    advisory committees are one way of achieving that.

14           Q    How many advisory committees does the

15    Census Bureau have that are involved in the

16    decennial census?

17           A    Two.                               401/403


18           Q    What are those two?

19           A    The National Advisory Committee and the

20    Census Scientific Advisory Committee.

21           Q    Can you tell me what the responsibilities

22    of the National Advisory Committee are?




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 149 of 245



                                                                     Page 237

1          A     So National Advisory Committee is largely

2     made up of stakeholder -- representative

3     stakeholder groups, largely from hard-to-count

4     communities to advise us on how to properly reach

5     out to be able to make sure those communities are

6     counted.                                  401/403

7          Q     And the Census Scien- -- the Census

8     Scientific Advisory Committee, what is that?

9          A     Sort of all scientific methodology

10    matters across the Bureau.

11         Q     So can you talk to me about how the

12    National Advisory Committee is typically involved

13    in the decennial census process?

14         A     So -- well, we have, you know, two

15    meetings a year, and, you know, they've been kept

16    apprised of all the planning and development of

17    the 2020 design throughout the decade.                         So, you

18    know, been able to comment on it all along.

19         Q     When you say they've been kept apprised

20    of the 2020 design, what do you mean?

21         A     Of how we're going to do the 2020 census.

22         Q     When was, if at all, was the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 150 of 245



                                                                     Page 238

1     National Advisory Committee notified of the

2     citizenship question?

3          A     So I believe when it became public, that

4     the request from Art Gary had come in.

5          Q     Is the National Advisory Committee

6     typically consulted by Census Bureau before the

7     Census Bureau makes decisions --

8                MS. BAILEY:         Objection.         Vague.

9     BY MS. GOLDSTEIN:                                  401/403

10         Q     -- regarding the decennial census?

11         A     With a subset of decisions.

12         Q     What kind --

13         A     We can't consult them on every decision

14    we make on a huge program like the census --

15         Q     Of course.

16         A     -- but generically, they're kept apprised

17    of our plans and in a timely input, that they

18    could have input on ultimate decisions.

19         Q     And why is it important for the

20    National Advisory Committee to have input on these

21    decisions?

22         A     We think that it helps us do a better




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 151 of 245



                                                                       Page 239

1     census.

2          Q     And you just distinguished between some

3     decisions that you're not able to keep the

4     National Advisory Committee in the loop for and

5     some that you are.
                                                             401/403
6          A     Right.

7          Q     Can you explain the kinds of decision

8     that the National Advisory Committee is brought

9     into the loop on?

10         A     So they were brought in, you know, on our

11    basic, you know, multimode collection strategy.

12    They're -- they have some input on our

13    communications and outreach program that's been

14    particularly interesting to them.                    They were

15    apprised of the National Content Test and other

16    sort of mid-decade testing activities.

17         Q     Is it fair to say that the

18    National Advisory Committee is involved in the

19    bigger decisions of the Census Bureau with respect

20    to the decennial census?

21         A     Generally, yeah.

22         Q     Okay.      And is there a specific mechanism




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 152 of 245



                                                                     Page 240

1     for the --

2          A     So can I go back?

3          Q     Absolutely.

4          A     They have input on -- let's be clear.

5     They are not involved in any decision-making

6     processes.

7          Q     So that's what I'm curious about.                      How --

8     what's the process for the National Advisory

9     Committee to give input, and how does that get

10    back to the Census?                            401/403

11         A     So there's --

12               MS. BAILEY:         Objection.         Compound.

13               THE WITNESS:          There's a formal way that

14    all the advisory committees, CSAC and NAC, after

15    each meeting, they give written recommendations to

16    the Bureau.

17    BY MS. GOLDSTEIN:

18         Q     What form do those recommendations take

19    place?

20         A     What do you mean, what form?                   They're

21    written.

22         Q     It's like a memo?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 153 of 245



                                                                     Page 241

1           A    Yeah.

2           Q    Who does it go to?

3           A    The director.

4           Q    Who is you, right now?

5           A    And then, you know, disbursed to various

6     parts of the Bureau for response and action.

7           Q    And typically, when you get a memo from

8     NAC or CSAC, what is your process for dealing with
                                              401/403
9     it?

10               MS. BAILEY:         Objection.         Vague.

11               THE WITNESS:          So we have a relatively

12    formal process by which it gets disseminated to

13    the various subject matter experts that need to

14    weigh in on it, and then responses are drafted

15    and, you know, it's all, you know, delivered back

16    to NAC or CSAC, whichever the case may be.

17    BY MS. GOLDSTEIN:

18          Q    And it's the same for NAC and CSAC?

19               What's the timeline for delivering back

20    to the NAC?

21          A    So we usually try do it as quickly as

22    possible, but sometimes some of these things take,




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 154 of 245



                                                                      Page 242

1     you know, some time to sort through.                      But

2     certainly before the next meeting.

3          Q     Does the NAC play any role in changing or

4     adding questions to the census?

5          A     When we've contemplated changes, they've

6     weighed in on that, but they don't play a role

7     in -- I mean, they can suggest, like anybody else

8     can, but they don't have a -- they don't have any

9     more formal role than anybody else does in that

10    regard.                                     401/403

11         Q     Did the NAC weigh in on the proposed

12    changes to the race and ethnicity question?

13         A     I believe they did.              I was not an active

14    NAC meeting attendee at that time, but it's my

15    understanding that they -- that they weighed in on

16    that.

17         Q     Do you know how they weighed in?

18         A     You know, I think the NAC is a diverse

19    group of people.           Race and ethnicity questions are

20    something that never make everybody happy, so I

21    think there was lots of discussion amongst

22    different viewpoints of the NAC about what was the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 155 of 245



                                                                     Page 243

1     best approach to make.

2          Q     Did the NAC ultimately make a

3     recommendation?

4          A     I'd have to go back to see what their

5     recommendation was.
                                                  401/403

6          Q     You don't recall?

7          A     I don't recall.

8          Q     What about the MENA changes?

9          A     Yes.      That would be one of the

10    controversial issues that was discussed amongst

11    the NAC, so.

12         Q     For the record, can you just explain what

13    the proposed MENA changes were?

14         A     It was to add MENA as a separate category

15    on a combined race and ethnicity question.

16         Q     So when we talk about changes to the race

17    and ethnicity question, are the MENA changes part

18    of that conversation?

19         A     Yes.

20               MS. GOLDSTEIN:            Can we stamp this,

21    please?

22               I'm going to apologize.                    These are not




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 156 of 245



                                                                     Page 244

1     stamped.

2                (Plaintiffs' Exhibit 22, U.S. Department

3     of Commerce Census Bureau National Advisory

4     Committee on Racial, Ethnic and Other Populations

5     Charter, was marked.)
                                                       401/403
6     BY MS. GOLDSTEIN:

7          Q     I'm showing what's been marked as

8     Plaintiffs' Exhibit 22.               It's titled U.S.

9     Department of Commerce Census Bureau National

10    Advisory Community on Race and Ethnicity and Other

11    Populations Charter.             It is a four-page document.

12               Do you recognize this document?

13         A     I'm not sure I've seen this or not.                        It

14    looks like pretty standard -- standard boilerplate

15    for advisory committee charter.

16         Q     So you've seen charters like this before?

17         A     Yes.

18         Q     Okay.      And if we go to Section 3,

19    objectives and scope of activities, it states that

20    "The committee will advise the director of the

21    Census Bureau."

22               That's you, correct?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 157 of 245



                                                                     Page 245

1          A     Yep.

2          Q     "On the full range of economic housing,

3     demographic socioeconomic, linguistic,

4     technological, methodological, geographic,

5     behavioral and operational variables affecting the

6     cost accuracy and implementation of Census Bureau

7     programs and surveys, including the decennial

8     census."
                                                    401/403
9                Correct?

10         A     Uh-huh.       Yes.

11         Q     And so this charter -- does the

12    citizenship question fall within this scope of

13    activities?

14               MS. BAILEY:          Objection.        Form.

15               THE WITNESS:          Yes, it would.

16    BY MS. GOLDSTEIN:

17         Q     If you go further down, it explains that

18    "The committee will address census policies,

19    research and methodology tests, operations,

20    communications/messaging and other activities to

21    ascertain the need -- ascertain needs and best

22    practices to improve Census's surveys, operations




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 158 of 245



                                                                     Page 246

1     and programs."

2                Correct?
                                             401/403
3          A     Correct.

4          Q     As part of this mandate, did the

5     NAC -- you've mentioned that the NAC weighed in on

6     the citizenship question, correct?

7          A     Yes, they did.

8          Q     And --

9          A     I was not in attendance at that meeting,

10    though, so.

11         Q     Other than the meeting that you've

12    referred to before, did the NAC weigh in, at all,

13    on the citizenship question?

14         A     Not that I know of.

15         Q     If you go to the next paragraph, it

16    mentions that the committee, the NAC, will review

17    and provide formal recommendations and feedback on

18    working papers, reports and other documents

19    related to the design and implementation of

20    Census Bureau programs and surveys, correct?

21         A     Yes.

22         Q     Did the NAC review any of the memos that




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 159 of 245



                                                                        Page 247

1     the Census Bureau prepared regarding the

2     citizenship question?

3          A     Not that I know of.

4          Q     Did you or anyone on your staff, to your

5     knowledge, provide the NAC with copies of those?

6          A     No.     What this refers to is the items

7     that are part of an agenda of a meeting.                            There

8     was not an agenda of a meeting --
                                                              401/403
9          Q     Okay.

10         A     -- in that early 2018 time frame, so.

11         Q     When were the meetings for the NAC?

12         A     I think the NAC meeting was June, if I'm

13    not mistaken.

14         Q     And then there would be a second one?

15         A     You know, late in December.

16         Q     Did the NAC provide any formal

17    recommendations or feedback on the citizenship

18    question?

19         A     I mean, they certainly have not read the

20    recommendation, the -- or at least I don't recall

21    reading the recommendation on this.                       They

22    certainly verbally and have PowerPoint slides in




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 160 of 245



                                                                     Page 248

1     relationship to this, so.

2           Q    Is there a process by which the

3     Census Bureau formally reaches out to ask for the

4     NAC's advice?

5           A    So --

6           Q    Is that what you described before?

7           A    So -- so we have a group that's in charge

8     of the -- the advisory committees.                     They meet with

9     the chair and sometimes other parts of the

10    committee to discuss upcoming meetings and ongoing

11    response to recommendations, and so there's

12    relatively regular communications between our

13    staff and the committees.                           401/403

14          Q    And who is the group that's in charge of

15    the NAC?

16          A    So they're in our communications area,

17    so.

18          Q    Who is that?

19          A    Tara Dunlop Jackson.

20          Q    Anyone else?

21          A    She's the person in charge.

22          Q    And is that also for the CSAC?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 161 of 245



                                                                     Page 249

1           A     CSAC, yep.          And the FESAC.

2           Q     What is the FESAC?

3           A     The Federal Economic Statistics Advisory

4     Committee.

5           Q     So can I have that one back?

6                 (Plaintiffs' Exhibit 22, Email, was

7     marked.)                                  401/403

8     BY MS. GOLDSTEIN:

9           Q     Did you see the PowerPoint presentation

10    that the NAC prepared that you referred to

11    earlier?

12                MS. BAILEY:          Objection.          Vague.

13                THE WITNESS:           Are you referring to the

14    one by Arturo Vargas?

15    BY MS. GOLDSTEIN:

16          Q     Yes.

17          A     Yes.

18                (Plaintiffs' Exhibit 23, Emails, was

19    marked.)

20    BY MS. GOLDSTEIN:

21          Q     I'm showing what has been marked as

22    Plaintiffs' Exhibit 23.                 It is an email chain




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 162 of 245



                                                                     Page 250

1     Bates-stamped 8630, 8631.                 Do you recognize this

2     document?

3          A     I think so, yeah.

4          Q     What is this?

5          A     So I think we were referring back to

6     their recommendations.

7          Q     What were the NAC's recommendations with

8     respect to the citizenship question?

9          A     To not ask it.               401/403/802

10         Q     After the NAC made the recommendation to

11    not ask the citizenship question, what was the

12    Census Bureau's next steps in response to that

13    recommendation?

14         A     I'm sure we're working on the response.

15    Say, you know, decision's been made, as was

16    communicated in the meeting.

17         Q     Has that response gone out yet?

18         A     No.     I don't know.

19         Q     Who would know?

20         A     Tara.

21         Q     So in this email, it states towards the

22    very bottom on 8630 that, "The committee believes




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 163 of 245



                                                                     Page 251

1     the situation is so dire that it considers it a

2     crisis and requires the immediate attention of the

3     U.S. Secretary of Commerce and the Acting Deputy

4     Secretary of Commerce."

5                Did the NAC ever have any direct

6     communications or meetings with the U.S. Secretary

7     of Commerce?

8                MS. BAILEY:         Objection.            Foundation.

9                (Thereupon, the court reporter

10    clarified.)

11               THE WITNESS:          So I don't believe that the

12    NAC as a committee has.
                                                 401/403
13    BY MS. GOLDSTEIN:

14         Q     Okay.

15         A     It's my understanding that Arturo was one

16    of the people that the Secretary spoke to.

17         Q     Was there -- what was the result of this

18    email?

19         A     I don't know what you mean by that.

20         Q     So you mentioned that Arturo Vargas met

21    with Ross?

22         A     Prior to the decision.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 164 of 245



                                                                     Page 252

1          Q     Prior to the decision.

2                Do you know how, if at all, the NAC's

3     recommendation with respect to the citizenship

4     question was taken into account by the Commerce

5     Department?

6                MS. BAILEY:         Objection.          Form.

7                THE WITNESS:          I don't know.          I am pretty

8     sure that Arturo and the Secretary spoke and

9     Arturo had his opportunity to state his case to

10    the Secretary.                           401/403/802

11    BY MS. GOLDSTEIN:

12         Q     And other than that one meeting that

13    you've referred to, the NAC meeting, did the

14    Census Bureau have any additional meetings about

15    the citizenship question with NAC?

16               MS. BAILEY:         Objection.          Foundation.

17               THE WITNESS:          No.

18    BY MS. GOLDSTEIN:

19         Q     Other than the meeting that you've

20    described with the NAC, did the Census Bureau have

21    any meetings --

22         A     I'm sorry.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 165 of 245



                                                                     Page 253

1          Q     Go ahead.

2          A     I mean, so they're -- on other work,

3     there are ongoing discussions with the NAC and a

4     range of matters.            The NAC has subcommittees that

5     work with staff directly.

6          Q     Uh-huh.

7          A     You know, I'm sure in those meetings the

8     topic came up.

9          Q     What are those subcommittees where you

10    think the topic came up?

11         A     So I think there's -- you know, I can't

12    remember the names of the subcommittees, but

13    there's some that work on the ACS.                       I think one

14    that's roughly on administrative records.                             So

15    various sort of subtopics.                  CSAC has them, as

16    well.                                                    401/403

17         Q     And what is the CSAC's role?

18         A     Very similar.           I'm sure if you go back

19    and read the charter, it reads almost probably

20    exactly the same.

21               (Plaintiffs' Exhibit 24, U.S. Department

22    of Commerce Bureau of the Census Scientific




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 166 of 245



                                                                     Page 254

1     Advisory Committee Charter, was marked.)

2     BY MS. GOLDSTEIN:

3          Q     I'm showing what has been marked as

4     Plaintiff's Exhibit 24.               It is the U.S. Census

5     Scientific Advisory Committee Charter.                       Is this

6     the CSAC charter?

7          A     Yes.

8          Q     And this charter also provides that it

9     will provide formal review and feedback on

10    internal and external working papers, reports and

11    other documents related to the design and

12    implementation of census programs and surveys?

13         A     Yep.                            401/403

14         Q     Did the CSAC provide any formal review of

15    the memos relating to the citizenship question?

16         A     No.

17         Q     Did the CSAC provide any feedback on any

18    of the memos relating to the citizenship question?

19         A     No.

20         Q     Why not?

21         A     Again, it was not part of an organized

22    agenda in the meeting where they were -- where




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 167 of 245



                                                                     Page 255

1     those -- this was something that happened in the

2     compressed time frame, and we didn't have the

3     normal period through which we could have these

4     sorts of engagements.

5          Q     Is it fair to say in the normal course,

6     when a change is proposed to the decennial census,

7     it's on a longer time frame?

8                MS. BAILEY:         Objection.         Speculation.

9                THE WITNESS:          I mean --

10    BY MS. GOLDSTEIN:                              401/403

11         Q     For example, the --

12         A     No.

13         Q     -- race and ethnicity proposed changes?

14         A     Yes.     It was on a longer time schedule

15    that allowed more feedback from the advisory

16    committees.

17         Q     And typically, in the ordinary course,

18    when there is a proposed change to a question,

19    that proposed change is raised to the advisory

20    committees, correct?

21         A     If it's significant.

22         Q     So, typically, in the ordinary course,




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 168 of 245



                                                                     Page 256

1     where there is a proposed significant change to

2     the census questionnaire, that proposed change is

3     raised to the advisory committees, correct?

4          A     Yes.

5          Q     Including the NAC?

6          A     Yes.

7          Q     And including the CSAC?

8          A     Correct.

9          Q     But that did not happen with the

10    citizenship question, correct?
                                                              401/403
11         A     It did not.

12         Q     Because there wasn't time?

13         A     Because there wasn't time.

14         Q     Were there any other reasons why the

15    citizenship question was not raised to the

16    advisory committee?

17               MS. BAILEY:          Objection, speculation.

18               THE WITNESS:           No.

19               That timing was the primary issue, yeah.

20    BY MS. GOLDSTEIN:

21         Q     Were there any --

22         A     No
                 No.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 169 of 245



                                                                     Page 257

1          Q     -- other issues?

2          A     Not that I know of.

3          Q     Okay.       Did CSAC, which is the

4     Census Scientific Advisory Committee, right?

5          A     Yes.

6          Q     Provide any feedback on the citizenship

7     question?

8          A     Yes, they did.

9          Q     What was their feedback on the

10    citizenship question?

11         A     So they had a short presentation about it

12    at the spring CSAC meeting where they argued

13    against it.
                                                  401/403/802
14         Q     For what reasons?

15         A     For many of the normal reasons, the short

16    time frame.        They were concerned about it not

17    being tested.

18         Q     Has the Census Bureau responded to CSAC's

19    recommendation yet?

20         A     I think we have, but I'm not sure.                         I'd

21    have to see if that's gone out or not.

22         Q     Who would know?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 170 of 245



                                                                     Page 259

1                I'd like to follow up on something you

2     said earlier.         I believe your testimony was that

3     it's difficult to simulate the decennial census

4     because it's unique.             Is that a fair

5     characterization?

6          A     Correct.

7          Q     Okay.      But, in fact, that the

8     Census Bureau does the multiyear testing program

9     to prepare for the census; is that correct?

10         A     That's correct.

11         Q     Do you know when that testing process

12    started?                                        401/403

13         A     2013.

14         Q     So seven years in advance of the

15    decennial census, correct?

16         A     Correct.

17         Q     And from that testing, the Census Bureau

18    determines -- obtains various pieces of

19    information that are useful for development of the

20    2020 census?

21         A     Correct.

22         Q     For example, self-response rates?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 171 of 245



                                                                      Page 260

1          A     That's one thing that --

2          Q     Okay.

3          A     So a testing self-response rate is not

4     that indicative of a census self-response rate

5     because of the lack of advertising and --

6          Q     But, in fact, you do do tests to

7     determine self-response rates in preparation for

8     the decennial census?

9          A     I don't think we did any tests whose

10    purpose it was to determine what the self-response

11    rate was.

12         Q     Do you also use these tests to determine

13    or to obtain information about nonresponse

14    follow-up procedures?                                 401/403

15         A     About procedures, yes.

16         Q     And about the use of administrative

17    records?

18         A     And about -- yes.

19         Q     And about the use of data capture systems

20    or the functionality of the those systems?

21         A     Correct.

22         Q     How about for language support




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 172 of 245



                                                                     Page 261

1     systems --

2                (Conference call interruption.)

3                THE WITNESS:          Okay.      All right.         Please

4     say the question again.
                                                      401/403
5     BY MR. TILAK:

6          Q     And how about language support systems or

7     translations services?

8                MS. BAILEY:         Objection.         Vague.

9                THE WITNESS:          So there was some stuff

10    done with language, yes.

11    BY MR. TILAK:

12         Q     So in short, this multiyear testing

13    program does provide meaningful information that

14    the Census Bureau uses to prepare for the 2020

15    census?

16         A     Yes.

17         Q     Did you do any tests where the sole

18    purpose was not self-response rates but one of the

19    items that was looked at was self-response rates?

20               MS. BAILEY:         Objection.         Form.

21               THE WITNESS:          So we always look at the

22    self-response rate as a matter of course.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 173 of 245



                                                                     Page 262

1     BY MR. TILAK:

2          Q     And would it be fair to say this

3     multiyear testing program imposes a cost upon the

4     Bureau?

5          A     Absolutely.

6          Q     And would it also be fair to say that

7     none of these tests over the last seven --

8     five years have included -- or included a

9     citizenship question?

10         A     Over the last --

11         Q     Five years, since 2013 to 2018.

12         A     No.     None of the census tests included a

13    citizenship question.

14         Q     We have just touched on self-response.

15    Briefly, self-response, could you provide a short

16    definition for that?

17         A     Self-response is when a survey is -- when

18    we ask someone to do a survey, they, you know,

19    fill it out either online, on paper, over the

20    phone, and provide us their answers by themselves.

21         Q     And where a households fail to

22    self-respond to the census, there are other ways




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 174 of 245



                                                                     Page 265

1     that's not necessarily the rule.

2          Q     It's not a prerequisite to be hired as a

3     decennial census enumerator?

4          A     Not if you're going to try to hire

5     hundreds of thousands of people, it's not.

6          Q     Earlier today you mentioned the concept

7     of a hard-to-count population.                   What is a

8     hard-to-count population?

9          A     So there are certain subpopulations that

10    are lower self-response rates.                   You know, recent

11    immigrants, you know, people in poverty, you know,

12    folks on tribal lands.                         401/403

13         Q     How about noncitizen?

14               MS. BAILEY:         Objection.         Vague.

15               THE WITNESS:          Noncitizen, their recent

16    immigrants would be included in that.

17    BY MR. TILAK:

18         Q     How about households with limited English

19    proficiency, are they considered --

20         A     Yes.

21         Q     -- considered a hard-to-count population?

22         A     Yes.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 175 of 245



                                                                        Page 266

1          Q     In general, isn't it the case that more

2     nonresponse follow-up is needed for hard-to-count

3     populations compared to the population at large?

4          A     Yes.                            401/403

5          Q     Now, for the 2020 census, what is the

6     maximum number of times that an enumerator will

7     visit a household that has not self-responded?

8          A     I think, by design, six times.

9          Q     And six is not the number at which the

10    Census Bureau expects every household to have

11    responded, correct?

12               MS. BAILEY:          Objection.           Vague.

13               THE WITNESS:           So most households that

14    respond to NRFU will respond before six visits.

15    It's just some households are harder to get than

16    others.

17    BY MR. TILAK:

18         Q     Sir, so after six visits, some households

19    may still not have responded?
                                                              401/403
20         A     Correct.

21         Q     And as compared to the U.S. population as

22    a whole, is it more likely that hard-to-count




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 176 of 245



                                                                     Page 267

1     populations would still not be counted after those

2     maximum of six visits?

3                MS. BAILEY:         Objection.         Form.

4                THE WITNESS:          It is.      Hard-to-count

5     populations will have a higher proportion in the

6     higher count of NRFU visits.

7     BY MR. TILAK:

8          Q     And would they also have a higher

9     proportion in the amount of people who have not

10    been enumerated after the maximum of NRFU visits?

11               MS. BAILEY:         Objection.         Form.

12               THE WITNESS:          That's actually more

13    difficult to say.

14    BY MR. TILAK:

15         Q     Are you aware of any studies assessing

16    that question?

17         A     I know that imputation rates are slightly

18    higher, but it's hard to -- you know, the -- what

19    happens at the end of NRFU is -- is -- you know,

20    we seek proxy responses and that sort of thing, as

21    well.    So proxy rates are definitely higher

22    for hard-to-count communities.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 177 of 245



                                                                     Page 268

1          Q     And are proxy rates -- are proxies sought

2     for households that do not respond to nonresponse

3     follow-up?

4          A     Yes.

5          Q     Are they sought in any other circumstance

6     in the context of the decennial census?

7          A     If we received a response, we wouldn't

8     use a proxy response.

9          Q     So the only time you would use a proxy

10    response is if a household didn't respond in NRFU?

11         A     Yes.

12         Q     Now, the maximum of six visits, is that

13    set, in part, based on budgetary and staffing

14    considerations?

15         A     Yes.

16         Q     Because the census has a limited staff?

17         A     Yes.

18         Q     And limited budget?

19         A     And a limited budget --

20         Q     Budget?

21         A     -- and a limited schedule.

22         Q     And we just mentioned proxies.                    Who




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 178 of 245



                                                                     Page 269

1     qualifies as a proxy for a nonresponding

2     household?

3          A     I don't understand the --

4          Q     Is it neighbors or landlords --

5          A     So you're asking who could give a proxy

6     response for --

7          Q     Right.

8          A     Typically, neighbors or other -- you

9     know, neighbors, sometimes maybe a postal worker.

10    You know, somebody with direct knowledge of the

11    number of people living in that house.

12         Q     How does the Census Bureau go about

13    identifying who has this knowledge, minimum

14    knowledge --

15               MS. BAILEY:          Objection.          Vague.

16               THE WITNESS:           So there are procedures and

17    NRFU training about what to do.                     And, you know,

18    obviously, asking a neighbor is the key.

19    BY MR. TILAK:

20         Q     For the 2020 census, is there a maximum

21    number of proxy visits?

22         A     So we try -- if we haven't found anybody




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 179 of 245



                                                                      Page 270

1     by four or five, we start looking for a proxy

2     then.

3            Q    Is there a point in which you stop

4     looking for a proxy?

5            A    So, you know, the design is to stop at

6     six.

7            Q    And it's possible that after six visits,

8     you haven't gotten the response in nonresponse

9     follow-up and you also haven't gotten the response

10    in proxy; is that right?

11           A    That is true, yes.

12           Q    And is that the situation -- where you

13    haven't gotten the response in nonresponse

14    follow-up or proxy, is that a situation where you

15    would apply imputation?

16           A    Yes.

17           Q    And I think you mentioned this earlier,

18    but compared to the U.S. population generally, are

19    proxy rates for hard-to-count populations higher?

20           A    Yes.

21           Q    Are administrative records another way

22    that the Census Bureau can use to enumerate a




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 180 of 245



                                                                     Page 271

1     household that has not self-responded?

2          A     Yes.

3          Q     And to determine the number of people who

4     live in a household, what administrative records

5     does the Census Bureau look at?

6          A     So a variety of administrative records.

7     So, importantly, you know, income tax returns,

8     other government administrative records from

9     Social Security or -- or various, you know,

10    assistance programs, SNAP or -- but also using

11    other information like, you know, whether the mail

12    is being delivered to the house at the current

13    time and that sort of stuff.

14               It's actually a pretty small share of

15    the -- you know, it's only like 4 percent of the

16    households can be enumerated that way, where we

17    have high -- high-quality records that are very

18                            time
      stable over a period of time.

19         Q     So the ability to use administrative

20    records applies to a fairly small portion of the

21    population; is that correct?                        401/403

22         A     Of the NRFU population, yes.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 181 of 245



                                                                     Page 272

1          Q     Of the NRFU population.

2                Compared to the U.S. population at large,

3     is the -- can administrative records be used to

4     enumerate hard-to-count populations at a smaller

5     rate than the U.S. population at large?

6                MS. BAILEY:          Objection.          Form.         401/403

7                THE WITNESS:           That is the case.

8     BY MR. TILAK:

9          Q     Is whole person imputation a mechanism

10    that the Census Bureau uses to enumerate

11    households that have failed to self-respond?

12         A     And failed -- non- -- didn't respond in

13    nonresponse follow-up.

14         Q     Does the Census Bureau try to obtain a

15    proxy response before resorting to --

16         A     Yes.

17         Q     -- whole person imputation?

18         A     Yes.

19         Q     And briefly, what is whole person

20    imputation?                                     401/403

21         A     It's when the count in the house is

22    imputed and their characteristics are imputed.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 182 of 245



                                                                     Page 273

1          Q     How is that done?

2          A     Using neighborhood characteristics

3     and -- so --                                     401/403

4          Q     Where does the Census -- sorry.                     Finish

5     your answer.

6          A     From the other people that have

7     responded.

8          Q     From what sources does the Census Bureau

9     determine the neighborhood characteristics that it

10    then uses to impute to the households?

11         A     So from the ACS, from administrative

12    records, but also, really important here, from the

13    other responses to the Census.

14         Q     Now, besides NRFU and proxy responses and

15    administrative records and whole person

16    imputations, are there any other methods that the

17    Census Bureau can use to enumerate a household

18    that fails to self-respond?

19         A     That's pretty much it.

20         Q     That's the whole list.

21               If there is a decline in the

22    self-response for a subpopulation within the U.S.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 183 of 245



                                                                     Page 274

1     population, is it your understanding that this

2     will be associated with an increase in the net

3     undercount of that population?

4          A     That's not necessarily the case.                     It

5     would be an increase in the NRFU workload for that

6     population.

7          Q     And so if there's a decline in

8     self-response, then the NRFU workload would be

9     increased, correct?                        401/403

10         A     Yes.

11         Q     Are you aware of any studies that have

12    analyzed the relationship between a decline in

13    self-response in a particular subpopulation and

14    the net undercount for that subpopulation?

15         A     I'm not familiar with any.                  That doesn't

16    mean they don't exist, so -- again, this is -- I'm

17    an economist, not a demographer.

18         Q     Do you know who would be the right person

19    to ask about this at the Census Bureau?

20         A     Karen Battle I would start with.                     Or I

21    would add -- no.           Karen is a good person.

22         Q     And if there's a decline in the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 184 of 245



                                                                     Page 275

1     self-response for a hard-to-count population,

2     would that be associated with the net undercount

3     for that hard-to-count population?

4          A     Again, not necessarily.                  It means that we

5     would have a higher NRFU workload for that

6     population, and we may capture all of those folks

7     being NRFU.

8          Q     So the net undercount would be avoided if

9     the NRFU procedures were as effective for that

10    hard-to-count population as for the population at

11    large; is that a fair statement?

12         A     Or as is -- as good as they were for that

13    subpopulation before.

14         Q     Could you explain that?

15         A     Well, you know, you're trying to

16    enumerate this subpopulation, so if only the

17    self-response is now at issue but NRFU is not an

18    issue, you should be able to pick everybody else

19    up with NRFU, so.

20         Q     Now, you testified earlier about the

21    memos that Dr. Abowd prepared on January 19th and

22    March of 2018.          Was it your testimony that you




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 185 of 245



                                                                     Page 278

1          A     No.

2          Q     So you would agree that the

3     inclusion -- or the citizenship question could

4     potentially be much more burdensome and would lead

5     to a larger decline in self-response for

6     noncitizen households?

7          A     Correct.

8          Q     And noncitizen households here are any

9     households with at least one noncitizen?

10         A     Correct.

11         Q     And then if we could turn to Exhibit 16,

12    which I believe is the March 2018 memo, starting

13    Bates was 0009812, I believe.

14         A     I don't have it.

15               Thank you.         This is the questions.                  It's

16    not the -- you're looking for the Secretary's

17    memo?

18         Q     Correct.        Yes.     I apologize for that

19    confusion.

20               If I can direct you to Bates ending on

21    15, the last full paragraph that starts, "how

22    might inclusion."




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 186 of 245



                                                                     Page 279

1          A     Uh-huh.

2          Q     Halfway through that paragraph,

3     "Inclusion of a citizenship question on the 2020

4     census questionnaire is very likely to reduce the

5     self-response rate pushing more households into

6     NRFU."

7                Do you agree with that statement?

8          A     Yes.

9          Q     And then the last statement in that -- or

10    the second to last sentence in that paragraph,

11    "Those refusing to self-respond to the citizen

12    question are particularly likely to refuse to

13    respond in NRFU, as well, resulting in a proxy

14    response."

15         A     Uh-huh.

16         Q     Do you agree with that statement?

17         A     Yes.

18         Q     So would it be fair to say between these

19    two memos, that it is likely that a citizenship

20    question will lead to a decline in self-response

21    among noncitizen households?

22         A     That's what the analysis predicted, yes.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 187 of 245



                                                                     Page 280

1          Q     And then these noncitizen households who

2     did not respond because of the citizenship

3     question were particularly likely to refuse to

4     respond in NRFU, as well?

5          A     Yes.

6          Q     And that would result in a proxy

7     response?

8          A     Correct.

9          Q     In evaluating the citizenship question,

10    did anyone at the Bureau look at the efficacy of

11    non-response follow-up procedures for noncitizen

12    households in comparison to other segments of the

13    population?

14         A     Not in -- I don't think that was -- we

15    have other things that look at efficacy of NRFU

16    procedures.        That was not done as part of this

17    analysis.

18         Q     Apart from this analysis, was any study

19    of the efficacy of nonresponse follow-up

20    procedures for noncitizen households compared to

21    other parts of the population done at the

22    Census Bureau?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 188 of 245



                                                                     Page 281

1           A     So I'm not sure if there -- I'd have to

2     go back and see if there was really a study that

3     had that as its goal, but analyzing the -- you

4     know, procedures and how well, you know, our

5     instruments work and stuff like that was,

6     obviously, a big part of the '18 test, so --

7           Q     But you're not aware of a study that

8     focused specifically on looking at efficacy for

9     the noncitizen --

10          A     No.

11          Q     -- households --

12          A     No.

13          Q     And you said that was tested in the

14    end-to-end test?

15          A     NRFU procedures were, yes.

16          Q     And the end-to-end test did not contain

17    the citizenship question, correct?

18          A     Correct.

19          Q     Did anyone at the Bureau evaluate the

20    efficacy of nonresponse follow-up procedures for

21    Hispanic households or households with limited

22    English proficiency as compared to the general




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 189 of 245



                                                                     Page 282

1     U.S. population?

2          A     So, again, you know, the answer there is

3     the same.       We do try to have in-language people as

4     enumerators.        So there's often an after-event
                                                                            401/403
5     analysis of how well that seems to work, so.

6          Q     But you're not aware of any specific test

7     that targeted that question?

8          A     No, not -- not specifically.

9          Q     How about -- did the Bureau evaluate the

10    efficacy of nonresponse follow-up procedures based

11    on census tract or based on state?

12         A     On census or state?

13         Q     Yes.

14         A     I mean, obviously, we look at -- we look

15    at things by the characteristics of different

16    units of geography, but, you know, I'm not sure

17    what you mean by -- what -- what specifically are

18    you trying to get at here?

19         Q     Are there any tests that look at whether

20    certain census tracts are harder to enumerate

21    through nonresponse follow-up procedures than

22    other citizen tracts?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 190 of 245



                                                                     Page 283

1          A     So, I mean, we already -- we already know

2     that, to some degree, because we know that those

3     tracts are made up of higher proportions of

4     hard-to-count populations, so that's -- I don't

5     know what the test is that you're looking for

6     here.    So --

7          Q     And then you mentioned for these

8     noncitizen households that are likely to not

9     self-respond and then will refuse to answer in

10    NRFU, that a proxy response would be required.                        In

11    evaluating the citizenship question, did the

12    Bureau consider whether -- consider the

13    availability of proxies -- let me rephrase.

14               In evaluating the citizenship question,

15    did anyone at the Bureau consider whether the

16    availability of proxy was the same for noncitizen

17    households as for other parts of the U.S.

18    population?

19         A     Not that I know of.

20         Q     How about for Hispanic households or

21    households with limited English proficiencies?

22         A     Yeah.      I don't think we've broken




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 191 of 245



                                                                     Page 284

1     that -- I mean, neighbors are neighbors, so.

2          Q     And has the Bureau done any analysis of

3     the availability of proxies that's broken down by

4     census tract or by state?
                                                     401/403
5          A     No.

6          Q     Has any analysis been done by the Bureau

7     on the willingness of proxies to respond for

8     noncitizen households versus the U.S. population

9     at large?

10         A     Not that I know of.

11         Q     The same question with respect to proxies

12    for Hispanic households or households with limited

13    English proficiency.

14         A     No.

15         Q     If proxies were less available for

16    noncitizen households, then fewer of these

17    noncitizen households that did not respond to NRFU

18    would be enumerated through proxies, correct?

19               MS. BAILEY:         Objection.         Calls for

20    speculation.

21               THE WITNESS:          Presumably.

22    BY MR. TILAK:




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 192 of 245



                                                                     Page 285

1          Q     We already briefly discussed

2     administrative records.                In evaluating the

3     citizenship question, did anyone at the Bureau

4     consider the differential quality or availability

5     of administrative records for noncitizen

6     households as compared to the U.S. population?

7                MS. BAILEY:          Objection.          Form.

8                THE WITNESS:           Yeah.      That was analyzed in

9     2010.                                           401/403

10    BY MR. TILAK:

11         Q     What test was that analyzed in?

12         A     I believe it was called the census 2010

13    match study.

14         Q     What was the impetus for that test?

15         A     It was one of the regular tests we ran as

16    part of the 2010 program.

17         Q     Briefly, what were the findings of that

18    study?

19         A     So the study basically documented how

20    well we could match census responses, including

21    NRFU and proxy responses, to administrative

22    records.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 193 of 245



                                                                     Page 286

1          Q     And did that study also look at the

2     availability of administrative records for

3     Hispanic households --

4          A     That --

5          Q     -- and households of --

6          A     That --

7          Q     -- limited English --

8          A     That would --

9          Q     -- proficiency?

10         A     -- so it was able to demonstrate that

11    hard-to-count populations had lower-quality

12    administrative records.

13               (Thereupon, reporter requested to speak

14    one at a time.)

15    BY MR. TILAK:

16         Q     And when you say lower-quality

17    administrative records, that means that the

18    administrative records could be used to enumerate

19    those households less of the time?

20         A     Correct.

21         Q     Now, with respect to whole person

22    imputation, in evaluating the citizenship




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 194 of 245



                                                                     Page 287

1     question, did anyone evaluate whether whole person

2     imputation was less accurate for households with

3     noncitizen as opposed to the population at large?

4          A     I'm not sure that that -- that's been

5     done.    I imagine it probably would be, but I don't

6     know what study that is.

7          Q     You haven't seen any study that looks at

8     this question?                                     401/403

9          A     I don't recall seeing it, no.

10         Q     Has anyone evaluated the accuracy of

11    whole person imputation for Hispanic or households

12    with limited English proficiency compared to the

13    population at --

14         A     Same.

15         Q     -- large?

16         A     Same.

17               My guess is there's a study out there,

18    I'm just not familiar with it.

19         Q     Was any such study, to your knowledge,

20    part of the review of the citizen question in

21    preparation for the decennial --

22         A     No.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 195 of 245



                                                                     Page 288

1          Q     -- census?

2                Did anyone evaluate the accuracy of whole

3     person imputation based on census tract or state?

4          A     I -- I don't know, but that would have

5     been done, probably, in a post-enumeration survey

6     type thing.        Would not have been able to evaluate

7     it by state, so.                               401/403

8          Q     And by post-enumeration survey, what do

9     you mean by that?

10         A     So that's something we do afterwards to

11    assess the quality of the census.

12         Q     So the last time that that would have

13    been done would have been after the 2010 census?

14         A     2010, yes.

15         Q     Do you know if any such survey was used

16    in preparations for this 2020 census?

17         A     So you can only do a post-enumeration

18    survey after you do a census.                  So we did use those

19    results to inform our plans and procedures for

20    2020.

21         Q     Are you aware of any specific calculation

22    of the additional costs that would be incurred to




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 196 of 245



                                                                     Page 289

1     make up for a decline in self-response or failure

2     to not -- failure to answer a NRFU as a result of

3     this citizenship question?

4                MS. BAILEY:          Objection.          Compound.

5                THE WITNESS:           So I believe in the -- in

6     the -- not this memo -- well, it probably is in

7     this memo, too -- but there was a computation of

8     what the expected increase in nonresponse

9     follow-up costs would be.
                                                                 401/403
10    BY MR. TILAK:

11         Q     Do you remember what the calculation was?

12         A     Offhand, I think it was in the, you know,

13    20 to $40 million range, something like that.

14         Q     Was that a conservative estimate?

15         A     A conservative -- yeah.                  I think they

16    thought it -- that that was potentially a lower

17    bound.

18         Q     Are you aware of any calculation at the

19    upper bound of what the cost might be?

20         A     Not of an upper bound, no.

21         Q     Earlier today we discussed sensitive

22    questions.        Is it accurate that if a question is




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 197 of 245



                                                                     Page 290

1     sensitive to a particular population, that

2     population might fail to respond to that

3     particular question?                             401/403

4                MS. BAILEY:         Objection.         Calls for

5     speculation.

6                THE WITNESS:          So to the degree that

7     sensitive questions have lower self-response

8     rates, that could potentially be true, yeah.

9     BY MR. TILAK:

10         Q     And if there's a sensitive question on a

11    questionnaire, does the presence of that question

12    increase the likelihood that a person will not

13    respond to the questionnaire as a whole?

14         A     Again, that -- that could happen, yes.

15         Q     We -- you also talked about cognitive

16    testing at some length this morning.                       What does it

17    mean for a question to be cognitively difficult?

18         A     So the person doesn't understand what

19    we're asking.

20         Q     And if a question is cognitively

21    difficult, does that increase the likelihood that

22    the respondent will fail to answer that specific




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 198 of 245



                                                                     Page 291

1     question on the questionnaire?

2          A     Yes.

3          Q     Does it also increase the likelihood that

4     the respondent will fail to respond to the

5     questionnaire as a whole?

6          A     That, I -- I -- I'd have to see studies

7     on that.      As surveys go, census questions are

8     typically not that cognitively difficult.                           Health

9     surveys are far more cognitively difficult, just

10    to give you a -- some parameters.

11         Q     Is there -- is there a threshold in your

12    mind for when a question is cognitively difficult?

13         A     Not in my mind.            I would leave that up to

14    the folks that would evaluate that sort of thing.

15         Q     And who would those people be?

16         A     So we have some survey methodologies that

17    look at that type of thing, as do other survey

18    organizations.

19         Q     For the 2020 census, the citizenship

20    question will be placed at the end, correct?

21         A     Correct.                                       401/403

22         Q     What was the reason for that?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 199 of 245



                                                                     Page 292

1          A     Since it was added late, it was placed at

2     the end.

3          Q     That particular ordering was not tested

4     in any way, correct?
                                                       401/403
5          A     No, it wasn't.

6          Q     But households are still required to

7     answer the citizenship question, correct?

8          A     Yes, they are.

9          Q     Even though it's placed at the end?

10         A     Yes.

11         Q     The Census Bureau has not communicated to

12    the public that the citizenship question is

13    optional, to your knowledge?

14         A     No.

15         Q     Do you know if DOJ has communicated to

16    the public whether the citizenship question is

17    optional?

18               MS. BAILEY:          Objection.          Foundation.

19               THE WITNESS:           Well, the Census Bureau's

20    position is that it is not, so.

21    BY MR. TILAK:

22         Q     In fact, a person faces penalty for




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 200 of 245



                                                                     Page 295

1     questionnaires must satisfy some statutory or

2     regulatory need; is that correct?

3          A     Correct.

4          Q     And generally, the Census Bureau only

5     asks questions that are requested by an agency,

6     correct?

7          A     Yes.      That's correct.

8          Q     And the impetus for adding the

9     citizenship question here was the DOJ's Gary

10    letter --

11         A     Yes.

12         Q     -- correct?

13               And this letter asked for block-level

14    citizenship data, correct?

15         A     Correct.

16         Q     And the Census Bureau decided to use the

17    ACS question, correct?

18         A     That's correct.

19         Q     When in the process did the Census Bureau

20    decide that if they were going to ask a

21    citizenship question, it would be the ACS

22    question?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 201 of 245



                                                                     Page 296

1           A     Early in the process.                 Given the tight

2     time constraint, we didn't really have time to

3     consider an alternative, and this has the added

4     benefit that it's completely comparable with the

5     ACS data.

6           Q     The ACS question asks for more than just

7     citizenship, though, correct?
                                                                     401/403
8           A     It has multiple questions.

9           Q     It asks whether someone was born in the

10    United States or U.S. territories?

11          A     Correct.

12          Q     Did DOJ ask for data on where a person

13    was born?

14          A     They did not.

15          Q     To your knowledge, was this information

16    necessary to satisfy DOJ's needs?

17                MS. BAILEY:          Objection.          Foundation.

18                THE WITNESS:           Which information?

19    BY MR. TILAK:

20          Q     The information on whether someone was

21    born, for example, in the U.S. territories?

22          A     I don't think that -- that -- I'm not




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 202 of 245



                                                                     Page 297

1     sure what you're asking here.

2          Q     Well, the DOJ asked for citizenship

3     information?

4          A     Right.

5          Q     Is information on where someone was born

6     responsive to that request apart from the earlier

7     question, are you a citizenship or not?

8          A     No.     So, I mean, that's the way the ACS

9     question is read, so that's what we went with, so.

10         Q     The ACS question also requests whether

11    individuals were born abroad to U.S. citizens?

12         A     Correct.                                          401/403

13         Q     DOJ did not specifically ask for that

14    information, correct?

15         A     No.     They did not.

16         Q     The ACS question asks if a citizen is

17    naturalized, correct?

18         A     Correct.

19         Q     And, again, that was not specifically

20    requested by DOJ?

21         A     No.

22         Q     It also asks the year someone was




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 203 of 245



                                                                     Page 298

1     naturalized, if they were a naturalized citizen?

2          A     Yes.

3          Q     And DOJ doesn't ask for this information

4     either, correct?                                401/403

5          A     No, it does not.

6          Q     At any point, did the Census Bureau ever

7     consider a question that simply asked, are you a

8     citizen; yes or no?

9          A     Again, that would have required a much

10    lengthier period of time.                 It would have required

11    testing and what have you.                  And so given the time

12    frame and the desire to have comparability to the

13    ACS, a decision was made to go with the ACS.

14         Q     So is it a fair statement that because of

15    the compressed timeline, the Census Bureau went

16    with a question that asks for extraneous

17    information not responsive to the DOJ's request?

18               MS. BAILEY:          Objection.

19               THE WITNESS:           That information is

20    currently used by -- by DOJ right now.                         I would

21    assume that, you know, they would still find that

22    useful.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 204 of 245



                                                                      Page 299

1     BY MR. TILAK:

2            Q    Did they specifically request it --

3            A    They did not.

4            Q    Now, we talked a little bit about some of

5     the evidence that Dr. Abowd cites in his memos for

6     why there might be a decline in self-response

7     rates.                                       401/403

8                 Was there any affirmative evidence you're

9     aware of suggesting that there would not be a

10    decrease in response rates as a result of this

11    citizenship question?

12           A    No.

13           Q    To go back for a second, when the

14    decision was made to use the ACS formulation, who

15    made that decision?

16           A    That was a conversation within the

17    Census Bureau.

18           Q    Was the Commerce Department involved in

19    any way?

20           A    No.

21           Q    Do you know if DOJ was involved in any

22    way?




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 205 of 245



                                                                     Page 305

1          Q     And how are they different?

2          A     Well, they're meant to test procedures

3     and processes and --

4          Q     If the Census Bureau had known about the

5     citizenship question request in February of 2017,

6     would it have been able to do more testing of that

7     question?

8          A     We certainly would have had more time to

9     do testing.        Whether it would have been as

10    definitive as we would have liked, I doubt it.                        It

11    still would not have been in the decennial

12    environment of, you know, this spring, summer of

13    2020.

14         Q     Would it have been -- let me rephrase.

15               If the citizenship question had been

16    requested in February of 2017, would the

17    Census Bureau have been able to include it in the

18    2018 end-to-end test?

19               MS. BAILEY:         Objection.         Calls for

20    speculation.

21               THE WITNESS:          So if a decision had been

22    made prior to the development of the materials for




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 206 of 245



                                                                     Page 306

1     the 2018 end-to-end test, we would have included

2     it because it was part of the census.                       We ran what

3     we thought was the census.                Again, we weren't

4     testing the questions in the 2018 end-to-end test.

5     We were testing the systems and procedures.

6     BY MR. TILAK:

7          Q     And what systems and procedures,

8     specifically?

9          A     All of the data collection procedures,

10    all of the data processing procedures, the review

11    and publication of the date products.

12         Q     Did that include nonresponse follow-up

13    procedures?

14         A     It did.

15         Q     And did it include proxy response

16    procedures?

17         A     It did
                    did.

18         Q     And whole person imputation procedures?

19         A     It will.

20         Q     And based on Dr. Abowd's analysis, is it

21    accurate that the inclusion of a citizenship

22    question will increase the NRFU workload?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 207 of 245



                                                                      Page 307

1            A    That's -- we believe that to be the case,

2     yes.

3            Q    And is it also an accurate statement

4     because people who chose to -- who refuse to

5     respond -- self-respond because of a citizenship

6     question will also not respond to NRFU and the

7     proxy workload will also be increased --

8                 MS. BAILEY:          Objection.

9     BY MR. TILAK:

10           Q    -- in the 2020 census?

11           A    So we do believe it will lead to an

12    increase in the proxy rate.                   Less confident about

13    that rate, though, because it's a smaller rate.

14           Q    What do you mean by that?

15           A    Well, the number of proxy responses at

16    the end is relatively small compared to the NRFU

17    workload.

18           Q    And of that proportion that's left over

19    for proxy are hard-to-count populations a

20    disproportionate part of the proxy response

21    population as it --

22           A    Yeah.       That's part of what it means to be




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 208 of 245



                                                                     Page 308

1     hard to count, I believe.

2          Q     Turning to 1317 on this memo, the last

3     sentence -- well, let's start with the sentence

4     above that.        "No one provided evidence that there

5     are residents who would respond accurately to a

6     decennial census that did not contain a citizen,

7     but would not respond if it did, although many

8     believe that such residents had to exist."

9                Does the Census Bureau have any evidence

10    responsive to this question here?

11         A     So I think the Census Bureau's analysis

12    suggested that there would be some folks who would

13    have answered the question through

14    self-response -- or responded via self-response

15    that would now have to go to NRFU.                     Accuracy of

16    NRFU responses is less than self-response and

17    proxy response is less than NRFU responses.

18         Q     So this is -- it's your testimony that

19    this is not an accurate statement, that the

20    Census Bureau did, in fact, provide evidence?

21         A     So this is the Secretary's assessment of

22    the evidence that was provided to him total, so.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 209 of 245



                                                                     Page 309

1          Q     But your testimony is the Census Bureau

2     did provide evidence; is that correct?

3          A     Yes.

4                MR. TILAK:         We can go off the record for

5     five minutes.

6                MS. BAILEY:         Oh.     Taking a break?

7                MR. TILAK:         Yeah.

8                VIDEOGRAPHER:          The time is 3:44 p.m.

9     This completes Media Unit Number 3.                     We are now

10    off the record.

11               (Off the record.)

12               VIDEOGRAPHER:          The time is 3:56 p.m.

13    This begins Media Unit Number 4.                    We're now on the

14    record.

15               Please proceed, Counsel.

16                      EXAMINATION BY MS. SHAH:

17         Q     Good afternoon.            My name is Niyati Shah,

18    and I represent the plaintiffs in Lupe v. Ross in

19    the District or Maryland, Case Number 8:1801570.

20               Dr. Jarmin -- of course.

21               I'd like to actually just go back to the

22    discussion we had earlier today about the race and




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 210 of 245



                                                                     Page 310

1     ethnicity question.

2                Would you characterize combining the two

3     census questions on race and ethnic origin for the

4     2020 census as modifying the 2020 census

5     questionnaire, as compared to 2020 census, or

6     adding a new question to the 2020 census?

7                MS. BAILEY:         Objection.         Compound.

8                THE WITNESS:          As modifying.

9     BY MR. SHAH:

10         Q     Okay.      Is it your understanding that the

11    Census Bureau fielded a National Content Test or

12    the NCT in 2015 in large part to evaluate the best

13    way to collect race and ethnicity data for the

14    2020 census?

15         A     Yes.

16         Q     And that included the possibility of a

17    combined race and ethnicity question, correct?

18         A     It did.

19         Q     Among other things, did the NCT test for

20    the wording of a combined race and ethnicity, as

21    well as revised wording for a separate race and

22    ethnicity question?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 211 of 245



                                                                     Page 311

1          A     I --

2                MS. BAILEY:         Objection.           Compound.

3                THE WITNESS:          I believe it did both.

4     BY MS. SHAH:                              401/403

5          Q     And did the NCT test for a design and

6     placement of the combined race and ethnicity

7     question?

8          A     I'm not sure if it did placement or not.

9          Q     And did the NCT test for instructions for

10    each iteration of the race and ethnicity question?

11         A     Yes.

12         Q     And as well for the questionnaire, as

13    well?

14         A     I'm not sure for the -- entire

15    question -- I mean, I know for each of the

16    versions of the question, it had different

17    versions of the instructions.

18         Q     And would you characterize the NCT as a

19    randomized controlled test?

20         A     It was.

21         Q     And would the NCT also be considered

22    field testing?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 212 of 245



                                                                     Page 312

1          A     Yes.

2          Q     And from the NCT, would the Census Bureau

3     be able to tell how certain demographic subgroups

4     responded to the race and ethnicity question?

5          A     Yes.                                 401/403

6          Q     Would they be able to tell how Hispanics

7     responded?

8          A     Yes.

9          Q     How about Asians?

10         A     Yes.

11         Q     What about Native Americans?

12         A     I believe so, yes.

13         Q     And would they also be able to show how

14    populations in certain geographic regions

15    responded?

16         A     I'm not sure about geographic regions, so

17    I'd have to go back and review the -- it was a

18    large test, because it needed to be able to

19    breakdown by these various race and ethnic

20    categories.        But, obviously, some of those get

21    pretty small if you break it into smaller

22    geographies.         So I'm not sure that it had much to




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 213 of 245



                                                                     Page 313

1     say geographically, but I'd have to go back and

2     review the parameters of the test to answer that

3     more fully.

4          Q     Okay.       Fair enough.

5                And it's correct that the Census Bureau

6     staff recommended that the 2020 census include a

7     combined race and ethnicity question with a new

8     MENA category and check boxes for collection of

9     racial subgroup data pending a parallel effort at

10    OMB to revise the official standards?

11         A     Yes.                                  401/403

12         Q     After the Census Bureau staff made this

13    recommendation to the Census director, they

14    initially planned to include this race and

15    ethnicity question in the 2018 end-to-end test in

16    Rhode Island, correct?

17         A     That is correct.

18         Q     And if that combined race and ethnicity

19    question stayed in the testing -- the end-to-end

20    testing, would that represent a redesign of the

21    questionnaire for 2020 census?

22         A     So --




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 214 of 245



                                                                     Page 317

1          Q     Would it have -- I asked if it would have

2     informed the Census Bureau's development of the

3     data collection instruments for the nonresponse

4     follow-up?

5                MS. BAILEY:          Same objection.

6                THE WITNESS:           So I'm not sure how it

7     would have informed.              The other forms, when you

8     asked if it was going to be on there --

9     BY MS. SHAH:

10         Q     Yeah.

11         A     -- the answer was yes, so.

12         Q     Okay.       And would -- would the results of

13    the end-to-end test, if the race and ethnicity

14    question was -- remained in there as recommended

15    by the staff, would it have informed the

16    development of training modules for enumerators?

17               MS. BAILEY:          Objection.          Calls for

18    speculation.
                                                         401/403
19               THE WITNESS:           So part of the end-to-end

20    test is to review procedures.                   So regardless of

21    what form of various questions are on there, it's

22    going to inform refinements to training




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 215 of 245



                                                                        Page 318

1     procedures.

2     BY MS. SHAH:

3          Q     Okay.       Just, generally speaking, how

4     would the Census Bureau go about estimating costs

5     for a nonresponse follow-up program?

6          A     So a lot of it is based on past practice.

7     So we know, approximately, what the workload's

8     going to be.         We know what we're going to pay our

9     enumerators, sort of a -- there's a rough formula

10    that they use to estimate these things, based

11    on -- you know, historical practice of NRFU and

12    other things we've learned from the ACS and what

13    have you.

14         Q     Anything else?

15         A     No.

16         Q     Would a scientifically-rigorous

17    calculation of these costs include basing

18    estimates on iterative field testing and other

19    research conducted over the years in the census

20    planning phase?

21               MS. BAILEY:          Objection.          Compound.

22    Objection.        Form.                                 401/403




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 216 of 245



                                                                     Page 319

1                THE WITNESS:          So we try to update the

2     cost models as best we can with relevant

3     information.        If some of that was gleaned from

4     mid-decade tests, we would have added that in

5     there.                               401/403

6     BY MS. SHAH:

7          Q     Okay.      And would the final calculation or

8     estimate also factor in results from the

9     end-to-end test?

10         A     So, yes.        It may.       So, I mean, we have

11    changed procedures that affect the productivity of

12    the enumerators, which is a large cost driver, so

13    that will be incorporated into updated models.

14         Q     But cal- -- so would calculations be

15    based solely on the self-response rate from the

16    previous census or ACS?

17         A     No.     So it's based on the self-response

18    rate.    It's based on the productivity of the

19    enumerators in the field, based on wages and what

20    have you.        So, you know, those are the three main

21    cost drivers.         What's the workload?              What's

22    productivity?         What's the cost per hour of




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 217 of 245



                                                                     Page 324

1          A     So this was a team put together that

2     consisted of both Census and Commerce Department

3     officials at the direction of the Secretary.                          So

4     shortly after he came on board, there was some --

5     some cost overruns on various things, and this was

6     an attempt to get a broad handle on things.

7          Q     And the -- did this assumption of a

8     3 percent increase factor in the addition of a

9     citizenship question?                 401/403

10         A     No.

11         Q     Okay.      I'd like to mark the next document

12    as Exhibit 25, I believe.

13               (Plaintiffs' Exhibit 25, Memorandum, was

14    marked.)

15    BY MS. SHAH:

16         Q     So are you familiar with this memo?

17         A     I am, yes.

18         Q     What is this memo about?

19         A     This was some work that was being done

20    looking at, you know, sort of various response

21    propensity type things for the ACS, I believe.

22         Q     What do you mean by various response




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 218 of 245



                                                                     Page 329

1          Q     Where enumerators are --

2          A     Temporary.

3          Q     And are they trained differently, field

4     representatives?

5          A     Well, field representatives are trained

6     to do the surveys that they conduct.                      So they go

7     out in the field and do far more complex surveys

8     than the decennial.            So they're trained for each

9     of surveys that they do.               So they do the current

10    population surveys, the SIPP, the ACS, the

11    American Housing -- you know, there's a long list

12    of surveys that they do that are either

13    Census Bureau surveys or surveys we do on a

14    reimbursable basis for government agencies.

15         Q     So is it fair to say field

16    representatives have more training than
                                                                      401/403
17    enumerators?

18         A     They would certainly have more experience

19    and training.

20         Q     And then on Page 2, field representatives

21    have asked for additional training to help them

22    overcome these fears regarding confidentiality and




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 219 of 245



                                                                     Page 335

1     So there's a lot of stuff in here that doesn't

2     refer to the technical characteristics that Census

3     did not opine on.

4     BY MS. SHAH:

5          Q     And from the technical perspective, was

6     there anything that they opined on?

7                MS. BAILEY:         Objection.         Vague.

8                THE WITNESS:          No.     I think we took what

9     we -- what we perceived from this letter as the

10    technical requirements from DOJ for block-level

11    data and tried to come up with a solution for that

12    problem.

13    BY MS. SHAH:

14         Q     And did you discuss this letter with any

15    knowledge of jurisdictions actually going about

16    drawing districts?

17         A     No, not really.             I mean, we have people

18    in our redistricting office that had some input on

19    this.    But they provide the data.                  They're not

20    involved in redrawing districts.

21         Q     Did you discuss this letter with anyone

22    who had knowledge or experience with litigating




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 220 of 245



                                                                       Page 336

1     Section 2, voting rights cases?
                                                           401/403
2            A     No.

3            Q     And what was your understanding of why

4     DOJ needs to have this citizenship question asked

5     on the short form?

6            A     So they needed more geographically

7     granular data.           So right now, the no PL94 data at

8     the block level, these data for the five-year ACS

9     are at the block group level, and they have to

10    model them down to the block level.                       They just

11    wanted the data at the same level of geographic

12    specificity that would be more accurate data.

13           Q     Okay.      If you look at the bottom of

14    Page 2, the General Counsel sets out a bulleted --

15    bulleted reasons why he believes the ACS does not

16    yield annual data for enforcing the Voting Rights

17    Act.       The first bullet contends jurisdictions

18    conducting redistricting use -- redistricting use

19    total population data from Census to determine

20    compliance with the Constitution's one-person,

21    one-vote requirement.               What is your understanding

22    of that requirement?




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 221 of 245



                                                                     Page 350

1     on what we're going to do.                  So --

2          Q     And what would be the purposes of talking

3     points in this context?

4          A     So to be able to have a clear message

5     about, you know, how we were responding with the

6     citizenship -- the process that we were following

7     on the citizenship question.

8          Q     And if I can turn your attention back to

9     the draft, which is marked as Exhibit 28, do you

10    recall if that letter and the content in that

11    letter seemed to you to be an appropriate basis

12    for creating talking points to address questions

13    about the citizenship question?
                                                                      401/403
14         A     Yeah.       And it wasn't about the

15    citizenship question.              It was about what we were

16    doing in response to the question.                       So --

17         Q     And -- and to clarify, what you were

18    doing in response to DOJ's inquiry about --

19         A     Right.

20         Q     -- adding a citizenship question?

21         A     Right.

22               So this seems to be a consistent -- so I




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 222 of 245



                                                                     Page 351

1     don't remember if this is exactly what we agreed

2     to, but --              401/403

3          Q     And the middle of this letter, it goes

4     through five steps, correct?

5          A     Uh-huh.

6          Q     And those five steps are summarized in

7     numerous documents that we've looked at today --

8          A     Right.

9          Q     -- for your deposition?

10         A     Yes.

11         Q     Is this a standard process that the

12    Census Bureau uses for adding questions to the ACS

13    and then also to the decennial census?

14         A     Correct.                                  401/403

15         Q     Okay.      I want to mark this as Exhibit 30?

16               (Plaintiffs' Exhibit 30, Letter, was

17    marked.)

18    BY MS. BRANNON:

19         Q     Are you familiar with this document?

20         A     I'm not sure if I've seen this or not,

21    but I think I've seen other letters like this,

22    though.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 223 of 245



                                                                     Page 353

1           Q    Would you typically approve a letter like

2     this?

3           A    I mean, especially if it's a form and we

4     were discussing it in, you know, sort of the

5     correspondence group, I probably would have seen

6     it.

7           Q    Would your log show whether you approved

8     this letter or not?

9           A    I'm not sure that it would show that I

10    approved it or not.

11          Q    Would it show whether you received a

12    letter that was dated January -- January 31, 2018?

13          A    So it -- it would show if I received a

14    letter, yes.

15          Q    Would it show if you received a draft of

16    a letter that was to go out on January 31, 2018

17    from Secretary Ross?

18          A    That, I'm not sure.

19          Q    This letter is markedly different than

20    what we have marked as Exhibit 28, correct?

21          A    Correct.                           401/403

22          Q    And none of the five steps are




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 224 of 245



                                                                       Page 354

1     removed -- or all of the five steps were removed,

2     none of those are in the January 31, 2018 letter?

3          A     That's correct.                                401/403

4          Q     Do you remember any discussions with

5     anyone at Commerce about the changes of this

6     letter to the draft of the version that Secretary

7     Ross sent out?

8          A     I don't -- not offhand, no.

9          Q     Would you have had any conversations with

10    Karen Dunn Kelley about this letter?

11         A     I don't know.

12         Q     I'm going to turn your attention to what

13    I'm going to mark as Exhibit 31.

14               (Plaintiffs' Exhibit 31, Email, was

15    marked.)

16    BY MS. BRANNON:

17         Q     Are you familiar with this document?

18         A     This sounds like KDK responding to my

19    original email that we discussed earlier.

20         Q     And she says, "Gentlemen, can you please

21    sort through the issues below?"                    401/403/802

22               Do you know what she meant by that?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 225 of 245



                                                                     Page 355

1          A     I think we were trying to track down the

2     changes, yeah.

3          Q     And when you say track down the changes,

4     these were changes that were made by somebody at

5     the Commerce Department?                          401/403

6          A     I think so, yeah.

7          Q     And that would have been at some point

8     before January 24, 2018?

9          A     The changes?

10         Q     Yes.

11         A     Yeah.      I assume so, yeah.

12         Q     And do you have any recollection as to

13    whether you received those changes?

14         A     So I don't recall, per se.

15         Q     Do you remember having any conversations

16    with anyone about -- at Commerce about the content

17    of the letters that Secretary Ross was sending to

18    members of Congress in response to inquiries about

19    the citizenship question?

20         A     No.     I mean, again, this was -- you know,

21    there was lots going on.               This was not a -- you

22    know, a key focus point.               We were trying to




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 226 of 245



                                                                     Page 363

1          A     I think this looks familiar.

2          Q     I'm going to direct your attention to the

3     email from Burton Reist on January 24, 2018, which

4     I acknowledge you were not cc'd on, but I just

5     have a question for you, if you know.                       In the

6     middle of the email that's at the bottom of

7     Page 8558, it says, "We pulled the residence

8     criteria topics from the PMR."

9                What is the PMR?

10         A     Program management review.                  We do one

11    quarterly for the decennial census.

12         Q     Was there a program management review

13    done in January of 2018?

14         A     I have to go back and look, but there

15    probably would have been one in there -- at some

16    point.                                   401/403

17         Q     Okay.      And then if you'll turn the page

18    over to 8559 it says, "We also haven't heard

19    anything about the response to the

20    senator" -- "about the response to Senator Harris

21    on the citizenship question.                 That response is to

22    inform the talking points we use on this issue for




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 227 of 245



                                                                     Page 364

1     the PMR."

2          A     Correct.

3          Q     And that's the performance management

4     review?

5          A     Program management review.                      401/403

6          Q     Program management review.

7          A     Right.       And we're only two days out from

8     the PMR, so there you go.

9          Q     Right.       Okay.      So we're only two days

10    out, so there was one coming?

11         A     So there's some urgency that we were

12    going to be expected to say something about this.

13         Q     Right.       Are you involved in the drafting

14    materials for the PMR?

15         A     No, we're not directly.

16         Q     Not directly.

17         A     No.

18         Q     Do you have any awareness of whether the

19    materials drafted for the PMR that was done two

20    days after this email was sent relied on that

21    draft email -- that draft letter from

22    Senator Harris?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 228 of 245



                                                                      Page 366

1          Q     In the middle, the second thing down says

2     testing, correct?

3          A     Uh-huh.

4          Q     Let me go back.            This looks similar to

5     the five points that were outlined in that draft

6     letter to Senator Harris, correct?
                                                            401/403
7          A     Correct.

8          Q     So it doesn't appear that there were any

9     changes that were made between the time that email

10    took place on the 24th and when this presentation

11    was done?

12         A     That's correct.

13         Q     So then I'm going to direct your

14    attention to the testing, which is the second

15    point down on Page 23.

16         A     Right.

17         Q     And it says, "Question performance is

18    evaluated in a field test."

19         A     Uh-huh.

20         Q     What do you mean -- what is meant by

21    question performance?

22         A     So, again, there's sort of the cognitive




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 229 of 245



                                                                     Page 368

1          A     I don't understand the -- so we've jumped

2     to NRFU here?

3          Q     Yes.

4          A     So are you talking about NRFU generally

5     or are you --

6          Q     Yes.     When you're doing field testing,

7     are you looking for things like the efficacy of

8     nonresponse follow-up?

9          A     So I don't know what you mean by

10    efficacy, per se.           But certainly in the, like,

11    2018 end-to-end field test --

12         Q     Yes.

13         A     -- we tested our systems and procedures

14    for NRFU during that test.

15         Q     And when you say you tested your system

16    and procedures, that was to do an evaluation of

17    how effective the nonresponse follow-up was during

18    the 2018 end-to-end test?                         401/403

19         A     Yes.

20         Q     So that is something you would learn from

21    a field test?

22         A     Yes.     And primarily to see that the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 230 of 245



                                                                     Page 369

1     systems and procedures worked as planned.

2          Q     And is that an evaluation as part of the

3     evaluation that is currently going on right now

4     for -- of the results of the end-to-end field

5     test?                                       401/403

6          A     Yes.

7          Q     All right.          I'm going to switch gears,

8     and I just have a few more questions, and then I

9     think we have one more person who is going to

10    -- and then we'll be done with you for tonight.

11               I think you testified earlier citizenship

12    is on the CPS, this --

13         A     Current Population Survey.

14         Q     -- Current Population Survey; is that

15    correct?

16         A     That's my understanding, yes.

17         Q     And then I think you said the

18    Census Bureau is tracking item nonresponse rates

19    on the CPS to the citizenship question; is that

20    correct?

21         A     We tracked item nonresponse rates for all

22    of the questions.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 231 of 245



                                                                     Page 376

1           A     I'm not sure.

2                 MS. BRENNAN:           That's all I have.                 Can we

3     go off the record just for a minute?

4                 VIDEOGRAPHER:            Time is 5:07 p.m.                We're

5     going off the record.

6                 (Off the record.)

7                 VIDEOGRAPHER:            The time is 5:17 p.m.

8     We're back on the record.

9                 Please proceed, Counsel.

10                       EXAMINATION BY MR. CASE:

11          Q     Dr. Jarmin, my name is Andrew Case.                            I'm

12    from Manatt Phelps & Philips.                     We represent the

13    City of San Jose and Black Alliance for

14    Just Immigration in the Northern District of

15    California, Case Number 18-CV-2279.

16                Did the Census Department submit a list

17    of topics to be included in the 2020 decennial

18    census to Congress in March of 2017?                                  401/403

19          A     Yes.

20          Q     Was citizenship one of those topics?

21          A     Not for the census.

22          Q     Not for the short-form decennial census?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 232 of 245



                                                                     Page 377

1          A     Correct.

2          Q     Did you discuss with anyone at Commerce

3     that submission prior to receiving the letter from

4     the DOJ in December?

5          A     So I did not.          So I wasn't involved in

6     the submission of that document prior to that, and

7     that probably would have been when those
                                                                            401/403
8     conversations would have taken place, so.

9          Q     After you took over, as we'll call it,

10    acting director --

11         A     Much easier.

12         Q     -- did you have conversations about the

13    submission of topics that had previously been

14    made?

15         A     Not that I recall, no.

16               (Plaintiffs' Exhibit 34, Email, was

17    marked.)

18    BY MR. CASE:

19         Q     Give you a document that's been marked as

20    Exhibit 24.        This is Bates number 3470.                  I know

21    you're not on the forwarded email, but you're on

22    the email below dated October 11, 2017.                        I'd like




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 233 of 245



                                                                     Page 378

1     you first to identify the people on this email.

2          A     On which one?

3          Q     The one below, the October 11th one.

4          A     So Joanne Crane is our CFO.

5     Lisa Blummerman was, I think, still at that time

6     the head of decennial, and Enrique as acting

7     deputy director.

8          Q     And in the subject line, there's two

9     questions from Molly McCarthy on citizenship as a

10    topic.     Who is Molly McCarthy?

11         A     She's a Hill staffer, I believe.

12         Q     For whom?

13         A     I don't know.

14         Q     Do you know which party?

15         A     No.

16         Q     Okay.       And the first question, in short,

17    is whether the topics are closed or whether a new

18    question can be added that's not one of the

19    topics.      Is that a fair summary of that?

20         A     Yes.                                  401/403

21         Q     And what was your answer to that question

22    in October of 2017?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 234 of 245



                                                                      Page 379

1            A    You know, I don't recall what we told

2     Molly at the time.                             401/403/802

3            Q    What did you believe the answer to that

4     question was in October of 2017?

5            A    I think -- in October of 2017, I think we

6     thought it was closed.

7            Q    Okay.       And you see that Enrique Lamas

8     sends this to Karen Dunn Kelley?

9            A    Correct.

10           Q    Did he speak to you about sending this to

11    Karen Dunn Kelley?

12           A    I mean, I think it was something that we

13    often -- you know, we like to keep Karen in the

14    loop on things, and so we got an inquiry from the

15    Hill, so we let her know.                  I don't recall talking

16    to Enrique directly about it, but, obviously, I

17    would have agreed, obviously, to forward it to

18    her.

19           Q    Did it surprise you that someone from the

20    Hill was asking about adding a citizenship

21    question to the census in October of 2017?

22           A    I don't think -- you know, again, this




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 235 of 245



                                                                     Page 398

1          A     Yes.      That's -- that's the one we

2     discussed this morning.

3          Q     So at least two?

4          A     Yeah.

5          Q     Okay.       During that second

6     meeting -- you're talking about the February 19th

7     letter, but I think it was a January 19th letter.

8     Is that -- is there a February 19th letter, as

9     well?

10         A     I think -- wasn't it February 19th?

11         Q     Well, there's a lot of letters,

12    but -- during the meeting where Secretary Ross

13    expressed concern about imputation --

14         A     Right.

15         Q     -- whatever day it took place on, did

16    Secretary Ross state that he had scientific data

17    to suggest that asking the citizenship question

18    would provide better information than imputation?

19         A     So the total number of cases that you

20    would have to impute asking the question is lower

21    than if you used administrative data.

22         Q     What did Secretary Ross say regarding his




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 236 of 245



                                                                      Page 399

1     concerns about imputation?

2          A     I think his concern is the same concern

3     that we all have, that imputed data is lower

4     quality than nonimputed data.                          401/403/802

5          Q     Did he say there was any scientific basis

6     he was relying on that had -- that said asking the

7     question would produce better results?

8          A     He did not cite any, no.

9          Q     And did anyone from Census cite data that

10    imputation would provide better results?

11         A     So I think that the comparison on our end

12    was that -- that there would be an increase in the

13    NRFU workload, and that, you know, for some

14    cases, you know, the administrative data appeared

15    to be more accurate than self-response data.

16         Q     Does the Census impute data for any items

17    that are on the ACS and are not on the

18    short-form census?

19         A     We impute data for almost every item,

20    yeah.

21         Q     And did Secretary Ross express any

22    concern about the quality of that data?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 237 of 245



                                                                      Page 400

1          A     He did not.

2          Q     Grandparents as caregivers?

3          A     We don't -- weren't discussing that,

4     though.

5          Q     Has he ever -- has anyone from Commerce

6     ever expressed concern about imputed data for

7     items on the ACS that weren't on the short form?

8                MS. BAILEY:          Objection.          Foundation.

9                THE WITNESS:           No.             401/403/802

10    BY MR. CASE:

11         Q     In either of the meetings that you had

12    where Secretary Ross was present, did he say that

13    he had been interested in the question before the

14    DOJ letter?

15         A     He did not.

16         Q     Did he say that the Census Department had

17    reached out to DOJ to create that letter?

18               MS. BAILEY:          Objection.          Assumes facts

19    not in evidence.

20               THE WITNESS:           That the Census Department

21    had reached out --

22    BY MR. CASE:




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 238 of 245



                                                                     Page 405

1           A     Right.

2           Q     -- or when --

3           A     Right.

4           Q     -- the document is talking about

5     Alternative B will result in erroneous

6     enumerations.                                                         401/403

7                 Do you agree with that statement?

8           A     Yes.

9           Q     That Alternative B will result in

10    erroneous enumerations?

11          A     Yes.

12          Q     I'd like you to look to your Exhibit 16,

13    which is that March 1 letter I gave you before.

14          A     Which one?          This one?

15          Q     Yeah, 9182.          Look on Page 9816, if you

16    would, near the front, the cover letter.

17                Do you see the statement of how

18    Alternative D will include all the negative -- I

19    don't have it in front of me -- but all the

20    negative impacts --

21          A     Right.

22          Q     -- of Alternative B?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 239 of 245



                                                                       Page 406

1          A     Right.

2          Q     Do you agree with that statement?

3          A     Yes.

4          Q     Do you agree, therefore, that

5     Alternative D will include the erroneous

6     enumerations for Alternative B?

7          A     Yes.

8          Q     Alternative D will result in erroneous

9     enumerations?

10         A     Yes.

11         Q     Just -- yeah.          One quick thing on the

12    actual decisional memo, which is Abowd Exhibit 12.

13    Page 5, which is 1317, on the top of the page,

14    fourth line down, "For the approximately

15    90 percent of the population who are citizens,

16    this question is no additional imposition."

17               What do you understand that sentence to

18    mean?                                                  401/403

19         A     So that's -- that those -- those people

20    will not have any objections to filling out the

21    questionnaire.

22         Q     But it will be an imposition, won't it?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 240 of 245



                                                                     Page 407
                                                     401/403
1          A     All questions are an imposition, yes.

2          Q     So -- okay.          So, yes, it would be an

3     imposition.

4                And one quick thing, on the front here,

5     first page, bottom paragraph, "I also met with

6     Census Bureau leadership on multiple occasions."

7          A     Uh-huh.

8          Q     How many times did you meet with

9     Secretary Ross to discuss the DOJ request?

10         A     I don't know the number.                  I'd have to go

11    back and look at my calendar.

12         Q     More than once?

13         A     We've already established at least twice.

14         Q     At least twice.

15               More than twice?

16         A     So, you know, I mean, there was -- there

17    was discussions where we didn't have much of a

18    discussion, just that we were looking at it and

19    then there was more meeting discussions that

20    happened later.

21         Q     What were the discussions where you were

22    just looking at it like --




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 241 of 245



                                                                      Page 408

1          A     That we were beginning our process and

2     doing a technical review.

3          Q     Were these face-to-face meetings or phone

4     calls?

5          A     Face-to-face.

6          Q     Okay.      You testified this morning with

7     regard to finding people to speak to the

8     Secretary, that you reached out to AEI because

9     they are, quote, I believe this is correct, on the

10    conservative side of D.C. politics; is that

11    correct?                            401/403

12         A     Correct.

13         Q     What about the citizenship question led

14    you to believe that a group on the conservative

15    side of the D.C. politics would be in favor of it?

16         A     Because that's where the support for the

17    question has been generated in the past.

18         Q     And what groups in the past have

19    supported this question?                          401/403/802

20               MS. BAILEY:         Objection.         Calls for

21    speculation.

22    BY MR. CASE:




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 242 of 245



                                                                     Page 409

1          Q     The support that you just referenced?

2          A     Republicans in Congress.

3          Q     Which Republican specifically that you

4     recall.
                                                      401/403/802
5          A     I believe it was Vitter.

6          Q     And what is Vitter's reason for adding a

7     citizenship question, if you know?

8                MS. BAILEY:          Objection.          Calls for

9     speculation.

10               THE WITNESS:           I don't recall his exact

11    reason.

12    BY MR. CASE:

13         Q     But your association with the citizenship

14    question is with the David Vitter amendment of

15    2009?

16         A     That's -- that -- my association?

17         Q     You understand --

18         A     I recall that that happened, yes.

19         Q     Do you recall any groups that are

20    associated with voting rights having support for

21    the citizenship question on the census?

22         A     No.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 243 of 245



                                                                     Page 410

1          Q     Did you reach out to any groups or people

2     who have experience enforcing the Voting Rights

3     Act while looking for people to speak to --

4                MS. BAILEY:          Objection.          Asked and

5     answered.                                               401/403

6                THE WITNESS:           I did not.

7     BY MR. CASE:

8          Q     One of the other people I believe

9     mentioned in the email thread was Mr. Camorrota.

10    Does that name sound familiar to you?

11         A     From this morning, yeah.

12         Q     Yeah.       And what organization is he

13    associated with?

14         A     I believe Heritage.

15         Q     Is he also associated at some point with

16    the Center for Immigration Studies?

17         A     I -- that seems to ring a bell, yes.

18         Q     Do you know the Center for Immigration

19    Studies?

20         A     Not intimately, no.

21         Q     Do you understand them to be a group that

22    is supportive of enforcing the Voting Rights Act?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 244 of 245



                                                                     Page 417

1                MR. CASE:        Can I ask just one question

2     based on that?

3                FURTHER EXAMINATION BY MR. CASE:

4          Q     You testified that the process is for the

5     short form.        Is there any reason that there should

6     be --

7                MS. BAILEY:         Mischaracterizes testimony.

8                MR. CASE:        I'm sorry.

9     BY MR. CASE:

10         Q     Tell me what you understood the answer to

11    be there about the five-step process.

12         A     So we've not entertained additions to the

13    long form of the census.               The process was for the

14    census generally -- I mean, the short form.                           So

15    prior to the ACS, people requested new questions,

16    they were put on the long form, not on the short

17    form.    The short form has gotten shorter over the

18    years, not longer.

19         Q     Is there any reason to engage a less

20    robust process for the short-form census than for

21    the long-form census?                              401/403

22         A     No.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-5 Filed 01/07/19 Page 245 of 245



                                                                     Page 420

1                ACKNOWLEDGEMENT OF DEPONENT
2            I, DR. RON JARMIN, do hereby acknowledge I
3     have read and examined the foregoing pages of
4     testimony, and the same is a true, correct and
5     complete transcription of the testimony given by
6     me, and any changes or corrections, if any, appear
7     in the attached errata sheet signed by me.
8
9
10
11
12
13    ________________               _________________________
14    Date                           DR. RON JARMIN
15
      Kate Bailey, Esquire
16    U.S. DEPARTMENT OF JUSTICE
      20 Massachusetts Avenue
17    Washington, D.C. 20530
18    IN RE:     New York Immigration Coalition, et al., v.
      United States Department of Commerce, et al.
19
20
21
22

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 1 of 195




                 EXHIBIT F
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 2 of 195



                                                                       Page 1

1                     UNITED STATES DISTRICT COURT
2                   SOUTHERN DISTRICT OF NEW YORK
3    ---------------------------------------
     NEW YORK IMMIGRATION COALITION, ET AL.,
4
                                 Plaintiffs,
5                 vs.                Case No.        1:18-CF-05025-JMF
6    UNITED STATES DEPARTMENT OF COMMERCE, ET AL.,
7                                Defendants.
     ---------------------------------------
8
9                                  Washington, D.C.
10                                 Tuesday, August 28, 2018
11   Deposition of:                                                   *OREDO
12                            KAREN DUNN KELLEY                      2EMHFWLRQ
                                                                     
13   called for oral examination by counsel for
14   Plaintiffs, pursuant to notice, at the office of
15   Arnold & Porter, 601 Massachusetts Avenue NW,
16   Washington, D.C., before KAREN LYNN JORGENSON,
17   RPR, CSR, CCR of Capital Reporting Company,
18   beginning at 9:04 a.m., when were present on
19   behalf of the respective parties:
20                      Veritext Legal Solutions
                                   Mid-Atlantic Region
                              1250 Eye Street NW - Suite 350
21                          Washington, D.C.              20005
22

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 3 of 195



                                                                       Page 2

1                                       CONTENT
                                                                           PAGE
2
      KAREN DUNN KELLEY                                                    9
3     Examination by Mr.              Grossi                               9
      Examination by Ms.              Goldstein                            269
4     Examination by Ms.              Boutin                               323
      Examination by Ms.              Shah                                 339
5     Examination by Mr.              Adams                                349
6
7           KAREN DUNN KELLEY DEPOSITION EXHIBITS
8    EXHIBIT                                   PAGE
     NUMBER
9     Plaintiffs' Exhibit 1    Statement       33
      Plaintiffs' Exhibit 2    Email chain     47
10    Plaintiffs' Exhibit 3    Email chain     52
      Plaintiffs' Exhibit 4    Supplemental    65
11                             memorandum
      Plaintiffs' Exhibit 5    Defendants'     65
12                             objections
      Plaintiffs' Exhibit 6    Email train     78
13    Plaintiffs' Exhibit 7    Emails          84
      Plaintiffs' Exhibit 8    Email           90
14    Plaintiffs' Exhibit 9    Email           105
      Plaintiffs' Exhibit 10   Email           107
15    Plaintiffs' Exhibit 11   Email           119
      Plaintiffs' Exhibit 12   Declaration     119
16    Plaintiffs' Exhibit 13   Email           135
      Plaintiffs' Exhibit 14   Email           145
17    Plaintiffs' Exhibit 15   Email           156
      Plaintiffs' Exhibit 16   January 3, 2018 159
18                             memorandum
      Plaintiffs' Exhibit 17   Email           183
19    Plaintiffs' Exhibit 18   Email           186
      Plaintiffs' Exhibit 19   Email           194
20    Plaintiffs' Exhibit 20   Email           195
      Plaintiffs' Exhibit 21   January 9, 2018 203
21                             memorandum
      Plaintiffs' Exhibit 22   Email           219
      Plaintiffs' Exhibit 23   Email           235
22    Plaintiffs' Exhibit 24   Email           242

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 4 of 195



                                                                       Page 3

1     Plaintiffs' Exhibit 25                   Email                       243
      Plaintiffs' Exhibit 26                   Questions                   249
2     Plaintiffs' Exhibit 27                   March 1, 2018               252
                                               memorandum
3     Plaintiffs' Exhibit 28                   Final decision              258
      Plaintiffs' Exhibit 29                   September 20,               355
4                                              2017 memorandum
5               (Exhibits attached to transcript.)
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 5 of 195



                                                                       Page 4

1                  A P P E A R A N C E S
     On behalf of New York Immigration
2    Coalition, CASA De Maryland, American-Arab
     Anti-Discrimination Committee, ADC Research
3    Institute and Make the Road New York:
           David Gersch, Esquire
4          Peter Grossi, Esquire
           John Freedman, Esquire
5          Caroline Kelly, Esquire
           ARNOLD & PORTER
6

7

8

 9
10           Perry Grossman, Esquire
             New York Civil Liberties Union
11

12

13
     On behalf of Kravitz Plaintiffs:
14         Daniel Grant, Esquire
           COVINGTON & BURLINGTON
15

16

17
     On behalf of Los Angeles Unified School District:
18         Keith Yeomans, Esquire (Telephonically)
           DANIELS WOLIVER KELLEY
19         115 Pine Avenue
           Suite 500
20         Long Beach, California 90802
           (562) 366-8500
21         kyeomans@dwkesq.com
22

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 6 of 195



                                                                           Page 5

1    On behalf of County of Los Angeles:
           David I. Holtzman, Esquire
2          HOLLAND & KNIGHT
           50 California Street
3          Suite 2800
           San Francisco, California 94111
4          (415) 743-6909
           david.holtzman@hklaw.com
5
     On behalf of Lupe Plaintiffs:
6          Andrea Senteno, Esquire (Telephonically)
           MALDEF
7

8

 9
10          Niyati Shah, Esquire
            ASIAN AMERICANS ADVANCING JUSTICE
11

12

13
14   On behalf of City of San Jose & Black Alliance for
     Just Immigration:
15         Rory Adams, Esquire
           MANATT, PHELPS & PHILLIPS
16

17

18
            Ezra Rosenberg, Esquire
19          Dorian Spence, Esquire
            LAWYERS COMMITTEE FOR CIVIL RIGHTS UNDER LAW
20

21

22


                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 7 of 195



                                                                       Page 6

1
     On behalf of State of California:
2          Gabrielle Boutin, Esquire
           R. Matthew Wise, Esquire (Telephonically)
3          DEPARTMENT OF JUSTICE OFFICE OF THE ATTORNEY
           GENERAL
4          1300 I Street
           P.O. Box 944255
5          Sacramento, California 94244
           (916) 210-6053
6          gabrielle.boutin@doj.ca.gov
           matthew.wise@doj.ca.gov
7
     On behalf of State of New York:
8          Elena Goldstein, Esquire
           Matthew Colangelo, Esquire
9          Alex Finkelstein, Esquire
           ASSISTANT ATTORNEY GENERAL, ENVIRONMENTAL
10         PROTECTION BUREAU

11

12

13
14   On behalf of Defendants:
           Kate Bailey, Esquire
15         Joshua Gardner, Esquire
           U.S. DEPARTMENT OF JUSTICE
16         20 Massachusetts Avenue
           Washington, D.C. 20530
17         (202) 305-9802
           kate.bailey@usdoj.gov
18         joshua.gardner@usdoj.gov
19
20
21
22

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 8 of 195



                                                                       Page 7

1             Michael Cannon, Esquire
              David M.S. Dewhirst,Esquire
2             U.S. DEPARTMENT OF COMMERCE, OFFICE OF THE
              ASSISTANT GENERAL COUNSEL FOR FINANCE &
3             LITIGATION
              1401 Constitution Avenue, NW
4             Room 5890
              Washington, D.C. 20230
5             (202) 482-5395
              mcannon@doc.gov
6             ddewhirst@doc.gov
7             Michael Walsh, Jr., Esquire
              DEPUTY GENERAL COUNSEL
8             1401 Constitution Avenue, NW
              Washington, D.C. 20230
9             (202) 482-4772
              mwalsh@doc.gov
10
     VIDEOGRAPHER:          Dan Reidy
11
12
13
14
15
16
17
18
19
20
21
22

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 9 of 195



                                                                       Page 8

1                        P R O C E E D I N G S

2    WHEREUPON,

3               VIDEOGRAPHER:          Good morning.           We are

4    going on the record at 9:04 a.m. on Tuesday,

5    August 28, 2018.           Please note that the microphones

6    are sensitive and may pick up whispering, private

7    conversations and cellular interference.                        Please

8    turn off all cell phones and place them away from

9    the microphones, as they can interfere with the

10   deposition audio.           Audio and video recording will

11   continue to take place unless all parties agree to

12   go off the record.

13              This is Media Unit 1 of the deposition of

14   Karen Dunn Kelley taken by counsel for the

15   plaintiff in the matter of New York Immigration

16   Coalition, et al., versus U.S. Department of

17   Commerce, et al.           This case is filed in the U.S.

18   District Court for Southern District of New York.

19   This deposition is held at the law offices of

20   Arnold & Porter located at 601 Massachusetts

21   Avenue Northwest, Washington, D.C. 20001.

22              My name is Dan Reidy from the firm




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 10 of 195



                                                                       Page 9

1    Veritext Legal Solutions, and I'm the

2    videographer.          The court reporter is

3    Karen Jorgenson from the firm Veritext Legal

4    Solutions.

5                I am not authorized to administer an

6    oath.     I am not related to any party in this

7    action, nor am I financially interested in the

8    outcome.       Also, counsels' appearances will be

9    noted on the stenographic record rather than

10   orally at this time.

11               Will the court reporter please swear in

12   the witness?                                                  *OREDO
                                                                 2EMHFWLRQ
13                             KAREN DUNN KELLEY,                 
14   called as a witness, and having been first duly

15   sworn, was examined and testified as follows:

16               THE WITNESS:          Yes, I do.

17                   EXAMINATION BY MR. GROSSI:

18         Q     Good morning, Secretary Kelley.                      We met

19   briefly in the hall.              But for the record, my name

20   is Peter Grossi, and I'm an attorney here with

21   Arnold & Porter.           And I'm going to be leading off

22   this morning.          We represent the plaintiffs, the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 11 of 195



                                                                     Page 13

1    just said?

2               You're good.          And I just would like to

3    say good morning.           I think I said good morning to

4    each of you, but I did miss one or two as I

5    came -- as you came in.               So if I missed you, I

6    apologize and good morning.

7    BY MR. GROSSI:

8          Q    That's okay.          Lots a people.

9          A    Yes.     A lot of people.

10         Q    So let's begin a little bit with your

11   background, for the record.

12         A    Yes.

13         Q    So I understand you graduated with a BS

14   degree from the College of Commerce and Finance at

15   Villanova University?

16         A    Yes, I did.

17         Q    And you then pretty much started in the

18   investment business in 1982 with Drexel Burnham?

19         A    Yes, sir.

20         Q    And then you joined a different firm,

21   Federated Investors in 1986; is that right?

22         A    Yes.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 12 of 195



                                                                     Page 14

1          Q    Then in 1989, you joined a firm known as

2    Invesco, correct?

3          A    Not -- no.

4          Q    Okay.      Clarify, please.

5          A    I joined a legacy firm called

6    AIM Management, which, through a series of mergers

7    and acquisitions became Invesco when I left.                          But

8    when I started in 1986, it was AIM Management.

9          Q    Okay.      Thank you for the clarification.

10              You then worked at either AIM or Invesco

11   itself until fairly recently, 2017?

12         A    Yes.     I -- from the time I started AIM

13   through its legacy companies until I left last

14   summer.

15         Q    Okay.      You initially started as a money

16   market portfolio manager?

17         A    Yes.     Money market and government

18   portfolio.

19         Q    But by the end, you hold -- held various

20   positions and, ultimately, were in senior

21   management of Invesco; is that correct?

22         A    That is correct.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 13 of 195



                                                                     Page 16

1    have you ever had training and experience in

2    conducting surveys --

3          A    No.

4          Q    -- of the public?

5               Let me finish.

6               Okay.      Let me ask now a little bit about

7    your early --

8          A    So excuse me.          Could you please then

9    repeat that whole question so I --

10         Q    Sure.

11         A    -- I did not interrupt you.                  That was

12   rude.     I apologize.

13         Q    No.     Not at all.

14              Did you ever have any training or

15   experience in conducting surveys of the public?

16         A    No.

17         Q    Okay.      Now, let me ask about your

18   relationship with now Secretary Ross.                       Originally,

19   it was Mr. Ross when you met him, right?

20         A    Yes.

21         Q    Okay.      And did you first meet him in

22   about 2006 when his company was folded in or




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 14 of 195



                                                                      Page 17

1    became part of Invesco?

2           A    Yes.

3           Q    You didn't know him before then?

4           A    I might have met him or been at a panel

5    with him or an event with him, but I did not know

6    him.

7           Q    Okay.      And his company was an investment

8    company that became part of Invesco?

9           A    Yes.

10          Q    And you worked with him while you were at

11   Invesco, correct?

12          A    Yes.     I would -- I would like you to

13   clarify the word "with."

14          Q    Okay.      Specifically around 2008, 2009 in

15   the financial crisis, did you do a great deal of

16   work with him in various deals?

17          A    Yes.     I did not work within his silo or

18   his company, but we actually did partner on

19   certain aspects in particular during the financial

20   crisis, yes.

21          Q    Okay.      Good.

22               You attended meetings, I guess, when he




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 15 of 195



                                                                     Page 20

1          A    No.     She did not stay on throughout that

2    whole time.

3          Q    About how long did she stay on?

4          A    I don't remember, sir.

5          Q    Okay.      Fair enough.

6               Now, I would like to switch a little bit

7    to your nomination, which brings us here, your

8    nomination for -- to become Under Secretary of

9    Commerce for Economic Affairs.

10              That was formally announced by the

11   president on May 25, 2017?

12              I'm not going to hold you to the date.

13         A    Okay.      Then the answer is yes, it was

14   announced -- I would not -- I would not swear to

15   that date.

16         Q    Okay.      Fair enough.          And I wanted to ask

17   you a little bit, because I'm assuming that you,

18   obviously, heard about the possibility and then

19   agreed to take the position earlier.                      So let me

20   back up.

21              When were you first approached or when

22   did you first get any inkling that they might want




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 16 of 195



                                                                     Page 24

1          Q    Do you recall around that time having

2    conversations with Mr. -- then Mr. Ross or

3    Secretary Ross?

4          A    I -- I don't have a time reference.                        I

5    apologize.

6          Q    So you don't really have a clear

7    recollection of one particular interaction, maybe

8    by phone or in person, where he said something

9    like the job we have in mind is Under Secretary

10   for Economic Affairs?

11         A    After he was the Secretary, he clarified

12   that that was the position he would want for me to

13   take.

14         Q    Did he send you any paperwork or any

15   information about what that Under Secretary did?

16         A    I was -- I had all of the requisite

17   information that was on the website on -- you

18   know, on the Commerce Department websites and

19   those things, and I had certainly done a

20   tremendous amount of homework --

21         Q    Okay.      Sure.

22         A    -- on that position --




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 17 of 195



                                                                     Page 25

1          Q     Absolutely.

2          A     -- once we discussed it.

3          Q     And do you remember before you were even

4    nominated, discussing with Secretary Ross the

5    specific responsibilities or jurisdiction of the

6    Under Secretary For Economic Affairs?

7          A     I don't recall.

8          Q     Okay.      When do you think it was the first

9    time that you found out that one of the three

10   branches that the Under Secretary supervises is

11   the Census Bureau?

12         A     Early on, early on.

13         Q     Sure.      I mean, one of -- there are just

14   three major branches, right, that the Under

15   Secretary For Economic Affairs supervises?

16         A     Yes.     Yes.

17         Q     All right.

18         A     Well, it's really -- it supervisors ESA,

19   and ESA supervises two branches.

20         Q     Fair enough.

21         A     So I don't want to -- a little bit of

22   semantics, but there is a nuance difference, and




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 18 of 195



                                                                     Page 26

1    so I don't want to misrepresent.

2          Q     Okay.      I appreciate that.              When do you

3    think it first occurred to you that this would be

4    an important job, in part, because Census Bureau

5    was going to do the 2020 census and fairly soon

6    you'd be involved in that process?

7          A     Oh, absolutely understood.                   It was a huge

8    program, and it was a management responsibility.

9          Q     And you understood that even before you

10   were officially nominated?

11               Go ahead.        You have to answer.

12         A     Yes, sir.        But allow me to say, as I have

13   learned more, it has certainly -- the gravity of

14   the position has -- you know, I always recognized

15   the importance.

16         Q     Sure.      Okay.      So it's fair to say that by

17   the spring of 2017, you knew you were going to be

18   nominated for a position which would have, among

19   other things, significant responsibility for the

20   2020 census?

21         A     Yes, sir.

22         Q     Now, when do you think you first talked




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 19 of 195



                                                                     Page 37

1    priorities, you were talking about the president,

2    right?

3          A    So if I can back up, I need to clarify my

4    last answer.        Because we -- you said that I went

5    and spoke specifically of the census throughout

6    the rest of the document, and that is not correct.

7    Because I also indicate economical statistical

8    programs, which have -- would have included BEA

9    programs, such as GDP and recreational numbers and

10   things like that.           So I have to clarify my

11   original answer that I said it was only specific

12   to census.        That is not true.

13         Q    Let's go back to that phrase about, "one

14   of his priorities is effective and meaningful

15   management and oversight of the 2020 census."

16              The context there was one of the

17   President's priorities, right?

18         A    Yes.     The --

19         Q    How did you learn the President's

20   priorities with respect to the census?

21         A    When I interviewed with the White House

22   under PPO, during the process -- and we knew what




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 20 of 195



                                                                     Page 38

1    the role was at that point, had been clarified.

2    The census was one of the portfolio

3    responsibilities of that role, and they said that

4    was an important -- that was -- that it was

5    important.        As well as the Secretary reiterated

6    that that was a priority of the Department, and it

7    was priority.

8          Q    And, specifically, it was a priority of

9    the President, it was one of his priorities was

10   managing the 2020 census, right?

11         A    Yes.

12         Q    Okay.      What specifically did you

13   understand the President's priorities to be with

14   respect to the 2020 census?

15         A    Complete and accurate count.

16         Q    As complete and as accurate as it could

17   be?

18         A    Complete and accurate.

19         Q    And you always understood sometime in

20   that spring or summer, that one of the priorities

21   of the White House was adding a citizenship

22   question, correct?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 21 of 195



                                                                     Page 39

1               MR. GARDNER:          Objection.         Lack of

2    foundation.

3               THE WITNESS:          I said that I learned it

4    was a priority of the Secretary's.

5    BY MR. GROSSI:

6          Q    Okay.      Did you -- did the Secretary tell

7    you that he was interested in it, in part, because

8    it was also one of the President's priorities or

9    perhaps he used the phrase the White House's

10   priorities?

11         A    No.

12         Q    He never, ever has told you that one of

13   his reasons for wanting the census question added

14   was because the White House staff thought that was

15   a good idea?

16         A    No.

17         Q    Never?

18         A    Not to my recollection, no.

19         Q    Do you think it's possible and you just

20   don't recall at this moment?

21              MR. GARDNER:          Objection.         Form.

22              THE WITNESS:          No, not -- not to my




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 22 of 195



                                                                     Page 40

1    recollection.

2    BY MR. GROSSI:

3          Q     You talked to the Secretary quite a bit

4    about the census -- citizenship question over the

5    year, right?

6                MR. GARDNER:          Objection.         Lack of

7    foundation.

8    BY MR. GROSSI:

9          Q     Well, you have talked to the Secretary

10   about adding the citizenship question, correct?

11         A     Yes.     Correct.

12         Q     How often would you say?

13         A     In May -- and I apologize if this is a

14   little long-winded.

15               In May, after the GAO report, and I came

16   in August, the immediate -- my immediate

17   responsibilities were to address the issues in

18   that GAO report, which talked about the budget,

19   the leadership and the operational readiness and

20   those things.          And there -- we were also at that

21   same time preparing for the 2018 end-to-end test,

22   which started this past April 1st.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 23 of 195



                                                                     Page 41

1               So as I came in, those were the

2    priorities we -- we spent time on and that I

3    operationally spent time on as we went through

4    when I started my work.

5               So I would suggest to you between August

6    and beginning of November, we spent time on the

7    lifecycle cost, the lifecycle budget, the

8    budgetary issues.

9               We also spent a tremendous amount of time

10   in the October, beginning of November -- November

11   time frame, on the management of the census,

12   because we were moving from research and

13   development to actual execution, if you will.                         And

14   so we spent time on the leadership and what was

15   happening there.

16              And then, thirdly, we spent time

17   throughout that entire process on operational

18   readiness, systems readiness, responding to the

19   GAO report, making sure we were prepared, making

20   sure we had everything in line to start the test

21   and there were other decisions that needed to be

22   made.     So at -- I did know the citizenship




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 24 of 195



                                                                     Page 42

1    question was going to be on there, but that was an

2    issue that I didn't need to deal with until later

3    on, because they -- in a time frame, other issues

4    needed to get addressed immediately --

5          Q    Okay.

6          A    -- from an operational perspective.

7          Q    So your recollection is as early as May,

8    you had heard about the citizenship question, but

9    it was only one feature of an overall review of

10   the census that kept you busy?

11         A    And --

12              MR. GARDNER:          Objection.

13   Mischaracterizes the witness's testimony.

14   BY MR. GROSSI:

15         Q    Correct?

16         A    No.     It was not part of the review I was

17   doing on the census at that time.

18         Q    But you knew that adding a citizenship

19   question was something that Secretary Ross wanted

20   to do, right?

21         A    At -- yes.

22         Q    Okay?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 25 of 195



                                                                     Page 45

1    various responsibilities, that adding a

2    citizenship question was a topic under discussion,

3    correct?

4          A    I'm sorry.         Please repeat the question.

5          Q    As of July 2017, when you testified to

6    Congress, you knew that the potential of adding a

7    citizenship question to the 2020 decennial census

8    was under consideration by Secretary Ross,

9    correct?

10         A    I do not know exactly when I learned

11   that.     It is very plausible I did know it by that

12   time.

13         Q    Okay.      Who was responsible for helping

14   you prepare for this testimony in your nomination

15   process at Commerce?

16         A    The Legislative Affairs department is

17   responsible for helping the process.                      And so in

18   that process, I was assigned three individuals to

19   help me go through the process.                   And those three

20   individuals I worked -- I worked -- let's say four

21   individuals, one was the senior, but assigned the

22   three, four, and then that was who I was assigned.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 26 of 195



                                                                     Page 47

1          A    They were all public documents.                     They

2    have a quarterly review, a PMR they call it, for

3    the census.        On a quarterly basis, they would --

4    provided me all those public documents so I could

5    review them, ask questions, and then they provided

6    me the websites for the 2020 census.                      Census has a

7    very large website, and so they provided me all

8    the website information, and so we looked at that.

9    I was only provided public information.

10         Q    Okay.      Let me have this exhibit marked as

11   Exhibit 2.

12              (Plaintiffs' Exhibit 2, Email chain, was

13   marked.)

14   BY MR. GROSSI:

15         Q    Okay.      Secretary Kelley, this is an email

16   chain, Exhibit 2, begins with the Bates 1404 and

17   runs to 1406, and like all of those email chains I

18   think we'll be doing today, it goes in reverse

19   order.     As you know, they keep piling on top.

20              So I'm going to go to the end first, and

21   ask you if it refreshes your recollection that on

22   or about July 24, 2017 you had communicated in




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 27 of 195



                                                                     Page 48

1    some fashion with Mr. Willard, asking for a review

2    of the process of how questions are created and

3    chosen for the ACS.            Do you remember making that

4    type of inquiry through Mr. Willard?

5          A    Yes.

6          Q    Okay.      And then he enlisted the help of a

7    Victoria Velkoff.           You know her?           Or at least you

8    know her now?

9          A    I know her now, Tori.

10         Q    Right.

11         A    She goes by Tori, yes.

12         Q    Tori.      And she works at Census?

13         A    And, in fact, I'm sort of amazed -- I'm

14   saying, oh, there's -- that -- I didn't know that

15   was Tori.

16              THE WITNESS:          Does everybody have this

17   paper in the room?

18   BY MR. GROSSI:

19         Q    Anybody who has it, needs it.

20              And then Mr. Willard refined his request

21   above and said, "What we would primarily like to

22   discuss with you today, is the" -- "is how the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 28 of 195



                                                                     Page 49

1    process works to when questions are discussed and

2    are approved to be used on the ACS and also those

3    on the census questionnaire."

4                Does that refresh your recollection, that

5    one of the things that you discussed with

6    Ms. Velkoff, perhaps, and Mr. Willard, in

7    July 2017, was specifically how questions are

8    added to a decennial census questionnaire?

9          A     Yes.

10         Q     Okay.      So we're clear, that as of late

11   July 2017, you had a specific interest in how a

12   question would be added to the decennial census,

13   correct?

14         A     As it applied to a particular topic that

15   was being discussed.

16         Q     And what topic was that?

17         A     The SOGI topic.

18         Q     Just the SOGI topic?

19         A     Yes.

20         Q     You didn't know that they were also

21   dealing at that same time with a citizenship

22   question?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 29 of 195



                                                                     Page 50

1          A    I --

2               MR. GARDNER:          Objection to form.

3               THE WITNESS:          I was --

4    BY MR. GROSSI:

5          Q    Is that your testimony?

6          A    I was dealing -- this has to do with the

7    SOGI question.

8               And would you like me to explain?

9          Q    I don't need to know about that.                     I just

10   need to make it clear that your conversation was

11   also at a time when you knew they were thinking

12   about adding a citizenship question, as well.

13              MR. GARDNER:          Objection.

14   Mischaracterizes the witness's prior testimony.

15   BY MR. GROSSI:

16         Q    I mean, it can be both, Sec- --

17   Ms. Madam Secretary?

18              MR. GARDNER:          Objection.         Form.

19              THE WITNESS:          Sir, you're going to have

20   to go back.        Because you're starting to tie things

21   together with ends and -- you know, ands and buts

22   that I'm not following.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 30 of 195



                                                                     Page 51

1               This topic, let me be very clear, had to

2    do with the SOGI issue.               I was going to be -- I

3    was going to be asked a SOGI question on the -- at

4    the testimony.         There was a -- the topics -- and

5    I'm sorry if I'm boring you and you all know

6    this -- the topics for inclusion in the census

7    need to be given the March prior, so not March of

8    '18 but March of --

9          Q    '19?

10         A    -- '17.

11   BY MR. GROSSI:

12         Q    '17, right.

13         A    And there was an issue whether there

14   would be a SOGI question or not.                    And when I was

15   told I was going to be asked about that, I said I

16   would like to know the process.                   Topics go on.       I

17   did not know the details to know how the topics

18   get put on it, and then it's a year later, the

19   questions get put on it, and how does that work?

20   And I asked for that information in regard to the

21   SOGI question.

22         Q    Were you also advised that at that point




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 31 of 195



                                                                     Page 52

1    in time, Mr. Ross -- Secretary Ross was being

2    approached by various people to put a citizenship

3    question on --

4          A     No.

5          Q     -- the 2020 census?

6                You're very confident that he never told

7    you that?

8          A     I don't know.          And I've repeated that.                  I

9    don't know when I learned that information.                           And

10   I'm very sorry I don't, but I don't.

11         Q     Okay.      Let's see if we can maybe do a

12   little refreshing.

13               I'm marking as Exhibit 3,

14   Bates Number 0763-64, which is an email chain,

15   again, that runs from July 14, 2017 to

16   July 24, 2017.

17               (Plaintiffs' Exhibit 3, Email chain, was

18   marked.)

19   BY MR. GROSSI:

20         Q     Before we begin this, just one quick

21   follow-up question on the last bit of testimony.

22   Was that --




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 32 of 195



                                                                     Page 53

1          A     May I finish reading this?

2          Q     Oh.     I'm sorry.         Go ahead.

3          A     Yes, sir.

4          Q     Before we turn to the exhibit, I just

5    want to follow up on one thing.

6                The SOGI topic that you mentioned a

7    moment ago, was that topic being considered and

8    included in the ACS or also in the decennial

9    census?

10               MR. GARDNER:          Objection.         Form.

11               THE WITNESS:          I was not there at the

12   time, but there was a discussion at the time that

13   the information was going on the topics as to

14   whether or not that would be a topic back in

15   March of '17 that would be put forth when the

16   topics are put forth.

17   BY MR. GROSSI:

18         Q     For the -- for the ACS study?

19         A     I don't know which -- which, but that was

20   pulled as a topic being discussed.

21         Q     Okay.

22         A     And, therefore, there was a discussion




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 33 of 195



                                                                     Page 54

1    about the SOGI issue and how it would -- why it

2    was pulled, why it was not pulled, why it was on

3    there.     There was a whole myriad of discussion

4    around it.        Of course, I knew nothing about that

5    topic.     So I, just for an educational purpose,

6    said if I'm going to ask, I wanted to learn how

7    this works.        Going from a topic to inclusion on

8    any or either, it didn't matter to me.                       How does

9    this happen?

10         Q    But you're not testifying that you were

11   ever told that the SOGI topic would be included on

12   the decennial census, correct?

13         A    I am not testifying to that.

14         Q    And so when Mr. Willard said you were

15   interested in how citizenship -- how questions

16   were added to the decennial census, that was

17   somewhat broader than the SOGI topic, correct?

18         A    No.     It was written in regards to the

19   SOGI topic.

20         Q    Okay.      Let's take a look at what's been

21   written in regard to Exhibit 3.

22         A    Yes.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 34 of 195



                                                                     Page 65

1    BY MR. GROSSI:

2          Q    Okay.      Let me actually turn to that.

3               MR. GARDNER:          Tell you what, Counsel,

4    before we go to the next document, take a break?

5               MR. GROSSI:         Sure.

6               MR. GARDNER:          We've been going about an

7    hour.

8               VIDEOGRAPHER:          This concludes Media Unit

9    Number 1.       The time on the record is 10:06 a.m.

10   We are off the record.

11              (Off the record.)

12              VIDEOGRAPHER:          This begins Media Unit

13   Number 2.       The time on the video is 10:18 a.m.                   We

14   are on the record.

15              (Plaintiffs' Exhibit 4, Supplemental

16   memorandum, was marked.               Plaintiffs' Exhibit 5,

17   Defendants' objections, was marked.)

18   BY MR. GROSSI:

19         Q    Secretary Kelley, I'd like to hand you

20   two exhibits.         The first is Exhibit 4, which is a

21   supplemental memorandum by Secretary of Commerce

22   Wilbur Ross, has Bates number 1321.                     And I will




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 35 of 195



                                                                     Page 66

1    also give you a copy as Exhibit 5 of the

2    defendants' objections and responses to

3    plaintiffs' first set of requests of

4    interrogatories.           And I've tabbed Page 14, and

5    I'll let you know that that's the only page I'll

6    be asking you about.

7               MR. GARDNER:          Peter, you said 14?

8    BY MR. GROSSI:

9          Q    Okay.

10         A    No.     Where on --

11         Q    Just on the bottom --

12         A    Where on Page 14 do you want me to --

13         Q    The list of names at the bottom, and I'll

14   direct your attention to it and give you plenty of

15   time.

16         A    The list of names at the bottom?

17         Q    Yeah.

18         A    Okay.      And then -- yes, sir.

19         Q    Okay.      Do you see in Exhibit 4, this is a

20   supplemental memorandum?               Have you seen this

21   document before?

22         A    One other time.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 36 of 195



                                                                     Page 67

1          Q    When was that?

2          A    Yesterday.

3          Q    Okay.      Not before it was issued?

4          A    No.     I was not part of the issuing of

5    this.

6               THE WITNESS:          I'm sorry.         Did you not

7    hear me?      I -- did you hear me?               I apologize.

8    Speak up?

9               MS. BOUTIN:         Just a little bit.

10              THE WITNESS:          I'm sorry.         And usually I'm

11   very loud, so I apologize.                I -- I --

12   BY MR. GROSSI:

13         Q    Do you know why this supplemental

14   memorandum was added to the record so late as June

15   of this year?

16              MR. GARDNER:          Objection.         Lack of

17   foundation.

18              THE WITNESS:          To supplement the

19   information is my assumption.

20   BY MR. GROSSI:

21         Q    The information that Congress was

22   concerned about after they learned that people,




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 37 of 195



                                                                     Page 68

1    other Census and Commerce Department officials,

2    had talked about the citizenship question,

3    correct?

4                MR. GARDNER:           Objection.          Lack of

5    foundation.

6                THE WITNESS:           To supplement the

7    memorandum of the Secretary regarding the

8    administrative record.

9    BY MR. GROSSI:

10         Q     You were involved in that original

11   memorandum, correct, March 26th?

12         A     Which memorandum are you speaking, sir?

13         Q     The March 26, 2018 memorandum of

14   decision.

15         A     The decision memorandum to me.

16         Q     Okay.      Right.        But you were also

17   involved -- you were actually involved in its

18   preparation, correct?

19         A     I was involved in the proofing, not the

20   preparation.

21         Q     Okay.      You didn't actually draft any

22   portions of it?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 38 of 195



                                                                     Page 69

1          A    No.

2          Q    You weren't asked for your input before

3    it was essentially put in the final form?

4          A    I -- I looked at it over the few days

5    before it was released, in proofing it.

6          Q    What changes did you make?

7          A    I don't remember.             Minor changes.           I

8    don't remember anything substantive.

9          Q    How about any other people in the

10   Census Bureau, did they make any changes?

11         A    The Census Bureau?

12         Q    Yes.

13         A    The Census Bureau made a few -- a few

14   changes, but, again, nothing substantial.

15         Q    They had not been involved in drafting

16   it, correct?

17         A    Could --

18              MR. GARDNER:          Objection to form.

19              THE WITNESS:          Could you define the word

20   drafting?        To me, anything up to a final form is

21   still in draft.          So you're -- I don't want to get

22   balled up with your nomenclature.                    To me, anything




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 39 of 195



                                                                      Page 88

1          A      In preparation for my -- my hearing.

2          Q      Okay.      And you -- did you communicate

3    with any of those people by email?

4          A      No.     They were communicated by -- with

5    the people at -- the four people that worked with

6    me.       I didn't have an email at Commerce at that

7    time.

8          Q      I understand.          You had an email at

9    Invesco or your personal email account?

10         A      Right.      And we did not -- we did not

11   email.

12         Q      But we haven't checked that out yet,

13   right?

14         A      Right.

15         Q      Okay.      Well, let me just ask about

16   Exhibit 7, in the hopes it might refresh your

17   recollection about other things.

18                Do you recall hearing, perhaps when you

19   came in in late August, that Secretary Ross was

20   attempting to get the Department of Justice to

21   request that the citizenship question be added?

22   And maybe it's August, maybe it's September of




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 40 of 195



                                                                     Page 89

1    2017, when you first came on board.

2          A    No.     I was not aware of that.

3          Q    You didn't know that he was attempting to

4    get people at the Department of Justice to say

5    they wanted a citizenship question?

6          A    I knew he was in conversation with

7    people, but you said that he was trying to get

8    them to do something.             I have no -- what the

9    Secretary tried to get people to do or try to do.

10         Q    Is that another question that we could

11   ask Secretary Ross --

12              MR. GARDNER:          Objection.         Form.

13   BY MR. GROSSI:

14         Q    -- best?

15              MR. GARDNER:          Calls for speculation.

16   BY MR. GROSSI:

17         Q    Would Secretary Ross be the best person

18   to ask about what Secretary Ross was doing with

19   the Department of Justice on this issue?

20         A    I would always say that -- best to ask

21   the person that you're speaking about questioning.

22   I don't exactly know how to answer that.                        I mean,




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 41 of 195



                                                                     Page 90

1    just as we asked Karen what I said, which was on

2    the record.

3          Q    Let me have marked the next exhibit.

4               (Plaintiffs' Exhibit 8, Email, was

5    marked.)

6    BY MR. GROSSI:

7          Q    We're marking as Exhibit 8 a

8    memorandum -- I'm sorry -- an email.                      The top one

9    of which is dated August 16, 2017.

10              Now, this email indicates that

11   Mr. Earl Comstock wrote to Secretary Ross on

12   August 11th and he stated, quote, per your

13   request, here is a draft memo on the citizenship

14   question that James Uthmeier in the Office of

15   General Counsel prepared and I reviewed.                        Once you

16   have had a chance to review, we should discuss so

17   we can refine the memo to better address any

18   issues.

19              And it appears that Ms. Teramoto then

20   followed up on that by saying that Peter Davidson

21   and Karen Dunn Kelley will both be here Monday.

22   Let's spend 15 minutes together and sort this out.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 42 of 195



                                                                     Page 91

1               And then Mr. Comstock responded to

2    Ms. Teramoto and to Secretary Ross by copy saying,

3    "Thanks, Wendy, that works for me."

4               Now, Wednesday was August 16th, and I'll

5    represent that the Monday was August 20th.                            Is

6    that consistent with your recollection that you

7    came in on August 20th and had a discussion about

8    various things?

9               MR. GARDNER:          I think your math is wrong.

10              THE WITNESS:          Sir, I think it was the

11   21st.

12              MR. GARDNER:          The 21st.

13              THE WITNESS:          August 21st.          Or I said the

14   wrong date before, as well, so we have to correct

15   Monday -- Monday was the 21st.

16   BY MR. GROSSI:

17         Q    You're right.          Absolutely right.

18              So Monday was the 21st, and that's the

19   day you came in and assumed your position, okay.

20              And so you discussed with them on

21   August the 21st, among other things, I'm sure, the

22   draft memo on the citizenship question that had




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 43 of 195



                                                                       Page 92

1    been prepared for Secretary Ross, correct?

2          A      I do not recall any conversations like

3    that.

4          Q      Do you think that might have been the

5    first time you really got into the details of

6    adding it?

7          A      I don't recall a conversation about it.

8          Q      Okay.      But you wouldn't deny that as of

9    August 21st, you had been briefed on the

10   citizenship issue?

11                MR. GARDNER:          Objection.         Mischaracterize

12   the witness's testimony.

13                THE WITNESS:          As I said, I do not,

14   unfortunately, remember when I first learned about

15   it.       It is possible.          I'm not denying it.              I'm not

16   confirming it.           I just don't know.              I wish I

17   could -- I wish I could tell you.                      I just don't

18   know.

19   BY MR. GROSSI:

20         Q      Did you receive memoranda about the

21   citizenship question, and that's a shorthand of,

22   obviously, adding a citizenship question to the




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 44 of 195



                                                                     Page 99

1    BY MR. GROSSI:

2          Q    Were you relying on the experts in the

3    Census Bureau?

4          A    I was not relying on anything, but I rely

5    heavily on the experts at the Census Department

6    for many things.           But in terms of your question,

7    was I relying on it for the citizenship question?

8    That preassumes that I'm answering the

9    question -- I'm making the decision, and I was not

10   making the decision.

11         Q    Other than Secretary Ross, as the

12   Secretary, and the people in the Census Bureau, as

13   the experts, who else decided who else made

14   recommendations concerning whether or not there

15   should be a citizenship question?

16         A    In October -- in December, when this

17   came, that the question needed to be evaluated and

18   a discussion about whether the question would be

19   on the 2020 -- 2020 form of questions going to

20   Congress in March of '18, I spoke to the senior

21   people at the Census, the senior team.                       And I

22   said, we have this letter.                We need to now give




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 45 of 195



                                                                    Page 100

1    the Secretary all the information.                     He needs to

2    make this decision.            And there are pieces of it,

3    and what is your recommendation?                    And when we

4    spoke to them, we said at the top of the house,

5    there needed to be a legal review.                     There needed

6    to be a technical/operational review and a policy

7    position.       Those were the three major things that

8    needed to take place.

9               Obviously, the legal review being done by

10   the legal department.             The Census handling the

11   technical and operational -- technical or

12   operational, whatever term you prefer, review, and

13   the combination of those plus auxiliary

14   information that would be provided would create

15   the ability for the Secretary to make a policy

16   position on that.

17         Q    And that was something you did in

18   December of 2017, after you received a letter from

19   the Department of Justice; is that right?

20         A    All of those things?

21         Q    Yes.

22         A    What we did in December and at -- what we




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 46 of 195



                                                                    Page 101

1    did in December is came up with a strategy on how

2    to -- how to work through this process, working

3    very much with Census, because I went to them and

4    said, have we done this before -- you know, you

5    always go back, have we done this before, how do

6    you do it, what do we think about it?                       And, of

7    course, the answer is no, this really -- there was

8    not precedence on it.

9               And that's where we said, okay, at the

10   top of the house has to have a legal review, a

11   technical/operational review and then that leads

12   to a policy decision or policy review.

13              And so we then said okay, if, in fact,

14   the question needs to be to Congress, by law, on

15   March 31st, which -- and not that I want you to

16   think I'm a walking calendar, because I've already

17   made mistakes -- but March 31st was the date that

18   it has to legally be there, that happened to be

19   Good Friday.        So for courtesy, you would bring it

20   to them on the Thursday.               So we sort of walked

21   back and said, what are we going to do over the

22   next months?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 47 of 195



                                                                    Page 103

1          Q    Or did you?

2          A    I don't recall.

3          Q    Do you think you might have discussed

4    with it Mr. Jarmin?

5          A    We certainly laid out what events had to

6    take place through next March, and we sort of

7    looked at that big timeline of what had to happen.

8    And when the conversations of the questions needed

9    to get to Congress by the 31st, I can't recall if

10   there was a discussion on that.

11         Q    Let me be very clear.               You testified a

12   moment ago, I thought, that it was the

13   Department of Justice letter in December that

14   prompted you to call in Mr. Jarmin and others in

15   the Census Bureau and ask for their input on the

16   citizenship question, correct?

17         A    It was that letter that -- that we then

18   sat with the people from the Census Bureau to say,

19   it's coming up in March now.                 We've got this

20   letter.      We need to address how do we do this,

21   what is the process that would take place and the

22   strategy around how to make this happen.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 48 of 195



                                                                    Page 105

1    exhibit.

2                (Plaintiffs' Exhibit 9, Email, was

3    marked.)

4    BY MR. GROSSI:

5          Q     Exhibit 9.

6                Exhibit 9 is an email chain that begins

7    on August 29th where Mr. Davidson wrote to

8    Mr. Hernandez, Comstock, Uthmeier and other names

9    that have been blocked out, as well as a copy to

10   Ms. Teramoto.

11         A     Excuse me.         Are they other names or are

12   they just simply the email addresses?

13         Q     I'm not sure.          I really don't know.

14               It says, "The Secretary asked to set up

15   briefing" -- "a briefing on some key legal issues

16   he is concerned about."                And the overall subject

17   line is census.           "Can we get something on the

18   books for next week when Izzy returns.                         I can't

19   find Karen in the directory, but she should be

20   included, as well."             And then there is additional

21   information about scheduling leading to an email

22   from a Chelsey Neuhart -- haus to various people




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 49 of 195



                                                                    Page 106

1    indicating that she wanted to confirm that the

2    attendees at the next census briefing regarding

3    legal questions should be Ms. Teramoto,

4    Mr. Hernandez, Mr. Comstock, Mr. Uthmeier,

5    Mr. Davidson and you, Ms. -- Secretary Kelley.

6                Now, we have not been provided with any

7    information about what the subject matter was,

8    other than it has been produced in the case.                              And

9    what I want to ask you is:                  Do you recall in late

10   August 2017, attending a meeting where legal

11   issues involving the census were discussed?

12         A     No.    I do not recall that.

13         Q     Do you think it's possible --

14         A     I do not remember is what I said.                         I

15   apologize.

16         Q     Is it possible that one of those legal

17   issues was this question you mentioned about the

18   legal implications of adding a citizenship

19   question to the census?

20               MR. GARDNER:          Objection.         Form.

21               THE WITNESS:          Sir, I don't remember the

22   meeting.       I don't know that the meeting got




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 50 of 195



                                                                    Page 107

1    cancelled, took place, whether I could be there or

2    not be there.         So for me to speculate, at all, as

3    to what was discussed or not discussed would be an

4    erroneous things.           I just have no recollection of

5    this whatsoever.           And even if there was a meeting,

6    did I get called to something -- I just don't

7    know.     I would be speculating if I said anything

8    to this.

9    BY MR. GROSSI:

10         Q    And you don't recall specifically on the

11   last page, what legal issues -- key legal issues

12   Secretary Ross was interested in pertaining to the

13   census at about this time?                Doesn't refresh your

14   recollection?

15         A    No, it does not, sir.               It does not.           I'm

16   sorry.     It does not.

17         Q    Let's take the next one.

18              (Plaintiffs' Exhibit 10, Email, was

19   marked.)

20   BY MR. GROSSI:

21         Q    I marked as Exhibit 10, 9799 and 9800.

22   It's an email sent to Karen Kelley on




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 51 of 195



                                                                    Page 108

1    December 5, 2017 from Mr. Willard.                     The subject is

2    items to cover with Izzy.                I'm just going to refer

3    you to one portion of it.                It says, "Karen, please

4    find below and attached a list of items to cover

5    with Izzy today."

6               And I'm going to direct your attention to

7    the 11th numbered item on the second page, which I

8    will read that says, Higgins amendment:                        House

9    Rules committee considering today, at 4:00 p.m.,

10   an amendment that would block all fiscal 2018

11   funding for the 2020 decennial census unless the

12   survey includes questions about residence,

13   citizenship and immigration status.                     The amendment

14   comes amid concerns that the 2020 census is

15   already in danger of being underfunded, unquote.

16              Do you recall attending a meeting and

17   discussing with Mr. Hernandez and others the issue

18   of adding a census question to the 2020 census,

19   either in context of the Higgins amendment or

20   anything else in September 2017?

21         A    Allow me to take a look at this email,

22   please.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 52 of 195



                                                                    Page 109

1    BY MR. GROSSI:

2          Q    Sure.      My question, again, is:                Whether

3    this refreshes your recollection that on or about

4    September 5th, you were meeting with various

5    people at the Commerce Department to talk about,

6    among other things, an amendment that would block

7    fiscal funding unless a citizenship question was

8    added to the 2020 census?

9          A    I do not recall this document, at all,

10   but at the beginning, we were meeting with several

11   people.      And, in fact, you can see in here it

12   says, "Izzy also confirmed that there is a 3:30

13   p.m. with the Secretary to discuss the budget,"

14   which I said has -- a big topic and one I was

15   spending a lot of time on.

16              I -- I will tell you that there were a

17   lot of topics on this discussion -- on this

18   agenda, and I cannot confirm or deny that they

19   took place.        The meeting was scheduled once and

20   then rescheduled, so I couldn't even tell you that

21   this meeting actually took place, to my

22   recollection.         But I'm not saying to you these




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 53 of 195



                                                                    Page 110

1    would not have been topics we would have

2    discussed.

3          Q    You might have been discussing adding a

4    citizenship question as of September of 2017?

5          A    Well, if we went through this agenda and

6    actually got through it all, we would certainly

7    have been discussing the Higgins amendment, which

8    would have made sense, because you would have been

9    discussing topical news on the -- on the census.

10         Q    And that would have a big impact on the

11   census, right, in terms of its funding?                        That's

12   what the message says.

13              MR. GARDNER:          Objection.         Lack of

14   foundation.

15              THE WITNESS:          Sir, I -- the last thing I

16   want to do is be, at all, argumentative with you.

17   But it says, "The amendment comes amid concerns

18   that the 2020 census is already in danger of being

19   underfunded."

20              So it sort of dissects those and says

21   there is already a concern here and now this has

22   come up.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 54 of 195



                                                                    Page 111

1    BY MR. GROSSI:

2          Q     Because the amendment would have not

3    funded the census, at all, if it didn't have this

4    question?

5          A     It certainly would be a problem, wouldn't

6    it?

7          Q     Right.      And do you remember discussing

8    that issue?

9          A     No.    I do not.         Do not.

10         Q     Is there anybody on this email that you

11   can identify as a member of the Census Bureau?

12   Just a minute.

13         A     Repeat your question, sir.

14         Q     It's simply, are there any of the names

15   on this as people who were aware of this meeting

16   or attended this meeting who were members of the

17   Census Bureau?

18               MR. GARDNER:          Objection.         Lack of

19   foundation.

20               THE WITNESS:          The memo came to two

21   people, myself and Aaron Willard.

22   BY MR. GROSSI:




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 55 of 195



                                                                    Page 114

1    saying I wasn't there.              I'm not denying it.               I'm

2    not confirming it.            I'm saying I wasn't there, so

3    I, therefore, cannot answer who was at the

4    meeting.

5    BY MR. GROSSI:

6          Q    Do you recall, at all, telling people

7    such as Mr. Hernandez or Mr. Willard that if they

8    were considering matters of great importance to

9    the census, they should consult with Mr. Jarmin

10   and other people at the Census Bureau?

11         A    That question is out of context of this

12   memo, but from August 21st when I showed up, we

13   consulted and had communication and conversation

14   all the time with the senior officials at the

15   Census, Dr. Jarmin included.                 We were -- I said

16   and we lived by we were going to live under

17   the -- we were going to be very communicative and

18   talk with them.

19              So your question was:               Did I tell people

20   of anything of importance with the census -- to

21   talk with them?          The answer is:           We would have had

22   that conversation.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 56 of 195



                                                                    Page 115

1          Q     I'm sure.        That's all I was trying to

2    establish.         That, as a general rule, a general

3    policy, when issues of importance to the Census

4    were developed by people of Commerce -- I'm

5    distinguishing the superiors at Commerce -- your

6    role was to tell those people to discuss it with

7    the people at the Census Bureau, correct?

8          A     That would have been my policy.

9          Q     Yes.     Right.       But your best recollection,

10   and from all that we can tell and from what

11   Mr. Jarmin told us, you did not discuss adding a

12   citizenship question with Mr. Jarmin and other

13   people at the Census Bureau prior to

14   December 2017; is that also your best

15   recollection?

16               MR. GARDNER:          Objection.         Form.

17               THE WITNESS:          My best recollection, which

18   I've told you, is that I don't remember when I

19   discussed that for the first time with the people

20   at Census.         You then indicated that Dr. Jarmin

21   said -- you asked if I would say he was lying, I

22   said absolutely not.              I would not say that.               But




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 57 of 195



                                                                    Page 126

1    though, is, simply, he's saying he's going to drop

2    off some review materials, conveying that they

3    were physical.         Do you remember him doing that?

4          A    No.     I do not.

5          Q    Can't help us, at all, about whether you

6    ever saw a legal memorandum from him?

7          A    I cannot help you, at all.

8          Q    Now, before the break, we were talking

9    about some documents that showed that Mr. Comstock

10   was working with Mr. Ross to determine if the

11   Department of Justice had any interest in adding a

12   citizenship question.             And what I'd like to

13   determine is whether, in fact, you knew anything

14   about that effort prior to the time that the

15   letter came over from Justice in December of 2017.

16              MR. GARDNER:          Objection.         Form.

17   BY MR. GROSSI:

18         Q    So my question is:             Did you know anything

19   about an effort to get the Department of Justice

20   to send such a letter?

21         A    I knew there were conversations between

22   Commerce and Justice.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 58 of 195



                                                                    Page 127

1          Q     And did you know the substance of those

2    conversations, even in summary form?

3          A     That it was about the citizenship

4    question, yes.

5          Q     Okay.      And that Secretary Ross was hoping

6    to get the Department of Justice to support a

7    request for such information, correct?

8          A     And that's where you're taking it to I --

9    those are details that I do not know.

10         Q     You just know he was discussing it with

11   the Department of Justice?

12         A     Yes.

13         Q     And you didn't have anything to do with

14   any of those discussions; is that right?

15               MR. GARDNER:          Objection.         Form.

16               THE WITNESS:          No.

17               Are you asking me if I participated in

18   any of those discussions?                 The answer is:

19   Absolutely not.

20   BY MR. GROSSI:

21         Q     And he didn't brief you of any of those

22   discussions in the fall of 2017?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 59 of 195



                                                                    Page 130

1    been a cursory conversation with the

2    Census Bureau.         I do not recall.             I know when it

3    was -- when we were clear there was going to be a

4    letter, that I spoke with Dr. Jarmin and others at

5    the Census.

6          Q    What about at the Department of

7    Homeland Security, do you recall being told that

8    Secretary Ross and Mr. Comstock and others were

9    attempting to elicit their support for a

10   question -- citizenship question?

11         A    No.     I do not know anything about that.

12         Q    Did anybody --

13         A    I'm not aware of that.

14         Q    Nobody ever told you of an interest in

15   the Department of Homeland Security about having

16   Census include a citizenship question; is that

17   right?

18         A    Not to my recollection, no.

19         Q    Okay.      And you don't recall hearing,

20   around Thanksgiving, around the end of November,

21   that Secretary Ross had finally lost patience with

22   the Department of Justice and needed to get




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 60 of 195



                                                                    Page 131

1    something from them to justify a citizenship

2    question?        Does that ring a bell with you?

3          A    No.

4          Q    You never talked with Secretary Ross in

5    November about his frustrations with the

6    Department of Justice; is that right?                       Or is it

7    possible?

8               MR. GARDNER:          Objection.         Form.

9               THE WITNESS:          Sir, you are -- I could

10   have been briefed.            I could have been told that

11   there was frustration.              We don't know if we're

12   getting a letter, but it was not -- it was not at

13   the top -- if I can use the -- you know, the old

14   -- front -- front burner, it was not a

15   front-burner issue.            We had front-burner issues to

16   get ready for the '18 end-to-end test.                       We, at

17   that point, had a -- were in a situation where

18   AT&T protested the group that was using the

19   handhelds.        So if we didn't get through the

20   protest, we wouldn't have handhelds for the '18

21   end-to-end test.           So I apologize, but those were

22   top-of-the-house issues to me.                   That -- we were




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 61 of 195



                                                                    Page 132

1    dealing with those.            We had so many fires to be

2    putting out on those kinds of issues that were

3    happening and the time frame prep -- getting ready

4    for the end-to-end test in April, those were the

5    topics we were -- I was spending my time on.                            So

6    if somebody over here said we're working on the

7    citizenship question and the Secretary is

8    frustrated, I would not know it.                    It would not be

9    top of my mind.

10   BY MR. GROSSI:

11         Q    Were you surprised, though, they wanted

12   to add a question with all the rest of what was

13   going on and the need to test that question ahead

14   of time?

15         A    Sir, you already asked me earlier.                         This

16   question was not for the end-to-end test.

17         Q    Okay.

18         A    We were prepping up for the end-to-end

19   test, which would then be, obviously, into the

20   2020 census.

21         Q    But you said earlier you were concerned

22   or it was a difficult thing, because when you




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 62 of 195



                                                                    Page 135

1    BY MR. GROSSI:

2          Q     Right.      Did you express any frustration

3    to anyone that you had not focused on this issue

4    until the mid-December, period?

5          A     Not to my recollection.

6          Q     Okay.      Did any of the people at the

7    Census Bureau say that this was a very short time

8    frame in order to properly vet and test a new

9    question?

10         A     Not that I recall.

11         Q     Let's have this marked.

12               (Plaintiffs' Exhibit 13, Email, was

13   marked.)

14   BY MR. GROSSI:

15         Q     I'm marking as Exhibit 13.

16               MR. GARDNER:          Is the second page supposed

17   to be blank -- Peter, is the second page supposed

18   to be blank?

19               MR. GROSSI:         Yes.

20               THE WITNESS:          Second page blank?

21               MR. GARDNER:          Yes.

22   BY MR. GROSSI:




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 63 of 195



                                                                    Page 136

1          Q    What I've marked as Exhibit 13 is an

2    email from Mr. Jarmin to various people identified

3    by email addresses at the Census saying, as of

4    Friday, December 15, 2017 that he needed to huddle

5    with that staff and propose a time of 8:30 the

6    following morning -- the following Monday, which

7    would have been December 18th.

8               Do you recall Mr. Jarmin -- Dr. Jarmin

9    telling you that he would want to involve a number

10   of technical experts in evaluating the request to

11   add a citizenship question to the 2020 census?

12         A    Yes.

13         Q    What did he tell you?

14         A    He told me he was going to get the team

15   together and come up with it.

16         Q    Did he express surprise at that point

17   because he had not heard previously that this was

18   a possibility?         What do you remember about that

19   meeting or phone call?

20         A    Prior to -- so if you go down to this

21   December 15th bottom email, if you --

22              THE WITNESS:          Does everybody have this




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 64 of 195



                                                                    Page 137

1    paper?

2               Okay.      If you go down to that

3    December 15th, what had happened was the

4    Department of Justice said they were sending a

5    letter, a letter was forthcoming.                    And I -- I

6    called -- I told the Census that a letter was

7    forthcoming, but they did not get it because they

8    sent it to the Department -- excuse me -- the

9    Census Bureau, not the Department -- they sent it

10   to the Census Bureau with a stamp, in the mail, in

11   the postal.        Somebody, as a courtesy, legal to

12   legal, or whatever, as a courtesy, sent a copy to

13   the Department.          So I asked that it got sent to

14   Dr. Jarmin and Enrique Lamas, who is also a

15   doctor.      I don't want to be rude there.

16              So I asked that that be sent to them.                       So

17   they -- before -- you said were they surprised, so

18   before that, they knew something was coming.                          This

19   was what was sent with the -- with the note.

20              I -- I -- I'm -- I'm just reading it.

21   I'm like a little confused because it says, "I

22   understand the Department of Justice sent the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 65 of 195



                                                                      Page 138

1    attached letter."             But there's no attachment, and

2    this is a blank page, so maybe there's a --

3          Q      Well, I can give you the letter --

4          A      No.     No.     No.    But I -- it was

5    attached --

6          Q      Right.

7          A      It was attached to this.

8          Q      Right.

9          A      And it's just not on here --

10         Q      So the situation was --

11         A      So I then sent them -- I had asked

12   Mr. Uthmeier to send them the letter, so they then

13   had the first chance to read it.                      But they knew it

14   was coming, so there was no shock in law [sic] in

15   that conversation.

16                He said -- we talked.               He said, fine.

17   Let me get a group together.                   Let us think about

18   it.       And we said at that point -- we had a

19   conversation between Ron Jarmin, Enrique Lamas and

20   myself -- and I don't want to tie it to any time

21   or date on this letter -- but at the time, I said

22   what -- I said, tell me historically what happens,




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 66 of 195



                                                                    Page 139

1    what do we do here?            You're the technical experts.

2    Well, really, a question hadn't been added, but

3    they said the fundamental things that need to take

4    place is there needs to be a legal review, a

5    technical operational review and a policy decision

6    review from that.           And that's the guiding

7    principles in how we had to work on it.

8               And so I said, fine, let's get thinking

9    about this, and we need -- you need to do your

10   thing as the experts at the Census.                     And from my

11   position, as a convener, if you will, having that

12   we need to put a -- a strategy, as I said earlier,

13   in place, so that we can back up to the date of

14   the 31st of March, which was very much what we did

15   on many things.

16              There were other decisions that the

17   Census had to make by certain dates, such as race

18   and ethnicity, and other decisions that needed to

19   be done, such as where to count certain -- certain

20   groups, and all of those things would have a date

21   they need to be done by here, how do you back up

22   so we can get all the information?                     So this took




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 67 of 195



                                                                    Page 140

1    on the similar process.

2          Q     And who --

3          A     Does that help answer your question?

4          Q     Yes.     Thank you.

5                And who was it that said there should be

6    a legal review?

7          A     I asked the Census, and it was a

8    conversation I had with the Census.                       So I don't

9    remember exactly who at the table said this is

10   what needs to happen, and that's when I said,

11   okay, so that's the guiding principles that we

12   should work from.

13         Q     And I want to flesh that out.                    What sort

14   of legal review do you recall them discussing?

15   What needed to be reviewed?                  What aspects of

16   legalities?

17         A     The rule of thumb on -- at the

18   census -- and, again, I'm not giving

19   you -- I'm -- I'm not a Census employee for

20   30 years, and I'm not a technical expert on these

21   things, and I am not a lawyer, okay.

22               So in a very layman's terms, the rule of




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 68 of 195



                                                                    Page 141

1    thumb when we looked at legal reviews was two

2    things.      Number 1, is there a statutory reason or

3    a program-added reason that this question that

4    this -- that this should happen?                    And that was

5    some of the things we talked about.

6    Whether -- and I am not a lawyer, so handing it to

7    legal guys -- if there was further review they

8    wanted to do, but that was two things that was --

9    that were always important.

10         Q    And who made that legal review at Census

11   or for Census?

12         A    That was done by the legal team, and I

13   know there were a number of lawyers on it.                            I

14   can't speak to all of them.

15         Q    Who?     Give us the name of the people you

16   recall.

17         A    I just said there was a number of people

18   involved, and I can't speak to all of them.

19         Q    But do you know any of them?

20         A    Sure.      Some of them would have included

21   Barry Robinson, who was with Census.

22   Melissa Creech -- Creech, I think is how you




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 69 of 195



                                                                    Page 144

1          A    They were absolutely involved.                    To my

2    knowledge sound -- absolutely sounds --

3          Q    And you saw copies of those memorandum?

4          A    No.     I did not.         Well, I did -- I saw

5    some documents.          So I -- but I -- I was not an

6    expert on those documents.

7          Q    Okay.      Now, we're going to go right now,

8    in a few minutes, into the technical aspects that

9    were mentioned, and I think you're going to

10   hear -- see a number of memoranda in January and

11   February of 2018.

12              With that as background, do you remember

13   when you saw or knew about the legal reviews?                         Was

14   it before, in the same time frame or after you

15   knew about the technical reviews?

16         A    I would -- I would want to leave the

17   group with the understanding that there were

18   paths -- two simultaneous paths going on.                         There

19   was a legal review happening.                  There was a

20   technical review happening.                 And that was

21   informing the policy review.

22         Q    And you had understood determining




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 70 of 195



                                                                    Page 145

1    whether it was statutorily mandated or appropriate

2    was something that was normally done when a new

3    census -- citizenship question was asked -- I'm

4    sorry -- when a new census question was asked?

5          A    That was my understanding from the

6    technical experts at the Census.

7               The -- it was also my understanding that

8    the Census lawyers and the Department lawyers

9    worked together.

10         Q    I'm going to mark as Exhibit 14 another

11   email from the same day, the same time.

12              (Plaintiffs' Exhibit 14, Email, was

13   marked.)

14   BY MR. GROSSI:

15         Q    And this is from Enrique Lamas.                     He is

16   the assistant director of the Census, correct?

17         A    He is the acting assistant director, sir,

18   to be technical.

19         Q    And it's to, again, Mr. Willard, that

20   we've talked about, but also cc's to Mr. Jarmin,

21   and he's responding to an earlier email from 12:01

22   from Mr. Willard saying, "Hey, guys.                      Karen got a




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 71 of 195



                                                                    Page 146

1    call from the Secretary and has an update for all

2    of you.      If you can step away from the FESAC" --

3    F-E-S-A-C -- "it is regarding a letter from the

4    Department of Justice," unquote.

5                Do you recall getting a call from

6    Secretary Ross presumably either on or shortly

7    before December 15th?

8          A     I don't recall what this is about.                        I

9    don't recall what this is about, but --

10         Q     Well, it says it is regarding a letter

11   from DOJ.

12               Do you see that?

13         A     And if you see the page before, which

14   your handed me, and the bottom, which I

15   articulated to you that I asked James Uthmeier

16   that -- and I told you -- it doesn't say it

17   here -- but that James sent them the letter that

18   afternoon, the -- the problem with making

19   assumptions or speculating is that I could be

20   totally wrong.          So I am -- I -- I don't

21   necessarily want to do that.

22               But if I were to be making an educated




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 72 of 195



                                                                    Page 147

1    guess, would you tolerate an educated guess --

2          Q    Yes, please.

3          A    -- that could be wrong?

4               I learned we had the letter.                   I said

5    let's get those guys, but they're in the FESAC

6    meeting, which is federal economic statistical

7    committee, so it's an important committee, so I

8    didn't want to -- if they could come out, and that

9    we would -- we got the letter, we will send it to

10   them.

11              That would be me taking a -- seeing these

12   things and saying -- but do I specifically

13   remember this?         No, I can't tell you I do.

14         Q    Okay.      That was helpful.             So what you're

15   saying is you do -- do you remember calling them

16   out of a meeting that was important?

17         A    No.     That's -- that -- that says if you

18   can step away the FESAC.               That means if there's a

19   break or whatever.            I am extremely respectful of

20   these guys, and I think you've met Dr. Jarmin and

21   you've met Dr. Abowd.             These guys are brilliant.

22   They are hard working.              They are incredible.              I




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 73 of 195



                                                                    Page 148

1    don't call them out of anything.                    I say when you

2    can speak to me, I appreciate.                   No.     No.    No.   I

3    would never call anybody out of anything, sir.

4          Q    So this was a relatively unusual thing,

5    for you to be pressing on their time in this way,

6    right?

7          A    Yes.

8          Q    What was it that Secretary Ross told you

9    was so important?

10         A    As I said, sir, I don't remember -- and,

11   also, I didn't write this.                So people love to use

12   the Secretary's name in the vernacular of, the

13   Secretary called.           It could have been the

14   Secretary's office.            It could have been somebody

15   in connection.         So people love to use that,

16   Number 1.       Whether the Secretary called or not, I

17   can't speak to that, okay.

18              And all I'm trying to do is say from this

19   document, because I generically remember what

20   happened, that we got the letter.                      They did not

21   get the letter until later, because it came with a

22   post stamp on it, and I felt very strongly as soon




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 74 of 195



                                                                    Page 154

1          A    I do not recall.

2          Q    Okay.      But what you did was you turned to

3    your experts in the Census Bureau, correct?

4          A    That is correct.            Because what I felt

5    was -- you are characterizing this as the

6    Secretary put pressure on me to make this a

7    priority at the Census.               Once I told the Census

8    this letter was somewhere in the works and they

9    hadn't got it yet, it was priority for them to get

10   it, and it was priority to service the

11   Census Bureau and --

12         Q    And that's --

13         A    -- the executives.

14         Q    And that's what, then, you did?

15         A    That's what I did.

16         Q    And in January, February, March, you

17   worked with the Census Bureau people to prepare

18   drafts and respond to various questions of

19   Secretary Ross concerning the addition of the

20   citizenship question, correct?

21         A    Correct.

22         Q    Now, I want to --




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 75 of 195



                                                                    Page 155

1          A    I want to be sort of -- yes.                   But as in

2    my role, what I did is I sort of was the convener,

3    and I got a group together to say, Census said

4    these are the three aspects we need to deal with.

5    So we know we've got legal people.                     We know we've

6    got Census people, and we know we've got policy

7    people so that we can go down this path.                        It

8    becomes very iterative and evolutionary at that

9    point.     So we put a team together that could look

10   at these things.

11         Q    And as the Under Secretary responsible

12   for the Census Bureau, and someone who had told

13   Congress that you wanted to make a complete and

14   accurate 2020 census a high priority, are you

15   saying that you did not feel it was your place to

16   make a recommendation or conclusion about whether

17   the citizenship question should be added?

18         A    That decision was a decision that the

19   Secretary makes.           It was absolutely my job to make

20   sure he got a full breadth of information and

21   opinions.       There were certain decisions that the

22   director made.         And so we'd have meetings, and I




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 76 of 195



                                                                    Page 156

1    would not give Ron Jarmin -- excuse me --

2    Dr. Jarmin my opinion on what he should do.                           It

3    was his decision to make.                 It was my position

4    to help and facilitate.

5          Q     Right.

6          A     So there was all kinds of decisions that

7    needed to be made by all kinds of people, and I

8    can promise you I didn't tell you -- the

9    technology people how to do their jobs either.

10         Q     Okay.      Let me go through some documents

11   that I think I saw you were involved in.                          I just

12   want to get your recollection of how that process

13   proceeded.

14         A     Great.

15         Q     We're marking as Exhibit 15 a one-page

16   email Bates number 9679.

17               (Plaintiffs' Exhibit 15, Email, was

18   marked.)

19               THE WITNESS:          I'm sorry.

20   BY MR. GROSSI:

21         Q     Now, this is an email chain, on the

22   bottom, Mr. Jarmin wrote to Karen, "Happy New




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 77 of 195



                                                                      Page 157

1    Year.       I'd like to discuss the following with you

2    as soon you have a chance."                   And the third item

3    mentioned is strategy to the Department -- to the

4    DOJ letter on citizenship.                  And then that is

5    followed by an email from the name is blacked out,

6    however, the initials KDK are at the bottom of

7    that email, saying, "Perfect.                    Let's discuss

8    tomorrow."         Which I guess would have been the 3rd

9    of 2018 -- 3rd of January 2018.

10                Despite the fact that someone has blacked

11   out the name, can you confirm that is your email?

12          A     Again, can I confirm that I wrote this

13   email on January 2nd of 2018, that many months

14   ago?       The answer is no, I can't confirm that.

15   Somebody could have written this.                      But would I

16   suspect and would I -- would I say yes, most

17   likely, that is mine, that --

18          Q     Right.

19          A     And I do sign things by KDK, which are my

20   initials.         So I have no problem going forward.

21   But I cannot promise you absolutely, categorically

22   that I wrote this email.




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 78 of 195



                                                                    Page 167

1    That's what the memo says right here.

2    BY MR. GROSSI:

3          Q     But you remember this information being

4    conveyed to you, correct?

5          A     Sir, are what you asking me, do I

6    remember me getting a memo where these

7    alternatives were in here and these numbers were

8    herein?

9          Q     That's one question, yes.                  Do you

10   remember that?

11         A     Yes.     I remember that.

12         Q     And do you remember discussing it with

13   them?

14         A     We discussed it on multiple -- multiple

15   occasions.

16         Q     Okay.      Let me ask this:             In all the

17   time -- and now I'm taking it all the way through

18   the March 26th final decision -- did the Census

19   experts ever conclude that there would not be

20   additional costs to adding -- as a result of

21   adding the question on citizenship?

22         A     The discussions we had went not only with




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 79 of 195



                                                                    Page 168

1    a complete, accurate and the cost, and yes, we did

2    say that there would be an additional cost.

3          Q    And they always maintained that view, to

4    this day, as far as you?

5          A    As far as I know.

6          Q    Okay.      That's what I'm looking for.                    I'm

7    looking for them ever coming to you and saying,

8    you know, Under Secretary, we were wrong?

9          A    But they didn't know it.                 They didn't

10   know it.      It was what they thought.                 They did not

11   know what would happen.               We won't know the answer

12   to that until 2020.

13         Q    And you knew that the Census people were

14   providing you with their best estimate, correct?

15         A    They were certainly doing -- coming up

16   with their conclusion.

17         Q    We don't know how bad it might be; is

18   that right?

19         A    We -- we cannot -- you and I cannot

20   speculate on the future.

21         Q    But the Census experts can give you and

22   Secretary Ross their best estimates?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 80 of 195



                                                                    Page 171

1          A     I'm sorry?

2          Q     You have to -- you have to say yes for

3    the record.

4                MR. GARDNER:           She's asking you to repeat

5    the question.

6                THE WITNESS:           Sorry.       Could you repeat

7    the question?          I'm sorry.

8    BY MR. GROSSI:

9          Q     Oh.     I'm sorry.

10               Dr. Jarmin asked these various people to

11   be involved, to prepare a memorandum for him on

12   this issue?

13         A     That is my assumption.

14         Q     And Dr. Jarmin understood that he should

15   enlist the best people at the Census Bureau?

16               MR. GARDNER:           Objection.          Calls for

17   speculation.

18               THE WITNESS:           I can't --

19               MR. GARDNER:           No foundation.

20               THE WITNESS:           I can't tell you what

21   Dr. Jarmin was thinking.

22   BY MR. GROSSI:




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 81 of 195



                                                                    Page 172

1          Q    Did you ever say to Dr. Jarmin, why

2    didn't you include, Mr. X, Ms. X?

3               MR. GARDNER:          Objection.         Form.

4               THE WITNESS:          Dr. Jarmin is an -- is the

5    direct- -- is the acting director of the Census.

6    I did not question him.               I asked him if he would

7    put together the team he wanted to put together.

8    BY MR. GROSSI:

9          Q    Okay.      Let me ask you this:              Are you

10   satisfied that he did a good job selecting the

11   right people and coming up with a competent

12   assessment, or not?

13         A    The Census did the very best job they

14   could on this.

15         Q    Now, it goes on on the next page, 5474,

16   again, to say with respect to Alternative B,

17   quote, it would lower -- I'm sorry -- it would

18   result in lower quality enumeration date, unquote.

19              Do you remember that being the view of

20   the Census experts as of early January 2018?

21         A    At this point in the decision, that was

22   their assessment.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 82 of 195



                                                                    Page 173

1          Q    Did they ever change that assessment,

2    which is specifically that adding the citizenship

3    question would result in lower quality enumeration

4    data?

5          A    I do not believe so.

6          Q    And then it goes on to say, that they

7    also estimate that asking the citizenship

8    question, quote, would result in 154,000

9    fewer -- and they emphasize that

10   word -- enumerations.             This is also a lower bound

11   estimate on the loss of accuracy, unquote.

12              Let's take them in pieces.                  Did -- have

13   the Census Bureau experts ever changed their

14   opinion that asking the citizenship question would

15   result in 154,000 fewer correct enumerations?

16              MR. GARDNER:          Objection.         Lack of

17   foundation.

18              THE WITNESS:          Conceptually, I -- they

19   have not, but this has evolved, and the numbers

20   have evolved.         And I don't want to get caught

21   saying absolutely that number did not change over

22   three months and a whole lot of work, so please




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 83 of 195



                                                                    Page 174

1    don't put me in that box.

2    BY MR. GROSSI:

3          Q    Okay.      We'll look at this.              I don't mean

4    to do that.        We'll look at the subsequent ones.

5               Do you also remember that when they made

6    these estimates, they were emphasizing that this

7    was the lower bound, which is to say it could have

8    been worse?

9          A    It says it right there.                This is the

10   lower bound estimate.

11         Q    And they've never changed their view

12   about that, have they?

13              MR. GARDNER:          Objection.         Lack of

14   foundation.

15   BY MR. GROSSI:

16         Q    To your knowledge, as the person who

17   supervised their work, they never changed that to

18   you, correct?

19         A    Not to my knowledge.

20         Q    Okay.      Now, let's go to the last page,

21   two points here.           At the very beginning, it says,

22   "Alternative C delivers higher quality data for




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 84 of 195



                                                                    Page 175

1    Alternative B for DOJ's stated uses," unquote.

2               Now, let's just change the nomenclature.

3    Alternative C was a program of using

4    administrative data and not asking the citizenship

5    question, correct?

6          A    Correct.

7          Q    Alternative B --

8               THE WITNESS:          Correct.        I said correct,

9    everybody.

10   BY MR. GROSSI:

11         Q    Alternative B was asking the citizenship

12   question, correct?

13         A    Correct.

14         Q    So it was the view of the Census experts

15   that as between the two, using this administrative

16   data without a citizenship question or asking the

17   citizenship question, it would be preferable in

18   terms of getting quality data for DOJ's stated

19   uses to go with the administrative data, correct?

20              MR. GARDNER:          Objection.

21   Mischaracterizes the document.

22   BY MR. GROSSI:




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 85 of 195



                                                                    Page 176

1          Q     That's how you understood it, right?

2          A     Please repeat your question, sir.

3          Q     Yeah.

4          A     You -- you -- you --

5          Q     Fair enough.

6          A     You're jumbling it.                And I will accept

7    this document as it is written here.

8          Q     Okay.      I just want to be clear, because

9    we're getting Alternative C and B here.

10               What they were telling you --

11         A     And A.

12         Q     And A, too.

13               But what they were telling you here was

14   that as between --

15         A     At this junction in time --

16         Q     Right.

17         A     -- when they wrote this memo --

18         Q     They thought it would be better to use

19   administrative data and not ask the citizenship

20   question from the standpoint of the

21   Department of Justice quality data, correct?

22         A     It says right here, "Alternative C even




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 86 of 195



                                                                    Page 177

1    better meets DOJ's stated use."

2          Q    Than Alternative B, right?

3               And they've never changed their view on

4    that either, have they?

5               MR. GARDNER:          Objection.         Lack of

6    foundation.

7               THE WITNESS:          Not to my knowledge.

8    BY MR. GROSSI:

9          Q    Okay.      And then it comes down to the

10   recommendation, and they say Alternative A isn't

11   costly and doesn't harm the count, but then

12   referring specifically to the idea of adding or

13   not, it says, "Alternative B better addresses the

14   DOJ's stated uses.            However, it is very costly and

15   does harm the quality of the census count by

16   increasing erroneous enumerations," and then as

17   you just said a moment ago, they also said,

18   "Alternative C even better meets DOJ's stated

19   uses."

20              Let me take each little piece, all right.

21   As the Census -- have the Census experts ever

22   changed their view that Alternative B is very




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 87 of 195



                                                                    Page 178

1    costly?

2               MR. GARDNER:          Objection.         Lack of

3    foundation.

4               THE WITNESS:          Not to my knowledge.

5    BY MR. GROSSI:

6          Q    Have they ever changed their view that

7    Alternative B, adding the question, harms the

8    quality of the census count by increasing

9    erroneous enumerations?

10              MR. GARDNER:          Same objection.

11              THE WITNESS:          Not to my knowledge.

12   BY MR. GROSSI:

13         Q    Have they ever changed their view that

14   Alternative C, using administrative data without a

15   question, even better meets DOJ's stated uses?

16              MR. GARDNER:          Same objection.

17              THE WITNESS:          Not to my knowledge.

18   BY MR. GROSSI:

19         Q    Have they ever changed their view that

20   Alternative C, administrative data, is

21   comparatively far less costly than Alternative B?

22              MR. GARDNER:          Same objection.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 88 of 195



                                                                    Page 179

1               THE WITNESS:          Not to my knowledge.

2    BY MR. GROSSI:

3          Q    And then they say, "For these reasons, we

4    recommend Alternative C, using administrative

5    records without the citizenship question for

6    meeting the Department of Justice's data request."

7               Have they ever changed their final

8    recommendation to use administrative data without

9    a citizenship question additional rather than

10   adding such a question?               Have they ever changed

11   their recommendation in that respect?

12              MR. GARDNER:          No objection.

13              THE WITNESS:          Not to my knowledge.

14   BY MR. GROSSI:

15         Q    Okay.

16              MR. GARDNER:          Tell you what, we've been

17   going a long time.            Why don't we go off the record

18   and grab lunch?

19              MR. GROSSI:         I think this is a good time.

20   I agree.

21              VIDEOGRAPHER:          This concludes Media Unit

22   Number 3.       Time on the video is 12:34 p.m.                       We are




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 89 of 195



                                                                    Page 185

1    not give an opinion on C or A or B.                     I did not do

2    that.     It is a misrepresentation of what I said.

3    It could be a confusion or it's a game of

4    telephone tag, because it went from me to somebody

5    else.     I can't speak to it.

6          Q    Okay.      Is that because you never took any

7    position on how the citizenship issue should be

8    handled?

9          A    I never took a position on how the

10   citizenship issue should be handled.

11         Q    So if Dr. Jarmin testified, as he did,

12   that you never disagreed with the recommendations

13   of the experts at the Census Bureau to use

14   administrative records rather than a citizenship

15   question, you're not contradicting that testimony

16   in any way?

17         A    I didn't take a stance.                So I didn't

18   agree or disagree.

19         Q    Okay.      Fair enough.

20              Now I'd like to talk about a little bit

21   of a different topic.             Let's mark -- I'm marking

22   as Exhibit 18 some emails where the Bates number




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 90 of 195



                                                                    Page 186

1    begins 5489 and runs to 5491.                  The top email being

2    an email from Dr. Jarmin 1/3/2018 at 6:55 p.m.

3               (Plaintiffs' Exhibit 18, Email, was

4    marked.)

5    BY MR. GROSSI:

6          Q    Okay.      Now, Secretary Kelley, I think you

7    testified in words or substance before the break

8    that you viewed your job primarily as facilitating

9    and making sure that the best possible people at

10   Census focus on this particular issue of adding

11   the citizenship question; is that right?

12         A    I -- I said that I felt it was my job to

13   convene and organize and work with Census to put a

14   strategy in place for the overall timeline, as

15   well as provide the Secretary with the best

16   information for him to make a decision.

17         Q    Okay.      And this was specifically in the

18   context of a request that was received in December

19   from the Department of Justice about their needs

20   for certain data, correct?

21         A    Correct.

22         Q    Okay.      Did you also feel that as part of




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 91 of 195



                                                                    Page 187

1    your job, it was important to make sure that your

2    folks in the Census Department were talking

3    productively with the appropriate people in the

4    Department of Justice about what they needed and

5    how they could best -- how Census could best serve

6    their needs?

7          A    Quite frankly, the suggestion of a

8    meeting between Census and DOJ came from Census.

9    In one of our conversations, as we were going

10   through strategies and timelines, we talked about

11   what would you normally do when this comes up, how

12   would you normally handle it?                  And they said they

13   would try to set up a meeting with the agency or

14   department or whatever it may be that wanted the

15   information and see -- you know, fine tune and

16   discuss and those kinds of things, and I said

17   super.

18         Q    Good.      I mean, and someone is asking

19   you --

20         A    I don't know if I actually said super.                     I

21   want to be really clear.

22         Q    That's okay.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 92 of 195



                                                                    Page 189

1    happening.       I'm talking to the Census.                  We're

2    saying what do we do, what's the strategy?                            They

3    say we're going to call -- and I support that

4    decision, if that's what they want to do and have

5    that meeting.

6    BY MR. GROSSI:

7          Q    Okay.

8          A    But I'm not hoping and -- you know --

9          Q    Poor choice of words.               I'm sorry.

10              Let's go over the particulars here.

11   Let's go to the last page -- actually, take a look

12   at the bottom of 5490.

13         A    Got it.

14         Q    And it indicates that Director Jarmin, on

15   Friday the 22nd of December, is sending an email

16   to Arthur Gary, who is later identified as someone

17   at the Department of Justice, and the subject is

18   the request to reinstate the citizenship question

19   on the 2020 census.            Dr. Jarmin writes -- first,

20   he thanks him for the letter of December 12th

21   about the request by the Department of Justice,

22   and then says the Bureau is fully supportive of




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 93 of 195



                                                                    Page 190

1    working with Justice.

2               And then says, quote, to that end, I

3    directed staff to review all possible ways to

4    address the needs expressed in the letter.                            They

5    have now briefed me, and their findings suggest

6    that the best way to provide P.L. 94 block-level

7    data, with Citizen Voting Population By Race and

8    Ethnicity would be through utilization of a linked

9    file of administrative and survey data the

10   Census Bureau already possessed.                    This would

11   result in higher quality data produced at lower

12   costs.

13              Do you see that?

14         A    I see.

15         Q    And that's what we had referred to in the

16   Abowd memo that refers to as Alternative C,

17   correct?

18              MR. GARDNER:          Objection.         Lack of

19   foundation.

20              THE WITNESS:          It would appear that way.

21   BY MR. GROSSI:

22         Q    Okay.      And then to follow the train,




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 94 of 195



                                                                    Page 191

1    working backwards, very quickly, on the afternoon

2    of December 22nd, Mr. Gary, who's identified as

3    the general counsel of the justice management

4    division of the Department of Justice, writes back

5    to Dr. Jarmin saying, "Thank you.                    We look forward

6    to meeting you and your team in early January,"

7    since now we're pretty much into the Christmas

8    season.

9               And then there is that break, and on

10   January 2nd, Dr. Jarmin writes back to Mr. Gary

11   and asks him if late the following week would work

12   for a meeting.         And then Mr. Gary quickly responds

13   back and says, "It should work fine.                      Let me get

14   back to you."

15              And then on the very top, on January 3rd,

16   Dr. Jarmin writes to Mr. Gary and says, quote, I'm

17   bringing technical, program and legal folks.                          It

18   would be good if some technical folks on the DOJ

19   side were there so we can ensure we understand and

20   can meet your requirements, unquote.                      And then he

21   suggests a couple different days.

22              Were you aware at about this time that




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 95 of 195



                                                                    Page 192

1    Dr. Jarmin was trying to set up a meeting with the

2    Department of Justice including their technical

3    and program people?

4          A    As I indicated before, I knew he was

5    setting up a meeting.             The full compliment of

6    staff he was bringing, I would not have

7    questioned, and I'm not sure I knew or did not

8    know, but --

9          Q    Now, in fact, the meeting never took

10   place, right?

11         A    No.     The meeting did not take place.

12         Q    Why?

13              MR. GARDNER:          Objection.         Calls for

14   speculation.        Lack of foundation.

15   BY MR. GROSSI:

16         Q    Well, you would know why, wouldn't you?

17   You were involved in hoping that -- or planning

18   that Dr. Jarmin would set it up, right?

19              MR. GARDNER:          Objection.         Form.

20   Objection.        Mischaracterizes witness's prior

21   testimony.

22              THE WITNESS:          Again, Dr. Jarmin told me




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 96 of 195



                                                                    Page 193

1    he was going to set up the meeting.                     I did not get

2    involved in helping him plan to do that.                        I

3    just -- he said he was going to set up the

4    meeting, I said good.             I support that.            That makes

5    sense.     Great.      So that is that issue.

6               Do I know that the meeting did not take

7    place?     Yes, I do know the meeting did not take

8    place.

9    BY MR. GROSSI:

10         Q    And do you know why?

11         A    It was under -- my understanding that the

12   Justice came back and said we really don't need to

13   meet.     We do not need to meet.                Our request is

14   what we've got in the letter, is the written

15   request.

16         Q    Basically, they didn't even want to

17   discuss the use of administrative data?

18         A    That's exactly right.               And we had seen

19   that before in a couple other examples.                        Where we

20   wanted to meet with OMB on a topic, and they said,

21   no, what we've given you is what we've got, so we

22   don't need to meet.            I've seen that happen before.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 97 of 195



                                                                    Page 203

1    that I would -- I can't personally say I remember

2    this agenda on January 11th.                 I don't really even

3    know if I remember January 11th, but this would be

4    a typical agenda of the topics that now are

5    topical that we need to discuss.

6          Q    I take it you don't remember anybody

7    saying that the citizenship question should be

8    added at this meeting?

9          A    I do not remember that, but I do not

10   remember.

11         Q    Okay.      Let's go on, now, to the next one.

12              (Plaintiffs' Exhibit 21, January 9, 2018

13   memorandum, was marked.)

14   BY MR. GROSSI:

15         Q    All right.         I'm marking as Exhibit 21 a

16   memorandum and the Bates number is 1277 to 1285,

17   and it indicates it's dated January 9, 2018.                          It

18   states to be a memorandum for Secretary Ross that

19   has been transmitted from Dr. Abowd through

20   Enrique Lamas, the acting deputy director, and

21   then Dr. Jarmin, the acting director -- or the

22   director, and then you, now performing the duties




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 98 of 195



                                                                    Page 204

1    of deputy secretary.

2               Before we start, let me just ask you:

3    You assumed acting deputy secretary role in

4    November of 2017?

5          A    Yes.     I just want to clarify one thing,

6    and for those that do know this or don't know

7    this, there is in government -- and I'm new to

8    government -- a distinct difference between the

9    acting and the person who is performing the

10   nonexclusive functions and duties.                     I just want to

11   be very clear that in any colloquialism, if

12   somebody calls me the acting, I am not the acting

13   deputy secretary.           I am performing the

14   nonexclusive functions and duties of the deputy

15   secretary.

16         Q    And so for a single salary, you're doing

17   two jobs.       You are performing the nonexclusive

18   duties of secretary and you're also the

19   Under Secretary; is that right?

20         A    Yes, I am.

21         Q    Well, I think that you should get a

22   raise.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 99 of 195



                                                                    Page 206

1          A    I am not an expert and technical genius

2    on this -- what is the actual technical, but this

3    goes through our exec seg process and all the

4    people that should know and this is the process.

5          Q    As a practical matter?

6          A    As a practical matter, yes.

7          Q    Fair enough.

8          A    Yes.

9          Q    And you sent this to Secretary Ross?

10         A    Yes.

11         Q    Now, I want to discuss this document in

12   some detail, and you can read the whole thing or

13   I'm going to direct your attention to specific

14   questions, and I think they'll be in fair context.

15         A    Okay.      May I just say that this memo was

16   from Dr. Abowd and it came through myself,

17   Dr. Jarmin and Dr. Lamas.                So you said you sent

18   this.     This actually was sent through the three of

19   us, okay.

20         Q    And all of you concurred it ought to go

21   up to Secretary Ross?

22         A    Indeed.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 100 of 195



                                                                     Page 207

1          Q     Just to get the nomenclature correct

2     again, on the first page, the memo states, as

3     we've previously discussed, that the Census

4     experts had discussed three alternatives --

5          A     Excuse me, sir.             If you would not mind,

6     we've said prior to this that there have been many

7     iterations, many versions, many everything.                           If

8     you wouldn't mind, I would like to take a minute

9     to look at this, as we are going to go through

10    this document.

11         Q     Sure.

12         A     Thank you.

13         Q     Ready to go.          Okay.      Secretary Kelley, in

14    this memo that we've marked as Exhibit 19 --

15         A     21.

16               MR. GARDNER:          21.

17    BY MR. GROSSI:

18         Q     Oh, I'm sorry.           21.     Thank you.

19               The first page is sort of a summary of

20    the recommendations, and I want to ask you about a

21    couple of them.          The Census experts begin by

22    saying that the Department of Justice has




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 101 of 195



                                                                     Page 208

1     requested block-level citizen voting age

2     population estimates.

3                Do you see that?

4          A     Yes.

5          Q     That's what we've been referring to as

6     the DOJ request, correct?

7          A     Correct.

8          Q     And then they say, as they did in the

9     earlier versions, the prior memos, that they

10    considered three alternatives, A, no change in

11    data collection.           That is no additional

12    citizenship question, correct?

13         A     Correct.

14         Q     And B would be adding the question to the

15    2020 census, correct?

16         A     Correct.

17         Q     And C would be obtaining the citizenship

18    data and status from administrative records for

19    all of the census --

20         A     Right.

21         Q     -- population?

22               And then the Census experts in the memo




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 102 of 195



                                                                     Page 209

1     that you forwarded to Secretary Ross states,

2     quote, we recommend either Alternative A or

3     Alternative C, correct?

4          A     Says right there in the memo.

5          Q     So they were not recommending adding a

6     question?

7          A     They were recommending A or C.

8          Q     Correct.        Neither of which added the

9     citizenship question, correct?

10         A     Correct.

11         Q     And they then go on to explain that in

12    their view, quote, Alternative C best meets DOJ's

13    stated uses, is comparatively far less costly than

14    Alternative B, does not increase response burden,

15    and does not harm the quality of the census count.

16               Do you see that?

17         A     Yes, I do.

18         Q     At no time have the experts in the Census

19    recanted or changed their view on any of those

20    four propositions with respect to Alternative C,

21    correct?

22               MR. GARDNER:          Objection.         Lack of




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 103 of 195



                                                                     Page 210

1     foundation.        Calls for speculation.

2                THE WITNESS:          I can't speak to what all

3     the people of the Census who participated in

4     putting this memo together, I can't speak to that.

5     I can agree with what you're saying on the page.

6     BY MR. GROSSI:

7          Q     What I'm asking you is:                You're not aware

8     of anybody -- anybody at the Census Bureau coming

9     to you or writing you and saying I disagree with

10    any of those four facts, correct?

11         A     Correct.        And your four facts are --

12         Q     We can take them one at a time.                     C best

13    meets the DOJ's stated uses:                 That was their

14    position then and it's their position now,

15    correct?

16               MR. GARDNER:          Objection.         Calls for

17    speculation.        Lack of foundation.

18    BY MR. GROSSI:

19         Q     I mean, in terms of lack of foundation,

20    these people do work under your supervision,

21    correct?

22         A     That is what they wrote in the letter.                       I




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 104 of 195



                                                                     Page 211

1     don't know every single person at the Census -- I

2     don't want to get caught up in that situation.

3          Q     But they --

4          A     But they have written that here in this

5     memo, and I agree that that's what they wrote

6     here.

7          Q     And you also agree that from your own

8     knowledge of dealing with these people on this

9     issue and otherwise, you've never heard anybody

10    from Census saying that it was wrong that

11    Alternative C best meets DOJ's stated uses?

12         A     Not to my knowledge.

13         Q     And the same with no one ever said to you

14    that it was wrong that Alternative C is

15    comparatively far less costly than Alternative B?

16         A     Not to my knowledge.

17         Q     And Alternative C does increase the

18    response burden:           They never changed their mind

19    about that as far as you know, correct?

20         A     Not to my knowledge.

21         Q     And Alternative C does not harm the

22    quality of the census count:                   You have no reason




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 105 of 195



                                                                     Page 212

1     to think that's not their view today, correct?

2                MR. GARDNER:          Objection.         Calls for

3     speculation.        Lack of foundation.

4                THE WITNESS:          Not to my -- not to my

5     knowledge.

6     BY MR. GROSSI:

7          Q     Now, let's talk about Alternative B,

8     which is adding the question.                  And the Census

9     experts said that, in their view, Alternative B is

10    very costly.

11               Are you aware of anybody at the

12    Census Bureau who has said that that is not true

13    in their view?

14         A     It is costly if they are -- their

15    conclusions are correct.

16         Q     Okay.

17         A     It is more costly if their conclusions

18    are correct.

19         Q     And they've never suggested, as best they

20    understand it and believe, that their conclusions

21    in this memo are incorrect, they've never said

22    that?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 106 of 195



                                                                     Page 213

1          A     Not to my knowledge.

2          Q     They've also said that adding the

3     question would harm the quality of the census

4     count, correct --

5          A     That is what they said.

6          Q     -- they said that?

7                And you're not aware of any place where

8     they've changed their minds since this memo was

9     written?

10         A     Not to my knowledge.

11         Q     And then they finish off Alternative B by

12    saying that it would use substantially less

13    accurate citizenship status data that are

14    available from the administrative sources.

15               Do you see that?

16         A     I do.

17         Q     And you understood that was their view.

18               And as far as you know, that's still

19    their view today?

20         A     Not to my knowledge.                It did not change.

21         Q     Now, I'm going to go into the specifics

22    on the next page a little bit more, but let me




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 107 of 195



                                                                     Page 219

1     are off the record.

2                (Off the record.)

3                VIDEOGRAPHER:          This begins Media Unit

4     Number 5.       The time on the video is 2:35 p.m.                    We

5     are on the record.

6                (Plaintiffs' Exhibit 22, Email, was

7     marked.)

8     BY MR. GROSSI:

9          Q     Secretary Kelley, I'm going to give you a

10    document -- and I'm going to tell you right now,

11    I'm going to ask you about the front page and not

12    the attachment.          I'm going to show you a later

13    version of the questions, and we'll get into it

14    then.    If you want to just look at the first page,

15    I just want to get context of when you began to be

16    aware, again, of these questions that were being

17    floated.      And I'll just read in for the record,

18    and tell you why I'm interested, the top page,

19    2292, on Exhibit 22 is an email to Mr. Comstock

20    from Burt Reist, and it talks about the

21    citizenship questions complete set as of that

22    date, February 2nd, and then there is a set of the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 108 of 195



                                                                     Page 220

1     questions and answers.

2          A     We're not looking at those?

3          Q     Right.      And all I'm asking you is:                     Was

4     it about the first week in February when you

5     returned that you learned that these questions and

6     answers were being circulated and being addressed

7     by the Census experts?

8          A     To back up, the day that we had the

9     meeting, there were questions being thrown out by

10    a lot of people.           Again, I want you to understand.

11    This process was iterative.                 It was collaborative.

12    We were sitting around, people were asking

13    questions.       I was jotting down questions.                    Other

14    people were jotting down questions.                     We were sort

15    of compiling questions.               Then people had the

16    ability to come back later on and say, I just

17    thought of this.           There's another question.                   So we

18    were sort of keeping a pile of the questions.

19               I was the keeper of the questions.                         They

20    weren't all my questions, but they would refer to

21    them as Karen's questions or Karen's list or

22    Karen's whatever, just because I had them.                            When I




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 109 of 195



                                                                       Page 221

1     did leave, I handed that document, that list of

2     questions to somebody else so that they would have

3     it so the work could continue, they knew where it

4     was.       And so when I returned, I knew the questions

5     were in process -- or some had been answered, some

6     had been processing, and I just needed to get

7     caught up on where they stood.

8            Q     Good.      Thank you.

9                  Let me ask you a little bit more about

10    this meeting.           Whenever the date actually was, who

11    was present, the best you can remember?

12           A     There were -- certainly, Enrique Lamas,

13    Dr. Abowd, Dr. Jarmin -- I should say Dr. Lamas.

14    We had people from legal -- legal there.                          We had

15    people from policy there.                  Earl was there.

16    Comstock was there.              I believe both James and

17    Peter were there, but I -- I don't know exactly.

18           Q     Peter Davidson?

19           A     Yeah.      But, again, I'm not exactly

20    100 percent sure.             But it was a compliment of the

21    entire group of the three groups that I talked

22    about being involved.




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 110 of 195



                                                                     Page 222

1          Q     It was all Commerce and/or Census people,

2     correct?

3          A     Oh, yes.        As opposed to who?

4          Q     As opposed to the Department of Justice?

5          A     Oh.     No.     No.     No.      It was just Commerce

6     people, yes.

7          Q     And Secretary Ross was not there?

8          A     No.     He was there.

9          Q     Oh.     He was there?

10         A     He was there.           Absolutely.

11         Q     And he had, by this time, received and

12    digested the memo --

13         A     The memo, not the -- the question --

14         Q     -- we talked about earlier, the January

15    19th memo?

16         A     Yes.

17         Q     Did he express his view that he thought

18    the citizenship question should be added?

19         A     No.     He asked questions.               It was really a

20    very open dialog with a lot of questions going

21    back and forth and clarification and can we find

22    this out, which led to many of the questions.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 111 of 195



                                                                     Page 223

1          Q     Did Secretary Ross know at that time that

2     Justice had declined to meet about this --

3                MR. GARDNER:          Objection.         Calls for

4     speculation.

5     BY MR. GROSSI:

6          Q     -- something had happened a couple weeks

7     earlier?

8                MR. GARDNER:          Objection.         Calls for

9     speculation.        Lack of foundation.

10               THE WITNESS:          I don't know the answer to

11    that.

12    BY MR. GROSSI:

13         Q     Did Secretary Ross express to you that it

14    would be important for the Justice people to meet

15    with the Census people so that they could

16    understand the technical aspects of why Census was

17    saying that administrative records would be better

18    than adding a citizenship question?

19         A     I -- I don't recall the dialog around

20    that.

21         Q     You don't recall anybody expressing the

22    view that they should meet with Justice to explain




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 112 of 195



                                                                     Page 224

1     to them why the Census solution was better than

2     adding a question?            You don't remember that coming

3     up?

4           A    No.     In regard to my conversation with

5     Ron and the notes that you told me that I knew the

6     meeting wasn't happening, I mean, I knew all that.

7     You were speaking specifically in reference to the

8     Secretary, and I don't recall the conversations

9     around that with the Secretary.

10          Q    All right.         Okay.      I want to switch

11    topics slightly, and we're going to come back to

12    the questions in chronological order.

13          A    And are these the questions we're using,

14    or are you giving me --

15          Q    I'll give you a later version.

16          A    Because, like the letter, there were lots

17    of versions of the questions.

18          Q    Right.      As you look at that, as best you

19    can, do you think that it refreshes your

20    recollection that by about February 2nd you were

21    back focusing in on this issue?

22          A    That would have been the Friday after




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 113 of 195



                                                                     Page 225

1     I -- if I were back that day -- and I believe I

2     was -- I was just sort of cleaning up and prepping

3     up.

4           Q    That was the transitional time.                     Okay.

5     Fair enough.

6           A    And, in fact, I'm not even on this email

7     that went to Earl.

8           Q    Right.      I noted that.           I just wanted to

9     see if, perhaps, they gave you a copy as soon as

10    you got back.

11               Do you remember a meeting with the

12    Secretary -- a further meeting with the Secretary

13    around February 12th?

14          A    Again, I don't remember the dates, but

15    there was a second -- secondary meeting that --

16          Q    Who was present at that meeting?

17          A    So I want to be very clear that at the

18    time that this was going on, this became an

19    iterative process.            It was evolutionary.              People

20    were working collaboratively together.                       It wasn't

21    a work, stop, hand all the documents.                       It was

22    answering questions.             It was dialog.           And so there




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 114 of 195



                                                                     Page 226

1     were other questions -- there were other meetings.

2     If there was an oversight meeting or steering

3     committee meeting, a group may have joined at the

4     end of it to discuss this.                So there were lots of

5     dialog and conversation going on.

6          Q     And Secretary Ross attended that meeting?

7          A     Not all, but many of them.

8          Q     He attended that meeting -- if it might

9     be the first week or second week in February.

10         A     I believe that sounds reasonable.

11         Q     And it was, otherwise, all Commerce and

12    Census people, correct?

13         A     Yes.

14         Q     No Justice people?

15         A     No Justice people.

16         Q     And is it essentially the same group you

17    think you had before, Mr. Comstock?

18         A     We had, clearly, representation from

19    legal, policy, Census.

20         Q     Okay.

21         A     Because you wouldn't want to have the

22    meeting unless you had representation from all




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 115 of 195



                                                                     Page 227

1     three of these groups we were using as guiding

2     principle as we looked at this.

3          Q     Now, Secretary Ross by this point had

4     heard from the Census experts that they

5     recommended against adding this -- the citizenship

6     question, correct?

7          A     Right.      He asked many questions of them,

8     and he said they are valid questions, and we will

9     get back to you.           So it was a dialog going on.

10         Q     And they had, in fact, prepared a set of

11    those questions to provide to him?

12               MR. GARDNER:          Objection.         Form.

13    BY MR. GROSSI:

14         Q     That was -- part of the process on

15    February 12th was to receive, either in written

16    form or in oral form, the answers to his

17    questions?

18         A     I don't want to get hung up on the date

19    of the meeting, but, yes, there was a later

20    meeting for him to get the answers to the

21    questions.

22         Q     Actually, I think now that we know that




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 116 of 195



                                                                      Page 228

1     this may be a more important document, let's go

2     through it.         I just want to point out the answers

3     to three questions, okay?

4            A    In this document that we weren't going to

5     use?

6            Q    Right.       The one we have the attachment

7     on.

8            A    Which we don't know if this was a draft

9     or final copy, do we?

10           Q    It is not the final copy, but it is the

11    copy closest to the mid-February meeting.                              That's

12    why I'm going to ask you about it.

13           A    I said I don't know if there was meet- --

14    when the date was of that mid-February meeting

15    was.

16           Q    Okay.

17           A    So I don't want to --

18           Q    Well, we have had testimony that there

19    was a big meeting with Secretary Ross on

20    February 12th.

21                Does that refresh your recollection?

22           A    I know there was a meeting around that




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 117 of 195



                                                                     Page 229

1     time, so I'm not disputing that.                    If my colleagues

2     said it was on February 12th, I wouldn't disagree

3     with them.       I'm just saying I don't specifically

4     remember.

5          Q     Okay.      Just take a look --

6                MR. GARDNER:          Exhibit 23.

7     BY MR. GROSSI:

8          Q     So 22.

9          A     I have one big packet of stuff here and

10    it --

11         Q     Right.      And it should have the questions

12    attached.

13               MR. GARDNER:          No.

14               MS. KELLY:         It's --

15               MR. GARDNER:          You intended it to be a

16    single exhibit?

17    BY MR. GROSSI:

18         Q     Okay.      So we're -- and to be very

19    precise, in Exhibit 22 on Page 2294, it begins the

20    questions and answers to the questions that were

21    asked about the January 19th draft.

22               Do you see that?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 118 of 195



                                                                     Page 230

1          A     Yes.

2          Q     Okay.      I want to just ask you about

3     three, all right.

4                The first one is Question Number 10.

5     Someone was interested and asked the question,

6     "The NRFU numbers are comparatively small.

7     Approximately one additional house for NFRU [sic]

8     percent enumerator.            Is this really a significant

9     source of concern?"

10               Let me just ask:            Do you recall who posed

11    that question initially?

12         A     No, I don't.

13         Q     Okay.      The answer of Census experts is,

14    quote, yes, this is a significant concern.                            First,

15    it gives rise to incremental NRFU costs of at

16    least 27.5 million.            This is a lower bound because

17    it assumes the households do not self-respond

18    because we added a question on citizenship, have

19    the same follow-up costs as an average U.S.

20    household.        They won't, because they -- these

21    households overwhelmingly contain at least one

22    noncitizen, and that is one of our acknowledged




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 119 of 195



                                                                     Page 231

1     hard-to-count subpopulations.

2                Do you remember that the Census Bureau

3     responded to the question by saying that it really

4     was a significant concern in their minds that

5     adding the citizenship question would increase the

6     nonresponse rate?

7          A     So my vernacular here will be NRFU,

8     that's what they call it, N-R-F-U is called NRFU.

9     And there was a discussion about this, and there

10    was a discussion about the fact that one

11    percentage point out there is -- there's

12    $15.6 billion lifecycle cost estimate to get this,

13    and -- to do this census and, quite frankly, as

14    we're going through this and there were many

15    new -- new ways the census was being taken by

16    Internet self-response and telephone and there

17    were other things, there was -- at least the 27.5

18    million, which is in this.

19               This -- because of the conversation

20    around the fact that it would be a noncitizen who

21    would not answer this, in their opinion, this is

22    their conclusion of the data, they looked at it.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 120 of 195



                                                                     Page 232

1     It would be those households, you know, at least

2     one noncitizen are the hard-to-count population,

3     and that is absolutely right.                  We consider that

4     the hard-to-count population, and we spend a

5     tremendous amount of time on how to count the

6     hard-to-count population.

7                The Census Bureau, if you ever have been

8     with the Census, you can do all the technology you

9     want in the background and we can provide

10    everything.        It's the people -- feet on the

11    ground, those people that are out there

12    enumerating, doing the job, which the Secretary

13    did when he was himself in college.                     So he is very

14    familiar with that exercise -- they do this and

15    they did -- they did state this concern.

16               We also talked about mitigation to this

17    concern, and we talked about the fact that we

18    were, in this census, increasing the number of

19    partnership programs that we were having.                         We were

20    rethinking the way things were being done, so we

21    were already talking about if -- not on this

22    date -- but what our mitigation strategies were if




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 121 of 195



                                                                     Page 233

1     this were to be the case.

2          Q     But Census never changed its view and

3     never changed their answer to this question,

4     correct?

5          A     No, they did not, as far as I know.

6          Q     Let me ask you about another one

7     that's --

8                (Conference call interrupted.)

9     BY MR. GROSSI:

10         Q     Okay.      Let me state it again.

11               Directing your attention to Page 2299,

12    the Question 13 and answer -- excuse me -- the

13    question is, quote, if Census is confident that

14    administrative data will be available to be used

15    to determine citizenship for all persons, e.g.,

16    not all citizens have Social Security numbers,

17    unquote.

18               I think you alluded to this a moment ago

19    when you talked about having MOUs in place to have

20    the right administrative data.                   Do you remember

21    that?

22         A     Yes, I did.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 122 of 195



                                                                     Page 234

1          Q     But the answer of the Census experts was,

2     quote, we are confident that Alternative C is

3     viable, and that we already have invested enough

4     high quality citizen administrative data from SSA

5     and IRS, unquote, and then it goes on to elaborate

6     a little bit.

7                I'll represent to you that this answer

8     was never changed in any subsequent draft of these

9     Q&As.    Is that also your recollection, that the

10    Census experts believed they had the data in place

11    to make administrative data use viable?

12         A     They answered the Question Number 13, to

13    say yes.      But also in the original document, which

14    has the three alternatives, they do say that they

15    would want to put a memorandum of understanding in

16    place so they would have higher quality data in

17    order to do that.           But it is not my understanding

18    that they have changed that answer to that

19    question.

20         Q     So they thought it was viable six months

21    ago and they think it's viable now, right,

22    Alternative C?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 123 of 195



                                                                     Page 235

1          A     They've not -- to my knowledge, they have

2     not changed that.

3          Q     All right.         Let's leave that, and I just

4     want to ask about a couple more things.

5          A     Are we leaving this?

6          Q     Yes.     We may be returning to it, but for

7     right now, we're leaving it.

8                I'm marking as Exhibit 23 an email that

9     begins on Bates number 4853.

10               (Plaintiffs' Exhibit 23, Email, was

11    marked.)

12    BY MR. GROSSI:

13         Q     Now, this is an email chain on

14    February 13th, which if Dr. Jarmin's recollection

15    is correct, was the day after the meeting with

16    Secretary Ross.          And if you go to the first item,

17    which is the last on the chain, we find Mr. Jarmin

18    writing to a Michael Strain, and he says, "We are

19    trying to set up some meetings for Secretary Ross

20    to discuss the proposed citizenship question on

21    the 2020 census with interested stakeholders.

22    Most stakeholders will speak against the proposal.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 124 of 195



                                                                     Page 236

1     We're looking to find someone thoughtful who can

2     speak to the pros of adding such a question or

3     perhaps addressing the fundamental need, some

4     other" -- I'm sorry -- "the fundamental data need

5     some other way (e.g., admin records.)                       Do you know

6     of anyone at AIE or elsewhere that could do this

7     sometime over the next couple weeks?"

8                And Michael responds by saying, "None of

9     my colleagues at AIE would speak favorably about

10    the proposal.         It is -- is it important that the

11    person actually be in favor of how -- the

12    proposal?"

13               You were involved in efforts to discuss

14    the possibility of adding a citizenship question

15    with what has been referred to as stakeholders?

16         A     Uh-huh.

17         Q     Correct?

18         A     Yes.     I'm sorry.

19               THE WITNESS:          Yes, Karen.

20    BY MR. GROSSI:

21         Q     You attended some meetings with some of

22    those people?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 125 of 195



                                                                     Page 237

1          A     I attended some meetings.                 Did not attend

2     all the meetings.

3          Q     Did you also, on one occasion, listen in

4     by telephone, because maybe you were in a

5     different location?

6          A     Yes.     Yes.

7          Q     AIE is the American Enterprise Institute

8     in this context, correct?

9                MR. GARDNER:          Objection.         Lack of

10    foundation.        Calls for speculation.

11               THE WITNESS:          I honestly am not 100

12    percent sure, but I believe so.                   I do not know

13    Michael Strain, at all.               So I have no basis --

14    BY MR. GROSSI:

15         Q     Dr. Jarmin was tasked with trying to find

16    someone who would speak in favor of adding the

17    citizenship question, correct?

18         A     I'm going to say that is incorrect.                        What

19    we sat in the meeting and discussed with the

20    people from the Census, the entire group that were

21    there, we said that the Secretary wanted to get

22    opinions of stakeholders.                We then wrote those




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 126 of 195



                                                                     Page 238

1     stakeholders, and it was a group effort and group

2     discussion to say we want pros, we want cons, we

3     want him to hear from federal, local businesses,

4     businesses, special interest groups, so on and so

5     forth, former directors, so that he could get an

6     academic, intellectual -- he could get a full look

7     at the -- at people who wanted to comment on it.

8     And we wanted to get -- a combination of views,

9     because we wanted it to be very objective.

10         Q     And what Mr. Jarmin -- Dr. Jarmin

11    responded to Mr. Strain, as indicated on the first

12    page, 4853, is, "We are trying to find someone who

13    can give us a professional expression of support

14    for the proposal in contrast to the many folks we

15    can find to give professional statements against

16    the proposal," unquote.

17               So bottom line was you had plenty of

18    people who were against adding the question, so

19    Dr. Jarmin was trying to balance that out with

20    someone who would speak in favor of the proposal;

21    isn't that right?

22               MR. GARDNER:          Objection.         Lack of




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 127 of 195



                                                                     Page 239

1     foundation.        Calls for speculation.

2                THE WITNESS:          Yeah.      I wouldn't say that

3     as much as I would say that what we did is we

4     had -- we were trying to make the list, we were

5     trying to make it very fair, very balanced, and we

6     were looking at it.            And I don't know where it was

7     in the process of discussing this.                     But, for

8     example, I don't know a lot of people in this

9     town.    I wouldn't -- I wasn't involved in making

10    many calls, but one person I did know, a gentleman

11    named Arturo Vargas, who I had met with before,

12    who I knew was against this.                 I said, let's make

13    sure he's on the question -- on the list, because

14    he had been vocal, and he came to meet with me on

15    other topics well before the question.                       I said,

16    let's make sure we get his opinions on this.                          So

17    we were getting opinions.                We were filling out the

18    list.    So I can't tell you at this point how they

19    were filling out the list.

20    BY MR. GROSSI:

21         Q     Okay.      In any event, he told you at the

22    top in an email to you that, "It appears that no




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 128 of 195



                                                                     Page 240

1     one at AIE willing to speak in favor of putting

2     question on the 2020," unquote, correct?

3          A     Yeah.      That's exactly what it says.                    He

4     wrote to me.

5          Q     And did Dr. Jarmin keep looking for

6     people who would speak in favor of putting the

7     question on the proposal?

8          A     I believe as we sat in that meeting, we

9     had a list of groups and/or people that would make

10    sense to talk to.           And so -- I don't know where he

11    was on the list.           If he was at the beginning, the

12    end, where he was exhausted on the list, but there

13    would be other people on the list that he could

14    call and not call.            And we actually felt very

15    important, that we had the Census input on who

16    they wanted us to speak to.

17         Q     You figured the Census people would be

18    the best judges of who would be an effective

19    person, one way or the other?

20         A     Well, they would certainly know experts

21    in the field.

22         Q     Right.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 129 of 195



                                                                     Page 241

1          A     They would certainly know -- and we had

2     the business liaison talk to us about which

3     business people we should put on, and, you know,

4     that kind of thing.

5          Q     Sure.

6          A     But very much with a view we wanted the

7     Secretary to have not only geographic,

8     demographically, but across multiple -- multiple

9     groups.

10         Q     One group that you were particularly

11    interested in were the prior Census directors,

12    correct?

13         A     Yes, we did.           We put that as one of our

14    categories.

15         Q     And did Mr. Jarmin

16    provide -- Dr. Jarmin -- I'm sorry -- provide you

17    with the input of Census directors?

18         A     No.     The Secretary had calls with them.

19         Q     The Secretary directly called up prior

20    Census directors?

21         A     So let me be very clear on this.                       We put

22    together -- from the lists that we produced from




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 130 of 195



                                                                      Page 242

1     these meetings and the work people did, we

2     produced a list and then worked with his

3     scheduling to have meetings so he could hear what

4     these people said.             I would say to you that the

5     Secretary has schedulers and other people that

6     probably made the phone calls for him.                        Very

7     specific to your question, did he make phone

8     calls, but he did have -- he participated in phone

9     calls.

10           Q    And did you participate in any of those

11    calls by listening in?

12           A    I participated in some, not all.

13           Q    Let me mark two related documents as

14    Exhibit 24, 8554, an email from John Thompson to

15    Ron Jarmin dated January 29, 2018, and

16    sequentially, 8555, which is Exhibit 25, which is

17    a letter to Secretary Ross.

18                MR. DEWHIRST:          Is this two exhibits or

19    one?

20                MR. GARDNER:          Two exhibits.

21                MR. GROSSI:         Two.

22                (Plaintiffs' Exhibit 24, Email, was




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 131 of 195



                                                                      Page 243

1     marked.       Plaintiffs' Exhibit 25, Email, was

2     marked.)

3     BY MR. GROSSI:

4            Q     Okay.      Have you seen copies of this

5     document before?

6            A     Yes.

7            Q     Did you see it at about the time that, I

8     guess, Dr. Thompson sent it to Dr. Jarmin in

9     either late January or more likely, in your case,

10    early February 2018?

11           A     I would -- I would have probably seen it,

12    yes.       I would probably have seen it in February.

13           Q     And, for the record, what Exhibit 25 is,

14    is a letter that was addressed to Secretary Ross

15    on January 26th by six different former

16    Census directors, correct?

17           A     Yes.

18           Q     And it's fair to sum this up by saying

19    that they were against adding the citizenship

20    question, correct?

21           A     They suggest to not put the question on

22    the census because of the testing.




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 132 of 195



                                                                      Page 244

1            Q    Uh-huh.

2            A    They don't bring up, to my knowledge, or

3     to my quick review here, they don't bring up other

4     reasons for not putting it on, but that it has not

5     been well tested.

6                 The question had been on the ACS

7     since -- for many years and had been many -- had

8     been tested over and over with that wording.                           So

9     there was a discussion about whether or not the

10    testing was tested.

11           Q    You think maybe those former Census

12    directors didn't know about the question on the

13    ACS?

14                MR. GARDNER:          Objection.         Calls for

15    speculation.

16                THE WITNESS:          I --

17    BY MR. GROSSI:

18           Q    Because that is what was suggested?

19                MR. GARDNER:          Objection.         Argumentative.

20                THE WITNESS:          I'm not commenting on that.

21    I'm just saying this was a letter that talked

22    about the testing.             We then had a full discussion




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 133 of 195



                                                                     Page 245

1     with the Census Bureau on the testing of the

2     question on the ACS, and if they thought that that

3     was acceptable amount of testing and that the

4     testing was sufficient, and that that is what I am

5     suggesting.        I am not suggesting and would not

6     suggest making any comments about what these

7     individuals were thinking.

8     BY MR. GROSSI:

9          Q     So when they state on the first page,

10    quote, we strongly believe adding an untested

11    question on the citizenship status at this late

12    date in the decennial planning progress would put

13    the accuracy of the enumeration and success of the

14    census in all communities at grave risk.                        That is

15    what they told Secretary Ross, correct?

16         A     That is what is written here.

17         Q     And was there anyone among your Census

18    experts who said, you know, these guys are wrong

19    about that, I disagree with them?

20         A     Our Census experts talked to us about the

21    testing that had taken place under the ACS and the

22    fact that that was adequate testing.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 134 of 195



                                                                     Page 246

1          Q     Did they say they disagreed with the

2     conclusions of the former Census directors?

3          A     I do not believe we ever asked the

4     question in relation to.               But when we read this

5     letter, said we need to discuss with Census

6     whether they think the testing is correct.                            But we

7     did not -- you're making it did we put this letter

8     down, and, therefore, they answered these

9     questions.       Once this letter was read, we said

10    we've got to discuss testing with the

11    Census Bureau, who said that they believed

12    adequate testing had been done --

13         Q     Okay.

14         A     -- over the years of the ACS.

15         Q     Now I'd like you to go back to those

16    questions and answers from the prior draft, and I

17    want you to turn in Exhibit 22 to Page 2303 and,

18    specifically, Question 31 in the answer.

19         A     I'm on the wrong page.                Excuse me.

20         Q     You see that?          And it has to do with this

21    issue of process.           And it says, what was the

22    process that was used in the past to get questions




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 135 of 195



                                                                     Page 247

1     added to decennial census, or do we have something

2     similar where a precedent was established?

3                And then in a very long answer, it says

4     that the Census Bureau follows a well-established

5     process that involves extensive testing, review

6     and evaluation.          And then specifically on the next

7     page, outlines six steps that are taken.

8                Do you remember that?

9          A     I see this, yes.

10         Q     Okay.      In this case, had the federal

11    agencies evaluated their needs and proposed

12    additions through the OMB?

13         A     So let me be really clear on this.                         When

14    we started down the process of putting this

15    question on, we said to Census, how do we go

16    about -- what is it that we need to come up

17    with -- what do we need to do in order to put this

18    question on?        And the answer was, at the top of

19    the house, the guiding principles were we needed

20    to have a legal review, an operational/technical

21    review, and we needed to have a policy decision

22    made.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 136 of 195



                                                                     Page 248

1                We then said, have you had any other

2     likewise times where this has happened?                        And they

3     said, well, it's kind of complicated, because

4     before, for 2000 -- in 2000, we had the long form,

5     we had the short form, so we really didn't -- we

6     really didn't change much there.                    And then we went

7     to the ACS, and we think about how we put the

8     question on the ACS, and sort of talked about all

9     of these things down -- down the path, and I have

10    seen this written -- this same language -- this

11    same dialog written in about four, five, six

12    different ways.          And so what I would always go

13    back to with Ron, Enrique and others was, what is

14    it that we need?           We need a legal review.                We need

15    a technical policy review -- excuse

16    me -- technical/operational view, scientific

17    review, and we need a -- a policy decision made.

18               So I will tell you the way this question

19    Number 31 is written here, there had been other

20    iterations of this same thing written by different

21    people, but there was no hard fast guideline in

22    terms of this is a statutory requirement or this




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 137 of 195



                                                                     Page 249

1     is a requirement that has been passed down.

2          Q     This question was assigned to

3     Victoria Velkoff to answer initially?

4          A     I don't know the answer --

5                MR. GARDNER:          Objection.         Foundation.

6                THE WITNESS:          I don't know the answer to

7     that.

8     BY MR. GROSSI:

9          Q     The answer that appears on 2302, 3 and 4

10    that we just referred to, that's the answer of the

11    Census Bureau; isn't it?

12         A     Yes.     I believe so.

13         Q     Okay.

14         A     But the Census Bureau has answered that

15    same question several different ways in other

16    discussions.

17         Q     Okay.      That's what I want to try to

18    understand.        I'm going to mark as Exhibit 26 a

19    later version.

20               (Plaintiffs' Exhibit 26, Questions, was

21    marked.)

22    BY MR. GROSSI:




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 138 of 195



                                                                     Page 250

1          Q     Now, on Page 1296 of Exhibit 26, there's

2     the same question about what process has been

3     used, but a very different answer, a much shorter

4     answer that doesn't mention all the steps that

5     have typically been taken.                All I want to know is:

6     Who wrote that?

7                MR. GARDNER:          Objection.         Lack of

8     foundation.        Calls for speculation.

9                THE WITNESS:          I don't know who wrote

10    that.

11    BY MR. GROSSI:

12         Q     Do you think it was anybody in the Census

13    or do you think it was someone else not in the

14    Census Bureau?

15               MR. GARDNER:          Objection.         Form.

16    Objection.       Lack of foundation.              Calls for

17    speculation.

18               THE WITNESS:          Oh, no.       I will tell you I

19    truly believe that any answers that were written

20    were viewed and looked at across the groups.

21    BY MR. GROSSI:

22         Q     That wasn't my question, ma'am.                     My




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 139 of 195



                                                                     Page 251

1     question was:         Do you know who wrote the

2     answer --

3          A     And I told you I don't know.                   I don't

4     know.    And then you ask me a subsequent

5     question --

6          Q     And you're not prepared to say that you

7     swear that it was written by somebody in the

8     Census Bureau, correct?               You don't know?

9          A     I don't.        I -- I would assume so, but I

10    can't assume --

11         Q     I would not want you to assume here.

12         A     But everybody proofed the questions.

13    Everybody had a look at the questions.                       So

14    everybody looked at these questions.

15         Q     All right.         I have just a couple more

16    exhibits.       Okay.      I'm marking as Exhibit 27 a

17    document that begins with Bates number 9812.                          It's

18    dated March 1, 2008 [sic].                It does have a list of

19    those questions, but I'm not going to ask you

20    anything about them.             My questions are going to be

21    entirely about the first three pages of the

22    document.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 140 of 195



                                                                     Page 252

1                (Plaintiffs' Exhibit 27, March 1, 2018

2     memorandum, was marked.)

3     BY MR. GROSSI:

4          Q     I'm sorry.          Five pages before the

5     questions begin, up through 9816.

6                Okay.       Okay.      On this exhibit, is it the

7     same type of format at the beginning that shows

8     that the views of Dr. Abowd and then Director

9     Jarmin, Assistant Director Lamas, and then you,

10    you were sending this up to Secretary Ross,

11    correct?

12               MR. GARDNER:           Objection.

13    Mischaracterizes the document.

14    BY MR. GROSSI:

15         Q     Let me ask, you sent this document to

16    Secretary Ross, correct?

17         A     It went from -- through Dr. Abowd,

18    Dr. Lamas, Dr. Jarmin to the Secretary.

19         Q     And according to Dr. Jarmin, you had

20    reviewed this memorandum before it was sent to

21    Secretary Ross.           Is that your recollection, also?

22         A     Yes.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 141 of 195



                                                                     Page 253

1          Q     And what's going on here on March 1, 2018

2     is that by now, someone has come up with the idea

3     of an Alternative D, which would, in a sense,

4     combine the old Alternatives B and C, in that a

5     census -- the census would contain a citizenship

6     question, but in addition, they would use the

7     administrative data to link up to answer needs of

8     Department of Justice and other people, correct?

9          A     Correct.

10         Q     Who came up with that Alternative D

11    first?

12         A     I honestly do not remember.                    I'll tell

13    you we were in a meeting.                 We were talking about

14    all the different facts.                And, again, it was an

15    iterative, evolving process, as I said.                          The

16    questions were being reviewed.                    We were

17    talk- -- and -- and somebody said, why don't we

18    look at the combination of B and C and see what

19    that would do.

20               Because one of the things that we

21    determined as we looked at it, that there was no

22    baseline.       So you really didn't have a baseline.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 142 of 195



                                                                     Page 254

1     So if you did this, you would create that baseline

2     and then the administrative records,

3     which -- which we are going to be using much more

4     in the census than in other censuses prior, we

5     could then have a baseline in to which use -- use

6     that going forward.

7          Q     D wasn't proposed by anybody at the

8     Census Bureau, correct?               It was someone else,

9     right?

10               MR. GARDNER:          Objection to form.

11               THE WITNESS:          I -- yeah.         You're asking

12    me who proposed the question.                  I don't remember

13    who was sitting around -- we were sitting around a

14    table, in a group.            I remember discussing the

15    baseline, and the Census Bureau clearly agreed

16    that there was a lack of issue -- there was a lack

17    of a baseline, and that this would -- that that

18    was, as well as others, a -- a flaw, if you will,

19    in Option C.        And I don't know who said it.

20               It was one of those things where -- and,

21    again, I don't want to sound simpleton, but, you

22    know, when a whole group of people are sitting in




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 143 of 195



                                                                     Page 255

1     a room and trying to work through a problem the

2     best they can, and these people are throwing out

3     suggestions, what about this, what about this,

4     what about this question and then it came up.

5     BY MR. GROSSI:

6          Q     Then it was decided that the experts in

7     the Census Bureau would analyze that in detail,

8     correct?

9          A     Absolutely.          Yes.

10         Q     And that's the product --

11         A     The product that --

12         Q     -- that's here?

13         A     That product --

14         Q     And what they concluded on Page 9816 --

15    and I'm not going to go through all the reasons

16    they set forth -- is they say in their last

17    paragraph, "In sum, Alternative D would result in

18    poor quality citizenship data than does

19    Alternative C" -- the old Alternative C.                          They

20    concluded that, correct?

21         A     Yes.      It says that right on Page 9816.

22         Q     And they've never taken that back,




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 144 of 195



                                                                     Page 256

1     correct?

2                MR. GARDNER:           Objection.         No foundation.

3     Calls for speculation.

4                THE WITNESS:           I -- not that I -- not that

5     I know of.

6     BY MR. GROSSI:

7          Q     They further say that, "Alternative D

8     would have all the negative cost and quality

9     implications of Alternative B outlined in the

10    draft January 19th memo to the Department of

11    Commerce."

12               Correct?

13         A     Correct.

14         Q     So Alternative D was not going to solve

15    any of those problems in adding the census --

16    citizenship question, correct, according to the

17    experts at the Census?

18         A     Certainly from Dr. Abowd's comments here.

19    But it -- it did not still -- and we discussed it

20    at length, addressed the baseline situation.

21         Q     There were no subsequent memoranda like

22    this from the Census Bureau up the chain to




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 145 of 195



                                                                     Page 257

1     Secretary Ross concerning this issue of whether or

2     not to add a citizenship question, correct?

3                MR. GARDNER:          Objection.         Form.

4                THE WITNESS:          Okay.      And I want to be

5     very clear on this, and I want people to

6     understand what I'm saying.

7                When we discussed this memo -- and I

8     think many people, not all, would say this is

9     reasonably complicated -- we tried to look at what

10    was a schematic that we could make this easier to

11    understand, and, therefore, later, a schematic was

12    produced that was -- I don't want to say added to

13    this -- but complimented this.                   So I don't want to

14    say nothing -- you're saying to me, was anything

15    created from this document?                 I don't want to

16    play -- I don't want to get in a nomenclature

17    issue with you.          I want to be very honest with

18    this group that, yes, there was a schematic that

19    was produced to help understand what this looked

20    like.

21    BY MR. GROSSI:

22         Q     And I appreciate the answer.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 146 of 195



                                                                     Page 258

1                The schematic addition or iteration did

2     not change the conclusion that we just talked

3     about of the Census Bureau, that Alternative D was

4     not preferable to C, and, in fact, had all of the

5     problems of B adding to the question, correct?

6          A     In Dr. Abowd's memo, yes.                 That is

7     correct.

8          Q     And there is no subsequent

9     Census-authored memorandum?

10         A     Not that I am aware of.

11         Q     On this issue?

12         A     Not that I'm aware of.

13         Q     And I'm going to ask in a moment, but I

14    want to clarify one thing.

15               (Plaintiffs' Exhibit 28, Final decision,

16    was marked.)

17    BY MR. GROSSI:

18         Q     Exhibit 28 is what I believe you've

19    referred to as the final decision of

20    Secretary Ross.          Can you confirm that that's what

21    you had in mind when we talked about it?

22         A     Yes.     Yes.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 147 of 195



                                                                     Page 270

1                Now, I know that you testified earlier

2     that funding was one of your big priorities when

3     you first became Under Secretary; is that fair?

4          A     Yes.

5          Q     So is the census still in danger of being

6     underfunded?

7          A     No.

8          Q     Can you explain?

9          A     Yes.      I'd be happy to.             And I don't have

10    all the numbers in front of me, so we will -- if

11    we will directionally correct.

12               When the GAO put our their report in May

13    and the Secretary articulated about that report,

14    he said he would look at the lifecycle cost

15    estimate and the budget for the census.                          And so

16    for those who would obviously assume -- that,

17    again, remember the Census has the economic,

18    demographic, so they have a baseline budget that

19    keeps going.         But once the decennial gets into

20    play, the decennial budget goes up expeditiously,

21    expeditiously and then it comes back down, and so

22    you get the big hump.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 148 of 195



                                                                     Page 271

1                So what our job was to do was really look

2     at what should the lifecycle cost be in terms of

3     the -- in terms of this -- there were already

4     projects and programs -- and, again, I was not

5     there at the time -- that were going over budget.

6     So you really needed to look at this and say, what

7     is the reality of doing the budget?                     So what we

8     did is we went through the entire budget.                         We got

9     certified independent cost estimators to come in

10    and work with us.           So there was a co-project

11    between the Department of Commerce and

12    Census Bureau that would look at these two

13    budgets.      And then when I got -- by the time I got

14    there, again, August -- not July -- August 21st,

15    the first meeting, big meeting with all the groups

16    to review this budget was taking place within two

17    days.    So that is one of the first things we did.

18               Once we identified that budget and made

19    adjustments to that budget and everybody agreed to

20    the budget -- because we didn't want -- very

21    important part of -- if you will, not to deviate,

22    part of the governance I talked about before, that




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 149 of 195



                                                                     Page 272

1     steering committee, we didn't want the Census

2     running a budget and the Department of Commerce

3     running a budget, and then all of a sudden, a year

4     later, oh, my goodness gracious.                    We wanted them

5     on a periodic basis to get together, meet, make

6     sure we were all agreeing on the numbers.                         So that

7     was part of that steering committee's reason for

8     kind of putting those kind of governance

9     structures in place.

10               So what we did is we worked on

11    those -- we also invited -- and when I say "we," I

12    want it to be colloquial we.                 I was not there when

13    all this work was done.               They also invited people

14    from OMB to participate in the project with the

15    independent cost estimators, because OMB has been

16    looking at the census for so long.

17               So at the end of this analysis, we

18    determined -- we being -- the large we being

19    inclusive of Census and the Department of

20    Commerce -- that there needed to be a new

21    lifecycle cost estimate.               That we needed to go

22    back to Congress, which the Secretary had said he




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 150 of 195



                                                                     Page 273

1     would do.       We were then prepped up, prepared, went

2     to some briefing meetings, so on and so forth, and

3     went to Congress at the end of October, beginning

4     of November, if my time frame is correct, and we

5     talked about the funding, the change of the

6     funding, the estimate, so on and so forth.

7                And, actually, the Congress has been

8     extremely, extremely responsive to our needs, and

9     we have the funding we want.                 And they actually --

10    if I may compliment them -- did something that we

11    very rarely see before, and they said that we

12    could actually -- because at the time, if you

13    remember, one of the other things in the GAO

14    report was how are the systems going, scalability,

15    all these kinds of issues.                And they actually said

16    that even though this was earmarked -- this is an

17    example, '19 money, if you are ready to use it in

18    '18 and you document why and you bring it to OMB

19    and it is approved, we will let you use '19 money

20    in '18.     So, actually, that has been a very, very,

21    very successful collaborative process.

22               I've answered enough of your questions.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 151 of 195



                                                                     Page 274

1          Q     You have.         Let me just make sure I

2     understand a couple smaller pieces of it.

3                Around October or November, you folks at

4     Commerce finalized a lifecycle estimate; is that

5     right?

6          A     Yes.

7          Q     And you brought that to Congress?

8          A     Yes.

9          Q     And Congress approved the budget that you

10    were requesting?

11         A     For '18 -- '19, now we're working on the

12    '20 budget right now.              But we have no reason to

13    believe that they would not.

14         Q     Has the funding request that you've made

15    changed since the citizenship question

16    determination in March of 2018?

17         A     No.     It has not.

18         Q     Now, let's turn back to Exhibit 28, which

19    is that decision memo.

20               Do you know who primarily wrote this

21    document?

22         A     No, I don't know who primarily wrote the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 152 of 195



                                                                     Page 277

1     make sure the process was working.                     We wanted to

2     see what was the U.N. recommendations, what did

3     other developed countries do, those kind of

4     things.     But I was not -- those assignments were

5     given to the most appropriate people to do.

6          Q     Okay.      So let's start from the second

7     paragraph and Secretary Ross writes -- or let's

8     say that he writes, because this is his memo, he

9     signed it.       "I had set out to take a hard look at

10    the request and ensure that I considered all the

11    facts and data relevant to the question so I could

12    make an informed decision on how to respond."

13               Now, it's my understanding that you

14    testified that Secretary Ross saw those memos that

15    Census prepared, correct?

16         A     Correct.

17         Q     And you testified that he spoke to a

18    number of stakeholders about this?

19         A     Correct.

20         Q     Are you aware of any other information or

21    facts or data relevant to this question that

22    Secretary Ross reviewed, other than those sources?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 153 of 195



                                                                     Page 278

1           A    Well, as I said, there were legal

2     documentation produced, right.

3           Q    Okay.

4           A    There was information about what do other

5     developed countries do.                There was information on

6     what the UN sources do.

7           Q    Uh-huh.        Anything else that you can think

8     of?

9           A    Not off the top of my head.

10          Q    Anything you can think of that would

11    refresh your recollection?

12          A    No.

13          Q    Now, you reported directly to

14    Secretary Ross, correct?

15          A    Yes, ma'am.

16          Q    And Census was within your purview?

17          A    Yes.

18          Q    So did you have access to all of the

19    information that Secretary Ross looked at in

20    considering whether or not to add the question?

21               MR. GARDNER:           Objection.         Form.

22               THE WITNESS:           I do not have access to all




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 154 of 195



                                                                     Page 279

1     of the Secretary's files, information, and over a

2     time span, I just would not have it.                      So I would

3     have to answer that question as I do not believe I

4     do -- I do not.

5     BY MS. GOLDSTEIN:

6          Q     So Secretary Ross had some meetings with

7     stakeholders that you did not attend, correct?

8          A     Correct.

9          Q     And he may have reviewed documents

10    germane to this question that you are unaware of,

11    correct?

12         A     Over the course of time or in reading

13    public documents or in whatever, I can't speak to

14    what the Secretary did in full.

15         Q     Okay.      So let's go down this document.

16    If you go to the last paragraph on this page,

17    three lines down, it says that, "I also met with

18    Census Bureau leadership on multiple occasions."

19               Now, you've testified already about a

20    couple of those meetings that Secretary Ross had

21    with Census Bureau leadership.                   Are there any

22    other meetings that Secretary Ross held with




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 155 of 195



                                                                     Page 282

1     testified to earlier and the meeting on the

2     timeline and the meeting on the forms, do you

3     recall any other meetings that you attended with

4     Secretary Ross and Census Bureau leadership?

5          A     I cannot recall, but he had access to

6     anybody he wanted to along this process.

7          Q     Do you know if he spoke to the Census

8     Bureau leadership without you present?

9          A     I don't know the answer to that.

10         Q     So let's turn the page.                And if you go to

11    the second full paragraph, the last --

12         A     Can I -- he says here that he has been

13    monitoring press coverage.                So when you talk about

14    things he was looking at, I'm sure that -- he says

15    right there that was also there.                    I failed to

16    remember to say that.

17         Q     Terrific.        And if you remember other

18    things as we go on, just go ahead and tell me.

19         A     I read that.

20         Q     So the last sentence of that second full

21    paragraph, it says that "Following the 2020" --

22    "the 2000 census, decennial census -- "the long




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 156 of 195



                                                                     Page 283

1     form sample was replaced by the American Community

2     Survey, ACS, which has included a citizenship

3     question since 2005.             Therefore, the citizenship

4     question has been well tested."

5                Now, are you aware of whether the

6     Census Bureau performed any research on how the

7     citizenship question will perform specifically in

8     the decennial census environment?

9          A     The Census Bureau told us that they felt

10    that it was well tested to be on the form.

11         Q     Are you aware of any research that has

12    been done with respect to how the citizenship

13    question will perform on the decennial census

14    environment?

15         A     Not that I'm aware of.                I am not aware.

16         Q     And did you or anyone at Commerce ask the

17    Census Bureau to research that question?

18         A     We asked them if they felt that the

19    question had been tested sufficiently enough to be

20    on the -- on the form.              We did not dictate

21    research or tell them not to do research.                         We

22    asked them for their opinion and gave them free




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 157 of 195



                                                                     Page 284

1     reign to do what they wanted to give us that

2     opinion.

3          Q     Within the time constraints that you were

4     working, correct?

5          A     Correct.

6          Q     Do you know when the citizenship question

7     was last tested in the context of the ACS or long

8     form?

9          A     No, I'm not -- I do not.

10         Q     Was Census asked that question?

11               MR. GARDNER:           Objection.         Lack of

12    foundation.        Calls for speculation.

13    BY MS. GOLDSTEIN:

14         Q     To your knowledge.

15         A     To my knowledge, I'm not sure.

16         Q     Did you or, to your knowledge, anyone

17    else at Commerce see the results of the testing

18    that had been performed on the citizenship

19    question in the context of the ACS?

20         A     No, not to my knowledge.

21         Q     So let's go down to the next paragraph,

22    and I'm just going to start in the middle of the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 158 of 195



                                                                     Page 285

1     sentence, because it's a long one.                       "DOJ states

2     that the current data collected under the ACS are

3     insufficient in scope, detail and certainty to

4     meet its purpose under the VRA."

5                Do you see that?

6          A     And DOJ states current data collected

7     under -- yes.

8          Q     What, if anything, did Commerce do to

9     validate that rationale, to your knowledge?

10         A     I'm not aware.            I'm not aware of

11    anything.

12         Q     And, to your knowledge, what, if

13    anything, did the Census Bureau do to validate

14    that rationale?

15         A     You have to ask Census that question.

16         Q     You're not aware of anything, correct?

17         A     Correct.

18         Q     To your knowledge, did the --

19         A     I know that they have fully researched

20    and they fully understand -- they've been doing

21    this for a long time, but you need to get into

22    details with them on that.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 159 of 195



                                                                     Page 286

1          Q     And who is they?

2          A     The Census Bureau.

3          Q     And the Census Bureau, to be clear, asked

4     to meet the Department of Justice's technical

5     experts, correct?

6          A     I believe the note said that they sent it

7     to Art Gary, and they said they were bringing

8     their technical so they knew who to bring.

9          Q     You understand that the Census Bureau

10    asked to meet with the technical experts at DOJ,

11    correct?

12               I don't want you to look at the

13    documents, Secretary Kelley.

14               You understand that, right?

15         A     There's a nomenclature issue here.                         They

16    sent the letter to Art Gary, they said we're going

17    to bring our technical people.                   Right.      So the

18    answer is, they did not -- I don't know if they

19    reached out to the technical guys.                     I know they

20    reached out to Art Gary from this, but I know they

21    wanted to meet with him.

22         Q     So Census asked Art Gary to set up a




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 160 of 195



                                                                     Page 287

1     meeting, yes?

2          A     Yes.      Absolutely.          Yes.

3          Q     And ultimately -- and that meeting was

4     going to involve experts, correct?

5          A     Yes.

6          Q     And that meeting didn't happen, correct?

7          A     Correct.        Yes.

8          Q     Okay.

9          A     Well, what I don't know is who the DOJ

10    was going to bring to the meeting.                       I do know who

11    Census was going to bring to the meeting.

12         Q     Who was Census going to bring to the

13    meeting?

14         A     Well, they said they were going to bring

15    some technical people --

16         Q     Oh, the categories?

17         A     Yes.

18         Q     To your knowledge, did the Department of

19    Justice ever identify a number of cases that they

20    would have brought, but for the absence of

21    block-level citizenship data?

22         A     And I'm not aware of that.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 161 of 195



                                                                     Page 289

1                THE WITNESS:          It is their conclusion.

2     It's not a fact.           We won't know until after.

3     BY MS. GOLDSTEIN:

4          Q     So let's talk about it in conclusion.

5                The Census Bureau concluded that the

6     response rate would decline materially, correct?

7                MR. GARDNER:          Objection.

8     Mischaracterizes the document.

9     BY MS. GOLDSTEIN:

10         Q     Correct?

11               Let's go over to Exhibit --

12         A     You got to help me out here.

13         Q     Sure.      And I'd like you to turn

14    to -- this is the January 19th memo.

15         A     Uh-huh.

16         Q     And let's go to Page 1281.

17    And -- actually, let's go to the page right before

18    that, 1280.        Now, B2 of this is entitled

19    self-response rate analysis, correct?

20         A     Yes.

21         Q     In the last sentence on this page states

22    that, "Once again, the self-response rates were




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 162 of 195



                                                                     Page 292

1                You can look at me.

2          A     Describe what you mean by that.

3          Q     What do you think I mean?                   What does

4     empirical data mean to you?

5          A     Is this data that Census Bureau produced?

6     Absolutely.        They produced this on a factual

7     basis.     Is that where you're going?

8          Q     I just want to make sure -- so if you

9     look at the last line of that paragraph that we

10    were just looking at in the decision memo?

11         A     Okay.

12         Q     "No empirical data existed on the impact

13    of a citizenship question on responses."

14               You see that?

15         A     So --

16         Q     Did I read it right?

17         A     No.     You read it -- that's Nielsen,

18    senior vice-president, from the Nielsen Group who

19    said that.

20         Q     Okay.       So -- I see your point.

21         A     That's the opinion of the --

22         Q     Okay.       So let's go back to the sentence




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 163 of 195



                                                                     Page 293

1     we were reading a moment ago, that neither the

2     Census Bureau or the concerned stakeholders could

3     document that the response rate would, in fact,

4     decline materially.

5                Is that whether testing a question is

6     for -- or one thing that testing can be for, to

7     determine if response rates will decline

8     materially?

9          A     Yes.

10         Q     And, for example, an end-to-end test

11    that -- could test whether or not a question

12    causes response rates to decline, correct?

13         A     Yes.      But an end-to-end test does a whole

14    lot more than that.

15         Q     Of course.          But that's one thing it could

16    do, right?

17         A     It's one thing it could do.

18         Q     And another thing that an end-to-end test

19    can do is test whether or not NRFU -- or how

20    effective NRFU is in the context of a citizenship

21    question, correct?

22         A     Correct.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 164 of 195



                                                                     Page 294

1          Q     And that was not done with the

2     citizenship question, correct?

3          A     Correct.        It was done with the ACS over

4     the year's time frame that was shown at the

5     percent numbers and the amount of people.

6          Q     And it's my understanding that you have

7     not seen that data with respect to the ACS

8     testing, correct?

9          A     You said the testing.                I've seen the

10    results on the ACS, how many -- how many ACSs are

11    out there, how many times the question's been

12    asked, which is what this paragraph refers to.

13         Q     So then the paragraph goes on to talk

14    about Secretary Ross's discussion with Nielsen.

15    Were you part of that conversation?

16         A     I don't remember, but I -- I don't

17    remember if I was on that call or not.

18         Q     Is there anything that would help you

19    remember if you were on that call?

20         A     I could reconstruct the day, I guess.                      I

21    mean --

22         Q     Okay.       Have you -- so you see that




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 165 of 195



                                                                     Page 295

1     Nielsen is referencing that it had added questions

2     on the ACS on sensitive topics to certain short

3     survey forms without any appreciable decrease in

4     response rates.

5                Did you ever see those surveys from

6     Nielsen -- that are referenced from Nielsen in

7     that sentence?

8          A     No.

9          Q     Do you know if anyone at Commerce did?

10         A     I don't know.

11         Q     I would have to ask other people at

12    Commerce to find out, correct?

13         A     Correct.

14         Q     Including Secretary Ross, to find out if

15    Secretary Ross saw those, correct?

16         A     Correct.

17         Q     So let's go -- let's go to the last

18    paragraph here, and this states that, "The

19    Census Bureau determined that for 2013 to 2016,

20    ACS surveys nonresponses to the citizenship

21    question for non-Hispanic whites ranged from 6.0

22    to 6.3, for non-Hispanic blacks ranged from 12.0




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 166 of 195



                                                                      Page 296

1     to 12.6 percent, and for Hispanics ranged from

2     11.6 to 12.3 percent.              However, these rates were

3     comparable to nonresponse rates for other

4     questions on the 2013 and 2016 census."

5                 And one of the examples that is

6     giving --

7                 MR. GARDNER:          You misread.          It's 2016

8     ACS.

9                 MS. GOLDSTEIN:           2016, I apologize.

10    BY MS. GOLDSTEIN:

11           Q    And one of the examples that they give,

12    "The Census Bureau estimates" -- "Census Bureau

13    estimates showed similar nonresponse rate ranges

14    occurred for questions on the ACS asking the

15    number of times the respondent was married, 4.7 to

16    6.9 percent."

17                Now, do you agree that the 4.7 to 6.9

18    percent nonresponse rate for the question, the

19    number of times the respondent was married, is

20    similar to the nonresponse rates to the

21    citizenship question for non-Hispanic blacks and

22    Hispanics that ranged from 11.6 to 12.6 percent?




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 167 of 195



                                                                     Page 297

1                MR. GARDNER:          Objection.         Lack of

2     foundation.        Objection.

3                (Thereupon, the court reporter

4     clarified.)

5                MR. GARDNER:          Objection.         Form.

6                THE WITNESS:          The way this reads --

7     BY MS. GOLDSTEIN:

8          Q     I just want to know if you agree that 4.7

9     to 6.9 percent for the marriage rates, if you

10    agree that is similar to the 11.6 to 12.6 rates

11    for the citizenship question for non-Hispanic

12    blacks and Hispanics?

13               MR. GARDNER:          Same objections.

14               THE WITNESS:          You are taking it out of

15    context of how this was written, but you're asking

16    me where it is comparing three sets of numbers

17    with a group of numbers which I count down below.

18    You're asking me to isolate two or three of those

19    numbers and make a comparison, which is taking

20    this paragraph out of context.                   So if you're

21    asking me simply to say is that comparable, the

22    answer would be, they are dissimilar.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 168 of 195



                                                                     Page 298

1     BY MS. GOLDSTEIN:

2          Q     Okay.      And are you aware -- and that last

3     half of that last paragraph that we've just been

4     reading lists a number of estimates that this memo

5     says showed similar nonresponse rate ranges.                          Are

6     you aware or have you seen any evidence that those

7     questions add a racially or ethnically

8     differential response rate?

9          A     I don't recall.            I don't know if I saw

10    that.

11         Q     Let's go to the next page.                  So let's go

12    to the middle of that first paragraph.                       It says,

13    "However, Census was not able to isolate what

14    percentage of decline that was caused by the

15    inclusion of a citizenship question rather than

16    some other aspect of the long form survey."

17               Do you see that?

18         A     I see that sentence.

19         Q     Now, if we go back over to 1280, this is

20    Exhibit 21.

21         A     Page 1280, yeah.            Got it.

22         Q     That last sentence, "Census is isolating




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 169 of 195



                                                                     Page 300

1     rates for the citizenship question are much

2     greater than comparable rates for other

3     demographic variables like sex, birth date/age and

4     race/ethnicity, data not shown."

5                Do you see that?

6          A     I wasn't with you.             Whether the response

7     is by mail-in questionnaire or --

8          Q     No.     The very last line of the last

9     paragraph in B1.

10         A     Right.      But there's a full sentence that

11    starts with "whether."

12         Q     Sure.

13         A     "The response is by mail-in questionnaire

14    or ISR instrument and item response -- nonresponse

15    rates for citizenship question are much greater

16    than the comparable rates for other demographic

17    variables like sex, birth/age, race/ethnicity

18    not" -- "data not shown."

19         Q     Have you seen any empirical data that

20    contradicts this analysis on Page 1280?

21         A     No.

22         Q     And, to your knowledge, has anyone in




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 170 of 195



                                                                     Page 301

1     Commerce seen any empirical data or studies that

2     contradict the Census Bureau's analysis on

3     Page 1280?

4          A     Not that I'm aware of.

5          Q     And that includes Section B2 on

6     self-response rates, correct?

7          A     Right.       And it's interesting, because

8     this talks about -- well, not being asked that

9     question.

10         Q     And that includes Section B2 on

11    self-response rates?

12         A     Well, we only looked at that one little

13    part of -- if you want --

14         Q     That one little part of that?

15         A     -- me to take the --

16         Q     That one little part of the sentence.

17         A     What's the question?                You'd rather me --

18         Q     Sure.       Let me rephrase it.               Let me re-ask

19    it then.

20               Have you seen any -- apart from the

21    Census Bureau memos, have you seen any empirical

22    data or studies that contradict the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 171 of 195



                                                                     Page 302

1     Census Bureau's analysis of self-response rates

2     with respect to the citizenship question?

3          A     Not that I'm aware of.

4          Q     And, to your knowledge, has anyone in

5     Commerce seen any empirical data or studies that

6     contradict the self-response rate analysis that

7     the Census Bureau put forth in Section B2 on

8     Page 1280?

9                Just asking what you know.

10         A     I don't know.

11         Q     And if you go to Page 1281, let me ask

12    this more generally so we don't have to bother

13    with the documents.

14               Have you seen -- other than the materials

15    that the Census Bureau prepared for you, the Abowd

16    memos that we've been talking about a lot today,

17    have you seen any scientific studies or data that

18    contradict those analyses?

19               Have you --

20         A     These specific analyses, not that I'm

21    aware of.

22         Q     And, to your knowledge, has anyone in




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 172 of 195



                                                                     Page 303

1     Commerce?

2          A     I don't know.           I can't speak to anybody

3     in Commerce -- everybody in Commerce.

4          Q     I'd have to speak to the other people in

5     Commerce who were involved, correct?

6          A     Correct.

7          Q     To see if they saw other science that you

8     haven't seen?

9                MR. GARDNER:           Objection to form.

10               THE WITNESS:           Yes.

11    BY MS. GOLDSTEIN:

12         Q     Okay.       So let's go back to the decision

13    memo, and let's go to -- you see where it says

14    "Option C"?

15         A     Yes, ma'am.

16         Q     So in the middle of that paragraph,

17    Secretary Ross writes, "That Census Bureau

18    analysis showed that between 28 and 34 percent of

19    citizenship for self-responses for persons that

20    administrative records show are noncitizens are

21    inaccurate."

22               Did I read that correctly?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 173 of 195



                                                                     Page 307

1          Q     Sure.

2          A     -- and tie it back.

3          Q     So let's step away from the document for

4     a second.       It sounds like you just testified -- I

5     just want to make sure I understand -- that the

6     Census wanted an accurate and complete count,

7     correct?

8          A     The Census wants?

9          Q     Or I'm sorry.          Commerce wants an accurate

10    and complete count?

11         A     A complete and accurate census, yes.

12         Q     And that the Secretary's goal in choosing

13    between these options, he wanted to pick an option

14    that would provide a great amount of accuracy,

15    correct?

16         A     I can't speak for the -- now you're

17    asking me to speak for the Secretary.

18         Q     To your knowledge, you talked to the

19    Secretary?

20         A     Yes.

21         Q     You know what the Secretary prioritized,

22    correct?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 174 of 195



                                                                     Page 308

1          A     Correct.

2          Q     Accuracy was important to the Secretary?

3          A     Complete and accurate were important to

4     the Secretary.

5          Q     And the Census Bureau concluded that

6     Option D was not the most accurate option,

7     correct?

8                If you're not sure, you can tell me.

9     We'll go back to the document.

10               You want to read my question one more

11    time?     Thanks.

12               (Thereupon, the reporter read the record

13    as requested.)

14               THE WITNESS:           But this -- okay.

15    BY MS. GOLDSTEIN:

16         Q     Correct?

17         A     In the opinion of the Census Bureau, this

18    is opinion, it's not conclusive fact --

19         Q     I'm not asking for conclusive fact.                        The

20    Census Bureau --

21         A     Their opinion was --

22         Q     -- concluded that the most accurate




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 175 of 195



                                                                     Page 309

1     option was not Option D, correct?

2          A     In their opinion, yes.

3          Q     So let's turn the page.

4          A     Do you not want to discuss, "This

5     approach would maximize the ability to match the

6     responses to the administrative records"?

7          Q     We are running out of time, Under

8     Secretary.        Let's keep going.             Let's go to the

9     next page.

10         A     But I think there's a lot in this letter

11    that you're not --

12         Q     I know.        I've only got -- you want to

13    stay longer?         If you're going to consent to it, I

14    will absolutely ask you more.

15               MS. GOLDSTEIN:            Consent?

16               MR. GARDNER:           No.     Keep cherry picking.

17    Go for it.

18    BY MS. GOLDSTEIN:

19         Q     So let's go back to the top page of this

20    document, which is 1371.                "It is my judgment that

21    Option D will provide DOJ with the most complete

22    and accurate CVAP data in response to its




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 176 of 195



                                                                     Page 310

1     request."

2                Did I read that correctly?

3          A     Yes, ma'am.

4          Q     The Census Bureau concluded that Option D

5     would not provide DOJ with the most complete and

6     accurate CVAP data in response to its request,

7     correct?

8          A     In their judgment.               And this is the

9     Secretary's judgment.

10         Q     I just need to make the record clear.

11               So in the Census Bureau's judgment,

12    Option D would not provide DOJ with the most

13    complete and accurate CVAP data, correct?

14         A     Your question again?

15         Q     So in the Census Bureau's judgment,

16    Option D would not provide DOJ with the most

17    complete and accurate CVAP data, correct?

18         A     I don't want to speak for the Census, so

19    I want to make -- if it's in data.

20         Q     Okay.       So let me direct you to the right

21    place.     So why don't you go to 9816.                     It's the

22    last page of that March 1 memo, and in this --




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 177 of 195



                                                                     Page 313

1          Q     I'd have to ask him?

2          A     Please.

3          Q     And then it says, the next full sentence,

4     "But no one provided evidence that reinstating a

5     citizenship question on the decennial census would

6     materially decrease response rates among those who

7     generally distrusted government and government

8     information collection efforts, dislike the

9     current administration or fear of law

10    enforcement."

11               Do you see that?

12         A     Yes.

13         Q     You didn't ask the Census Bureau to test

14    that question, correct?

15         A     The Census Bureau indicated that they

16    felt the question had been tested.

17         Q     Now, this says that no one provided

18    evidence that reinstating the question -- I'm just

19    going to paraphrase -- that reinstating the

20    question in this climate with these people who

21    generally distrusted government would decrease

22    response rates, correct?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 178 of 195



                                                                     Page 314

1          A     That's what it says, which is

2     paraphrased.

3          Q     Yeah.

4          A     You read it verbatim before.

5          Q     But fair enough, right?

6                No one in Commerce asked the

7     Census Bureau to provide that evidence through

8     additional testing, correct?

9                MR. GARDNER:           Objection.         Calls for

10    speculation.         Lack of foundation.

11    BY MS. GOLDSTEIN:

12         Q     To your knowledge?

13         A     The Census Bureau -- excuse

14    me -- Commerce asked the Census Bureau whether

15    they felt the question was adequately tested.

16         Q     And Secretary Ross felt that there was no

17    evidence, at least with respect to this

18    implication of the citizenship question, correct?

19         A     I can't tell you what he felt or anything

20    else.

21         Q     That's just what he wrote --

22         A     We know what he wrote.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 179 of 195



                                                                     Page 315

1          Q     Okay.      And you never asked the

2     Census Bureau to run tests on the impact of

3     reinstating the citizenship question on this

4     population described in that sentence we've just

5     been reading, correct?

6          A     We asked them if they felt that this

7     question had been tested appropriately enough to

8     be put on the 2020 decennial.

9          Q     I'm just going to try my question one

10    more time.

11               You didn't ask the Census Bureau to

12    provide evidence that reinstating the citizenship

13    question would impact or -- the response rates on

14    the population that is referenced in that sentence

15    we've just been reading, correct?

16         A     So if --

17         Q     I just want to know whether you asked for

18    testing on that subject.

19         A     If you are asking me if I asked the

20    Census to provide testing on response rates of

21    people who -- among those who generally distrust

22    government and government information collected




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 180 of 195



                                                                     Page 316

1     efforts, dislike the current political climate, or

2     fear law enforcement, I did not do that.

3          Q     And, to your knowledge, did anyone at

4     Commerce ask the Census Bureau to provide evidence

5     of that?

6          A     I do not know.

7          Q     Okay.      So let's go to the last sentence

8     of that paragraph.            "While it is possible that

9     this belief is true, there is no information

10    available to determine the number of people who

11    would, in fact, not respond due to a citizenship

12    question being added and no one has identified any

13    mechanism for making such a determination."

14               Do you see that?

15         A     I do.

16         Q     Did you ask the Census Bureau if they

17    could design a test to make this determination?

18         A     No.     I did not ask them to make -- to

19    create a test.

20         Q     And, to your knowledge --

21         A     I --

22         Q     I just have to ask it for the record.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 181 of 195



                                                                     Page 317

1                 -- did anyone at Commerce ask the

2     Census Bureau to design a test to make this

3     determination?

4           A     Not that I know of.

5                 But I repeat, we asked the Census Bureau

6     if they felt that this question had been

7     thoroughly tested on a number of occasions.

8           Q     Okay.      Let's go to the next page.

9                 And I want to go to the middle of that

10    first paragraph.            The same former director

11    noted -- do you see where I'm starting?                               "In the

12    years preceding" --

13          A     Yes.

14          Q     -- "certain interest groups consistently

15    attacked the census and discouraged

16    participation."

17                Do you know what Secretary Ross is

18    referring to here?

19                Just with respect to those interest

20    groups, do you know what he's referring to?

21                MR. GARDNER:           Objection.          Calls for

22    speculation.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 182 of 195



                                                                     Page 319

1     BY MS. GOLDSTEIN:

2          Q     Have you seen studies or other evidence

3     regarding that?

4                MR. GARDNER:           Same objection.

5                THE WITNESS:           This is going to be a fuzzy

6     answer, so I --

7     BY MS. GOLDSTEIN:

8          Q     Sure.

9          A     There have been conversations with Census

10    that in past decennials, that there have been

11    special interest groups of certain varieties that

12    have been negative about the census, but I cannot

13    tell you technical details on any of that, but I

14    do recall having conversations about that topic.

15         Q     Do you remember who those conversations

16    were with?

17         A     It would have to be the Census

18    leadership.

19         Q     Okay.       But you don't recall seeing any

20    documents related to that, correct?

21         A     No.     But I don't remember.

22         Q     Okay.       And right below that it says,




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 183 of 195



                                                                     Page 320

1     "While the reinstatement of a citizenship question

2     may be a data point on which these interest groups

3     seize in 2019, past experience demonstrates that

4     it is likely efforts to undermine the decennial

5     census will occur -- will occur again, regardless

6     of whether the decennial census includes a

7     citizenship question."

8                Now, I only want to know, have you seen

9     any empirical data that relates to that point?

10         A     No.

11         Q     And do you know if Secretary Ross has

12    seen any empirical data --

13               MR. GARDNER:          Objection.

14    BY MS. GOLDSTEIN:

15         Q     -- relating to that point?

16               MR. GARDNER:          Calls for speculation.

17               THE WITNESS:          I'm not going to speak for

18    Secretary Ross.

19    BY MS. GOLDSTEIN:

20         Q     I need to speak to him --

21               MR. GARDNER:          Objection

22    BY MS. GOLDSTEIN:




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 184 of 195



                                                                     Page 326

1     citizenship question request before December, just

2     to make sure you would have enough time?

3           A    And I think I said earlier I'm not

4     exactly sure what was the first time we discussed

5     it.

6           Q    But you did not discuss what those steps

7     would be in terms of the legal review and the

8     technical review and the policy decision until

9     mid-December; is that right?

10          A    Correct.

11          Q    Did anyone ever ask or instruct you not

12    to reveal to the Census Bureau that there may be a

13    request for a citizenship question on the census

14    or to delay informing the Census Bureau?

15          A    No.     And as I said, I don't know.                   I

16    could have discussed that with them early.                            It

17    just was not in the priorities of the things we

18    were discussing.

19          Q    So no one ever instructed you or asked

20    you not to inform the Census Bureau?

21          A    No.

22          Q    So you testified that during that fall of




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 185 of 195



                                                                     Page 329

1          Q     Do you recall ever asking anyone at

2     Census about the effect of the -- the potential

3     effect of the citizenship question on the budget,

4     prior to the December 12th DOJ letter?

5          A     No.     When we did the budget, we discussed

6     what percentages we wanted to use as NRFU numbers,

7     and we actually said we -- we needed to put more

8     into those numbers and make sure we had enough for

9     NRFU, we had enough for the partnerships, enough

10    for those kind of things, but -- and we put

11    contingencies in those numbers.                   But there was

12    never a --

13         Q     But before the DOJ letter was received by

14    Census, did you ever look into what the effect of

15    the citizenship question could be on the costs of

16    NRFU?

17         A     No.

18         Q     You understand that the stated

19    justification for the citizenship question by the

20    Secretary is Voting Rights Act enforcement; is

21    that right?

22         A     That is what the letter from DOJ




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 186 of 195



                                                                     Page 332

1                What time frame are we talking about?

2     I'm not sure which communications you're referring

3     to.

4           A    I have no idea what you're -- you're

5     asking me the questions, and you're asking me what

6     time frame we're talking about.                   This has gotten

7     off the rails a little.

8           Q    It's late in the day.

9           A    And I really want to be as helpful as

10    possible, so, please.

11          Q    Understood.         Understood.

12               So let's say March 2018, so after the

13    March 1st memo, before the March 26th decision,

14    and from understanding of the documents, that's

15    the time period when he was doing a lot of the

16    discussions with stakeholders.                   So during that

17    time period, did he have communications with DOJ

18    about the citizenship question?

19          A    I don't know the answer to that.

20          Q    You don't know?

21          A    I do not know the answer to that.

22          Q    Okay.      Do you know whether he had any




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 187 of 195



                                                                     Page 333

1     stakeholder conversations with any Voting Rights

2     Act -- I should say organizations interested in

3     Voting Rights Act enforcement, such as, for

4     example, the ACLU, MALDEF, any other such groups

5     that occasionally bring Section 2 enforcement

6     actions?

7                MR. GARDNER:           Objection.         Form.

8                THE WITNESS:           I would have to refer to

9     the list of everybody and want you to ask the

10    question.

11    BY MS. BOUTIN:

12         Q     Okay.       But do you recall any, offhand, as

13    you sit here?

14         A     No, I don't.

15         Q     Did you ever suggest to Secretary Ross or

16    Earl Comstock that they hold stakeholder

17    conversations about the citizenship

18    questions -- question -- excuse me -- with DOJ or

19    any groups interested in Voting Rights Act

20    enforcement?

21               MR. GARDNER:           Objection.         Form.

22               THE WITNESS:           We certainly talked and




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 188 of 195



                                                                     Page 334

1     took great, earnest interest in making sure we had

2     a broad -- a broad and comprehensive group for the

3     Secretary to talk to.

4     BY MS. BOUTIN:

5           Q    But you don't remember any suggestion, as

6     far as stakeholders go, whose specific interests

7     were Voting Rights Act enforcement?

8           A    I can't speak to -- I don't know that

9     somebody wasn't spoken to that are --

10          Q    But you don't know of anyone?

11          A    Not to my knowledge.

12          Q    Earlier, you stated that there are other

13    instances in which an agency has refused to meet,

14    and you referred to as an example -- you referred

15    to OMB as an example.             What was that in reference

16    to.

17          A    The race and ethnicity question, which is

18    a question that its form is dictated by a group

19    called oh OIRA, which is part of OMB.                       And because

20    the question needed to be -- the questions needed

21    to be done by a certain point when we're talking

22    about theses timelines, OIRA would have had to




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 189 of 195



                                                                     Page 335

1     change how it -- it mandated race and ethnicity to

2     be viewed and how it would be broken out.                         And so

3     we were getting towards -- closer to them, and we

4     would call and say, do you have an update, do you

5     want us to come meet?             And they'd say no, we don't

6     have an update.          At that point, we're not --

7          Q     Had there been previous meetings prior to

8     their refusal to meet?

9          A     They did not meet.             I don't want to go

10    all the way to they refused -- they refused to

11    meet, but they did not meet.                 Do I know if there

12    were any meetings before that?

13         Q     About the race and ethnicity question?

14         A     Not prior to my arrival, but prior to

15    that, I don't -- not after my arrival.                       Prior to

16    that, I don't know.            I do know that over the

17    years, there was communication and correspondence,

18    that they worked closely together.

19         Q     Okay.

20         A     So I believe they did meet prior.

21         Q     Okay.      So did they -- and I'm sorry.                   You

22    say OIRA is the name of --




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 190 of 195



                                                                       Page 336

1                  Okay.      Did -- what -- was the final

2     result in that process such that OIRA got what

3     they wanted?          Did the race and -- let me rephrase.

4                  Did the race and ethnicity question end

5     up in the form that they had advocated?

6            A     OIRA, yes.

7            Q     Okay.      This question was asked earlier,

8     but I don't think -- I think things got

9     sidetracked.

10                 Were you surprised by Secretary Ross's

11    decision to add the citizenship question against

12    the recommendation of the Census Bureau?

13           A     It wasn't my place to be surprised or

14    not.       It was my place to do --

15           Q     But were you surprised?

16           A     -- what the Secretary asked.

17           Q     But were you surprised?

18           A     I was not surprised or not surprised.                      I

19    said, okay, that's the decision, now we need to

20    say, how do we implement it?                   How do we go

21    forward?

22           Q     So I think without looking at them, I




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 191 of 195



                                                                     Page 354

1     importance of concerns from the feet on the

2     ground.

3          A     I'm sorry.         I got -- give me the first

4     part of what you're talking about.

5          Q     Sure.      Sure.

6                So I was just recalling earlier

7     testimony, and it -- we were talking generally

8     about meetings with Secretary Ross, and one of the

9     phrases that you used was the feet on the ground,

10    and how it was important to consider concerns

11    stated from the feet on the ground.

12         A     Yeah.

13         Q     What do you mean -- what do you mean by

14    feet on the ground?

15         A     And Census refers to it as boots on the

16    ground.     That's what they always say when they

17    talk about those people out in the field

18    conducting NRFU.           The enumerators, I should say.

19         Q     Are you familiar with the Center For

20    Survey Management?

21         A     Not particularly.

22         Q     I'm sorry.         Center For Survey




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 192 of 195



                                                                     Page 355

1     Measurement?

2          A     Not intimately.

3          Q     Okay.      I will represent to you that it is

4     an office within Census, and I'd like to show

5     you --

6          A     Please show me.

7          Q     -- a September 20, 2017 memorandum for

8     Associate Director Research and Methodology, and I

9     think it will be Exhibit 29.

10               (Plaintiffs' Exhibit 29, September 20,

11    2017 memorandum, was marked.)

12               THE WITNESS:          I was afraid you were going

13    to give me that without a number and I couldn't

14    take it.

15               May I clarify, Rory, my last statement?

16    BY MR. ADAMS:

17         Q     Yes.

18         A     When you said the Center for Survey

19    Measurement, I thought you were talking about an

20    outside concern.           As a group inside of the

21    research and methodology, they have all kinds of

22    teams.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 193 of 195



                                                                     Page 356

1     BY MR. ADAMS:

2          Q     Okay.

3          A     So I -- I recognize they do all these

4     things, but I -- I did not understand the context

5     in which you were talking.

6          Q     Okay.

7          A     So I would not say to you I've never seen

8     any work by CSM before, but there's lots of

9     acronyms, as you can well imagine.

10         Q     I can.

11               Are you familiar with this document?

12         A     No.     I am not familiar with this

13    document.

14         Q     I'd like to read a number of statements

15    in the document and ask if you are familiar

16    with -- in general, with the concerns that are

17    expressed in the document.                So beginning at the

18    bottom of the first page, "FRs, field" --

19    sorry -- "field representatives, and FS is field

20    supervisors, emphasized facing a, 'new phenomenon'

21    in the field, and reported that respondent's

22    fears, particularly among immigrant respondents,




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 194 of 195



                                                                     Page 357

1     have increased markedly this year.                     Respondents

2     reported being told by community leaders not to

3     open the door without a warrant signed by a judge,

4     and CSM researchers observed respondents

5     falsifying names, dates of birth and other

6     information on household rosters."

7                Were you aware that these observations

8     had been made in the field in the context of CSM's

9     various research projects?

10         A     I understood the concerns were made, but

11    not under this particular research paper or other

12    things, and I think we've seen today where -- but

13    this is from the field itself.                   I have not seen

14    this document, but we have talked about concerns.

15         Q     Turning to the third page, which is Bates

16    number 2448, the very top, "It should be noted

17    that this level of deliberate falsification of the

18    household roster and spontaneous mention of

19    concerns regarding negative attitudes towards

20    immigrants is largely unprecedented in the

21    usability interviews that CSM has been conducting

22    since 2014 in preparation for the 2020 census."




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-6 Filed 01/07/19 Page 195 of 195



                                                                     Page 364

1                ACKNOWLEDGEMENT OF DEPONENT
2            I, KAREN DUNN KELLEY, do hereby acknowledge I
3     have read and examined the foregoing pages of
4     testimony, and the same is a true, correct and
5     complete transcription of the testimony given by
6     me, and any changes or corrections, if any, appear
7     in the attached errata sheet signed by me.
8
9
10
11
12
13    ________________               _________________________
14    Date                           KAREN DUNN KELLEY
15
      Joshua E. Gardner, Esquire
16    U.S. DEPARTMENT OF JUSTICE
      20 Massachusetts Avenue
17    Washington, D.C. 20530
18    IN RE:     New York Immigration Coalition, et al., v.
      United States Department of Commerce, et al.
19
20
21
22

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 1 of 153




                 EXHIBIT G
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 2 of 153



                                                                       Page 1

1                    UNITED STATES DISTRICT COURT
2                      FOR THE DISTRICT OF MARYLAND
3    - - - - - - - - - - - - - - - x
4    ROBYN KRAVITZ, et al.,                         :
                        Plaintiffs,                 :
5            vs.                                    : Civil Action No.
     U.S. DEPARTMENT OF COMMERCE,                   : 8:18-cv-01041-GJH
6    et al.,                                        :
                        Defendants.                 :
                                                         (MPCBM
7    - - - - - - - - - - - - - - - x                     PCKFDUJPO
     LA UNION DEL PUEBLO ENTERO,                    :    
8    et al.,                                        :
                        Plaintiffs,                 :
9            vs.                                    : Civil Action No.
     WILBUR L. ROSS, sued in his                    : 8:18-CV-01570-GJH
10   official capacity as U.S.                      :
     Secretary of Commerce, et al.,:
11                      Defendants.                 :
     - - - - - - - - - - - - - - - x
12      VIDEOTAPED DEPOSITION OF: DAVID SANFORD LANGDON
13   DATE:              Friday, October 26, 2018
14   TIME:              9:08 a.m.
15   LOCATION:          Covington & Burling
16                      850 Tenth Street, D.C.
17                      Washington, D.C.
18   REPORTED BY: Denise M. Brunet, RPR,
19                      Reporter/Notary
20                      Veritext Legal Solutions
21                 1250 Eye Street, D.C., Suite 350
22                      Washington, D.C.                20005

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 3 of 153



                                                                       Page 2

1                        A P P E A R A N C E S

2

3    On behalf of the Kravitz Plaintiffs:

4                        SHANKAR DURAISWAMY, ESQUIRE

5                        Covington & Burling, LLP

6

7

8

9

10

11   On behalf of New York Immigration Coalition:

12                       DYLAN SCOT YOUNG, ESQUIRE

13                       Arnold & Porter Kaye Scholer, LLP

14

15

16

17

18

19

20

21

22   (Appearances continued on the next page.)




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 4 of 153



                                                                       Page 3

1    APPEARANCES (continued):

2

3    On behalf of the Lupe Plaintiffs:

4                        NIYATI SHAH, ESQUIRE

5                        ERI ANDRIOLA, ESQUIRE

6                        Asian Americans Advancing Justice

7

8

9

10

11

12

13   On behalf of the State of California:

14                       TODD GRABARSKY, ESQUIRE

15                           (via telephone)

16                       Deputy Attorney General

17                       Office of the Attorney General

18                       300 S. Spring Street, Suite 1700

19                       Los Angeles, California                    90013

20                       (213) 269-6044

21                       todd.grabarsky@doj.ca.gov

22   (Appearances continued on the next page.)




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 5 of 153



                                                                       Page 4

1    APPEARANCES (continued):

2

3    On behalf of Defendants:

4                       CARLOTTA P. WELLS, ESQUIRE

5                       U.S. Department of Justice

6                       Civil Division

7                       1100 L Street, Northwest

8                       Washington, D.C.             20530

9                       (202) 514-4522

10                      carlotta.wells@usdoj.gov

11

12                      MICHAEL A. CANNON, ESQUIRE

13                      United States Department of Commerce

14                      Office of the Assistant General

15                          Counsel for Finance and Litigation

16                      1401 Constitution Avenue, Northwest

17                      Room 5890

18                      Washington, D.C.             20230

19                      (202) 482-5395

20                      mcannon@doc.gov

21

22   (Appearances continued on the next page.)




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 6 of 153



                                                                       Page 5

1    APPEARANCES (continued):

2

3    ALSO PRESENT:            B.J. Altvater

4                             Eric Xi

5                             Glen Fortner, Videographer

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 7 of 153



                                                                       Page 6

1                               C O N T E N T S

2    EXAMINATION BY:                                                       PAGE:

3    Counsel for Kravitz Plaintiffs                                        11

4

5    DEPOSITION EXHIBITS:                                                  PAGE:

6    1 -    E-mail from Herbst to Langdon dated

7           2/2/17                                                         71

8    2 -    E-mail from Langdon to Comstock dated

9           3/10/17                                                        93

10   3 -    E-mail from Langdon to Comstock and

11          Herbst dated 3/15/17                                           95

12   4 -    E-mail chain starting with e-mail from

13          Comstock to Ross dated 5/2/17                                  125

14   5 -    E-mail from Comstock to Ross dated

15          3/10/17                                                        137

16   6 -    E-mail chain starting with e-mail from

17          Langdon to Blumerman dated 5/24/17                             143

18   7 -    E-mail from Langdon to Comstock and

19          Herbst dated 5/24/17                                           171

20

21

22   (Exhibits continued on the next page.)




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 8 of 153



                                                                       Page 7

1    DEPOSITION EXHIBITS:                                                  PAGE:

2    8 -    E-mail chain starting with e-mail from

3           Langdon to Comstock and Herbst dated

4           5/24/17                                                        190

5    9 -    Memo from Ross dated 6/21/18                                   205

6    10 - E-mail chain starting with e-mail from

7           Langdon to Park-Su dated 6/22/18                               211

8    11 - E-mail chain starting with e-mail from

9           Uthmeier to Langdon dated 1/29/18                              232

10   12 - Letter and attachment from Gary to

11          Thompson dated 11/4/16                                         249

12   13 - E-mail from Quinley to Kelley dated

13          1/10/18                                                        253

14   14 - Agenda for steering committee meeting

15          dated 1/11/18                                                  253

16   15 - Questions on the January 19 draft

17          census memo on the DOJ citizenship

18          question reinstatement request                                 264

19   16 - E-mail chain starting with e-mail from

20          Comstock to Langdon, et al., dated

21          1/30/18                                                        268

22   (Exhibits continued on the next page.)




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 9 of 153



                                                                       Page 8

1    DEPOSITION EXHIBITS:                                                  PAGE:

2    17 - E-mail chain starting with e-mail from

3           Abowd to Reist and Lamas dated 1/31/18                         268

4    18 - Memo from Abowd dated 1/19/18                                    296

5

6            (*Exhibits attached to the transcript.)

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 10 of 153



                                                                       Page 9

1                          P R O C E E D I N G S

2                 THE VIDEOGRAPHER:            Good morning.           We are

3    going on the record at 9:08 a.m. on October 26th,

4    2018.     Please note the microphones are sensitive

5    and may pick up whispering, private conversations

6    and cellular interference.                Please turn off all

7    cell phones or place them away from the

8    microphones as they can interfere with the

9    deposition audio.           Audio and video recording will

10   continue to take place unless all parties agree to

11   go off the record.

12                This is media unit 1 of the

13   video-recorded deposition of David Langdon taken

14   in the matter of Robyn Kravitz, et al., v. U.S.

15   Department of Commerce, et al., and La Union Del

16   Pueblo Entero, et al., v. Wilbur Ross, et al.,

17   filed in the United States District Court for the

18   District of Maryland.

19                This deposition is being held at

20   Covington & Burling, LLP, located at 850 10th

21   Street, Northwest, Washington, D.C.

22                My name is Glen Fortner from the firm




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 11 of 153



                                                                     Page 10

1    Veritext, and I am the videographer.                        The court

2    reporter is Denise Brunet from the firm Veritext.

3    I am not related to any party in this action, nor

4    am I financially interested in the outcome.

5                 Counsel and all present in the room and

6    everyone attending remotely will now state their

7    appearances and affiliations for the record.                          If

8    there are any objections to proceeding, please

9    state them at the time of your appearance,

10   beginning with the noticing attorney.

11                MR. DURAISWAMY:            Shankar Duraiswamy for

12   the Kravitz plaintiffs.

13                MR. ALTVATER:           B.J. Altvater, law clerk,

14   Covington & Burling, for the Kravitz plaintiffs.

15                MS. SHAH:         Niyati Shah for the Lupe

16   plaintiffs and the District of Maryland case

17   number 8:18-01570.

18                MR. YOUNG:         Dylan Young from Arnold &

19   Porter for the NYIC plaintiffs.

20                MR. CANNON:          Michael Cannon, U.S.

21   Department of Commerce agency counsel.

22                MS. WELLS:         And Carlotta Wells from the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 12 of 153



                                                                     Page 11

1    Department of Justice representing the defendants.

2                 THE VIDEOGRAPHER:            The court reporter

3    will please swear in the witness.

4    WHEREUPON,

5                        DAVID SANFORD LANGDON,

6    called as a witness, and having been sworn by the

7    notary public, was examined and testified as

8    follows:

9        EXAMINATION BY COUNSEL FOR KRAVITZ PLAINTIFFS

10   BY MR. DURAISWAMY:

11         Q      Good morning, Mr. Langdon.                 As you just

12   heard, my name is Shankar Duraiswamy.                       I represent

13   the plaintiffs in one of the cases that we're here

14   about today.        Let me start with a simple question.

15   Could you please state and spell your name for the

16   record.

17         A      State and spell?

18         Q      Yes.

19         A      David Sanford Langdon.               D-A-V-I-D,

20   S-A-N-F-O-R-D, L-A-N-G-D-O-N.

21         Q      And could you provide your home and work

22   addresses for the record, please?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 13 of 153



                                                                     Page 17

1                 At a later point in time, you received a

2    master's in applied economics from Johns Hopkins;

3    is that right?

4          A      Yes.

5          Q      That was in 2003?

6          A      Yeah.

7          Q      Is there any other educational background

8    that we've missed?

9          A      In terms of university education, no.

10         Q      What about -- how about non-university

11   education?

12         A      I mean, all federal employees, we take,

13   you know, training courses and, you know,

14   continuing education.

15         Q      Understood.         Why did you decide not to

16   finish the degree in Spain?

17         A      It was a personal lifestyle decision.                    So

18   my later wife and I decided that we wanted to look

19   for work in the United States, settle down, and we

20   chose Washington, D.C.

21         Q      And as I understand it, when you settled

22   down in D.C., you took a job with the Bureau of




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 14 of 153



                                                                       Page 18

1    Labor Statistics; is that right?

2           A      Correct.

3           Q      What was your job there?

4           A      I was an economist, a staff economist, at

5    BLS.       I worked on the current employment

6    statistics program, which is part of the Office of

7    Employment and Unemployment Statistics.

8           Q      How did you end up in that job?

9           A      They were hiring a lot.                 This was 1998.

10   I interviewed -- I started in July, interviewed in

11   January.        And they had a lot of open positions,

12   and I chose that office to work in.

13          Q      And how long did you have that position?

14          A      Around seven years.

15          Q      What were your job responsibilities?

16          A      So we -- this office was in charge of

17   producing the monthly payroll survey numbers.                           So

18   there's two major sets of employment data that go

19   in the monthly jobs report, typically published on

20   the first Friday of the month.                     It's a principal

21   federal economic indicator.

22                 My office was responsible for the editing




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 15 of 153



                                                                     Page 19

1    of microdata, the preparations of the analysis,

2    and discussion and economic analysis of them with

3    senior BLS management.               We also did --

4                 THE REPORTER:           Senior --

5                 THE WITNESS:          BLS, Bureau of Labor

6    Statistics.        It's the acronym.

7                 Senior BLS management.                 And we did

8    research reports as well.

9    BY MR. DURAISWAMY:

10         Q      And that describes your responsibilities

11   during the entire seven years that you had that

12   position?

13         A      Yeah.      I mean, I became a supervisory

14   economist.        So at some point in that time -- I

15   became a team lead and, later, a supervisory

16   economist.        So, you know, staff economists, you

17   know, reported to me.              But we did -- it was the

18   same office, same, you know, general

19   responsibilities.

20         Q      Did you have any responsibility for the

21   design or administration or execution of the

22   payroll survey?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 16 of 153



                                                                     Page 20

1          A      Yeah.

2          Q      Could you describe what your

3    responsibilities were?

4          A      So we -- I mean, it varied, really.                      I

5    mean, we worked with the data collection team.

6    There's a separate collection data team.                        So the

7    monthly payroll surveys is a massive business

8    survey.      It goes to around 300,000 U.S. -- between

9    300 and 400,000 U.S. business establishments every

10   month, and it collects information on their

11   payrolls, so employment, female employment, total

12   payroll dollars, total hours worked, and then

13   manufacturing total overtime hours.

14                And we -- during that period, we went

15   through a major transition in how the -- and the

16   industry framework that was used to assign a

17   company to a specific industry within

18   manufacturing, a shift from the standard

19   industrial classification system to the North

20   American industry classification system.                        So we

21   were involved with that.

22                We were involved with a potential




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 17 of 153



                                                                     Page 21

1    decision to remove -- to stop collecting data on

2    female employment --

3                 THE REPORTER:          Stop collecting data on...

4                 THE WITNESS:         Data on the number of women

5    employed by companies.              So, I mean, it was a

6    variety of things.

7    BY MR. DURAISWAMY:

8          Q      Did you have any prior background in

9    survey methodology or design?

10         A      Some.     I mean, I took classes on it when

11   I was in Seville.           So I took classes on survey

12   methodology and survey design.                   And I learned a

13   lot on the job.

14         Q      Did you have any involvement with any

15   other surveys or survey data while you were there?

16         A      On BLS?       As an analyst.           I used data from

17   other BLS programs in research reports I did.                         So

18   I used data -- we worked closely with the people

19   on the current population survey.                    So it's a

20   monthly household survey that actually the Census

21   Bureau administrates -- administers, but BLS is

22   one of the major users.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 18 of 153



                                                                     Page 22

1          Q      Other than the current population survey,

2    did you have any -- did you do any work related to

3    any other surveys administered by the Census

4    Bureau during that period of time?

5          A      A little bit on the American Time Use

6    Survey, which is also administered by the Census

7    Bureau, mostly as an analyst.                  We used the data.

8          Q      So with respect to both of those, you

9    weren't working at the Census Bureau, you weren't

10   involved in the execution of the survey --

11         A      No.

12         Q      -- but you were analyzing the data that

13   came out of the survey?

14         A      Correct.

15         Q      Okay.     Other than the census surveys, any

16   other surveys that you had any experience with

17   while you were at BLS?

18         A      No, not that I recall.

19         Q      As I understand it, you then moved in

20   2006 to the Office of Chief Economist at the

21   Department of Labor; is that right?

22         A      Within the Office of the Assistant




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 19 of 153



                                                                       Page 23

1    Secretary for Policy.               And the chief -- at that

2    time, the chief economist was -- this was in the

3    Bush 43 administration.                 The chief economist at

4    that point was housed within that, the policy

5    office.

6           Q      How did you end up in that position?

7           A      I applied for the job.                There was an

8    opening on USAJobs.              It looked interesting and I

9    applied for it and got it.

10          Q      What were your responsibilities there?

11          A      So we -- it varied.              It varied quite a

12   bit.       We did a lot of -- principally, a lot of

13   economic analysis for the Secretary and for her

14   team.       It was Secretary Chao at that point.                        So

15   macroeconomic analysis, labor market analysis --

16                 THE REPORTER:           I'm sorry.         Could you slow

17   down a little bit?

18                 THE WITNESS:          Sure.      I'm sorry.

19                 Macroeconomic analysis, labor market

20   analysis, some of it connected to the policy

21   agenda of the department at that point.

22   BY MR. DURAISWAMY:




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 20 of 153



                                                                     Page 29

1    jointly between two statistical agencies, and

2    there's lots of modules to it, and there's an

3    opportunity for all sorts of conversations about

4    what content there might be in specific pieces and

5    for what purposes.            So, I mean, really -- I just

6    can't answer that.

7          Q      Is it fair to say that, generally, the

8    Labor Department determined the priorities for

9    what it needed from survey data -- for what the

10   Labor Department needed?

11         A      The Labor Department sets its policy

12   priorities, but as far as the content goes, I

13   mean, I think it just -- it depends.

14         Q      Any other work related to surveys while

15   you were at the Labor Department in the Office of

16   Chief Economist?

17         A      Not that I recall.

18         Q      Okay.     And your tenure there ended around

19   2011; is that right?

20         A      Yep.

21         Q      And that's when you transitioned to the

22   Department of Commerce, correct?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 21 of 153



                                                                     Page 30

1          A      Correct.

2          Q      What brought about that transition?

3          A      Same answer as previously.                 So I learned

4    about a job posting.             It was on USAJobs.             I

5    applied for it, interviewed and was accepted.

6          Q      What was the job?

7          A      It was as a senior economist in the

8    Economics and Statistics Administration and then,

9    within the Economics and Statistics

10   Administration, the Office of the Chief Economist.

11         Q      What -- well, let me do this first.                      Is

12   that the position you still hold today?

13         A      No.

14         Q      Can you just walk me through the

15   different positions that you've held in the

16   Commerce --

17         A      Yeah.     It can be a --

18         Q      -- Department since 2011?

19         A      -- bit confusing.            So I --

20         Q      Sorry.      I just want to --

21                MR. DURAISWAMY:           Do you need him to slow

22   down?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 22 of 153



                                                                     Page 31

1                 THE REPORTER:          You're going fast and

2    you're talking over each other.

3                 Can you just walk me through the

4    different position that you've held in the

5    Commerce Department in 2011 --

6                 MR. DURAISWAMY:           Since 2011.

7    BY MR. DURAISWAMY:

8          Q      So -- sorry, Mr. Langdon.                 If you could

9    do you -- you talk fast, as I do naturally.                           If

10   you could just try to slow down and wait till I

11   get my question out and then start, that will make

12   it easier --

13         A      Understood.

14         Q      -- for Denise, I think.

15                So, yeah.        Could you just walk me through

16   the different positions you've held at the

17   Commerce Department since 2011?

18         A      Yeah.     I started at Commerce in

19   January 2011.         I was hired as a senior economist

20   in -- the acronym is ESA.                And I continued in that

21   position until about a month or so ago, actually.

22   But in addition to that, in October of 2012, I was




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 23 of 153



                                                                     Page 32

1    asked to also go on detail, essentially a

2    part-time detail, in the office of policy --

3    Office of Policy and Strategic Planning, which is

4    part of the Office of the Secretary of Commerce.

5    So I was basically doing two jobs.                     And I was on

6    detail in the policy office and I was an economist

7    in ESA.

8                 I actually subsequently became a

9    supervisory economist in ESA.                  So I had a staff.

10   So I was managing a staff of economists.                        And then

11   I was doing policy work under various Secretaries.

12   And I've continued to do that policy work up until

13   now.

14                Because of a reorganization that was

15   announced in March of 2017, the Office of the

16   Chief Economist was eliminated, and the staff of

17   that office and actually the staff of ESA were

18   reassigned to different positions in the

19   Department of Commerce, some in the Census Bureau,

20   some in the Bureau of Economic Analysis and some

21   in other areas.

22                I was assigned to -- actually, moved




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 24 of 153



                                                                     Page 33

1    full-time as a permanent employee of the Office of

2    Policy and Strategic Planning, and so that's my

3    single job now.

4                 And there's a lot of overlap of sort of

5    research and responsibilities and content area

6    between those two jobs.

7          Q      So just to be clear, from about

8    October 2012 until March 2017, you essentially had

9    a dual role as a senior economist in ESA and as a

10   senior policy advisor; is that fair to say?

11         A      That's exactly right.

12         Q      In the Office of Policy and Strategic

13   Planning?

14         A      Yes.

15         Q      Is it possible to estimate roughly how

16   much of your time was devoted to one role versus

17   another during that period of time?

18         A      It varied a lot.            It varied by

19   assignment, by work flow.                I mean, at times -- it

20   was never 50/50.           Actually, somebody joked it was

21   more like 70/70.

22         Q      What were your responsibilities with




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 25 of 153



                                                                     Page 34

1    respect to ESA?

2          A      As a policy advisor?

3          Q      I guess I'm referring to the first role

4    you identified as a senior economist in ESA.

5          A      So think about the -- sort of talk about

6    the structure of ESA.             Okay?      So ESA is an

7    umbrella -- or was an umbrella organization that

8    had three pieces underneath:                 The Census Bureau,

9    the Bureau of Economic Analysis, and then the

10   small Office of the Chief Economist.                      And so the

11   chief economist's office essentially was -- like

12   an on-call research -- a group of research -- a

13   research agency within the Department of Commerce

14   that would largely support the missions of the two

15   statistical agencies.             So -- and also, you know --

16   they would also conduct research to support

17   whichever administration's policy agenda.

18                So I, or my staff later on, would do a

19   lot of either internal or external research

20   reports on all sorts of topics.                   A lot of mine had

21   a labor focus, and there was a strong demand for

22   that.     But the office itself, I mean, did a




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 26 of 153



                                                                     Page 35

1    variety of research.

2          Q      And you said the research was done in

3    part to support the work of the other two

4    statistical agencies that fell within the ESA,

5    correct?

6          A      Yeah.

7          Q      What kinds of work did you do to support

8    the work of the Census Bureau?

9          A      So, I mean, one thing we could do would

10   be research reports that would demonstrate the

11   value or the utility of data that they produced.

12   So for example, we -- I co-authored a few studies

13   on the STEM workforce, you know, so the science,

14   technology, engineering and math workforce.                           And

15   for those studies, we used American Community

16   Survey data a lot, and current population survey

17   data.     So -- and we showed, you know, interesting

18   analysis you could do about that workforce and

19   interesting aspects of those data sets.

20         Q      Did any of the work you did have an

21   impact or relate to the content of the surveys

22   administered by the Census Bureau?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 27 of 153



                                                                     Page 36

1          A      It related to, yes.

2          Q      Let me try to be more specific.                    Did it

3    relate to decisions about what the content of

4    those surveys should be?

5          A      I'm not -- I'm not sure.                Maybe

6    indirectly.        So to be specific, like, one of the

7    studies we did looked at -- used a variable on the

8    degree -- the major of -- that bachelor degree

9    holders had.        So, basically, like, the survey form

10   asked people about their educational attainment.

11   If you indicated you had a bachelor's degree, you

12   would receive a subsequent question on what your

13   first major or second major was.                    And so our STEM

14   studies looked at that.

15                And during a subsequent content review

16   that I was not involved with for the American

17   Community Survey, that was one of the questions

18   that, you know, was up for potential elimination.

19   And I think -- you know, so there was some overlap

20   and discussion with, you know, probably Census

21   Bureau staff about, you know, things along those

22   lines.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 28 of 153



                                                                       Page 39

1    looking, you know, one by one, okay, is this --

2    you know, at every question.                   Right?       But just --

3    I can't speak specifically about which questions

4    we had conversations about and which ones we

5    didn't.

6           Q      Well, let me try to narrow it down for

7    you.       Do you recall any work that was done

8    regarding the uses of the citizenship question on

9    the ACS survey?

10          A      No.

11          Q      Do you recall any work that was done

12   regarding the place of origin questions on the

13   citizenship survey?

14          A      Nope.

15          Q      Do you have any reason to believe that

16   those items would have fallen within the scope of

17   the work that you all were doing in the Office of

18   Chief Economist?

19          A      We never looked at them specifically.                     We

20   used the data sometimes, but we never looked into,

21   you know, the content review or whether they

22   should be on the survey or not.




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 29 of 153



                                                                     Page 40

1          Q      Well, maybe I misunderstood, but I

2    thought you told me a minute ago that you were

3    involved in conversations about the potential uses

4    of the -- of the --

5          A      Correct, and --

6          Q      -- questions, correct?

7          A      -- I also indicated that, you know, we

8    looked potentially at the entire survey, but we

9    didn't -- I can't say that we were involved with

10   looking at every single question.

11         Q      Right.      My question now is, do you have

12   any reason to believe that you would have been

13   focused on a citizenship question or place of

14   origin question as part of your efforts to assist

15   in evaluating the uses of ACS survey?

16         A      I don't recall that.

17         Q      I know you don't recall.                I'm saying, do

18   you have any reason to believe that you would have

19   been involved?         Is that the type of thing that

20   potentially the people in the Office of Chief

21   Economist would have been analyzing or opining on?

22         A      Absolutely, but I don't recall it coming




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 30 of 153



                                                                     Page 41

1    up.

2          Q      What possible analysis could you imagine

3    the Office of Chief Economist providing regarding

4    the utility of the citizenship question?

5                 MS. WELLS:        Object to the form.

6    BY MR. DURAISWAMY:

7          Q      You can answer.

8          A      Okay.     So a lot of the analysis that was

9    done at that point was basically around use cases,

10   so how -- you know, among researchers, the public

11   states, all the different stakeholders who might

12   use ACS data would say, okay, well, you know, how

13   are they -- just what examples are that -- you

14   know, where the data is being disseminated in some

15   way, input, created as an input into some sort of

16   data tool, things like that.                 So use cases.

17         Q      Can you think of any use for the

18   citizenship question on the ACS survey that

19   relates to economic/statistical analysis that the

20   Office of Chief Economist was concerned about?

21         A      I can't say to it specifically, but I

22   mean, throughout -- I mean, when I was at the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 31 of 153



                                                                     Page 42

1    Labor Department and the Commerce Department, you

2    know, we would look at labor force status, so

3    employment, unemployment, labor force

4    participation.         And we certainly looked at it at

5    times with respect to foreign-born population.                        So

6    not as much, maybe, with respect to citizenship

7    that I can recall, but certainly foreign-born and

8    unforeign-born.          That's a regular thing that's

9    looked at.

10         Q      Do you have an understanding as to why

11   the citizenship question was included on the ACS

12   survey?

13         A      Do I have an understanding as to why?                    I

14   mean, I've looked at the information at times.                        I

15   mean, there's a whole Census Bureau report I've

16   read that outlines all the different federal uses

17   of that data.         So I've certainly looked at that.

18         Q      What's your understanding of why the

19   citizenship question is on the ACS survey?

20         A      I mean, there's a -- well, first of all,

21   there's a historical need for that.                     I mean, it

22   dates from the -- I mean, it's been on the census




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 32 of 153



                                                                     Page 43

1    form at different points in time going back

2    decades.      And it's been -- it was a regular part

3    of the long form of the decennial census.                         And the

4    long form eventually became the American Community

5    Survey.      So that content carried over.

6                 There's some federal uses tied to it.

7    The one that pops to mind right now is the DOJ has

8    used it.      But I believe other ones -- there's

9    other ones as well, other federal uses as well.

10         Q      Any that you can remember, sitting here

11   today?

12         A      I can't recall.           But there's abundant

13   online documentation that goes through that.

14         Q      Do you have an understanding as to why it

15   was on the long form before it was on the ACS?

16         A      You know, general idea, but I can't speak

17   specifically to it.

18         Q      What's your general idea?

19         A      I mean, there's -- you know, when -- it's

20   one of a variety of demographic -- standard

21   demographic questions that help people understand

22   the portrait of the U.S. population, you know,




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 33 of 153



                                                                     Page 44

1    along with sex, age, race, ethnicity, place of

2    birth, educational attainment, and citizenship.

3    It's a natural part of the catalog of data you

4    would need to understand what the U.S. population

5    looks like nationally on a local level [sic].

6          Q      That's your understanding of why it might

7    have been on the long form, but do you have a

8    specific understanding as to why it was, in fact,

9    included in the long form?

10         A      No.

11         Q      This work that you described in the

12   Office of the Chief Economist that related to

13   content reviews for Census Bureau surveys, did any

14   of that relate to decennial census content

15   reviews?

16         A      No.

17         Q      Could you describe your responsibilities

18   in the office with respect to your role in the

19   Office of Policy and Strategic Planning from

20   October 2012 to March 2017?

21         A      So the -- there's a team of policy

22   advisors that supports the director of policy and,




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 34 of 153



                                                                     Page 45

1    ultimately, the Secretary of Commerce.                       The policy

2    advisors represent and are assigned a portfolio of

3    bureaus.      In the Department of Commerce, we have

4    13 bureaus.        But assignments can change over time.

5                 But as representing those bureaus, you

6    would engage -- review documents for policy

7    content.      And documents can be anything from, you

8    know, research reports to press releases to

9    actually -- you know, actually, serious policy

10   memos.     You would represent the department or

11   sometimes the bureaus in interagency policy

12   discussions, both internally and externally.                          You

13   represent the Secretary.

14                My -- my portfolios varied a little bit

15   over time, but one constant piece has been our

16   statistical agencies, so the Census Bureau and the

17   Bureau of Economic Analysis.

18         Q      In that role, have you been involved in

19   content reviews for Census Bureau surveys?

20         A      I mean, involved, yeah, for example --

21   yeah.     Yeah.     More on the tail end, but yeah.

22         Q      Can you describe those instances?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 35 of 153



                                                                      Page 46

1           A     So -- I mean, it varies, but, I mean,

2    there's been -- I'm trying to think with ACS.                          I

3    mean, I've attended meetings that dealt, for

4    example, with the race and ethnicity questions and

5    the -- that review that was contacted over several

6    years.      In the Obama administration, I attended

7    some meetings that dealt with potential inclusion

8    of questions that covered the LGBTQ community.

9    Some on health insurance coverage.

10                I mean, I can't recall everything, but

11   it's -- you know, the thing about the policy job

12   is that it's -- it's quite variable, and the

13   engagement can be deep or light depending on the

14   needs of the Secretary.                So I can't recall

15   everything, but, yeah, it's a natural part of the

16   job.

17          Q     Do I recall attending meetings concerning

18   the addition of a citizenship question to the

19   decennial census?

20          A     So the content of the 2020 census came up

21   in -- I mean, like, organically in this

22   administration.           And we -- it's something -- the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 36 of 153



                                                                     Page 47

1    content, in general, would come up as a natural

2    part of larger meetings regarding Census Bureau

3    operations and planning.               And that's where I've

4    been in meetings that related to that.

5                 In other words, the Secretary would hold

6    regular meetings with Census Bureau staff to

7    review all sorts of issues:                 Budget, operations,

8    you know, IT, cyber security.                  And content -- I

9    mean, I believe it came up sometimes certainly,

10   so -- yeah.

11         Q      Any other -- let's -- strike that.

12                Any other Census Bureau survey content

13   issues that you recall being involved in as part

14   of your role in the Office of Policy and Strategic

15   Planning?

16         A      I mean, I've been -- dealt with -- I've

17   worked with the Census Bureau on a variety of

18   issues related to their business and their

19   household surveys.            And questions that would come

20   up would, I mean, naturally be, you know, what

21   questions are asked, you know -- you know, a

22   broad -- a recurring issue with all surveys in the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 37 of 153



                                                                     Page 48

1    United States is just response rates, and

2    something that relates to response rates is the

3    length of the surveys and the burden.

4                 And so a natural part of conversations

5    along those lines are, well, what questions do you

6    ask, how you ask them?              And so that -- those types

7    of policy discussions have come up, I mean, in all

8    sorts of contexts in a variety of the household

9    and business surveys for the Census Bureau and the

10   Bureau of Economic Analysis.

11         Q      As a general proposition, the longer the

12   survey, the greater the burden on the respondent,

13   correct?

14         A      Yes.

15         Q      And the greater the burden, the lower the

16   response rate, correct?

17         A      Generally, yeah.            That's a general...

18         Q      Any involvement in evaluating the

19   citizenship question on the ACS survey as part of

20   this role that you had?

21         A      No.    It never -- it never came up

22   specifically.         Like, I do not recall any times




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 38 of 153



                                                                     Page 49

1    where we examined the specific need for the

2    citizenship question.             Or at least I was not part

3    of those conversations.               I mean, I was part of the

4    content review, obviously, but nothing that

5    specifically I was involved with.

6          Q      Even beyond just examining the specific

7    need for the citizenship question, do you recall

8    any other conversations, discussions about the

9    citizenship question on the ACS survey?

10         A      On the ACS?

11         Q      Let's say, prior to 2017.

12         A      I don't recall any.             I mean, I could have

13   had them.       I certainly don't recall any.

14         Q      Okay.     What's your understanding of the

15   history and status of the consideration of the

16   merged race/ethnicity question?

17         A      Can you --

18                MS. WELLS:        Object to the form.

19   BY MR. DURAISWAMY:

20         Q      I'm sorry.        Let me -- that's an objection

21   well taken.

22                You mentioned, I think, that you were




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 39 of 153



                                                                     Page 50

1    involved in discussions about the race/ethnicity

2    question on the decennial census; is that right?

3          A      Uh-huh.

4          Q      Did that relate to a possible merge to

5    the race/ethnicity question?

6          A      Yes.

7          Q      And what discussions were you involved

8    in?

9          A      I mean, there was an OMB -- if I recall

10   the process correctly, there was an OMB working

11   group that dated back quite a few years that was

12   involved with research on potential changes to the

13   way that federal surveys asks about race and

14   ethnicity, going from -- basically from two

15   questions to one, and whether or not the quality

16   of the responses was better in one approach or the

17   other.

18                And there's other nuances as well.                       But,

19   I mean, that's the broad difference.

20         Q      And what's your recollection of what was

21   done within the department generally to evaluate

22   whether to move from two questions to one




                                 Veritext Legal Solutions
               215-241-1000
                  -241-     ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 40 of 153



                                                                     Page 51

1    question?

2          A      I mean, the typical approach that the

3    Census Bureau uses is to conduct research, so

4    to -- you know, either focus groups or surveys.                           I

5    can't speak -- remember specifically this one,

6    but, you know, focus groups or surveys to field

7    and test different questions and see what the

8    results are and understand why there might be

9    differences in the types of responses that people

10   give.

11         Q      Do you recall the period of time over

12   which this research was done?

13         A      For race and ethnicity?                I mean, it was

14   much of the last decade.               I don't recall -- I

15   mean, it came out -- it followed the 2010 census,

16   but I don't recall what year it started.

17         Q      Is it still ongoing, to your knowledge?

18         A      I don't know.          Not to my knowledge, but I

19   don't know.

20         Q      Do you have an understanding as to what

21   decisions were made about whether to consider

22   including a single race/ethnicity question on the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 41 of 153



                                                                     Page 54

1          A      I'm not a political appointee.                      I've

2    worked for political appointees in the Bush

3    administration, the Obama administration, and now

4    the Trump administration.

5          Q      And you've never been a political

6    appointee, correct?

7          A      No.     No.

8          Q      How many people are there in the Office

9    of Policy and Strategic Planning?

10         A      Currently?

11         Q      Sure.      Currently.

12         A      There are a policy director, special

13   assistant and five advisors.                   There's a vacancy

14   right now, but it will be filled soon.

15         Q      You're one of the advisors?

16         A      Correct.

17         Q      Who is the policy director?

18         A      Earl Comstock.

19         Q      Who is the special assistant?

20         A      Annie Teague.           T-E-A-G-U-E.

21         Q      You report to Mr. Comstock?

22         A      Yes.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 42 of 153



                                                                     Page 55

1          Q      Has that been the case since he took that

2    position at the outset of the Trump

3    administration?

4          A      So I reported to whoever was the policy

5    director, and Earl is the current policy director.

6          Q      And he has been since the start of the

7    Trump administration, as far as you recall?

8          A      He was one of the first political

9    appointees to arrive.             I can't recall -- I don't

10   know which date, but yeah.

11         Q      Who did you report to before him?

12         A      The last policy director under Secretary

13   Pritzker was John Ratliff.

14         Q      Has the size of the office in terms of

15   personnel changed since 2011?

16         A      It's smaller.

17         Q      Could you just describe the -- how the

18   numbers have changed over time?

19         A      Yeah.     We're about, I'd say, less than

20   half as large as we were previously.

21         Q      Previously, about -- maybe about 15 --

22         A      So we maybe had 15 people under Secretary




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 43 of 153



                                                                     Page 60

1    Secretary Pritzker, but there were -- we've

2    suggested ways in which the Office of the

3    Secretary, Penny herself, could engage with

4    businesses to encourage them to respond to the

5    surveys, because there were issues with response

6    rates.

7                 And so that -- you know, that was -- we

8    had a lot of conversations with the Census Bureau

9    about how she could support them.                    That was sort

10   of the way she operated.

11         Q      Also fair to say that sometimes policy

12   ideas come either from policy director or from the

13   Secretary or others within the Office of the

14   Secretary?

15         A      Yeah.     They can come from many locations.

16   We take all good ideas.

17         Q      And once the Secretary makes a policy

18   decision, part of your job is to implement that

19   decision or execute on it, correct?

20         A      And communicate it.

21         Q      Communicate it.           And advocate for it; is

22   that right?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 44 of 153



                                                                     Page 61

1          A      Yeah.     I mean, to -- yeah, to -- I would

2    call it communication, really, yeah.

3          Q      Both with external stakeholders and with

4    others within the government, correct?

5          A      Yes.

6          Q      In your position, how often do you

7    interact directly with the Secretary?

8          A      With Secretary Ross?

9          Q      Yes.

10         A      Infrequently.

11         Q      In the last two years, how many meetings

12   have you been in with him?

13         A      With him one-on-one?              Well, I mean, it

14   varies.      I've had very, very, very few, like,

15   one-on-one conversations with him.                     I have

16   attended a handful of meetings in his office.                             And

17   where I've seen him most frequently are as part of

18   the regular oversight meetings he conducts for --

19   regarding the 2020 census.                Those are large group

20   meetings.

21         Q      How many in the group?

22         A      It can be anywhere from 20 or more.                      I




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 45 of 153



                                                                     Page 65

1    census.      Can you recall any meetings other than

2    the monthly oversight meetings that you referenced

3    in which the Census Bureau surveys generally have

4    been discussed, including perhaps the ACS?

5                 MS. WELLS:        Object to the form.

6                 THE WITNESS:         No, not that I can recall.

7    BY MR. DURAISWAMY:

8          Q      Has your role changed substantively since

9    the transition from one administration to the

10   next?

11         A      It changes depending on who the policy

12   director is and who the Secretary is.                       It's not

13   really -- it's not an administration question.

14   It's who the boss is and their needs can vary

15   pretty dramatically.

16         Q      Understood.         How did your role change

17   when Secretary Ross came into office and when

18   Mr. Comstock, you know, came into his position?

19         A      So I -- we're a smaller office, so my

20   policy portfolio is broader.                 So I now cover

21   also -- like, I cover the Economic Development

22   Administration and the U.S. Patent and Trademark




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 46 of 153



                                                                     Page 66

1    Office, in addition to the two statistical

2    agencies.

3          Q      And before that, you covered only the two

4    statistical agencies?

5          A      I covered some -- it was more nebulous

6    under Penny.        But, I mean, I covered some EDA

7    issues.      And I interact with other agencies as

8    well.     But, you know, there's -- as far as, like,

9    clearances go and sort of the regular sort of

10   paper movement -- that part of our job, it was

11   basically those two, and some Economic Development

12   Administration.

13                MR. DURAISWAMY:           Why don't we take, like,

14   a five-minute break.

15                THE VIDEOGRAPHER:            Going off the record.

16   The time is 10:04.

17                (Whereupon, a short recess was taken.)

18                THE VIDEOGRAPHER:            Going back on the

19   record.      The time is 10:15.

20   BY MR. DURAISWAMY:

21         Q      Mr. Langdon, do you recall that

22   Mr. Comstock started at the Commerce Department




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 47 of 153



                                                                     Page 71

1          Q      Did you have an understanding as to what

2    his transition team responsibilities were relative

3    to others --

4          A      No.

5          Q      -- that you were meeting with?

6          A      Not really.

7          Q      Did the question of the content of the

8    decennial census come up at any transition team

9    meetings?

10         A      No, not that I recall.               That's a very

11   weighty subject for a transition team meeting.

12         Q      How long were these meetings, typically?

13         A      Half an hour, an hour.               Honestly, that

14   period is kind of a blur to me, really.                        You know,

15   there was a lot of new faces, a lot -- you know,

16   just a lot of upheaval when you're, you know,

17   having many people exit and many people enter.

18                (Deposition Exhibit Number 1 was marked

19   for identification.)

20   BY MR. DURAISWAMY:

21         Q      I'll hand you what we've marked as

22   Exhibit 1.         So this is an e-mail from you to Ellen




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 48 of 153



                                                                     Page 72

1    Herbst dated February 2nd, 2017 with the subject

2    line "Census Bureau briefing for OS politicals,"

3    correct?

4          A      I'm sorry, I didn't catch that.

5          Q      Is that what this is?               Just for the

6    record --

7          A      Yeah.

8          Q      -- confirming this is an e-mail from you

9    to Ellen Herbst dated February 2nd, 2017, correct?

10         A      That's what I'm reading, yeah.

11         Q      And the subject of the e-mail is, "Census

12   Bureau briefing for OS politicals," correct?

13         A      Yeah.

14         Q      Did you review this e-mail in preparing

15   for your deposition?

16         A      No.

17         Q      OS is a reference to Office of the

18   Secretary, correct?

19         A      Correct.

20         Q      And what are OS politicals?

21         A      Political appointees working in the

22   Office of the Secretary.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 49 of 153



                                                                     Page 78

1    be brought up on a temporary detail while there's

2    no political staff in certain positions.                        So he

3    was the acting head of that office.

4          Q      And that's another office within the

5    Office of the Secretary?

6          A      Correct.

7          Q      Do you have -- well, strike that.

8                 During this period of time, did you have

9    regular communications with him?

10         A      With Jim?

11         Q      Yeah.

12         A      Sure.     Yeah.

13         Q      About what?

14         A      The transition, basically.                 Transition

15   issues.

16         Q      When you say -- you say in this sentence,

17   "I ask because Jim S. reminded me about the

18   upcoming congressional notification of decennial

19   and ACS topics and the need to gauge Earl's

20   interest in it."

21                Do you see that?

22         A      Uh-huh.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 50 of 153



                                                                     Page 79

1          Q      When you say he reminded you about the

2    upcoming congressional notification of decennial

3    and ACS topics, what is that referring to?

4          A      So by calendar -- and I may not get all

5    the details right on this -- but, basically, by --

6    by law and by calendar, the Census Bureau has to

7    notify Congress first of the subjects on the

8    ACS -- on the decennial census, and the ACS would

9    have been by the end of March of 2017.                       And then

10   the year after that, it would actually notify

11   Congress of the questions on those surveys.                            So, I

12   mean, that was -- you know, March 2017 was

13   right -- you know, shortly after this.

14         Q      And this is your -- personally, your

15   first experience with this process, correct?

16         A      No, it's not my first transition.                        I was

17   at the Labor Department at the transition from --

18   working with politicals from the transition from

19   the Bush administration to the Obama

20   administration.

21         Q      I apologize.         I was unclear.            When I said

22   "this process," I mean the congressional




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 51 of 153



                                                                      Page 80

1    notification of decennial and ACS topics.

2           A     Correct.

3           Q     How did this come up in conversation with

4    Jim?

5           A     I would have to be guided by what the

6    e-mail says here.            I don't recall the

7    conversation.          But it indicates that he initiated

8    the conversation or reminded me about it.

9           Q     Do you have any recollection of whether

10   it was just part of a general conversation about

11   transition-related issues or whether he

12   specifically reached out about this issue?

13          A     I have no idea.            I do not recall.

14          Q     You said that Jim reminded you about the

15   need to gauge Earl's interest in it.                       Why was

16   there a need to gauge Earl's interest in it?

17          A     So if I understand the e-mail correctly,

18   you know, there's -- we're referring to a briefing

19   that is going to cover a large bureau, actually,

20   one of our largest, and that could cover a lot of

21   different topic.            And so it's important to make

22   sure that that briefing is not overwhelming as a




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 52 of 153



                                                                     Page 81

1    first briefing, but it touches on topics of policy

2    content that are going to be immediately relevant.

3    And that was, you know, a congressional

4    notification about our most -- our flagship survey

5    and the decennial census -- rises to that level.

6          Q      And so, according to the e-mail, you then

7    did reach out to Mr. Comstock to gauge his

8    interest in hearing about that issue at the

9    briefing.       Is that fair to say?

10         A      Yeah.     I mean, based on what I'm reading

11   here, yeah.

12         Q      But I'm just trying to -- if I understand

13   what you're -- the answer you just gave, you were

14   reaching out to gauge his interest in including

15   that in the briefing that he was going to receive;

16   is that right?

17         A      Yep.     Exactly.

18         Q      Then you asked -- and you say, "Earl is

19   very interested and thinks the Secretary will be

20   as well," correct?

21         A      Uh-huh.       Yep.

22         Q      Was the conversation in which you asked




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 53 of 153



                                                                     Page 82

1    him about this, was that by phone?                     By e-mail?     In

2    person?

3          A      I can only guess.            I don't -- yeah, I

4    don't recall.

5          Q      Well, based on your typical practice and

6    how you interact with him, what's your --

7          A      Earl is hard to track down --

8          Q      -- belief?

9          A      -- is hard to track down, so probably

10   would have been me popping into his office at some

11   point and being lucky to find him and asking him

12   quickly.

13         Q      And what was the substance of the

14   discussion?

15         A      I don't recall.           I mean, obviously,

16   what's reflected here.              I don't know if we had

17   talked about other things.

18         Q      What was your understanding of why he was

19   very interested in this issue?

20         A      So Secretary Ross -- this is across the

21   board -- is -- is very interested in all aspects

22   of, you know, policy decisions across the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 54 of 153



                                                                     Page 83

1    department.        And this was actually one of the

2    first indications we got that, you know, that --

3    you know, a lot of decisions that -- you know,

4    would begin rising to his level that maybe under

5    other Secretaries might not.

6          Q      My question was a little bit different, I

7    this.

8          A      Okay.

9          Q      What was your understanding as to why

10   Earl was very interested?

11         A      Actually, what I just said.                  That's a

12   process question.           I think it's a process response

13   as much as maybe a content response.

14         Q      He was very interested -- your

15   understanding is he was very interested because

16   Secretary Ross was very interested; is that right?

17         A      Yeah.     But like I say, I think it's

18   probably -- keep in mind that, you know, if we're,

19   as a department, notifying Congress about

20   something that's a major policy decision, across

21   the board, he wanted to know.                  And so this was a

22   major one.       This was one that touched on me and --




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 55 of 153



                                                                     Page 84

1    you know, so in that vein, that -- that's

2    consistent with how things have operated under

3    Secretary Ross.

4          Q      When you say he wanted to know, you're

5    referring to Secretary Ross?

6          A      Yeah.

7          Q      Okay.     So just so I understand, your

8    understanding as to why Earl was very interested

9    in this is because Secretary Ross was very

10   interested in it?

11         A      I -- I don't know.             I mean, he -- Earl,

12   you know, represents the Secretary's views.                           He --

13   you know, obviously, he interacts with him

14   regularly.       And so he can -- somehow, you know,

15   felt that the Secretary, you know -- I'm not sure

16   based on what, but felt that the Secretary would,

17   you know, want to be briefed on this.

18         Q      Did you say why he thought the Secretary

19   would be interested?

20         A      I don't recall.

21         Q      Did he indicate whether he had discussed

22   the issue with the Secretary?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 56 of 153



                                                                     Page 85

1          A      I don't recall.

2          Q      Did you have an understanding at that

3    point, February 2nd, 2017, why Secretary Ross was

4    interested in this?

5          A      I don't recall.

6          Q      You underscored the word "very," correct?

7          A      I did.      Yeah.

8          Q      Indication to you that Mr. Comstock

9    expressed an especially high degree of interest in

10   this topic?

11         A      That's what the underlining would

12   suggest.

13         Q      More than you expected?

14         A      I can't say what I expected or didn't

15   expect.      I came away with the impression that, you

16   know, he -- at least based on my reading of this

17   e-mail, that he felt that this was a topic that

18   needed to be on the briefing.

19         Q      And you have absolutely no recollection

20   of that conversation?

21         A      Of this conversation?               Out of all the,

22   you know, conversations I've had with Earl?                           No.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 57 of 153



                                                                     Page 93

1          A      I don't understand the -- certainly?

2    I -- I don't know.

3          Q      Okay.     Well, let's try to refresh your

4    recollection since --

5          A      Okay.

6          Q      -- it's -- apparently some of these

7    things are challenging for you to recall.

8                 (Deposition Exhibit Number 2 was marked

9    for identification.)

10   BY MR. DURAISWAMY:

11         Q      I'm handing you what we've marked as

12   Exhibit 2.

13         A      Okay.

14         Q      So this is an e-mail from you to

15   Mr. Comstock dated March 10, 2017, correct?

16         A      Correct.

17         Q      And it was sent at 7:50 p.m., right?

18         A      Yep.

19         Q      Do you recall this e-mail?

20         A      This specific e-mail?               I don't recall it,

21   but it looks -- looks like an e-mail I would have

22   written.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 58 of 153



                                                                     Page 94

1          Q      Do you recall e-mails about this topic?

2          A      About this briefing?

3          Q      Yes.

4          A      Not specifically.            I mean, like I say, it

5    was -- we were in a period of transition where we

6    would normally schedule briefings for Earl or for

7    others on specific topics that they cared about.

8    So this is consistent with the way things operate,

9    yeah.

10         Q      For the record, in this e-mail, you ask

11   Mr. Comstock, "What does your schedule look like

12   to receive a one-hour (max) briefing on 2020

13   census and ACS topics later next week?"

14                Correct?

15         A      Correct.

16         Q      And you say, "The goal is help you

17   understand the congressional notification process

18   as well as the actual topics themselves," correct?

19         A      Correct.

20         Q      Do you know if this is the follow-up

21   briefing that you were referring to in your

22   February 2nd e-mail?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 59 of 153



                                                                     Page 95

1          A      I don't know if it's that specific

2    briefing, but it's -- that's -- it's consistent

3    with what the goal would have been.                       The goal

4    would have been to help them understand the

5    subject, so how we notified Congress and the --

6    you know, the actual -- what we ask in these

7    surveys.       You know, they didn't -- yeah.

8          Q      And if you -- let me hand you what we've

9    marked as Exhibit 3.

10                (Deposition Exhibit Number 3 was marked

11   for identification.)

12   BY MR. DURAISWAMY:

13         Q      This is an e-mail from you to

14   Mr. Comstock and Ellen Herbst, copying Dennis

15   Alvord, dated March 15th, 2017.                     Do you see that?

16         A      Yes.

17         Q      And in this e-mail you say, "Earl and

18   Ellen:      I would like to schedule a Census Bureau

19   briefing on the 2020 census and ACS topics before

20   the Census Bureau does its Hill notifications on

21   March 31," correct?

22         A      Yep.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 60 of 153



                                                                     Page 96

1          Q      And you say, "The goal is for all to be

2    on the same page about the notification process

3    for the topics this year and questions next year."

4          A      Uh-huh.

5          Q      Correct?

6          A      Yep.

7          Q      So this is five days after the last

8    e-mail.      You're still trying to schedule this

9    briefing, correct?

10         A      That's par for course, yeah.

11         Q      Okay.     And you're trying to schedule this

12   particular briefing because Mr. Comstock had

13   indicated to you that this was a topic of

14   particular interest to him and the Secretary,

15   correct?

16                MS. WELLS:        Object to the form.

17                THE WITNESS:         So -- yeah.          I mean, so

18   this is -- like I say, this is par for course with

19   Earl and with the Secretary.                 They -- you know,

20   when we're notifying, in this case, the Hill on a

21   major policy decision, they want to know how it

22   works and what the content is.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 61 of 153



                                                                     Page 97

1    BY MR. DURAISWAMY:

2          Q      Why did you understand it to be a major

3    policy decision?

4          A      Well, I mean, you know, it's the nature

5    of the surveys.          It's the 2020 census.               It's, you

6    know, one of our, you know, congressionally -- or

7    constitutionally mandated operation that we do.

8    And on the ACS which is our -- you know, the

9    largest survey that the Census Bureau conducts.

10                And there's -- you know, there's a lot of

11   sensitivity around topics, particularly at that

12   point.     The background I'm coming into this with

13   is probably largely on the ACS as well.                        There was

14   a lot of sensitivity about the topics actually on

15   that, so...

16         Q      When you say there was a lot of

17   sensitivity about the topics, what are you

18   referring to?

19         A      Kind of what I mentioned earlier.                        I

20   mean, there's a history that that survey in

21   particular has had with the Hill that's perceived

22   as burdensome.         That includes topics that don't




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 62 of 153



                                                                     Page 98

1    really need -- that some members of the Congress

2    or the public feel shouldn't be on there.

3                 And so, you know, notifying Congress

4    that, you know, these -- that we're going to ask

5    about any number of things could, you know,

6    trigger concerns.           Yeah.      It's been a sensitive --

7    the ACS part has been sensitive for years and

8    so...

9          Q      Was there any change to the content of

10   the ACS that was being contemplated at the time

11   that would make you think it was a major issue?

12         A      I'm trying to think.              So, I mean, there

13   had been -- let's see.              I mean, there was

14   sensitivity about health -- health insurance and

15   then the -- sexual orientation.                   I mean, some --

16   you know, some -- there had been discussions about

17   that as well, so...

18         Q      I assume that all these efforts to

19   schedule this briefing on the notification process

20   regarding decennial and ACS topics was in response

21   to some conversations you had with Mr. Comstock

22   about his interest in these issues, correct?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 63 of 153



                                                                     Page 99

1          A      Yeah.     That would be natural, yeah.

2          Q      Okay.     And what do you recall about those

3    conversations by roughly mid-March of 2017?

4          A      Like I say, I don't recall specific

5    conversations, but this is consistent with how --

6    you know, Earl would indicate interest in a topic,

7    and we would work with his tricky schedule to make

8    sure that he would get briefed on it.

9          Q      I'm not asking you to recall specific

10   conversations.         I'm asking you, what do you recall

11   about conversations generally with Mr. Comstock

12   regarding this issue by March 15, 2017?

13         A      I dont' really -- help me understand the

14   question.

15         Q      What do you recall talking to

16   Mr. Comstock about with respect to notifying the

17   Hill about census and ACS topics?

18         A      What this indicates, that it would be --

19   that he wanted to understand the process and what

20   we were -- what was going to Hill and how -- you

21   know, basically.

22         Q      I understand that's what this indicates.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 64 of 153



                                                                    Page 105

1          Q      Roughly later?

2          A      And to be clear, I mean, I think I would

3    distinguish between interest in the topics and an

4    interest in -- or the need for adding topics or

5    changing them.

6                 You know, a lot of the conversations at

7    this point, you know -- you have to understand

8    that people come in, in this job, with -- you

9    know, unless they have worked with these surveys

10   before or have some sort of background on the

11   Census Bureau, they have a lot to learn.

12                And so -- and the 2020 census is complex.

13   The ACS is complex.            And so there's a lot of just

14   a natural learning process that the principals

15   have to go through.            And this is part of it.

16                MR. DURAISWAMY:           Move to strike as

17   nonresponsive.

18   BY MR. DURAISWAMY:

19         Q      Do you recall that at some point --

20   strike that.

21                At some point, you came to understand

22   that Secretary Ross was interested in adding a




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 65 of 153



                                                                    Page 106

1    question to the decennial that inquired about

2    citizenship or immigration status, correct?

3          A      Correct.

4          Q      When was that, approximately?

5          A      It would have been in the summer of that

6    year.     I can't say if it was early or late summer,

7    but it was --

8          Q      How did you come to that understanding?

9          A      I think it would have been in -- most

10   likely, it would have been in, like, one of these,

11   like, regular meetings that he was holding

12   regarding, you know -- the large group meetings

13   that we had.

14         Q      And what do you recall he communicated at

15   that meeting?

16         A      Specifically?          I -- I don't remember.

17         Q      But you recall that he communicated that

18   he was interested in adding a question about

19   citizenship status to the decennial; is that

20   right?

21         A      Yeah, I'm trying to think about how to

22   characterize that.            Yeah, I mean, that's probably




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 66 of 153



                                                                     Page 107

1    about right.         Yeah.      I mean, there was -- he was

2    interested in -- in the topics, yeah.                        I mean,

3    yeah, so...

4           Q     And do you recall -- strike that.

5                 What do you recall about why he was

6    interested in adding a citizenship question to the

7    decennial?

8           A     I don't think the why ever came up.

9           Q     Is your recollection that he simply

10   communicated to everyone that he was interested in

11   adding a question about citizenship but didn't say

12   why?

13          A     Uh-huh.        I mean, that's -- yeah.

14          Q     And is it your recollection that nobody

15   asked why?

16          A     I do not recall anybody asking why.

17          Q     And you don't recall any conversations

18   with anyone at the Commerce Department about why

19   Secretary Ross might be interested in adding a

20   citizenship question?

21          A     Well, you know, it would come up

22   subsequently.          And -- yeah.          Obviously, it would




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 67 of 153



                                                                    Page 108

1    come up.      But -- I mean, yeah.

2          Q      When you say subsequently, roughly when

3    are we talking about?

4          A      Again, I mean, from summer onward.

5    Right?     I mean, yeah.

6          Q      And as it came up, what was your

7    understanding as to why he was interested?

8          A      That there was -- you know, so we already

9    collect data on citizenship through the ACS.                          And

10   so the question about why it would be added to the

11   2020 census is, you know, that there was a need

12   for more geographically granular data than the ACS

13   could provide.         So, my recollection, it would be

14   along those lines, you know, that there was a data

15   need for it.

16         Q      Is it your recollection that that need --

17   the articulation of that need originated with

18   Secretary Ross himself?

19         A      Yeah.     I mean, we didn't question, you

20   know -- I mean, I guess Secretary Ross versus,

21   like, what?

22         Q      Well, let me ask you.               Who came up with




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 68 of 153



                                                                    Page 109

1    the idea that there was a need for citizenship

2    data at a more granular geographic level?

3                 MS. WELLS:        Object to form.

4                 THE WITNESS:         I -- so I can't recall.             I

5    mean, if the Secretary asked us to look into it,

6    we look into it.           Now, then -- I mean, the

7    actual -- the need for it?                The way the 2020

8    census and the ACS work, particularly the ACS, is

9    that there is a federal nexus -- right?                        There's a

10   federal need for data to be collected.

11                I don't recall when that federal need was

12   articulated, but it was associated with -- you

13   know -- like I say, I guess I'm trying to -- I'm

14   trying to think about how that came up, but -- I'm

15   not quite sure how it was.                But, I mean, at some

16   point, you know, I learned that there was -- you

17   know, that the need was tied to a need from the

18   DOJ for more data.

19                I mean, again, it goes back to the nexus

20   between 2020 census and ACS.                 The main customer

21   for the -- the main federal --

22                THE REPORTER:          You need to slow down,




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 69 of 153



                                                                    Page 110

1    please.

2                 The main...

3                 THE WITNESS:         The main federal customer

4    for the ACS is the Department of Justice.                         And so

5    the question was whether DOJ -- you know, so given

6    that as a baseline, the question is, you know,

7    does DOJ need more -- like, more specific data?

8    But how -- you know, how that came up, I don't

9    know.

10   BY MR. DURAISWAMY:

11         Q      Just to be clear, when you say the

12   Secretary asked us to look into it, we look into

13   it, the actual -- the need for it, et cetera,

14   what's the "it" that you're referring to in your

15   answer?

16         A      Which -- where are you referring to?

17         Q      I'm sorry.        I'm reading your answer,

18   which I'm getting --

19         A      Oh.

20         Q      -- a real time transcript.                 The answer

21   you just gave, you used the word "it" several

22   times.     For example, you said, the Secretary asked




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
      Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 70 of 153



                                                                       Page 111

 1    us to look into it, we look into it, the need for

 2    it, and so forth.

 3                  What's the "it" that you're referring to?

 4          A       So I think part of it was that there was

 5    a need to understand, like, the historical context

 6    for asking about citizenship.                    So it could well be

 7    that, you know, when -- you know, does -- where

 8    does the Census Bureau ask about citizenship?

 9    When has it asked about citizenship?                        You know,

10    why did it ask about citizenship?

11          Q       And you did look into those things,

12    correct?

13          A       Uh-huh.        Yeah.

14          Q       You were specifically asked to, correct?

15          A       I -- yeah.         At least at one point early

16    on.       I mean, I think Ellen and -- yeah, briefly.

1
177         Q       And you understood that that request was

18    related to the Secretary's interest in that issue,

19    correct?

20          A       I don't recall the context.                   You know,

21    like I say, if somebody like Earl or Ellen asks

22    for something, I don't need to ask, like, well,




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 71 of 153



                                                                    Page 112

1    why do you need it?             I mean, they ask for it and,

2    you know, I do it.

3          Q      And they were interested in -- or they

4    asked you to research the history of whether

5    undocumented immigrants were included in the

6    apportionment count, correct?

7                 MS. WELLS:         Object to form.

8                 THE WITNESS:          I'd have to go back and

9    look into it.          But, I mean, there's one thing

10   that -- I mean, comes up sometimes, and probably

11   came up, was, you know, who is in scope of the

12   decennial census?            Who -- who responds to the

13   survey?      Who's counted?            Yeah.

14   BY MR. DURAISWAMY:

15         Q      And that was something that you didn't

16   raise.      It was something that the politicals in

17   the Office of Secretary raised, correct?

18         A      Ellen is not a political.

19         Q      Well, was it --

20         A      Leadership.          Leadership.

21         Q      Are you telling me that it was Ellen who

22   raised it or that it was Earl or someone else?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 72 of 153



                                                                    Page 114

1    oh, I didn't know this was -- so, yeah.

2          Q      Right.      And you understand that there was

3    a deadline of March 31st, 2017 to identify the

4    topics that were to be included on the decennial

5    census, correct?

6          A      Yeah.

7          Q      And that, after that date, you would have

8    less leeway to modify the topics to be included on

9    the census, correct?

10         A      Less leeway.

11         Q      And that's why it was important to get on

12   the same page about it, right?

13         A      Uh-huh.       Yeah.      It's a public statement.

14   And -- I mean, so when I say -- it's a

15   congressional notification, but it's also --

16   there's a public aspect to it.                   So the Census

17   Bureau is saying to the world and to Congress --

18   you know, and principally to Congress, but to the

19   world, here's what we're asking on these two

20   instruments.

21         Q      And you understood, from your

22   conversations with Mr. Comstock about his interest




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 73 of 153



                                                                    Page 115

1    in this issue, that he did want to consider

2    changing the topics to be included on the census,

3    correct?

4                 MS. WELLS:        Object to the form.              And

5    mischaracterizes testimony.                 I think that question

6    has been asked.

7                 MR. DURAISWAMY:           I just asked it.               It is

8    a question.        And, please, no speaking objections.

9    BY MR. DURAISWAMY:

10         Q      Go ahead.

11         A      So, yeah, I -- the -- my desire to make

12   sure Earl and I and everybody were on the same

13   page wasn't with respect to him necessarily coming

14   in and -- and saying there needed to be a change.

15   And I don't recall him asking for a change at that

16   point.     I think it was just to make sure that he

17   understood -- you know, that, like I say, there

18   were no surprises.

19         Q      Yeah, but you understood that he was

20   considering a change, correct?

21                MS. WELLS:        Object to the form.

22                THE WITNESS:         As of this date?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 74 of 153



                                                                    Page 116

1    BY MR. DURAISWAMY:

2          Q      Yes.

3          A      No.     Not really, no.

4          Q      When did you first come to understand

5    that he was considering a change to the topics on

6    the decennial census?

7          A      I believe I've said, and I stand by my

8    answer, that it was summer of 2017.

9          Q      Okay.     At this time, your testimony is

10   all you understood is that he was interested in

11   knowing more about the process, correct?

12         A      That's my understanding of it, yeah.

13         Q      But you have no recollection as to why he

14   was concerned about -- why he was interested in

15   knowing more about the process; is that right?

16         A      I can't recall that, yeah.

17         Q      All right.        During these discussions

18   about the process for notifying Congress,

19   presumably, you pointed out to Mr. Comstock that

20   there was this March deadline -- strike that --

21   this March -- let me start over.

22                During these discussions with




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 75 of 153



                                                                      Page 117

1    Mr. Comstock, I assume that you informed him that

2    there was a March 2017 deadline for identifying

3    the topics to be included on the 2020 census,

4    correct?

5          A       For notifying Congress of these topics.

6    Like I say, you asked -- you raised a question

7    about leeway.            I'm not -- even today, I'm not sure

8    what the specific leeway is for changing these

9    topics afterwards, or what the process would be

10   for saying to Congress, actually, we're going to

11   roll out -- we're going to do something different.

12         Q       Okay.       Did you also explain to him that

13   there was a March 2018 deadline for notifying

14   Congress of the questions to be included on the

15   decennial?

16         A       It was in the earlier e-mail you showed

17   me.       At least I thought so.              I thought so.             No,

18   maybe not.         No.     Okay.      It's not.

19         Q       But presumably, you did, correct?

20         A       Yeah, I would have, yeah.                  It's a

21   two-stage -- sorry, my misrecollection.                          But it's

22   a two-stage process.               First topics -- no, it's




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 76 of 153



                                                                    Page 118

1    actually in this e-mail right here, yeah.                         The

2    goal is for -- the March 15th e-mail from

3    8:30 p.m.

4          Q      Right.      I see.       You're referring to the

5    process for the topics this year and questions --

6          A      And questions next year.                Okay.      Yeah.

7          Q      Did you have any discussion about the

8    significance of the two different deadlines?

9          A      I didn't hear you, I'm sorry.

10         Q      Did you have any discussions with

11   Mr. Comstock or any of the other individuals in

12   the Office of the Secretary about the significance

13   of those two deadlines?

14         A      Probably.        I can't remember specific

15   conversations, but I'm sure I did.                     Yeah.      When

16   you say significant, it's, like -- I would say the

17   difference, like, what -- you know, what's the

18   difference between talking about topics and what

19   delivering the questions actually means.

20         Q      Did you have any discussion about what

21   leeway you would have to change the questions on

22   the decennial census after submitting the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 77 of 153



                                                                    Page 121

1    year there was discussion about adding a

2    citizenship question to the census, correct?

3          A      Uh-huh.       Uh-huh.

4          Q      Was there any discussion about whether

5    the citizenship question fell within one of the

6    topics that was identified in the submission to

7    Congress in March 2017?

8          A      I guess I don't understand the question

9    in the sense it's sort of black and white.                            Right?

10   I mean, you can look on paper and say, here's what

11   Congress got.         Right?      I mean, there's no -- I

12   mean, there's not much to discuss there, is there,

13   really?      I don't recall.           I mean, is the question,

14   you know, did we say we would include citizenship

15   on the 2020 census, for example?

16         Q      No.     Well, what's your understanding of

17   the difference between the notification deadline

18   for topics and questions?                What's the difference

19   between topics and questions?

20         A      Okay.     So topic is just a list of, like,

21   data fields.         We're going to ask about age.                     The

22   question would be, how do you ask about age?                            You




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 78 of 153



                                                                    Page 122

1    know, is it multiple choice?                 How do you phrase

2    the question?         These are actual questions on the

3    survey form that people would be getting.

4          Q      And agree that citizenship or immigration

5    status was not one of the topics that was

6    identified in the March 2017 submission to

7    Congress?

8          A      Immigration status has never come up.

9    The Census Bureau doesn't ask about that in any of

10   its surveys and it's never come up, as far as I

11   know, in any conversations.                 So we can set that

12   aside.

13                Citizenship -- yeah, like I say, I

14   don't -- the actual notification -- I guess, if

15   the question is, you know, did Earl ask about how

16   we would let Congress know or if we decided to

17   change things, I don't recall that.                     That's not

18   typically, like, an area where I would work.

19   Yeah.

20         Q      That's -- so that's not the question.

21         A      Okay.

22         Q      My question now is, you agree that in the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 79 of 153



                                                                    Page 123

1    March 2017 submission of decennial census topics

2    to Congress, citizenship was not included,

3    correct?

4          A      It was included only for the ACS.

5          Q      And it was not included for the decennial

6    census, correct?

7          A      I do not recall -- yeah, I don't think

8    so, no.

9          Q      Okay.     And so to try to go back to my

10   previous question, and keeping in mind why you

11   were struggling with it, agree, then, that when

12   the citizenship question came up for discussion

13   later that year, it was clear that it was not

14   included or among the topics that had been

15   identified for Congress --

16         A      That's demonstrable.              I mean, that's --

17   you can look it up online and -- in the March

18   submission and then -- I'm pretty certain it

19   wasn't on there as something on the 2020 census.

20         Q      Do you have an understanding of the

21   circumstances in which the department can add --

22   include questions in its March 2018 submission to




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 80 of 153



                                                                    Page 124

1    Congress that are not covered by the topics in its

2    March 2017 submission?

3          A      Yeah, I don't know the specific process.

4    And that's a legal question, and I'm not a

5    department lawyer.

6          Q      And to be clear, you don't recall being

7    involved in any discussions or conversations about

8    that?

9          A      Like, how are we going to tell Congress?

10   No.

11         Q      No.    About the circumstances in which you

12   can include a question in the March 2018

13   submission that wasn't in the March 2017 topics.

14         A      That's a process question that I don't

15   recall being a part of.

16                MR. DURAISWAMY:           Why don't we take a

17   five-minute break?

18                THE VIDEOGRAPHER:            Going off the record.

19   The time is 11:08.

20                (Whereupon, a short recess was taken.)

21                THE VIDEOGRAPHER:            Going back on the

22   record.      The time is 11:23.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 81 of 153



                                                                    Page 132

1          Q      When were those discussions?

2          A      When I was aware of them?                 I don't know

3    when the discussions were.                I mean, I became aware

4    of them, like, you know, later in the summer and

5    the fall.       Yeah.

6          Q      What discussions with DOJ did you become

7    aware of?

8          A      You know, just around sort of -- I mean,

9    around the process.            Like I said, I never -- I

10   don't know specifically -- I've never looked into,

11   like, the analytical need for the data.                        Right?     I

12   mean, the actual -- you know, how the data was

13   specifically going to be used.

14         Q      Your sentence kind of broke up there, so

15   I'm not sure which part goes with which.

16         A      We can start over.

17         Q      Okay.      Fair enough.         What do you -- what

18   did you become aware of with respect to

19   conversations with DOJ about this in the summer

20   and fall?

21         A      That there were conversations with DOJ

22   about their need for the data.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 82 of 153



                                                                    Page 133

1          Q      And did you have an understanding of who

2    was involved in those conversations?

3          A      On our side?          James Uthmeier was the --

4    you know --

5                 THE REPORTER:           Say it again, please.

6                 THE WITNESS:          James Uthmeier.             U-T-H --

7                 THE REPORTER:           No.     On our side...

8                 THE WITNESS:          Yeah.       On our side, it was

9    James Uthmeier.           U-T-H-M-E-I-E-R.

10   BY MR. DURAISWAMY:

11         Q      Who else do you recall was involved in

12   those discussions?

13         A      I don't know.           I don't know.           I wasn't

14   part of the discussions, so you're asking me sort

15   of secondhand who was part of conversations I

16   wasn't part of.

17         Q      Well, just to your knowledge.                     I mean,

18   you know that Mr. Uthmeier was involved in those

19   discussions, right?

20         A      Yeah.

21         Q      Okay.      Do you know if anyone else was

22   involved in those discussions?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 83 of 153



                                                                    Page 143

1    about whether undocumented residents are included

2    in apportionment population counts?

3          A      To my knowledge, Earl doesn't share with

4    me his conversations with the Secretary or his

5    e-mails with the Secretary.

6          Q      That's not my question.                 My question is,

7    were you aware of that?

8          A      No.     That's another way of saying no.

9          Q      Okay.      Were you aware, at the time, that

10   Mr. Comstock was already communicating with

11   Secretary Ross about the absence of a citizenship

12   topic or question on the 2020 census?

13         A      Communicating with the Secretary about

14   that?

15         Q      Yes.

16         A      I don't recall him, like -- no, I don't.

17   No.

18         Q      Okay.      Let's talk about something that I

19   know that you were aware of.

20                (Deposition Exhibit Number 6 was marked

21   for identification.)

22   BY MR. DURAISWAMY:




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 84 of 153



                                                                    Page 144

1          Q      Handing you what we've marked as

2    Exhibit 6.

3          A      Okay.

4          Q      You see this is a series of e-mails

5    between you and Census Bureau staff from May 24th,

6    2017?

7          A      Correct.

8          Q      And the subject of these e-mails is

9    regarding requested information - legal review all

10   residents.       Do you see that?

11         A      Yeah.

12         Q      Do you want to take a minute to review

13   this e-mail?

14         A      Yeah.     Uh-huh.        Yeah.

15         Q      Okay.     Look at the second e-mail from the

16   bottom from Burton Reist to you dated May 24,

17   2017.     Do you see that?

18         A      Yeah.

19         Q      Who is Burton Reist?

20         A      He is a senior executive in the Census

21   Bureau.      I can't exactly remember his, you know,

22   title.     He's a go-to person for me in the Census




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 85 of 153



                                                                    Page 145

1    Bureau.

2          Q      Is it correct that he is the -- provides

3    oversight for the Census Bureau's redistricting

4    data program?

5          A      Like I say, I can't remember his exact

6    role.     I mean, I work with a lot of different

7    people at the Census Bureau who contribute to the

8    2020 program.         So, I mean, if -- I don't recall if

9    he's a part of that piece or not -- part of that

10   operation or not.

11         Q      He says, "This is the more complete set

12   of documents that I referenced in my earlier

13   e-mail," correct?

14         A      Uh-huh.

15         Q      Do you know what the earlier e-mail is

16   that he's referring to?

17         A      I'd have to see it.             I mean, I can't --

18   you're asking me to recall, like, one of 10,000

19   e-mails.

20         Q      Fair to say that it relates to a subject

21   matter that's similar to this e-mail?

22         A      That would be a reasonable conclusion.




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 86 of 153



                                                                    Page 146

1          Q      Okay.     The subject line, legal review all

2    residents, what does that refer to?

3          A      I don't know.          I didn't write that

4    subject line.         Based on these e-mails, the subject

5    line originally -- originated from Misty Reed.                        So

6    I can't speak to why they phrased it that way.

7          Q      Could be that it relates to a legal

8    review pertaining to whether all residents are

9    accounted in the census?

10                MS. WELLS:        Object to form.

11                THE WITNESS:         It could be that, yeah.

12   BY MR. DURAISWAMY:

13         Q      Could be that it relates to a legal

14   review of whether all residents are included in

15   the apportionment counts?

16                MS. WELLS:        Object to form.

17                THE WITNESS:         It could be that as well.

18   Like I say, I don't know.                It's a -- it's a

19   subject line in a e-mail which is, by definition,

20   abbreviated.

21   BY MR. DURAISWAMY:

22         Q      Do you know what the documents are that




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 87 of 153



                                                                    Page 147

1    Mr. Reist is referring to in his e-mail?

2          A      I can't remember.            Based on the next

3    e-mail up, it looks like it references to some

4    court cases, but I don't know.

5          Q      Right.      What's Louisiana v. Bryson?

6          A      That specific case?             I don't know.

7          Q      Could be that it relates to including

8    undocumented residents in apportionment counts?

9                 MS. WELLS:        Object to form.

10                THE WITNESS:         It could be, yeah.

11   BY MR. DURAISWAMY:

12         Q      It could be that the 1989 DOJ letter

13   relates to the same thing?

14         A      Yeah.     It's not a subject area I'm, like,

15   fluent in.       But, yeah, it could be.

16         Q      Okay.     It was a subject matter that you

17   were asked to research, right?

18                MS. WELLS:        Object to form.

19                THE WITNESS:         It looks like, I'm -- yeah.

20   I'm gathering those documents.                   So...

21   BY MR. DURAISWAMY:

22         Q      You recall -- sir, you recall being asked




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 88 of 153



                                                                    Page 148

1    to look into this, don't you?

2                 MS. WELLS:        Object to the form.

3                 THE WITNESS:         From Earl?

4                 MR. DURAISWAMY:           What's wrong with the

5    form of the question?

6                 MS. WELLS:        It's, like, argumentative and

7    leading.      And you could have -- you haven't laid

8    the foundation for what the context might have

9    been.     Just -- to me, I don't think it's a totally

10   appropriate question.

11                MR. DURAISWAMY:           I can ask leading

12   questions.       It's not argumentative.                All I've

13   asked is -- it is a foundational question, if he

14   recalls being asked to look into this.

15                MS. WELLS:        You didn't ask it that way.

16   But, I mean, that's fine.                He can go ahead and

17   answer.

18   BY MR. DURAISWAMY:

19         Q      You recall being asked to look into this,

20   correct?

21         A      Yeah.

22         Q      Okay.     And what do you recall about that?




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 89 of 153



                                                                    Page 149

1          A      I was asked to look into it.                   I gathered

2    information, provided an answer.

3          Q      Okay.     And the "it" is this question of

4    whether certain populations, including certain

5    immigrant populations, are counted in the census

6    and included in the counts for apportionment

7    purposes, right?

8          A      So who's in scope of the 2020 census, who

9    it measures, and then what data tabulations are

10   produced with that information.

11         Q      Right.      And you were --

12         A      Apportionment counts are one of the set

13   of data tabulations.

14         Q      Right.      And you were asked to look into

15   it around this time, in May 2017, correct?

16         A      Yeah.     Based on these e-mails, yeah.

17         Q      And this related to consideration of

18   whether to include a citizenship question on the

19   census, correct?

20         A      I don't believe Earl gave me the context

21   about why he was asking about it.

22         Q      Do you recall that you had subsequent




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 90 of 153



                                                                     Page 157

1    content of the decennial census at this meeting?

2                 MS. WELLS:         Object to form.

3                 THE WITNESS:          Like I say, I don't recall

4    the specific agenda of that meeting.                       But it's all

5    documented.

6    BY MR. DURAISWAMY:

7           Q     Documented where?

8           A     In the PowerPoints that I, you know,

9    mentioned earlier.             The Census Bureau, when it has

10   meetings like this, you know, prepares slide

11   decks.      Makes it easier for everybody to follow

12   what's going on.

13          Q     If you go up to the next e-mail, which is

14   the third one on the first page.

15          A     Okay.

16          Q     There's an e-mail from Mr. Reist back to

17   you.

18          A     Uh-huh.

19          Q     Actually, strike that.

20                Just to be clear, on the e-mail that you

21   sent at 5:24 p.m., you write, "This is a lot to

22   digest, but Louisiana v. Bryson seems the most




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 91 of 153



                                                                    Page 158

1    timely, along with the 1989 DOJ letter," correct?

2          A      Uh-huh.

3          Q      What does "this is a lot to digest" refer

4    to?

5          A      I'm not a lawyer, so, like, to read

6    through, you know, like, court cases and legalese

7    is not something I enjoy or am good at.

8          Q      And your point being that he had

9    apparently sent you several documents related to

10   legal issues, correct?

11         A      Either several or just dense ones.

12         Q      Okay.     And just so I'm clear, sitting

13   here today, you have no recollection of what

14   Louisiana v. Bryson is about?

15         A      No.

16         Q      Or what the 1989 DOJ letter was about?

17         A      No.

18         Q      Okay.     So then Mr. Reist responds at

19   5:42 p.m.       Did you have any follow-up

20   conversations with either him or Melissa Creech or

21   James Dinwiddie or Lisa Blumerman about the

22   contents of the materials that Mr. Reist had sent




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 92 of 153



                                                                    Page 160

1    included him, which would have been Burton.

2          Q      Do you have a sense of what his

3    responsibilities were that related to the subject

4    matter of these e-mails?

5          A      No.     I think I just answered that.                    So

6    no.

7          Q      You don't?

8          A      No.

9          Q      Okay.     You respond at 5:53 p.m. and you

10   say, "Actually, the Secretary seemed interested on

11   subjects and puzzled why citizenship is not

12   included in 2020."

13                What subjects was Secretary Ross

14   interested in at that meeting on May 24th?

15         A      So "subjects" references the -- you know,

16   the actual topics of the -- that are on the 2020

17   census, you know, what -- what gets asked, like

18   the topic areas, you know, like, age -- you know,

19   as examples of subjects would be like age, race,

20   ethnicity, number of people in your household.

21   That's what that refers to.

22                And citizenship is not on the list, or at




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 93 of 153



                                                                    Page 161

1    that point wasn't on the list.

2          Q      Why -- why was he puzzled?

3                 MS. WELLS:        Object to form.

4                 THE WITNESS:         I can't answer why the

5    Secretary was puzzled or not.                  I don't know.

6    BY MR. DURAISWAMY:

7          Q      Did he express puzzlement about why

8    citizenship was not included in the 2020 --

9          A      Yeah, he would have.

10         Q      -- topics?

11         A      Based on this e-mail -- I don't recall

12   the meeting, but, yeah, based on this e-mail, he

13   would have inquired -- not understood why

14   citizenship was not part of it.

15         Q      And what was your understanding as to why

16   he was puzzled about that?

17         A      I don't know.          I don't know why he was

18   puzzled about that.

19         Q      Was there a discussion about that at the

20   meeting?

21         A      Like I not, I don't recall the specific

22   aspects of the meeting.               But, you know, this --




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 94 of 153



                                                                    Page 162

1    like I say, there's a learning process that --

2    this is one example of it -- that people go

3    through when they're dealing with these surveys,

4    in trying to figure out what we ask, why we ask

5    it, why things are on there.

6          Q      Right.      But he didn't -- you didn't write

7    that he was puzzled about why some other --

8          A      Yeah.

9          Q      -- topics or questions --

10         A      That's true.

11         Q      -- were not included.

12         A      Yeah.

13         Q      You wrote only that he was puzzled about

14   why citizenship was not included, correct?

15         A      That's right.          Yep.

16         Q      Can you recall any other issues that

17   Secretary Ross was concerned about or took an

18   interest in with respect to the content of the

19   2020 census questionnaire?

20         A      No.

21         Q      You then say, "It might be good to have

22   in our back pocket the criteria used to pick




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 95 of 153



                                                                    Page 167

1          Q      When did you become more fluent on the

2    subject matter?

3          A      I mean, over time, really.                 I mean, it

4    was, like -- it was engaging with -- you know,

5    with Melissa -- particularly with Melissa, but

6    also with Lisa on basically trying to gain an

7    understanding of a lot of the questions.                        I was

8    particularly interested for one -- one that's

9    unrelated to this, but was on the 2020 census I

10   didn't understand was, for example, the housing

11   tenure question.           There's a question on there, do

12   you own or rent your house?                 And it didn't really

13   enter into my mind why --

14         Q      Right.      So --

15         A      -- that question was on the form.

16         Q      Okay.     So in the context of pursuing this

17   idea of adding a citizenship question to the

18   decennial census, you developed a greater

19   understanding of why some -- the criteria for

20   including some topics on the ACS versus the

21   decennial, correct?

22         A      Yeah.     And why -- why every question




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 96 of 153



                                                                    Page 168

1    that's on the decennial is actually on there.                         It

2    was something at that point that I was not -- I

3    was generally aware of, but not specifically aware

4    of.

5          Q      Why were you asking for an answer that

6    evening at 10:51 at night?

7          A      Good question.           Yeah, good question.            I

8    don't know.

9          Q      It suggests there was some urgency to

10   this, correct?

11         A      Oh, yeah.        Yeah.      Based on the e-mails,

12   probably just given, like, the fact that the

13   Secretary himself was asking as opposed to, like,

14   me just, you know, interested and trying to do

15   some, you know, research.

16         Q      Right.      So this is -- you're trying to

17   respond promptly to questions that he asked at

18   this meeting on May 24th about why citizenship --

19   the citizenship question is on the ACS but not the

20   Census; is that right?

21         A      Well, not just -- that is one example.                        I

22   mean, it's the broader question of what's on each




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 97 of 153



                                                                      Page 171

1          A       Well, what's on here.

2          Q       -- trying to understand --

3          A       What's on here, I mean, you know...

4          Q       Anything else that you recall?

5          A       I mean, there wouldn't be anything else.

6    This is how I would respond, would be to go to the

7    people who are the subject matter experts and ask

8    for information.

9          Q       No.     I'm asking if you recall any other

10   follow-up actions that you took after this meeting

11   that related to this issue of the citizenship

12   question not being on the 2020 census?

13         A       Not that I recall.              This is what I would

14   do.       I mean, this is -- you go to the subject

15   matter experts and you get information from them.

16         Q       Okay.

17                 (Deposition Exhibit Number 7 was marked

18   for identification.)

19   BY MR. DURAISWAMY:

20         Q       I'm handing you what we've marked as

21   Exhibit 7, Mr. Langdon.

22         A       Okay.




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 98 of 153



                                                                    Page 172

1          Q      You see that this is an e-mail that you

2    sent to Earl Comstock and Ellen Herbst on the

3    evening of May 24th after the meeting with

4    Secretary Ross?

5          A      Yes.

6          Q      And it's in the midst of the other

7    e-mails that you were exchanging with census

8    staff --

9          A      Yep.

10         Q      -- that are in Exhibit 6, correct?

11         A      Yeah, exactly.

12         Q      Okay.     I assume that you were sending

13   e-mails late at night like this because you felt

14   it important to respond to urgent inquiries raised

15   by the Secretary at the meeting with him, correct?

16         A      That's one possibility.                Other times I

17   might be doing evening work because I had to,

18   like, leave work early to do kids' stuff, and so

19   I'm trying to catch up late at night.                       So it could

20   be urgency or because I was making up for lost

21   time.

22         Q      Okay.     Presumably that was not the case




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 99 of 153



                                                                    Page 173

1    on this date, because you had a very long meeting

2    with the Secretary --

3          A      That's probably true, yeah.

4          Q      -- that you just got out of in the late

5    afternoon, right?

6          A      Yeah.      So I'm probably trying to be

7    responsive to Earl on something that was

8    important.

9          Q      Okay.      And the important issue in this

10   e-mail is the counting of illegal immigrants,

11   correct?       That's the subject?

12         A      Let me take a look at it.

13         Q      Sure.

14         A      Uh-huh.       Okay.       Can you ask the question

15   again?

16         Q      Yeah.      So the important issue that you

17   were trying to be responsive to Earl about on the

18   night of May 24th, after the meeting with

19   Secretary Ross, was the counting of illegal

20   immigrants, correct?

21         A      So the -- the two cases I was looking

22   into here, based on these e-mails, dealt




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 100 of 153



                                                                     Page 174

1     specifically with illegal immigrants.

2          Q      Right.

3          A      And so I was answering that question.

4          Q      Right.       And that was the important issue

5     that you were trying to be responsive to Earl

6     about, correct?

7          A      Uh-huh.        Because that's what the two

8     documents dealt with.

9          Q      Right.       And the subject -- the subject --

10    in fact, the subject of the e-mail is counting of

11    illegal immigrants, correct?

12         A      Yeah.      That's correct.

13         Q      Okay.      And you say, in the first

14    paragraph, "Earl and Ellen:                 Long story short is

15    that the counting of illegal immigrants (or of the

16    larger group of non-citizens) has a solid and

17    fairly long legal history," correct?

18         A      Correct.

19         Q      And you go on to discuss a case,

20    Louisiana v. Bryson, in which the courts rejected

21    a challenge to including illegal immigrants in the

22    census totals for apportionment purposes, correct?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 101 of 153



                                                                     Page 175

1          A      Uh-huh.

2          Q      And that's the same case, Louisiana v.

3     Bryson, that you referenced in your e-mail

4     exchange with Mr. Geist [sic] in Exhibit 6,

5     correct?

6          A      Unless there's another Louisiana versus

7     Bryson, it's the same case, yeah.

8          Q      Fair to say it's the same case, given the

9     timing of these e-mails?

10         A      Yeah.

11         Q      Okay.      And that's a case that was passed

12    along to you as part of the research package that

13    Mr. Geist [sic] sent to you, correct?

14         A      Yeah, exactly.

15         Q      And you were sending this to address the

16    question of whether certain immigrants should not

17    be included in the apportionment count, correct?

18                MS. WELLS:         Object to the form.

19                THE WITNESS:          Yeah, I can't say that.             I

20    mean, what I'm answering here is actually just --

21    it goes back to sort of scoping questions --

22    right? -- I mean, who is counted and who is not




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 102 of 153



                                                                     Page 176

1     counted in the surveys.

2     BY MR. DURAISWAMY:

3          Q      But specifically whether illegal

4     immigrants are counted in the census counts for

5     apportionment purposes, correct?

6          A      That's what these cases dealt with.

7     Yeah.    So --

8          Q      Right.       And that's --

9          A      -- Earl asked -- let me finish.

10         Q      Go ahead.

11         A      Earl asked me to basically review these

12    and summarize them from my non-lawyerly point of

13    view.    And that's what I did.

14         Q      Okay.      He wanted you to provide some

15    information about the history of including or

16    excluding illegal immigrants from the census

17    counts for apportionment purposes, correct?

18                MS. WELLS:         Object to the form.

19                THE WITNESS:          He wanted me to answer the

20    question of how -- of what these cases actually

21    looked at, which was whether or not illegal

22    immigrants were part of the -- first of all -- two




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 103 of 153



                                                                     Page 177

1     things here.        There's whether they're counted and

2     then whether they're part of the apportionment

3     counts, and distinguish between them.

4     BY MR. DURAISWAMY:

5          Q      And which was it that you were

6     addressing?

7          A      Both, according to -- I mean, I'm just

8     summarizing the cases.              Right?       So --

9          Q      Right.

10         A      -- I mean, the one case was dealing with

11    apportionment.         And the second one was actually

12    just the broader question, based on this e-mail,

13    of just whether or not illegal immigrants even

14    should be counted.

15         Q      Right.       And you were conveying that

16    there's a long history of both including illegal

17    immigrants in the census count and including them

18    in the counts for apportionment purposes, correct?

19         A      Yeah.

20         Q      Okay.      Because Mr. Comstock wanted you to

21    look into that issue, right?

22         A      Yeah, he asked me to look into the --




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 104 of 153



                                                                     Page 181

1     BY MR. DURAISWAMY:

2          Q      Or in the apportionment count.

3                 MS. WELLS:         Object to the form.

4                 THE WITNESS:          Yeah, I don't recall that

5     specifically.         I mean, what I asked about and --

6     in my e-mail, and I think I would have been pretty

7     precise, was citizenship.

8     BY MR. DURAISWAMY:

9          Q      Mr. Langdon, it's not your sworn

10    testimony here under oath that this issue was not

11    discussed at that meeting, is it?

12                MS. WELLS:         Object to the form.

13                THE WITNESS:          I can't recall everything

14    that was discussed in that meeting.

15    BY MR. DURAISWAMY:

16         Q      Okay.

17         A      As I -- actually, the e-mail suggested,

18    it was a long meeting.

19         Q      Okay.      And in this midst of sending

20    e-mails to census staff, to Mr. Comstock and

21    Mr. Herbst on issues that were raised at the

22    meeting earlier that day -- well, strike that.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 105 of 153



                                                                     Page 182

1     Let me start over.

2                 That evening, as you were exchanging

3     e-mails with census staff about issues raised at

4     the meeting with Secretary Ross, you were also

5     exchanging e-mails with census staff and with

6     Mr. Comstock and Ms. Herbst about the history of

7     counting or not counting illegal immigrants in the

8     census or in the apportionment counts, correct?

9          A      So it's two related lines of -- it's two

10    related questions.            So I was getting information

11    on both.      One question was Earl's, and it was

12    specific to these court cases dealing with illegal

13    immigrants.

14                A related issue is whether or not -- you

15    know, whether or not or how we count citizens in

16    the decennial census.

17         Q      Right.       And why is it related?

18         A      Well, because illegal immigrants are a

19    subset of non-citizens.

20         Q      In fact, you state that in this e-mail,

21    correct?

22         A      Which e-mail?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 106 of 153



                                                                     Page 183

1          Q      In this e-mail that we're looking at

2     right now.

3          A      I've got a couple --

4          Q      Exhibit 7.         You say, "Illegal immigrants

5     (or of the larger group of non-citizens)," right?

6          A      Yep.      Actually, yeah.            Making that

7     connection right there.               There you go.

8          Q      Right.       So this question of counting

9     illegal immigrants is fundamentally connected to

10    this issue of whether you are identifying citizens

11    or non-citizens in the census, right?

12         A      They're related, but that -- yeah.                        I

13    mean, they're related, because you're talking

14    about different subsets of, you know, the

15    non-citizen population.

16         Q      Right.       And presumably they came up

17    together in the meeting earlier that day, correct?

18         A      I wouldn't --

19                MS. WELLS:         Object to the form.

20                THE WITNESS:          I don't share that

21    presumption.

22    BY MR. DURAISWAMY:




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 107 of 153



                                                                     Page 184

1          Q      You think it's a coincidence that you

2     just happened to be writing an e-mail about

3     counting of illegal immigrants at the same time

4     that you're exchanging e-mails about Secretary

5     Ross' curiosity about the citizenship question?

6                 MS. WELLS:         Object to the form.

7                 THE WITNESS:          Yeah.      I do not recall the

8     Secretary ever asking specifically about illegal

9     immigrants that are counting [sic]on the decennial

10    census.     Citizenship, certainly, but not illegal

11    immigrants specifically.

12    BY MR. DURAISWAMY:

13         Q      So what prompted this e-mail?

14                MS. WELLS:         Objection.

15                THE WITNESS:          A request from Earl.

16    BY MR. DURAISWAMY:

17         Q      When did you receive that request?

18         A      I don't know.           I'd have to go back and

19    check.     You know, if he sent me an e-mail,

20    whenever I got that e-mail, if he asked me,

21    then -- or Ellen, who is also on this.

22         Q      What did he tell you about why he was




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 108 of 153



                                                                     Page 185

1     asking you to look into this?

2                 MS. WELLS:         Object to the form.              You're

3     assuming that he told you [sic].                    He said he

4     wasn't sure.

5     BY MR. DURAISWAMY:

6          Q      You can answer.

7          A      I do not recall whether Earl asked me or

8     e-mailed me about it.             And what the context was,

9     you know, I can't give you the context on an ask

10    that I don't remember.

11         Q      Okay.      You attached a memo to this

12    e-mail, correct?

13         A      The DOJ memo, somebody else's memo, yeah.

14         Q      Well, those are my next questions.                        But

15    there's an attachment to this e-mail that says --

16    it's titled Crawford letter and DOJ memo.PDF,

17    correct?

18         A      Yeah.

19         Q      What is that?

20         A      I'd have to go back and look at it to see

21    exactly what it was.             I don't know.

22         Q      It presumably relates to the subject of




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 109 of 153



                                                                     Page 186

1     your e-mail, correct?

2          A       I hope so.         Or Earl would not have been

3     happy.

4          Q       Fair to say that it is a memo addressing

5     the counting of illegal immigrants either in the

6     decennial census, period, or for purposes

7     apportionment?

8          A       Yeah.

9                  MS. WELLS:         Object to the form.

10                 THE WITNESS:          I would presume it relates

11    to, as I reference in the e-mail, a Bush era --

12    Bush 41 era DOJ opinion that proposed legislation

13    excluding illegal immigrants from the decennial

14    census.

15    BY MR. DURAISWAMY:

16         Q       Okay.      Do you know if you were involved

17    in preparing the document?

18         A       The DOJ opinion?

19         Q       The attachment to your e-mail.

20         A       Like, assembling it?

21         Q       Drafting it.

22         A       Well, there's nothing -- if I'm




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 110 of 153



                                                                     Page 190

1                              AFTERNOON SESSION

2                                                                 (1:16 p.m.)

3                 THE VIDEOGRAPHER:             Going back on the

4     record.     The time is 1316.

5                 (Deposition Exhibit Number 8 was marked

6     for identification.)

7     Whereupon,

8                         DAVID SANFORD LANGDON,

9     was called for continued examination, and having

10    been previously duly sworn was examined and

11    testified further as follows:

12        EXAMINATION BY COUNSEL FOR KRAVITZ PLAINTIFFS

13    BY MR. DURAISWAMY:

14         Q      Good afternoon, Mr. Langdon.                    Handing you

15    what we've marked as Exhibit 8.

16                Have you had a chance to review the

17    document, Mr. Langdon?

18         A      This one, yes.

19         Q      Okay.      This is a further e-mail exchange

20    in response to what I believe is Exhibit 7, the

21    e-mail that you sent to Mr. Comstock and

22    Ms. Herbst on May 24th about the counting of




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 111 of 153



                                                                     Page 191

1     illegal immigrants, correct?

2          A      Correct.

3          Q      Okay.      And in his response, Mr. Comstock

4     raises the question of whether the -- strike that.

5                 In response to Mr. Comstock asks about

6     why the decennial census does not include the

7     citizenship question, but the ACS does, correct?

8          A      Yeah.

9          Q      Okay.      And then he identifies a case that

10    he believes is relevant to the governmental need

11    for citizenship data, correct?

12         A      Uh-huh.

13         Q      Okay.      And you respond and say that you

14    have asked the Census Bureau team for more clarity

15    on how they decide what topics to include in the

16    decennial versus ACS, correct?

17         A      Yes.

18         Q      And that is consistent with the e-mail

19    that I believe we saw in Exhibit 6 where you were

20    posing that question, I believe, to Lisa

21    Blumerman, correct?

22         A      And Burton Reist and Melissa Creech, yes.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 112 of 153



                                                                     Page 192

1          Q      Right.       And you say that your hunch is

2     "that the policy change on the citizenship

3     question is tied to the creation of the ACS.                           I

4     will share what they say and will review the court

5     case."

6                 You recall that they, meaning the Census

7     Bureau staff, came back to you with an explanation

8     as to why the citizenship question was on the ACS,

9     but not the decennial?

10         A      I can't remember the exact answer.                        My

11    hunch wasn't entirely correct, actually, so, I

12    mean, the -- it was only a hunch.                    The -- I mean,

13    the -- there was confusion here between the --

14    what used to be the short-form --

15         Q      Right.

16         A      -- census, which is now the regular

17    census, the long-form census and then ACS.

18         Q      So what do you recall that the Census

19    Bureau staff told you after looking into this

20    question?

21         A      Regarding the citizenship specifically?

22         Q      Yes.      As to why it was on the ACS but not




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 113 of 153



                                                                     Page 193

1     the decennial.

2          A      Actually, I don't recall exactly why it

3     was not on, like, what would have been, like, the

4     short form or the decennial.                 The question -- I

5     think a lot of the conversation was about -- more

6     about what actually is on there and what the

7     justifications are for it, what the legal

8     justifications are.

9                 I mean, to be frank, I mean, if nobody

10    asks for something to be on the census, it's not

11    on there.       Right?      So I mean -- so I'm not sure if

12    they could have answered why -- I don't know.                         I

13    don't recall the specific answer to the question.

14    Probably well documented.

15                But in any case, I mean, there's always a

16    decision on -- going back to, actually, our much

17    earlier conversation about this survey length and

18    response rates and such -- I mean, there's a

19    decision about what needs to be asked of the

20    entire U.S. and what could be asked of a really

21    large sample.

22         Q      And to your recollection, that was part




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 114 of 153



                                                                     Page 194

1     of the consideration as to why the citizenship

2     question was asked on the ACS but not on the

3     decennial, correct?

4          A      It presumes that somebody actually

5     asked whether there should be -- I mean, the

6     citizenship question hadn't been on what was the

7     short form in, if I recall right, you know, at

8     least a couple of -- a few decades.                     And so, I

9     mean, that would suggest that there hadn't been a

10    strong case made for it to be on there at that

11    point.     There hadn't been a need.                 But I don't

12    know specifically.            I'm just, you know...

13         Q      Right.       And you indicate in your previous

14    answer that it's also presumably connected to this

15    concern about survey length and response rates as

16    well, correct?

17         A      Yeah.      Exactly.

18         Q      You also say that you're going to look

19    into -- review the court case, correct?

20         A      Yep.

21         Q      Your understanding that this court case

22    regarding the governmental need for citizenship




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 115 of 153



                                                                     Page 202

1          Q      Okay.      Prior to learning about the

2     discussions with DOJ regarding this issue in late

3     summer or early fall of 2017, did you have any

4     discussions with anyone about the need for

5     citizenship data for voting rights purposes other

6     than what's reflected in Exhibit 8?                     Let me try

7     that again, because it's kind of a long question.

8          A      Yeah, it was.           Thank you.

9          Q      What I'm trying to understand is, in

10    Exhibit 8, Mr. Comstock e-mails you with this,

11    quote/unquote, relevant court case on the

12    governmental need for citizenship data, correct?

13         A      Uh-huh.

14         Q      And then some months later you become

15    aware of conversations between Commerce Department

16    and Department of Justice regarding the potential

17    need for citizenship data for DOJ purposes,

18    correct?

19         A      Uh-huh.

20         Q      Prior to your becoming aware of those

21    conversations and separate and apart from this

22    communication, do you recall any other discussions




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 116 of 153



                                                                     Page 203

1     with anyone else about whether DOJ had a need for

2     citizenship data?

3          A      So I've looked on the ACS side -- yeah --

4     I mean, conversations isn't the right word.                           But

5     in my -- as I gathered background just to

6     become -- to gain a better understanding of why

7     topics are included on the ACS in particular --

8     and I looked at, you know, the publicly available

9     documentation --

10                THE REPORTER:           And I looked at the...

11                THE WITNESS:          Publicly available

12    document, you know, the report the Census Bureau

13    does on federal uses, and I looked at, for

14    example, citizenship, and there it outlined

15    pretty -- you know, all the different uses,

16    including the Voting Rights Act uses.

17                And so that, at some point -- I mean, it

18    probably fell within this window of time.                         And at

19    some point, I would have discussed it or shared

20    with it James Uthmeier.

21    BY MR. DURAISWAMY:

22         Q      When?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 117 of 153



                                                                     Page 204

1          A       I don't know.           I mean, it would have

2     been -- it could have been, like, probably late

3     fall.     There was, like, a point where I, like,

4     gained better understanding, and there was a

5     point, like, later on where, like, I actually

6     discussed it with him.

7          Q       Do you recall if it was before or after

8     the late summer, early fall time period when

9     you --

10         A       After.       It was after.

11         Q       Okay.

12         A       Yeah.      It was -- yeah.

13         Q       Okay.      So prior to the late

14    fall -- strike that.

15                 Prior to late summer, early fall time

16    period, and separate and apart from what's in

17    Exhibit 8, do you recall any other discussions

18    with anyone else about whether DOJ had a need for

19    citizenship data from the decennial census?

20         A       I don't think so, no.                I mean, no, I

21    don't think so.

22         Q       You don't remember anything?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 118 of 153



                                                                     Page 211

1     mentioned this earlier -- that he's been heavily

2     engaged with Census Bureau staff practically since

3     he came on as Secretary on a whole variety of

4     issues -- actually, kind of -- basically what it

5     says here, on a whole variety of issues regarding

6     the census.

7                 MR. DURAISWAMY:            Move to strike as

8     nonresponsive everything after "it would be

9     unusual for somebody to do it on their own."

10                (Deposition Exhibit Number 10 was marked

11    for identification.)

12    BY MR. DURAISWAMY:

13         Q      Mr. Langdon, I'm handing you what we've

14    marked as Exhibit 10.

15         A      Uh-huh.

16         Q      This is an e-mail that you sent to Sahra

17    Park-Su --

18         A      Yep.

19         Q      -- a few months ago, June 22nd, 2018.                     Do

20    you see that?

21         A      Uh-huh.

22         Q      And you forwarded her a news article




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 119 of 153



                                                                     Page 212

1     titled, "Commerce Secretary suggested citizenship

2     question to Justice Department, according to memo,

3     contradicting his congressional," correct?

4           A     Uh-huh.

5           Q     And that's a reference to the memo that

6     we just looked at in Exhibit 9, correct?

7           A     Uh-huh.

8           Q     Why did you send this to her?

9           A     Sahra and I were colleagues.                    We worked

10    together both on Census Bureau issues, and so it's

11    par for the course that we would share, you know,

12    relevant press articles about things we're working

13    on.

14          Q     What was your reaction to this article

15    when you read it?

16          A     My reaction to the article?

17          Q     Yeah.

18          A     Surprise, yeah.

19          Q     Why were you surprised?

20          A     Well, I mean, the idea of saying

21    something and then contradict -- you know, saying

22    something else that appears to contradict it is --




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 120 of 153



                                                                     Page 213

1     it surprised me.

2          Q       What he had testified to in Congress

3     appeared to be contradicted by the memo that's

4     Exhibit 9, correct?             That's what the article

5     indicated?

6          A       Yeah.

7          Q       Was that -- that was concerning to you?

8          A       Concerning to me?              No.     I thought it was

9     interesting.

10         Q       Surprising?

11         A       Yeah, surprising.

12         Q       Okay.      Is there a particular reason that

13    you wanted Ms. Park-Su to be aware of this?

14         A       As I stated before, we worked a lot on

15    Census Bureau issues in the policy office

16    together.       We sit also literally right next to

17    each other, from here -- we sat from here to

18    there, so we --

19         Q       No, I understand.              And I'm trying to

20    understand if this was more of, like, here's

21    something related to the census that you might be

22    interested in, or if there was something specific




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 121 of 153



                                                                      Page 215

1     not part of.

2            Q     No, I'm not asking you if you can

3     affirmatively corroborate everything that's in

4     Exhibit 9.         I'm just asking to confirm that you

5     don't have a basis to dispute anything that's in

6     Exhibit 9.         Either these are things that you agree

7     with or there are things of which you have no

8     knowledge; is that correct?

9            A     No, it's -- I think it's a reasonable

10    statement.

11           Q     What statement?            What I just said or --

12           A     No.

13           Q     -- Exhibit 9?

14           A     Exhibit 9.         Your question was reasonable

15    too.

16           Q     I appreciate that.

17                 We talked earlier about the census

18    oversight meetings which occur approximately

19    monthly, correct?

20           A     Yep.

21           Q     One of which was the May 24th meeting

22    that we've talked about, correct?




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 122 of 153



                                                                     Page 220

1     Ross or Mr. Comstock or anyone else about

2     Secretary Ross' request to include the citizenship

3     question by May of 2017, correct?

4          A      Yeah.      I mean, that's -- yeah, that's not

5     my recollection.

6          Q      Okay.      But it could have been shortly

7     thereafter?

8          A      That he wanted there to be a citizenship

9     question added?

10         Q      That you came to understand that.

11         A      It was certainly after that.                    I can't say

12    shortly or longly.            I mean, it would have been

13    from May through the summer.

14         Q      At some point between May and the end of

15    the summer, correct?

16         A      I would say probably, yeah.

17         Q      Okay.      And what was your involvement in

18    acting on his request from the summer of 2017

19    through the March 2018 announcement of the

20    addition of the citizenship question on the 2020

21    census?

22         A      It was light.           I mean, it was pretty




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 123 of 153



                                                                     Page 223

1     sometime during the summer, give or take a month.

2     When I say late summer, it would be, like, August.

3     Maybe August -- August could have been July; July

4     could have been September.                I don't know exactly,

5     to be frank.

6          Q      But the conversation -- the first

7     conversation with Earl that you recall would have

8     been roughly around the time that you first

9     remember learning that Secretary Ross was

10    interested in adding the question to the census,

11    correct?

12         A      Yeah.      I mean, because that's -- that --

13    the Secretary expressing interest in it would lead

14    to follow-up activity, and that would include

15    conversation with Earl or others.

16         Q      Okay.      That's all I'm trying to

17    understand.        It's not a trick question.                  I'm just

18    trying to make sure I understand what you remember

19    and what you don't remember.

20         A      Yeah.

21         Q      Okay.      So apart from reviewing the draft

22    Abowd memo, what other involvement did you have in




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 124 of 153



                                                                     Page 224

1     assessing this issue or pursuing it between the

2     summer of 2017 and March 2018?

3          A      I don't think anything, really.                     I mean,

4     the main case was reviewing that memo.

5                 THE REPORTER:           I'm sorry.

6                 THE WITNESS:          Nothing that I can recall.

7     That was -- that was the meat of it, really, was

8     that analysis.

9     BY MR. DURAISWAMY:

10         Q      Do you recall attending meetings where

11    this issue was discussed?

12         A      No.     I mean, I knew that -- I was aware,

13    certainly, that the Secretary was scheduling quite

14    a few meetings and calls regarding this, you know,

15    different experts and such.                 I was aware of that.

16    But I didn't -- I didn't take part of in any of

17    them.

18         Q      Do you believe the issue being discussed

19    at any of the monthly oversight meetings?

20         A      No.     Because it was sort of a -- it was

21    a -- sort of separate line of work.                     Right?        I

22    mean, it was something that -- it was something --




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 125 of 153



                                                                     Page 238

1     correct?

2          A      Yeah.      I'd have to go back and see

3     when -- I think the memo came in December, maybe.

4     I don't remember exactly.

5          Q      Did you ever do any work assessing the

6     possible effects of adding a citizenship question

7     to the decennial census?

8          A      Analysis?         No.     No, we relied on what the

9     Census Bureau prepared.

10         Q      My question is whether you ever did any

11    work related to that issue.

12         A      I guess I don't understand the question.

13         Q      Well, let me ask it differently.                      Did you

14    ever have any discussions with anyone about the

15    potential effects of adding a citizenship question

16    to the decennial?

17         A      I talked to John a couple of times after

18    we got the memo, just to make sure I understood

19    some of the analysis, had some questions about it.

20         Q      What was the substance of those

21    conversations?

22         A      I'd have to go back and look.                    I mean, I




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 126 of 153



                                                                     Page 243

1     making in your previous answer?                   How --

2          A      That it's not easy.              It's not easy.           It

3     takes a lot of work.             And you have to -- the

4     reason it takes a lot of work is because the

5     administrative data may not measure what you think

6     it's measuring, how you think it's measuring it.

7          Q      Are you aware of any testing that's been

8     done to evaluate the effects of including a

9     citizenship question on the 2020 decennial on

10    response rates or the accuracy of -- and quality

11    of survey data?

12         A      So the -- no, so there hasn't been.

13    There hasn't been any testing to date.                       And the

14    time frame wouldn't -- the Secretary's decision

15    wouldn't -- you know, wouldn't accommodate that

16    kind of testing.

17                That said, the Census Bureau presented a

18    reasonable -- very reasonable alternative to get

19    at those kinds of issues, which was looking at,

20    you know, the impacts -- there was no change.

21    Citizenship has always been part of the American

22    Community Survey, but nonetheless, looking at




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 127 of 153



                                                                     Page 244

1     how -- you know, just how that plays out, you

2     know, what impact -- the John Abowd memo goes into

3     that --

4                 THE REPORTER:           I'm sorry.

5                 THE WITNESS:          The John -- the memo he

6     prepared goes into how citizenship might

7     potentially -- how information from the American

8     Community Survey and how it's collected may

9     indicate potential impacts on self-response rates

10    in the 2020 census.

11    BY MR. DURAISWAMY:

12         Q      Did you have any conversations with

13    outside stakeholders or parties outside the

14    Commerce Department about the effects of adding a

15    citizenship question to the 2020 census?

16         A      No.     I did not.

17         Q      Do you know who was principally

18    responsible for those conversations?

19         A      For organizing them?               For, like -- or for

20    scheduling them?

21         Q      Both organizing and actually

22    participating in the conversations.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 128 of 153



                                                                     Page 248

1     number of reasons, because of the quality of the

2     answers, because they're burdensome, or whatever,

3     and whether or not we should consider using

4     administrative data as a substitute for that.                         And

5     nowhere in that content review had any problems

6     with the question ever surfaced in terms of either

7     people not wanting to respond to it ever or in

8     terms of quality issues with the responses.

9          Q      In the time that you've worked at the

10    Commerce Department and had a responsibility for

11    issues related to the work of the Census Bureau,

12    do you recall ever hearing about the Department of

13    Justice being interested in census block-level

14    citizenship data for purposes of Voting Rights Act

15    enforcement?

16         A      No.

17         Q      There's a process by which government

18    agencies communicate with the Census Bureau about

19    their data needs, correct?

20         A      Yeah.      I mean, "process" is maybe a

21    generous word for it.             But, yeah, there's a

22    protocol by which -- that the Census Bureau has




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 129 of 153



                                                                     Page 249

1     actually developed with the -- actually, as part

2     of the last content review for the American

3     Community Survey --

4                 THE REPORTER:           Part of the last...

5                 THE WITNESS:          The content review for the

6     American Community Survey through which, you know,

7     they conducted outreach on to the need for data

8     and examined that need and weighed it.                       And it's

9     come up in a few different contexts, most recently

10    with the same SOGI, the sexual orientation and

11    gender identification question.                   It came up with a

12    health insurance question in the last couple of

13    years related to the Affordable Care Act.

14                And so there's -- there's not -- I

15    wouldn't say there's a linear process.                       There's

16    frequently a dialogue between agencies at

17    different levels and the Census Bureau regarding

18    data needs and the right way to meet those needs.

19    BY MR. DURAISWAMY:

20         Q      Let me hand you what we've marked as

21    Exhibit 12.

22                (Deposition Exhibit Number 12 was marked




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 130 of 153



                                                                     Page 252

1          Q      Right.       But my question is, does the

2     bureau periodically seek input from other

3     agencies, not just as to the ACS, but to other

4     surveys that it administers?

5          A      Yeah.      So keep in mind that the Census

6     Bureau has a lot of reimbursable surveys.                         So

7     these are surveys that it conducts for any number

8     of agencies.        An agency has a need, like, say, HUD

9     or DOJ, to have a specific survey on a specific

10    topic, and it will come to the Census Bureau, pay

11    them for it, and develop the survey together.                          So

12    that's one venue of dialogue.                  This -- so, yeah,

13    absolutely.

14                And this is another venue, which was part

15    of the ACS content review, and reaffirmations from

16    agencies about what data they needed.

17         Q      You don't see any indication in this

18    letter that the Department of Justice is

19    dissatisfied with the nature or quality or --

20    nature or quality of the citizenship data that's

21    provided from the ACS survey, do you?

22         A      They don't make any statement about the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 131 of 153



                                                                     Page 261

1     make sure that the 2020 census is operationally

2     ready.

3          Q      Have you had any conversations with

4     Mr. Comstock regarding the citizenship question

5     that you can recall since late summer 2017?

6          A      No.

7          Q      Apart from Mr. Uthmeier, do you recall

8     any conversations -- well, strike that.

9                 Apart from Mr. Uthmeier and whatever

10    conversations you have had at these meetings

11    related to responding to citizenship inquiries, do

12    you recall any other conversations with folks at

13    the department about the citizenship question?

14                MS. WELLS:         Object to the form.

15                THE WITNESS:          Okay.      Actually, to go back

16    on the question about Earl, I would have -- I

17    mean, to be clear, as far as, like, the clearances

18    go, that's quite -- I'm sure I've, you know,

19    brought, you know, responses to him and discussed

20    with him, you know, edits and such that he's had

21    to the citizenship question.                 That's certainly the

22    case.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 132 of 153



                                                                     Page 264

1                 THE REPORTER:           Slow down, please.

2                 THE WITNESS:          It's an implementation

3     phase.     The Secretary -- it's on the Census Bureau

4     now to implement his decision to add this question

5     and, you know, get the systems ready.                       And

6     that's -- there's really not much more to discuss

7     in a way.       We're not Monday morning -- I'm not the

8     Monday morning quarterback for the Secretary's

9     decision on this.

10                (Deposition Exhibit Number 15 was marked

11    for identification.)

12    BY MR. DURAISWAMY:

13         Q      I'm handing you what we've marked as

14    Exhibit 15.        Have you seen this document before?

15         A      Let me take a look at it.

16         Q      Sure.

17         A      Not this exact one.              I've seen, like,

18    versions of it.

19         Q      What is it?

20         A      As I look at it, it's sort of a Q&A,

21    right, regarding the -- so it's -- basically, it's

22    a Q&A document regarding aspects of the decision




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 133 of 153



                                                                     Page 265

1     to include the citizenship question.

2          Q      Were you involved in preparing this

3     document?

4          A      Not drafting it.

5          Q      Well, what involvement did you have?

6          A      I might have sort of -- like, you know,

7     like in my policy role, I reviewed or cleared

8     parts of it.        I can't remember specifically.                    I've

9     seen the document before.

10                And some of it -- the reason I'm waffling

11    on it is because some of the pieces are -- I've

12    seen in different contexts, you know, in, you

13    know, letter responses or other places.                        I'm

14    generally familiar with the content.

15         Q      What was the purpose of the document?

16                MS. WELLS:         Object to the form.

17    BY MR. DURAISWAMY:

18         Q      Why was the document prepared?

19         A      I can't say specifically why it was

20    prepared, but its purpose is -- essentially, it's

21    a Q&A document, almost like an FAQ.                     That's the

22    way I see it.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 134 of 153



                                                                     Page 266

1          Q      For whom?

2          A      I don't know.           I mean, I'm not sure.             I

3     can't remember the context under which it was put

4     together.

5                 Oh, wait a second.              No, actually, this

6     may have been -- actually, no, this is my mistake.

7     This is -- it looks like it's a response -- it's

8     responses from the Census Bureau regarding

9     questions from -- about John's memo.

10    BY MR. DURAISWAMY:

11         Q      Questions prepared by whom?

12         A      By the department.              I would have had a

13    role in preparing -- you know, in raising issues

14    to include.        I didn't -- I think the questions

15    probably came from Earl, ultimately.                      But, you

16    know, there are a variety of people who reviewed

17    John's memo and provided -- you know, had

18    questions about the content of it, analytical

19    questions.       I mean, these are all, like, you

20    know...

21         Q      You had a role in drafting these

22    questions, correct?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 135 of 153



                                                                     Page 267

1          A      Yeah, I did.

2          Q      At whose direction?

3          A      At -- either Earl or James.

4          Q      What did they -- what did they tell you

5     when they asked you to prepare these questions?

6          A      Well, not -- I mean, when they asked me

7     to review the memo and provide input, it was

8     basically, you know, review it and give me your

9     opinion on it, really.

10         Q      Well, these are -- this is a list of

11    questions.

12         A      Yeah.

13         Q      And you said that --

14         A      And my opinion would be through -- like,

15    what -- in other words, what -- you know, go

16    through it, and sort of like I mentioned earlier,

17    so I go through and I flag things that weren't

18    clear to me or that, you know, the analysis wasn't

19    clear or, like -- you know, it's like a peer

20    review almost.

21         Q      Somebody decided that you should respond

22    to the Abowd memo in the form of a series of




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 136 of 153



                                                                     Page 268

1     questions, correct?

2          A      Uh-huh.

3          Q      Who decided that?

4          A      Either Earl or James.

5          Q      Okay.      And one of them directed you to

6     participate in preparing those questions, correct?

7          A      Yes.

8                 (Deposition Exhibit Numbers 16 and 17

9     were marked for identification.)

10    BY MR. DURAISWAMY:

11         Q      And if you look at Exhibits 16 and 17,

12    which I've just given you -- sorry, they're on the

13    way to you -- these are e-mail exchanges among

14    individuals involved in preparing those questions,

15    including yourself, correct?

16         A      Let me look at it.

17         Q      Sure.

18                MR. CANNON:          Counsel, can you verify 16

19    and 17, please?

20                MR. DURAISWAMY:            Fair point.          So 16 is

21    Bates number 1976.            And 17 is, I believe, 5212.

22                MR. CANNON:          Thank you.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 137 of 153



                                                                     Page 269

1                 MS. WELLS:         Thanks.

2                 MR. DURAISWAMY:            Sure.

3                 THE WITNESS:          So this was -- yeah.

4     There's John's reference to our conversation.

5                 Yeah.      So, I mean, the nature of the

6     questions was, you know, probably just -- it was a

7     very tactical memo.            It wasn't written for, like,

8     a lay audience, I thought.                And so part of our

9     questions were just to help us understand it

10    better just in general.               And part of it was to

11    actually question -- you know, to raise questions,

12    like a peer review, of aspects of the analysis.

13    BY MR. DURAISWAMY:

14         Q      To raise questions to push back on

15    aspects of the analysis, correct?

16         A      Push back is not the word -- phrasing I

17    would use.       But it's just to -- you know, it's

18    like a peer review.            So you're picking apart

19    different aspects of it.               That's -- this is

20    something we do, like, when we do economic

21    reports.      We would send things around and --

22    and -- yeah, you know, you're just, you know,




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 138 of 153



                                                                     Page 270

1     trying to, you know, make sure that the analysis

2     is rock solid and all the implications of it are

3     clear.

4          Q       You understood at the time that senior

5     officials in the Commerce Department wanted to

6     move forward with the citizenship question on the

7     2020 census, correct?

8          A       Uh-huh.

9          Q       And you understood that this memo from

10    John Abowd was taking the position that it would

11    be a bad idea to do that, correct?

12         A       Yep.

13         Q       And --

14         A       Well, let me -- bad idea.                   He

15    presented -- what's "it" here?                    I guess "it" is,

16    is it adding -- he provided -- the Secretary

17    wanted data on citizenship at a granular level.

18    And the options -- he laid out options for doing

19    that.     It was an options memo.                 So one of the

20    options was not get it, not do it.                       The second

21    option I remember was relying on the ACS.                             The

22    third option was add it to the Census Bureau




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 139 of 153



                                                                     Page 271

1     survey.     And another option was, like,

2     administrative data.

3                 So it's, like -- you know, the analytical

4     question is, okay, we want more granular

5     citizenship data; how are we going to get it?

6     Does it make sense to use the 2020 census for

7     those purposes?

8                 And so -- I mean, bad idea, I think, is

9     an exaggeration of it, but it's a -- he -- John

10    advocated for administrative data and not for

11    using it on the 2020 census.

12         Q      The -- he characterized the proposal to

13    add a citizenship question to the 2020 census as

14    something that would be very costly, harm the

15    quality of the census count, and use substantially

16    less accurate citizenship status data than are

17    available from administrative sources, correct?

18         A      Uh-huh.

19         Q      This was not a recommendation to proceed

20    with the plan to add a citizenship question to the

21    2020 census, correct?

22         A      So he was -- he was not a fan of it, to




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 140 of 153



                                                                     Page 272

1     say the least, but --

2          Q      It was critical of the idea, correct?

3          A      Yeah, but --

4          Q      Okay.

5          A      -- so -- but then my role was to sort

6     of -- that draft -- that draft.                   I didn't see the

7     final memo.        And then our -- my job was to read

8     through it and say, okay, well, there's a

9     narrative here, and there's data that supports it,

10    and then there's sort of the way the Census Bureau

11    operates.       And not all those aspects actually

12    added up.

13                And so, for example, his statement -- and

14    I raised this for Earl -- was, you know, his

15    statement about the quality of the data.                        So my

16    reaction was, well, if there are data quality --

17    he basically suggested the survey question is not

18    going to get you good data.                 And so my response

19    was, well, you're trying to have it both ways as

20    the Census Bureau.            You're flagging this issue,

21    but at the same point, we've had this question on

22    the ACS for years.            We've been giving it to DOJ




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 141 of 153



                                                                     Page 273

1     and other users, through special tabulations, for

2     years.     It's never surfaced until now.                      And even

3     now that the Census Bureau is arguing that there

4     are these data quality issues -- and we can set

5     aside whether or not there actually are data

6     quality issues, but let's say there are.                             Then I

7     questioned him, why is the Census Bureau not

8     taking action to address the fact that they're

9     still using this question on the American

10    Community Survey?            And there was the dissonance

11    there that didn't make sense.                   It still doesn't

12    make sense to me.

13         Q       So you don't know if there are data

14    quality issues with asking people to self-report

15    citizenship or not?

16         A       So you could --

17         Q       Or you don't have an opinion about that?

18         A       He argued in the memo that there were --

19    there were, you know, problems with the

20    non-citizenship estimate.                 And so my response is,

21    okay, that's fine.             You're saying this.               I

22    understand your point.               But then if it's such an




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 142 of 153



                                                                     Page 278

1     questions you put on it, but it's the flow of

2     them.    So that's -- you know, it's not a minor

3     issue.     It's not something you take lightly.

4          Q      I agree.

5          A      The other thing I just wanted to flag --

6     the other thing I thought was inconsistent was

7     this question about his recommendation to use

8     administrative records.               And so again, I raised

9     for Earl that the Census Bureau was pretty much on

10    the tail end of having done, you know, a lot of

11    years of research on how to use administrative

12    records to conduct a successful decennial census.

13    A lot of work.         And so -- and it was good work.

14                And it's inconsistent with that long,

15    thoughtful, methodological, careful approach to

16    say, okay, well, here's this data field that the

17    Secretary would like to add to the decennial

18    census, and we think we should just go ahead and,

19    two years from now, get this data through

20    administrative records.               That's not consistent

21    with the way the Census Bureau tends to approach

22    those kinds of decisions.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 143 of 153



                                                                     Page 279

1                 It's a very short time frame.                    And they

2     had a limited -- at least at that point -- I don't

3     know what they have now, but they had a limited

4     set of administrative records to go on.

5          Q      Did you participate in any meetings with

6     Secretary Ross in January, March -- February or

7     March regarding this addition of a citizenship

8     question to the census?

9          A      No.     Like -- like, reviewing the

10    research, do you mean?              Like -- or pondering it

11    or...

12         Q      Any meetings with Secretary Ross

13    regarding the additional of a citizenship question

14    to the 2020 census?

15         A      I don't think so, no.                No.    I mean, the

16    kind of meetings with the agenda you just showed

17    me, like the steering committee?                    Those kind of

18    things?

19         Q      Any meetings.           Is there something unclear

20    about my use of the word "meeting"?

21         A      No.     Meeting is very clear.                I appreciate

22    that.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 144 of 153



                                                                     Page 281

1     the questions in -- I believe it's Exhibit 15?

2          A      Like, specifically?

3          Q      Yeah.

4          A      No, I can --

5          Q      Or generally.

6          A      I mean, generally, it probably would have

7     been John, and then it would have been cleared

8     through -- you know, all the way up through Ron

9     Jarmin.

10         Q      Do you know if anyone at the Commerce

11    Department changed any of the answers that the

12    Census Bureau provided?

13         A      I don't know.           I did not.         I don't have

14    any reason to believe anybody else did.                        It's a

15    Census Bureau product.

16         Q      Do you think it would be appropriate if

17    someone at the Commerce Department changed answers

18    that were provided by the Census Bureau?

19                MS. WELLS:         Object to form.

20                THE WITNESS:          I mean -- appropriate?                I

21    mean, look, when we receive materials of any

22    nature -- this could be an example from the Census




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 145 of 153



                                                                     Page 282

1     Bureau -- there can be questions about it and

2     there can be a process by which it gets reviewed

3     and edited or revised.              You know, that would

4     involve a dialogue with the Census Bureau about

5     what did you mean here, you know, what -- what is

6     this, and it could involve Commerce Department

7     staff taking a pen and -- you know, and revising

8     an answer, but not on a sort of one-off, freelance

9     basis.

10    BY MR. DURAISWAMY:

11         Q      Are you aware of any external analyses

12    that were solicited regarding the impact of the

13    citizenship question on the quality or accuracy of

14    the census data?

15         A      Like, written analyses?                 Not that I'm

16    involved with, no, I don't know of any.                        I mean,

17    the Secretary had a lot of outside meetings, you

18    know, like, for example, with former Census Bureau

19    directors, people like that, but not that I'm

20    aware of.       Certainly nothing I reviewed.

21         Q      I mean, is the answer, no, you're not

22    aware of any external analyses beyond what the




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 146 of 153



                                                                     Page 283

1     Census Bureau did regarding the effects of adding

2     a citizenship question to the census?

3          A      That's a good summary of my answer.

4          Q      Okay.      Do you know if your e-mail files

5     were searched for purposes of producing documents

6     in this lawsuit?

7          A      I do know that and, yes, they were

8     searched.

9          Q      Were your paper files searched?

10         A      Yes, I provided a folder of paper files.

11         Q      You mentioned that you have -- sometimes

12    take notes on the PowerPoint presentations that

13    are essentially -- it sounds like pre-reads for

14    these monthly census team meetings, correct?

15         A      They're more handouts during the meetings

16    as opposed to pre-reads.               But, yeah, I had a

17    file -- I have a file and I provided that.

18         Q      For purposes of responding to discovery

19    in this case?

20         A      Yes.

21         Q      Do you ever send text messages for work

22    purposes?




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 147 of 153



                                                                     Page 292

1          A      Yeah, I don't know.

2          Q      Did you have any involvement in preparing

3     the March 26th memo announcing the decision to add

4     a citizenship question for the 2020 census?

5          A      No.

6          Q      Do you know who was involved in that

7     process?

8          A      Not off the top of my head.                   I don't

9     know.

10         Q      So you testified earlier that you were

11    not -- strike that.

12                You testified earlier that you first

13    learned about Secretary Ross' intent to add a

14    citizenship question around late summer of 2017,

15    correct?

16         A      Mid to late summer, I think I said, yeah.

17         Q      Okay.      And I believe you testified that

18    you were not aware of or involved in any

19    discussions regarding the need for a citizenship

20    question for DOJ or voting rights purposes before

21    that time, correct?

22         A      Not that I recall, no.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 148 of 153



                                                                     Page 293

1          Q      Okay.      And the discussions about adding a

2     citizenship question to the census were not part

3     of the monthly census briefings that you

4     participated in, correct?

5          A      No, not -- no.            Like the -- like the

6     analysis, you mean?            Not that I can recall, no.

7          Q      And, in fact, I believe you testified

8     that there was sort of a separate process at the

9     senior level that was handling that, correct?

10         A      I did testify to that, yep.

11                THE REPORTER:           I'm sorry?

12                THE WITNESS:          I did testify to that.

13    BY MR. DURAISWAMY:

14         Q      You are the senior policy advisor for

15    statistical agencies at the Department of

16    Commerce, correct?

17         A      Uh-huh.

18         Q      And you are the senior-most career

19    staffer for issues of policy and strategy as it

20    relates to the Census Bureau, correct?

21         A      Yeah.      Although at that time I shared a

22    lot of the policy duties regarding -- specific to




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 149 of 153



                                                                     Page 294

1     to 2020 census with Sahra Park-Su.                     So we -- we

2     shared a lot of that work for a while.

3          Q      She was a policy advisor as well?

4          A      Yes.

5          Q      Do you know if she was involved in any of

6     those discussions that you were not involved in?

7          A      I don't know.

8          Q      There's no one else in the Office of the

9     Secretary who has more experience dealing with

10    issues of policy and strategy as it pertains to

11    the Census Bureau than you, correct?

12         A      Currently, yeah.             I mean, just by merit

13    of age and experience in the department, that's

14    probably accurate, yeah.

15         Q      And you were basically not involved in

16    the process of deciding to add a citizenship

17    question, right?

18                MS. WELLS:         Object to the form.

19                THE WITNESS:          I was not involved in --

20    yeah.    I mean, I provided input -- I mean, this is

21    the way I operate -- I mean, the way I work.                          I

22    mean, I -- I respond to the needs of my boss.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 150 of 153



                                                                     Page 295

1     And, you know, when he engaged me on specific

2     matters, I responded and provided input.

3                 But if he didn't engage me and ask for my

4     input, then I didn't provide it.                    I had no

5     shortage of policy matters to deal with.                        So...

6     BY MR. DURAISWAMY:

7          Q      And you can't recall being engaged on --

8     for your input on the issue of whether to add a

9     citizenship question until, at the earliest,

10    January 2018; is that correct?

11                MS. WELLS:         Object to the form.

12                THE WITNESS:          I provided input to John's

13    memo, whenever that came in -- I mean, whatever

14    the date is on that.             That came in.          That was a --

15    you know, that was the Census Bureau's analysis

16    regarding, you know, what they -- their views on,

17    you know, how to provide citizenship data to the

18    Secretary at the level that DOJ was asking for.

19    And I provided input into that.

20    BY MR. DURAISWAMY:

21         Q      Take a look at Exhibits 15, 16 and 17.

22    Does that refresh your recollection that that was




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 151 of 153



                                                                       Page 298

1     day.       Right?

2            Q      Did you review any other memos prepared

3     by John Abowd regarding the addition of a

4     citizenship question?

5            A      No.

6            Q      Did you review the memo analyzing

7     alternative D?

8            A      So alternative D, just to be clear, is

9     that the one with the blending of the survey and

10    administrative data?

11           Q      Is that your understanding of

12    alternative D?

13           A      I'm asking.          I mean, like I say, this was

14    an iterative process, so...

15           Q      Well, do you recall reviewing a memo

16    analyzing alternative D?

17           A      I'm aware of alternative D.                   I mean, I

18    think I may have seen a version of it, yeah,

19    but it's...

20           Q      Did you ever have any discussions with

21    the Secretary about alternative D?

22           A      No.     I mean, as I stated earlier, the




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 152 of 153



                                                                     Page 299

1     Secretary and I have not had conversations about

2     this -- this matter, really.

3          Q      So when these parallel meetings were

4     going on regarding the addition of a citizenship

5     question that were taking place outside the

6     context of the monthly census briefings, who was

7     participating in those meetings, if not you?

8                 MS. WELLS:         Object to form.

9                 THE WITNESS:          I believe you asked this

10    earlier, and --

11    BY MR. DURAISWAMY:

12         Q      If you know.

13         A      -- I said I don't know.                 Yeah, you've

14    asked this before.            But -- yeah.

15         Q      You have, like, not the slightest idea --

16    like, you don't even have a reasonable basis to

17    believe that Earl Comstock was involved in those

18    meetings?

19         A      And, of course -- I mean, yeah, but, I

20    mean, that's -- you know, it's a question of who

21    is meeting when on what.               And it's not my -- I can

22    hypothesize, of course.               I mean, it would be




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-7 Filed 01/07/19 Page 153 of 153



                                                                      Page 304

1       New York Immigration, Et. Al, v. US. Dept. of Commerce.

2       David Langdon

3                  ACKNOWLEDGMENT OF DEPONENT

4                         I, ______________________, do

5       hereby certify that I have read the foregoing

6       pages and that the same is a correct

7       transcription of the answers given by

8       me to the questions therein propounded,

9       except for the corrections or changes in form

10      or substance, if any, noted in the attached

11      Errata Sheet.

12

13      __________                ________________________

14      DATE                           SIGNATURE

15

16

17

18

19

20

21      3073342

22




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 1 of 71




                EXHIBIT H
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 2 of 71



                                                                      Page 1

1                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
2                        SAN FRANCISCO DIVISION
3
4          _________________________
                                    :
5          CITY OF SAN JOSE, et al.,:
                                    :
6                    Plaintiffs,    :
                                    : Case No.
7               vs.                 : 3:18-cv-2279-RS
                                    :
8          WILBUR ROSS, JR., et al.,:   (MPCBMPCKFDUJPO
                                    :   
9                    Defendants.    :
           _________________________:
10
11
12                        Thursday, October 25, 2018
13
14                 Videotape Deposition of SAHRA PARK-SU,
15         taken at the Law Offices of Manatt, Phelps &
16         Phillips, LLP, 1050 Connecticut Avenue NW,
17         Washington, D.C., beginning at 9:40 a.m.,
18         before Ryan K. Black, a Registered Professional
19         Reporter, Certified Livenote Reporter and Notary
20         Public in and for the District of Columbia.
21
22                  Veritext Legal Solutions
                         Mid-Atlantic Region
                      1250 Eye Street NW - Suite 350
23                   Washington, D.C. 20005
24
25

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 3 of 71



                                                                      Page 2

1           A P P E A R A N C E S:
2
3             MANATT, PHELPS & PHILLIPS LLP
4             BY:     RORY E. ADAMS, ESQUIRE
5
6
7
8
9             Representing - City of San Jose
10
11            ASIAN AMERICANS ADVANCING JUSTICE
12            BY:     NIYATI SHAH, ESQUIRE
13
14
15
16
17
18            Representing - Lupe, et al.
19
20
21
22
23
24
25

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 4 of 71



                                                                      Page 3

1           A P P E A R A N C E S (Cont'd):
2
3             ARNOLD & PORTER LLP
4             BY:     CHASE RAINES, ESQUIRE
5
6
7
8
9             Representing - NYIC Plaintiffs
10
11            COVINGTON & BURLING LLP
12            BY:     DANIEL GRANT, ESQUIRE
13
14
15
16
17
18            Representing - Kravitz Plaintiffs
19
20
21
22
23
24
25

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 5 of 71



                                                                      Page 4

1           A P P E A R A N C E S (Cont'd):
2
3             UNITED STATES DEPARTMENT OF COMMERCE
4             OFFICE OF THE GENERAL COUNSEL
5             BY:     MEGAN HELLER, ESQUIRE
6             Herbert C. Hoover Building
7             Room 5890
8             1401 Constitution Avenue, NW
9             Washington, DC              20230
10            202.482.4837
11            mheller@doc.gov
12            Representing - Department of Commerce
13
14            UNITED STATES DEPARTMENT OF JUSTICE
15            BY:     KATE BAILEY, ESQUIRE
16            Federal Programs Branch
17            20 Massachusetts Avenue, NW
18            Washington, DC              20530
19            202.514.9239
20            kate.bailey@usdoj.com
21            Representing - Department of Commerce
22
23
24
25

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 6 of 71



                                                                      Page 5

1           A P P E A R A N C E S (Cont'd):
2
3            CALIFORNIA OFFICE OF THE ATTORNEY GENERAL
4            BY:     GABRIELLE D. BOUTIN, ESQUIRE
5                    (Via Teleconference)
6            P.O. Box 944255
7            Sacramento, California                 94244
8            916.323.5313
9            gabrielle.boutin@doj.ca.gov
10           Representing - State of California
11
12           HOLLAND & KNIGHT LLP
13           BY:     DAVID I. HOLTZMAN, ESQUIRE
14                   (Via Teleconference)
15           50 California Street
16           Suite 2800
17           San Francisco, California                   94111
18           415.743.6900
19           david.holtzman@hklaw.com
20           Representing - County of Los Angeles
21
22
23
24
25

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 7 of 71



                                                                      Page 6

1           A P P E A R A N C E S (Cont'd):
2
3            DANNIS WOLIVER KELLEY
4            BY:     KEITH A. YEOMANS, ESQUIRE
5                    (Via Teleconference)
6            115 Pine Avenue
7            Suite 500
8            Long Beach, California                 90802
9            562.366.8500
10           kyeomans@dwkesq.com
11           Representing - Los Angeles Unified School
                                     District
12
13
14
15
16
17
18
19
20
21
22
23
24          ALSO PRESENT
25           Gene Aranov - Legal Videographer

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 8 of 71



                                                                      Page 7

1                                      I N D E X
2          TESTIMONY OF:        SAHRA PARK-SU                             PAGE
3          By Mr. Adams............................14, 207
4          By Ms. Bailey...........................32, 199
5                                  E X H I B I T S
6          EXHIBIT                  DESCRIPTION                            PAGE
7          Exhibit 1          a printout of Ms. Park-Su's
8                             former LinkedIn page............57
9          Exhibit 2          a document Bates Numbered 2630..71
10         Exhibit 3          an e-mail from Secretary Ross
11                            to Earl Comstock on August 10th,
12                            2017............................80
13         Exhibit 4          an e-mail from Ms. Park-Su to
14                            Earl Comstock copying others sent
15                            on August 29th, 2017............82
16         Exhibit 5          an e-mail.......................87
17         Exhibit 6          a document Bates Numbered
18                            1378............................89
19         Exhibit 7          a document Bates Numbered
20                            COM_DIS14166....................92
21         Exhibit 8          a document Bates Numbered
22                            2446...........................100
23         Exhibit 9          a document Bates Numbered
24                            3691...........................105
25

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 9 of 71



                                                                      Page 8

1                               I N D E X (Cont'd)
2          EXHIBIT                  DESCRIPTION                           PAGE
3          Exhibit 10         a document Bates Numbered
4                             663............................107
5          Exhibit 11         a June 22nd, 2018, e-mail from
6                             David Langdon to Ms. Park-Su...110
7          Exhibit 12         a document Bates Numbered
8                             3549...........................118
9          Exhibit 13         a document Bates Numbered
10                            1984...........................127
11         Exhibit 14         a document Bates Numbered
12                            3503...........................129
13         Exhibit 15         a document Bates Numbered
14                            1277...........................134
15         Exhibit 16         a document Bates Numbered
16                            3706...........................138
17         Exhibit 17         Defendant's Objections and
18                            Responses to Plaintiff's Third Set
19                            of Interrogatories in the New York
20                            Action, Case No. 18-2025.......139
21         Exhibit 18         a document Bates Numbered
22                            1286...........................140
23         Exhibit 19         a document Bates Numbered
24                            1616...........................145
25

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 10 of 71



                                                                       Page 9

1                                I N D E X (Cont'd)
2          EXHIBIT                   DESCRIPTION                           PAGE
3          Exhibit 20          a document Bates Numbered
4                              1964...........................150
5          Exhibit 21          a document Bates Numbered
6                              13023..........................151
7          Exhibit 22          a document Bates Numbered
8                              9812...........................160
9          Exhibit 23          a document Bates Numbered
10                             3403...........................160
11         Exhibit 24          a document Bates Numbered
12                             2935...........................164
13         Exhibit 25          the schedule of Secretary
14                             Wilbur Ross for Wednesday
15                             March 7th, 2018................174
16         Exhibit 26          a document Bates Numbered
17                             0003566........................177
18         Exhibit 27          an Outlook calendar invite.....179
19         Exhibit 28          a document Bates Numbered
20                             001313.........................181
21         Exhibit 29          a certification by Ms.
22                             Park-Su........................185
23         Exhibit 30          a document Bates Numbered
24                             001321.........................192
25

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 11 of 71



                                                                     Page 10

1                                I N D E X (Cont'd)
2          EXHIBIT                   DESCRIPTION                           PAGE
3          Exhibit 31          a document Bares Numbered
4                              COM_DIS14052...................196
5          Exhibit 32          a letter to Catherine Lhamon
6                              from Secretary Ross dated
7                              July 5, 2018...................199
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 12 of 71



                                                                     Page 11

1                        THE VIDEOGRAPHER:            Good morning.
2                        We are going on the record at 9:40
3          a.m. on October 25th, 2018.                Please note that
4          the microphones are sensitive and may pick up
5          whispering, private conversations and cellular
6          interference.         Please turn off all cell phones,
7          or place them away from the microphones, as they
8          can interfere with the deposition audio.                        Audio
9          and video recording will continue to take place
10         unless all parties agree to go off the record.
11                       This is Media Unit 1 of the
12         video-recorded deposition of Sahra Park-Su taken
13         by counsel for plaintiff in the matter of the
14         City of San Jose, et al., versus Wilbur M.
15         Ross, Jr., et al., filed in the United States
16         District Court for the Northern District of
17         California, San Francisco Division, Case Number
18         3:18-cv-2279-RS.
19                       This deposition is being held at
20         Manatt Phelps & Phillips, located at 1050
21         Connecticut Avenue Northwest, Suite 600,
22         Washington, D.C.
23                       My name is Gene Aranov, from the
24         firm Veritext Legal Solutions, and I'm the
25         videographer.         The court reporter is Ryan Black,

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 13 of 71



                                                                     Page 12

1          from the firm of Veritext Legal Solutions.
2                         I'm not authorized to administer
3          an oath, I'm not related to any party in this
4          action, nor am I financially interested in the
5          outcome.
6                         Counsel and all present in the room,
7          and everyone attending remotely, will now state
8          their appearances and affiliations for the
9          record.       If there are any objections to
10         proceeding, please state them at the time of
11         your appearance, beginning with the noticing
12         attorney.
13                        MR. ADAMS:        Good morning.          This is
14         Rory Adams.         I represent Plaintiffs City of
15         San Jose and the Black Alliance for Just
16         Immigration.
17                        MS. SHAH:        Hi.      My name is Niyati
18         Shah.      I represent the plaintiffs in Lupe,
19         et al., versus Ross, et al., Case Number
20         8:18-01570, in the District of Maryland.
21                        MR. RAINES:         Hi.     My name is Chase
22         Raines.       I represent the NYIC plaintiffs in
23         2:18-cv-5025, which is now consolidated with
24         2921 in the Southern District of New York.
25                        MR. GRANT:        My name is Dan Grant,

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 14 of 71



                                                                     Page 13

1          from Covington & Burling.                I represent the
2          plaintiffs in Kravitz v. Department of
3          Commerce, et al., in the District of Maryland.
4                        MS. HELLER:         My name is Megan Heller.
5          I'm agency counsel for the Department of
6          Commerce.
7                        MS. BAILEY:         My name is Kate Bailey.
8          I'm with the Department of Justice, representing
9          defendants in this matter.
10                       THE VIDEOGRAPHER:            Anybody on the
11         phone?
12                       MS. BOUTIN:         Yes.     This is Gabrielle
13         Boutin --
14                       MR. HOLTZMAN:          David Holtzman --
15                       MS. BOUTIN:         -- rep --
16                       MR. HOLTZMAN:          Go ahead, please.
17                       MS. BOUTIN:         Thank you.
18                       This is Gabrielle Boutin, representing
19         the State of California in the State of
20         California v. Roth.
21                       MR. HOLTZMAN:          This is David Holtzman
22         of Holland & Knight, representing the County of
23         Los Angeles.
24                       MR. YEOMANS:         Keith Yeomans,
25         representing Los Angeles Unified School District

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 15 of 71



                                                                     Page 14

1          in California v. Ross.
2                        THE VIDEOGRAPHER:               Is that everyone?
3                        MR. ADAMS:         Is anyone else on the
4          line?
5                        THE VIDEOGRAPHER:               Will the court
6          reporter please swear in the witness?
7                                       *     *      *
8          Whereupon --
9                                   SAHRA PARK-SU,
10         called to testify, having been first duly sworn
11         or affirmed, was examined and testified as
12         follows:
13                                     EXAMINATION
14         BY MR. ADAMS:
15                 Q.    Good morning.            We met briefly in
16         the hall.       I'm Rory Adams, and I represent the
17         City of San Jose and the Black Alliance for Just
18         Immigration.
19                       Ms. Park-Su, have you ever been
20         deposed before?
21                 A.    No.
22                 Q.    Have you ever provided testimony in
23         court before?
24                 A.    No.
25                 Q.    I'd like to go over in some basic

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 16 of 71



                                                                     Page 26

1                 A.     My understanding at the time was
2          that if there are any issues that I was familiar
3          with, that I had expertise in, that I would have
4          an opportunity to review it and provide any
5          comment, input or suggestions.
6                 Q.     Has your understanding of that role
7          changed?
8                 A.     Yes.
9                 Q.     In what ways?
10                A.     I was assisting with Census, and I
11         don't think that title necessarily applied to my
12         role regards to Census.              It did, however, with
13         regards to the International Trade
14         Administration.
15                Q.     When did you start working at the
16         Department of Commerce?
17                A.     I believe it was the end of June,
18         early July of 2017.
19                Q.     And when you started working at the
20         Department of Commerce, did you have the title
21         senior policy adviser?
22                A.     Yes.
23                Q.     Have you had any other titles while at
24         the Department of Commerce?
25                A.     Currently, I have a different title.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 17 of 71



                                                                     Page 27

1                 Q.     What is that?
2                 A.     Senior counselor.
3                 Q.     Have you had any other titles, other
4          than senior policy adviser and senior counselor
5          at the Department of Commerce?
6                 A.     No.
7                 Q.     Who did you report to at the
8          Department of Commerce when you first joined?
9                 A.     When I first joined, I was working
10         most closely with Israel Hernandez.
11                       MS. BAILEY:         Counsel, can we specify
12         that -- are these directed to this current
13         tenure at the Department of Commerce versus the
14         previous tenure?
15                       MR. ADAMS:        Yes.     This is directed
16         to the current tenure at the Department of
17         Commerce.
18                       THE WITNESS:         Okay.      Yes.    Thank you.
19         Israel Hernandez.
20         BY MR. ADAMS:
21                Q.     What were your -- what were your job
22         responsibilities while you were reporting to
23         Mr. Hernandez?
24                A.     Sure.      It was assisting Izzy with both
25         any International Trade Administration matters,

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 18 of 71



                                                                     Page 28

1          as well as helping to pull together materials
2          that Census was sending over to the Department
3          of Commerce.
4                 Q.     How long was -- how long did you
5          report to Mr. Hernandez?
6                 A.     Until his departure.
7                 Q.     When was that?
8                 A.     December of 2017.
9                 Q.     Who do you report to -- who did you
10         report to after December of 2017?
11                A.     It was sort of split.              I was assisting
12         Karen Dunn Kelly, the Undersecretary for ESA,
13         and I still, technically, was reporting
14         to Earl Comstock since they had placed me in
15         his organization.
16                Q.     What was his organization?
17                A.     The Office of Policy and Strategic
18         Planning.
19                Q.     When did you become a senior
20         counselor?
21                A.     Probably almost three months ago.
22                Q.     So when you started reporting to
23         Secretary Kelly and Mr. Comstock, you were still
24         a senior policy adviser?
25                A.     Correct.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 19 of 71



                                                                     Page 34

1                 Q.     Would you do anything else?
2                 A.     If I had questions, I'd ask them to
3          clarify.
4                 Q.     Anything else?
5                 A.     No.
6                 Q.     So you would not, for example, edit
7          draft responses?
8                 A.     If there are grammatical suggestions,
9          I'd make those, but, substance-wise, we would
10         keep it consistent with what Census had told us.
11                Q.     Do you recall ever making substantive
12         revisions to responses to QFRs?
13                A.     There was one.
14                Q.     What was that?
15                A.     I believe that was asking what the
16         process was.
17                Q.     The process for what?
18                A.     For adding a question to the Decennial
19         Census.
20                Q.     Do you recall when that question came
21         in -- when did you first see that question?
22                A.     I can't remember when I first saw
23         that question.         The Office was handling three
24         Questions For The Record that were sent to us
25         simultaneously.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 20 of 71



                                                                     Page 40

1          them properly revise that answer that they had
2          provided to the QFR.
3                        Mind you, things were very busy
4          at this time, and it still is.                 Days, if not
5          maybe a week or so had gone by, and it had
6          occurred to me that Census had not provided
7          an updated response, probably because they were
8          just crashing.         And so, at the time, I remember
9          we had just finished a call with Census, I think
10         it was one of our weekly meetings with Census,
11         but for some reason we didn't have it at
12         Commerce.       So what we sometimes will do is
13         we'll do a call-in in lieu of an actual physical
14         meeting.
15                       After the call-in meeting, I believe
16         I had a paper copy of that particular question
17         that I was going to ask Census to help revise,
18         to ask them where it was.               Unfortunately, I had
19         forgotten to ask them on that call, and, when it
20         ended, I was in Mike Walsh's office, our Deputy
21         General Counsel.          Our Deputy General Counsel was
22         also at -- present at that meeting where we had
23         asked Census to specify what the process was.
24         And I had asked the Deputy General Counsel,
25         could you put the together a draft response from

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 21 of 71



                                                                     Page 41

1          your understanding of what Census had told us so
2          I can send this to Census and see whether they
3          accept, reject, edit or accept so I can get the
4          ball rolling, because we need to finalize the
5          QFRs.
6                  Q.    Did Mr. Walsh provide you with a draft
7          response to that question?
8                  A.    He did.
9                  Q.    What did you do with his draft
10         response?
11                 A.    I typed it and sent it to Census for
12         their comments and approval or any suggestions.
13                 Q.    Did Census provide comments, approval
14         or suggestions?
15                 A.    Census did respond.
16                 Q.    What was their response?
17                 A.    They were okay with the Deputy General
18         Counsel's draft response.
19                 Q.    How was that communicated to you?
20                 A.    By e-mail.
21                 Q.    And what did you do after receiving
22         that communication with respect to the response
23         to the question?
24                 A.    I then took that response and put it
25         into the QFR.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 22 of 71



                                                                     Page 57

1          administrative related to Secretary Kelly's
2          calendar?
3                 A.     Right.
4                 Q.     Did you do any other work that was
5          not administrative and not related to Secretary
6          Kelly's calendar?
7                        MS. BAILEY:         Objection; vague.
8                        THE WITNESS:         Could you give me an
9          example?
10         BY MR. ADAMS:
11                Q.     No.
12                A.     Okay.      Well, we did more than just
13         scheduling.         We would, oftentimes, look at
14         a document and if there are any additional
15         information that need -- was needed we would
16         ask bureaus for more information.                   But, again,
17         neither Aaron or I, to my knowledge, were Census
18         experts, so we would rely on Census to give us
19         as much information as possible.
20                Q.     Why do you say that you're not a
21         Census expert?
22                A.     Because I'm not.
23                Q.     Have you tried to -- strike that.
24                       When you provide information to others
25         within the Department of Commerce related to the

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 23 of 71



                                                                     Page 58

1          Census, do you create independent work product
2          without the input of experts from Census?
3                        MS. BAILEY:         Objection; vague.
4                        THE WITNESS:         I do not create my own
5          work product without Census's input.
6          BY MR. ADAMS:
7                 Q.     If you're providing information
8          to others related to the Census, would the
9          information that you provide come from experts
10         at Census?
11                A.     They would come from people at Census.
12                Q.     Any other sources?
13                A.     Public sources, like the internet.
14                Q.     That you would look up?
15                A.     Mm-hmm.
16                Q.     Any other sources?
17                A.     Those sources were, actually, all
18         directed towards Census's website.
19                Q.     So aside from direct input from
20         experts at Census and publicly available
21         information on the internet, did you use any
22         other sources to gather and provide information
23         to others at Commerce about the Census?
24                       MS. BAILEY:         Objection; form.
25                       THE WITNESS:         Could you rephrase that

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 24 of 71



                                                                     Page 60

1          testimony.
2                        THE WITNESS:         I don't believe so.
3          One thing I want to clarify, Rory, is that any
4          document that is provided or created by me is
5          done, primarily, with input from Census.                        And
6          when those documents are created, they're always
7          ran through Census.            I try to make sure that
8          Census sees it so that if there's anything
9          that's incorrect or mischaracterized that they
10         can then make that correction, and I would not,
11         typically, move forward without Census's final
12         say.
13         BY MR. ADAMS:
14                Q.     Would you move forward without
15         Census's final say under any circumstances?
16                       MS. BAILEY:         Objection; vague.
17                       THE WITNESS:         I don't know what that
18         means.
19         BY MR. ADAMS:
20                Q.     I believe you just testified you would
21         not move forward without Census's input.
22                A.     Typically.
23                Q.     Typically.
24                       So are there circumstances when you
25         would move forward without Census's input?

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 25 of 71



                                                                     Page 61

1                 A.     I would try not to.             That would be --
2          that would be foolish since I'm not an expert.
3                 Q.     Do you recall any instances where that
4          may have occurred?
5                 A.     I do not recall an instance.
6                 Q.     Okay.      When did you first do work at
7          the Department of Commerce during your current
8          tenure with respect to the 2020 Census?
9                 A.     Gosh.      Probably around the time when I
10         first started back at Commerce.
11                Q.     Which was the summer of 2017?
12                A.     2017.
13                Q.     Did someone give you assignments
14         related to the Census?
15                A.     No.
16                       MS. BAILEY:         Objection; vague.
17                       THE WITNESS:         It was, specifically,
18         just asking for help.
19         BY MR. ADAMS:
20                Q.     Who asked you for help?
21                A.     Israel Hernandez.
22                Q.     What did he ask you to do?
23                A.     Sure.
24                       I think around that time Director
25         Thompson had resigned not too long ago, and

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 26 of 71



                                                                    Page 124

1                 Q.     My question was inexact.               I'll
2          rephrase.
3                 A.     Sorry.        That's a Census administrative
4          record.
5                 Q.     No.     No.     I get it.       I -- no -- no
6          problem.      I -- I can ask the question a better
7          way.
8                        You've worked in -- in government
9          agencies for a number of years, and what I'm
10         talking about is the administrative record that
11         underlies agency decisions.
12                A.     Mm-hmm.        Okay.
13                Q.     What is an administrative record in
14         that sense?
15                A.     My understanding is -- is that it's a
16         compilation of information that is used to make
17         a decision.
18                Q.     What's included within an -- an
19         administrative record?
20                       MS. BAILEY:         Objection.        Calls for a
21         legal conclusion.
22                       THE WITNESS:           I have no idea.        What
23         -- could you --
24         BY MR. ADAMS:
25                Q.     Have you ever been tasked with

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 27 of 71



                                                                    Page 125

1          assembling an administrative record?
2                  A.      No, but I've assisted.
3                  Q.      How have you assisted in assembling
4          an -- an administrative record?
5                  A.      I've assisted when I was in the Import
6          Administration, where we administer Trade Remedy
7          laws, the Antidumping and Countervailing Duty
8          laws.        And, as you can imagine, there are a lot
9          of cases that are filed.              And so anytime you
10         have an outside party that comes in with regards
11         to a pending case, we would have to then record
12         those conversations and put them on the record
13         and include that in Commerce's deliberation in
14         making determination on a ADCDV case.
15                         And so when those happen, I remembered
16         the teams would put together the information,
17         which would then come to my front office, which
18         I would make sure it had everything it needed
19         prior to going to the assistant secretary for
20         review and meeting with the team.
21                 Q.      And that was -- that was be -- that
22         was before your current tenure at the Department
23         of Commerce?
24                 A.      That was in 2007.
25                 Q.      Did you receive any training about

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 28 of 71



                                                                    Page 126

1          assembling administrative records?
2                         MS. BAILEY:         Objection; vague.
3                         THE WITNESS:          Training?
4          BY MR. ADAMS:
5                  Q.     Training.
6                  A.     There's training?
7                  Q.     I'm asking did you receive any?
8                  A.     Not that I know of.
9                         MS. BAILEY:         Same objection.
10                        THE WITNESS:          Not that I'm aware of.
11         If there's official training, I did not receive
12         official training.
13         BY MR. ADAMS:
14                 Q.     Did you receive unofficial training?
15                A.      What do you mean unofficial training,
16         on the job?
17                 Q.     Yes.
18                 A.     The work that I described in Import
19         Administration is probably the closest to
20         compiling information.
21                 Q.     Did anyone ever explain to you what
22         types of information should or should not be
23         included within an administrative record?
24                 A.     No.
25                 Q.     Have you ever assembled an

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 29 of 71



                                                                    Page 127

1          administrative record at the Department
2          of Commerce?
3                 A.     I had assembled -- helped assemble
4          the Secretary's deliberation in considering the
5          citizenship question.
6                        MR. ADAMS:        I'd like to show you
7          Exhibit Number 13.
8                        (Deposition Exhibit No. 13, a document
9          Bates Numbered 1984, was marked.)
10         BY MR. ADAMS:
11                Q.     This is Bates Number 1984.
12                       The second e-mail in this chain is
13         dated January 28th, 2018, from James Uthmeier.
14                A.     Mm-hmm.
15                Q.     And he says, additionally, I know that
16         KDK, --
17                       That's Secretary Kelly?
18                A.     Karen Dunn Kelly, yes.
19                Q.     -- wanted to do a follow-up meeting
20         to tomorrow's Steering Committee -- steering
21         meeting, --
22                A.     Mm-hmm.
23                Q.     -- at which we could visit directly
24         with Ron and Enrique about the admin record.
25                       And you responded, also, I spoke with

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 30 of 71



                                                                    Page 136

1          about this document?
2                  Q.    In -- in the latter half of January
3          2018.
4                  A.    Possibly.        I don't know.
5                  Q.    Did you attend any meeting where this
6          document was discussed?
7                  A.    Not that I can recollect.
8                  Q.    Did you attend any meeting where
9          Options A, B and C were discussed?
10                       THE WITNESS:         I'm sorry.        Just to
11         clarify, discussed this with Karen Dunn Kelly or
12         with Census?
13         BY MR. ADAMS:
14                 Q.    With anyone within the Department of
15         Commerce or the Census Bureau.
16                 A.    Around this time in late January, I
17         don't -- I don't recall.
18                 Q.    Do you recall the Department of
19         Commerce coming up with a set of 35 questions
20         for the Census Bureau?
21                 A.    I don't know if there are 35
22         questions.       I know that Commerce did come up
23         with a list of questions based off of this
24         options paper that was provided by Census.
25                 Q.    How did Commerce come up with those

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 31 of 71



                                                                    Page 137

1          questions?
2                  A.      So Commerce was given a copy of this
3          document, the options paper, and it was shared
4          with some of us at Commerce.                And I believe
5          after reviewing it there's some folks that came
6          back with questions.            And so there was an effort
7          to compile those questions because different
8          people had different questions.
9                  Q.      Do you recall who had questions?
10                 A.      I believe David Langdon, I think James
11         Uthmeier may have, and I think Earl may have, as
12         well.        I don't know if there would be more or --
13         or less.
14                 Q.      Karen Dunn Kelly, --
15                 A.      Mm-hmm.
16                 Q.      -- did -- did she have questions, that
17         you recall?
18                 A.      I don't know.        I can't remember.
19         Somebody was collecting everybody's questions,
20         so she may or may not have.                But I wasn't
21         compiling everybody's questions, so I don't
22         know.
23                         MR. ADAMS:      I'm showing you what's
24         been marked as Exhibit 16.               This is Bates Number
25         3706.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 32 of 71



                                                                    Page 138

1                        (Deposition Exhibit No. 16, a document
2          Bates Numbered 3706, was marked.)
3                        THE WITNESS:         Mm-hmm.       Okay.
4          BY MR. ADAMS:
5                  Q.    Does this refresh your recollection
6          as to whether Secretary Kelly may have had
7          questions?
8                  A.    I do not know.
9                        Just to clarify, I don't know if
10         they're Karen's questions or if they're a
11         compilation of questions, but it sounds like
12         I had a copy of some questions -- her copy at my
13         desk.
14                 Q.    At some point were the que -- were the
15         questions transmitted to the Census Bureau?
16                 A.    I don't know.          I'd imagine they were,
17         because Census provided responses.
18                 Q.    But you did not transmit them?
19                 A.    I did not transmit those questions.
20                 Q.    Did you receive responses to the
21         questions --
22                 A.    I think --
23                 Q.    -- from Census?
24                 A.    -- I may have seen a copy of them.
25         I don't know if I was on an e-mail.                   I can't

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 33 of 71



                                                                    Page 139

1          recall.
2                  Q.     The administrative record reflects
3          multiple versions of these questions.                      What do
4          you recall about the process of preparing a
5          final set of responses?
6                         MS. BAILEY:         Objection; foundation.
7                         THE WITNESS:          All I know was a final
8          copy was given to me to keep for record's sake,
9          and that's all I know.
10                        MR. ADAMS:        I'd like to show you
11         what's been marked as Exhibit 17.
12                        (Deposition Exhibit No. 17,
13         Defendant's Objections and Responses to
14         Plaintiff's Third Set of Interrogatories in the
15         New York Action, Case No. 18-2025, was marked.)
16         BY MR. ADAMS:
17                 Q.     Exhibit 17 is Defendant's Objections
18         and Responses to Plaintiff's Third Set of
19         Interrogatories in the New York -- in the
20         related New York action, Case Number 18-5025.
21         I'd like to direct your attention to Page 2 of
22         the document.
23                 A.     Mm-hmm.
24                 Q.     And at the bottom of the page
25         is Interrogatory Number 5.                 With regard to

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 34 of 71



                                                                    Page 140

1          draft and final response to Question 31 in the
2          questions on the January 19th draft census memo
3          on the DOJ Citizenship Reinstatement Request,
4          found at Administrative Record 2303 to 2304 and
5          Administrative Record 196, please identify, A,
6          all persons who worked on any draft of the
7          response.
8                 A.     Mm-hmm.
9                 Q.     And in response the Department of
10         Commerce responded with a list of names, among
11         others, yours, correct?
12                A.     Mm-hmm.       Yes.
13                Q.     In what ways did you work on a
14         draft of the response to Question 31, and I
15         can -- would it help to show you Question 31?
16                A.     Sure.      That would be helpful.             I think
17         it's in reference to what we spoke about
18         earlier, --
19                Q.     It is.
20                A.     -- but I'd love to see a copy.
21                       MR. ADAMS:        Sure.      So what I'm marking
22         as Exhibit Number 18 is Bates Number 1286 from
23         the administrative record.
24                       (Deposition Exhibit No. 18, a document
25         Bates Numbered 1286, was marked.)

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 35 of 71



                                                                    Page 141

1          BY MR. ADAMS:
2                 Q.     And Question 31 appears on Page 11.
3                 A.     Mm-hmm.
4                 Q.     What is the process that was used
5          in the past to get questions added to the
6          Decennial Census, or do we have something
7          similar where a precedent was established?
8                 A.     Mm-hmm.
9                 Q.     And as we saw in Exhibit 17, the
10         Department of Commerce responded with your name
11         when asked for all people who worked on any
12         draft of the response.
13                A.     Yep.
14                Q.     And what work did you do on a draft of
15         re -- of the response to this question?
16                A.     Yes.     It goes back to what I mentioned
17         earlier.      Census, based off of our understanding
18         of our meetings with them, had indicated that
19         there was a distinction between the process
20         that's used at questions to the American
21         Community Survey, which they had shared with
22         us, and that the Decennial Census did not
23         necessarily have a similar process, to their
24         knowledge, that they could point to.
25         And, therefore, it would not be an accurate

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 36 of 71



                                                                    Page 142

1          characterization to say that it was the same.
2                        And so based off of that, Census was
3          to go about -- my understanding from the meeting
4          was that Census was going to go back and work on
5          the draft response to Question 31.
6                        Now, as I mentioned, these were
7          extremely busy times.             And I think a few days,
8          if not a week or so had gone by, and this was
9          not updated.        And I was in a meeting with Mike
10         Walsh, we had a call with Census in lieu of an
11         in-person meeting that we typically have, and
12         had a hard copy of this and had asked Mike
13         Walsh, our Deputy General Counsel, based off
14         of his recollection of our meeting with Census,
15         could he draft together a draft response so that
16         I can send it to Census for clearance, comments
17         or edits so I could get the ball rolling so we
18         can finalize these answers.
19                       Mike Walsh then handwrote the draft
20         response for me on my paper, which then I then
21         went back and typed it up and sent it to Census.
22         I sent it to -- by e-mail to Ron Jarmin, I
23         believe Enrique Lamas, Christa, which those are,
24         typically, the people that I'll e-mail asking
25         for their comments, suggestions or clearance on

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 37 of 71



                                                                    Page 143

1          this.
2                        And that was my involvement regarding
3          this question and answer.
4                  Q.    When was -- so Census sent a draft
5          response to Question 31 to Commerce?
6                  A.    Mm-hmm.
7                  Q.    And you asked at some point for a
8          revision to that response?
9                  A.    I don't recall myself asking.                 I
10         remember at the meeting the understanding was
11         Census was going to go back, because I don't
12         believe this was the only one where they were
13         going to revisit.           This was one of some that
14         Census was supposed to come back with their
15         revision.
16                 Q.    Do you recall when Census was first
17         asked to revisit their initial response to
18         Question 31?
19                 A.    I don't.       I would imagine it
20         probably wasn't too long after they provided
21         this response, and it was probably during the
22         course of one of our subsequent meetings with
23         them, either weekly or biweekly, or even a phone
24         conversation -- no, it was an in-person meeting.
25         Excuse me.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 38 of 71



                                                                    Page 145

1          to prepare the questions to send up to Congress.
2                  Q.    Did Mike Walsh draft revised responses
3          to any questions, other than Question 31?
4                  A.    Not that I'm aware of.
5                  Q.    In terms of timing, would you agree
6          that Census provided initial responses to most
7          of the 35 questions by the beginning of February
8          2018?
9                  A.    Likely.       Census tries to turn around
10         information as quickly as they can.
11                       But as you can see from Question 30,
12         there's a lot of back and forth where Census
13         would come back and ask, we're not sure what
14         you're asking for, please clarify the question.
15                       MR. ADAMS:        I'd like to show you
16         what's been marked as Exhibit Number 19.
17                       (Deposition Exhibit No. 19, a document
18         Bates Numbered 1616, was marked.)
19         BY MR. ADAMS:
20                 Q.    This is Bates Number 1616, and I'd
21         like to turn to Question Number 31.
22                 A.    Mm-hmm.
23                 Q.    And if you could review the response
24         to Question 31 and let me know when you've had a
25         chance to look at it.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 39 of 71



                                                                    Page 146

1                 A.     Mm-hmm.
2                        Okay.
3                 Q.     Does this -- does this look to you
4          like the initial response that Commerce received
5          from the Department of Census to Question 31?
6                        MS. BAILEY:         Objection; vague.
7                        THE WITNESS:         Question to 31?          Could
8          you --
9                        MR. ADAMS:        Could you repeat the
10         question?
11                       THE REPORTER:          The last question, or
12         the one prior?
13                       MR. ADAMS:        The last question.
14                       (Referred-to testimony read back.)
15                       MS. BAILEY:         Same objection.
16                       THE WITNESS:         It looks similar, but
17         I cannot tell you if this is exactly what it
18         looked like word for word.
19         BY MR. ADAMS:
20                Q.     This is not the response that
21         Mr. Walsh drafted?
22                A.     That's correct.
23
 3                Q.     The re -- the response says
24         that adding a question or making a change to
25         the Decennial Census toward the ACS involves

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 40 of 71



                                                                    Page 147

1          extensive testing, review and evaluation.
2                        Did you have any reason to believe
3          that that statement was inaccurate in this
4          response?
5                 A.     Yes.     My understanding from the
6          meetings that we had from Census was that
7          this statement was very true for the American
8          Community Survey, and I believe when we
9          had asked about the Decennial Census, my
10         understanding was that Census said it had been a
11         very long time since they have added a question,
12         to which I believe there was an effort that was
13         made by Census to see if they could find the
14         last time a question was added to the Decennial
15         and, when it was added, what process, any
16         historical record that Census could show us
17         to support that statement.               And Census, to my
18         recollection, did not have anything to provide.
19                Q.     What prompted the Department of
20         Commerce to dig deeper into this initial
21         response to Question 31?
22                       MS. BAILEY:         Objection; foundation.
23         Mischaracterizes previous testimony.
24                       THE WITNESS:         Could you repeat
25         that question or miss -- rephrase it for me.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 41 of 71



                                                                    Page 151

1          in connection with considering the process
2          for adding a question to the 2020 Census?
3                 A.     Not to my recollection.               This looks
4          like this was in preparation for the PMR, the
5          quarterly Performance Management Review that
6          Census hosts to provide the public an update on
7          the progress that they've made in preparation
8          for the Decennial.           And I think this may be
9          one of those public presentations that Census
10         provided.
11                       It says here that they were including
12         a slide to send to Ellen Johnson, who is a
13         staffer in the House Oversight and Government
14         Reform Committee, who I guess she might have
15         inquired about that.
16                Q.     That's HOGR?
17                A.     Mm-hmm.
18                       MR. ADAMS:        I'd like to show you what
19         I've marked as Exhibit 21.               It's Bates Number
20         13023.
21                       (Deposition Exhibit No. 21, a document
22         Bates Numbered 13023, was marked.)
23                       THE WITNESS:         Mm-hmm.
24         BY MR. ADAMS:
25                Q.     And this is an e-mail from you on

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 42 of 71



                                                                    Page 152

1          February 23rd, 2018, to Ron, Enrique and
2          Christa at the Census Bureau, correct?
3                  A.     Correct.
4                  Q.     And you would agree that the bolded
5          question that appears beneath your name is
6          Question 31?
7                  A.     Mm-hmm.       Yes.
8                  Q.     Are you familiar with this draft
9          response to Question 31?
10                 A.     I believe this is Mike Walsh's draft
11         response that I typed and sent to Census asking
12         for their thoughts.
13                 Q.     When you say the -- Mike Walsh wrote
14         an answer, --
15                 A.     Mm-hmm.
16                 Q.     -- I believe you said that he wrote
17         it on a hard copy document that you had of the
18         questions?
19                A.      He wrote it for me because I had a
20         hard copy and I asked him on the spot after we
21         had concluded a call with Census.
22                 Q.     Did you -- strike that.
23                        Who came up with the language that he
24         wrote down?
25                 A.     I believe it was based off of

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 43 of 71



                                                                    Page 153

1          his understanding from the meeting that he
2          participated in with Census when they went over,
3          among many things, what the process was for the
4          Decennial Census where Census clarified to us.
5                 Q.     Did you make suggestions for the
6          language to be used in the revised version of
7          the response to Question 31?
8                 A.     Could you rephrase that?
9                 Q.     The -- the version of -- the revision
10         of the response to Question 31 that Mr. Walsh
11         wrote on your hard copy, --
12                A.     Mm-hmm.
13                Q.     -- did you provide suggestions as to
14         what wording should be used for that response?
15                A.     No.     I typed it verbatim.
16                Q.     And Mr. Walsh came up with the
17         language independently?
18                A.     No.     It was based off of his
19         understanding from the meeting he had
20         participated in with Census, that we had all
21         participated in.
22                Q.     Let me rephrase -- ask a different
23         question.
24                A.     Okay.
25                Q.     He came up with the -- is it correct

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 44 of 71



                                                                    Page 154

1          to say that he came up with the language
2          independent of substantive input from you?
3                        MS. BAILEY:         Objection; form.
4          Objection.       Mischaracterizes previous testimony.
5                        THE WITNESS:         I did not provide any
6          input with regards to the response to Question
7          Number 31.
8          BY MR. ADAMS:
9                 Q.     Part of this response in your e-mail
10         says, consistent with longstanding practice
11         for adding new questions to the ACS survey,
12         the Census Bureau is working with relevant
13         stakeholders to ensure that legal and regulatory
14         requirements are fulfilled and that the
15         questions would produce quality, useful
16         information for the nation.
17                A.     Mm-hmm.
18                Q.     Who provided the information used
19         to come up with that language to Mr. Walsh?
20                       MS. BAILEY:         Objection; form.
21                       THE WITNESS:         I believe this language
22         was based off of Census's explanation to us
23         about the process for the American Community
24         Survey.
25         BY MR. ADAMS:

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 45 of 71



                                                                    Page 158

1          aware, that process is ongoing.                   I think "as
2          upon its conclusion" probably should have been
3          a separate paragraph and it should have been
4          clarified that "upon its conclusion of looking
5          at the Department of Justice request with
6          regards to Decennial Census", that it's still
7          ongoing and that the information would be
8          provided to the Secretary for consideration.
9          But, again, I wrote this based upon what was
10         given to me --
11                 Q.     Typing --
12                 A.     -- without any corrections.                 Right.
13                 Q.     Typing up verbatim what you received
14         from Mr. Walsh?
15                 A.     Correct.
16                 Q.     Christa Jones responded to you and
17         said, Sahra, I'm fine with this.                    This is not
18         to say that there weren't some improvements and
19         presentation changes for the topics between
20         1990, 2000, 2010 and planned for 2020.                          I just
21         want us all to be clear that the questionnaires
22         were not -- was not identical from 1990 to now.
23                 A.     Mm-hmm.
24                 Q.     Aside from this response from
25         Ms. Jones, did you receive any other responses

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 46 of 71



                                                                    Page 159

1          or feedback from Mr. Jarmin, Mr. Lamas or
2          Ms. Jones about this proposed response?
3                 A.     No.     And the reason why Christa is
4          always copied on any e-mail to Ron and Enrique
5          is so that she can also ping them and check with
6          them in the event that they missed an e-mail
7          from us.
8                        And so Christa was my liaison
9          over there to ensure that we could get a timely
10         response from Census, and, if she responded,
11         then that was good as -- as what census was
12         going forward with, so that was my
13         understanding.
14                Q.     So your understanding -- was it
15         your understanding that Census had reviewed and
16         approved of the language that Mr. Walsh wrote on
17         your hard copy and you retyped here?
18                A.     That's what I took it as.
19                Q.     Following -- following this exchange,
20         did Commerce send to you any other revisions to
21         a response to Question 31?
22                A.     No, not that I can recall.
23                Q.     Can you recall -- do you know whether
24         they -- whether Census sent anyone within the
25         Department of Commerce a further revision of the

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 47 of 71



                                                                    Page 160

1          response to Question 31?
2                 A.     I do not know.          As far as I was
3          concerned, this was done and over and we can
4          move on.
5                 Q.     From your perspective, you said it's
6          done and over and we can move on, so you view
7          this language as having been approved final
8          language for the response to Question 31?
9                 A.     With regards to Census's review, that
10         was my understanding.
11                Q.     Was there further review of the
12         response within the Department of Commerce?
13                A.     I do not know.          At this point there
14         are a lot of e-mails going back and forth,
15         so ...
16                       MR. ADAMS:        I'd like to show you
17         what's been marked as Exhibit Number 22, and
18         this is Bates Number 9812.
19                       (Deposition Exhibit No. 22, a document
20         Bates Numbered 9812, was marked.)
21                       MR. ADAMS:        Before we go to this
22         exhibit, I want to go back to what we were just
23         discussing and show you Exhibit 23.
24                       (Deposition Exhibit No. 23, a document
25         Bates Numbered 3403, was marked.)

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 48 of 71



                                                                    Page 165

1          know if they came in together or if they came in
2          separately, the attachment.
3                 Q.     Taking a look at Exhibit 22, --
4                 A.     Mm-hmm.
5                 Q.     -- if we could turn to page -- it's
6          the second-to-last page, --
7                 A.     Mm-hmm.
8                 Q.     -- Question 31.           So the version of
9          the response to Question 31 that's in this
10         document --
11                A.     Mm-hmm.
12                Q.     -- is not the version that was
13         prepared by Mike Walsh.
14                A.     Correct.
15                Q.     Do you know why, as late as March 1st,
16         2018, Dr. Abowd would be using this version of
17         the response to Question 31?
18                       MS. BAILEY:         Objection.        Calls for
19         speculation.        Foundation.
20                       THE WITNESS:         I do not know why,
21         but this is not the version he should have been
22         using.
23         BY MR. ADAMS:
24                Q.     He should have been using the version
25         as drafted by Mr. Walsh?

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 49 of 71



                                                                    Page 166

1                  A.    The one that was cleared by Census.
2                        MR. ADAMS:        Could we go off the record
3          for two minutes?
4                        THE VIDEOGRAPHER:            We're going off the
5          record.      The time is 1:53 p.m.
6                        (Brief recess.)
7                        THE VIDEOGRAPHER:            We're back on the
8          record.      The time is 1:55 p.m.
9          BY MR. ADAMS:
10                 Q.    I'd like to compare the different
11         versions of the response to Question 31 that we
12         have.
13                 A.    Okay.
14                 Q.    So there is the version in Exhibit 22,
15         which is the March 1st, 2018, memo from
16         Dr. Abowd.
17                 A.    Okay.
18                 Q.    There's the version in Exhibit 19.
19                       I think this might be it.
20                 A.    No, that's 18.          You said 19, right?
21         So Exhibit 19, --
22                 Q.    Exhibit 19.
23                 A.    -- and then what was the one before
24         that that you asked?            Oh, and then this one, --
25                 Q.    And Exhibit --

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 50 of 71



                                                                    Page 167

1                 A.     -- Exhibit 22?
2                 Q.     So 18, 19, --
3                 A.     Nineteen.
4                 Q.     -- 21 and 22.          So we have four -- four
5          documents.
6                 A.     Okay.      Okay.
7                 Q.     Starting with 19 and 22, --
8                 A.     19 and 22.         Okay.
9                 Q.     Okay.
10                       -- would you agree that these versions
11         of the response to Question 31 are the same?
12                A.     I'm sorry.         That the response to --
13                Q.     Question 31.
14                A.     -- 31 for Exhibit 18 --
15                Q.     19 and 22.
16                A.     -- 19 -- I'm sorry.
17                Q.     I'm sorry.
18                A.     I'm sorry.         One more time.         For 19 and
19         22, are they the same?
20                Q.     Yes.
21                A.     Okay.      Yes, they read the same.
22                Q.     Turning to the version in Exhibit 21,
23         this is the e-mail version with the typed-up
24         version of Mr. Walsh's response?
25                A.     Mm-hmm.       Twenty-one.        Okay.     Sorry.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 51 of 71



                                                                    Page 168

1          There's -- okay.
2                 Q.     This had been communicated to Census
3          prior to March 1st, 2018, correct?
4                 A.     Correct.
5                 Q.     Are you aware of any reason why
6          Dr. Abowd would not be using this version of the
7          response to Question 31?
8                        MS. BAILEY:         Objection.        Objection.
9          Calls for speculation.             Objection; foundation.
10                       THE WITNESS:         I don't know.
11         BY MR. ADAMS:
12                Q.     Did -- did Dr. Abowd, to your
13         knowledge, express to anyone at the Department
14         of Commerce disagreement with the version of the
15         response in Exhibit 21?
16                A.     You mean the one that the Commerce
17         Department provided --
18                Q.     Yes.
19                A.     -- to 21?
20                       I don't know.          I believe Dr. Abowd
21         is not in that e-mail that I had sent to Census.
22         I only had sent it, it seems, to Ron Jarmin,
23         Enrique Lamas, Christa Jones, Karen Dunn Kelly,
24         Mike Walsh and Brian Lenihan.
25                Q.     Before we compare the version of the

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 52 of 71



                                                                    Page 169

1          response in Exhibit 21 to the version that's in
2          Exhibit 18, --
3                 A.     Okay.
4                 Q.     -- I just want to go back to 21
5          and make sure I understand what, if anything,
6          happened to this version of the response after
7          February 23rd, 2018.            Did you make any further
8          revisions to the response to Question 31?
9                 A.     No.
10                Q.     To your knowledge, did Mr. Walsh
11         make any further revisions to the response?
12                A.     No.
13                Q.     To your knowledge, did Secretary Kelly
14         make any revisions to this version?
15                A.     No.
16                Q.     Are you aware of anyone who made
17         revisions to this version of Question 31 after
18         February 23rd?
19                       MS. BAILEY:         Objection.        Asked and
20         answered.
21                       THE WITNESS:         No.
22         BY MR. ADAMS:
23                Q.     If we could compare Exhibit 21 with
24         Exhibit 18, --
25                A.     Okay.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 53 of 71



                                                                    Page 170

1                  Q.     Okay.
2                         -- you would agree that these are not
3          identical, correct?
4                  A.     Correct.
5                  Q.     And the sentence, consistent with
6          longstanding practice for adding new questions
7          to the ACS survey, the Census Bureau is working
8          with relevant stakeholders.
9                         MS. BAILEY:         Sorry.      Can we clarify
10         which exhibit?          I'm sorry.
11                        MR. ADAMS:        Yes.      Exhibit 21.
12         BY MR. ADAMS:
13                 Q.     There is a sentence in 21, consistent
14         with longstanding practice for adding new
15         question -- for adding new questions to the
16         ACS survey, the Census Bureau is working with
17         relevant stakeholders to ensure that legal and
18         regulatory requirements are fulfilled and that
19         the question would produce quality and useful
20         information for the nation.
21                 A.     Mm-hmm.
22                 Q.     That initial phrase, consistent with
23         longstanding practice for adding a new question
24         to the ACS survey, does not appear in the
25         version of the answer in Exhibit 18, --

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 54 of 71



                                                                    Page 171

1                  A.    Mm-hmm.
2                  Q.    -- correct?
3                  A.    Correct.
4                  Q.    Do you know why?
5                  A.    I do not know why.            It seems like
6          it's a truncated version of Exhibit 21.                     It's
7          the same answer, just shortened.
8                  Q.    You testified, and correct me if I'm
9          wrong, that you're not aware of anyone having
10         made further revisions to Question 31 as
11         reflected in Exhibit 21.
12                 A.    Correct.
13                 Q.    In terms of control of the -- the
14         document that had the responses to all of these
15         questions, I'd imagine it changed hands a number
16         of times; is that correct?
17                 A.    Yes.     I would imagine.
18                 Q.    And after February 23rd, people in
19         addition to you made revisions; is that correct?
20                       MS. BAILEY:         Objection.        Calls for
21         speculation.
22                       THE WITNESS:         I don't know.         I don't
23         know.
24         BY MR. ADAMS:
25                 Q.    How many -- strike that.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 55 of 71



                                                                    Page 173

1          responses to these questions after February
2          23rd?
3                        MS. BAILEY:         Objection.
4                        THE WITNESS:         The Secretary?
5                        MS. BAILEY:         Objection.        Asked and
6          answered several times.
7                        THE WITNESS:         No.
8          BY MR. ADAMS:
9                  Q.    I've been asking about revisions by
10         people at the Department of Commerce.                    Are you
11         aware of whether anyone within the Census Bureau
12         revised answers -- the answer to Question 31
13         after February 23rd, 2018?
14                       MS. BAILEY:         Objection; foundation.
15                       THE WITNESS:         No.     I don't know.
16         BY MR. ADAMS:
17                 Q.    Who changed the response to Question
18         31 from the version reflected in Exhibit 21 to
19         the version reflected in Exhibit 18?
20                       MS. BAILEY:         Objection.        Calls for
21         speculation, foundation, asked and answered.
22                       THE WITNESS:         I don't know.
23         BY MR. ADAMS:
24                 Q.    Okay.      With respect to -- with respect
25         to the process of considering DOJ's request,

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 56 of 71



                                                                    Page 180

1                 A.     That's what it looks like from the
2          scheduler.
3                 Q.     And it lists calls with members of
4          Congress and others, such as Kay Coles James
5          with the Heritage Foundation, Christine Pierce,
6          a demographer at Nielsen.               Did these calls take
7          place?
8                 A.     Some did and some didn't.               It was
9          tricky.      Like, the scheduling team tried to
10         squeeze in as many calls during certain hours,
11         but then they were shifting and changing, and
12         sometimes the members or people were not
13         available.       So the final list of summaries based
14         off these stakeholder calls were all the people,
15         to my recollection, that we -- that the
16         Secretary was able to get ahold of and have a
17         listening session.
18                Q.     For each of the calls you participated
19         in, did you take contemporaneous notes?
20                A.     Yes.     I tried.
21                       I think I may have missed a couple
22         with the members at the tail end, but Kasey was
23         in those meetings so she would have read the
24         summaries.
25                Q.     Do you recall whether you were on the

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 57 of 71



                                                                    Page 181

1          phone call with Christine Pierce from Nielsen?
2                 A.     If my notes show it, maybe.
3                 Q.     You don't recall either way, though?
4                 A.     I don't.       There were so many.            I mean,
5          that's why we were taking notes.
6                        MR. ADAMS:        I'd like to show you
7          what's been marked as Exhibit Number 28.
8                        (Deposition Exhibit No. 28, a document
9          Bates Numbered 001313, was marked.)
10         BY MR. ADAMS:
11                Q.     Are you familiar with this document?
12                A.     I believe it was the Secretary's
13         decision.
14                Q.     Who drafted the Secretary's decision?
15                A.     Boy, I don't know, but it wasn't me.
16                Q.     Did you work on preparing any inputs
17         into this decision?
18                       MS. BAILEY:         Objection; vague.
19                       THE WITNESS:         Inputs?       No.
20         BY MR. ADAMS:
21                Q.     Did you provide any information
22         -- strike that.
23                       Did you have any role in the creation
24         of this document, in particular?
25                A.     No.     I think I saw the final finished

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 58 of 71



                                                                    Page 182

1          product.
2                 Q.      As this was being drafted, did
3          anyone ask you any questions about formulations
4          -- strike that.
5                         As this was being drafted, did
6          anyone ask you questions about preparing the
7          Secretary's final decision?
8                         MS. BAILEY:         Objection; vague.
9                         THE WITNESS:          Preparing his final
10         decision for ...
11         BY MR. ADAMS:
12                 Q.     Preparing this document.
13                 A.     No.
14                 Q.     If you could turn to Page 6 -- oh,
15         that has my underline in it.
16                 A.     Is this your copy?
17                 Q.     That's all right.
18                 A.     Okay.
19                 Q.     So what I have underlined is the
20         sentence, first, several stakeholders who
21         opposed reinstatement of the citizenship
22         question did not appreciate that the question
23         had been asked in some form or another for
24         nearly 200 years.
25                 A.     Mm-hmm.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 59 of 71



                                                                    Page 183

1                 Q.     Do you recall -- do you recall
2          stakeholder phone calls where stakeholders
3          expressed opposition to the reinstatement of
4          the citizenship question?
5                 A.     The stakeholders, I think they were --
6          they were folks who were not fans of the
7          request.
8                 Q.     And do you recall, based on those
9          phone calls, whether stakeholders who were
10         opposed appreciated that the question had been
11         asked in some form or another for nearly 200
12         years?
13                       MS. BAILEY:         Objection; vague.
14                       THE WITNESS:         I don't know.         I'd have
15         to go back and look at those notes.
16         BY MR. ADAMS:
17                Q.     Without looking at those notes, would
18         you be able to say what the source of this
19         statement is?
20                A.     I do not.
21                       MR. ADAMS:        If we could take a
22         10-minute break, I think we're approaching the
23         end.     So why don't we take a 10-minute break and
24         come back?
25                       THE VIDEOGRAPHER:            We're going off the

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 60 of 71



                                                                    Page 185

1          answer on your hard copy?
2                 A.     I don't remember when, but I'd imagine
3          once he provided edits, typically, I would try
4          to send it back as soon as possible, but I don't
5          know when.
6                 Q.     Do you know the date of the meeting
7          -- do you know the date of the meeting where
8          Mr. Walsh received what information he needed
9          to receive to draft that response?
10                A.     I don't recall the date of the
11         meeting, but I remember it was the same briefing
12         that I had participated in, and it was the
13         bigger group meeting with Census, but I don't
14         remember which one.            We had a lot of them.
15                       (Deposition Exhibit No. 29, a
16         certification by Ms. Park-Su, was marked.)
17         BY MR. ADAMS:
18                Q.     Okay.      Earlier we spoke about
19         -- generally, about administrative records,
20         and I'm going to show you what's been marked as
21         Exhibit Number 29.
22                A.     Mm-hmm.
23                Q.     Do you recognize -- do you recognize
24         this document?
25                A.     I do.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 61 of 71



                                                                    Page 186

1                 Q.     And is this your signature in the
2          middle of the document?
3                 A.     That is my signature.
4                 Q.     What is this document?
5                 A.     What do you mean?
6                 Q.     What do you understand this document
7          to be?
8                 A.     I mean it to be what it says on
9          the paper where it says, I here certify that
10         the annexed is a true copy of the complete
11         administrative record upon which the Secretary
12         of Commerce based his decision to reinstate a
13         question concerning citizenship on the 2020
14         Decennial Census.           I base this certificate on my
15         personal involvement with the compilation review
16         of the documents comprising the administrative
17         record.
18                Q.     How were you personally involved with
19         the compilation of the documents comprising the
20         administrative record?
21                A.     Yeah.      As I told you, I was usually
22         given final versions, to my understanding, of
23         documents that were going back and forth, and
24         it was my responsibility to hold on to those
25         documents because there was so many paper

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 62 of 71



                                                                    Page 187

1          movements.
2                 Q.     Was that the extent of your personal
3          involvement on the compilation of documents?
4                 A.     I believe I had also looked up
5          online a history that Census had in one of their
6          reviews about questions regarding citizenship
7          that was added.          So a lot of the public
8          historical documents that Census had, I had
9          gone back to find them online or verify that
10         they were, in fact, there.
11                Q.     When compiling documents comprising
12         the administrative record, did you affirmatively
13         reach out to others and ask for documents that
14         should be included in the record?
15                A.     Ask for other documents?
16                Q.     Yes.
17                A.     Besides what we had from Census?
18                Q.     Yes.
19                A.     Not that I recall.
20                Q.     Did anyone provide you guidance on
21         how to compile documents for the administrative
22         record?
23                A.     No.     My only under -- understanding
24         was that I was going to keep the record of all
25         documents that were handed to me.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 63 of 71



                                                                    Page 188

1                 Q.     So just to clarify, aside from
2          documents that were handed to you, you did
3          not affirmatively reach out to others within
4          Commerce --
5                 A.     No.
6                 Q.     -- to send you documents for the
7          record?
8                 A.     No.     I had asked Commerce, though, if
9          there are any documents that Census had sent to
10         them that I was not copied on, please send them
11         to me.
12                Q.     So that referred to documents from
13         Census?
14                A.     Right.      Just as a precautionary
15         measure, but I don't believe that -- that they
16         had.
17                Q.     From whom were you receiving documents
18         that you compiled for the administrative record?
19                A.     I think it varied.            Oftentimes,
20         they were given to me when we had our meeting
21         with Karen Dunn Kelly or with Census.                    So,
22         oftentimes, people would hand what I believe
23         to be a final version of a document.                    So, for
24         instance, the Department of Justice letter in
25         early January was one that a hard copy was given

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 64 of 71



                                                                    Page 189

1          to me to keep, so it varied.
2                  Q.     Were all documents that you compiled
3          for the administrative record hard copy
4          documents?
5                  A.     Most of them, but not all of them.
6                  Q.     The documents that were not hard copy
7          documents, --
8                  A.     Mm-hmm.
9                  Q.     -- did you have them saved on your
10         computer?
11                 A.     Mm-hmm.       I believe so.
12                 Q.     And from whom did you receive
13         electronic copies of documents for the
14         administrative record?
15                        MS. BAILEY:         Objection; vague.
16                        THE WITNESS:          I don't know.
17         BY MR. ADAMS:
18                Q.      When people provided you with various
19         documents, did anyone indicate, this is a
20         document that should be part of the
21         administrative record?
22                 A.     No.
23                Q.      You decided which documents should
24         be part of the administrative record?
25                        MS. BAILEY:         Objection.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 65 of 71



                                                                    Page 190

1          Mischaracterizes witness's previous testimony.
2                        THE WITNESS:         No, I would just hold on
3          to documents that people would give me when it
4          came to Department of Justice's inquiry.
5          BY MR. ADAMS:
6                 Q.     Did you consider all documents that
7          you received related to the Department of
8          Justice's inquiry to be part of the
9          administrative record?
10                A.     I don't know.
11                       MS. BAILEY:         Objection; vague.
12                       THE WITNESS:         Sorry.
13         BY MR. ADAMS:
14                Q.     Part of the certification says that
15         it was based on your personal review of the
16         documents comprising the administrative record.
17                A.     Personal involvement --
18                Q.     I base this --
19                A.     -- and the compilation and review of
20         the documents?
21                Q.     Yes.
22                A.     Mm-hmm.
23                Q.     So how did you review the documents
24         comprising the administrative record?
25                A.     Sure.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 66 of 71



                                                                    Page 191

1                        Counsel's office had asked if I would
2          sign this document that contained information
3          about the Secretary's decision to consider the
4          citizenship question, and so it was a massive
5          electronic file of documents.                 And I went
6          through each and every one of them and I
7          looked at them, and that's what I reviewed.
8                 Q.     The compilation of documents that you
9          reviewed, did you create that compilation of
10         documents?
11                A.     I didn't create it.             I had -- it was
12         -- most of them were documents that were given
13         to me that I had in hard copy.
14                Q.     Mm-hmm.
15                A.     And it looked like most -- it
16         looked like counsel's office had scanned them
17         individually and had saved them, and that was
18         part of the administrative record.
19                Q.     From whom did you receive the
20         compilation of documents that you reviewed?
21                A.     I can't remember.            It was from one
22         of the attorneys in General Counsel's office.
23                Q.     Did you select the documents that were
24         part of that compilation?
25                A.     I did not select the documents.                   I

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 67 of 71



                                                                    Page 192

1          held on to the documents that were given to me.
2                 Q.     Do you know who selected the documents
3          that were part of that compilation?
4                 A.     I do not know.
5                 Q.     Did anyone ask you which documents
6          ought to be part of the compilation?
7                 A.     No.
8                 Q.     Did you have any say whatsoever in
9          determining the content of that compilation?
10                A.     No.
11                       MS. BAILEY:         Objection; vague.
12         Confusing.
13                       MR. ADAMS:        I'd like to show you
14         what's been marked as Exhibit Number 30.
15                       (Deposition Exhibit No. 30, a document
16         Bates Numbered 001321, was marked.)
17                       THE WITNESS:         Okay.
18         BY MR. ADAMS:
19                Q.     Are you familiar with this document?
20                A.     This is the first time I'm seeing this
21         document.
22                Q.     You've never seen this document
23         before?
24                A.     I have not seen this document.
25                Q.     To your knowledge, have you seen any

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 68 of 71



                                                                    Page 206

1                        MR. RAINES:         No.
2                        MS. BAILEY:         Okay.     I have a couple of
3          redirect questions, please.
4                        MR. RAINES:         No.
5                                      EXAMINATION
6          BY MS. BAILEY:
7                 Q.     You spoke earlier about Exhibit 29, --
8                 A.     Mm-hmm.
9                 Q.     -- which is the certification to the
10         admini -- administrative record produced in this
11         litigation?
12                A.     Yes.
13                Q.     I think you testified that this
14         -- that the designation of documents compiled
15         was given to you by the Office of General
16         Counsel; is that correct?
17                A.     Correct.
18                Q.     Okay.      And is it your understanding
19         that attorneys within the Office of General
20         Counsel worked on compiling that designation?
21                A.     Yes.
22                Q.     Have you worked on -- have you
23         certified an administrative record in other
24         litigation?
25                A.     No.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 69 of 71



                                                                    Page 207

1                  Q.    And did you familiarize yourself with
2          the documents selected before certifying the
3          record?
4                  A.    I looked at the documents at the
5          General Counsel's Office provided prior to
6          signing.
7                        MS. BAILEY:         Thank you.        That's all I
8          have.
9                                FURTHER EXAMINATION
10         BY MR. ADAMS:
11                 Q.    Did you make an independent
12         determination that the compilation you received
13         was complete?
14                 A.    No.
15                       MR. ADAMS:        I have no further
16         questions.
17                       MS. BAILEY:         And, I'm sorry.          I forgot
18         one.     I'm sorry.
19                               FURTHER EXAMINATION
20         BY MS. BAILEY:
21                 Q.    Do you have an understanding
22         as to whether individuals who worked on the
23         citizenship question inquiry for Secretary Ross
24         were consulted as far as providing potential
25         documents for the record before that

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 70 of 71



                                                                    Page 208

1          certification was compiled?
2                  A.     One more time.           I apologize.
3                 Q.      Do you have an understanding as to
4          whether -- in the designation of the documents
5          compiled for the administrative record, whether
6          individuals who had worked on the potential
7          reinstatement of the citizenship question were
8          consulted in order to gather documents to be
9          compiled for that record?
10                 A.     Yes.     That was my understanding.
11                 Q.     And do you have any knowledge as to
12         whether it is customary to have an attorney or
13         to have a person serving in a nonlegal role
14         certify an administrative record within the
15         agency?
16                 A.     That's my understanding.
17                        MR. ADAMS:        I have no further
18         questions.
19                        MS. BAILEY:         Thank you.
20                        THE VIDEOGRAPHER:            We are off the
21         record at 3:09 p.m., and this concludes today's
22         testimony given by Sahra Park-Su.                    The total
23         number of media units was five and will be
24         retained by Veritext Legal Solutions.
25                        (Deposition concluded -- 3:09 p.m.)

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-8 Filed 01/07/19 Page 71 of 71



                                                                    Page 212

1          Sahra Park-Su
2
3                          ACKNOWLEDGMENT OF DEPONENT
4                                      I, ______________________, do
5          hereby certify that I have read the foregoing
6          pages and that the same is a correct
7          transcription of the answers given by
8          me to the questions therein propounded,
9          except for the corrections or changes in form
10         or substance, if any, noted in the attached
11         Errata Sheet.
12
13         __________                   ________________________
14         DATE                         SIGNATURE
15
16         Subscribed and sworn to before me this
17         ____________        day of ______________, 20__.
18
19         My commission expires: _________________
20         ____________________________
21         Notary Public
22
23   Job No. PA3072227
24
25

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 1 of 118




                 EXHIBIT I
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 2 of 118



                                                                       Page 1

1    UNITED STATES DISTRICT COURT
2    SOUTHERN DISTRICT OF NEW YORK
3    Case No. 1:18-CF-05025-JMF
4    -----------------------------------x
     NEW YORK IMMIGRATION COALITION, ET AL.,
5
                   Plaintiffs,
6                                                       (MPCBM
7                                                       PCKFDUJPO
             - against -                                
8
9
     UNITED STATES DEPARTMENT OF COMMERCE,
10   ET AL.,
11            Defendants.
     -----------------------------------x
12                August 24, 2018
                  9:07 a.m.
13
14
15        Videotaped Deposition of WENDY
16   TERAMOTO, taken by Plaintiffs, pursuant to
17   Notice, held at the offices of Arnold &
18   Porter Kaye Scholer LLP, 250 West 55th
19   Street, New York, New York, before Todd
20   DeSimone, a Registered Professional
21   Reporter and Notary Public of the State of
22   New York.
23             VERITEXT LEGAL SOLUTIONS
                 MID-ATLANTIC REGION
24           1250 Eye Street NW - Suite 350
                 Washington, D.C. 20005
25

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 3 of 118



                                                                           Page 2

1    A P P E A R A N C E S:
2    ARNOLD & PORTER KAYE SCHOLER LLP

3
            Attorneys for New York Immigration
4           Coalition, CASA De Maryland,
            American-Arab Anti-Discrimination
5           Committee, ADC Research Institute and
            Make the Road New York
6    BY:    DAVID GERSCH, ESQ.

7           DYLAN SCOT YOUNG, ESQ.

8           CHASE R. RAINES, ESQ. (Via Phone)

 9
10
     AMERICAN CIVIL LIBERTIES UNION
11

12
            Attorneys for New York Immigration
13          Coalition
     BY:    DALE HO, ESQ.
14
15
16
     COVINGTON & BURLINGTON LLP
17

18          Attorneys for Kravitz Plaintiffs
     BY:    DANIEL T. GRANT, ESQ.
19
20
21
     DANIELS WOLIVER KELLEY
22   115 Pine Avenue
     Suite 500
23   Long Beach, California 90802
           Attorneys for Los Angeles Unified
24         School District
     BY:   KEITH YEOMANS, ESQ. (Via Phone)
25          kyeomans@dwkesq.com

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 4 of 118



                                                                           Page 3

1    A P P E A R A N C E S: (Continued)
2    MALDEF


            Attorneys for LUPE Plaintiffs
4    BY:    DENISE HULETT, ESQ.

5           JULIA GOMEZ, ESQ.

6           ANDREA SENTENO, ESQ. (Via Phone)

7
8
     ASIAN AMERICANS ADVANCING JUSTICE
9       0 L       ,  W

10                        036
            Attorneys for LUPE Plaintiffs
11   BY:    NIYATI SHAH, ESQ. (Via Phone)

12
13
14
     MANATT, PHELPS & PHILLIPS LLP
15

16          Attorneys for City of San Jose & Black
            Alliance for Just Immigration
17   BY:    ANDREW CASE, ESQ.

18
19
20   LAWYERS COMMITTEE FOR CIVIL
     RIGHTS UNDER LAW
21

22
            Attorneys for City of San Jose & Black
23          Alliance for Just Immigration
     BY:    EZRA ROSENBERG, ESQ.
24
25

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 5 of 118



                                                                       Page 4

1    A P P E A R A N C E S: (Continued)
2    STATE OF CALIFORNIA
     DEPARTMENT OF JUSTICE
3    OFFICE OF THE ATTORNEY GENERAL
     1300 I Street
4    P.O. Box 944255
     Sacramento, California 94244
5          Attorneys for State of California
     BY:   GABRIELLE BOUTIN, ESQ.
6           gabrielle.boutin@doj.ca.gov
           MATTHEW WISE, ESQ. (Via Phone)
7           matthew.wise@doj.ca.gov
8
     STATE OF NEW YORK
9    OFFICE OF THE ATTORNEY GENERAL

10
             Attorneys for State of New York
11   BY:     ELENA GOLDSTEIN, ESQ.

12           MATTHEW COLANGELO, ESQ.

13           ALEX W. FINKELSTEIN, ESQ.

14
15
16   U.S. DEPARTMENT OF JUSTICE
     20 Massachusetts Avenue
17   Washington, D.C. 20530
          Attorneys for Defendants
18   BY:  CARLOTTA WELLS, ESQ.
           carlotta.wells@usdoj.gov
19        KATE BAILEY, ESQ.
           kate.bailey@usdoj.gov
20
21
22
23
24
25

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 6 of 118



                                                                       Page 5

1    A P P E A R A N C E S: (Continued)
2    U.S. DEPARTMENT OF COMMERCE
     1401 Constitution Avenue, NW
3    Washington, D.C. 20230
             Attorneys for Defendants
4    BY:     MICHAEL J. WALSH, JR., ESQ.
              mwalsh@doc.gov
5            DAVID M.S. DEWHIRST, ESQ.
              ddewhirst@doc.gov
6
7
8
9    ALSO PRESENT:
10      CARLOS KING, Videographer
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 7 of 118



                                                                       Page 6

1                               I N D E X
2
3    WITNESS               EXAMINATION BY                           PAGE
4    TERAMOTO              GERSCH                                      9
                           GOMEZ                                     142
5                          CASE                                      170
                           WELLS                                     241
6
7
                   E X H I B I T S
8
     TERAMOTO            DESCRIPTION                                PAGE
9    Exhibit 1         Bates 001321                                   23
     Exhibit 2         Bates 0003699                                  28
10   Exhibit 3         Bates 000763-000764                            38
     Exhibit 4         Bates 0002461                                  49
11   Exhibit 5         Bates 0001411-0001412                          58
     Exhibit 6         Bates 0002519-0002520                          63
12   Exhibit 7         Bates 0002458                                  67
     Exhibit 8         Bates 0002628-0002629                          71
13   Exhibit 9         Bates 0002651-0002652                          75
     Exhibit 10        Bates 0002528                                  83
14   Exhibit 11        Bates 0002636-0002638                          87
     Exhibit 12        Bates 001313-001320                           115
15   Exhibit 13        Bates 0003694                                 195
     Exhibit 14        Bates 0003695-0003697                         199
16   Exhibit 15        Prepared Statement of                         205
                       John H. Thompson
17   Exhibit      16   Bates 0002167-0002169                          211
     Exhibit      17   Bates 0002646-0002648                          216
18   Exhibit      18   Bates 0002160-0002162                          221
     Exhibit      19   Bates 0002199-0002204                          223
19   Exhibit      20   Bates 0002525                                  226
     Exhibit      21   Bates 0003597                                  229
20
21
22
23
24
25

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 8 of 118



                                                                       Page 7

1    DIRECTIONS NOT TO ANSWER
2    Page           Line
     72             1
3    72             13
     81             11
4    114            16
5
6    REQUESTS
7    Page           Line
           (NONE)
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 9 of 118



                                                                       Page 8

1                        THE VIDEOGRAPHER: Good morning.
2    We are going on the record at 9:07 a.m. on
3    August 24th, 2018.
4                        Please note that the
5    microphones are sensitive and may pick up
6    whispering, private conversations and
7    cellular interference.                    Please turn off all
8    cell phones or place them away from the
9    microphones as they can interfere with the
10   deposition audio.                Audio and video
11   recording will continue to take place
12   unless all parties agree to go off the
13   record.
14                       This is media unit number one
15   of the video-recorded deposition of Wendy
16   Teramoto taken by counsel for plaintiffs in
17   the matter of New York Immigration
18   Coalition, et al., versus United States
19   Department of Commerce, et al., filed in
20   the United States District Court, Southern
21   District of New York, case number
22   1:18-CF-05025-JMF.                This deposition is
23   being held at the offices of Arnold &
24   Porter located at 250 West 55th Street, New
25   York, New York.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 10 of 118



                                                                         Page 9

1                          My name is Carlos King from the
2    firm of Veritext and I am the videographer.
3    The court reporter is Todd DeSimone also
4    from Veritext.               I'm not authorized to
5    administer an oath, I'm not related to any
6    party in this action, nor am I financially
7    interested in the outcome.
8                          All appearances will be noted
9    on the steno record.                    Will the court
10   reporter please swear in the witness.
11           *       *       *
12   W E N D Y             T E R A M O T O,
13   called as a witness, having been first duly
14   sworn, was examined and testified
15   as follows:
16   EXAMINATION BY MR. GERSCH:
17           Q.            Please state your name and work
18   address.
19           A.            My name is Wendy Teramoto and I
20   work at the Department of Commerce in
21   Washington.
22           Q.            Do you do your work in
23   Washington D.C.?
24           A.            Yes, sir.
25           Q.            And how are you employed at the

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 11 of 118



                                                                     Page 10

1    Department of Commerce?                    What is your
2    position or title?
3            A.          I am the chief of staff and
4    senior advisor.
5            Q.          And for how long have you held
6    that position?
7            A.          Just about a year.
8            Q.          Let's go back a little.                      I want
9    to get some background first and then we
10   will move forward.
11                       I understand that you graduated
12   from the University of Colorado at Boulder;
13   is that right?
14           A.          Yes, sir.
15           Q.          In 1996?
16           A.          Yes, sir.
17           Q.          With a degree in accounting?
18           A.          Yes, sir.
19           Q.          And graduated with honors?
20           A.          Yes, sir.
21           Q.          You are a founding partner of
22   WL Ross & Company in 2000?
23           A.          I believe it was 2000, yes,
24   sir.
25           Q.          What did you do between

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 12 of 118



                                                                     Page 22

1            A.          Well, she did not work at WL
2    Ross & Co., but she had worked at Invesco
3    and Invesco purchased WL Ross & Co.
4            Q.          Other than yourself -- and I
5    take it Under Secretary Kelley would have
6    known Secretary Ross from that context?
7            A.          Sure.
8            Q.          Other than yourself and Under
9    Secretary Kelley, is there anyone else at
10   the Commerce Department now in a senior
11   position who has had a prior relationship
12   with Secretary Ross?
13                       MS. WELLS:            I object to the
14   form.
15           A.          I mean, not to my knowledge,
16   but when you say prior relationship, I
17   mean, the Secretary knows a lot of people,
18   so if he had known somebody and met
19   somebody at some other gathering ten years
20   ago and they happened to now work at
21   Commerce, sir, I just -- I don't know.
22           Q.          I understand.
23           A.          To the -- I'm just thinking
24   through.        I can't think of anybody now.
25           Q.          All right.            When did you first

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 13 of 118



                                                                     Page 23

1    hear about the notion of adding a question
2    about citizenship to the census?
3            A.          I just don't remember.
4            Q.          Is there any way you would be
5    able to date that?
6            A.          No.
7            Q.          Is there any kind of document
8    that you remember as -- well, withdrawn.
9                        How did you first hear about
10   the notion of adding a citizenship question
11   to the census?
12           A.          I don't remember.
13           Q.          Would that be reflected in any
14   documents?
15           A.          Not that I would be aware of.
16                       MR. GERSCH:            Let's mark as
17   Teramoto Exhibit 1 a document Bates stamped
18   1321.
19                       (Teramoto Exhibit 1 marked for
20   identification.)
21           Q.          I have handed the witness an
22   exhibit marked Teramoto Exhibit 1 titled
23   The Supplemental Memorandum of Secretary of
24   Commerce Wilbur Ross Regarding the
25   Administrative Record in Census Litigation.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 14 of 118



                                                                     Page 26

1                        The second thing that was
2    talked about a lot was how is the Census
3    Department going to be able to ramp up the
4    employment of I believe it is half a
5    million people over a very short amount of
6    time and how are we going to do that
7    effectively.           And then, you know, what do
8    you do to ensure that there is the most
9    accurate count.
10                       I mean, those are the themes.
11   I don't remember specifically the question
12   that you are talking about.
13           Q.          You don't remember the -- well,
14   withdrawn.
15                       Do you remember that there was
16   a time when the question of adding a
17   citizenship question to the census came up?
18                       MS. WELLS:            I object to form.
19           A.          I don't remember a specific
20   conversation or meeting where it came up.
21                       And I should also tell you,
22   sir, you know, I was not -- I was not
23   involved in most of the census meetings at
24   all.      I mean, you know, when you look at
25   Commerce, some of the departments that we

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 15 of 118



                                                                     Page 27

1    have are extremely scientific and
2    technical.          NOAA is one of them and Census
3    is another one.              So, you know, I was not
4    involved in those areas.
5            Q.          Did you have any responsibility
6    or did you undertake to do anything with
7    respect to getting the citizenship question
8    on the census?
9            A.          I'm not sure what you mean by
10   any responsibility.
11           Q.          Did you undertake any tasks
12   related to trying to get a citizenship
13   question put on the census?
14           A.          Did I personally?                 No.
15           Q.          None whatsoever?
16           A.          Did I ever -- I guess I'm a
17   little confused.               You are asking if I did
18   anything for the citizenship question?
19           Q.          I'm asking if you did anything
20   to try and help get a citizenship question
21   put on the census.
22           A.          No.
23                       MR. GERSCH:            Let's mark
24   Teramoto Exhibit 2.
25                       Counsel, this is a two-page

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 16 of 118



                                                                     Page 28

1    document.         The second page, for reasons I
2    don't understand, are blank.                        I propose
3    only to mark the first page, unless you
4    object.
5                        MS. WELLS:            No objection.
6                        (Teramoto Exhibit 2 marked for
7    identification.)
8            Q.          For the record, this is Bates
9    stamped 3699.            It is an e-mail thread, the
10   top one of which states that it is from
11   Secretary Ross sent May 2nd, 2017 to Wendy
12   Teramoto, "Re: Census."
13                       Take a moment to read this, I
14   think most of it is blacked out, and let me
15   know when you've had a chance to do that.
16                       (Witness perusing document.)
17           A.          Okay.
18           Q.          Ms. Teramoto, let me direct you
19   to the middle of the document where it says
20   "Begin Forwarded Message: From: Alexander,
21   Brooke, To: Wendy Teramoto."
22                       Do you see that?
23           A.          Uh-huh.         Yes, sir.
24           Q.          So this appears that she is
25   forwarding a message, and then the message

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 17 of 118



                                                                     Page 29

1    that she appears to be forwarding is headed
2    Original Message from Wilbur Ross to Earl
3    Comstock and Ellen Herbst.
4                        You see that, right?
5            A.          Correct.          I'm not on the
6    original e-mail.
7            Q.          Correct.
8                        And then Secretary Ross has
9    written "Worst of all, they emphasize they
10   have settled with Congress on the questions
11   to be asked.           I am mystified why nothing
12   have been done in response to my months old
13   request that we include the citizenship
14   question.         Why not?"
15                       All right, this question
16   appears to have been forwarded to you May
17   2nd, 2017.          Do you remember that?
18           A.          I don't -- I don't remember
19   receiving it.
20           Q.          Do you deny receiving it?
21           A.          No.
22           Q.          And then above the forwarding
23   part, there is a message that says "Wendy
24   Teramoto wrote:              I continue to talk
25   frequently with Marc Neumann and we often

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 18 of 118



                                                                     Page 30

1    have dinner together.                   He will not leave
2    les, but is in love with the census and
3    talks about it nonstop.                    Do you want me to
4    set up another meeting?                    Let me know if you
5    want to have a drink or get together over
6    the weekend."
7                        Then Secretary Ross has written
8    in response to you, "Let's try to stick him
9    in there for a few days to fact-find."
10                       Do you see that?
11           A.          Yes, sir.
12           Q.          So you would have received this
13   at the beginning of May, and the message
14   that is forwarded to you has Secretary Ross
15   complaining that nothing has been done in
16   response to his months-old request that we
17   include a citizenship question.
18                       Does this help you remember
19   that you had some involvement in getting
20   the citizenship question on the census?
21           A.          No.
22                       MS. WELLS:            Objection to form.
23           A.          Well, wait a minute.                    First of
24   all, this is -- this is two sentences out
25   of an e-mail that I have no idea what else

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 19 of 118



                                                                     Page 31

1    was said.         It is titled Census.
2                        So this has -- I mean, just
3    because, you know, for you to imply that
4    because I had suggested he set up a meeting
5    or talk to somebody who worked on the
6    transition team for census has nothing to
7    do with, in my eyes, the citizenship
8    question.         It has to do with the census as
9    a whole.
10           Q.          Ms. Teramoto, you started
11   earlier in your answer referencing that
12   there were things in the message that you
13   can't read.
14                       Do you understand that it is
15   the government lawyers who have blocked
16   that information out?
17           A.          Between all the lawyers, I
18   mean, you know, it's not -- I'm not part of
19   the process of what is shown or what's not.
20   I know that they follow the rules and
21   regulations of what they are supposed to
22   do.
23           Q.          My question is, do you
24   understand that it is the government
25   lawyers who have blocked that information

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 20 of 118



                                                                     Page 32

1    out that you say you can't read on here?
2            A.          If that's what you are telling
3    me, I have no reason to believe that it's
4    not true.
5            Q.          All right.            When Secretary Ross
6    says "I'm mystified why nothing have been
7    done in response to my months old request,"
8    why did Secretary Ross request as of
9    several months apparently before May 2nd,
10   2017, why did he request that a citizenship
11   question be included on the census?
12           A.          I have no idea.                I mean, as you
13   have correctly pointed out, this was in
14   May.      I didn't write the e-mail and I
15   wasn't even -- he didn't even send it to
16   me.
17           Q.          I take it your testimony is
18   that Secretary Ross never told you the
19   reason that he made such a request?
20           A.          I have never asked.
21           Q.          That's not my question.                      Did he
22   ever tell you?
23           A.          No.
24           Q.          Did you ever learn to whom he
25   made that request?

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 21 of 118



                                                                     Page 33

1            A.          Of what?
2            Q.          The request to add a
3    citizenship question.
4                        MS. WELLS:            I object to form.
5            A.          I guess I'm confused.                    Can you
6    please repeat the question?
7            Q.          Certainly.
8                        He says he "made a months old
9    request that we include a citizenship
10   question."          Did you ever learn to whom he
11   made the request?
12           A.          I have no idea.
13           Q.          All right.            So this is
14   forwarded to you by Brook Alexander, and
15   you respond by saying that you talk
16   frequently with Marc Neumann and asking if
17   the Secretary wants to meet with him.
18                       Who is Marc Neumann?
19           A.          So Marc Neumann was somebody
20   that I met on the transition team who had
21   worked at Census before.
22           Q.          And did you discuss the
23   citizenship question with Marc Neumann?
24           A.          Did I?
25           Q.          Yes.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 22 of 118



                                                                     Page 34

1            A.          Not that I remember.
2            Q.          And --
3            A.          Again, a lot of the census
4    focus was on the budget and how are you
5    going to properly ramp up half a million
6    employees in such a short amount of time.
7            Q.          When Secretary Ross says "Let's
8    try to stick him in there for a few days to
9    fact-find," did you do that?
10           A.          I believe so, but I don't -- I
11   believe I did, but I don't remember when.
12           Q.          Okay.        And when you say you
13   believe you did, what is it that you had
14   him do?        Did you have him go down to the
15   Census Bureau?
16           A.          Have who go down?
17           Q.          Mr. Neumann.
18           A.          No.
19           Q.          When it says "Let's try to
20   stick him in there a few days to
21   fact-find," who is the "him"?
22           A.          I mean, I didn't write the
23   e-mail.        If you want me to guess.
24           Q.          This is from the Secretary to
25   you, correct?

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 23 of 118



                                                                     Page 38

1    but it was -- I believe it was right at the
2    end of July of 2017.
3            Q.          Did you ever speak with Marc
4    Neumann about the citizenship question?
5            A.          Not that I remember.
6            Q.          You are still chief of staff
7    today, correct?
8            A.          As far as I know, sir.
9            Q.          Let's mark another document.
10   Let's have this marked as Teramoto Exhibit
11   No. 3.       It is a two-page document, 763 and
12   764.
13                       (Teramoto Exhibit 3 marked for
14   identification.)
15           A.          Is this the entire e-mail, sir?
16           Q.          That's what has been produced
17   to us.
18           A.          Okay.        Would you like me to
19   read it, sir?
20           Q.          I'm going to ask you a question
21   about it, and at that point I would say
22   read it to the extent you need to read it
23   to answer the question.
24           A.          Okay.
25           Q.          So this is an e-mail chain,

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 24 of 118



                                                                     Page 40

1    of State of Kansas, have you heard that
2    before?
3            A.          Well, I just read it right
4    here.
5            Q.          So you would have known that
6    back in the day?
7            A.          No.
8            Q.          All right.            So Kris Kobach
9    writes an e-mail to you, if you look down
10   that first page, July 21, 2017, he writes
11   "Wendy, nice meeting you on the phone this
12   afternoon.          Below is the e-mail I sent to
13   Secretary Ross" --
14           A.          Sir, can I read the whole
15   e-mail, please?
16           Q.          Sure.
17           A.          Thank you.
18                       (Witness perusing document.)
19           A.          Okay.
20           Q.          All right.            So there is an
21   e-mail from Kris Kobach to you, July 21, in
22   which he says -- he references meeting you
23   on the phone this afternoon.
24                       Do you recall speaking with
25   Kris Kobach?

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 25 of 118



                                                                     Page 41

1            A.          Not at all.
2            Q.          You don't deny speaking with
3    him?
4            A.          I think you asked me if I
5    remember.         I don't remember talking to him.
6            Q.          This is a different question.
7                        You don't deny speaking with
8    him?
9            A.          Given this e-mail, I would
10   assume that I spoke to him, but I don't
11   remember ever speaking to him.
12           Q.          All right.            And he asks --
13   withdrawn.
14                       He says that he had sent an
15   e-mail to Secretary Ross and he attaches it
16   here.        You see that, correct?
17           A.          Well, I see his e-mail to me
18   says "Below is the e-mail that I sent to
19   Secretary Ross."
20           Q.          Okay.
21           A.          So I assume however this is
22   produced, it would have been this e-mail.
23           Q.          All right.            And one of the
24   things that the e-mail that Kris Kobach
25   forwards to you, one of the things in it is

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 26 of 118



                                                                     Page 42

1    the statement "It is essential that one
2    simple question be added to the upcoming
3    2020 census," that's the first sentence of
4    the second paragraph of this forwarded
5    e-mail; do you see that?
6            A.          The second -- the first
7    sentence of the second paragraph that Kris
8    Kobach sent to, I believe it is Secretary
9    Ross, but I can't say his -- there is no
10   e-mail address -- says "It is essential
11   that one simple question be added to the
12   upcoming 2020 census."
13           Q.          All right.            When you spoke with
14   Kris Kobach, didn't he talk to you about
15   adding a citizenship question to the
16   census?
17           A.          Again, I have no recollection
18   ever speaking to him.
19           Q.          Who did you understand Kris
20   Kobach to be at the time?
21           A.          I had no idea.
22           Q.          Do you typically set up
23   meetings with the Secretary or calls with
24   the Secretary to people -- with people you
25   have no idea who they are?

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 27 of 118



                                                                     Page 43

1            A.          You asked me, sir, if at the
2    time if I knew who Kris Kobach was, and I
3    said I didn't.
4            Q.          Correct.          I have asked you a
5    different question now.
6            A.          Okay.        Could you please repeat
7    it?
8            Q.          My question is, would you
9    typically set up a call for the Secretary
10   with somebody who you didn't know anything
11   about who they were?
12           A.          Well, no.
13           Q.          Why did you do so on this
14   occasion?
15           A.          Here it looks as though he
16   forwarded to me and told me who he was.
17           Q.          Okay.        And why did you set up a
18   call with him with the Secretary?
19           A.          At this point in time, I don't
20   remember.
21           Q.          It had to do with the
22   citizenship question, didn't it?
23           A.          He had sent an e-mail
24   requesting a call, and I don't remember,
25   well, it looks like I set it up, so, you

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 28 of 118



                                                                     Page 44

1    know --
2            Q.          Ms. Teramoto, my question is
3    simply, the call that you set up, that was
4    for the purpose of discussing the
5    citizenship question, correct?
6            A.          It was -- I would have set up
7    the call because somebody had asked for a
8    call with the Secretary.
9            Q.          Didn't you set it up for the
10   Secretary in part because it was about the
11   citizenship question?
12           A.          I would have set up the call
13   because somebody had asked for the call
14   with the Secretary.                 It wouldn't be
15   specifically because of a certain question.
16           Q.          You wouldn't set up a call for
17   anyone who asks for a call with the
18   Secretary, would you?
19           A.          If there is somebody who wants
20   to speak to the Secretary and it seems like
21   it is something that he would want to talk
22   about, then I would set it up.
23           Q.          So I take it he would, in your
24   mind, he would have wanted to talk about
25   the citizenship question?

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 29 of 118



                                                                     Page 45

1            A.          I would have set up the call if
2    somebody like this would have asked for a
3    call with the Secretary, so if another
4    Secretary of State had asked for some call
5    with the Secretary, I would have tried to
6    facilitate that.
7            Q.          Wouldn't you have told the
8    Secretary what the topic of the call was?
9                        MS. WELLS:            I object to the
10   form.
11           A.          It depends.
12           Q.          Wouldn't you have told him what
13   the topic of this call was?
14                       MS. WELLS:            I object to the
15   form.
16           A.          Somebody would have told him
17   what the topic was.
18           Q.          In this time period, July 2017,
19   and earlier, hadn't you heard talk like
20   this before that it is essential that the
21   citizenship question be added to the
22   census?
23           A.          I don't remember anything
24   specific.
25                       Again, sir, I was not involved

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 30 of 118



                                                                     Page 46

1    in the day-to-day workings of the census.
2    I think that's also demonstrated by the
3    fact that I wasn't -- I don't remember ever
4    being on this call, and it doesn't look
5    like when I set it up, I had any intention
6    of being on that call.
7            Q.          In his e-mail to you, Kris
8    Kobach also said that when he spoke to the
9    Secretary, he did so at the direction of
10   Steve Bannon.
11                       Steve Bannon worked in the
12   White House, correct?
13           A.          Yes.
14           Q.          Did you ever talk to Steve
15   Bannon about the census?
16           A.          Never.
17           Q.          Did you ever set up a call for
18   the Secretary and Steve Bannon about the
19   census?
20           A.          No.
21           Q.          Would there be notes of the
22   Secretary's conversation with Kris Kobach?
23           A.          I have no idea, sir, because I
24   wasn't part of that call.
25           Q.          Were there -- but as his chief

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 31 of 118



                                                                     Page 50

1    10:01 a.m. and this marks the end of media
2    unit number one.
3                        (Recess taken.)
4                        THE VIDEOGRAPHER:                 The time is
5    10:10 a.m. and this begins media unit
6    number two.
7    BY MR. GERSCH:
8            Q.          Ms. Teramoto, you have in front
9    of you what has been marked Teramoto
10   Exhibit 4.
11                       My first question, simple one,
12   the top line of this memo, I'm sorry, this
13   exhibit, indicates that it is an e-mail
14   from Earl Comstock dated August 16, 2017 to
15   you, CC'd to the Secretary; is that
16   correct?
17           A.          So that's not the original
18   thread of the e-mail, right?                        The original
19   e-mail looks as though it is August 11th
20   from Earl to -- I still can't see how --
21           Q.          My question was a little bit
22   different.
23           A.          Okay.
24           Q.          My question was simply, the top
25   part of the e-mail, the top part of the

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 32 of 118



                                                                     Page 51

1    exhibit, I'm sorry, the top part of the
2    exhibit indicates that it is an e-mail from
3    Earl Comstock to you dated August 16, 2017
4    and CC'd to the Secretary?
5            A.          Yeah.
6            Q.          And its subject is Memo on
7    Census Question, correct?
8            A.          Sure.
9            Q.          And the e-mail immediately
10   below that is from you to Mr. Comstock,
11   CC'd to the Secretary, also on the subject
12   Memo on the Census Question, correct?
13           A.          From me to Earl, correct?                         It
14   looks like I'm responding to --
15           Q.          We will get to that.
16           A.          -- an original e-mail.
17           Q.          Who is Earl Comstock?
18           A.          So Earl Comstock is the current
19   director of policy at the Department of
20   Commerce.
21           Q.          And what do you understand his
22   responsibility to be in that function?
23   Actually, I withdraw that.
24                       Was he in this position at that
25   time, roughly?

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 33 of 118



                                                                     Page 54

1            Q.          All right.            You have read it.
2                        You see, I take it, that
3    Mr. Comstock has written the Secretary that
4    he is enclosing a draft memo on the
5    citizenship question, and then that e-mail
6    has found its way to you because you are on
7    this chain, correct?
8            A.          I believe so.              Again, I know,
9    sir, it's not your fault, but I find it
10   just tricky to follow the e-mail chains,
11   because, again, here we have an e-mail from
12   Earl Comstock, and it's, you know,
13   addressed to the Secretary, so I assume he
14   e-mailed it to the Secretary.                         I just can't
15   see it.
16           Q.          All right.            In any event, you
17   respond to Mr. Comstock, CC to the
18   Secretary, that "Peter Davidson and Karen
19   Dunn Kelley will both be here Monday.
20   Let's spend 15 minutes together and sort
21   this out.         W."
22           A.          Sure.
23           Q.          And this is on the memo on the
24   citizenship question?
25           A.          Sure.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 34 of 118



                                                                     Page 55

1            Q.          So it appears that you had some
2    involvement with the citizenship question,
3    correct?
4            A.          If setting up a meeting -- it
5    looks like I set up a meeting for them.                               I
6    don't ever remember being at that meeting.
7            Q.          All right, thank you for that.
8                        But it does suggest -- am I
9    reading it right when it suggests that you
10   are going to participate in this meeting?
11   "Let's spend 15 minutes together and sort
12   this out."
13                       MS. WELLS:            Objection to form.
14           A.          No.
15           Q.          You don't read that as saying
16   you would participate in the meeting?
17                       MS. WELLS:            I object to the
18   form.
19           A.          When I say "let's," it doesn't
20   mean I always join the meetings.                            Let's
21   have the group get together.
22           Q.          All right.            I'm sorry, finish
23   your answer.
24           A.          I don't remember -- I don't
25   remember ever participating in this

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 35 of 118



                                                                     Page 56

1    meeting.
2            Q.          If there was such a meeting,
3    would you have typically put it on your
4    calendar if you were participating?
5            A.          If there was such a meeting?
6    No, I mean, again, again, I did not
7    participate in very many census meetings at
8    all.
9            Q.          Is it your testimony that you
10   did not participate in this meeting?
11           A.          My testimony is that I don't
12   remember being in a meeting with Peter
13   Davidson and Karen Dunn Kelley specifically
14   talking about the census memo.
15           Q.          Do you have an understanding as
16   to why this is coming to you if you have no
17   involvement with the citizenship question?
18           A.          Sure.        People CC me on things.
19           Q.          Why are you the one setting up
20   the meeting?
21           A.          Probably because I said people
22   should get together and discuss it.
23           Q.          Why do they need you to do
24   that?        Why can't they do that without you?
25           A.          I'm sure they can.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 36 of 118



                                                                     Page 57

1            Q.          You agree that someone would
2    have had to forward Earl Comstock's
3    original e-mail to the Secretary about this
4    to you for you to be setting up the
5    meeting?
6            A.          Somebody would have had to
7    forward -- I'm sorry, can you say that
8    again?
9            Q.          Yeah.        For you to be setting up
10   this meeting and for you to have a copy of
11   Earl Comstock's e-mail to the Secretary
12   about the citizenship question memo,
13   someone would have had to forward you that
14   e-mail?
15           A.          Sir, that's the exact thing I
16   was telling to you earlier, is that the way
17   these are laid out, I know it is not your
18   fault, it is just confusing.                        I don't know
19   if it was forwarded or if I was CC'd on it.
20                       And I can't tell, you know,
21   who -- I mean, it says that it is what Earl
22   Comstock wrote, but I don't see who he sent
23   it to, so I share your frustration.
24           Q.          You don't deny getting a copy
25   of Earl Comstock's e-mail to Secretary

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 37 of 118



                                                                     Page 58

1    Ross, do you?
2            A.          Again, from what I can see
3    here, it looks as though I was either
4    forwarded or CC'd it.                   I don't know.                 I'm
5    guessing like you are, sir.
6            Q.          My question was a little more
7    specific.
8                        You don't deny receiving a copy
9    of Earl Comstock's e-mail at the bottom of
10   that page --
11                       MS. WELLS:            I object to the
12   form.
13           Q.          -- saying that he has got a
14   memo for the Secretary about the
15   citizenship question?
16                       MS. WELLS:            Objection to form.
17           A.          My best guess, sir, is that it
18   was sent to my e-mail.
19           Q.          Thank you.
20                       Let's mark this as Teramoto
21   Exhibit No. 5.             It is a two-page document
22   Bates stamped 1411 and 1412.
23                       (Teramoto Exhibit 5 marked for
24   identification.)
25           Q.          All right.            You have in front

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 38 of 118



                                                                     Page 59

1    of you what has been marked as Exhibit 5.
2                        My first question is going to
3    go to what is on the second page, that is
4    the first e-mail in the thread, which says
5    it is sent from Peter Davidson August 29,
6    2017, to Israel Hernandez, Earl Comstock,
7    James Uthmeier, CC'd to you, and it says
8    "The Secretary asked to set up a briefing
9    on some of the legal questions he is
10   concerned with."               The subject is the
11   Census.        And it goes on.
12                       Do you know why this was CC'd
13   to you?
14           A.          Sir, can I read the e-mail,
15   please?
16           Q.          Sure.
17           A.          Thanks.
18                       (Witness perusing document.)
19           A.          Okay.        Could you please repeat
20   your question, sir?
21           Q.          Do you know why this was CC'd
22   to you?
23           A.          Probably for situational
24   awareness or seeing if when he had time on
25   his calendar.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 39 of 118



                                                                     Page 60

1            Q.          All right.            And then --
2            A.          Because this is, again, I was
3    only CC'd, this isn't even to me.
4            Q.          Understood.
5            A.          Okay.
6            Q.          Then the scheduler, who at the
7    time, who is Chelsey Neuhaus, she sends
8    around an e-mail August 29, 2017, this is
9    on the first page, that says "Would one of
10   you be able to confirm that these are the
11   only attendees that should be included in
12   next Wednesday's census briefing."
13                       Do you see that?
14           A.          Yes, sir.
15           Q.          The first name of the people to
16   be included is you, right?
17           A.          Yes, sir.
18           Q.          You participated in this
19   briefing; is that right?
20           A.          Not that I'm aware of.
21           Q.          Do you deny that you
22   participated in this meeting?
23           A.          I don't remember attending this
24   meeting.        And just so you understand, sir,
25   they usually include me as an attendee for

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 40 of 118



                                                                     Page 61

1    every single meeting of the Secretary.
2    Many of them I don't attend.
3            Q.          Okay.        I understand you saying
4    that you don't recall.
5                        My question is, as you sit here
6    today, do you deny attending this meeting?
7            A.          As I sit here today, I don't
8    remember going to this and I highly doubt
9    that I went to it.                Again, I was not
10   involved in the day-to-day interactions on
11   the census.
12           Q.          And you didn't provide any
13   information to the Secretary to assist him
14   in arriving at his decision to add a
15   citizenship question to the census?
16                       MS. WELLS:            I object to the
17   form.        Asked and answered.
18           A.          Again, you know, relating to
19   census, there is an entire Census Bureau,
20   so I would have facilitated a meeting, but
21   I clearly would not be the one to -- I'm
22   not the appropriate person to provide
23   information for him on these types of
24   things.
25           Q.          My question was a little

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 41 of 118



                                                                     Page 63

1            Q.          Sure.        Did you provide any
2    information to Secretary Ross to assist him
3    in arriving at his decision to add the
4    citizenship question?
5                        MS. WELLS:            I will say asked
6    and answered again.
7            A.          Okay, thank you.
8                        I certainly did not create any
9    information to give to the Secretary
10   relating to the citizenship question.
11           Q.          Let's have this marked as
12   Teramoto Exhibit 6.
13                       (Teramoto Exhibit 6 marked for
14   identification.)
15           Q.          For the record, this is
16   Teramoto Exhibit 6, Bates stamped 2519 and
17   2520.        At the top, it is an e-mail from
18   Earl Comstock to Wilbur Ross, CC'd Wendy
19   Teramoto, "Re: IT Request."
20                       And I will add for the record
21   there are seven lines of substantive text
22   in this e-mail.
23                       Ms. Teramoto, the subject line
24   is "Re: IT Request" and then something is
25   blanked out.           What is IT request?                   Does

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 42 of 118



                                                                     Page 65

1    e-mail, I would have been aware that he was
2    asking about it.
3            Q.          Would you read e-mails from the
4    Secretary?
5            A.          It depends.
6            Q.          Are there e-mails from the
7    Secretary that you choose not to read?
8            A.          Sure, or that I skim.
9            Q.          At the top, Mr. Comstock says
10   "Understood.           Wendy and I are working on
11   it."      Then he says "On census, I have a
12   meeting tomorrow with Ellen and Karen where
13   they are supposed to have definitive
14   numbers.        I will send you a report on the
15   meeting and the numbers," and he goes on.
16                       When he says "Wendy and I are
17   working on it," do you know what that
18   means?
19           A.          I assume it is some ITA
20   request.
21           Q.          Did you learn that, through the
22   course of 2017, either directly from the
23   Secretary or from other people who worked
24   at Commerce, that the Secretary was very
25   interested in adding a census question --

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 43 of 118



                                                                     Page 66

1    I'm sorry, a citizenship question to the
2    census?
3                        MS. WELLS:            I object to form.
4            A.          Did I learn throughout 2017?
5            Q.          During 2017.
6            A.          It is hard for me to say very
7    interested.           It clearly was a topic that
8    had come up.
9            Q.          Did you learn that it was a
10   matter of importance for him?
11           A.          I don't know how to engage
12   matter of importance.                   There is a lot of
13   things that are important to him.
14                       The budget on census, I
15   remember that being extremely important to
16   him.      I remember --
17           Q.          Wasn't the -- I'm sorry, go
18   ahead.
19           A.          -- spending time trying to
20   figure out how we are going to ramp up the
21   employment for census.                    I remember those.
22           Q.          Wasn't the citizenship question
23   important to Secretary Ross?
24                       MS. WELLS:            I object to the
25   form.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 44 of 118



                                                                     Page 67

1            A.          Again, I can't answer, sir,
2    what is or is not important to the
3    Secretary.
4            Q.          Who could?
5            A.          The Secretary.
6                        (Teramoto Exhibit 7 marked for
7    identification.)
8            Q.          Ms. Teramoto, I have handed you
9    what has been marked Teramoto Exhibit 7,
10   which at the top is a memo -- an e-mail,
11   sorry, from Earl Comstock dated September
12   16, 2017 to you.               Do you see that?
13           A.          Yes, sir.           Would you like me to
14   read it?
15           Q.          In a moment.
16                       Earl's memo to you says
17   "Morning Wendy:              Here is the memo I gave
18   SWLR regarding my discussions with DOJ.
19   Earl."
20                       I take it SWLR will refer to
21   the Secretary, Secretary Wilbur L. Ross?
22           A.          Yes, sir.
23           Q.          And then below that is the memo
24   or e-mail that he sent to the Secretary
25   which is dated September 8, 2017 from Earl

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 45 of 118



                                                                     Page 68

1    Comstock to Secretary Wilbur Ross, Census
2    Discussions with DOJ.
3                        And let me ask you to read that
4    e-mail there.
5            A.          Sure.
6            Q.          And then I will ask you
7    questions about it.
8            A.          Okay.
9                        (Witness perusing document.)
10           Q.          Who is Eric Branstad?
11           A.          Just a minute, sir.
12                       (Witness perusing document.)
13           A.          I'm sorry?
14           Q.          Who is Eric Branstad?
15           A.          Eric Branstad used to be the --
16   I forgot his exact title.                      He was -- I
17   don't know if he was Senior White House --
18   I think he was the White House liaison, or
19   the White House advisor, I'm not sure, for
20   Commerce.
21           Q.          Did he have a role with respect
22   to the citizenship question?
23           A.          Not that I'm aware of.
24           Q.          Mr. Comstock -- withdrawn.
25                       You understood that

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 46 of 118



                                                                     Page 69

1    Mr. Comstock forwarded this e-mail to you
2    on a Saturday because he wanted you to have
3    background on what was going on with the
4    citizenship question, correct?
5                        MS. WELLS:            I object to form.
6            A.          I have no idea why he sent it,
7    but he did forward me his memo to the
8    Secretary.
9            Q.          Did you discuss -- did you have
10   discussions with Mr. Comstock about the
11   citizenship question in connection with
12   this e-mail or for any reason on or about
13   September 16th, 2017?
14           A.          I don't believe so.
15           Q.          And when I say on or about, I
16   mean the day before, the day after.                              You
17   don't believe you had any discussions with
18   him?
19           A.          I don't believe I actually read
20   the memo.
21           Q.          Why do you think that?
22           A.          Because I wasn't involved with
23   the census.
24           Q.          You had no involvement as far
25   as you could tell?

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 47 of 118



                                                                     Page 70

1            A.          Very limited involvement.
2            Q.          Didn't you have involvement on
3    the citizenship question on or about
4    September 16, 2017, and isn't that why he
5    is sending you this e-mail?
6                        MS. WELLS:            I object to the
7    form.
8            A.          No.      Again, as I've said, I'm
9    copied or sent things for my situational
10   awareness.          I don't know if receiving an
11   e-mail constitutes being involved.
12           Q.          And you did nothing with
13   respect to the citizenship question in this
14   time frame?
15                       MS. WELLS:            Objection, form,
16   asked and answered.
17           A.          I don't remember receiving this
18   e-mail.        I don't remember reading this
19   e-mail.        And I certainly don't recall ever
20   having a discussion specifically on this
21   e-mail train with Earl Comstock around
22   September.
23           Q.          You didn't ask Mr. Comstock
24   what's the latest on the citizenship
25   question, what's DOJ doing on the

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 48 of 118



                                                                     Page 71

1    citizenship question, anything like that?
2                        MS. WELLS:            I object to form.
3            A.          Not that I remember.
4                        Again, I'm CC'd on a lot of
5    things.        Just because I received the e-mail
6    does not mean that, A, I read it, and B, I
7    then get involved in it.                     There is too much
8    stuff going on at Commerce.
9            Q.          Let's have this marked as
10   Teramoto Exhibit 8.
11                       (Teramoto Exhibit 8 marked for
12   identification.)
13           Q.          You know, before I ask you to
14   look at that document, how did you prepare
15   for this deposition?
16           A.          I met with the lawyers, who I
17   guess would have gave me the outlines of
18   how the depositions work in terms of, you
19   know, make sure I'm truthful, answer the
20   questions that you've asked.
21           Q.          Were you shown any documents?
22           A.          Sure.
23           Q.          Were you shown any of the
24   documents that have been marked as exhibits
25   in this case?

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 49 of 118



                                                                     Page 73

1            A.          Am I --
2            Q.          Are you refusing to answer my
3    questions about the documents you reviewed
4    based on the advice or instructions of your
5    counsel?        You will want to answer that yes.
6            A.          Yes, sir.           Thank you for the
7    help.
8            Q.          All right.            Let's turn to
9    Teramoto Exhibit No. 8.
10           A.          Okay.
11           Q.          All right.            This is an e-mail
12   thread with five lines of substantive text.
13                       Fair to say this is an
14   introduction from John Gore, he is
15   introducing himself and asking if you have
16   time for a call, and you say yes?
17                       (Witness perusing document.)
18           A.          I'm sorry, sir, I don't know if
19   that's a question.
20           Q.          Yes.       Did I summarize that
21   fairly, John Gore writes you an e-mail
22   introducing himself, he wants to speak with
23   you and set up a call with you, and you say
24   yes?
25           A.          Yes, sir.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 50 of 118



                                                                     Page 74

1            Q.          Is this the first time you
2    spoke to someone from the Department of
3    Justice?
4                        MS. WELLS:            I object to the
5    form.
6            A.          I don't know.              The only other
7    person that I would have -- when is this --
8    September -- the Cabinet Affairs Director
9    generally holds a chief of staff meeting
10   either every other week or weekly, so I may
11   have met somebody who works at Department
12   of Justice at that meeting, but -- should I
13   wait for you?
14           Q.          No.
15           A.          I may have met somebody from
16   the Justice Department, but it would have
17   been -- the only time I can think of would
18   have been at the chief of staff meeting,
19   but I don't remember a name.
20           Q.          This call that you had --
21   withdrawn.
22                       You did have a call with
23   Mr. Gore, didn't you?
24                       MS. WELLS:            I object to the
25   form.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 51 of 118



                                                                     Page 75

1            A.          I believe so, but I don't
2    remember.
3            Q.          And the call was about the
4    citizenship question, wasn't it?
5                        MS. WELLS:            I object to form.
6            A.          I don't remember.
7            Q.          Let's have this marked as
8    Exhibit 9.
9                        (Teramoto Exhibit 9 marked for
10   identification.)
11           Q.          For the record, Exhibit 9 is a
12   two-page exhibit Bates stamped 2651 and 52,
13   the top of which is headed with an e-mail
14   from Danielle Cutrona to Wendy Teramoto,
15   "Re: Call."
16           A.          Would you like me to read it,
17   sir?
18           Q.          Let me ask you a question and
19   then you can read whatever you need to to
20   answer it.
21                       Ms. Teramoto, you will see at
22   the beginning of this e-mail, at the bottom
23   of 2652, is Mr. Gore's e-mail introducing
24   you, and then at the very bottom -- and
25   there is an e-mail thread.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 52 of 118



                                                                     Page 76

1                        At the very bottom of 2651, he
2    says to you "By this e-mail, I introduce
3    you to Danielle Cutrona from DOJ.                            Danielle
4    is the person to connect with about the
5    issue we discussed earlier this afternoon."
6                        Take a look at the e-mail.                        The
7    question I have for you is, I take it you
8    spoke with Acting Assistant Attorney
9    General Gore?
10                       MS. WELLS:            I'm going to object
11   to the form.
12                       (Witness perusing document.)
13           A.          Okay.        I'm sorry, sir, what was
14   your question?
15           Q.          My question was, I take it you
16   spoke to Assistant Attorney General Gore?
17                       MS. WELLS:            Objection to form.
18           A.          I don't remember speaking to
19   him.
20                       The e-mail that he sent to me
21   said Danielle is the person to connect with
22   about the issue we discussed earlier this
23   afternoon.          So I have no reason to believe
24   that I did not talk to him, but I don't
25   remember speaking to him.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 53 of 118



                                                                     Page 77

1            Q.          Understood.            And the issue that
2    you spoke with Assistant Attorney General
3    Gore about, that was about the citizenship
4    issue; is that correct?
5                        MS. WELLS:            I object to the
6    form.
7            A.          Again, I don't remember -- I
8    don't remember speaking to John Gore.
9            Q.          Higher up on the page,
10   September 17, 2017 at 12:10, Ms. Cutrona
                                                                               
11   e-mails you that "the Attorney General is
12   available on his cell," and then she goes
13   on to say "the AG is eager to assist."
14                       Wasn't that in connection with
15   the citizenship question?
16                       MS. WELLS:            I object to the
17   form, lack of foundation.
18           A.          I mean, I didn't -- I didn't
19   write the e-mail.                You would have to ask
20   Danielle Cutrona.
21           Q.          You were the recipient of the
22   e-mail; is that correct?
23           A.          Well, it says to me.                    Again, I
24   can't see how these e-mails are sent to,
25   but I have no reason to believe I didn't

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 54 of 118



                                                                     Page 78

1    receive this e-mail.
2            Q.          It says "Wendy," comma, at the
3    beginning of the e-mail, right?                           You are
4    the recipient?
5            A.          Again, I agree with you, I'm a
6    Wendy.       It is just frustrating that you
7    can't see who is actually -- these are
8    addressed to.            I have no reason to believe
9    I didn't receive this.
10           Q.          All right.            And in this period
11   of time, September 18th, 2017, you would
12   have been chief of staff for the Secretary
13   of Commerce, right?
14           A.          Yes.
15           Q.          And you knew that the AG was
16   eager to assist with respect to the
                                                                               
17   citizenship question, didn't you?
18                       MS. WELLS:            I object to form,
19   mischaracterizes her testimony.
20           A.          You would have to ask Danielle
21   Cutrona, because she is the one who wrote
22   this e-mail.
23           Q.          Didn't you learn that the
24   Secretary -- I'm sorry, didn't you learn
25   that the Attorney General of the United

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 55 of 118



                                                                     Page 79

1    States wanted to assist with respect to the
2    citizenship question?
3                        MS. WELLS:            I object to the
4    form, asked and answered.
5            A.          Again, I didn't write the
6    e-mail.        I'm reading the exact same e-mail
7    that you are.
8            Q.          My question has nothing to do
9    with the e-mail now.
10                       Didn't you learn that the
11   Attorney General of the United States
12   wanted to assist Secretary Ross with
13   respect to adding a citizenship question?
14                       MS. WELLS:            I object to form.
15           A.          Sir, I'm reading the same
16   e-mail that you are.                  I don't see in here
17   that it says the citizenship question.                                It
18   says "the AG is eager to assist."                            I have
19   no idea what else the Secretary and the AG
20   may or may not have been working on.
21           Q.          Ms. Teramoto, for the third
22   time, my question is not about the e-mail.
23                       My question is, you came to
24   learn, did you not, that the Attorney
25   General of the United States was interested

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 56 of 118



                                                                     Page 82

1    that.
2            Q.          Yes or no.
3            A.          Did I know -- I would say --
4            Q.          One or the other.
5            A.          Could you please -- could you
6    please repeat the question?
7            Q.          Sure.        Whether or not you
8    recall speaking to the Attorney General,
9    you knew that the Attorney General of the
10   United States and Secretary Ross were
11   working together to add a citizenship
12   question to the census, didn't you?
13                       MS. WELLS:            I object to form.
14           A.          I was not part of discussions
15   between the Attorney General and Secretary
16   Ross.
17           Q.          Do you have that understanding
18   from any source?
19                       MS. WELLS:            I object to the
20   form.
21           Q.          You've got to answer that.
22           A.          Do I have -- could you repeat
23   it, please?
24           Q.          Yeah.        I have been asking you
25   didn't you know that Secretary Ross and the

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 57 of 118



                                                                     Page 83

1    Attorney General were working together to
2    add a citizenship question to the census,
3    and I understood you to say that you don't
4    remember being in discussions with them.
5            A.          Right.
6            Q.          And so my question is, did you
7    learn this from any source, whether you
8    were in discussions with them or not?
9            A.          I don't remember any specific
10   discussions from others.
11           Q.          All right.            At the top of this
12   e-mail you say, in response to Ms. Cutrona,
13   you say "They connected.                     Thanks for the
14   help.        Wendy."
15                       I take it you are saying the
16   Attorney General and the Secretary spoke
17   with each other?
18                       MS. WELLS:            I object to form.
19           A.          Yes, sir.
20           Q.          And that e-mail is September
21   18th, 2017.           Let's mark this as Teramoto
22   Exhibit 10.
23                       (Teramoto Exhibit 10 marked for
24   identification.)
25           Q.          For the record, this is an

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 58 of 118



                                                                     Page 84

1    exhibit Bates stamped 2528.                        It is a single
2    page and it is an e-mail from Wilbur Ross
3    to Peter Davidson, "Subject: Census."
4                        It contains a single line of
5    text which reads as follows:                        "Wendy and I
6    spoke with the AG yesterday.                        Please follow
7    up so we can resolve this issue today.
8    WLR."
9                        Didn't you and Secretary Ross
10   speak to the Attorney General on September
11   18th, 2017?
12                       MS. WELLS:            I object to form.
13           A.          I don't remember being a part
14   of that call at all.
15           Q.          Do you deny being part of the
16   call?
17           A.          I said I don't remember being a
18   part of that call.                I remember calls with
19   different cabinet members.                       I don't ever
20   remember being on a call with the AG.
21           Q.          Can you think of any reason why
22   Mr. Ross would get this wrong just a day
23   after the call?
24                       MS. WELLS:            I object to form.
25           A.          You would have to ask him, but

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 59 of 118



                                                                     Page 85

1    I don't remember being on the call with the
2    AG.
3            Q.          Do you have any reason to
4    believe Mr. Ross would make up the fact
5    that you were on the call with him and the
6    Attorney General on or about September
7    18th, 2017?
8                        MS. WELLS:            I object to form.
9            A.          You would have to ask him.
10   Again, I don't remember being on the call
11   with the AG.
12           Q.          "Him" being Secretary Ross?
13                       MS. WELLS:            I object to the
14   form.
15           A.          I don't remember being on a
16   call with the AG.
17           Q.          You said you will have to ask
18   him.      By "him," you meant Secretary Ross,
19   correct?
20           A.          Yes, sir.
21           Q.          Okay.        Regardless of whether
22   you remember being on the call, isn't it
23   true that this call had to do with adding a
24   citizenship question to the census?
25                       MS. WELLS:            Objection to the

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 60 of 118



                                                                     Page 87

1            A.          Again, I wasn't -- I'm not John
2    and I'm not Danielle, so I don't -- I don't
3    know what their conversation was.
4            Q.          Well, I'm asking about a
5    conversation that you had with Mr. Gore.
6    Presumably she is referencing that
7    conversation.
8                        Didn't you have a discussion
9    with Mr. Gore about what you at Commerce
10   needed them at DOJ to do?
11                       MS. WELLS:            I object to form.
12           Q.          Wasn't that the purpose of the
13   call with Mr. Gore?
14                       MS. WELLS:            I object to the
15   form.
16           A.          I think what I testified
17   earlier is I don't remember talking to John
18   Gore, and I still don't remember talking to
19   John Gore.
20           Q.          Let's have this marked Teramoto
21   Exhibit 11.
22                       (Teramoto Exhibit 11 marked for
23   identification.)
24           Q.          All right.            For the record,
25   this is a three-page exhibit.                         It is 2636

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 61 of 118



                                                                     Page 88

1    through 2638.            It includes much of the
2    e-mail chain between Mr. Gore,
3    Ms. Teramoto, and Ms. Cutrona that we have
4    seen before.
5                        My question is going to have to
6    do with the e-mail at the very top of this
7    chain in which someone who the government
8    tells me is you e-mails Mr. Gore and says
9    "Hi.      AG and Sec spoke.                Please let me know
10   when you have a minute."
11                       You understand that you are the
12   sender of this e-mail, correct?
13           A.          I mean, I can't see the address
14   either.
15           Q.          The government has represented
16   that you are the sender.
17           A.          Okay.        Then okay.
18           Q.          Do you accept their
19   representation?
20           A.          Sure.
21           Q.          So when you write "Hi.                     AG and
22   Sec" -- first of all, Sec means Secretary
23   Ross, right?
24           A.          Sure.
25           Q.          So "the Attorney General and

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 62 of 118



                                                                     Page 89

1    Secretary spoke.               Please let me know when
2    you have a minute."
3                        So certainly you know that the
4    Attorney General Sessions and Secretary
5    Ross had a conversation because you are
6    reporting that, correct?
7                        MS. WELLS:            I object to the
8    form.        But go ahead.
9            A.          My e-mail said the AG and
10   Secretary spoke, so I must have known that
11   they spoke.
12           Q.          And then you say "Please let me
13   know when you have a minute."
14                       Did you call -- didn't you call
15   Assistant Attorney General John Gore?
16           A.          Again, to this day, again, I
17   don't ever remember speaking to him on the
18   phone.
19           Q.          All right.            But certainly as
20   the author of this e-mail, you would read
21   this that way, that, in other words, you
22   would read this e-mail as saying you want a
23   call with Assistant Attorney General Gore?
24                       MS. WELLS:            Objection to form.
25           A.          Again, this is, you know, an

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 63 of 118



                                                                     Page 90

1    e-mail from a year ago that I'm reading to
2    you that I must have written saying "Hi.
3    AG and Sec spoke.                Please let me know when
4    you have a minute."
5            Q.          Right.        My question to you is,
6    don't you understand that to be a request
7    for Mr. Gore to speak with you further or
8    request by you saying you would like to
9    speak with him further?
10                       MS. WELLS:            I object to form.
11           A.          When I read this, it would be,
12   you know, let me know when you have a
13   minute.
14           Q.          So that you can speak with him,
15   right?
16                       MS. WELLS:            I object to form.
17           A.          Sure.
18           Q.          And what did you speak with him
19   about?
20           A.          Again, I don't ever remember
21   speaking to John Gore.
22           Q.          You get that adding the
23   citizenship question to the census is an
24   important matter, don't you, Ms. Teramoto?
25                       MS. WELLS:            I object to the

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 64 of 118



                                                                     Page 94

1    person to be involved with census issues.
2            A.          And I'm still not.
3            Q.          I hear you on that, which is
4    why I'm asking, so if you're not the best
5    person to be involved, why is it that the
6    documents make it seem like you were
7    involved in speaking to the Assistant
8    Attorney General of the United States about
9    this, the Acting Assistant Attorney
10   General, and the Attorney General of the
11   United States?
12                       MS. WELLS:            I object to form.
13           A.          You are asking me.                  I think you
14   have to ask John Gore why he reached out to
15   me.     I can't answer why John Gore reached
16   out to Wendy Teramoto.
17           Q.          Was someone in the Department
18   of Commerce the Secretary's point person on
19   the citizenship question in this period?
20           A.          I wouldn't characterize it like
21   that.        There was Karen Dunn Kelley, where
22   census falls under her group, so she would
23   have been the point for the census issues.
24           Q.          Do you have an understanding as
25   to why these calls don't go to Karen Dunn

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 65 of 118



                                                                     Page 98

1    it.     You are the chief of staff.                         You
2    certainly know that, right?
3                        MS. WELLS:            I object to the
4    form.
5            A.          I remember there being some
6    discussion.           I don't ever remember reading
7    any of the correspondence.
8            Q.          You remember that members of
9    Congress having received this June 21, 2018
10   memorandum from Secretary Ross, you
11   remember that they accused Secretary Ross
12   of having given them misleading testimony;
13   is that right?
14                       MS. WELLS:            I object to the
15   form.
16           A.          Again, I've heard that, but I
17   haven't actually read if there has been
18   correspondence.              I have not read any direct
19   correspondence.
20           Q.          I'm curious, you are the chief
21   of staff.         If members of Congress, and this
22   is multiple members of Congress, accuse the
23   Secretary of not being candid with them in
24   sworn testimony, that's not something you
25   want to read?

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 66 of 118



                                                                     Page 99

1                        MS. WELLS:            I object to the
2    form.
3            Q.          You don't say to somebody, get
4    me that letter from Congress?
5                        MS. WELLS:            I object to the
6    form.        Go ahead.
7            A.          There are many important
8    letters and correspondence throughout all
9    of the different departments in Commerce.
10   I'm not physically able to read every
11   single one, I'm just not, sir.
12           Q.          I believe that.                But when you
13   hear that members of Congress have written
14   a letter accusing the Secretary of not
15   being candid with them, you don't say to
16   somebody I would like to see a copy of that
17   letter?
18           A.          No.
19           Q.          Have I got that right?                     No?
20                       MS. WELLS:            I object to the
21   form.        Asked and answered.
22           A.          That's correct.
23           Q.          It doesn't appear to be showing
24   up on the transcript.                   I heard you to say
25   no.     Did I hear that right?

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 67 of 118



                                                                    Page 100

1                        MS. WELLS:            I object to the
2    form, and it also mischaracterizes the
3    testimony, I believe.
4            Q.          I'm characterizing the
5    transcript, which I'm looking at.
6            A.          I have not specifically asked
7    for this letter that you're talking about.
8            Q.          I take it you haven't asked for
9    it generally either?
10           A.          I don't know what you mean,
11   generally.
12           Q.          You said specifically.                     I don't
13   know if you are meaning to exclude
14   something.
15           A.          I'm not a lawyer, so all I'm
16   saying is I have not asked for it.
17           Q.          Okay.        I know you haven't seen
18   this before today, but I want to point you
19   to something just so we can have a
20   framework.
21                       Sort of almost halfway down the
22   first paragraph of Teramoto Exhibit 1,
23   Secretary Ross says that with respect to
24   the fundamental issues regarding the
25   census, he says "Part of these

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 68 of 118



                                                                    Page 101

1    considerations included whether to
2    reinstate a citizenship question which
3    other senior Administration officials had
4    previously raised."
5                        Do you know who the other
6    senior Administration officials are?
7            A.          I have no idea.
8            Q.          Who would know?
9            A.          You would have to ask Secretary
10   Ross.
11           Q.          I will represent to you that
12   the Commerce Department, through its
13   lawyers at the Department of Justice, said
14   they can't figure out the answer to this
15   question.
16                       Do you have reason to believe
17   that the identity of the senior
18   Administration officials is some kind of
19   state secret?
20                       MS. WELLS:            I object to the
21   form of the question.
22           A.          Are you being serious?
23           Q.          Yeah.        I'm, frankly, shocked
24   that the Commerce Department and the United
25   States Justice Department can't figure out

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 69 of 118



                                                                    Page 102

1    who these senior Administration officials
2    are.
3                        So I'm asking you, is this some
4    kind of state secret?
5                        MS. WELLS:            I object to the
6    form of the question and also --
7            Q.          Is it any kind of secret?                         You
8    can withdraw "state."
9                        MS. WELLS:            -- the
10   characterization of what the government has
11   said in connection with the request for the
12   information that you have presented in your
13   interrogatory.
14                       But you can answer the
15   question, if you remember it.
16                       THE WITNESS:             I don't.          Can you
17   please read it back?
18           Q.          I will rephrase it.
19           A.          Okay.
20           Q.          Can you think of any reason why
21   the identity of the senior Administration
22   officials who had raised the citizenship
23   question to whom Mr. Ross refers, can you
24   think of any reason why this is secret or
25   why we can't know the answer to who those

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 70 of 118



                                                                    Page 103

1    people are?
2                        MS. WELLS:            I object to form.
3            A.          I have no idea.
4            Q.          I take it you have not heard
5    any discussion of that issue?
6            A.          Of the issue of the senior
7    Administration officials?
8            Q.          Yeah.
9            A.          Right, I have not.
10           Q.          You have not been -- you have
11   not been asked to find out the answer to
12   that question?
13           A.          I have not been a part of it at
14   all.      You are the first person who has
15   raised it with me.
16           Q.          Still on Teramoto Exhibit No.
17   1, when Secretary Ross says that soon after
18   his appointment as Secretary of Commerce,
19   he starts to have considerations into
20   whether to reinstate a citizenship
21   question, have you seen any documents about
22   that of any kind, e-mails, scraps of paper,
23   memoranda?
24           A.          Where are you, sir?
25           Q.          So second sentence is "Soon

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 71 of 118



                                                                    Page 104

1    after my appointment as Secretary of
2    Commerce, I began considering various
3    fundamental issues regarding the upcoming
4    2020 census, including funding and
5    content."
6                        Then he says, the next sentence
7    says "Part of these considerations included
8    whether to reinstate a citizenship question
9    which other senior Administration officials
10   had previously raised."
11                       My question to you is, have you
12   seen -- so he is talking about a period
13   starting soon after his appointment as
14   Secretary of Commerce.
15                       So I'm asking, have you seen
16   any documents, any memoranda, any e-mail,
17   scraps of paper, what have you, about the
18   Secretary's consideration of whether to
19   reinstate a citizenship question?                            Have you
20   seen any such documents?
21           A.          Outside of what you provided me
22   here?
23           Q.          Correct.
24           A.          No.
25           Q.          Did you ever hear or be told

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 72 of 118



                                                                    Page 118

1    reason that the Department of Justice asked
2    the citizenship question is because
3    Secretary Ross asked the Department of
4    Justice to ask the citizenship question?
5                        MS. WELLS:            I object to form.
6            A.          I'm sorry if I don't understand
7    your question, but when you ask it to me,
8    it makes it sound like you are asking me if
9    I understand why the Justice Department did
10   something, and, again, I have no idea how
11   the Justice Department works, so I can't
12   tell you why they do or do not do anything;
13   I'm sorry, I just don't.
14           Q.          Do you understand from any
15   source that Secretary Ross went to the
16   Department of Justice and asked them to ask
17   for a citizenship question on the census?
18           A.          Again, I don't know what direct
19   conversations the Secretary has had with
20   the Justice Department.
21           Q.          You haven't heard about that
22   from any source?
23           A.          Heard about what?
24           Q.          That Secretary Ross went to the
25   Department of Justice and asked the

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 73 of 118



                                                                    Page 119

1    Department of Justice to please request the
2    addition of a citizenship question.
3            A.          I have no recollection of the
4    Secretary ever going to the Department of
5    Justice.
6            Q.          Including you have no
7    recollection of the Secretary talking to
8    Assistant Attorney -- I'm sorry, to
9    Attorney General Jeff Sessions about that?
10           A.          No, that's not what I said.
11           Q.          I know.         That's a different
12   question.
13           A.          Okay.        Can you ask your new
14   question, please?
15           Q.          Yes.
16                       You understand that Attorney
17   General Jeff Sessions spoke to Secretary
18   Ross about asking a citizenship question on
19   the census?
20                       MS. WELLS:            I object to the
21   question, the form of the question.
22           A.          From the e-mails, I can see
23   that the Secretary and the AG spoke.                                  What
24   they spoke about, I don't know, because, as
25   I said, I have no recollection of ever

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 74 of 118



                                                                    Page 120

1    being on a call between the two of them.
2            Q.          Did you learn from any source
3    that the Department of Commerce had made a
4    decision in connection with the decisional
5    memorandum not to let Congress and the
6    public know that it was the Secretary who
7    wanted the Department of Justice to add the
8    citizenship question?
9                        Withdrawn.            Let me rephrase
10   that.
11           A.          Okay.
12           Q.          Did you learn from any source
13   that the Department of Commerce had made a
14   decision in connection with the decisional
15   memorandum not to let Congress and the
16   public know that it was the Secretary who
17   went to the Department of Justice, and it
18   was the Secretary, the Secretary of
19   Commerce, that is, who pressed the
20   Department of Justice to ask for a
21   citizenship question?
22           A.          Sir, I'm not trying to be
23   difficult.          Can you shorten your questions,
24   because there is a lot of nots and --
25           Q.          Sure.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 75 of 118



                                                                    Page 121

1                        So the question is, did you
2    learn from any source --
3            A.          Okay, so did I learn from any
4    source?
5            Q.          Right, that the Commerce
6    Department --
7            A.          Okay.
8            Q.          -- didn't want Congress or the
9    public to know that the Secretary of
10   Commerce --
11                       (Telephonic interruption.)
12           Q.          Let's take it -- for the
13   record, we have had a little interruption.
14   Let's just take it from the top.
15           A.          Okay.
16           Q.          So the first part was, did you
17   learn from any source; you are with me on
18   that, right?
19           A.          Yes.
20           Q.          And the second part was that
21   the Commerce Department didn't want the
22   Congress or the public to know that it was
23   Secretary Ross who went to the Department
24   of Justice and asked the Department of
25   Justice to request the citizenship

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 76 of 118



                                                                    Page 122

1    question.
2            A.          I have not heard from any
3    source that the Commerce Department did not
4    want Congress or the public to know.
5            Q.          Have you heard of any
6    discussion even touching that subject?
7            A.          Not that -- not that I can
8    remember.         I mean, again, sir, I'm not
9    involved in the detailed discussions on
10   census.        I'm not involved in the meetings.
11           Q.          I take it Secretary Ross never
12   said to you, in words or in substance, I'm
13   not going to tell Congress that I was the
14   one who went to the Department of Justice
15   and asked for the citizenship question?
16           A.          Secretary Ross has never said
17   that to me.
18           Q.          Do you remember any discussion
19   with Secretary Ross about the citizenship
20   question?
21           A.          I don't remember having any
22   direct conversations with him on it.
23           Q.          Is it your best recollection
24   that you had no such conversations, or are
25   you saying there were, but you don't

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 77 of 118



                                                                    Page 123

1    recall?
2            A.          I'm saying I don't remember
3    having any direct conversations with the
4    Secretary on the question.
5            Q.          Do you believe that you had
6    some?
7            A.          Again, I don't remember having
8    any direct conversations with him on the
9    citizenship question.
10           Q.          My question is a little
11   different.          I'm not asking for your memory
12   now.
13                       I'm asking for whether you
14   think you had some, for example, I can
15   think of lots of conversations that I have
16   had with my spouse, with my children, on
17   certain subjects, but I can't remember the
18   conversations, I just know I had them.
19                       So I'm asking in that context,
20   do you believe you had conversations
21   with --
22           A.          I don't think we did.
23           Q.          Let me just finish the
24   question.
25           A.          I'm sorry.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 78 of 118



                                                                    Page 124

1            Q.          I have your answer.                     Let me
2    just finish the question.
3                        Do you believe you had?
4            A.          I don't believe I have.
5                        Again, again, I'm not the
6    census person, so if there is issues
7    related to census, I'm not the first person
8    or even the second or third, fourth, fifth
9    person that I believe the Secretary would
10   call.
11           Q.          Let me follow up on the last
12   question.
13                       Does anyone at the Commerce
14   Department, to your knowledge, have a
15   longer relationship with the Secretary?
16           A.          Not that I'm aware of.
17           Q.          Do you believe you have a
18   relationship of trust with the Secretary?
19           A.          I would hope so.
20           Q.          Do you believe anyone else has
21   a better relationship of trust with the
22   Secretary at Commerce, anyone at Commerce?
23           A.          I mean, you would have to ask
24   the Secretary who he trusts the most.
25           Q.          You're not aware of anyone

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 79 of 118



                                                                    Page 125

1    else?
2            A.          I can't speak for who the
3    Secretary trusts or doesn't trust.
4            Q.          Besides yourself, is there
5    anyone else the Secretary uses as a close
6    advisor on issues of importance?
7                        MS. WELLS:            I object to the
8    form.
9            Q.          I will withdraw the question.
10                       Is there anyone the Secretary
11   uses as a close advisor on questions of
12   importance and sensitivity?
13                       MS. WELLS:            I object to the
14   form.
15           A.          Sure, yes.
16           Q.          Who are those people?
17           A.          Karen Dunn Kelley, Earl
18   Comstock.
19           Q.          Anyone else?
20           A.          I mean, I would say those are
21   the immediate ones.                 There is other people.
22   I mean, if it is something related to
23   patents, he would speak to Andre Iancu.
24   There is the Under Secretary Gil Kaplan,
25   Matt Borman.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 80 of 118



                                                                    Page 126

1            Q.          How about people outside of
2    Commerce, is there anyone outside of
3    Commerce that the Secretary likes to talk
4    to about important issues?
5                        MS. WELLS:            I object to the
6    form.
7            Q.          For advice.
8            A.          On anything?
9            Q.          On matters relating to
10   Commerce.
11           A.          Well, sure.            I mean, a lot of
12   the -- I would say a wide majority of the
13   Secretary's time is spent on the trade
14   issues as well as the tariffs and the 232s
15   on steel and aluminum.
16           Q.          How about on census, are there
17   people outside of the Commerce Department
18   that the Secretary turns to for advice on
19   either the citizenship question or on the
20   census generally?
21           A.          If he goes outside of Commerce,
22   you know, other than, you know, he has
23   spoken to Marc Neumann, but anybody else, I
24   wouldn't know, unless there are other
25   people at the transition that talked to him

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 81 of 118



                                                                    Page 127

1    about it, but I wasn't part of the
2    transition team, so I wouldn't know.
3            Q.          If someone -- why Marc Neumann?
4    Let me come back to him.
5            A.          Sure.        I think as I stated
6    before, Marc Neumann was part of the
7    transition team who used to work at -- I
8    think he worked at Census, so he was the
9    one who would brief the Secretary just on
10   census during the transition.
11           Q.          In that summer of 2017 and
12   going to September when we saw those
13   e-mails between you and Assistant Attorney
14   General Gore and the other e-mails on those
15   chains, if someone had come to you then and
16   said Ms. Teramoto, I need -- I have got an
17   important issue that I want to talk to you
18   about regarding adding a citizenship
19   question, who would you have put them in
20   touch with?
21                       MS. WELLS:            I object to the
22   form.
23           A.          Well, I mean, I think I did put
24   them in touch with Izzy Hernandez.
25           Q.          And what was his position?

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 82 of 118



                                                                    Page 128

1            A.          He was the deputy chief of
2    staff.
3            Q.          Did he have any special, you
4    know, was the census question, citizenship
5    question on the census, was that something
6    that he had particular responsibility for?
7            A.          I mean, I don't know.                    He
8    worked on the census.
9            Q.          You said he was deputy chief of
10   staff.       I take it that meant he reported to
11   you?
12           A.          Sure.
13           Q.          So when he worked on the
14   census, was that because you assigned it to
15   him?
16           A.          I don't remember how that came
17   about.       I don't know if he said he wanted
18   to work on it or if I said we need somebody
19   to work on it.             I'm not sure which one.
20           Q.          Did you hire Mr. Hernandez or
21   play a role in his hiring?
22           A.          Yeah.        I had met -- I had met
23   Izzy during the transition and he had
24   helped the Secretary through his
25   confirmation process.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 83 of 118



                                                                    Page 146

1            Q.          Do you understand any further
2    details about, for example, why some people
3    don't think the citizenship question should
4    be on the census?
5            A.          I mean, the controversy, as I
6    understand it, is, you know, does the
7    question change or increase the ability to
8    have an accurate count.
9            Q.          And prior to the lawsuits, had
10   you -- had anyone expressed this concern --
11   are you aware that anyone ever expressed
12   this concern regarding the count and the
13   citizenship question?
14           A.          Well, I don't know when the
15   lawsuits were filed.
16           Q.          Prior to March 26th when the
17   decision was made to add the citizenship
18   question, were you aware that there were
19   concerns about the count if the citizenship
20   question was added?
21           A.          I can't -- I don't remember
22   anything specific.
23           Q.          Other than attorneys at the
24   Department of Justice and Department of
25   Commerce, have you talked to anyone else

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 84 of 118



                                                                    Page 152

1    that the addition of the citizenship
2    question might make it more difficult to
3    hire enough -- let me rephrase that.
4                        Were there any concerns that
5    adding a citizenship question would require
6    that the Census Bureau hire more people?
7            A.          No, I have never heard that.
8            Q.          If Secretary Ross were to be
9    deposed in this case and he asked you for
10   help with prepping him, what would you do
11   to assist him in prepping?
12           A.          I wouldn't.            That's for the
13   lawyers.
14           Q.          What if he asked you about the
15   call you had with Mr. John Gore in the
16   summer of 2017?
17                       MS. WELLS:            I object to the
18   form.
19           A.          I would tell him the same thing
20   that I've told your colleagues, I don't
21   remember talking to John Gore.
22           Q.          You wouldn't offer to search
23   through your e-mail to see if you can write
24   down sort of a timeline of how you were
25   involved?

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 85 of 118



                                                                    Page 158

1    attend the transition meeting?
2            A.          No.
3            Q.          You just showed up?
4            A.          I was with him -- I was with
5    him at his hearing, and then after his
6    hearing he went to have a meeting with the
7    transition team, and I just went with him.
8            Q.          Who was at the transition
9    meeting?
10           A.          I won't remember everybody.
11   There was Marc Neumann, there was Lilly
12   Gaynor, Earl Comstock, I believe Eric
13   Branstad was there.
14                       Let me see.            There were other
15   people there, but I don't know -- I didn't
16   know who they were.                 And you should be
17   reminded this is well over a year and a
18   half ago.
19           Q.          Did you discuss the census at
20   that meeting?
21           A.          I don't believe so.
22           Q.          Do you remember what topics you
23   discussed?
24           A.          No.
25           Q.          Did you discuss reapportionment

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 86 of 118



                                                                    Page 159

1    during that meeting?
2            A.          No.      I don't think I have ever
3    been in a discussion about reapportionment.
4            Q.          Immigration enforcement?
5            A.          No.
6            Q.          How about not counting
7    non-citizens?
8            A.          No.      Again, this was a
9    transition meeting about him and coming in
10   on his, you know, initial days.                           None of
11   that I remember being discussed.
12           Q.          Have you spoken with Stephen
13   Bannon before?
14           A.          I believe I testified that I
15   have.
16           Q.          How many times?
17           A.          I'm guessing, maybe three,
18   tops.
19           Q.          When?
20           A.          I mean, I don't know.                    I mean,
21   I'm sure at some point I saw him in the
22   White House and I said hello.                         I don't know
23   if he said hi back to me, so I don't know
24   if that is actually a conversation or not.
25                       And then he rode on the same

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 87 of 118



                                                                    Page 160

1    plane back from Saudi Arabia as we did, but
2    I didn't really talk to him because you
3    can't hear anybody on those planes.
4            Q.          You said it was three, tops.
5    Do you remember the third time?
6            A.          No.      I mean, I'm guessing.
7            Q.          So have you ever had a
8    substantive conversation with him about
9    anything?
10           A.          No.      I don't think he knows who
11   I am or what my name is.
12           Q.          Does Secretary Ross speak to
13   Stephen Bannon, maybe not anymore, but in
14   2017?
15                       MS. WELLS:            I object to the
16   form.
17           A.          I don't know.
18           Q.          Are you aware that they ever
19   spoke?
20           A.          I'm sure there were
21   pleasantries.             If there was more discussion
22   beyond that, I don't know.
23           Q.          Is there anyone at the
24   Department of Commerce that you are aware
25   that has had conversations with Stephen

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 88 of 118



                                                                    Page 161

1    Bannon?
2            A.          I have no way -- I have no way
3    of knowing.
4            Q.          So you mentioned that you are
5    at the White House sometimes almost every
6    day?
7            A.          Sometimes.            I mean, and
8    sometimes there is weeks that I'm not
9    there.
10           Q.          When you go to the White House,
11   do you go there -- what is it that you go
12   to do?
13           A.          Well, there will be trade
14   meetings that I go there for.                         There will
15   be meetings on Ivanka's Workforce Council.
16   There will be meetings in the situation
17   room on various topics.                    I will go there
18   and have lunch.
19           Q.          Have you ever had any meeting
20   at the White House regarding the census
21   generally?
22           A.          No.
23           Q.          How often does Secretary Ross
24   go to the White House?
25           A.          All the time.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 89 of 118



                                                                    Page 162

1            Q.          Are you aware of him having
2    meetings there regarding the census?
3            A.          No.
4            Q.          Not --
5            A.          Not to my knowledge.
6            Q.          What topics are you aware that
7    he discusses when he goes to the White
8    House?
9            A.          Well, you mean topics or
10   meetings?
11           Q.          Well, what is discussed during
12   these meetings as far as you're aware?
13           A.          I'm not always there, so I
14   don't know.
15           Q.          When you are there.
16           A.          He will go there for trade
17   meetings, and I'm a part of some of those.
18   I have never heard census mentioned once in
19   a single trade meeting the entire time I've
20   been there.
21                       And he will go for other
22   meetings that I'm not a part of.                            So I
23   don't know what's discussed at the meetings
24   that I'm not a part of.
25           Q.          Do you know if he has ever had

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 90 of 118



                                                                    Page 168

1            A.          I think I might have said hi to
2    him at the chief of staff meeting, but now
3    that I think about it, I was late, so I
4    don't even think I even shook his hand.
5            Q.          How about Secretary Ross and
6    Attorney General Jeff Sessions, are you
7    aware of conversations between them?
8            A.          I'm aware that they've had
9    conversations.             I'm not aware of the
10   content of those conversations.
11           Q.          Do you know if they have ever
12   spoken about the census generally?
13           A.          I have no idea.
14           Q.          Do you know if they have ever
15   spoken about immigration enforcement?
16           A.          I have no idea.
17           Q.          Voter fraud?
18           A.          Zero idea.
19           Q.          An undercount?
20           A.          No idea.
21           Q.          Congressional apportionment?
22           A.          No idea.
23           Q.          Redistricting?
24           A.          No idea.
25           Q.          So earlier you mentioned you

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 91 of 118



                                                                    Page 189

1    months?
2            A.          It would depend on the week.                      I
3    mean, if I just guessed, maybe 60/40,
4    depending, 70/30.
5            Q.          60 and 70 with Invesco or with
6    Commerce?
7            A.          It just depends.                I mean, it
8    just depends.            Most of it was with
9    Commerce.
10           Q.          Forgive me if I'm paraphrasing
11   wrong, and correct me if I am, but I think
12   one of the things you said this morning is
13   that you were copied on a lot of e-mails in
14   order to gain situational awareness; is
15   that fair?
16           A.          Something like that, just
17   aware.
18           Q.          What do you mean by situational
19   awareness?
20           A.          Here is something, just I'm
21   e-mailing it to the Secretary and you are
22   copied on it.
23           Q.          Does it mean you are aware of
24   the people who are working on a particular
25   issue?

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 92 of 118



                                                                    Page 190

1            A.          It depends if I read it or not.
2            Q.          Are you copied on these to gain
3    awareness with the expectation that you
4    will read them?
5            A.          I don't know.              I mean, you
6    know, it is a very good question, because
7    sometimes people copy me on e-mails that
8    are totally irrelevant to me and have
9    nothing to do with anything that I deem of
10   utmost urgency, and sometimes they forget
11   to copy me on things that I would have
12   thought I would have been copied on.
13                       So I wish I could answer that.
14   I don't know, when people copy me, what
15   makes them decide whether a particular
16   e-mail is something that I should be on or
17   not.
18           Q.          Would you say that you were
19   situationally aware of who was working on
20   the decision to add a citizenship question
21   to the 2020 census?
22                       MS. WELLS:            I object to form.
23           A.          No.      I would say that I was
24   aware of who was working on census.
25           Q.          Did you make any distinction

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 93 of 118



                                                                    Page 191

1    between working on census and working on
2    the citizenship question?
3            A.          No.
4            Q.          And who was working on census?
5            A.          Karen Dunn Kelley and Earl
6    Comstock were the main people within the
7    immediate.
8                        Now, Census has, you know,
9    Census has a huge amount of employees, and
10   I have even been told when they come in, I
11   don't sit in on these meetings, but when
12   they come in to brief the Secretary, they
13   literally have a van of people who are
14   driven to Commerce, and, you know, I don't
15   know those people.
16           Q.          Have you ever met any of the
17   people at Census?
18           A.          So I have met Ron and Enrique,
19   but I always get them confused.                           Those are
20   the two that I remember.
21           Q.          Forgive me again also if I'm
22   paraphrasing, but I think this is something
23   you said this morning, that you're not
24   generally involved in census because of the
25   scientific and technical nature of census;

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 94 of 118



                                                                    Page 192

1    is that a fair summary of your testimony?
2            A.          Yeah.        I mean, the census, I
3    mean, the analysis and the people who work
4    there, I mean, this stuff is very
5    technical, and I don't have the background
6    for that.
7            Q.          Who does have the scientific
8    and technical background with regard to
9    census issues?
10           A.          Well, I clearly don't.
11           Q.          Do you know who does?
12           A.          I think the people at Census
13   do.
14           Q.          Does Earl Comstock?
15           A.          I think he has a very good
16   command of a lot of the technical issues.
17           Q.          Does he have a scientific
18   background?
19           A.          I don't know what he studied,
20   but I think -- I mean, I think he actually
21   does.
22           Q.          Does Karen Dunn Kelley have a
23   command of the scientific and technical
24   issues regarding census?
25           A.          Much better than I would.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 95 of 118



                                                                    Page 194

1    adding a citizenship question to the 2020
2    census?
3            A.          The decision-maker?
4            Q.          Who was ultimately responsible
5    for the decision?
6            A.          I believe it would be the
7    Secretary, but I'm not a lawyer, so if
8    there is some other --
9            Q.          I'm not asking -- I'm asking
10   for your understanding --
11           A.          Okay.
12           Q.          -- sitting here as to what you
13   understand.           I obviously know you're not a
14   lawyer, and I'm not asking you a legal
15   question.         If I am, she is free to stop me.
16                       Who is John Thompson?
17           A.          He used to work at Census.                        I
18   don't -- I don't know what his title was,
19   but I know he is no longer there.
20           Q.          Did you ever meet John
21   Thompson?
22           A.          I may have, but I don't
23   remember.
24           Q.          I'm going to show you what is
25   being marked as Exhibit 13.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 96 of 118



                                                                    Page 195

1                        (Teramoto Exhibit 13 marked for
2    identification.)
3            Q.          This is Bates number 3694.
4    This is an April 20th, 2017 e-mail.                              It is
5    quite short.
6            A.          Okay.        So this is basically a
7    year and a half ago?
8            Q.          Yeah.
9            A.          Would you like me to read it,
10   sir?
11           Q.          I have a question about the
12   subject line first, and I will ask it, and
13   then you can talk about the subject line
14   and then talk about the thing.
15           A.          Okay.
16           Q.          This appears to me to be from
17   Brooke Alexander, trying to send an e-mail
18   from Secretary Ross' e-mail and doing it
19   herself; is that what you understand from
20   that subject line?
21           A.          Let me read it, sir.
22                       (Witness perusing document.)
23           A.          Okay.
24           Q.          Can Brooke Alexander send
25   e-mails from the Secretary's e-mail

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 97 of 118



                                                                    Page 196

1    ordinarily?
2            A.          Well, Brooke Alexander is no
3    longer there.
4            Q.          Could she when she was?
5            A.          Well, it says right here she
6    couldn't, so I don't know.
7            Q.          Are you aware of anyone having
8    the ability to send e-mails from the
9    Secretary's e-mail account?
10           A.          The best person to ask is our
11   IT person.          I suppose somebody could send
12   an e-mail from his phone.
13           Q.          Simply by holding his phone and
14   logging in as him?
15           A.          Yeah.        I mean, you could send
16   an e-mail from his phone.
17           Q.          Is it your understanding that
18   people ever did send e-mails under the
19   Secretary's e-mail account?
20           A.          I don't know.              I mean, I would
21   be -- I would be surprised if somebody
22   would send something from his e-mail
23   account.
24           Q.          And remind us of Brooke
25   Alexander's title at this point, as best

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 98 of 118



                                                                    Page 197

1    you recall, or her position in general.
2            A.          I mean, in the private world, I
3    would say she was a secretary.                          In the
4    government world, I don't even actually
5    know.        They call them -- they are not --
6    it's not an executive assistant, but it is
7    not an assistant.                So I don't know what her
8    title was.
9            Q.          And on the body of the e-mail,
10   this says "we," underlined, "must get our
11   issue resolved before this."
12                       What is "our issue"?
13           A.          I have no idea.
14           Q.          You understood Earl Comstock to
15   work on the potential addition of a
16   citizenship question to the 2020 census?
17                       MS. WELLS:            I object to form.
18           A.          I would say Earl worked on
19   census.
20           Q.          What other issues did Earl work
21   on on census besides the addition of a
22   citizenship question?
23                       MS. WELLS:            I object to form.
24           A.          Again, like I said, Earl and
25   Karen have worked on the census.                            All the

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 99 of 118



                                                                    Page 201

1                        Just to confirm the first one,
2    is it fair to say this is a submission of
3    draft testimony of John Thompson from
4    Census to Commerce for review?
5            A.          I don't know who Beth is, so I
6    don't know if she is with Census or not.
7            Q.          Okay.        Is it fair to say this
8    is a draft of testimony of John Thompson
9    being submitted to Commerce for review?
10           A.          Yes.
11           Q.          Now let's look at the e-mail
12   three days later from Comstock to the
13   Secretary, copying you and Mr. Branstad.
14                       (Witness perusing document.)
15           A.          Okay.
16           Q.          Is it standard practice for
17   Commerce to review and approve
18   Congressional statements by chiefs of the
19   bureaus?
20           A.          Yes.
21           Q.          And do you do that review?
22           A.          No.
23           Q.          Who does that review?
24           A.          Normally Earl reviews it.                         I
25   can't imagine general counsel not.                             The

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 100 of 118



                                                                     Page 202

1     lawyers, they like to review everything.
2     And then I believe that also the Leg
3     Affairs Office reviews those types of
4     things as well.
5             Q.          And what is the purpose of that
6     review?
7             A.          To, I mean, my understanding is
8     to have -- one is to be aware of what the
9     bureau chiefs, or whomever is testifying,
10    what they are testifying, and, two, to make
11    sure that it is consistent with the
12    Secretary's views.
13            Q.          And these are revisions to
14    public statements; is that correct?
15            A.          Revisions?
16            Q.          Or additions or changes or
17    review, this is a review of a public
18    statement.
19                        MS. WELLS:            I object to the
20    form.
21            Q.          A Congressional testimony.
22            A.          So this would be I believe a
23    review of something that eventually would
24    be public.
25            Q.          And is the advice given on

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 101 of 118



                                                                     Page 204

1     Thompson, the director of the Census
2     Bureau, to give the House Appropriations
3     Subcommittee this Wednesday.                        I have
4     reviewed the testimony, and there are a
5     couple of points that I wanted to bring to
6     your attention and be sure you approved
7     of."
8                         So, I mean, I'm not a
9     dictionary, but when I read these words, he
10    is basically bringing attention of certain
11    things that are in this testimony that he
12    thinks that the Secretary should be aware
13    of.
14            Q.          When you said that Comstock
15    would do these reviews, were you referring
16    specifically to the Census Bureau, or does
17    he do that review for chiefs of any bureau?
18            A.          I don't know about any, but I
19    know he generally likes to review them
20    himself.
21            Q.          And just to refer, again, who
22    is Eric Branstad?
23            A.          So Eric Branstad, and this is
24    when I testified earlier, I don't remember
25    if he was -- his title was either White

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 102 of 118



                                                                     Page 205

1     House liaison or senior White House
2     advisor, but he was a Commerce employee who
3     was supposed to be interacting with the
4     White House more than some of the others.
5                         (Teramoto Exhibit 15 marked for
6     identification.)
7             Q.          This is Exhibit 15.                   This does
8     not have a Bates number.
9             A.          Would you like me to read it?
10            Q.          I will show you which part of
11    it I would like you to read, and I'm going
12    to tell you that I got this from the
13    internet while searching for the public
14    testimony delivered on May 3rd, so I
15    believe this is the public testimony as at
16    least submitted.               It is not a recording,
17    obviously, of it.
18            A.          And this was pulled from the
19    Commerce website or something else?
20            Q.          Or the Census website, I can't
21    recall at this moment, or the Congress --
22            A.          But it wasn't just posted --
23            Q.          No, this is an official -- this
24    is a document from some government website.
25    I don't know if it was from the committee

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 103 of 118



                                                                     Page 207

1             A.          Sure.
2             Q.          Okay.
3                         (Witness perusing document.)
4             Q.          Actually, yeah, in the second
5     paragraph, just down to "local update."
6     You don't need to read anything from there.
7             A.          So you do or do not want me to
8     read that paragraph?
9             Q.          The second paragraph, the
10    paragraph that you are on now, you can
11    read, and I would like you to stop at
12    "local update."
13            A.          Okay.
14                        (Witness perusing document.)
15            A.          Okay.        So I just read --
16            Q.          The topics in question --
17            A.          -- the two paragraphs out of
18    your ten pages.
19            Q.          That's correct.
20                        Were you present for any
21    conversations regarding a March 2017
22    deadline for submitting topics to the
23    census?
24            A.          Not that I remember.
25            Q.          Were you present for any

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 104 of 118



                                                                     Page 208

1     conversations regarding a March 2018
2     deadline for submitting questions on the
3     census to Congress?
4             A.          Not that I remember.
5             Q.          Did Earl Comstock, to your
6     knowledge, discuss with John Thompson the
7     deadline for submitting topics to Congress
8     on the census?
9             A.          I have no idea.
10            Q.          Did Earl Comstock, to your
11    knowledge, discuss with John Thompson the
12    deadline for submitting questions on the
13    census to Congress?
14            A.          I have no idea.
15            Q.          Who would know?
16            A.          Earl Comstock.
17            Q.          And did Secretary Ross have any
18    conversations with John Thompson regarding
19    the March 2017 deadline for submitting
20    census topics to Congress?
21            A.          I have no idea.
22            Q.          Who would know?
23            A.          Wilbur Ross.
24            Q.          Did Secretary Ross have any
25    discussions with John Thompson about the

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 105 of 118



                                                                     Page 209

1     2018 deadline for submitting questions to
2     Congress for the 2020 census?
3             A.          I have no idea.
4             Q.          And who would know?
5             A.          Wilbur Ross.
6             Q.          And I want you to look at what
7     I believe was marked as Exhibit 2 today,
8     which is document number 3699.                          Is it not?
9     Is it Exhibit 3?               It is the May 2nd e-mail.
10            A.          Mine are all messed up.
11            Q.          It is Exhibit 2.                I have
12    another copy of it if you want to look at
13    it.     It is not stamped.
14            A.          I have it.            I will find it.
15            Q.          It is this one, if you want to
16    go visually.           I think that's it, the next
17    one there.
18            A.          Okay.
19            Q.          Great.
20                        Looking at the May 2nd e-mail
21    from Ross to Comstock, copying Ellen
22    Herbst, I understand you're not on that
23    original e-mail, the sentence "Worst of
24    all, they emphasize that they have settled
25    with Congress on the questions to be

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 106 of 118



                                                                     Page 210

1     asked."
2                         Do you know who Secretary Ross
3     means when he says "they"?
4             A.          I have no idea.
5             Q.          And who would know?
6             A.          Wilbur Ross.
7             Q.          And in the e-mail that you
8     write above, in this e-mail, are you
9     providing any information to Wilbur Ross to
10    assist him in arriving at his decision to
11    add the citizenship question to the 2020
12    census looking at just what you wrote?
13                        MS. WELLS:            I object to the
14    form.
15            A.          What I wrote is "I continue to
16    talk frequently with Marc Neumann and we
17    often have dinner together.                        He will not
18    leave les, but is in love with the census
19    and talks about it nonstop.                        Do you want me
20    to set up another meeting?                       Let me know if
21    you want to have a drink or get together
22    with him over the weekend.                       Wendy."
23                        I don't see anything in there
24    about the citizenship question.
25            Q.          In fact, you have testified

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 107 of 118



                                                                     Page 211

1     that on no occasion did you provide Ross
2     information that you drafted that was
3     helping him with his decision?
4             A.          I think I testified that I
5     never created any documents related to
6     that.
7             Q.          Just for reference, what is
8     "les" there, is that a person, is that a
9     company?
10            A.          Les is a person.
11            Q.          Who is it?
12            A.          It is who Marc Neumann works
13    for.
14            Q.          And just for the record, who is
15    that?
16            A.          I don't know the guy's last
17    name.
18                        (Teramoto Exhibit 16 marked for
19    identification.)
20            Q.          I'm showing you a document
21    marked as Teramoto Exhibit 16, No. 2167.
22    It is an e-mail from you to James Rockas
23    and Earl Comstock.
24                        To the extent you can review
25    it, I would like you to review it.

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 108 of 118



                                                                     Page 216

1     exclamation points after "does Karen know
2     about this"?
3             A.          Sure.
4             Q.          How often do you use
5     exclamation points in e-mail?
6             A.          All the time.
7             Q.          Does this show that this is a
8     particularly important communication?
9             A.          Or I was just being dramatic.
10            Q.          And in your e-mail to
11    Mr. Rockas, are you providing information
12    for the Secretary to make a decision on the
13    citizenship question?
14            A.          In my e-mail to James?
15            Q.          Yeah.
16            A.          "Does Karen know about
17    this!!!!!!          She just had discussion with
18    him."
19                        I don't see anything on this
20    about citizenship.
21                        (Teramoto Exhibit 17 marked for
22    identification.)
23            Q.          Let's mark this next one.                         This
24    is going to be Teramoto Exhibit 17.
25                        What does this look like?

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 109 of 118



                                                                     Page 217

1             A.          It looks like an e-mail chain.
2             Q.          Okay.        From whom to whom?
3             A.          It looks like from James to
4     people.        I don't know who James sent it to.
5                         And then I'm on it, from myself
6     to James, Karen Dunn Kelley, Mike Walsh and
7     Earl Comstock, and then there is an e-mail
8     back from James to me.
9             Q.          And you're asking if he sent
10    these quotes before.                  "Did you already send
11    this to a reporter?"
12            A.          I said to him, "Did you already
13    send this to reporter?"
14            Q.          Do you typically approve
15    communications from the Public Information
16    Office to reporters?
17            A.          Well, "approve" is a different
18    word.        I, on occasion, may have comments.
19            Q.          Do you typically review draft
20    statements to reporters from the Public
21    Information Office?
22            A.          It depends.            I haven't reviewed
23    this.
24            Q.          We will in just a second.                         I
25    want to ask you questions about process, if

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 110 of 118



                                                                     Page 218

1     you don't mind.
2             A.          Sure.
3             Q.          Is it typical for the Public
4     Information Office to send you drafts of
5     what they are planning to send to
6     reporters?
7             A.          They will generally copy me on
8     it, depending on what it is, not always,
9     and they will send it to a group for
10    comment.
11            Q.          And does it matter whether the
12    issue is more or less important as to
13    whether you will be copied before or after
14    it is sent to the reporter?
15                        MS. WELLS:            I object to the
16    form.
17            A.          I have no idea how they decide
18    when they start to include me in these
19    things.
20            Q.          And how often do you have
21    comments back to the Public Information
22    Office when you get comments from --
23            A.          Rarely, because it's not my
24    expertise.
25            Q.          So when you do respond to the

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 111 of 118



                                                                     Page 219

1     Public Information Office on a draft to a
2     reporter, it's not particularly common; is
3     that correct?
4             A.          No, I didn't say that.                     It just
5     depends.
6             Q.          What does it depend on?
7             A.          It depends, A, if I read it, B,
8     where it is in the system, C, if anything
9     pops out at me.
10            Q.          I guess I would like you to
11    review this, but I want you to review this
12    with the question in mind as to whether you
13    see anything in here that is relevant to
14    the decision to add a citizenship question
15    to the 2020 census.
16                        So just review it with that in
17    mind and tell me if you find anything.
18            A.          So you want me to read this?
19    Because I don't remember having read this
20    before.
21            Q.          Okay.        Then let's ask this
22    question:
23                        Why would you ask him if he had
24    already sent it to the reporter without
25    reading it?

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 112 of 118



                                                                     Page 220

1             A.          I'm wondering if he already
2     sent it without getting comments from
3     people.
4             Q.          Do you believe you did read
5     this at any point?
6             A.          No.      I mean, I might have
7     skimmed it, but I've got to tell you, an
8     e-mail this long, I wouldn't read.
9             Q.          What would you skim it for?
10            A.          Anything that pops out.                      But I
11    don't remember reading this.                        If you would
12    like me to, I'm happy to read it now.
13            Q.          If you are representing that
14    you didn't read it at the time, I'm --
15            A.          I'm saying I don't remember
16    reading it.           I don't believe I have read
17    it, but I'm happy to read it now if you
18    would like me to.
19            Q.          Just for the ease of our court
20    reporter, we both have done this a little
21    bit, but let's let each other finish before
22    we start --
23            A.          Oh, I'm sorry.
24            Q.          I have interrupted you a few
25    times.       That's all right.                 I just want to

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 113 of 118



                                                                     Page 226

1             A.          Not that I remember.
2             Q.          About the budget for the
3     census?
4             A.          I'm sorry, is this about public
5     statements?
6             Q.          Have you made edits to public
7     statements about census budgeting?
8             A.          No, I don't believe so.
9             Q.          Have you reviewed public
10    statements about hiring enumerators for the
11    census?
12            A.          I don't remember reviewing any
13    public statements regarding hiring
14    enumerators.
15                        (Teramoto Exhibit 20 marked for
16    identification.)
17            Q.          We are on No. 20.                 This is an
18    e-mail stamped 2525.                  It is blissfully
19    short, so I think you can review it in full
20    before I ask you questions about it.
21                        Let me know when you're ready.
22                        (Witness perusing document.)
23            A.          Okay.
24            Q.          The subject is Census, and the
25    e-mail is "Please arrange a quick update

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 114 of 118



                                                                     Page 227

1     for me tomorrow a.m."
2                         What steps would you take to
3     arrange for a quick update for the
4     Secretary on census issues?
5             A.          So, first, I don't remember
6     specifically what I did here.
7                         My best guess, if that's okay
8     with you, sir --
9             Q.          Sure.
10            A.          -- is I would have forwarded
11    that e-mail to Karen and Earl and said
12    "here."
13            Q.          Would you have contacted anyone
14    else?
15            A.          Maybe I would have CC'd the
16    scheduler and his assistant just so they
17    have this situational awareness that he is
18    asking for it, but no.
19            Q.          Would you contact anyone at
20    Census?
21            A.          No.
22            Q.          Would you contact anyone at
23    DOJ?
24            A.          No.
25            Q.          Would you contact anyone at the

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 115 of 118



                                                                     Page 229

1     brief him?
2             A.          Sure.
3             Q.          What are the issues that that
4     would be true of?
5             A.          I would say when we were
6     talking about the China discussions, he had
7     asked me for an update.
8             Q.          And that's something that you
9     would work directly on, the China
10    discussions?
11            A.          I would say I was more
12    knowledgeable.
13            Q.          Okay.        And do you recall what
14    Karen or Earl said when you reached out to
15    them, if you did?
16            A.          I think the first thing I said
17    in my -- when I testified was I don't
18    remember what I did.                  So I don't know if I
19    actually reached out to Karen and Earl.
20            Q.          Okay.
21                        (Teramoto Exhibit 21 marked for
22    identification.)
23            Q.          This is Exhibit 21.                   It is
24    Bates stamped 3597.
25                        Let's identify the people on

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 116 of 118



                                                                     Page 230

1     it, to the extent we haven't identified
2     them before, and then we can read the
3     e-mail.
4                         Starting with the sender on
5     March 20th, do you know who Michael Phelps
6     is?
7             A.          Yes.       He is in the Budget
8     Office.
9             Q.          Of which department?
10            A.          Oh, of Commerce.
11            Q.          Mike Platt?
12            A.          Mike Platt is the head of our
13    Leg Affairs.
14            Q.          And Ross Branson?
15            A.          And Ross works with Mike Platt.
16            Q.          The only other name we don't
17    know is Lisa Casias.
18            A.          So Lisa Casias is -- I think
19    she is the acting CFO right now.
20            Q.          And the date of this e-mail is
21    March 20th, 2018?
22            A.          Correct.
23            Q.          And the people mentioned are
24    Bob Bonner and Mr. Serrano, and tell me if
25    you can identify them, and then we will

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 117 of 118



                                                                     Page 232

1             Q.          Do you recall this e-mail at
2     all?
3             A.          No.
4             Q.          Did you take any action when
5     you got this e-mail?
6             A.          Not that I can remember.
7             Q.          Who did prepare the Secretary
8     for his Congressional testimony?
9             A.          So I guess depending on the
10    topic, but normally it is prepared by the
11    Leg Affairs Group, general counsel.
12                        So that would be Mike Platt and
13    Ross, and just depending on what he is --
14    what the hearing is on sort of depends
15    which group is most involved in his
16    testimony.
17            Q.          And would you be present for
18    that preparation?
19            A.          No.
20            Q.          Would you know it was going on?
21            A.          Loosely.
22            Q.          Would they be -- would they
23    provide him with written talking points in
24    advance of his preparation generally?
25            A.          I believe he has written

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 154-9 Filed 01/07/19 Page 118 of 118



                                                                      Page 247

1       New York Immigration Coalition v. US Dept. of Commerce

2       Wendy Teramoto

3                    ACKNOWLEDGMENT OF DEPONENT

4                         I, ______________________, do

5       hereby certify that I have read the foregoing

6       pages and that the same is a correct

7       transcription of the answers given by

8       me to the questions therein propounded,

9       except for the corrections or changes in form

10      or substance, if any, noted in the attached

11      Errata Sheet.

12

13      __________                ________________________

14      DATE                           SIGNATURE

15

16

17

18

19

20

21

22

23

24

25    2991395

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
